             Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 1 of 304
                                                                                                 Solicitation Version


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                    )
    In re:                                                          ) Chapter 11
                                )
    MCDERMOTT INTERNATIONAL, INC., et al.,1                          ) Case No. 20-30336 (DRJ)
                                                                    )
                             Debtors.                               ) (Joint Administration Requested)
                                                                    )

                      DISCLOSURE STATEMENT FOR THE JOINT
               PREPACKAGED CHAPTER 11 PLAN OF REORGANIZATION OF
             MCDERMOTT INTERNATIONAL, INC. AND ITS DEBTOR AFFILIATES

JACKSON WALKER L.L.P.                                                KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)                           KIRKLAND & ELLIS INTERNATIONAL LLP
1401 McKinney Street, Suite 1900                                     Joshua A. Sussberg, P.C. (pro hac vice pending)
Houston, Texas 77010                                                 Christopher T. Greco, P.C. (pro hac vice pending)
Telephone:       (713) 752-4200                                      Anthony R. Grossi (pro hac vice pending)
                                                                     601 Lexington Avenue
Facsimile:        (713) 752-4221                                     New York, New York 10022
Email:            mcavenaugh@jw.com                                  Telephone:         (212) 446-4800
                                                                     Facsimile:         (212) 446-4900
                                                                     Email:          joshua.sussberg@kirkland.com
Proposed Co-Counsel to the Debtors                                                   christopher.greco@kirkland.com
and Debtors in Possession                                                            anthony.grossi@kirkland.com

                                                                     -and-

                                                                     James H.M. Sprayregen, P.C.
                                                                     John R. Luze (pro hac vice pending)
                                                                     300 North LaSalle Street
                                                                     Chicago, Illinois 60654
                                                                     Telephone:       (312) 862-2000
                                                                     Facsimile:       (312) 862-2200
                                                                     Email:           james.sprayregen@kirkland.com
                                                                                      john.luze@kirkland.com

                                                                     Proposed Co-Counsel to the Debtors
                                                                     and Debtors in Possession

Dated: January 21, 2020




1     A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      proposed claims and noticing agent at https://cases.primeclerk.com/McDermott. The location of Debtor
      McDermott International, Inc.’s principal place of business and the Debtors’ service address in these chapter 11
      cases is 757 North Eldridge Parkway, Houston, Texas 77079.
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 2 of 304



THIS IS A SOLICITATION OF VOTES TO ACCEPT OR REJECT THE PLAN IN ACCORDANCE WITH
BANKRUPTCY CODE SECTION 1125 AND WITHIN THE MEANING OF BANKRUPTCY CODE
SECTION 1126, 11 U.S.C. §§ 1125, 1126. THIS DISCLOSURE STATEMENT HAS NOT BEEN APPROVED
BY THE BANKRUPTCY COURT. THE DEBTORS INTEND TO SUBMIT THIS DISCLOSURE
STATEMENT TO THE BANKRUPTCY COURT FOR APPROVAL FOLLOWING COMMENCEMENT
OF SOLICITATION AND THE DEBTORS’ FILING FOR RELIEF UNDER CHAPTER 11 OF THE
BANKRUPTCY CODE. THE INFORMATION IN THIS DISCLOSURE STATEMENT IS SUBJECT TO
CHANGE. THIS DISCLOSURE STATEMENT IS NOT AN OFFER TO SELL ANY SECURITIES AND IS
NOT SOLICITING AN OFFER TO BUY ANY SECURITIES.


            IMPORTANT INFORMATION ABOUT THIS DISCLOSURE STATEMENT

     SOLICITATION OF VOTES ON THE JOINT PREPACKAGED CHAPTER 11 PLAN OF
REORGANIZATION OF MCDERMOTT INTERNATIONAL, INC. AND ITS DEBTOR AFFILIATES
PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE FROM THE HOLDERS OF
OUTSTANDING:

      VOTING CLASS                      NAME OF CLASS UNDER THE PLAN

          CLASS 5                        2021 LETTER OF CREDIT CLAIMS

         CLASS 6A                        2023 LETTER OF CREDIT CLAIMS

         CLASS 6B                          REVOLVING CREDIT CLAIMS


         CLASS 6C                               TERM LOAN CLAIMS


         CLASS 6D                     CREDIT AGREEMENT HEDGING CLAIMS


          CLASS 7                   CASH SECURED LETTER OF CREDIT CLAIMS


          CLASS 8                      LLOYDS LETTER OF CREDIT CLAIMS


          CLASS 9                              SENIOR NOTES CLAIMS


      IF YOU ARE IN CLASS 5, CLASS 6A–6D, CLASS 7, CLASS 8, OR CLASS 9, YOU ARE
RECEIVING THIS DOCUMENT AND THE ACCOMPANYING MATERIALS BECAUSE YOU ARE
ENTITLED TO VOTE ON THE PLAN.




                                          ii
           Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 3 of 304




                                                   DELIVERY OF BALLOTS

    CLASS 5, CLASS 6A–6D, CLASS 7, AND CLASS 8 BALLOTS MAY BE RETURNED IN THE ENCLOSED PRE-
    PAID, PRE-ADDRESSED RETURN ENVELOPE WITH THE BALLOT OR TO AN ADDRESS BELOW, AND MUST
    BE RECEIVED BY THE SOLICITATION AGENT BY THE VOTING DEADLINE, WHICH IS 4:00 P.M.
    (PREVAILING CENTRAL TIME) ON WEDNESDAY, FEBRUARY 19, 2020.

                  BY REGULAR MAIL AT:                               BY HAND DELIVERY OR OVERNIGHT MAIL AT:
                       Prime Clerk, LLC                                            Prime Clerk, LLC
             Re: McDermott International, Inc., et al.,                  Re: McDermott International, Inc., et al.,
                    One Grand Central Place,                                    One Grand Central Place,
                 60 East 42nd Street, Suite 1440,                            60 East 42nd Street, Suite 1440,
                     New York, NY 10165                                          New York, NY 10165


    PLEASE CHOOSE ONLY ONE METHOD TO RETURN YOUR BALLOT.

    CLASS 9 BALLOTS, INCLUDING MASTER BALLOTS AND PRE-VALIDATED BENEFICIAL OWNER
    BALLOTS, MUST BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY THE VOTING DEADLINE,
    WHICH IS 4:00 P.M. (PREVAILING CENTRAL TIME) ON WEDNESDAY, FEBRUARY 19, 2020, VIA THE
    ENCLOSED PRE-PAID, PRE-ADDRESSED RETURN ENVELOPE, OR AS OTHERWISE DIRECTED ON THE
    BALLOT:

                        If you are a noteholder and received an envelope addressed to your nominee, please
                      return your ballot to your nominee, allowing enough time for your nominee to cast your
                                         vote on a master ballot before the Voting Deadline.

                    BALLOTS RECEIVED VIA EMAIL OR FACSIMILE WILL NOT BE COUNTED



                      IF YOU HAVE ANY QUESTIONS REGARDING THE PROCEDURE FOR
                   VOTING ON THE PLAN, PLEASE CONTACT THE SOLICITATION AGENT AT:
                                       BY E-MAIL TO:
                            MCDERMOTTBALLOTS@PRIMECLERK.COM
            WITH A REFERENCE TO “MCDERMOTT INTERNATIONAL, INC.” IN THE SUBJECT LINE
                                              BY TELEPHONE:
                       1-877-426-7705 (TOLL FREE) OR 1-917-994-8380 (INTERNATIONAL)
                   AND REQUEST TO SPEAK WITH A MEMBER OF THE SOLICITATION TEAM


         This disclosure statement (this “Disclosure Statement”) provides information regarding the Joint
Prepackaged Chapter 11 Plan of Reorganization of McDermott International, Inc. and Its Debtor Affiliates (as
may be amended, supplemented, or otherwise modified from time to time, the “Plan”),2 for which the Debtors
will seek confirmation by the Bankruptcy Court. A copy of the Plan is attached hereto as Exhibit A and is
incorporated herein by reference. The Debtors are providing the information in this Disclosure Statement to
certain holders of Claims for purposes of soliciting votes to accept or reject the Plan.
        Pursuant to the Restructuring Support Agreement, the Plan is currently supported by the Debtors and
certain Consenting Stakeholders that have executed the Restructuring Support Agreement, including holders
of approximately 95% in principal of the 2021 Letter of Credit Claims, approximately 85% in principal of the
2023 Letter of Credit Claims, approximately 85% in principal of the Revolving Credit Claims, approximately
74% in principal of the Term Loan Claims, approximately [●]% in principal of the Credit Agreement Hedging



2     Capitalized terms used but not otherwise defined in this Disclosure Statement have the meanings ascribed to such
      terms in the Plan.




                                                              iii
         Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 4 of 304



Claims, approximately [●]% in principal of the Cash Secured Letter of Credit Claims, and approximately 67%
in principal of the Senior Notes Claims.
        The consummation and effectiveness of the Plan are subject to certain material conditions precedent
described herein and set forth in Article IX of the Plan. There is no assurance that the Bankruptcy Court will
confirm the Plan or, if the Bankruptcy Court does confirm the Plan, that the conditions necessary for the Plan
to become effective will be satisfied or, in the alternative, waived.
        The Debtors urge each holder of a Claim or Interest to consult with its own advisors with respect to
any legal, financial, securities, tax, or business advice in reviewing this Disclosure Statement, the Plan, and each
proposed transaction contemplated by the Plan.
         The Debtors strongly encourage holders of Claims in Class 5, Class 6A–6D, Class 7, Class 8, and
Class 9 to read this Disclosure Statement (including the Risk Factors described in Article VII hereof) and the
Plan in their entirety before voting to accept or reject the Plan. Assuming the requisite acceptances to the Plan
are obtained, the Debtors will seek the Bankruptcy Court’s approval of the Plan at the Confirmation Hearing.

                                  RECOMMENDATION BY THE DEBTORS
 EACH DEBTOR’S BOARD OF DIRECTORS, MEMBER, OR MANAGER, AS APPLICABLE, HAS
 APPROVED THE TRANSACTIONS CONTEMPLATED BY THE PLAN AND DESCRIBED IN THIS
 DISCLOSURE STATEMENT, AND EACH DEBTOR BELIEVES THAT THE COMPROMISES
 CONTEMPLATED UNDER THE PLAN ARE FAIR AND EQUITABLE, MAXIMIZE THE VALUE OF
 EACH OF THE DEBTOR’S ESTATES, AND PROVIDE THE BEST RECOVERY TO CLAIM AND
 INTEREST HOLDERS. AT THIS TIME, EACH DEBTOR BELIEVES THAT THE PLAN AND
 RELATED TRANSACTIONS REPRESENT THE BEST ALTERNATIVE FOR ACCOMPLISHING THE
 DEBTORS’ OVERALL RESTRUCTURING OBJECTIVES. EACH OF THE DEBTORS THEREFORE
 STRONGLY RECOMMENDS THAT ALL HOLDERS OF CLAIMS WHOSE VOTES ARE BEING
 SOLICITED SUBMIT BALLOTS TO ACCEPT THE PLAN BY RETURNING THEIR BALLOTS SO AS
 TO BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT NO LATER THAN WEDNESDAY,
 FEBRUARY 19, 2020 AT 4:00 P.M. (PREVAILING CENTRAL TIME) PURSUANT TO THE
 INSTRUCTIONS SET FORTH HEREIN AND ON THE BALLOTS.




                                                        iv
         Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 5 of 304



              SPECIAL NOTICE REGARDING FEDERAL AND STATE SECURITIES LAWS

         The Bankruptcy Court has not reviewed this Disclosure Statement or the Plan, and the securities to be
issued on or after the Effective Date will not have been the subject of a registration statement filed with the
United States Securities and Exchange Commission (the “SEC”) under the United States Securities Act of
1933 as amended (the “Securities Act”) or any securities regulatory authority of any state under any state
securities law (“Blue Sky Laws”). The Plan has not been approved or disapproved by the SEC or any state
regulatory authority and neither the SEC nor any state regulatory authority has passed upon the accuracy or
adequacy of the information contained in this Disclosure Statement or the Plan. Any representation to the
contrary is a criminal offense. The Debtors are relying on section 4(a)(2) and/or Regulation D of the Securities
Act, and similar Blue Sky Laws provisions, to exempt from registration under the Securities Act and Blue Sky
Laws the offer to certain institutional holders of Revolving Loan Claims, Term Loan Claims, and Senior Notes
Claims of new securities prior to the Petition Date, including in connection with the solicitation of votes to
accept or reject the Plan (the “Solicitation”).

        After the Petition Date, the Debtors will rely on section 1145(a) of the Bankruptcy Code and the
exemption listed above to exempt from registration under the Securities Act and Blue Sky Laws the offer,
issuance, and distribution of New Common Stock and New Warrants under the Plan, and the shares of New
Common Stock issuable upon exercise of the New Warrants. Neither the Solicitation nor this Disclosure
Statement constitutes an offer to sell or the solicitation of an offer to buy securities in any state or jurisdiction
in which such offer or solicitation is not authorized.

         Except to the extent publicly available, this Disclosure Statement, the Plan, and the information set
forth herein and therein are confidential. This Disclosure Statement and the Plan contain material non-public
information concerning the Debtors, their subsidiaries, and their respective debt and Securities. Each recipient
hereby acknowledges that it (a) is aware that the federal securities laws of the United States prohibit any person
who has material non-public information about a company, which is obtained from the company or its
representatives, from purchasing or selling Securities of such company or from communicating the information
to any other person under circumstances in which it is reasonably foreseeable that such person is likely to
purchase or sell such Securities and (b) is familiar with the United States Securities Exchange Act of 1934, as
amended (the “Securities Exchange Act”) and the rules and regulations promulgated thereunder, and agrees
that it will not use or communicate to any Person or Entity, under circumstances where it is reasonably likely
that such Person or Entity is likely to use or cause any Person or Entity to use, any confidential information in
contravention of the Securities Exchange Act or any of its rules and regulations, including Rule 10b-5.




                                                         v
          Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 6 of 304



                                                     DISCLAIMER

          This Disclosure Statement contains summaries of certain provisions of the Plan and certain other documents
and financial information. The information included in this Disclosure Statement is provided solely for the purpose
of soliciting acceptances of the Plan and should not be relied upon for any purpose other than to determine whether
and how to vote on the Plan. All holders of Claims entitled to vote to accept or reject the Plan are advised and
encouraged to read this Disclosure Statement and the Plan in their entirety before voting to accept or reject the Plan.
The Debtors believe that these summaries are fair and accurate. The summaries of the financial information and the
documents that are attached to, or incorporated by reference in, this Disclosure Statement are qualified in their entirety
by reference to such information and documents. In the event of any inconsistency or discrepancy between a
description in this Disclosure Statement, on the one hand, and the terms and provisions of the Plan or the financial
information and documents incorporated in this Disclosure Statement by reference, on the other hand, the Plan or the
financial information and documents, as applicable, shall govern for all purposes.

          Except as otherwise provided in the Plan or in accordance with applicable law, the Debtors are under no duty
to update or supplement this Disclosure Statement. The Bankruptcy Court’s approval of this Disclosure Statement
does not constitute a guarantee of the accuracy or completeness of the information contained herein or the Bankruptcy
Court’s endorsement of the merits of the Plan. The statements and financial information contained in this Disclosure
Statement have been made as of the date hereof unless otherwise specified. Holders of Claims or Interests reviewing
the Disclosure Statement should not assume at the time of such review that there have been no changes in the facts set
forth in this Disclosure Statement since the date of this Disclosure Statement. No holder of a Claim or Interest should
rely on any information, representations, or inducements that are not contained in or are inconsistent with the
information contained in this Disclosure Statement, the documents attached to this Disclosure Statement, and the Plan.
This Disclosure Statement does not constitute legal, business, financial, or tax advice. Any Person or Entity desiring
any such advice should consult with their own advisors. Additionally, this Disclosure Statement has not been approved
or disapproved by the Bankruptcy Court, the SEC, or any securities regulatory authority of any state under Blue Sky
Laws. The Debtors are soliciting acceptances to the Plan prior to commencing any cases under chapter 11 of the
Bankruptcy Code.

         The financial information contained in or incorporated by reference into this Disclosure Statement has not
been audited, except as specifically indicated otherwise. The Debtors’ management, in consultation with the Debtors’
advisors, has prepared the financial projections attached hereto as Exhibit E and described in this Disclosure
Statement (the “Financial Projections”). The Financial Projections, while presented with numerical specificity,
necessarily were based on a variety of estimates and assumptions that are inherently uncertain and may be beyond the
control of the Debtors’ management. Important factors that may affect actual results and cause the management
forecasts not to be achieved include, but are not limited to, risks and uncertainties relating to the Debtors’ businesses
(including their ability to achieve strategic goals, objectives, and targets over applicable periods), industry
performance, the regulatory environment, general business and economic conditions, and other factors. The Debtors
caution that no representations can be made as to the accuracy of these projections or to their ultimate performance
compared to the information contained in the forecasts or that the forecasted results will be achieved. Therefore, the
Financial Projections may not be relied upon as a guarantee or other assurance that the actual results will occur.

          Regarding contested matters, adversary proceedings, and other pending, threatened, or potential litigation or
other actions, this Disclosure Statement does not constitute, and may not be construed as, an admission of fact, liability,
stipulation, or waiver by the Debtors or any other party, but rather as a statement made in the context of settlement
negotiations in accordance with Rule 408 of the Federal Rules of Evidence and any analogous state or foreign laws or
rules. As such, this Disclosure Statement shall not be admissible in any non-bankruptcy proceeding involving the
Debtors or any other party in interest, nor shall it be construed to be conclusive advice on the tax, securities, financial,
or other effects of the Plan to holders of Claims against, or Interests in, the Debtors or any other party in interest.
Please refer to Article VIII of this Disclosure Statement, entitled “Risk Factors” for a discussion of certain risk factors
that holders of Claims voting on the Plan should consider.

         Except as otherwise expressly set forth herein, all information, representations, or statements contained
herein have been provided by the Debtors. No person is authorized by the Debtors in connection with this Disclosure
Statement, the Plan, or the Solicitation to give any information or to make any representation or statement regarding
this Disclosure Statement, the Plan, or the Solicitation, in each case, other than as contained in this Disclosure
Statement and the exhibits attached hereto or as otherwise incorporated herein by reference or referred to herein. If



                                                            vi
         Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 7 of 304



any such information, representation, or statement is given or made, it may not be relied upon as having been
authorized by the Debtors.

          This Disclosure Statement contains certain forward-looking statements, all of which are based on various
estimates and assumptions. Such forward-looking statements are subject to inherent uncertainties and to a wide variety
of significant business, economic, and competitive risks, including, but not limited to, those summarized herein. When
used in this Disclosure Statement, the words “anticipate,” “believe,” “estimate,” “will,” “may,” “intend,” and “expect”
and similar expressions generally identify forward-looking statements. Although the Debtors believe that their plans,
intentions, and expectations reflected in the forward-looking statements are reasonable, they cannot be sure that they
will be achieved. These statements are only predictions and are not guarantees of future performance or results.
Forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially
from those contemplated by a forward-looking statement. All forward-looking statements attributable to the Debtors
or Persons or Entities acting on their behalf are expressly qualified in their entirety by the cautionary statements set
forth in this Disclosure Statement. Forward-looking statements speak only as of the date on which they are made.
Except as required by law, the Debtors expressly disclaim any obligation to update any forward-looking statement,
whether as a result of new information, future events, or otherwise.



                                     [Remainder of page intentionally left blank.]




                                                          vii
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 8 of 304



                                                            TABLE OF CONTENTS
                                                                                                                                                                    Page
I.     INTRODUCTION ..........................................................................................................................................1

II.    PRELIMINARY STATEMENT...................................................................................................................1

III.   QUESTIONS AND ANSWERS REGARDING THIS DISCLOSURE STATEMENT AND
       PLAN ...............................................................................................................................................................5

       A.           What is chapter 11?............................................................................................................................5
       B.           Why are the Debtors sending me this Disclosure Statement?............................................................5
       C.           Why are votes being solicited prior to Bankruptcy Court approval of the Disclosure
                    Statement? ..........................................................................................................................................6
       D.           Am I entitled to vote on the Plan?......................................................................................................6
       E.           What will I receive from the Debtors if the Plan is consummated?...................................................7
       F.           What will I receive from the Debtors if I hold an Allowed Administrative Claim, DIP
                    Claim, or a Priority Tax Claim?.......................................................................................................10
       G.           Are any regulatory approvals required to consummate the Plan?....................................................13
       H.           What happens to my recovery if the Plan is not confirmed or does not go effective?.....................13
       I.           If the Plan provides that I get a distribution, do I get it upon Confirmation or when the Plan
                    goes effective, and what is meant by “Confirmation,” “Effective Date,” and
                    “Consummation?” ............................................................................................................................13
       J.           What are the sources of Cash and other consideration required to fund the Plan?..........................13
       K.           Are there risks to owning the New Common Stock or New Warrants upon emergence from
                    chapter 11? .......................................................................................................................................14
       L.           Is there potential litigation related to the Plan?................................................................................14
       M.           What is the Management Incentive Plan and how will it affect the distribution I receive
                    under the Plan?.................................................................................................................................14
       N.           Will the final amount of Allowed General Unsecured Claims affect the recovery of holders
                    of Allowed General Unsecured Claims under the Plan?..................................................................14
       O.           How will the preservation of the Causes of Action impact my recovery under the Plan? ..............14
       P.           Will there be releases and exculpation granted to parties in interest as part of the Plan? ...............15
       Q.           What is the deadline to vote on the Plan? ........................................................................................21
       R.           How do I vote for or against the Plan?.............................................................................................21
       S.           Why is the Bankruptcy Court holding a Confirmation Hearing? ....................................................21
       T.           What is the purpose of the Confirmation Hearing? .........................................................................21
       U.           What is the effect of the Plan on the Debtors’ ongoing businesses? ...............................................22
       V.           Will any party have significant influence over the corporate governance and operations of
                    the Reorganized Debtors? ................................................................................................................22
       W.           Who do I contact if I have additional questions with respect to this Disclosure Statement
                    or the Plan?.......................................................................................................................................22
       X.           Do the Debtors recommend voting in favor of the Plan?.................................................................23
       Y.           Who Supports the Plan? ...................................................................................................................23

IV.    THE DEBTORS’ RESTRUCTURING SUPPORT AGREEMENT AND PLAN..................................23

       A.           Restructuring Support Agreement ...................................................................................................23
       B.           The Plan ...........................................................................................................................................24

V.     THE DEBTORS’ CORPORATE HISTORY, STRUCTURE, AND BUSINESS OVERVIEW...........27

       A.           McDermott’s Corporate History ......................................................................................................27
       B.           The Debtors’ Key Assets and Operations ........................................................................................27
       C.           The Debtor’s Prepetition Capital Structure......................................................................................27
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 9 of 304



VI.     EVENTS LEADING TO THE CHAPTER 11 FILINGS .........................................................................27

        A.           Troubled Projects and Liquidity Trough..........................................................................................27
        B.           Significant Loss Projects and Liquidity Constraints........................................................................27
        C.           Retention of Advisors, Announcement of Technology Business Sale ............................................27
        D.           The Superpriority Financing, Stakeholder Discussions, Stalking Horse Bidder, and
                     Restructuring Support Agreement. ..................................................................................................27

VII.    MATERIAL DEVELOPMENTS AND ANTICIPATED EVENTS OF THE CHAPTER 11
        CASES ...........................................................................................................................................................27

        A.           First Day Relief ................................................................................................................................27
        B.           Proposed Case Timeline...................................................................................................................27
        C.           Lummus Technology Business Marketing and Sale Process...........................................................27
        D.           Disinterested Director Independent Investigation............................................................................27

VIII.   RISK FACTORS ..........................................................................................................................................27

        A.           Bankruptcy Law Considerations ......................................................................................................27
        B.           Risks Related to Recoveries under the Plan.....................................................................................27
        C.           Risks Related to the Debtors’ and the Reorganized Debtors’ Businesses .......................................27

IX.     SOLICITATION, VOTING, AND NEW COMMON STOCK ELECTION PROCEDURES.............27

        A.           Holders of Claims Entitled to Vote on the Plan...............................................................................27
        B.           Voting Record Date .........................................................................................................................27
        C.           Voting on the Plan............................................................................................................................27
        D.           Ballots Not Counted.........................................................................................................................27

X.      CONFIRMATION OF THE PLAN............................................................................................................27

        A.           Requirements for Confirmation of the Plan .....................................................................................27
        B.           Best Interests of Creditors/Liquidation Analysis .............................................................................27
        C.           Feasibility.........................................................................................................................................27
        D.           Acceptance by Impaired Classes......................................................................................................27
        E.           Confirmation Without Acceptance by All Impaired Classes...........................................................27
        F.           Valuation of the Debtors ..................................................................................................................27

XI.     CERTAIN SECURITIES LAW MATTERS .............................................................................................27

        A.           Issuance of Securities under the Plan...............................................................................................27
        B.           Subsequent Transfers .......................................................................................................................27
        C.           New Common Stock & Management Incentive Plan. .....................................................................27
        D.           Shares issuable pursuant to the Rights Offering. .............................................................................27

XII.    CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ................................27

        A.           Introduction ......................................................................................................................................27
        B.           Certain U.S. Federal Income Tax Consequences to the Debtors and the Reorganized
                     Debtors .............................................................................................................................................27
        C.           Certain U.S. Federal Income Tax Consequences to U.S. Holders of Certain Claims Entitled
                     to Vote..............................................................................................................................................27
        D.           Information Reporting and Back-Up Withholding ..........................................................................27

XIII.   RECOMMENDATION ...............................................................................................................................27
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 10 of 304



                                                  EXHIBITS3

EXHIBIT A        Plan of Reorganization

EXHIBIT B        Restructuring Support Agreement

EXHIBIT C        Corporate Organization Chart

EXHIBIT D        Liquidation Analysis

EXHIBIT E        Financial Projections

EXHIBIT F        Valuation Analysis




3   Each Exhibit is incorporated herein by reference.
          Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 11 of 304



I.        INTRODUCTION

        McDermott International, Inc.(“MDR”) and its debtor affiliates, as debtors and debtors in
possession (collectively, the “Debtors,” and together with MDR’s direct and indirect non-Debtor
subsidiaries and affiliates, the “Company” or “McDermott”), submit this disclosure statement
(this “Disclosure Statement”), pursuant to section 1125 of the Bankruptcy Code, to holders of Claims
against and Interests in the Debtors in connection with the solicitation of votes for acceptance of the Joint
Prepackaged Chapter 11 Plan of Reorganization of McDermott International, Inc. and Its Debtor Affiliates
(the “Plan”), dated January 21, 2020.1 A copy of the Plan is attached hereto as Exhibit A and incorporated
herein by reference. The Plan constitutes a separate chapter 11 plan for each of the other Debtors.

     THE DEBTORS AND CERTAIN CONSENTING STAKEHOLDERS THAT HAVE
EXECUTED THE RESTRUCTURING SUPPORT AGREEMENT, INCLUDING HOLDERS OF
APPROXIMATELY 95% IN PRINCIPAL OF THE 2021 LETTER OF CREDIT CLAIMS,
APPROXIMATELY 85% IN PRINCIPAL OF THE 2023 LETTER OF CREDIT CLAIMS,
APPROXIMATELY 85% IN PRINCIPAL OF THE REVOLVING CREDIT CLAIMS,
APPROXIMATELY 74% IN PRINCIPAL OF THE TERM LOAN CLAIMS, APPROXIMATELY
[●]% IN PRINCIPAL OF THE CREDIT AGREEMENT HEDGING CLAIMS,
APPROXIMATELY [●]% IN PRINCIPAL OF THE CASH SECURED LETTER OF CREDIT
CLAIMS, AND APPROXIMATELY 67% IN PRINCIPAL OF THE SENIOR NOTES CLAIMS,
BELIEVE THAT THE COMPROMISES CONTEMPLATED UNDER THE PLAN ARE FAIR
AND EQUITABLE, MAXIMIZE THE VALUE OF THE DEBTORS’ ESTATES, AND PROVIDE
THE BEST RECOVERY TO STAKEHOLDERS. AT THIS TIME, THE DEBTORS BELIEVE
THE PLAN REPRESENTS THE BEST AVAILABLE OPTION FOR COMPLETING THE
CHAPTER 11 CASES. THE DEBTORS STRONGLY RECOMMEND THAT YOU VOTE TO
ACCEPT THE PLAN.

II.       PRELIMINARY STATEMENT

         The Debtors are a Houston, Texas-based services company for the onshore-offshore energy
industry and a leading provider of integrated engineering, procurement, construction and installation
(“EPCI”), front-end engineering and design, module fabrication services, and technology to offshore,
subsea, power, liquefied natural gas (“LNG”), downstream energy projects, and upstream field
developments worldwide. As of the date of this Disclosure Statement, the Company operates in
approximately 54 countries, has over 42,000 employees and independent contractors, and owns a
diversified fleet of specialty marine construction vessels and fabrication facilities.

         As of the date of this Disclosure Statement, among other obligations, the Debtors have
approximately $5.12 billion in aggregate outstanding secured and unsecured funded debt obligations,
approximately $3.44 billion in aggregate outstanding unfunded secured and unsecured letter of credit
obligations, and approximately $588 million in aggregate surety-related obligations, including the
following: (a) approximately $800 million in secured superpriority term loans; (b) approximately
$200 million in secured superpriority letters of credit; (c) approximately $801 million in funded obligations
and approximately $194 million in letters of credit under a $1 billion first lien revolving credit facility;
(d) approximately $2.22 billion in first lien term loans; (e) approximately $305 million in cash
collateralized letters of credit issued under the first lien term loan facility; (f) approximately $1.257 billion


1     Capitalized terms used but not otherwise defined in this Disclosure Statement have the meanings ascribed to such
      terms in the Plan. The summary of the Plan provided herein is qualified in its entirety by reference to the
      Plan. In the case of any inconsistency between this Disclosure Statement and the Plan, the Plan will govern.


                                                           1
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 12 of 304



in letters of credit under a first lien letter of credit facility; (g) approximately $228 million in letters of credit
under a first lien sidecar letter of credit facility; (h) approximately $102 million in letters of credit issued
under a senior secured letter of credit facility; (i) approximately $105 million aggregate in other secured
financings, finance leases, and equipment financings; (i) approximately $1.3 billion in 10.625% senior
unsecured notes due 2024; (j) approximately $1.154 billion in aggregate letters of credit issued under
certain unsecured bi-lateral letter of credit facilities; and (k) approximately $585 million in aggregate
surety-related obligations that are largely uncollateralized. In addition, MDR has outstanding preferred
equity with a stated aggregate liquidation preference of approximately $330 million.

        In May 2018, McDermott combined with Chicago Bridge & Iron Company N.V. (“CB&I”), a
downstream provider of onshore petrochemical, refining, power, gasification, and gas processing
technology (the “Combination”). As a result of the Combination, McDermott became a fully integrated,
onshore-offshore company. With a presence on six continents, the below map shows the global scope of
McDermott’s operations:




         The Combination presented a unique opportunity with respect to McDermott’s ability to win new
projects and offer more expansive services, but has brought with it certain challenges for the combined
enterprise. Although the Combination allowed the size, scale, and complexity of McDermott’s projects to
dramatically increase, McDermott inherited certain legacy CB&I projects that have ultimately resulted in
significant losses. Two of those projects, the Cameron LNG export facility project in Hackberry, Louisiana,
and the Freeport LNG export facility project in Freeport, Texas, remain ongoing. These projects, and
certain other loss projects, have used substantial amounts of cash in the past year, straining McDermott’s
liquidity and capital resources.

         At the same time the Debtors were working to address these loss projects, which the Debtors believe
to be contained occurrences unlikely to be replicated in future projects, the Debtors were winning new
projects at a high rate—as reflected in McDermott’s record project backlog, which now exceeds $19 billion.
With this success, though, came increased near-term financial obligations. In addition to front-end capital
investment, each of these projects will require new letters of credit to support the Debtors’ performance
obligations under the applicable project contracts. As of the date hereof, the Debtors had reached the limit
of their existing letter of credit capacity and, absent a substantial deleveraging, were unlikely to be able to


                                                          2
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 13 of 304



secure access to new letters of credit on any terms, much less favorable terms. Moreover, as described
below, the Debtors operated in an extremely competitive, capital intensive industry. Projects must be
carefully and precisely bid to protect project profit margin. All of this only exacerbated the Debtors’ already
tight liquidity position. As a result of the Debtors’ financial condition, their vendor base became
increasingly stretched—as of the date of this Disclosure Statement, the Debtors have in excess of $1 billion
in outstanding trade claims, a significant portion of which is substantially past due.

         Despite the Debtors’ efforts to mitigate the financial strain brought on by current adverse market
conditions through non-core asset divestitures and operational “rightsizing,” the Debtors’ liquidity position
remained strained and was projected to be insufficient over the long-term to fund the capital-intensive
nature of the their business and to service its highly leveraged capital structure. Further, notwithstanding
significant efforts, as further detailed herein, the Debtors have been unable to refinance their debt or attract
sufficient new capital. As a result, in the second half of 2019, the Company engaged financial and legal
advisors to explore strategic alternatives to enhance the Debtors’ liquidity, evaluate strategic merger and
acquisition opportunities, and address their capital structure.

          A core component of the Debtors’ exploration of strategic alternatives has been the marketing and
sale process for the Debtors Lummus Assets and Interests (the “Lummus Technology Business”). The
Debtors’ commenced their formal process in late September 2019 by reaching out to potential financial and
strategic purchasers. The Debtors received initial indications at or above $2.5 billion. Due to the Debtors’
strained liquidity position, though, it became clear that McDermott would require additional financing and
letter of credit support prior to the time that a sale of the Lummus Technology Business could close.

          Accordingly, in late September, McDermott began discussions with steering committees of their
letter of credit issuing and revolving credit facility institutions and senior secured term lenders. As a result
of these discussions, on October 21, 2019, certain of the Debtors entered into a superpriority senior secured
credit facility (the “Superpriority Credit Agreement,” and the lenders thereunder, the “Superpriority
Lenders”), which provides for an aggregate principal amount of $1.7 billion, consisting of a $1.3 billion
term loan facility and a $400 million letter of credit facility (the “Superpriority Financing”). Importantly,
the Superpriority Credit Agreement provided for immediate access to $550 million of term loan facility
borrowings and $100 million of letter of credit availability. Subject to satisfaction of conditions specified
in the Superpriority Credit Agreement, up to three subsequent tranches of capital would be made available
to McDermott. Contemporaneously with entry into the Superpriority Credit Agreement, McDermott
entered into amendments to its Credit Agreement and Letter of Credit Agreement to amend, among other
things, its leverage ratio, fixed charge coverage ratio, and minimum liquidity covenants through
December 31, 2021, and modify certain affirmative covenants, negative covenants, and events of default to
allow for the incurrence of indebtedness and pledge of assets under the Superpriority Credit Agreement.

         The financial support of the Superpriority Lenders provided the Debtors with the ability to continue
to pursue the Lummus Technology Business marketing and sale process, as well as other strategic
alternatives. On November 1, 2019, McDermott elected to enter into the 30-day grace period with respect
to the $69 million in interest (the “Interest Payment”) due on November 1, 2019, under the Senior Notes
Indenture (as defined below) to continue discussions with its senior secured lenders regarding a long-term
balance sheet solution. On December 1, 2019, the Debtors satisfied (or secured a waiver of) the conditions
to the funding of the second tranche (“Tranche B”) of financing under the Superpriority Credit Agreement,
which provided McDermott with an additional $250 million under the superpriority term loan and
$100 million in incremental superpriority letter of credit capacity. Additionally, in connection with
accessing the second tranche of financing under the Superpriority Credit Agreement, on December 1, 2019,
McDermott entered into a forbearance agreement (the “Forbearance Agreement”) with holders of
approximately 35 percent in principal of the Senior Notes (as defined herein) with respect to the Interest
Payment. The forbearance period extended through January 15, 2020. Following entry into the


                                                       3
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 14 of 304



Forbearance Agreement, in parallel with discussions with their senior secured lenders, the Debtors engaged
with two ad hoc groups of holders of Senior Notes regarding the terms of their support for the Debtors’
restructuring.

        These efforts ultimately bore fruit. The second tranche of the Superpriority Financing allowed
McDermott to continue discussions with its key secured and unsecured stakeholder groups regarding a
long-term balance sheet solution and continue to progress the Lummus Technology Business marketing
and sale process. Instead of pursuing the third and fourth tranches of financing under the Superpriority
Credit Agreement, the Debtors, with broad support across their capital structure, ultimately determined that
pursuing an in-court deleveraging transaction and sale of the Lummus Technology Business represents the
value-maximizing path forward. After extensive, arm’s-length negotiations, the Consenting Stakeholders
and the Debtors arrived at the transactions embodied in the Restructuring Support Agreement, a copy of
which is attached hereto as Exhibit B, the key terms of which include:

           an aggregate $2.81 billion debtor in possession financing package (the “DIP Facility”)
            provided by the Debtors’ senior secured lenders, which includes $1.2 billion in new secured
            term loans, $543 million in new letter of credit capacity, and the “roll up” of the $800 million
            in superpriority term loans and $200 million in superpriority letters of credit;

           an agreement by the Debtors’ senior secured term lenders to substantially equitize more than
            $3 billion in funded debt in exchange for 94% of the equity in the Reorganized Debtors (subject
            to certain adjustments described in the Restructuring Support Agreement and Plan) and
            $500 million in take back senior secured exit term loans (the “Take Back Facility”);

           commitments from the Debtors’ letter of credit issuing banks to (a) allow for the renewal of
            existing letters of credit (on existing terms) during these chapter 11 cases, (b) provide the
            incremental letter of credit capacity under the DIP Facility, and (c) provide for an aggregate of
            up to $2.44 billion in letter of credit capacity to support the Debtors’ go-forward business on
            emergence from chapter 11 under three senior secured exit letter of credit facilities
            (collectively, together with the Take Back Facility, the “Exit Facilities”);

           the sale of the Lummus Technology Business for at least $2.725 billion, as set forth in the
            stalking horse purchase agreement entered into by the Debtors and The Chatterjee Group and
            Rhone Capital as stalking horse purchaser prior to the Petition Date, the proceeds of which will
            be used to (a) fund a minimum $820 million cash balance to support the Debtors’ go-forward
            business and (b) repay the funded obligations under the DIP Facility;

           recovery for unsecured bondholders in form of 6% of the equity in the Reorganized Debtors
            (subject to certain adjustments described in the Restructuring Support Agreement and Plan),
            the New Warrants, and the Consenting Noteholders the ability to participate in the Rights
            Offering;

           repayment in full or reinstatement of all unsecured trade claims;

           assumption of all project-related executory contracts (in some instances, as amended pursuant
            to agreement between the Debtors and the applicable customers);

           reinstatement and assumption of unsecured bi-lateral facility letter of credit obligations and
            surety obligations;

           payment in full in cash of all administrative and priority claims; and


                                                     4
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 15 of 304



            cancellation of all existing preferred and common equity interests.

         The Restructuring Support Agreement is a significant achievement for the Debtors. A right-sized
capital structure will allow the Debtors to capitalize on their record backlog and maximize value for the
benefit of all stakeholders. In addition, the compromises and settlements embodied in the Restructuring
Support Agreement, and to be implemented pursuant to the Plan, preserve value by enabling the Debtors to
avoid protracted, value-destructive litigation over potential recoveries and other causes of action that could
delay the Debtors’ emergence from chapter 11. As of the date of this Disclosure Statement, holders of
approximately 95% in principal of the 2021 Letter of Credit Claims, approximately 85% in principal of the
2023 Letter of Credit Claims, approximately 85% in principal of the Revolving Credit Claims,
approximately 74% in principal of the Term Loan Claims, approximately [●]% in principal of the Credit
Agreement Hedging Claims, approximately [●]% in principal of the Cash Secured Letter of Credit Claims,
and approximately 67% in principal of the Senior Notes Claims have signed onto the Restructuring Support
Agreement. The core terms of the Restructuring Support Agreement will be implemented through a
chapter 11 plan of reorganization—namely, the Plan (described more fully in Article IV.B of this
Disclosure Statement, entitled “The Plan,” which begins on page 24).

        With a prepackaged Plan and key creditor support in place pursuant to the Restructuring Support
Agreement, the Debtors expect to emerge positioned to capitalize on their asset base as the Company looks
to reorient its go-forward growth and operating plans to be competitive. Given the Debtors’ core
strengths—including their experienced management team and employees and the strategic location of their
projects—the Debtors are confident that they can implement the Restructuring Support Agreement’s
balance sheet restructuring to ensure the Debtors’ long-term viability.

III.    QUESTIONS AND ANSWERS REGARDING THIS DISCLOSURE STATEMENT AND
        PLAN

        A.       What is chapter 11?

         Chapter 11 is the principal business reorganization chapter of the Bankruptcy Code. In addition to
permitting debtor rehabilitation, chapter 11 promotes equality of treatment for creditors and similarly
situated equity interest holders, subject to the priority of distributions prescribed by the Bankruptcy Code.

        The commencement of a chapter 11 case creates an estate that comprises all of the legal and
equitable interests of the debtor as of the date the chapter 11 case is commenced. The Bankruptcy Code
provides that the debtor may continue to operate its business and remain in possession of its property as a
“debtor in possession.”

         Consummating a chapter 11 plan is the principal objective of a chapter 11 case. A bankruptcy
court’s confirmation of a plan binds the debtor, any person acquiring property under the plan, any creditor
or equity interest holder of the debtor, and any other entity as may be ordered by the bankruptcy court.
Subject to certain limited exceptions, the order issued by a bankruptcy court confirming a plan provides for
the treatment of the debtor’s liabilities in accordance with the terms of the confirmed plan.

        B.       Why are the Debtors sending me this Disclosure Statement?

        The Debtors are seeking to obtain Bankruptcy Court approval of the Plan. Before soliciting
acceptances of the Plan, section 1125 of the Bankruptcy Code requires the Debtors to prepare a disclosure
statement containing adequate information of a kind, and in sufficient detail, to enable a hypothetical
reasonable investor to make an informed judgment regarding acceptance of the Plan and to share such




                                                      5
           Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 16 of 304



disclosure statement with all holders of claims whose votes on the Plan are being solicited. This Disclosure
Statement is being submitted in accordance with these requirements.

           C.      Why are votes being solicited prior to Bankruptcy Court approval of the Disclosure
                   Statement?

        By sending this Disclosure Statement and soliciting the Plan prior to approval by the Bankruptcy
Court, the Debtors are preparing to seek Confirmation of the Plan shortly after commencing the
Chapter 11 Cases. The Debtors will ask the Bankruptcy Court to approve this Disclosure Statement
together with Confirmation of the Plan at the same hearing, which may be scheduled as shortly as two weeks
after commencing the Chapter 11 Cases, all subject to the Bankruptcy Court’s approval and availability.

           D.      Am I entitled to vote on the Plan?

        Your ability to vote on, and your distribution under, the Plan, if any, depends on what type of Claim
you hold and whether you held that Claim as of the Voting Record Date (as defined herein). Each category
of holders of Claims or Interests, as set forth in Article III of the Plan pursuant to section 1122(a) of the
Bankruptcy Code, is referred to as a “Class.” Each Class’s respective voting status is set forth below:

Class       Claims and Interests                      Status         Voting Rights
Class 1     Other Secured Claims                      Unimpaired     Not Entitled to Vote (Presumed to Accept)

Class 2     Other Priority Claims                     Unimpaired     Not Entitled to Vote (Presumed to Accept)

Class 3     Other Prepetition Financing Claims        Unimpaired     Not Entitled to Vote (Presumed to Accept)

Class 4     Bilateral Facility Claims                 Unimpaired     Not Entitled to Vote (Presumed to Accept)

Class 5     2021 Letter of Credit Claims              Impaired       Entitled to Vote

Class 6A    2023 Letter of Credit Claims              Impaired       Entitled to Vote

Class 6B    Revolving Credit Claims                   Impaired       Entitled to Vote

Class 6C    Term Loan Claims                          Impaired       Entitled to Vote

Class 6D    Credit Agreement Hedging Claims           Impaired       Entitled to Vote

Class 7     Cash Secured Letter of Credit Claims      Impaired       Entitled to Vote

Class 8     Lloyds Letter of Credit Claims            Impaired       Entitled to Vote

Class 9     Senior Notes Claims                       Impaired       Entitled to Vote

Class 10    General Unsecured Claims                  Unimpaired     Not Entitled to Vote (Presumed to Accept)
                                                      Unimpaired /   Not Entitled to Vote
Class 11    Intercompany Claims
                                                      Impaired       (Presumed to Accept or Deemed to Reject)
            Existing Equity Interests Other Than in   Unimpaired /   Not Entitled to Vote
Class 12
            McDermott                                 Impaired       (Presumed to Accept or Deemed to Reject)
            Existing Preferred Equity Interests in                   Not Entitled to Vote
Class 13                                              Impaired
            McDermott                                                (Deemed to Reject)
            Existing Common Equity Interests in                      Not Entitled to Vote
Class 14                                              Impaired
            McDermott                                                (Deemed to Reject)




                                                        6
            Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 17 of 304



            E.         What will I receive from the Debtors if the Plan is consummated?

         The following chart provides a summary of the anticipated recovery to holders of Claims or
Interests under the Plan. Any estimates of Claims or Interests in this Disclosure Statement may vary from
the final amounts allowed by the Bankruptcy Court. Your ability to receive distributions under the Plan
depends upon the ability of the Debtors to obtain Confirmation and meet the conditions necessary to
consummate the Plan.

     THE PROJECTED RECOVERIES SET FORTH IN THE TABLE BELOW ARE
ESTIMATES ONLY AND THEREFORE ARE SUBJECT TO CHANGE. FOR A COMPLETE
DESCRIPTION OF THE DEBTORS’ CLASSIFICATION AND TREATMENT OF CLAIMS AND
INTERESTS, REFERENCE SHOULD BE MADE TO THE ENTIRE PLAN.2

                                             SUMMARY OF EXPECTED RECOVERIES

                                                                                                Projected
                                                                                                Amount of       Projected
                  Claim/Equity                                                                  Claims (in   Recovery Under
    Class           Interest                  Treatment of Claim/Equity Interest                 millions)      the Plan3
                                      On the Plan Effective Date, each holder of an Allowed       TBD            100%
                                      Other Secured Claim shall receive, at the option of the
                                      applicable Debtor: (a) payment in full in Cash of its
                  Other Secured       Allowed Other Secured Claim; (b) the collateral
     1               Claims           securing its Allowed Other Secured Claim;
                                      (c) Reinstatement of its Allowed Other Secured Claim;
                                      or (d) such other treatment that renders its Allowed
                                      Other Secured Claim Unimpaired in accordance with
                                      section 1124 of the Bankruptcy Code.

                  Other Priority      On the Plan Effective Date, each holder of an Allowed       TBD            100%
     2               Claims           Other Priority Claim shall receive payment in full in
                                      Cash.
                 Other Prepetition    On the Plan Effective Date, each Allowed Other              $105           100%
     3           Financing Claims     Prepetition Financing Claim shall be Reinstated.
                 Bilateral Facility   On the Plan Effective Date, each Allowed Bilateral          $1,154         100%
     4                Claims          Facility Claim shall be Reinstated.




2     The recoveries set forth below may change based upon changes in the amount of Claims that are Allowed as well
      as other factors related to the Debtors’ business operations and general economic conditions.
3     Projected recoveries under the Plan assume that no distributable proceeds will result from the Rights Offering (as
      defined herein) and that no Technology Business Sale Proceeds will be available for distributions to holders of
      Prepetition Funded Secured Claims.



                                                                   7
            Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 18 of 304




                                        SUMMARY OF EXPECTED RECOVERIES

                                                                                            Projected
                                                                                            Amount of       Projected
               Claim/Equity                                                                 Claims (in   Recovery Under
    Class        Interest                Treatment of Claim/Equity Interest                  millions)      the Plan3
                                 On the Plan Effective Date, each holder of an Allowed        $229            100%
                                 2021 Letter of Credit Claim shall receive: (a) with
                                 respect to any 2021 Letter of Credit Claims on account
                                 of unfunded 2021 Letters of Credit, participation in the
                                 Roll-Off LC Exit Facility in an amount equal to each
                                 such holder’s Allowed 2021 Letter of Credit Claim,
               2021 Letter of    (b) with respect to any 2021 Letter of Credit Claims on
     5         Credit Claims     account of funded 2021 Letters of Credit, its Secured
                                 Creditor Pro Rata Share of the Secured Creditor
                                 Funded Debt Distribution, and (c) payment in full in
                                 Cash of any amounts accrued and unpaid, as of the
                                 Petition Date, due to such holder of an Allowed 2021
                                 Letter of Credit Claim pursuant to Section 2.15 of the
                                 2021 LC Agreement.
                                 On the Plan Effective Date, each holder of an Allowed        $1,259         100%
                                 2023 Letter of Credit Claim shall receive: (a) with
                                 respect to any 2023 Letter of Credit Claims on account
                                 of unfunded 2023 Letters of Credit, participation in the
                                 Roll-Off LC Exit Facility in an amount equal to each
                                 such holder’s Allowed 2023 Letter of Credit Claim,
               2023 Letter of    (b) with respect to any 2023 Letter of Credit Claims on
     6A        Credit Claims     account of funded 2023 Letters of Credit, its Secured
                                 Creditor Pro Rata Share of the Secured Creditor
                                 Funded Debt Distribution, and (c) payment in full in
                                 Cash of any amounts accrued and unpaid, as of the
                                 Petition Date, due to such holder of an Allowed 2023
                                 Letter of Credit Claim pursuant to Section 2.15 of the
                                 Credit Agreement.
                                 On the Plan Effective Date, each holder of an Allowed        $998           84%4
                                 Revolving LC Claim shall receive: (a) with respect to
                                 any Revolving Credit Claims on account of unfunded
                                 Revolving LCs, participation in the Roll-Off LC Exit
                                 Facility in an amount equal to each such holder’s
                                 Allowed Revolving Credit Claim, and (b) with respect
              Revolving Credit   to any Revolving Credit Claims on account of
     6B           Claims         (i) Revolving Loans or (ii) funded Revolving LCs, its
                                 Secured Creditor Pro Rata Share of the Secured
                                 Creditor Funded Debt Distribution, and (c) payment in
                                 full in Cash of any amounts accrued and unpaid, as of
                                 the Petition Date, due to such holder of an Allowed
                                 Revolving Credit Claim pursuant to Section 2.15 of the
                                 Credit Agreement.
                                 On the Plan Effective Date, each holder of an Allowed        $2,229          84%
             Term Loan Claims    Term Loan Claim shall receive its Secured Creditor Pro
     6C                          Rata Share of the Secured Creditor Funded Debt
                                 Distribution.




4     The projected recovery under the Plan for Class 6B Revolving Credit Claims only accounts for funded Revolving
      Credit Claims.



                                                               8
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 19 of 304




                                     SUMMARY OF EXPECTED RECOVERIES

                                                                                          Projected
                                                                                          Amount of       Projected
           Claim/Equity                                                                   Claims (in   Recovery Under
Class        Interest                Treatment of Claim/Equity Interest                    millions)      the Plan3
                             On the Plan Effective Date, each holder of an Allowed           $50            84%
                             Credit Agreement Hedging Claim that remains unpaid
         Credit Agreement    as of the Effective Date shall receive for any Allowed
 6D      Hedging Claims      Credit Agreement Hedging Claims such holder’s
                             Secured Creditor Pro Rata Share of the Secured
                             Creditor Funded Debt Distribution.
                             On the Plan Effective Date, each holder of an Allowed          $305           100%
                             Cash Secured Letter of Credit Claim outstanding as of
                             such date shall: (a) be deemed to reissue its Cash
                             Secured Letters of Credit under the Cash Secured LC
           Cash Secured      Exit Facility which shall be secured by the same cash
 7        Letter of Credit   collateral which secured the Cash Secured Letters of
              Claims         Credit prior to the Petition Date, and (b) payment in full
                             in Cash of any amounts accrued and unpaid, as of the
                             Petition Date, due to such holder of an Allowed Cash
                             Secured Letter of Credit Claim pursuant to Section 2.15
                             of the Credit Agreement.
                             On the Plan Effective Date, each holder of an Allowed          $102           100%
                             Lloyds Letter of Credit Claim shall receive: (a) with
                             respect to any Lloyds Letter of Credit Claims on
                             account of unfunded Lloyds Letters of Credit,
                             participation in the Roll-Off LC Exit Facility in amount
                             equal to such Allowed Lloyds Letter of Credit Claim,
          Lloyds Letter of   (b) with respect to any Lloyds Letter of Credit Claims
 8         Credit Claims     on account of funded Lloyds Letters of Credit, its
                             Secured Creditor Pro Rata Share of the Secured
                             Creditor Funded Debt Distribution, and (c) payment in
                             full in Cash of any amounts accrued and unpaid, as of
                             the Petition Date, due to such holder of an Allowed
                             Lloyds Letter of Credit Claim pursuant to Section 2(b)
                             of the Lloyds Letter of Credit Agreement.
                             On the Plan Effective Date, each holder of an Allowed          $1,402          19%
                             Senior Notes Claim shall receive its pro rata share
                             of: (a) 6% of the New Common Stock, plus additional
           Senior Notes      shares of New Common Stock as a result of the
 9           Claims          Prepetition Funded Secured Claims Excess Cash
                             Adjustment, subject to dilution on account of the New
                             Warrants and the Management Incentive Plan; and
                             (b) the New Warrants.
                             On the Plan Effective Date, each holder of an Allowed          TBD            100%
         General Unsecured   General Unsecured Claim shall receive, at the option of
 10           Claims         the applicable Debtor, payment in full in Cash or
                             Reinstatement.
                             On the Plan Effective Date, each Allowed                        N/A          0–100%
                             Intercompany Claim shall be, at the option of the
                             applicable Debtor, (with the consent of the Required
           Intercompany      Consenting      Lenders)       either:    (a) Reinstated,
 11            Claims        (b) canceled, released, and extinguished, and will be of
                             no further force or effect, or (c) otherwise addressed at
                             the option of each applicable Debtor such that holders
                             of Intercompany Claims will not receive any
                             distribution on account of such Intercompany Claims.



                                                            9
          Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 20 of 304




                                            SUMMARY OF EXPECTED RECOVERIES

                                                                                                 Projected
                                                                                                 Amount of       Projected
                 Claim/Equity                                                                    Claims (in   Recovery Under
  Class            Interest                  Treatment of Claim/Equity Interest                   millions)      the Plan3
                                     On the Plan Effective Date, each Existing Equity               N/A           0–100%
                                     Interests Other Than in McDermott shall be, at the
                Existing Equity      option of the applicable Debtor, either: (a) Reinstated,
                Interests Other      (b) canceled, released, and extinguished, and will be of
   12               Than in          no further force or effect, or (c) otherwise addressed at
                  McDermott          the option of each applicable Debtor such that holders
                                     of Existing Equity Interests Other Than in McDermott
                                     will not receive any distribution on account of such
                                     Existing Equity Interests Other Than in McDermott.
                                     On the Plan Effective Date, holders of Existing                N/A            0%
               Existing Preferred    Preferred Equity Interests will not receive any
   13          Equity Interests in   distribution on account of such Interests, which will be
                  McDermott          canceled, released, and extinguished as of the Effective
                                     Date, and will be of no further force or effect.
                                     On the Plan Effective Date, holders of Existing                N/A            0%
               Existing Common       Common Equity Interests will not receive any
   14          Equity Interests in   distribution on account of such Interests, which will be
                  McDermott          canceled, released, and extinguished as of the Effective
                                     Date, and will be of no further force or effect.

          F.          What will I receive from the Debtors if I hold an Allowed Administrative Claim, DIP
                      Claim, or a Priority Tax Claim?

        In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims, DIP
Claims, Professional Claims, and Priority Tax Claims have not been classified and, thus, are excluded from
the Classes of Claims or Interests set forth in Article III of the Plan.

                      1.          Administrative Claims

         Administrative Claims will be satisfied as set forth in Article II.A of the Plan, as summarized
herein. Unless otherwise agreed to by the holder of an Allowed Administrative Claim and the Debtors or
the Reorganized Debtors, as applicable, or otherwise provided for under the Plan or the Restructuring
Support Agreement, each holder of an Allowed Administrative Claim (other than holders of Professional
Claims and Claims for fees and expenses pursuant to section 1930 of chapter 123 of title 28 of the United
States Code) will receive in full and final satisfaction of its Administrative Claim an amount of Cash equal
to the amount of such Allowed Administrative Claim in accordance with the following: (1) if an
Administrative Claim is Allowed on or prior to the Effective Date, on the Effective Date or as soon as
reasonably practicable thereafter (or, if not then due, when such Allowed Administrative Claim is due or
as soon as reasonably practicable thereafter); (2) if such Administrative Claim is not Allowed as of the
Effective Date, no later than thirty (30) days after the date on which an order allowing such Administrative
Claim becomes a Final Order, or as soon as reasonably practicable thereafter; (3) if such Allowed
Administrative Claim is based on liabilities incurred by the Debtors in the ordinary course of their business
after the Petition Date in accordance with the terms and conditions of the particular transaction giving rise
to such Allowed Administrative Claim without any further action by the holders of such Allowed
Administrative Claim; (4) at such time and upon such terms as may be agreed upon by such holder and the
Debtors or the Reorganized Debtors, as applicable; or (5) at such time and upon such terms as set forth in
an order of the Bankruptcy Court.



                                                                  10
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 21 of 304



                2.       DIP Claims

         DIP Claims will be satisfied as set forth in Article II.B of the Plan, as summarized herein. As set
forth in Article IV.D of the Plan, certain of the Technology Business Sale Proceeds shall be used to pay
Allowed DIP Claims (including Allowed DIP Claims with respect to the Make Whole Amount pursuant to
the Technology Business Sale Proceeds Waterfall) outstanding on the Effective Date. Except to the extent
that a holder of an Allowed DIP Claim agrees to less favorable treatment, on the Effective Date, in full and
final satisfaction, settlement, release, and discharge of, and in exchange for, each holder of an Allowed DIP
Claim shall receive the following treatment:

              (a)    to the extent not paid in full in accordance with the Technology Business Sale Proceeds
                     Waterfall, each holder of an Allowed DIP Term Loan Claim (other than the Make
                     Whole Amount, but including all principal, accrued and unpaid interest, fees and
                     expenses and non-contingent indemnity claims) shall receive payment in full in Cash;

              (b) to the extent not paid in full in accordance with the Technology Business Sale Proceeds
                  Waterfall or the proceeds of the Rights Offering, each holder of an Allowed DIP Term
                  Loan Claim constituting the Make Whole Amount shall receive its Pro Rata share of
                  the term loans arising under the Make Whole Tranche;

              (c)    to the extent not paid in full in accordance with the Technology Business Sale Proceeds
                     Waterfall, each holder of an Allowed DIP LC Claim with respect to drawn DIP Letters
                     of Credit that have not been reimbursed in full in Cash as of the Effective Date shall
                     receive payment in full in Cash;

              (d) each holder of an Allowed DIP LC Claim (other than in respect of DIP Cash Secured
                  Letters of Credit) shall receive participation in the Super Senior Exit Facility in an
                  amount equal to each such holder’s DIP Letter of Credit Facility commitments;

              (e)    each holder of a DIP Cash Secured Letter of Credit Claim shall receive participation in
                     the Cash Secured Exit LC Facility in an amount equal to such holder’s DIP Cash
                     Secured Letter of Credit Claim; provided that any cash collateral in the DIP Cash
                     Secured LC Account (as defined in the DIP Credit Facility Term Sheet) shall
                     collateralize the Cash Secured LC Exit Facility; and

              (f)    all DIP Hedging Obligations shall be rolled into and deemed incurred under the Super
                     Senior Exit Facility.

        To the extent the Funded DIP Indebtedness is repaid in full prior to the Effective Date, the Debtors
shall not make any payments to trade vendors for penalty interest payments (excluding, for the avoidance
of doubt, customary liquidated damages to customers) unless such payments had otherwise been specified
in the Approved Budget (as defined in the DIP Credit Agreement) or authorized pursuant to the DIP
Financing Orders.

                3.       Professional Claims

        Professional Claims will be satisfied as set forth in Article II.C of the Plan, as summarized herein.




                                                     11
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 22 of 304



                         (a)     Final Fee Applications and Payment of Professional Claims.

        All requests for payment of Professional Claims for services rendered and reimbursement of
expenses incurred prior to the Confirmation Date must be Filed no later than 45 days after the Effective
Date. The Bankruptcy Court shall determine the Allowed amounts of such Professional Claims after notice
and a hearing in accordance with the procedures established by the Bankruptcy Court. The Reorganized
Debtors shall pay Professional Claims in Cash in the amount the Bankruptcy Court allows, including from
the Professional Escrow Account, which the Reorganized Debtors will establish in trust for the
Professionals and fund with Cash equal to the Professional Amount on the Effective Date.

                         (b)     Professional Escrow Account.

         On the Effective Date, the Reorganized Debtors shall, in consultation with the Required Consenting
Lenders, establish and fund the Professional Escrow Account with Cash equal to the Professional Amount,
which shall be funded by the Reorganized Debtors. The Professional Escrow Account shall be maintained
in trust solely for the Professionals. Such funds shall not be considered property of the Estates of the
Debtors or the Reorganized Debtors. The amount of Allowed Professional Claims shall be paid in Cash to
the Professionals by the Reorganized Debtors from the Professional Escrow Account as soon as reasonably
practicable after such Professional Claims are Allowed. When such Allowed Professional Claims have
been paid in full, any remaining amount in the Professional Escrow Account shall promptly be paid to the
Reorganized Debtors without any further action or order of the Bankruptcy Court.

                         (c)     Professional Amount.

         Professionals shall reasonably estimate their unpaid Professional Claims and other unpaid fees and
expenses incurred in rendering services to the Debtors before and as of the Effective Date, and shall deliver
such estimate to the Debtors no later than five days before the Effective Date; provided that such estimate
shall not be deemed to limit the amount of the fees and expenses that are the subject of each Professional’s
final request for payment in the Chapter 11 Cases. If a Professional does not provide an estimate, the
Debtors or Reorganized Debtors may estimate the unpaid and unbilled fees and expenses of such
Professional.

                         (d)     Post-Confirmation Fees and Expenses.

         Except as otherwise specifically provided in the Plan, from and after the Confirmation Date, the
Debtors shall, in the ordinary course of business and without any further notice to or action, order, or
approval of the Bankruptcy Court, pay in Cash the reasonable and documented legal, professional, or other
fees and expenses related to implementation of the Plan and Consummation incurred by the Debtors. Upon
the Confirmation Date, any requirement that Professionals comply with sections 327 through 331, 363, and
1103 of the Bankruptcy Code in seeking retention or compensation for services rendered after such date
shall terminate, and the Debtors may employ and pay any Professional in the ordinary course of business
without any further notice to or action, order, or approval of the Bankruptcy Court.

                4.       Priority Tax Claims.

         Priority Tax Claims will be satisfied as set forth in Article II.D of the Plan, as summarized herein.
Except to the extent that a holder of an Allowed Priority Tax Claim agrees to a less favorable treatment, in
full and final satisfaction, settlement, release, and discharge of and in exchange for each Allowed Priority
Tax Claim, each holder of such Allowed Priority Tax Claim shall be treated in accordance with the terms
set forth in section 1129(a)(9)(C) of the Bankruptcy Code.




                                                     12
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 23 of 304



                5.       Payment of Restructuring Expenses, Consent Fee.

          The Restructuring Expenses incurred, or estimated to be incurred, up to and including the Effective
Date, and noteholder consent fees payable under Section 12 of the Restructuring Support Agreement
payable in Cash shall be paid in full in Cash on the Effective Date or as reasonably practicable thereafter
(to the extent not previously paid during the course of the Chapter 11 Cases) in accordance with, and subject
to, the terms of the Restructuring Support Agreement, without any requirement to file a fee application with
the Bankruptcy Court, without the need for itemized time detail, or without any requirement for Bankruptcy
Court review or approval. All Restructuring Expenses and Cash consent fees to be paid on the Effective
Date shall be estimated prior to and as of the Effective Date and such estimates shall be delivered to the
Debtors at least two (2) Business Days before the anticipated Effective Date; provided that such estimates
shall not be considered an admission or limitation with respect to such Restructuring Expenses. On or as
soon as practicable after the Effective Date, final invoices for all Restructuring Expenses incurred prior to
and as of the Effective Date shall be submitted to the Debtors. In addition, the Debtors and the Reorganized
Debtors (as applicable) shall continue to pay pre- and post-Effective Date, when due Restructuring
Expenses related to implementation, consummation, and defense of the Plan, whether incurred before, on,
or after the Effective Date.

        G.      Are any regulatory approvals required to consummate the Plan?

        There are no known regulatory approvals that are required to consummate the Plan. However, to
the extent any such regulatory approvals or other authorizations, consents, rulings, or documents are
necessary to implement and effectuate the Plan, it is a condition precedent to the Effective Date that they
be obtained.

        H.      What happens to my recovery if the Plan is not confirmed or does not go effective?

        In the event that the Plan is not confirmed or does not go effective, there is no assurance that the
Debtors will be able to reorganize their businesses. It is possible that any alternative may provide holders
of Claims with less than they would have received pursuant to the Plan. For a more detailed description of
the consequences of an extended chapter 11 case, or of a liquidation scenario, see Article X.B of this
Disclosure Statement, entitled “Best Interests of Creditors/Liquidation Analysis,” which begins on page 27,
and the Liquidation Analysis attached hereto as Exhibit D.

        I.      If the Plan provides that I get a distribution, do I get it upon Confirmation or when
                the Plan goes effective, and what is meant by “Confirmation,” “Effective Date,” and
                “Consummation?”

         “Confirmation” of the Plan refers to approval of the Plan by the Bankruptcy Court. Confirmation
of the Plan does not guarantee that you will receive the distribution indicated under the Plan. After
Confirmation of the Plan by the Bankruptcy Court, there are conditions that need to be satisfied or waived
so that the Plan can go effective. Initial distributions to holders of Allowed Claims will only be made on
the date the Plan becomes effective—the “Effective Date”—or as soon as reasonably practicable thereafter,
as specified in the Plan. See Article X of this Disclosure Statement, entitled “Confirmation of the Plan,”
which begins on page 27, for a discussion of the conditions precedent to consummation of the Plan.

        J.      What are the sources of Cash and other consideration required to fund the Plan?

        The Debtors and the Reorganized Debtors, as applicable, shall fund distributions under the Plan
with: (1) Cash on hand, including Cash from operations, the Rights Offering, or the Technology Business
Sale in accordance with the Technology Business Sale Proceeds Waterfall, as applicable; (2) the New



                                                     13
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 24 of 304



Common Stock; (3) the proceeds from the Rights Offering; (4) the New Warrants; and (5) the proceeds
from the Exit Facilities, as applicable.

        K.      Are there risks to owning the New Common Stock or New Warrants upon emergence
                from chapter 11?

        Yes. See Article VIII of this Disclosure Statement, entitled “Risk Factors,” which begins on
page 27.

        L.      Is there potential litigation related to the Plan?

        Parties in interest may object to the approval of this Disclosure Statement and may object to
Confirmation of the Plan as well, which objections potentially could give rise to litigation.
See Article VIII.C.11 of this Disclosure Statement, entitled “The Reorganized Debtors May Be Adversely
Affected by Potential Litigation, Including Litigation Arising Out of the Chapter 11 Cases,” which begins
on page 27.

        In the event that it becomes necessary to confirm the Plan over the rejection of certain Classes, the
Debtors may seek confirmation of the Plan notwithstanding the dissent of such rejecting Classes. The
Bankruptcy Court may confirm the Plan pursuant to the “cramdown” provisions of the Bankruptcy Code,
which allow the Bankruptcy Court to confirm a plan that has been rejected by an impaired Class if it
determines that the Plan satisfies section 1129(b) of the Bankruptcy Code. See Article X.E of this
Disclosure Statement, entitled “Confirmation Without Acceptance by All Impaired Classes,” which begins
on page 27.

        M.      What is the Management Incentive Plan and how will it affect the distribution I
                receive under the Plan?

        On the Effective Date, the Reorganized Debtors will implement the Management Incentive Plan
(as described more fully in Article IV.B.13 on page 27 of this Disclosure Statement). The New Common
Stock being provided in connection with the Management Incentive Plan will dilute all of the New Common
Stock equally.

         As is typical for many of the Debtors’ peer companies, to be a competitive employer and to
maximize the value of the Debtors’ estates, the Debtors have requested access to a pool of New Common
Stock that the New Board can use to attract, incentivize, and retain talented key employees (including
officers) after the Effective Date. After the Effective Date, the New Board will implement the allocation,
timing, and structure of the issuance of the New Common Stock pursuant to the Management Incentive
Plan Term Sheet.

        N.      Will the final amount of Allowed General Unsecured Claims affect the recovery of
                holders of Allowed General Unsecured Claims under the Plan?

        Each holder of an Allowed General Unsecured Claim shall receive payment in full in Cash or
Reinstatement.

        O.      How will the preservation of the Causes of Action impact my recovery under the
                Plan?

        The Plan provides for the retention of all Causes of Action other than those that are expressly
waived, relinquished, exculpated, released, compromised, or settled.



                                                     14
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 25 of 304



        In accordance with section 1123(b) of the Bankruptcy Code, but subject to Article VIII hereof, each
Reorganized Debtor, as applicable, shall retain and may enforce all rights to commence and pursue, as
appropriate, any and all Causes of Action of the Debtors, whether arising before or after the Petition Date,
including any actions specifically enumerated in the Schedule of Retained Causes of Action, and the
Reorganized Debtors’ rights to commence, prosecute, or settle such Causes of Action shall be preserved
notwithstanding the occurrence of the Effective Date, other than the Causes of Action released by the
Debtors pursuant to the releases and exculpations contained in the Plan, including in Article VIII of the
Plan, which shall be deemed released and waived by the Debtors and the Reorganized Debtors as of the
Effective Date.

         The Reorganized Debtors may pursue such retained Causes of Action, as appropriate, in accordance
with the best interests of the Reorganized Debtors. No Entity (other than the Released Parties) may rely
on the absence of a specific reference in the Plan, the Plan Supplement, or the Disclosure Statement
to any Cause of Action against it as any indication that the Debtors or the Reorganized Debtors, as
applicable, will not pursue any and all available Causes of Action of the Debtors against it. The
Debtors and the Reorganized Debtors expressly reserve all rights to prosecute any and all Causes of
Action against any Entity, except as otherwise expressly provided in the Plan, including Article VIII
of the Plan. Unless otherwise agreed upon in writing by the parties to the applicable Cause of Action,
all objections to the Schedule of Retained Causes of Action must be Filed with the Bankruptcy Court
on or before thirty (30) days after the Effective Date. Any such objection that is not timely filed shall
be disallowed and forever barred, estopped, and enjoined from assertion against any Reorganized
Debtor, without the need for any objection or responsive pleading by the Reorganized Debtors or any
other party in interest or any further notice to or action, order, or approval of the Bankruptcy Court.
The Reorganized Debtors may settle any such objection without any further notice to or action, order, or
approval of the Bankruptcy Court. If there is any dispute regarding the inclusion of any Cause of Action
on the Schedule of Retained Causes of Action that remains unresolved by the Debtors or Reorganized
Debtors, as applicable, and the objection party for thirty (30) days, such objection shall be resolved by the
Bankruptcy Court. Unless any Causes of Action of the Debtors against an Entity are expressly waived,
relinquished, exculpated, released, compromised, or settled in the Plan or a Final Order, the Reorganized
Debtors expressly reserve all Causes of Action, for later adjudication, and, therefore, no preclusion doctrine,
including the doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel
(judicial, equitable, or otherwise), or laches, shall apply to such Causes of Action upon, after, or as a
consequence of the Confirmation or Consummation.

         The Reorganized Debtors reserve and shall retain such Causes of Action of the Debtors
notwithstanding the rejection or repudiation of any Executory Contract or Unexpired Lease during the
Chapter 11 Cases or pursuant to the Plan. In accordance with section 1123(b)(3) of the Bankruptcy Code,
any Causes of Action that a Debtor may hold against any Entity shall vest in the Reorganized Debtors,
except as otherwise expressly provided in the Plan, including Article VIII of the Plan. The applicable
Reorganized Debtors, through their authorized agents or representatives, shall retain and may exclusively
enforce any and all such Causes of Action. The Reorganized Debtors shall have the exclusive right,
authority, and discretion to determine and to initiate, file, prosecute, enforce, abandon, settle, compromise,
release, withdraw, or litigate to judgment any such Causes of Action and to decline to do any of the
foregoing without the consent or approval of any third party or further notice to or action, order, or approval
of the Bankruptcy Court.

        P.       Will there be releases and exculpation granted to parties in interest as part of the
                 Plan?

        Yes, the Plan proposes to release the Released Parties and to exculpate the Exculpated Parties, with
such releases being subject to the resolution of potential claims resulting from the Independent Investigation


                                                      15
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 26 of 304



(as described more fully in Article VII.D of this Disclosure Statement). The Debtors’ releases, third-party
releases, and exculpation provisions included in the Plan are an integral part of the Debtors’ overall
restructuring efforts and were an essential element of the negotiations among the Debtors and the
Consenting Stakeholders in obtaining their support for the Plan pursuant to the terms of the Restructuring
Support Agreement.

        The Released Parties and the Exculpated Parties have made substantial and valuable contributions
to the Debtors’ restructuring through efforts to negotiate and implement the Plan, which will maximize and
preserve the going-concern value of the Debtors for the benefit of all parties in interest. Accordingly, each
of the Released Parties and the Exculpated Parties warrants the benefit of the release and exculpation
provisions.

      IMPORTANTLY, THE FOLLOWING PARTIES ARE INCLUDED IN THE DEFINITION
OF “RELEASING PARTIES” AND WILL BE DEEMED TO HAVE EXPRESSLY,
UNCONDITIONALLY, GENERALLY, INDIVIDUALLY, AND COLLECTIVELY RELEASED
AND DISCHARGED ALL CLAIMS AND CAUSES OF ACTION AGAINST THE DEBTORS AND
THE RELEASED PARTIES: ALL HOLDERS OF CLAIMS OR INTERESTS WHO DO NOT
(X) VALIDLY OPT OUT OF THE RELEASES CONTAINED IN THE PLAN, (Y) FILE AN
OBJECTION TO THE RELEASES CONTAINED IN THE PLAN BY THE PLAN OBJECTION
DEADLINE, OR (Z) TIMELY VOTE TO REJECT THE PLAN. THE RELEASES ARE AN
INTEGRAL ELEMENT OF THE PLAN.

        Based on the foregoing, the Debtors believe that the releases and exculpations in the Plan are
necessary and appropriate and meet the requisite legal standard promulgated by the United States Court of
Appeals for the Fifth Circuit. Moreover, the Debtors will present evidence at the Confirmation Hearing to
demonstrate the basis for and propriety of the release and exculpation provisions. The release, exculpation,
and injunction provisions that are contained in the Plan are copied in pertinent part below.

                1.       Release of Liens.

         Except as otherwise provided in the Exit Facility Documents, the Plan, the Confirmation
Order, or in any contract, instrument, release, or other agreement or document created pursuant to
the Plan, on the Effective Date and concurrently with the applicable distributions made pursuant to
the Plan and, in the case of a Secured Claim, satisfaction in full of the portion of the Secured Claim
that is Allowed as of the Effective Date, except for Other Secured Claims that the Debtors elect to
Reinstate in accordance with the Plan, all mortgages, deeds of trust, Liens, pledges, or other security
interests against any property of the Estates shall be fully released and discharged, and all of the
right, title, and interest of any holder of such mortgages, deeds of trust, Liens, pledges, or other
security interests shall revert to the Reorganized Debtors and their successors and assigns. Any
holder of such Secured Claim (and the applicable agents for such holder) shall be authorized and
directed, at the sole cost and expense of the Reorganized Debtors, to release any collateral or other
property of any Debtor (including any cash collateral and possessory collateral) held by such holder
(and the applicable agents for such holder), and to take such actions as may be reasonably requested
by the Reorganized Debtors to evidence the release of such Liens and/or security interests, including
the execution, delivery, and filing or recording of such releases. The presentation or filing of the
Confirmation Order to or with any federal, state, provincial, or local agency, records office, or
department shall constitute good and sufficient evidence of, but shall not be required to effect, the
termination of such Liens.

      To the extent that any holder of a Secured Claim that has been satisfied or discharged in full
pursuant to the Plan, or any agent for such holder, has filed or recorded publicly any Liens and/or


                                                     16
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 27 of 304



security interests to secure such holder’s Secured Claim, then as soon as practicable on or after the
Effective Date, such holder (or the agent for such holder) shall take any and all steps requested by
the Debtors, the Reorganized Debtors, or Exit Facility Agents that are necessary or desirable to
record or effectuate the cancellation and/or extinguishment of such Liens and/or security interests,
including the making of any applicable filings or recordings, and the Reorganized Debtors shall be
entitled to make any such filings or recordings on such holder’s behalf.

               2.      Releases by the Debtors.

         Notwithstanding anything contained in the Plan to the contrary, pursuant to section 1123(b)
of the Bankruptcy Code, in exchange for good and valuable consideration, the adequacy of which is
hereby confirmed, on and after the Effective Date, each Released Party is, and is deemed hereby to
be, fully, conclusively, absolutely, unconditionally, irrevocably, and forever released and discharged
by the Debtors, the Reorganized Debtors, their Estates, and any person seeking to exercise the rights
of the Debtors or their Estates, including any successors to the Debtors or any Estates representatives
appointed or selected pursuant to section 1123(b)(3) of the Bankruptcy Code, in each case on behalf
of themselves and their respective successors, assigns, and representatives, and any and all other
Entities who may purport to assert any Cause of Action, directly or derivatively, by, through, for, or
because of the foregoing Entities, from any and all Claims and Causes of Action, including any
derivative claims asserted or assertable on behalf of the Debtors, whether known or unknown,
foreseen or unforeseen, matured or unmatured, existing or hereafter arising, contingent or non-
contingent, in law, equity, contract, tort or otherwise, that the Debtors, the Reorganized Debtors, or
their Estates, including any successors to the Debtors or any Estates representative appointed or
selected pursuant to section 1123(b) of the Bankruptcy Code, would have been legally entitled to
assert in their own right (whether individually or collectively) or on behalf of the Holder of any Claim
against, or Interest in, a Debtor or other Entity, or that any Holder of any Claim against, or Interest
in, a Debtor or other Entity could have asserted on behalf of the Debtors, based on or relating to, or
in any manner arising from, in whole or in part:




                                                  17
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 28 of 304



   (a) the Debtors (including the capital structure, management, ownership, or operation thereof),
       the business or contractual arrangement between the Debtors and any Released Party, any
       Securities issued by the Debtors and the ownership thereof, the assertion or enforcement of
       rights and remedies against the Debtors, the Debtors’ in- or out-of-court restructuring
       efforts, any Avoidance Actions (but excluding Avoidance Actions brought as counterclaims
       or defenses to Claims asserted against the Debtors), intercompany transactions between or
       among a Company Party and another Company Party, the Superpriority Credit Agreement,
       the Credit Agreement, the 2021 LC Agreement, the Lloyds Letter of Credit Agreement, the
       Senior Notes Indenture, the Senior Notes, the Chapter 11 Cases, the formulation,
       preparation, dissemination, negotiation, or filing of the Restructuring Support Agreement,
       the Disclosure Statement, the DIP Credit Agreement, the Exit Facility Documents, or the Plan
       (including, for the avoidance of doubt, the Plan Supplement);

   (b) any Restructuring Transaction, contract, instrument, release, or other agreement or
       document (including any legal opinion requested by any Entity regarding any transaction,
       contract, instrument, document or other agreement contemplated by the Plan or the reliance
       by any Released Party on the Plan or the Confirmation Order in lieu of such legal opinion)
       created or entered into in connection with the Restructuring Support Agreement, the Rights
       Offering, the Disclosure Statement, the DIP Credit Agreement, the New Warrants
       Agreements, the Exit Facility Documents, the Plan, or the Plan Supplement, before or during
       the Chapter 11 Cases;

   (c) the Chapter 11 Cases, the filing of the Chapter 11 Cases, the Disclosure Statement or the
       Plan, the solicitation of votes with respect to the Plan, the pursuit of Confirmation, the pursuit
       of Consummation, the administration and implementation of the Plan, including the issuance
       or distribution of Securities pursuant to the Plan, the Rights Offering, or the distribution of
       property under the Plan or any other related agreement; or

   (d) any related act or omission, transaction, agreement, event, or other occurrence related or
       relating to any of the foregoing taking place on or before the Effective Date, including all
       Avoidance Actions or other relief obtained by the Debtors in the Chapter 11 Cases.

Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not release
(i) post Effective Date obligations of any party or Entity under the Plan, the Confirmation Order,
any Restructuring Transaction, any Definitive Document, or any other document, instrument, or
agreement (including those set forth in the Plan Supplement) executed to implement the Plan,
including the Exit Facility Documents, the New Warrants Agreements, or any Claim or obligation
arising under the Plan, or (ii) the rights of any holder of Allowed Claims to receive distributions
under the Plan.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant
to Bankruptcy Rule 9019, of the foregoing Debtor release, which includes by reference each of the
related provisions and definitions contained in the Plan, and further, shall constitute the Bankruptcy
Court’s finding that the foregoing Debtor release is: (a) in exchange for the good and valuable
consideration provided by the Released Parties, including, without limitation, the Released Parties’
contributions to facilitating the Restructuring Transactions and implementing the Plan; (b) a good
faith settlement and compromise of the Claims released by the foregoing Debtor release; (c) in the
best interests of the Debtors and their Estates and all holders of Claims and Interests; (d) fair,
equitable, and reasonable; (e) given and made after due notice and opportunity for hearing; and (f) a
bar to any of the Debtors, the Reorganized Debtors, or the Debtors’ Estates asserting any Claim or
Cause of Action released pursuant to the foregoing Debtor release.


                                                  18
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 29 of 304



               3.       Releases by the Releasing Parties.

         Except as otherwise expressly set forth in the Plan or the Confirmation Order, on and after
the Effective Date, in exchange for good and valuable consideration, the adequacy of which is hereby
confirmed, each Released Party is, and is deemed hereby to be, fully, conclusively, absolutely,
unconditionally, irrevocably and forever, released and discharged by each Releasing Party, in each
case on behalf of themselves and their respective successors, assigns, and representatives, and any
and all other Entities who may purport to assert any Cause of Action, directly or derivatively, by,
through, for, or because of the foregoing Entities, from any and all Claims and Causes of Action,
whether known or unknown, foreseen or unforeseen, matured or unmatured, existing or hereafter
arising, contingent or non-contingent, in law, equity, contract, tort, or otherwise, including any
derivative claims asserted on behalf of the Debtors, that such Entity would have been legally entitled
to assert in their own right (whether individually or collectively) or on behalf of the holder of any
Claim against, or Interest in, a Debtor or other Entity, or that any holder of any Claim against, or
Interest in, a Debtor or other Entity could have asserted on behalf of the Debtors, based on or relating
to, or in any manner arising from, in whole or in part:

   (a) the Debtors (including the capital structure, management, ownership, or operation thereof),
       the business or contractual arrangement between the Debtors and any Releasing Party, any
       Securities issued by the Debtors and the ownership thereof, the assertion or enforcement of
       rights and remedies against the Debtors, the Debtors’ in- or out-of-court restructuring
       efforts, any Avoidance Actions (but excluding Avoidance Actions brought as counterclaims
       or defenses to Claims asserted against the Debtors), intercompany transactions between or
       among a Company Party and another Company Party, the Superpriority Credit Agreement,
       the Credit Agreement, the 2021 LC Agreement, the Lloyds Letter of Credit Agreement,
       Senior Notes Indenture, the Senior Notes, the Chapter 11 Cases, the formulation,
       preparation, dissemination, negotiation, or filing of the Restructuring Support Agreement,
       the Disclosure Statement, the DIP Credit Agreement, the Exit Facility Documents, or the Plan
       (including, for the avoidance of doubt, the Plan Supplement);

   (b) any Restructuring Transaction, contract, instrument, release, or other agreement or
       document (including any legal opinion requested by any Entity regarding any transaction,
       contract, instrument, document or other agreement contemplated by the Plan or the reliance
       by any Released Party on the Plan or the Confirmation Order in lieu of such legal opinion)
       created or entered into in connection with the Restructuring Support Agreement, the Rights
       Offering, the Disclosure Statement, the DIP Credit Agreement, the New Warrants
       Agreements, the Exit Facility Documents, the Plan, or the Plan Supplement, before or during
       the Chapter 11 Cases;

   (c) the Chapter 11 Cases, the filing of the Chapter 11 Cases, the Disclosure Statement, or the
       Plan, the solicitation of votes with respect to the Plan, the pursuit of Confirmation, the pursuit
       of Consummation, the administration and implementation of the Plan, including the issuance
       or distribution of Securities pursuant to the Plan, the Rights Offering, or the distribution of
       property under the Plan or any other related agreement; or

   (d) any related act or omission, transaction, agreement, event, or other occurrence related or
       relating to any of the foregoing taking place on or before the Effective Date, including all
       Avoidance Actions or other relief obtained by the Debtors in the Chapter 11 Cases.

Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not release
(i) any party of any obligations related to customary banking products, banking services or other


                                                  19
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 30 of 304



financial accommodations (except as may be expressly amended or modified by the Plan and the Exit
Facility Documents, or any other financing document under and as defined therein), (ii) any
post-Effective Date obligations of any party or Entity under the Plan, the Confirmation Order, any
Restructuring Transaction, or any document, instrument, any Definitive Document, or any
agreement (including those set forth in the Plan Supplement) executed to implement the Plan,
including the Exit Facility Documents, the New Warrants Agreements, or any Claim or obligation
arising under the Plan, or (iii) the rights of holders of Allowed Claims to receive distributions under
the Plan.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant
to Bankruptcy Rule 9019, of the foregoing third-party release, which includes by reference each of
the related provisions and definitions contained herein, and, further, shall constitute the Bankruptcy
Court’s finding that the foregoing third-party release is: (a) consensual; (b) essential to the
Confirmation of the Plan; (c) given in exchange for a substantial contribution and for the good and
valuable consideration provided by the Released Parties that is important to the success of the Plan;
(d) a good faith settlement and compromise of the Claims released by the foregoing third-party
release; (e) in the best interests of the Debtors and their Estates; (f) fair, equitable, and reasonable;
(g) given and made after due notice and opportunity for hearing; and (h) a bar to any of the Releasing
Parties asserting any claim or Cause of Action released pursuant to the foregoing third-party release.

                4.      Exculpation.

        Except as otherwise specifically provided in the Plan or the Confirmation Order, no
Exculpated Party shall have or incur liability for, and each Exculpated Party shall be released and
exculpated from any Claims and Cause of Action for any claim related to any act or omission in
connection with, relating to, or arising out of, the Chapter 11 Cases, the formulation, preparation,
dissemination, negotiation, filing, or termination of the Restructuring Support Agreement and
related prepetition transactions (including the Superpriority Credit Agreement, the Credit
Agreement, the Senior Notes Indenture or Senior Notes, the 2021 LC Agreement, and the Lloyds
Letter of Credit Agreement), the Disclosure Statement, the Plan, the DIP Credit Facility, the Exit
Facility Documents, the New Warrants Agreements, the Plan Supplement, the Rights Offering, or
any Restructuring Transaction, contract, instrument, release or other agreement or document
(including any legal opinion requested by any Entity regarding any transaction, contract, instrument,
document or other agreement contemplated by the Plan or the reliance by any Released Party on the
Plan or the Confirmation Order in lieu of such legal opinion), including any Definitive Document,
created or entered into before or during the Chapter 11 Cases, any preference, fraudulent transfer,
or other avoidance claim arising pursuant to chapter 5 of the Bankruptcy Code or other applicable
law, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation,
the administration and implementation of the Plan, including the issuance or distribution of
Securities pursuant to the Plan, or the distribution of property under the Plan or any other related
agreement, or upon any other related act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date, except for claims related to any act or
omission that is determined in a Final Order by a court of competent jurisdiction to have constituted
actual fraud, willful misconduct, or gross negligence, but in all respects such Entities shall be entitled
to reasonably rely upon the advice of counsel with respect to their duties and responsibilities pursuant
to the Plan.

       The Exculpated Parties and other parties set forth above have, and upon confirmation of the
Plan shall be deemed to have, participated in good faith and in compliance with the applicable laws
with regard to the solicitation of votes and distribution of consideration pursuant to the Plan and,
therefore, are not, and on account of such distributions shall not be, liable at any time for the violation


                                                    20
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 31 of 304



of any applicable law, rule, or regulation governing the solicitation of acceptances or rejections of the
Plan or such distributions made pursuant to the Plan.

                5.       Injunction.

Except as otherwise expressly provided in the Plan or the Confirmation Order or for
obligations or distributions issued or required to be paid pursuant to the Plan or the
Confirmation Order, all Entities who have held, hold, or may hold the Released Claims are
permanently enjoined, from and after the Effective Date, from taking any of the following
actions against, as applicable, the Debtors, the Reorganized Debtors, the Exculpated Parties,
or the Released Parties: (1) commencing or continuing in any manner any action or other
proceeding of any kind on account of or in connection with or with respect to any Released
Claims; (2) enforcing, attaching, collecting, or recovering by any manner or means any
judgment, award, decree, or order against such Entities on account of or in connection with
or with respect to any Released Claims; (3) creating, perfecting, or enforcing any lien or
encumbrance of any kind against such Entities or the property of such Entities on account
of or in connection with or with respect to any Released Claims; (4) asserting any right of
setoff, subrogation, or recoupment of any kind against any obligation due from such Entities
or against the property or the Estates of such Entities on account of or in connection with or
with respect to any Released Claims unless such holder has filed a motion requesting the
right to perform such setoff on or before the Effective Date, and notwithstanding an
indication of a Claim or Interest or otherwise that such holder asserts, has, or intends to
preserve any right of setoff pursuant to applicable law or otherwise; and (5) commencing or
continuing in any manner any action or other proceeding of any kind on account of or in
connection with or with respect to any Released Claims released or settled pursuant to the
Plan.

        Upon entry of the Confirmation Order, all holders of Claims and Interests and their
respective current and former employees, agents, officers, directors, principals, and direct and
indirect Affiliates shall be enjoined from taking any actions to interfere with the implementation or
Consummation of the Plan. Each holder of an Allowed Claim or Allowed Interest, as applicable, by
accepting, or being eligible to accept, distributions under or Reinstatement of such Claim or Interest,
as applicable, pursuant to the Plan, shall be deemed to have consented to the injunction provisions
set forth in Article VIII.F of the Plan.

        For more detail, see Article VIII of the Plan, entitled “Settlement, Release, Injunction, and Related
Provisions,” which is incorporated herein by reference.

        Q.      What is the deadline to vote on the Plan?

        The Voting Deadline is Wednesday, February 19, 2020, at 4:00 p.m. (prevailing Central Time).

        R.      How do I vote for or against the Plan?

         Detailed instructions regarding how to vote on the Plan are contained on the ballots distributed to
holders of Claims that are entitled to vote on the Plan. For your vote to be counted, the master ballot
containing your vote and returned by your nominee, or the “pre-validated” ballot provided by your nominee
for direct return by you must be properly completed, executed, and delivered as directed, so that the master
ballot or pre-validated ballot containing your vote is actually received by the Debtors’ solicitation agent,



                                                     21
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 32 of 304



Prime Clerk, LLC (the “Solicitation Agent”) on or before the Voting Deadline, i.e. Wednesday,
February 19, 2020, at 4:00 p.m., prevailing Central Time. See Article IX of this Disclosure Statement,
entitled, “Solicitation, Voting, and New Common Stock Election Procedures“ which begins on page 27 for
more information.

        S.      Why is the Bankruptcy Court holding a Confirmation Hearing?

       Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court to hold a hearing on
confirmation of the Plan and recognizes that any party in interest may object to Confirmation of the Plan.
The Confirmation Hearing will be scheduled by the Bankruptcy Court shortly after the commencement of
the Chapter 11 Cases. All parties in interest will be served notice of the time, date, and location of the
Confirmation Hearing once scheduled.

        T.      What is the purpose of the Confirmation Hearing?

         The confirmation of a plan of reorganization by a bankruptcy court binds the debtor, any issuer of
securities under a plan of reorganization, any person acquiring property under a plan of reorganization, any
creditor or equity interest holder of a debtor, and any other person or entity as may be ordered by the
bankruptcy court in accordance with the applicable provisions of the Bankruptcy Code. Subject to certain
limited exceptions, the order issued by the bankruptcy court confirming a plan of reorganization discharges
a debtor from any debt that arose before the confirmation of such plan of reorganization and provides for
the treatment of such debt in accordance with the terms of the confirmed plan of reorganization.

        U.      What is the effect of the Plan on the Debtors’ ongoing businesses?

         The Debtors are reorganizing under chapter 11 of the Bankruptcy Code. As a result, the occurrence
of the Effective Date means that the Debtors will not be liquidated or forced to go out of business.
Following Confirmation, the Plan will be consummated on the Effective Date, which is a date that is the
first Business Day after the Confirmation Date on which (1) no stay of the Confirmation Order is in effect
and (2) all conditions to Consummation have been satisfied or waived (see Article IX of the Plan). On or
after the Effective Date, and unless otherwise provided in the Plan, the Reorganized Debtors may operate
their businesses and, except as otherwise provided by the Plan, may use, acquire, or dispose of property and
compromise or settle any Claims, Interests, or Causes of Action without supervision or approval by the
Bankruptcy Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules. Additionally,
upon the Effective Date, all actions contemplated by the Plan will be deemed authorized and approved.

        V.      Will any party have significant influence over the corporate governance and
                operations of the Reorganized Debtors?

         As of the Effective Date, the terms of the then-sitting members of the boards of directors of the
Debtors shall expire, and the initial boards of directors, including the New Board, as well as the officers of
each of the Reorganized Debtors, shall be appointed in accordance with the New Organizational
Documents. The initial New Board shall consist of those individuals that are selected in accordance with
Article IV.L of the Plan.

         Assuming that the Effective Date occurs, holders of Allowed Claims or Allowed Interests (as
applicable) that receive distributions representing a substantial percentage of outstanding shares of the New
Common Stock (including shares issued upon exercise of the New Warrants), may be in a position to
influence matters requiring approval by the holders of shares of New Common Stock, including, among
other things, the election of directors and the approval of a change of control of the Reorganized Debtors.




                                                     22
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 33 of 304



        W.       Who do I contact if I have additional questions with respect to this Disclosure
                 Statement or the Plan?

       If you have any questions regarding this Disclosure Statement or the Plan, please contact the
Debtors’ Solicitation Agent, Prime Clerk, LLC, via one of the following methods:

                 By regular mail at:
                 Prime Clerk, LLC
                 Re: McDermott International, Inc., et al.,
                 One Grand Central Place,
                 60 East 42nd Street, Suite 1440,
                 New York, NY 10165

                 By hand delivery or overnight mail at:
                 Prime Clerk, LLC
                 Re: McDermott International, Inc., et al.,
                 One Grand Central Place,
                 60 East 42nd Street, Suite 1440,
                 New York, NY 10165

                 By electronic mail at:
                 McDermottBallots@primeclerk.com

                 By telephone (toll free) at:
                 1-877-426-7705 (toll free) or 1-917-994-8380 (international) and request to speak with a
                 member of the Solicitation Team

         Copies of the Plan, this Disclosure Statement, and any other publicly filed documents in the
Chapter 11 Cases are available upon written request to the Solicitation Agent at the address above or by
downloading the exhibits and documents from the website of the Solicitation Agent at
https://cases.primeclerk.com/McDermott (free of charge) or the Bankruptcy Court’s website at
http://www.txs.uscourts.gov (for a fee).

        X.       Do the Debtors recommend voting in favor of the Plan?

         Yes. The Debtors believe that the Plan provides for a larger distribution to the Debtors’ creditors
and equity holders than would otherwise result from any other available alternative. The Debtors believe
that the Plan, which contemplates a significant deleveraging of the Debtors’ balance sheet and enables them
to emerge from chapter 11 expeditiously, is in the best interest of all holders of Claims or Interests, and that
any other alternatives (to the extent they exist) fail to realize or recognize the value inherent under the Plan.

        Y.       Who Supports the Plan?

        The Plan is supported by the Debtors and certain Consenting Stakeholders that have executed the
Restructuring Support Agreement, which includes holders of approximately and 95% in principal of the
2021 Letter of Credit Claims, approximately 85% in principal of the 2023 Letter of Credit Claims,
approximately 85% in principal of the Revolving Credit Claims, approximately 74% in principal of the
Term Loan Claims, approximately [●]% in principal of the Credit Agreement Hedging Claims,
approximately [●]% in principal of the Cash Secured Letter of Credit Claims, and approximately 67% in
principal of the Senior Notes Claims.




                                                       23
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 34 of 304



IV.     THE DEBTORS’ RESTRUCTURING SUPPORT AGREEMENT AND PLAN

        A.      Restructuring Support Agreement

         On January 21, 2020, the Debtors and the Consenting Stakeholders entered into the Restructuring
Support Agreement. Since executing the Restructuring Support Agreement, the Debtors have documented
the terms of the pre-arranged restructuring contemplated thereby, including the Plan. The restructuring
transactions contemplated by the Plan will significantly reduce the Debtors’ funded-debt obligations and
annual interest payments and result in a stronger balance sheet for the Debtors.

         The Plan represents a significant step in the Debtors’ months-long restructuring process. The
Restructuring Support Agreement will allow the Debtors to proceed expeditiously through chapter 11 to a
successful emergence. The Plan will significantly deleverage the Debtors’ balance sheet and provide the
capital injection needed for the Debtors to conduct competitive operations going forward.

        B.      The Plan

        The Plan contemplates the following key terms, among others described herein and therein:

                1.       General Settlement of Claims and Interests

         As discussed in detail in the Disclosure Statement and as otherwise provided herein, pursuant to
section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for the classification,
distributions, releases, and other benefits provided under the Plan, upon the Effective Date, the provisions
of the Plan shall constitute a good faith compromise and settlement of all Claims and Interests and
controversies resolved pursuant to the Plan, including (1) any challenge to the amount, validity, perfection,
enforceability, priority or extent of the DIP Claims, Superpriority Term Loan Claims, 2021 Letter of Credit
Claims, 2023 Letter of Credit Claims, Revolving LC Claims, Revolving Loan Claims, Term Loan Claims,
Cash Secured Letter of Credit Claims, Credit Agreement Hedging Claims, and Senior Notes Claims and
(2) any claim to avoid, subordinate, or disallow any 2021 Letter of Credit Claims, 2023 Letter of Credit
Claims, Revolving LC Claims, Revolving Loan Claims, Term Loan Claims, Cash Secured Letter of Credit
Claims, Credit Agreement Hedging Claims, and Senior Notes Claims, whether under any provision of
chapter 5 of the Bankruptcy Code, on any equitable theory (including equitable subordination, equitable
disallowance, or unjust enrichment) or otherwise. The Plan shall be deemed a motion to approve the good
faith compromise and settlement of all such Claims, Interests, and controversies pursuant to Bankruptcy
Rule 9019, and the entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of
such compromise and settlement under section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019,
as well as a finding by the Bankruptcy Court that such settlement and compromise is fair, equitable,
reasonable and in the best interests of the Debtors and their Estates. Subject to Article VI of the Plan, all
distributions made to holders of Allowed Claims and Allowed Interests (as applicable) in any Class are
intended to be and shall be final.

                2.       Restructuring Transactions

        On or before the Effective Date, the applicable Debtors or the Reorganized Debtors shall enter into
and shall take any actions as may be necessary or appropriate to effect the Restructuring Transactions,
including as set forth in the Restructuring Transactions Memorandum. The actions to implement the
Restructuring Transactions may include: (1) the execution and delivery of appropriate agreements or other
documents of merger, amalgamation, consolidation, restructuring, conversion, disposition, transfer,
arrangement, continuance, dissolution, sale, purchase, or liquidation containing terms that are consistent
with the terms of the Plan and that satisfy the applicable requirements of applicable law and any other terms



                                                     24
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 35 of 304



to which the applicable Entities may agree; (2) the execution and delivery of appropriate instruments of
transfer, assignment, assumption, or delegation of any asset, property, right, liability, debt, or obligation on
terms consistent with the terms of the Plan and having other terms for which the applicable parties agree;
(3) the filing of appropriate certificates or articles of incorporation, formation, reincorporation, merger,
consolidation, conversion, amalgamation, arrangement, continuance, or dissolution pursuant to applicable
state or provincial law; and (4) all other actions that the applicable Entities determine to be necessary,
including making filings or recordings that may be required by applicable law in connection with the Plan.
The Confirmation Order shall, and shall be deemed to, pursuant to sections 363 and 1123 of the Bankruptcy
Code, authorize, among other things, all actions as may be necessary or appropriate to effect any transaction
described in, contemplated by, or necessary to effectuate the Plan. On the Effective Date or as soon as
reasonably practicable thereafter, the Reorganized Debtors, as applicable, shall issue all securities, notes,
instruments, certificates, and other documents required to be issued pursuant to the Restructuring
Transactions.

                 3.      Reorganized Debtors

         On the Effective Date, the New Board shall be established, and the Reorganized Debtors shall adopt
their New Organizational Documents, consistent with the Restructuring Support Agreement (including
section 3.02 of the Restructuring Support Agreement). The Reorganized Debtors shall be authorized to
adopt any other agreements, documents, and instruments and to take any other actions contemplated under
the Plan as necessary to consummate the Plan. Cash payments to be made pursuant to the Plan will be
made by the Debtors or Reorganized Debtors. The Debtors and Reorganized Debtors will be entitled to
transfer funds between and among themselves as they determine to be necessary or appropriate to enable
the Debtors or Reorganized Debtors, as applicable, to satisfy their obligations under the Plan. Except as
set forth herein, any changes in intercompany account balances resulting from such transfers will be
accounted for and settled in accordance with the Debtors’ historical intercompany account settlement
practices and will not violate the terms of the Plan.

         From and after the Effective Date, the Reorganized Debtors, subject to any applicable limitations
set forth in any post-Effective Date agreement, shall have the right and authority without further order of
the Bankruptcy Court to raise additional capital and obtain additional financing, subject to the New
Organizational Documents and the Exit Facility Documents, as the boards of directors of the applicable
Reorganized Debtors deem appropriate.

                 4.      Technology Business Sale

                         (a)      Technology Business Sale Process

         Following the Petition Date, in consultation with the Consultation Parties (as defined in the Bidding
Procedures), the Debtors shall continue their sale and marketing process and solicit bids for the sale or other
disposition of all or substantially all of the Technology Business Sale, in accordance with the terms and
conditions of the RSA (including the Milestones) and in a manner acceptable to the Required Consenting
Lenders. For the avoidance of doubt, the Debtors may only execute an agreement for the sale or other
disposition of any part of the Technology Business with the consent of the Required Consenting Lenders.

        The Consultation Parties shall have the right to review all information, diligence, documents and
other materials provided by the Debtors or their advisors to any bidder or prospective bidder in connection
with the Technology Business Sale and to consult with the Debtors and their advisors with respect to the
Technology Business Sale. The Debtors shall provide to the Consultation Parties all term sheets, letters,
proposals, offers, bids and other materials, whether non-binding or not, that are received by the Debtors or




                                                      25
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 36 of 304



their advisors in connection with the Technology Business Sale within one (1) day of receipt by the Debtors
or their advisors, as applicable.

                        (b)     Closing of the Technology Business Sale

         On or before the Effective Date, the Debtors shall be authorized to consummate the Technology
Business Sale and, among other things, the Lummus Assets and Interests (including Executory Contracts
and Unexpired Leases assumed and assigned pursuant to Article V of the Plan) shall be transferred to and
vest in the Purchaser free and clear of all Liens, Claims, charges, or other encumbrances pursuant to the
terms of the Purchase Agreement and, as applicable, the Confirmation Order or an order approving the
Technology Business Sale; provided that, to the extent the Technology Business Sale is to be consummated
pursuant to the Confirmation Order, the Debtors may request entry of any order supplementing the
Confirmation Order that the Debtors believe is necessary or appropriate to implement the terms and
conditions of the Technology Business Sale. On and after the Effective Date, except as otherwise provided
in the Plan, the Debtors or the Purchaser, as applicable, may operate the Debtors’ businesses and may use,
acquire, or dispose of property and compromise or settle any Claims, Interests, or Causes of Action without
supervision or approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or
Bankruptcy Rules.

                        (c)     Technology Business Sale Proceeds Waterfall

Any Technology Business Sale Proceeds that have not otherwise been applied in accordance with
the DIP Credit Agreement shall be applied as follows:
        :

                        (i)     first, to fund a minimum Cash balance of $820 million, as required by the
                                Business Plan;

                        (ii)    second, to repay Funded DIP Indebtedness (other than the Make Whole
                                Amount);

                        (iii)   third, payment of the Make Whole Amount;

                        (iv)    fourth, to fund cash to support new or additional letters of credit sufficient
                                to meet the $2.44 billion letter of credit capacity contemplated by the Exit
                                Facilities Term Sheet; and

                        (v)     fifth, the repayment of Prepetition Funded Secured Claims on a Pro Rata
                                basis.

                        (d)     Residual Prepetition Funded Secured Claims Pay Down

         On the Effective Date, the Prepetition Funded Secured Claims will be repaid on a pro rata basis
from (i) the Residual Technology Business Sale Proceeds and (ii) any available Cash (such available Cash
shall exclude Cash held in variable interest entities associated with joint venture and consortium
arrangements, Cash trapped in foreign jurisdictions, and insurance captive Cash) in excess of $820 million
available cash at emergence after payment of all fees and transaction expenses ((i) and (ii) together the
“Residual Prepetition Funded Secured Claims Pay Down”).

         If the Residual Prepetition Funded Secured Claims Pay Down amount is greater than $0, the initial
allocation of 94% of the New Common Stock to the holders of Prepetition Funded Secured Claims shall be



                                                    26
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 37 of 304



reduced, and the initial allocation of 6% of the New Common Stock to holders of Senior Notes Claim shall be
increased, by the percentage calculated by dividing:

                        (i)      the Residual Prepetition Funded Secured Claims Pay Down amount by

                        (ii)     an amount equal to:

                                 (a)     the aggregate amount of Prepetition Funded Secured Claims
                                         (including, without limitation, principal and any accrued
                                         prepetition or postpetition interest at the default rate as applicable)
                                         minus an amount equal to the sum of (y) the aggregate amount of the
                                         loans to be issued under the Term Loan Exit Facility and (z) any
                                         proceeds of the Rights Offering up to $150 million; divided by

                                 (b)     94% minus an amount equal to (y) the aggregate proceeds of the
                                         Rights Offering up to $150 million divided by (z) Plan Equity Value

        (such adjustment of initial allocations, the “Prepetition Funded Secured Claims Excess Cash
        Adjustment”).

        For the avoidance of doubt, if the Technology Business Sale Proceeds paid pursuant to the
Technology Business Sale Proceeds Waterfall have not paid the Make Whole Amount in full all proceeds
of the Rights Offering will (a) first go to the pay down of the Make Whole Amount and (b) once the Make
Whole Amount is paid in full, the Prepetition Funded Secured Claims will be repaid on a pro rata basis
from such remaining proceeds of the Rights Offering.

                5.      Sources of Consideration for Plan Distributions

        The Debtors and the Reorganized Debtors, as applicable, shall fund distributions under the Plan
with: (1) Cash on hand, including Cash from operations, the Rights Offering, or the Technology Business
Sale in accordance with the Technology Business Sale Proceeds Waterfall, as applicable; (2) the New
Common Stock; (3) the proceeds from the Rights Offering, as applicable; (4) the New Warrants, as
applicable; and (5) the proceeds from the Exit Facilities, as applicable.

                        (a)      Exit Facilities

       On the Effective Date, the Reorganized Debtors shall enter into the Exit Facilities, the terms of
which will be set forth in the Exit Facility Documents.

         To the extent applicable, Confirmation of the Plan shall be deemed (a) approval of the Exit
Facilities (including the transactions and related agreements contemplated thereby, and all actions to be
taken, undertakings to be made, and obligations to be incurred and fees and expenses to be paid by the
Debtors or the Reorganized Debtors, as applicable, in connection therewith), to the extent not approved by
the Bankruptcy Court previously, and (b) authorization for the Debtors or the Reorganized Debtors, as
applicable, to, without further notice to or order of the Bankruptcy Court, (i) execute and deliver those
documents and agreements necessary or appropriate to pursue or obtain the Exit Facilities, including the
Exit Facility Documents, and incur and pay any fees and expenses in connection therewith, and (ii) act or
take action under applicable law, regulation, order, or rule or vote, consent, authorization, or approval of
any Person, subject to such modifications as the Debtors or the Reorganized Debtors, as applicable, may
deem to be necessary to consummate the Exit Facilities.




                                                    27
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 38 of 304



         As of the Effective Date, upon the granting or continuation of Liens in accordance with the Exit
Facility Documents, such Liens shall constitute valid, binding, enforceable, and automatically perfected
Liens in the collateral specified in the Exit Facility Documents. To the extent provided in the Exit Facility
Documents, the Exit Facility Agents or holder(s) of Liens under the Exit Facility Documents are authorized
to file with the appropriate authorities mortgages, financing statements and other documents, and to take
any other action in order to evidence, validate, and perfect such Liens or security interests. The guarantees,
mortgages, pledges, Liens, and other security interests granted to secure the obligations arising under the
Exit Facility Documents have been granted in good faith, for legitimate business purposes, and for
reasonably equivalent value as an inducement to the lenders thereunder to extent credit thereunder shall be
deemed not to constitute a fraudulent conveyance or fraudulent transfer and shall not otherwise be subject
to avoidance, recharacterization, or subordination for any purposes whatsoever and shall not constitute
preferential transfers or fraudulent conveyances under the Bankruptcy Code or any applicable
nonbankruptcy law, and the priorities of such Liens and security interests shall be as set forth in the Exit
Facility Documents. The Reorganized Debtors and the persons and entities granted such Liens and security
interests shall be authorized to make all filings and recordings, and to obtain all governmental approvals
and consents necessary to establish and perfect such Liens and security interests under the provisions of the
applicable state, federal, or other law that would be applicable in the absence of the Plan and the
Confirmation Order (it being understood that perfection shall occur automatically by virtue of the entry of
the Confirmation Order and any such filings, recordings, approvals, and consents shall not be required),
and will thereafter cooperate to make all other filings and recordings that otherwise would be necessary
under applicable law to give notice of such Liens and security interests to third parties.

         In no event shall the sum of (v) the face amount of letters of credit issued and outstanding at any
time under the Senior Exit LC Facility, plus (w) the face amount of letters of credit issued and outstanding
at any time under the Super Senior Exit Facility, plus (x) the face amount of letters of credit issued or
deemed issued and outstanding at any time under the Roll-Off LC Exit Facility, plus (y) the face amount of
letters of credit issued and outstanding at any time under the Cash Secured LC Exit Facility, exceed the
Secured Letter of Credit Cap plus permitted incremental capacity set forth in the Exit Facilities Term Sheet.

                         (b)     Issuance of New Common Stock

         The issuance of the New Common Stock, including the Rights Offering Shares and any options or
other equity awards, if any, reserved for the Management Incentive Plan and the New Warrants, by the
Reorganized Debtors (as set forth in the Restructuring Transactions Memorandum) shall be authorized
without the need for any further corporate action or without any further action by the holders of Claims or
Interests. The Reorganized Debtors shall be authorized to issue a certain number of shares, units or equity
interests (as the case may be based on how the New Common Stock is denominated and the identity of the
Reorganized Debtor issuing such shares, units, or equity interests) of New Common Stock required to be
issued under the Plan and pursuant to their New Organizational Documents. On the Effective Date, the
Debtors or Reorganized Debtors, as applicable, shall issue all Securities, notes, instruments, certificates,
and other documents required to be issued pursuant to the Plan.

         All of the shares, units, or equity interests (as the case may be based on how the New Common
Stock is denominated) of New Common Stock issued or authorized to be issued pursuant to the Plan shall
be duly authorized, validly issued, fully paid, and non-assessable. Each distribution and issuance referred
to in Article VI of the Plan shall be governed by the terms and conditions set forth in the Plan applicable to
such distribution or issuance and by the terms and conditions of the instruments evidencing or relating to
such distribution or issuance, which terms and conditions shall bind each Entity receiving such distribution
or issuance.




                                                     28
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 39 of 304



         On the Effective Date or as soon as reasonably practicable thereafter, the New Common Stock will
be distributed in accordance with the Plan.

                         (c)     Rights Offering.

         On or about the Effective Date, the applicable Reorganized Debtor shall consummate the Rights
Offering, through which each participant shall have the opportunity, subject to the terms and conditions set
forth in the Plan and the Rights Offering Procedures, to purchase the Rights Offering Shares.

        The Rights Offering Procedures shall be approved within 5 days of Petition Date and shall provide
for a subscription deadline of no later than the Voting Deadline. Subscription rights to participate in the
Rights Offering shall be distributed to the Consenting Noteholders in accordance with section 12 of the
Restructuring Support Agreement, the Restructuring Term Sheet, and the Plan and the issuance of such
subscription rights will be exempt from SEC registration under applicable law. Pursuant to the
Restructuring Support Agreement, each Consenting Noteholder electing to participate in the Rights
Offering shall receive incremental New Common Stock equal to (x) its respective share of the aggregate
participation in the Rights Offering multiplied by (y) the total percentage of the New Common Stock
received in the Rights Offering. Proceeds of the Rights Offering to be used (a) first, for Cash pay down of
any portion Make Whole Amount that is not paid in full in Cash from Technology Business Sale Proceeds
in accordance with the Technology Business Sale Proceeds Waterfall and (b) second, for Cash pay down
of Prepetition Funded Secured Claims.

                         (d)     Issuance of New Warrants

         On the Effective Date, the applicable Reorganized Debtor (as set forth in the Restructuring
Transactions Memorandum) will issue the New Warrants only to the extent required to provide for
distributions to holders of the Senior Notes Claims, as contemplated by the Plan. All of the New Warrants
issued pursuant to the Plan shall be duly authorized without the need for any further corporate action and
without any further action by the Debtors or Reorganized Debtors, as applicable, validly issued, fully paid,
and non-assessable. Each distribution and issuance referred to in Article VI of the Plan shall be governed
by the terms and conditions set forth in the Restructuring Support Agreement and the Plan applicable to
such distribution or issuance and by the terms and conditions of the instruments evidencing or relating to
such distribution or issuance, which terms and conditions shall bind each Entity receiving such distribution
or issuance without the need for execution by any party thereto other than the applicable Reorganized
Debtor(s).

        The New Warrants shall be distributed to holders of Senior Notes Claims in accordance with the
Restructuring Support Agreement and the Plan. The New Warrants shall have full anti-dilution and Black-
Scholes protection

                6.       Corporate Existence

         Except as otherwise provided in the Plan or any agreement, instrument, or other document
incorporated in the Plan or the Plan Supplement, each Debtor shall continue to exist after the Effective Date
as a separate corporate entity, limited liability company, partnership, or other form, as the case may be,
with all the powers of a corporation, limited liability company, partnership, or other form, as the case may
be, pursuant to the applicable law in the jurisdiction in which each applicable Debtor is incorporated or
formed and pursuant to the respective certificate of incorporation and bylaws (or other formation
documents) in effect prior to the Effective Date, except to the extent such certificate of incorporation and
bylaws (or other formation documents) are amended under the Plan or otherwise, in each case, consistent
with the Plan and the Restructuring Support Agreement, and to the extent such documents are amended in



                                                     29
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 40 of 304



accordance therewith, such documents are deemed to be amended pursuant to the Plan and require no
further action or approval (other than any requisite filings required under applicable state, provincial, or
federal law). After the Effective Date, the respective certificate of incorporation and bylaws (or other
formation documents) of one or more of the Reorganized Debtors may be amended or modified on the
terms therein without supervision or approval by the Bankruptcy Court and free of any restrictions of the
Bankruptcy Code or Bankruptcy Rules. After the Effective Date, one or more of the Reorganized Debtors
may be disposed of, dissolved, wound down, or liquidated without supervision or approval by the
Bankruptcy Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

                 7.      Vesting of Assets in the Reorganized Debtors

        Except as otherwise provided in the Confirmation Order, the Plan (including, for the avoidance of
doubt, the Restructuring Transactions Memorandum), or any agreement, instrument, or other document
incorporated in, or entered into in connection with or pursuant to, the Plan or Plan Supplement, on the
Effective Date, all property in each Estate, all Causes of Action, and any property acquired by any of the
Debtors pursuant to the Plan shall vest in each respective Reorganized Debtor, free and clear of all Liens,
Claims, charges, or other encumbrances. On and after the Effective Date, except as otherwise provided in
the Plan, each Reorganized Debtor may operate its business and may use, acquire, or dispose of property
and compromise or settle any Claims, Interests, or Causes of Action without supervision or approval by the
Bankruptcy Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

                 8.      Cancellation of Existing Securities and Agreements

         On the Effective Date, except to the extent otherwise provided in the Plan, all notes, instruments,
certificates, credit agreements, indentures, and other documents evidencing Claims or Interests shall be
cancelled and the obligations of the Debtors thereunder or in any way related thereto shall be deemed
satisfied in full, cancelled, discharged, and of no force or effect. Holders of or parties to such cancelled
instruments, Securities, and other documentation will have no rights arising from or relating to such
instruments, Securities, and other documentation, or the cancellation thereof, except the rights provided for
pursuant to the Plan. Notwithstanding anything to the contrary herein, but subject to any applicable
provisions of Article VI of the Plan, to the extent cancelled pursuant to this paragraph, the DIP Credit
Agreement, 2021 LC Agreement, the Credit Agreement, and the Senior Notes Indenture shall continue in
effect solely to the extent necessary to: (1) permit holders of Claims under the DIP Credit Agreement, the
2021 LC Agreement, the Credit Agreement, and the Senior Notes Indenture to receive their respective Plan
Distributions, if any; (2) permit the Reorganized Debtors and the Disbursing Agent, as applicable, to make
Plan Distributions on account of the Allowed Claims under the DIP Credit Agreement, the 2021 LC
Agreement, the Credit Agreement, and the Senior Notes Indenture, as applicable; (3) permit each of the
DIP Agents, the Revolving and LC Administrative Agent, the Term Loan Administrative Agent, the 2021
LC Administrative Agent, the Superpriority Term Loan Agent, and the Senior Notes Trustee to seek
compensation and/or reimbursement of fees and expenses in accordance with the terms of the Plan; and
(4) permit each of the DIP Agent, the Revolving and LC Administrative Agent, the Term Loan
Administrative Agent, the 2021 LC Administrative Agent, Superpriority Term Loan Agent, and the Senior
Notes Trustee to appear and be heard in the Chapter 11 Cases or in any proceeding in the Bankruptcy Court,
including to enforce any obligation owed to the DIP Agent, the Revolving and LC Administrative Agent,
the Term Loan Administrative Agent, the 2021 LC Administrative Agent, the Superpriority Term Loan
Agent, and the Senior Notes Trustee, or holders of Claims under the DIP Credit Agreement, the 2021 LC
Agreement, the Credit Agreement, and the Senior Notes Indenture. Except as provided in the Plan
(including Article VI of the Plan), on the Effective Date, the DIP Agents, the Revolving and LC
Administrative Agent, the Term Loan Administrative Agent, the 2021 LC Administrative Agent, the
Superpriority Term Loan Agent, and the Senior Notes Trustee, and their respective agents, successors, and
assigns, shall be automatically and fully discharged of all of their duties and obligations associated with the


                                                      30
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 41 of 304



DIP Credit Agreement, the 2021 LC Agreement, the Credit Agreement, and the Senior Notes Indenture, as
applicable. To the extent cancelled in accordance with this paragraph, the commitments and obligations (if
any) of the holders of the Senior Notes and the lenders under the DIP Credit Agreement, the Credit
Agreement, and the 2021 LC Agreement to extend any further or future credit or financial accommodations
to any of the Debtors, any of their respective subsidiaries or any of their respective successors or assigns
under the 2021 LC Agreement, the Credit Agreement, and the Senior Notes Indenture, as applicable, shall
fully terminate and be of no further force or effect on the Effective Date.

                9.       Corporate Action

         Upon the Effective Date, all actions contemplated under the Plan shall be deemed authorized and
approved in all respects, including: (1) adoption or assumption, as applicable, of the Compensation and
Benefit Programs; (2) selection of the directors and officers for the Reorganized Debtors; (3) the issuance
and distribution of the New Common Stock; (4) implementation of the Restructuring Transactions,
including the Rights Offering; (5) issuance and distribution of the New Warrants; (6) entry into the New
Warrants Agreements and the Exit Facility Documents, as applicable; (7) all other actions contemplated
under the Plan (whether to occur before, on, or after the Effective Date); (8) adoption of the New
Organizational Documents; (9) the rejection, assumption, or assumption and assignment, as applicable, of
Executory Contracts and Unexpired Leases; and (10) all other acts or actions contemplated or reasonably
necessary or appropriate to promptly consummate the Restructuring Transactions contemplated by the Plan
(whether to occur before, on, or after the Effective Date). All matters provided for in the Plan involving
the corporate structure of the Debtors or the Reorganized Debtors, and any corporate, partnership, limited
liability company, or other governance action required by the Debtors or the Reorganized Debtor, as
applicable, in connection with the Plan shall be deemed to have occurred and shall be in effect, without any
requirement of further action by the Security holders, members, directors, or officers of the Debtors or the
Reorganized Debtors, as applicable. On or (as applicable) prior to the Effective Date, the appropriate
officers of the Debtors or the Reorganized Debtors, as applicable, shall be authorized and (as applicable)
directed to issue, execute, and deliver the agreements, documents, Securities, and instruments contemplated
under the Plan (or necessary or desirable to effect the transactions contemplated under the Plan) in the name
of and on behalf of the Reorganized Debtors, including the New Common Stock, the New Organizational
Documents, the Exit Facility Documents, the New Warrants, the New Warrants Agreements (as applicable),
and any and all other agreements, documents, Securities, and instruments relating to the foregoing. The
authorizations and approvals contemplated by Article IV.I shall be effective notwithstanding any
requirements under non-bankruptcy law.

                10.      New Organizational Documents.

        On or immediately prior to the Effective Date, the New Organizational Documents shall be
automatically adopted by the applicable Reorganized Debtors. To the extent required under the Plan or
applicable non-bankruptcy law, each of the Reorganized Debtors will file its New Organizational
Documents with the applicable Secretaries of State and/or other applicable authorities in its respective state
or country of organization if and to the extent required in accordance with the applicable laws of the
respective state or country of organization. The New Organizational Documents will (a) prohibit the
issuance of non-voting equity Securities, to the extent required under section 1123(a)(6) of the Bankruptcy
Code and (b) provide for customary minority shareholder protections and information and reporting
requirements reasonably acceptable to the Debtors and the Required Consenting Lenders.

       After the Effective Date, the Reorganized Debtors may amend and restate their respective New
Organizational Documents in accordance with the terms thereof, and the Reorganized Debtors may file
such amended certificates or articles of incorporation, bylaws, or such other applicable formation



                                                     31
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 42 of 304



documents, and other constituent documents as permitted by the laws of the respective states, provinces, or
countries of incorporation and the New Organizational Documents.

                11.      Directors and Officers of the Reorganized Debtors.

        As of the Effective Date, the term of the current members of the board of directors of McDermott
shall expire, and all of the directors for the initial term of the New Board shall be appointed. The New
Board will initially consist of [●] directors as set forth in the Plan Supplement, including: (i) the Chief
Executive Officer of Reorganized McDermott, (ii) [●] directors selected by the Required Consenting Term
Lenders as set forth in the Plan Supplement, and (iii) [●] directors selected by the Required Consenting
Revolving Lenders and the Required Consenting LC Lenders as set forth in the Plan Supplement. In
subsequent terms, the directors shall be selected in accordance with the New Organizational Documents of
the Reorganized Debtors. To the extent known, the identity of the members of the New Board will be
disclosed in the Plan Supplement or prior to the Confirmation Hearing, consistent with section 1129(a)(5)
of the Bankruptcy Code. Each director and officer of the Reorganized Debtors shall serve from and after
the Effective Date pursuant to the terms of the applicable New Organizational Documents and other
constituent documents.

                12.      Effectuating Documents; Further Transactions.

        On and after the Effective Date, the Reorganized Debtors, and their respective officers, directors,
members, or managers (as applicable), are authorized to and may issue, execute, deliver, file, or record such
contracts, Securities, instruments, releases, and other agreements or documents and take such actions as
may be necessary or appropriate to effectuate, implement, and further evidence the terms and conditions of
the Plan, Exit Facilities entered into, and the Securities issued pursuant to the Plan in the name of and on
behalf of the Reorganized Debtors, without the need for any approvals, authorization, or consents except
for those expressly required pursuant to the Plan.

                13.      Management Incentive Plan

        Effective on the Plan Effective Date, the Reorganized Debtors will reserve 7.5% of New Common
Stock (on a fully diluted and fully distributed basis) which may be granted in the form of options, restricted
stock, restricted stock units, warrants, stock appreciations rights or any combination thereof (each an
“Award” and such reserve, the “MIP Pool”) for grant to management employees and members of the New
Board and enter into severance and change in control arrangements (“Severance Arrangements”) with
senior executives of the Debtors that are insiders pursuant to Section 16 of the Securities Exchange Act of
1934 (“Senior Executives”) in amounts and on terms and conditions to be agreed with and approved by
the Required Consenting Lenders. The New Board shall grant no less than 53.33% of the MIP Pool to the
employees of the Debtors no later than 60 days following the Plan Effective Date (the “Emergence
Awards”) with the terms of the Emergence Awards to be determined as set forth below and the remainder
of the MIP Pool will be available for future grants to management employees and members of the New
Board with allocations, terms and conditions to be determined by the New Board. From the Petition Date
through entry of the Confirmation Order, the Debtors, the Required Consenting Lenders and any consultants
or advisors engaged by the Required Consenting Lenders will use commercially reasonable efforts to agree
on an allocation schedule and the terms, conditions, vesting and composition (including, for the avoidance
of doubt, which may be in any form of Award) of the Emergence Awards (together, the “MIP Proposal”),
and during this period the Debtors will use commercially reasonable efforts to facilitate meetings between
the Required Consenting Lenders and the Debtors’ key management personnel. As soon as reasonably
practicable following the Plan Effective Date but no later than 60 days following the Plan Effective Date,
the New Board shall consider the MIP Proposal for approval and New Board shall determine the final terms
and conditions of the actual grants. A Senior Executive will be permitted to voluntarily terminate for “Good


                                                     32
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 43 of 304



Reason” and receive the severance benefits under the Severance Arrangements if the Senior Executive does
not receive an Emergence Award.

                 14.     Employee and Retiree Benefits.

         Unless otherwise provided herein, and subject to Article V of the Plan, all employee wages,
compensation, and benefit programs in place as of the Effective Date with the Debtors shall be assumed by
the Reorganized Debtors and shall remain in place as of the Effective Date, and the Reorganized Debtors
will continue to honor such agreements, arrangements, programs, and plans. Notwithstanding the
foregoing, pursuant to section 1129(a)(13) of the Bankruptcy Code, from and after the Effective Date, all
retiree benefits (as such term is defined in section 1114 of the Bankruptcy Code), if any, shall continue to
be paid in accordance with applicable law. On the Effective Date, subject to the consent of the Required
Consenting Lenders, the Debtors shall (a) assume all change of control agreements entered into with current
employees, provided that the Restructuring Transactions shall not trigger any change of control or similar
trigger under such agreements, or (b) enter into new agreements with such employees on terms and
conditions acceptable to the Reorganized Debtors and the Required Consenting Lenders.

                 15.     Preservation of Causes of Action

        In accordance with section 1123(b) of the Bankruptcy Code, but subject to Article VIII hereof, each
Reorganized Debtor, as applicable, shall retain and may enforce all rights to commence and pursue, as
appropriate, any and all Causes of Action of the Debtors, whether arising before or after the Petition Date,
including any actions specifically enumerated in the Schedule of Retained Causes of Action, and the
Reorganized Debtors’ rights to commence, prosecute, or settle such Causes of Action shall be preserved
notwithstanding the occurrence of the Effective Date, other than the Causes of Action released by the
Debtors pursuant to the releases and exculpations contained in the Plan, including in Article VIII of the
Plan, which shall be deemed released and waived by the Debtors and the Reorganized Debtors as of the
Effective Date.

        The Reorganized Debtors may pursue such retained Causes of Action, as appropriate, in accordance
with the best interests of the Reorganized Debtors. No Entity (other than the Released Parties) may rely
on the absence of a specific reference in the Plan, the Plan Supplement, or the Disclosure Statement
to any Cause of Action against it as any indication that the Debtors or the Reorganized Debtors, as
applicable, will not pursue any and all available Causes of Action of the Debtors against it. The
Debtors and the Reorganized Debtors expressly reserve all rights to prosecute any and all Causes of
Action against any Entity, except as otherwise expressly provided in the Plan, including Article VIII
of the Plan. Unless otherwise agreed upon in writing by the parties to the applicable Cause of Action,
all objections to the Schedule of Retained Causes of Action must be Filed with the Bankruptcy Court
on or before thirty (30) days after the Effective Date. Any such objection that is not timely filed shall
be disallowed and forever barred, estopped, and enjoined from assertion against any Reorganized
Debtor, without the need for any objection or responsive pleading by the Reorganized Debtors or any
other party in interest or any further notice to or action, order, or approval of the Bankruptcy Court.
The Reorganized Debtors may settle any such objection without any further notice to or action, order, or
approval of the Bankruptcy Court. If there is any dispute regarding the inclusion of any Cause of Action
on the Schedule of Retained Causes of Action that remains unresolved by the Debtors or Reorganized
Debtors, as applicable, and the objection party for thirty (30) days, such objection shall be resolved by the
Bankruptcy Court. Unless any Causes of Action of the Debtors against an Entity are expressly waived,
relinquished, exculpated, released, compromised, or settled in the Plan or a Final Order, the Reorganized
Debtors expressly reserve all Causes of Action, for later adjudication, and, therefore, no preclusion doctrine,
including the doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel



                                                      33
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 44 of 304



(judicial, equitable, or otherwise), or laches, shall apply to such Causes of Action upon, after, or as a
consequence of the Confirmation or Consummation.

         The Reorganized Debtors reserve and shall retain such Causes of Action of the Debtors
notwithstanding the rejection or repudiation of any Executory Contract or Unexpired Lease during the
Chapter 11 Cases or pursuant to the Plan. In accordance with section 1123(b)(3) of the Bankruptcy Code,
any Causes of Action that a Debtor may hold against any Entity shall vest in the Reorganized Debtors,
except as otherwise expressly provided in the Plan, including Article VIII of the Plan. The applicable
Reorganized Debtors, through their authorized agents or representatives, shall retain and may exclusively
enforce any and all such Causes of Action. The Reorganized Debtors shall have the exclusive right,
authority, and discretion to determine and to initiate, file, prosecute, enforce, abandon, settle, compromise,
release, withdraw, or litigate to judgment any such Causes of Action and to decline to do any of the
foregoing without the consent or approval of any third party or further notice to or action, order, or approval
of the Bankruptcy Court.

                 16.      Releases

        The Plan contains certain releases (as described more fully in Article III.P of this Disclosure
Statement, entitled “Will there be releases and exculpation granted to parties in interest as part of the Plan?,”
which begins on page 15, including mutual releases among each of the following, solely in its capacity as
such: (a) each Debtor; (b) each Reorganized Debtor; (c) each Company Party; (d) each DIP Lender and
each DIP Letter of Credit Issuer; (e) each Agent; (f) the Senior Notes Trustee; (g) each Consenting
Stakeholder; (h) each Hedge Bank; (i) each Cash Management Bank; (j) each lender under the Superpriority
Credit Agreement, Credit Agreement, the 2021 LC Agreement, and the Lloyds Letter of Credit Agreement;
(k) each holder of an Obligation (as defined in the Superpriority Credit Agreement) under the Superpriority
Credit Agreement; (l) each holder of an Obligation (as defined in the Credit Agreement) under the Credit
Agreement; (m) each Issuer (as defined in the Superpriority Credit Agreement) under the Superpriority
Credit Agreement; (n) each Issuer (as defined in the Credit Agreement) under the Credit Agreement; (o) the
Term Loan Ad Hoc Group, the Liquidity Lender Steering Committee, and the Senior Notes Ad Hoc Group;
(p) each current and former Affiliate of each Entity in clause (a) through (o); and (q) each Related Party of
each Entity in clause (a) through (o); provided that any holder of a Claim or Interest that opts out of the
releases shall not be a “Released Party.”

V.      THE DEBTORS’ CORPORATE HISTORY, STRUCTURE, AND BUSINESS OVERVIEW

        A.       McDermott’s Corporate History

         McDermott International, Inc. traces its roots to 1923, and was born out of a contract to build
50 wooden rigs to drill for oil in Texas. The company expanded rapidly during the oil boom and over the
next decade. After forming joint ventures and making acquisitions that enabled it to pioneer the
construction and installation of platforms and pipelines, McDermott began to explore the world of offshore
drilling in the Gulf of Mexico, and was the first to create a Gulf of Mexico pipeline. Further expansion,
acquisition, projects, and opportunistic investments pushed McDermott into the international sphere, and
McDermott was formally incorporated under the laws of the Republic of Panama in 1959.

          CB&I has played an integral role in the energy infrastructure advancements of the 20th and 21st
centuries. It was founded in 1889 in Chicago, Illinois by Horace E. Horton, and its shares were first listed
on the New York Stock Exchange in 1977. Chicago Bridge & Iron Company N.V. went public on
March 27, 1997. Although CB&I began as the structural and bridge business that inspired its name, it
quickly developed a historical association with the oil & gas industry, beginning in 1919, when CB&I built
its first oil storage tanks for Sinclair Refining Company in Glenrock, Wyoming.


                                                       34
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 45 of 304



        Since 2000, CB&I embarked on a number of strategic acquisitions that dramatically expanded its
capabilities and services, beginning with its acquisition of Howe-Baker International, L.L.C., a technology
company based in Tyler, Texas specializing in the construction of hydrocarbon processing plants for
customers in the refining, petrochemical, and natural gas industries, as well as approximately eight
additional major businesses to expand their capabilities and market share, including the Lummus Global
business and the Shaw Group.

        Recognizing the opportunities presented by acquiring CB&I’s diverse business and the potential to
strengthen its own platform, on December 18, 2018, McDermott entered into an agreement to combine with
CB&I. The Combination between these two companies was completed on May 10, 2018, and McDermott
and CB&I closed the acquisition for a gross purchase price of approximately $4.6 billion, $2.87 million of
which was cash consideration. In this transaction, McDermott is considered the acquirer for accounting
purposes, and a group of McDermott’s directors, President and Chief Executive Officer, and Executive
Vice President and Chief Financial Officer continued in those roles. As part of the Combination,
McDermott acquired the equity of certain U.S. and non-U.S. CB&I subsidiaries that owned CB&I’s
technology business, as well as certain intellectual property rights, which now constitutes McDermott’s
Technology Segment.

        B.       The Debtors’ Key Assets and Operations

                 1.      EPCI Services

        As a result of the Combination, McDermott became a single vertically integrated company with
onshore and offshore service capabilities. Today, McDermott has a firmly established global presence as
one of the world’s premier EPCI companies, and provides service and products in a number of fields,
including:

            Upstream Oil & Gas: McDermott offers services including delivery of fixed, floating, and
             subsea production facilities, and pipelines and storage systems, from concept to
             commissioning. McDermott specializes in oil & gas production systems, subsea production
             systems, onshore oil & gas field production, onshore and offshore pipelines, and natural gas
             processing.

            Industrial Storage and Tanks: McDermott is the largest storage tank construction company
             in the world. Through CB&I Storage Tank Solutions, McDermott offers services for pressure,
             refrigerated and atmospheric storage, import and export storage terminals, water and
             wastewater projects, including water and wastewater egg shaped digesters, low temperature
             and cryogenic storage systems, atmospheric storage tanks and terminals, elevated water storage
             tanks, and thermal energy storage tanks.

            Refining and Petrochemicals: McDermott designs and builds downstream oil & gas
             processing facilities for some of the most recognizable brands in the energy industry.
             McDermott is one of the few contractors in the world that can perform the entire scope of
             services required through all phases of the project life cycle, and has been responsible for
             building refinery process units, petrochemical facilities, hydrogen and synthesis gas plants, and
             sulfur processing plants.

            Power: McDermott provides a range of power generation services to accommodate various
             fuel types and various output and operating characteristics. Some of these include gas turbine
             power plants, solid fuel plants, air quality control systems, and NET Power, which is a new
             natural gas power cycle that produces zero atmospheric emissions, including carbon dioxide.


                                                     35
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 46 of 304



           Liquefied Natural Gas: McDermott has served the LNG industry for over 50 years.
            McDermott has designed and built nearly every type of LNG project, and is one of the few
            contractors that can successfully perform the entire scope of work necessary in these complex
            projects. McDermott’s LNG specialties include liquefaction plants, regasification terminals,
            peak shaving facilities, storage tanks, and other industry-specific offerings.

                2.       Operating Group Overview

         McDermott’s business today is organized into five operating groups, which represent its reportable
segments (each a “Segment”). These groups consist of North, Central and South America (“NCSA”);
Europe, Africa, Russia and Caspian (“EARC”); the Middle East and North Africa (“MENA”); Asia Pacific
(“APAC”); and Technology. McDermott has a presence across 54 countries and six continents and has
over 42,000 employees and independent contractors, each of whom perform a variety of roles, including
various corporate functions and bespoke, project-specific services. The skills and knowledge of
McDermott’s employee base are essential to preserving operational stability, safety, and efficiency, which
will be necessary to maximize value over the course of these chapter 11 cases.

           NCSA: McDermott’s NCSA Segment designs, engineers, and constructs upstream offshore
            oil & gas facilities, downstream oil & gas facilities, gas-fired power plants, LNG import and
            export terminals, atmospheric and refrigerated storage vessels, and terminals and water storage
            and treatment facilities, and performs pipe and module fabrication. In the second quarter of
            2019, McDermott sold Alloy Piping Products LLC, the distribution and manufacturing arm of
            its pipe fabrication business, which was previously included in its NCSA Segment. McDermott
            anticipates that the majority of NCSA’s future opportunities are likely to be in the U.S. LNG
            and petrochemical markets.

           EARC: McDermott’s EARC Segment designs, engineers, and constructs upstream offshore
            oil & gas facilities, downstream oil & gas facilities, LNG import and export terminals, and
            atmospheric and refrigerated storage vessels and terminals. McDermott anticipates that the
            majority of future opportunities for its EARC Segment are likely to be in the downstream oil
            & gas markets in Russia and upstream and LNG projects in Africa.

           MENA: McDermott’s MENA Segment designs, engineers, and constructs upstream offshore
            oil & gas facilities and pipelines, downstream oil & gas facilities, hydrocarbon processing
            facilities, atmospheric and refrigerated storage vessels and terminals, and performs pipe
            fabrication and manufacturing. McDermott anticipates the majority of future opportunities for
            its MENA Segment are likely to be in the Middle East offshore market.

           APAC: McDermott’s APAC Segment designs, engineers, and constructs upstream offshore
            oil & gas facilities and pipelines, refining and petrochemical facilities, hydrocarbon processing
            facilities, LNG import and export terminals, and atmospheric and refrigerated storage vessels
            and terminals. The majority of future opportunities for its APAC Segment are likely to be in
            the India and Australia markets.

           Technology: McDermott’s Technology Segment is a leading technology licensor of
            proprietary gas processing, refining, petrochemical, and coal gasification technologies, as well
            as a supplier of proprietary catalysts, equipment, and related engineering services. These
            technologies are critical in the refining of crude oil into gasoline, diesel, jet fuel, and lubes, the
            manufacturing of petrochemicals and polymers, as well as the gasification of coal into syngas.
            The Technology segment also owns a 50 percent unconsolidated joint venture interest in
            Chevron Lummus Global, L.L.C. with a unit of Chevron Corporation that licenses proprietary


                                                      36
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 47 of 304



             process technology and provides associated engineering services and catalysts, primarily for
             the refining industry. As previously discussed, McDermott views the primary future
             opportunity for its Technology Segment is the Technology Sale.

                 3.      The Debtors’ Projects

         McDermott’s business is centered on winning bids to engage on major construction projects in a
highly competitive field. As a result, McDermott’s success is directly linked to the strengths of its
relationships as well as its reputation in the marketplace. McDermott derives a significant amount of its
revenues and profits from a relatively small number of customers in a given year. McDermott’s significant
customers include major integrated and national oil and gas exploration and development companies. In
McDermott’s industry, there is a high premium on trust, not only between the company and its ultimate
customers, but also with its employees, vendors, suppliers, and other parties who work alongside
McDermott at the respective project sites.

        C.       The Debtor’s Prepetition Capital Structure

        As of the date of this Disclosure Statement, the Debtors have approximately $9.283 billion in
aggregate outstanding principal amount of funded and unfunded debt obligations, as well as outstanding
preferred equity with a stated aggregate liquidation preference of approximately $330 million.

                                                                                Principal Amount
 Funded and Unfunded Debt                               Maturity
                                                                                (in USD millions)
 Superpriority Credit Agreement
         Term Facility                                October 2021                    $800
         Letter of Credit Facility                    October 2021                    $200
 Credit Agreement
       Revolving Credit Facility (Funded)              May 2023                       $801
       Revolving Credit Facility (LCs)                 May 2023                       $194
       Term Facility                                   May 2025                      $2,220
       Term Facility Collateralized LCs                May 2025                       $305
       2023 LC Facility                                May 2023                      $1,257
 2021 LC Facility                                    December 2021                    $228
 Lloyds LC Facility                                  December 2021                    $102
 Other Financings / Leases                              Various                       $105
 10.625% Senior Notes                                  May 2024                      $1,300
 Bilateral LC Agreements                                Various                      $1,154
 Surety Bond Obligations                                Various                       $585

 Total Obligations                                                                   $9,251

                 1.      Superpriority Credit Agreement

       On October 21, 2019, McDermott, as a guarantor, entered into the Superpriority Credit Agreement
with McDermott Technology (Americas), Inc., McDermott Technology (US), Inc., and McDermott
Technology, B.V., as co-borrowers, a syndicate of lenders and LC issuers, Barclays Bank PLC, as
administrative agent for the New Term Facility (as defined herein), and Crédit Agricole Corporate and
Investment Bank, as administrative agent for the New LC Facility (as defined herein). The Superpriority
Credit Agreement is guaranteed by McDermott and certain of its subsidiaries (collectively,


                                                   37
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 48 of 304



the “Superpriority Guarantors”), and is secured on a first-priority basis by substantially all of the
Superpriority Guarantors’ assets. The New Term Facility and the New LC Facility are contractually senior
to the Credit Agreement and the Letter of Credit Agreement. The Superpriority Credit Agreement provides
for borrowings and LCs in an aggregate principal amount of $1.7 billion, consisting of a $1.3 billion term
loan facility (the “New Term Facility”) and a $400 million LC facility (the “New LC Facility”).

         Upon the closing of the Superpriority Credit Agreement, McDermott was provided access to
$650 million of capital, comprised of $550 million under the New Term Facility (before reduction for
related fees and expenses), and $100 million under the New LC Facility. Subject to satisfaction of certain
conditions specified in the Superpriority Credit Agreement, subsequent tranches of capital would be made
available to McDermott, including: (a) a second tranche of $350 million of capital (comprised of
$250 million under the New Term Facility and $100 million under the New LC Facility) between
November 30, 2019 and December 31, 2019; (b) a third tranche of $150 million under the New Term
Facility between December 30, 2019 and March 31, 2020; and (c) a fourth tranche of $550 million of capital
(comprised of $350 million under the New Term Facility and $200 million under the New LC Facility)
between January 31, 2020 and March 31, 2020. The New Term Facility and the New LC Facility are
scheduled to mature on October 21, 2021. As of the Petition Date, the superpriority lenders had funded the
first two tranches under the Superpriority Credit Agreement. As such, there is approximately $800 million
in the aggregate principal amount in borrowings outstanding under the New Term Facility and $200 million
of letters of credit currently issued under the New LC Facility.

                2.       Credit Agreement

         On May 10, 2018, McDermott, as a guarantor, entered into a Credit Agreement (as amended,
restated, supplemented, or otherwise modified from time to time, the “Credit Agreement”) with McDermott
Technology (Americas), Inc., McDermott Technology (US), Inc., and McDermott Technology, B.V., each
a wholly owned subsidiary of McDermott, as co-borrowers, a syndicate of lenders and LC issuers, Barclays
Bank PLC, as administrative agent for a term facility under the Credit Agreement, and Crédit Agricole
Corporate and Investment Bank, as administrative agent for the other facilities under the Credit Agreement.
The Credit Agreement is guaranteed by McDermott and certain of its subsidiaries (collectively, the “First
Lien Guarantors”) and is secured on a first-priority basis by substantially all of the First Lien Guarantors’
assets, subject to liens securing the New Term Facility or New LC Facility.

        On October 21, 2019, McDermott entered into Consent and Amendment No. 1 to the Credit
Agreement (the “Credit Agreement Amendment”). The Credit Agreement Amendment, among other things,
amended McDermott’s leverage ratio, fixed charge coverage ratio, and minimum liquidity covenant for
each fiscal quarter through December 31, 2021. The Credit Agreement Amendment also modified certain
affirmative covenants, negative covenants, and events of default to, among other things, make changes to
allow for the incurrence of indebtedness and pledge of assets under the Superpriority Credit Agreement and
eliminate McDermott’s reinvestment rights with respect to proceeds from asset sales. The Credit
Agreement Amendment also modified the participation fees McDermott is charged for letters of credit. On
December 1, 2019, McDermott entered into an additional consent and waiver agreement with the holders
of the Redeemable Preferred Stock (as defined herein) in connection with the funding of Tranche B under
the Superpriority Credit Agreement. On December 1, 2019, McDermott entered into a second amendment
under the Credit Agreement to amend the events of default to provide that, among other things, for so long
as the Forbearance Agreement is in effect, the failure to make the Interest Payment will not constitute an
event of default. On January 9, 2020, McDermott entered into a third amendment under the Credit
Agreement to clarify certain conditions precedent to the Tranche B funding and amend the events of default
to extend the period in which effectiveness of the Forbearance Agreement would prevent an event of default
to January 21, 2020.



                                                     38
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 49 of 304



        The Credit Agreement provides for a $2.22 billion senior secured term loan facility (the “Term
Facility”), a $1 billion senior secured revolving credit facility (the “Revolving Credit Facility”), and
a $1.44 billion senior secured letter of credit facility (the “2023 LC Facility”). Both the Term Facility and
the Revolving Credit Facility provide for the issuance of cash-collateralized letters of credit, while the
2023 LC Facility does not require cash collateral. Outstanding amounts are summarized as follows:

           Term Facility: The Term Facility is scheduled to mature on May 10, 2025. As of the Petition
            Date, there is approximately $2.22 billion in the aggregate principal amount of borrowings
            outstanding and $305 million of cash collateralized letters of credit currently issued under the
            Term Facility.

           Revolving Credit Facility: The Revolving Credit Facility is scheduled to mature on May 10,
            2023. As of the Petition Date, there is approximately $801 million in the aggregate principal
            amount of borrowings outstanding and $194 million in cash collateralized letters of credit
            currently issued under the Revolving Credit Facility.

           2023 LC Facility: The 2023 LC Facility is scheduled to mature on May 10, 2023. As of the
            Petition Date, there is approximately $1.257 billion in the aggregate principal amount of LCs
            currently issued under the 2023 LC Facility.

                3.       Lloyds Facility Agreement

         On May 10, 2018, CB&I Company, as a guarantor, entered into a standby letters of credit agreement
(as amended, restated, amended and restated, supplemented, waived, or otherwise modified from time to
time, the “Lloyds Facility Agreement”) with Comet II B.V. and CB&I, LLC, as co-applicants, Chicago
Bridge & Iron Company (Delaware), Chicago Bridge and Iron Company, B.V., CBI Services, LLC, CB&I
UK Limited, CBI Constructors PTY LTD, CB&I Group Inc., and Woodlands International Insurance
Limited, as additional parties (collectively, the “Lloyds Facility Applicants”), and Lloyds Bank plc, as bank
(in such capacity, the “Lloyds Facility Secured Party”). The Lloyds Facility Agreement provides financial
accommodations to, and maintained letters of credit (the “Lloyds Facility Letters of Credit”) for the account
of the Lloyds Facility Applicants. The Lloyds Facility Letters of Credit are guaranteed on a joint and
several basis by each of the Lloyd Facility Applicants and the Prepetition Credit Facility Guarantors and is
secured on a first-priority basis by substantially all of the Prepetition Credit Facility Guarantors’ assets,
subject to the Prepetition Superpriority Liens except for the prepetition Lloyds Cash Collateralized LC
Liens. The guarantees and liens securing the Lloyds Facility Letters of Credit rank equal in priority with
the liens securing obligations under the Prepetition Credit Agreement. The Lloyds Facility Letters of Credit
is scheduled to expire in June 2021. As of the Petition Date, there is approximately $102 million in the
aggregate principal amount of letters of credit currently issued under the Lloyds Facility Letters of Credit.

                4.       Letter of Credit Agreement

         On October 30, 2018, McDermott, as a guarantor, entered into a Letter of Credit Agreement (as
amended, restated, supplemented, or otherwise modified from time to time, the “Letter of Credit
Agreement”) with McDermott Technology (Americas), Inc., McDermott Technology (US), Inc., and
McDermott Technology, B.V., each a wholly owned subsidiary of McDermott, as co-applicants, and
Barclays Bank PLC, as administrative agent. The Letter of Credit Agreement provides for a facility for
extensions of credit in the form of performance LCs in the aggregate face amount of up to $230 million
(the “2021 LC Facility”). The 2021 LC Facility is guaranteed by the First Lien Guarantors and is secured
on a first-priority basis by substantially all of the First Lien Guarantors’ assets. The guarantees and liens
securing the 2021 LC Facility rank equal in priority with the liens securing obligations under the Credit
Agreement. The 2021 LC Facility is scheduled to expire in December 2021. As of the Petition Date, there


                                                     39
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 50 of 304



is approximately $228 million in the aggregate principal amount of LCs currently issued under the 2021 LC
Facility.

         On October 21, 2019, McDermott entered into Consent and Amendment No. 1 to the Letter of
Credit Agreement (the “LC Agreement Amendment”). The LC Agreement Amendment amended, among
other things, the compliance levels for McDermott’s leverage ratio and fixed charge coverage ratio for each
fiscal quarter through December 31, 2021. The LC Agreement Amendment also modified the event of
default provisions and covenant provisions in the same manner as provided in the Credit Agreement
Amendment, as well as the participation fee McDermott is charged for newly issued LCs or with respect to
any increase in the amount of any existing LC to 5 percent. On December 1, 2019, McDermott entered into
a second amendment under the Letter of Credit Agreement to amend the events of default to provide that,
among other things, for so long as the Forbearance Agreement is in effect, the failure to make the Interest
Payment will not constitute an event of default. On January 9, 2020, McDermott entered into a third
amendment under the Letter of Credit Agreement to clarify certain conditions precedent to the Tranche B
funding and amend the events of default to extend the period in which effectiveness of the Forbearance
Agreement would prevent an event of default to January 21, 2020.

                5.       Senior Notes

         On April 18, 2018, McDermott issued $1.3 billion in aggregate principal of 10.625% senior
unsecured notes due 2024 (the “Senior Notes”), pursuant to an indenture by and among McDermott
Technology (Americas), Inc., McDermott Technology (US), Inc., the Company, the other guarantors party
thereto, and UMB Bank, N.A. (as successor to Wells Fargo Bank, National Association) as trustee (as
amended, restated, supplemented or otherwise modified from time to time, the “Senior Notes Indenture”).
The obligations under the Senior Notes are guaranteed by the First Lien Guarantors, but are unsecured.
Interest on the Senior Notes is payable semi-annually in arrears on each of May 1 and November 1. On
December 1, 2019, McDermott entered into the Forbearance Agreement. The Senior Notes are scheduled
to mature on May 1, 2024. As of the Petition Date, there is approximately $1.3 billion in principal amount
outstanding under the Senior Notes.

                6.       Bilateral Letter of Credit Facilities and Surety Obligations

        McDermott is party to a number of short-term uncommitted, unsecured bilateral credit facilities
(the “Bilateral LC Agreements”) and surety bond arrangements (the “Surety Bond Obligations”) across
several geographic regions. The amounts outstanding, security (if any), and maturities under the Bilateral
LC Agreements and the Surety Bond Obligations vary from facility to facility. As of the Petition Date, the
Debtors estimate that the total aggregate amount of letters of credit currently issued under the Bilateral LC
Agreements is approximately $1.154 billion and the total aggregate amount of Surety Bond Obligations
outstanding is approximately $585 million.

                7.       North Ocean 105 Financing

          On September 30, 2010, McDermott, as guarantor, and North Ocean 105 AS (“NO 105 AS”), a
subsidiary of McDermott, as borrower, entered into a facility agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “NO 105 Facility,” and together with each
lender participant or other holder of a claim in respect of the NO 105 Facility, the “NO 105 Lenders”), to
pay a portion of the construction costs of the M.V. Lay Vessel North Ocean 105, a deepwater reeled pipelay
installation vessel (the “NO 105”). Borrowings under the NO 105 Facility are secured by, among other
things, a pledge of all of the equity of NO 105 AS, a mortgage on the NO 105 and a lien on substantially
all of the other assets of NO 105 AS (the “NO 105 Collateral”). The NO 105 Facility is scheduled to mature
on October 2020.


                                                     40
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 51 of 304



        As of the Petition Date, the aggregate principal amount outstanding under the NO 105 Facility is
approximately $8 million. The Debtors believe the borrowings under the NO 105 Facility are substantially
oversecured by the NO 105 Collateral and, accordingly, are seeking authorization in the DIP Orders to
make adequate protection payments consisting of principal, interest, and fees during the pendency of the
case as and when they become due, in accordance with the terms of the NO 105 Facility.

                8.      Preferred Equity

         On November 29, 2018, McDermott completed a private placement of (i) 300,000 shares of
12% Redeemable Preferred Stock, par value $1.00 per share (the “Redeemable Preferred Stock”), and
(ii) Series A warrants to purchase approximately 6.8 million shares of McDermott common stock, with an
initial exercise price per share of $0.01, for aggregate proceeds of $289.5 million, before payment of
approximately $18 million of directly related issuance costs.

        The Redeemable Preferred Stock has no stated maturity and will remain outstanding indefinitely
unless repurchased or redeemed by McDermott, who may redeem the Redeemable Preferred Stock at any
time for an amount per share of Redeemable Preferred Stock equal to the Liquidation Preference of each
such share plus all accrued dividends on such shares (such amount per share, the “Redemption
Consideration”). At any time after October 30, 2026, each holder may elect to have McDermott fully
redeem such holder’s then outstanding Redeemable Preferred Stock in cash, to the extent McDermott has
funds legally available for payment of dividends, at a redemption price per share equal to the Redemption
Consideration for each share.

         On December 2, 2019, pursuant to the Superpriority Credit Agreement, McDermott issued to
certain of the Superpriority Lenders 560,083 shares of Series A Preferred Stock, par value $0.001 per share
(the “Series A Preferred Stock”).

                9.      Common Equity

        MDR’s certificate of incorporation authorizes one class of common stock: Class A common stock.
As of the date of this Disclosure Statement, MDR has 193,081,224 shares of Class A common stock
outstanding. The Debtors have not declared nor paid any cash dividends to Class A common stock holders
since the second quarter of 2000. In addition, the Credit Agreement and the Senior Notes Indenture
subjected the Debtors’ ability to pay cash dividends on the Class A common stock to compliance with
financial tests and/or basket amounts as set forth under these agreements. Beginning in 1982, the Class A
common stock was listed under the symbol “MDR” on the New York Stock Exchange.

VI.     EVENTS LEADING TO THE CHAPTER 11 FILINGS

        A.      Troubled Projects and Liquidity Trough

        In May 2018, McDermott acquired CB&I, a downstream provider of onshore petrochemical,
refining, power, gasification, and gas processing technology, through the Combination. As a result of the
Combination, McDermott became a fully integrated, onshore-offshore company that, today, provides EPCI
and technology to offshore, subsea, power, LNG, and downstream energy projects around the world. The
new, combined company more than doubled its project backlog, revenues, and new orders, and its expanded
capabilities have the potential to deliver long-term value for McDermott’s shareholders.

         Unfortunately, after the Combination certain of the legacy CB&I projects required unanticipated
levels of cash support to cover losses. Two of those projects in particular, the Cameron LNG export facility
project in Hackberry, Louisiana, and the Freeport LNG export facility project in Freeport, Texas have used



                                                    41
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 52 of 304



substantial amounts of cash in the past year, straining McDermott’s liquidity and capital resources. At the
same time the Debtors were working to address these loss projects, the Debtors were winning new projects
at a high rate—as reflected in McDermott’s record project backlog, which now exceeds $19 billion. With
this success, though, came increased near term financial obligations. Each of these projects will require
new letters of credit to support the Debtors’ performance obligations under the applicable project contracts
and major front-end investment in engineering and fabrication, among other things. Furthermore, many of
McDermott’s projects have substantial working capital requirements as significant cash flows are often
only realized towards the end of the project lifecycle. This only exacerbated the Debtors’ already tight
liquidity position.

        B.       Significant Loss Projects and Liquidity Constraints

          McDermott’s legacy business, providing technology, engineering and construction, and fabrication
services for some of the most complex energy projects in the world, comes with a degree of financial risk
that is typically assessed at the outset, and throughout the lifecycle of, a project. Post-Combination, certain
legacy projects resulted in significant cost over-runs. The impact of these cost over-runs was then
exacerbated by an incrementally slowing pace of new contract awards, an effect felt across the industry,
and the fact that returns on these projects will not be realized until project completion.

        McDermott’s significant ongoing loss projects are summarized as follows

            Cameron LNG: As of September 30, 2019, McDermott’s U.S. LNG export facility project in
             Hackberry, Louisiana for Cameron LNG (being performed by its NCSA Segment) was
             approximately 93 percent complete, and had an accrued provision for estimated losses of
             approximately $70 million. During the nine months ended September 30, 2019, McDermott
             recognized approximately $170 million of changes in cost estimates on this project, primarily
             resulting from poor labor productivity and increases in construction and subcontractor costs.
             The impact of this charge was partially offset by recognition during the three and nine months
             ended September 30, 2019, of $90 million and $200 million, respectively, of incentives related
             to the projected achievement of progress milestones.

            Freeport LNG: As of September 30, 2019, Trains 1 & 2 of McDermott’s U.S. LNG export
             facility project in Freeport, Texas for Freeport LNG (being performed by its NCSA Segment)
             were approximately 99 percent complete, and had accrued estimated losses of approximately
             $8 million. During the three and nine months ended September 30, 2019, the project was
             negatively impacted by $42 million and $96 million, respectively, due to changes in cost
             estimates resulting from increases in construction and subcontractor costs. During nine months
             of 2019, McDermott also recognized approximately $5 million of incentive revenues on this
             project.

            Asheville Power Plant Project: As of September 30, 2019, McDermott’s power project located
             in Arden, North Carolina (being performed by its NCSA Segment) was approximately
             95 percent complete, and had an accrued provision for estimated losses of approximately
             $4 million. During the three and nine months ended September 30, 2019, the project was
             negatively impacted by charges of $60 million and $88 million, respectively, primarily due to
             changes in cost estimates, that were partially offset by a settlement of a claim.

            Line 1 and Line 10: As of September 30, 2019, McDermott’s subsea pipeline flowline
             installation project in support of the Ayatsil field offshore Mexico (being performed by its
             NCSA Segment) was approximately 95 percent complete, and had accrued estimated losses of
             approximately $2 million. During the three and nine months ended September 30, 2019, the


                                                      42
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 53 of 304



             project was negatively impacted by $3 million and $31 million, respectively, primarily due to
             changes in cost estimates associated with unexpected schedule extensions, resulting in
             additional vessel and labor costs.

         Ultimately, the Debtors believe these loss projects to be contained occurrences unlikely to be
replicated in future projects, including the projects that comprise the Debtors’ existing project backlog.
Nonetheless, to address the loss projects and certain projects in the existing backlog, as part of developing
the Business Plan, McDermott engaged customers for support and assistance, and several of McDermott’s
larger customers have proactively developed creative solutions to address project-specific vendor, credit
support, and other cost saving issues. These customers, and others, have been supportive of McDermott’s
requests and broader restructuring efforts, and certain customers have directly expressed the importance of
McDermott to their supply chain, indicating that support and contract awards will resume if there is
certainty regarding McDermott’s viability. While engaging in these discussions with customers regarding
economic support and de-risking options are unprecedented within the industry, customers recognize the
value McDermott provides with its demonstrated skills in EPCI and fabrication and construction of marine
assets.

         While the foregoing customer assistance is of substantial benefit to the Debtors’ enterprise, it is not
a complete solution. The Debtors have a substantial number of new projects coming online in the near
future. As discussed above, in addition to front-end capital investment, each of the Debtors’ projects
projects will require new letters of credit to support the Debtors’ performance obligations under the
applicable project contracts. As of the date hereof, the Debtors had reached the limit of their existing letter
of credit capacity and, absent a substantial deleveraging, were unlikely to be able to secure access to new
letters of credit on any terms, much less favorable terms. Moreover, as a result of the Debtors’ financial
condition, their vendor base became increasingly stretched—as of the date of this Disclosure Statement, the
Debtors has in excess of $1 billion in outstanding trade claims, a significant portion of which is substantially
past due. Ultimately the Debtors determined that they needed a broader capital structure solution to
facilitate the increased future credit support and normalize trade terms that will ultimately allow the Debtors
to capitalize on their record backlog.

        C.       Retention of Advisors, Announcement of Technology Business Sale

         Despite the Debtors’ efforts to mitigate the financial strain brought on by adverse market conditions
through non-core asset divestitures and operational “rightsizing,” the Debtors’ liquidity position remained
strained and was projected to be insufficient over the long-term to fund the capital-intensive nature of the
their business and to service its highly leveraged capital structure. To facilitate a broader capital structure
solution, in the second half of 2019, the Company engaged financial and legal advisors to explore strategic
alternatives to enhance the Debtors’ liquidity, evaluate strategic merger and acquisition opportunities, and
address their capital structure.

        In September 2019, McDermott identified monetization of its Technology Business as a core
component of its broader strategic process. Monetization of the Debtors’ Technology business carried with
it the potential to provide a holistic solution to McDermott’s capital structure issues by allowing for a
deleveraging in the near-term and funding of go-forward operations.

         Accordingly, beginning in late September, 2019, the Debtors commenced a two-phase marketing
process to ensure the Technology Business Sale would be on the highest and best terms available. During
Phase I, the Debtors’ financial advisor, Evercore Group L.L.C. (“Evercore”), contacted 33 potential buyers,
including 15 financial investors and 18 strategic investors. Of the potential buyers contacted, certain
executed non-disclosure agreements and were given access to extensive diligence in a secure data room.
The Debtors and their advisors were in frequent communication with the potential purchasers, responding


                                                      43
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 54 of 304



to diligence requests and engaging with potential buyers on possible legal and regulatory issues associated
with each bid. Ultimately, while initial indications were promising, the Debtors determined that the
Technology Business Sale could not close quickly enough to fully address the Debtors’ immediate liquidity
needs. Accordingly, McDermott and its advisors, facing an acute liquidity need and concerns regarding
maintenance with certain financing covenants, concluded that an emergency injection of liquidity was
necessary to bridge to a broader resolution that would facilitate a value-maximizing sale of the Technology
business, as well as a broader balance sheet solution.

        D.      The Superpriority Financing, Stakeholder Discussions, Stalking Horse Bidder, and
                Restructuring Support Agreement.

         After extensive negotiations with its senior secured lenders, on October 21, 2019, McDermott
entered into the Superpriority Credit Agreement, which provides for an aggregate principal amount of
$1.7 billion, consisting of a $1.3 billion term loan facility and a $400 million letter of credit facility,
including immediate access to $550 million of term loan facility borrowings and $100 million of LC
availability.

       Immediately after the closing of the Superpriority Financing, in addition to continuing to progress
the Technology business marketing and sale process, McDermott and its advisors began engaging with
McDermott’s senior secured lenders regarding strategic alternatives.

        While discussions with its senior secured lenders were progressing, McDermott and its advisors
began engaging with holders of its Seniors Notes and, on November 1, 2019, McDermott elected to enter
into the 30-day grace period with respect to the Interest Payment in order to continue collaborative
discussions with its lenders and noteholders to find a long-term balance sheet solution. McDermott
ultimately exited the grace period without making the Interest Payment, but entered into the
Forbearance Agreement with approximately 35% of the holders of the Senior Notes on December 1, 2019.

         Also on December 1, 2019, with the requisite consent of their senior secured lenders (and after the
satisfaction of certain conditions precedent), McDermott accessed Tranche B of the Superpriority Credit
Agreement, which provided McDermott with $250 million in additional term loan financing and
$100 million in incremental letter of credit capacity. The Debtors utilized the amounts available under the
Superpriority Financing to finance working capital and support the issuance of required performance
guarantees on new projects. Additionally, the Tranche B funding allowed McDermott to continue
collaborative discussions regarding a long-term balance sheet solution with key secured and unsecured
stakeholder groups and continue the Technology business sale process.

         Obtaining capital under the Tranche B funding and forbearance relief in connection therewith
provided McDermott with much needed, albeit temporary, runway to analyze alternatives to address its
capital structure and secure a stalking horse bid for the Technology business. Ultimately, consummating a
restructuring transaction out-of-court was not actionable because, among other things, it was unlikely that
McDermott would receive the requisite levels of consent from key debt and equity constituencies and the
sale of the Technology business was unlikely to close quickly enough to address near term liquidity needs.
Accordingly, the Debtors focused on securing consensus around a broad, in-court deleveraging transaction
and stalking horse bidder to backstop an in-court sale process of the Technology business.

        To facilitate a potential stalking horse bid for the Technology business, the Debtors distributed a
Phase II process letter to 7 potential purchasers and conducted further, in-depth diligence with the potential
purchasers. Phase II ultimately culminated, on December 16, 2019, in 5 potential purchasers submitting
refined bids, each of which indicated an interest in serving as a stalking horse bidder in a chapter 11 sale
process. The Debtors’ management and advisors evaluated each bid and, after further diligence and


                                                     44
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 55 of 304



negotiations, ultimately selected The Chatterjee Group and Rhone Capital to act as the Stalking Horse
Bidder. In the days leading up to the Petition Date, the Debtors and The Chatterjee Group and Rhone
Capital negotiated the terms of a Stalking Horse Purchase Agreement to serve as a minimum or floor bid
on which the Debtors, their creditors, suppliers, vendors, and other bidders may rely.

         Additionally, after months of nearly around-the-clock, hard-fought, arm’s-length negotiations, the
Consenting Stakeholders and the Debtors arrived at the transactions embodied in the Restructuring Support
Agreement, the key terms of which are described herein and reflected in the Plan. With the stalking horse
bid and Restructuring Support Agreement in hand, instead of pursuing the third and fourth tranches of
financing under the Superpriority Credit Agreement, in light of the substantial progress made on the
Technology business marketing and sale process and discussions with key stakeholders, the Debtors, with
broad support across their capital structure, ultimately determined that pursuing an in-court deleveraging
transaction and sale of the Technology Business represents the value-maximizing path forward. On
January 21, 2020, the Debtors launched solicitation of acceptances of the Plan by distributing this
Disclosure Statement to holders of Claims entitled to vote to accept or reject the Plan. For the reasons set
forth herein, the Debtors recommend that you vote to accept the Plan.

VII.    MATERIAL DEVELOPMENTS AND ANTICIPATED EVENTS OF THE CHAPTER 11
        CASES

        A.      First Day Relief

         On the Petition Date, along with their voluntary petitions for relief under chapter 11 of the
Bankruptcy Code (the “Petitions”), the Debtors intend to file several motions (the “First Day Motions”)
designed to facilitate the administration of the Chapter 11 Cases and minimize disruption to the Debtors’
operations, by, among other things, easing the strain on the Debtors’ relationships with employees, vendors,
and customers following the commencement of the Chapter 11 Cases. The First Day Motions, and all
orders for relief granted in the Chapter 11 Cases, can be viewed free of charge at
https://cases.primeclerk.com/McDermott.

        B.      Proposed Case Timeline

        As part of the Debtors’ Restructuring Support Agreement, the Debtors agreed to the following case
milestones to ensure that the Debtors’ chapter 11 cases proceed in a structured and expeditious manner
towards confirmation:

         (a)     on or before January 22, 2020, the Company Parties shall have filed voluntary petitions for
relief under chapter 11 of the Bankruptcy Code with the Bankruptcy Court;

       (b)     on the Petition Date, the Company Parties shall have filed with the Bankruptcy Court (i) a
motion seeking entry of the Interim DIP Order and (ii) the Bidding Procedures Motion;

        (c)      no later than 5 calendar days after the Petition Date, the Bankruptcy Court shall have
entered the Interim DIP Order;

        (d)     no later than 35 calendar days after the Petition Date, the Bankruptcy Court shall have
entered the Bidding Procedures Order;

        (e)      no later than 30 calendar days after the Petition Date, the Company Parties shall have filed
the Plan, the Disclosure Statement and the Disclosure Statement Motion;




                                                     45
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 56 of 304



        (f)     no later than 35 calendar days after the Petition Date, the Bankruptcy Court shall have
entered the Final DIP Order;

       (g)     no later than 45 calendar days after the Petition Date, the Bid Deadline (as defined in the
Bidding Procedures Order) shall have expired;

       (h)     no later than 50 calendar days after the Petition Date, the Auction (as defined in the Bidding
Procedures Order), if any, shall have occurred;

        (i)      no later than 80 calendar days after the Petition Date, the Bankruptcy Court shall have
entered the Sale Order;

        (j)     no later than 90 calendar days after the Petition Date, the Bankruptcy Court shall have
entered the Disclosure Statement Order;

        (k)     no later than 150 calendar days after the Petition Date, the Bankruptcy Court shall have
entered the Confirmation Order;

        (l)     no later than 9 months after the Petition Date, the Plan shall have become effective;
provided that such milestone shall be automatically extended for an additional 90 days solely to the extent
regulatory approvals remain outstanding for the Technology Business Sale.

        C.      Lummus Technology Business Marketing and Sale Process

         After the Petition Date, the Debtors intend to consummate an in-court marketing process of the
Technology Business consistent with the foregoing case milestones and any bidding procedures approved
by the Bankruptcy Court. In the absence of a higher or better bid, the Debtors intend to consummate the
sale of the Technology business to the stalking bidder described in this Disclosure Statement. The motion
seeking approval of the bidding procedures and sale of the Technology business and any orders approving
the bidding procedures or sale of the Technology Business can be viewed free of charge at
https://cases.primeclerk.com/McDermott.

        D.      Disinterested Director Independent Investigation

         In November 2019, to ensure a fair and thorough review of the Debtors’ strategic alternatives, the
board of directors (the “Board”) of McDermott appointed Alan Carr and Heather Summerfield to the Board
as disinterested directors (the “Independent Directors”). Each of the Independent Directors has experience
in distressed situations serving on boards of managers, on boards of directors, or in management. At the
Independent Directors’ direction, McDermott subsequently requested that Kirkland & Ellis LLP and
AlixPartners assist the Independent Directors’ review of any matter in which a conflict may exist between
the company or its stakeholders and the Board, including related to the Combination. As part of this
mandate, the Independent Directors commenced an investigation (the “Independent Investigation”) into the
Combination to determine whether the Debtors’ estates may have any claims related thereto. To date, while
substantial work has been done, the Independent Directors and their advisors are continuing to evaluate
potential claims, if any.

VIII.   RISK FACTORS

        Holders of Claims should read and consider carefully the risk factors set forth below before voting
to accept or reject the Plan. Although there are many risk factors discussed below, these factors should not




                                                     46
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 57 of 304



be regarded as constituting the only risks present in connection with the Debtors’ businesses or the Plan
and its implementation.

        A.       Bankruptcy Law Considerations

         The occurrence or non-occurrence of any or all of the following contingencies, and any others,
could affect distributions available to holders of Allowed Claims under the Plan but will not necessarily
affect the validity of the vote of the Impaired Classes to accept or reject the Plan or necessarily require a
re-solicitation of the votes of holders of Claims in such Impaired Classes.

                 1.       There Is a Risk of Termination of the Restructuring Support Agreement

         To the extent that events giving rise to termination of the Restructuring Support Agreement occur,
the Restructuring Support Agreement may terminate prior to the Confirmation or Consummation of the
Plan, which could result in the loss of support for the Plan by important creditor constituencies and could
result in the loss of use of cash collateral by the Debtors under certain circumstances. Any such loss of
support could adversely affect the Debtors’ ability to confirm and consummate the Plan.

                 2.       Parties in Interest May Object to the Plan’s Classification of Claims and
                          Interests

         Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an equity interest
in a particular class only if such claim or equity interest is substantially similar to the other claims or equity
interests in such class. The Debtors believe that the classification of the Claims and Interests under the Plan
complies with the requirements set forth in the Bankruptcy Code because the Debtors created Classes of
Claims and Interests each encompassing Claims or Interests, as applicable, that are substantially similar to
the other Claims or Interests, as applicable, in each such Class. Nevertheless, there can be no assurance
that the Bankruptcy Court will reach the same conclusion.

                 3.       The Conditions Precedent to the Effective Date of the Plan May Not Occur.

        As more fully set forth in Article IX of the Plan, the Confirmation Date and the Effective Date of
the Plan are subject to a number of conditions precedent. If such conditions precedent are not met or waived,
the Confirmation Date or the Effective Date will not take place.

                 4.       The Bankruptcy Court May Find the Solicitation of Acceptances Inadequate.

        Usually, votes to accept or reject a plan of reorganization are solicited after the filing of a petition
commencing a chapter 11 case. Nevertheless, a debtor may solicit votes prior to the commencement of a
chapter 11 case in accordance with sections 1125(g) and 1126(b) of the Bankruptcy Code and Bankruptcy
Rule 3018(b). Sections 1125(g) and 1126(b) of the Bankruptcy Code and Bankruptcy Rule 3018(b) require
that:

            solicitation comply with applicable nonbankruptcy law;

            the plan of reorganization be transmitted to substantially all creditors and other interest
             holders entitled to vote; and

            the time prescribed for voting is not unreasonably short.

         In addition, Bankruptcy Rule 3018(b) provides that a holder of a claim or interest who has accepted
or rejected a plan before the commencement of the case under the Bankruptcy Code will not be deemed to


                                                       47
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 58 of 304



have accepted or rejected the plan if the court finds after notice and a hearing that the plan was not
transmitted in accordance with reasonable solicitation procedures. Section 1126(b) of the Bankruptcy Code
provides that a holder of a claim or interest that has accepted or rejected a plan before the commencement
of a case under the Bankruptcy Code is deemed to have accepted or rejected the plan if (i) the solicitation
of such acceptance or rejection was in compliance with applicable nonbankruptcy law, rule or regulation
governing the adequacy of disclosure in connection with such solicitation or (ii) there is no such law, rule,
or regulation, and such acceptance or rejection was solicited after disclosure to such holder of adequate
information (as defined by section 1125(a) of the Bankruptcy Code). While the Debtors believe that the
requirements of sections 1125(g) and 1126(b) of the Bankruptcy Code and Bankruptcy Rule 3018(b) will
be met, there can be no assurance that the Bankruptcy Court will reach the same conclusion.

                 5.      The Debtors May Fail to Satisfy Vote Requirements

         If votes are received in number and amount sufficient to enable the Bankruptcy Court to confirm
the Plan, the Debtors intend to seek, as promptly as practicable thereafter, Confirmation of the Plan. In the
event that sufficient votes are not received, the Debtors may seek to confirm an alternative chapter 11 plan
or transaction. There can be no assurance that the terms of any such alternative chapter 11 plan or other
transaction would be similar or as favorable to the holders of Interests and Allowed Claims as those
proposed in the Plan and the Debtors do not believe that any such transaction exists or is likely to exist that
would be more beneficial to the Estates than the Plan.

                 6.      The Debtors May Not Be Able to Secure Confirmation of the Plan

         Section 1129 of the Bankruptcy Code sets forth the requirements for confirmation of a
chapter 11 plan, and requires, among other things, a finding by the Bankruptcy Court that: (a) such plan
“does not unfairly discriminate” and is “fair and equitable” with respect to any non-accepting classes;
(b) confirmation of such plan is not likely to be followed by a liquidation or a need for further financial
reorganization unless such liquidation or reorganization is contemplated by the plan; and (c) the value of
distributions to non-accepting holders of claims or equity interests within a particular class under such plan
will not be less than the value of distributions such holders would receive if the debtors were liquidated
under chapter 7 of the Bankruptcy Code.

         There can be no assurance that the requisite acceptances to confirm the Plan will be received. Even
if the requisite acceptances are received, there can be no assurance that the Bankruptcy Court will confirm
the Plan. A non-accepting holder of an Allowed Claim might challenge either the adequacy of this
Disclosure Statement or whether the balloting procedures and voting results satisfy the requirements of the
Bankruptcy Code or Bankruptcy Rules. Even if the Bankruptcy Court determines that this Disclosure
Statement, the balloting procedures, and voting results are appropriate, the Bankruptcy Court could still
decline to confirm the Plan if it finds that any of the statutory requirements for Confirmation are not met.
If a chapter 11 plan of reorganization is not confirmed by the Bankruptcy Court, it is unclear whether the
Debtors will be able to reorganize their business and what, if anything, holders of Interests and Allowed
Claims against them would ultimately receive.

        The Debtors, subject to the terms and conditions of the Plan and the Restructuring Support
Agreement (including the requirement that the Plan be in form and substance acceptable to the Required
Consenting Stakeholders), reserve the right to modify the terms and conditions of the Plan as necessary for
Confirmation. Any such modifications could result in less favorable treatment of any non-accepting class
of Claims or Interests, as well as any class junior to such non-accepting class, than the treatment currently
provided in the Plan. Such a less favorable treatment could include a distribution of property with a lesser
value than currently provided in the Plan or no distribution whatsoever under the Plan.




                                                      48
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 59 of 304



                7.       Nonconsensual Confirmation

         In the event that any impaired class of claims or interests does not accept a chapter 11 plan, a
bankruptcy court may nevertheless confirm a plan at the proponents’ request if at least one impaired class
(as defined under section 1124 of the Bankruptcy Code) has accepted the plan (with such acceptance being
determined without including the vote of any “insider” in such class), and, as to each impaired class that
has not accepted the plan, the bankruptcy court determines that the plan “does not discriminate unfairly”
and is “fair and equitable” with respect to the dissenting impaired class(es). The Debtors believe that the
Plan satisfies these requirements, and the Debtors may request such nonconsensual Confirmation in
accordance with subsection 1129(b) of the Bankruptcy Code. Nevertheless, there can be no assurance that
the Bankruptcy Court will reach this conclusion. In addition, the pursuit of nonconsensual Confirmation
or Consummation of the Plan may result in, among other things, increased expenses relating to professional
compensation.

                8.       Continued Risk Upon Confirmation

         Even if the Plan is consummated, the Debtors will continue to face a number of risks, including
certain risks that are beyond their control, such as further deterioration or other changes in economic
conditions, changes in the industry, potential revaluing of their assets due to chapter 11 proceedings,
changes in demand for oil and natural gas (and thus demand for the services the Debtors provide), and
increasing expenses. See Article VIII.C of this Disclosure Statement, entitled “Risks Related to the
Debtors’ and the Reorganized Debtors’ Businesses,” which begins on page 27. Some of these concerns
and effects typically become more acute when a case under the Bankruptcy Code continues for a protracted
period without indication of how or when the case may be completed. As a result of these risks and others,
there is no guarantee that a chapter 11 plan of reorganization reflecting the Plan will achieve the Debtors’
stated goals.

        In addition, at the outset of the Chapter 11 Cases, the Bankruptcy Code provides the Debtors with
the exclusive right to propose the Plan and prohibits creditors and others from proposing a plan. The
Debtors will have retained the exclusive right to propose the Plan upon filing their Petitions. If the
Bankruptcy Court terminates that right, however, or the exclusivity period expires, there could be a material
adverse effect on the Debtors’ ability to achieve confirmation of the Plan in order to achieve the Debtors’
stated goals.

       Furthermore, even if the Debtors’ debts are reduced and/or discharged through the Plan, the Debtors
may need to raise additional funds through public or private debt or equity financing or other various means
to fund the Debtors’ businesses after the completion of the proceedings related to the
Chapter 11 Cases. Adequate funds may not be available when needed or may not be available on favorable
terms.

                9.       The Chapter 11 Cases May Be Converted to Cases under Chapter 7 of the
                         Bankruptcy Code

         If the Bankruptcy Court finds that it would be in the best interest of creditors and/or the debtor in
a chapter 11 case, the Bankruptcy Court may convert a chapter 11 bankruptcy case to a case under
chapter 7 of the Bankruptcy Code. In such event, a chapter 7 trustee would be appointed or elected to
liquidate the debtor’s assets for distribution in accordance with the priorities established by the Bankruptcy
Code. The Debtors believe that liquidation under chapter 7 would result in significantly smaller
distributions being made to creditors than those provided for in a chapter 11 plan because of (a) the
likelihood that the assets would have to be sold or otherwise disposed of in a disorderly fashion over a short
period of time, when commodities prices are at historically low levels, rather than reorganizing or selling


                                                     49
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 60 of 304



the business as a going concern at a later time in a controlled manner, (b) additional administrative expenses
involved in the appointment of a chapter 7 trustee, and (c) additional expenses and Claims, some of which
would be entitled to priority, that would be generated during the liquidation, including Claims resulting
from the rejection of Unexpired Leases and other Executory Contracts in connection with cessation of
operations.

                 10.     The Debtors May Object to the Amount or Classification of a Claim

          Except as otherwise provided in the Plan, the Debtors reserve the right to object to the amount or
classification of any Claim under the Plan. The estimates set forth in this Disclosure Statement cannot be
relied upon by any holder of a Claim where such Claim is subject to an objection. Any holder of a Claim
that is subject to an objection thus may not receive its expected share of the estimated distributions described
in this Disclosure Statement.

                 11.     Contingencies Could Affect Votes of Impaired Classes to Accept or Reject the
                         Plan

         The distributions available to holders of Allowed Claims under the Plan can be affected by a variety
of contingencies, including, without limitation, whether the Bankruptcy Court orders certain Allowed
Claims to be subordinated to other Allowed Claims. The occurrence of any and all such contingencies,
which could affect distributions available to holders of Allowed Claims under the Plan, will not affect the
validity of the vote taken by the Impaired Classes to accept or reject the Plan or require any sort of revote
by the Impaired Classes.

        The estimated Claims and creditor recoveries set forth in this Disclosure Statement are based on
various assumptions, and the actual Allowed amounts of Claims may significantly differ from the estimates.
Should one or more of the underlying assumptions ultimately prove to be incorrect, the actual Allowed
amounts of Claims may vary from the estimated Claims contained in this Disclosure Statement. Moreover,
the Debtors cannot determine with any certainty at this time, the number or amount of Claims that will
ultimately be Allowed. Such differences may materially and adversely affect, among other things, the
percentage recoveries to holders of Allowed Claims under the Plan.

                 12.     Releases, Injunctions, and Exculpations Provisions May Not Be Approved

        Article VIII of the Plan provides for certain releases, injunctions, and exculpations, including a
release of liens and third-party releases that may otherwise be asserted against the Debtors, Reorganized
Debtors, or Released Parties, as applicable. The releases, injunctions, and exculpations provided in the
Plan are subject to objection by parties in interest and may not be approved. If the releases are not approved,
certain Released Parties may withdraw their support for the Plan.

        The releases provided to the Released Parties and the exculpation provided to the Exculpated
Parties is necessary to the success of the Debtors’ reorganization because the Released Parties and
Exculpated Parties have made significant contributions to the Debtors’ reorganizational efforts that are
important to the success of the Plan and have agreed to make further contributions, including by agreeing
to massive reductions in the amounts of their claims against the Debtors’ estates and facilitating a critical
source of post-emergence liquidity, but only if they receive the full benefit of the Plan’s release and
exculpation provisions. The Plan’s release and exculpation provisions are an inextricable component of
the Restructuring Support Agreement and Plan and the significant deleveraging and financial benefits that
they embody.




                                                      50
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 61 of 304



                 13.     The Debtors Cannot Predict the Amount of Time Spent in Bankruptcy for the
                         Purpose of Implementing the Plan, and a Lengthy Bankruptcy Proceeding
                         Could Disrupt the Debtors’ Businesses, as Well as Impair the Prospect for
                         Reorganization on the Terms Contained in the Plan

        The Debtors estimate that the process of obtaining Confirmation and Consummation of the Plan by
the Bankruptcy Court could last approximately 180 days from the Petition Date, but it could last
considerably longer if, for example, Confirmation is contested or the conditions to Confirmation or
Consummation are not satisfied or waived.

         Although the Plan is designed to minimize the length of the bankruptcy proceedings, it is
impossible to predict with certainty the amount of time that the Debtors may spend in bankruptcy, and the
Debtors cannot be certain that the Plan will be confirmed. Even if confirmed on a timely basis, a bankruptcy
proceeding to confirm the Plan could itself have an adverse effect on the Debtors’ businesses. There is a
risk, due to uncertainty about the Debtors’ futures that, among other things:

            employees could be distracted from performance of their duties or more easily attracted
             to other career opportunities; and

            suppliers, vendors, or other business partners could terminate their relationship with
             the Debtors or demand financial assurances or enhanced performance, any of which
             could impair the Debtors’ prospects.

       A lengthy bankruptcy proceeding also would involve additional expenses and divert the attention
of management from the operation of the Debtors’ businesses.

        The disruption that the bankruptcy process would have on the Debtors’ businesses could increase
with the length of time it takes to complete the Chapter 11 Cases. If the Debtors are unable to obtain
Confirmation of the Plan on a timely basis, because of a challenge to the Plan or otherwise, the Debtors
may be forced to operate in bankruptcy for an extended period of time while they try to develop a different
plan of reorganization that can be confirmed. A protracted bankruptcy case could increase both the
probability and the magnitude of the adverse effects described above.

                 14.     Risk of Non-Occurrence of the Effective Date

        Although the Debtors believe that the Effective Date may occur quickly after the Confirmation
Date, there can be no assurance as to such timing or as to whether the Effective Date will, in fact, occur.
As more fully set forth in Article IX of the Plan, the Effective Date of the Plan is subject to a number of
conditions precedent. If such conditions precedent are waived or not met, the Effective Date will not take
place.

        B.       Risks Related to Recoveries under the Plan

                 1.      The Reorganized Debtors May Not Be Able to Achieve Their Projected
                         Financial Results

        The Reorganized Debtors may not be able to achieve their projected financial results. The Financial
Projections (as defined herein) set forth in this Disclosure Statement represent the Debtors’ management
team’s best estimate of the Debtors’ future financial performance, which is necessarily based on certain
assumptions regarding the anticipated future performance of the Reorganized Debtors’ operations, as well
as the United States and world economies in general, and the industry segments in which the Debtors



                                                     51
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 62 of 304



operate in particular. While the Debtors believe that the Financial Projections contained in this Disclosure
Statement are reasonable, there can be no assurance that they will be realized. If the Debtors do not achieve
their projected financial results, the value of the New Common Stock may be negatively affected and the
Debtors may lack sufficient liquidity to continue operating as planned after the Effective Date. Moreover,
the financial condition and results of operations of the Reorganized Debtors from and after the Effective
Date may not be comparable to the financial condition or results of operations reflected in the Debtors’
historical financial statements.

                2.       A Liquid Trading Market for the Shares of New Common Stock or New
                         Warrants May Not Develop

         Although the Debtors and the Reorganized Debtors may apply to relist the New Common Stock on
a national securities exchange, the Debtors make no assurance that they will be able to obtain this listing
or, even if the Debtors do, that liquid trading markets for shares of New Common Stock will develop. The
liquidity of any market for shares of New Common Stock or the New Warrants will depend upon, among
other things, the number of holders of shares of New Common Stock, Reorganized Debtors’ financial
performance, and the market for similar securities, none of which can be determined or predicted.
Accordingly, there can be no assurance that an active trading market for the New Common Stock or New
Warrants will develop, nor can any assurance be given as to the liquidity or prices at which such securities
might be traded. In the event an active trading market does not develop, the ability to transfer or sell New
Common Stock or New Warrants may be substantially limited.

                3.       The Trading Price for the Shares of New Common Stock or the New Warrants
                         May Be Depressed Following the Effective Date

        Assuming that the Effective Date occurs, shares of New Common Stock and New Warrants will be
issued to holders of certain Classes of Claims. Following the Effective Date of the Plan, shares of New
Common Stock and New Warrants may be sold to satisfy withholding tax requirements, to the extent
necessary to fund such requirements. In addition, holders of Claims that receive shares of New Common
Stock or New Warrants may seek to sell such securities in an effort to obtain liquidity. These sales and the
volume of New Common Stock available for trading could cause the trading price for the shares of New
Common Stock or the New Warrants to be depressed, particularly in the absence of an established trading
market for the New Common Stock or the New Warrants.

                4.       If the New Warrants Are Exercised, the Underlying Shares of New Common
                         Stock Will Be Eligible for Future Resale in the Public Market, Which Could
                         Lead to “Market Overhang,” Resulting in Dilution and Potentially
                         Depressing the Trading Price of the New Common Stock

         If the New Warrants are exercised, a substantial number of additional shares of New Common
Stock could be eligible for resale in the public market, which could depress the trading price of the New
Common Stock. The Reorganized Debtors also may grant options and equity awards pursuant to the
Management Incentive Plan and may grant additional options, warrants, or other convertible securities in
the future. The exercise or conversion of the New Warrants or other options or convertible securities will
dilute the percentage ownership of other holders of the New Common Stock. If holders of the New
Common Stock sell substantial amounts of New Common Stock, shares issued upon the exercise of the
New Warrants, or other outstanding options or convertible securities in the public market, it could create a
circumstance commonly referred to as an “overhang” and, in anticipation of which, the trading price of the
New Common Stock could fall. An overhang may adversely affect the Reorganized Debtors’ ability to
obtain financing on reasonable and acceptable terms whether or not sales have occurred or are occurring.




                                                     52
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 63 of 304



                 5.       Certain Holders of New Common Stock or New Warrants May Be Restricted
                          in Their Ability to Transfer or Sell Their Securities

        To the extent that shares of the New Common Stock or New Warrants issued under the Plan are
covered by section 1145(a)(1) of the Bankruptcy Code, such securities may be resold by the holders thereof
without registration under the Securities Act unless the holder is an “underwriter,” as defined in
section 1145(b) of the Bankruptcy Code with respect to such securities; provided, however, such rights or
shares of such New Common Stock or New Warrants will not be freely tradeable if, at the time of transfer,
the holder is an “affiliate” of the Reorganized Debtors as defined in Rule 144(a)(1) under the Securities Act
or had been such an “affiliate” within 90 days of such transfer. Such affiliate holders would only be
permitted to sell such securities without registration if they are able to comply with an applicable exemption
from registration, including Rule 144 under the Securities Act. Resales by holders of Claims who receive
New Common Stock or New Warrants pursuant to the Plan that are deemed to be “underwriters” would not
be exempted by section 1145 of the Bankruptcy Code from registration under the Securities Act or
applicable law. Such holders would only be permitted to sell such securities without registration if they are
able to comply with an applicable exemption from registration, including Rule 144 under the Securities
Act.

         The New Common Stock and the New Warrants may not initially be registered under the Securities
Act or any state securities laws, and the Debtors make no representation regarding the right of any holder
of New Common Stock or New Warrants to freely resell the New Common Stock (including, as applicable,
shares issuable upon exercise of the New Warrants) or the New Warrants. See Article XI to this Disclosure
Statement, entitled “Certain Securities Law Matters,” which begins on page 27.

                 6.       Restricted Securities Issued under the Plan May Not Be Resold or Otherwise
                          Transferred Unless They Are Registered Under the Securities Act or an
                          Exemption from Registration Applies

         To the extent that securities issued pursuant to the Plan are not covered by section 1145(a)(1) of
the Bankruptcy Code, such securities shall be issued pursuant to section 4(a)(2) under the Securities Act
and will be deemed “restricted securities” that may not be sold, exchanged, assigned, or otherwise
transferred unless they are registered, or an exemption from registration applies, under the Securities Act.
Holders of such restricted securities may not be entitled to have their restricted securities registered and
will be required to agree not to resell them except in accordance with an available exemption from
registration under the Securities Act. Under Rule 144 of the Securities Act, the public resale of restricted
securities is permitted if certain conditions are met, and these conditions vary depending on whether the
holder of the restricted securities is an “affiliate” of the issuer, as defined in Rule 144. A non-affiliate who
has not been an affiliate of the issuer during the preceding three months may resell restricted securities after
a six-month holding period unless certain current public information regarding the issuer is not available at
the time of sale, in which case the non-affiliate may resell after a one-year holding period. An affiliate may
resell restricted securities after a six-month holding period but only if certain current public information
regarding the issuer is available at the time of the sale and only if the affiliate also complies with the volume,
manner of sale, and notice requirements of Rule 144.

         Holders of New Common Stock or New Warrants who are deemed to be “underwriters” under
Section 1145(b) of the Bankruptcy Code will also be subject to restrictions under the Securities Act on their
ability to resell those securities. Resale restrictions are discussed in more detail in Article XI to this
Disclosure Statement, entitled “Certain Securities Law Matters,” which begins on page 27.




                                                       53
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 64 of 304



                7.       Certain Significant Holders of Shares of New Common Stock May Have
                         Substantial Influence Over the Reorganized Debtors Following the Effective
                         Date

         Assuming that the Effective Date occurs, holders of Claims who receive distributions representing
a substantial percentage of the outstanding shares of the New Common Stock (including, as applicable,
shares issued upon exercise of the New Warrants) may be in a position to influence matters requiring
approval by the holders of shares of New Common Stock, including, among other things, the election of
directors and the approval of a change of control of the Reorganized Debtors. The holders may have
interests that differ from those of the other holders of shares of New Common Stock and may vote in a
manner adverse to the interests of other holders of shares of New Common Stock. This concentration of
ownership may facilitate or may delay, prevent, or deter a change of control of the Reorganized Debtors
and consequently impact the value of the shares of New Common Stock or the New Warrants. In addition,
a holder of a significant number of shares of New Common Stock may sell all or a large portion of its shares
of New Common Stock within a short period of time, which sale may adversely affect the trading price of
the shares of New Common Stock or the New Warrants. A holder of a significant number of shares of New
Common Stock may, on its own account, pursue acquisition opportunities that may be complementary to
the Reorganized Debtors’ businesses, and as a result, such acquisition opportunities may be unavailable to
the Reorganized Debtors. Such actions by holders of a significant number of shares of New Common Stock
may have a material adverse impact on the Reorganized Debtors’ businesses, financial condition, and
operating results.

                8.       Certain Tax Implications of the Plan

         Holders of Allowed Claims should carefully review Article XII of this Disclosure Statement
entitled “Certain U.S. Federal Income Tax Consequences of the Plan“ which begins on page 27, to
determine how the tax implications of the Plan and the Chapter 11 Cases may affect the Debtors, the
Reorganized Debtors, and Holders of Claims, as well as certain tax implications of owning and disposing
of the consideration to be received pursuant to the Plan.

                9.       The Debtors May Not Be Able to Accurately Report Their Financial Results

         The Debtors have established internal controls over financial reporting. However, internal controls
over financial reporting may not prevent or detect misstatements or omissions in the Debtors’ financial
statements because of their inherent limitations, including the possibility of human error, and the
circumvention or overriding of controls or fraud. Therefore, even effective internal controls can provide
only reasonable assurance with respect to the preparation and fair presentation of financial statements. If
the Debtors fail to maintain the adequacy of their internal controls, the Debtors may be unable to provide
financial information in a timely and reliable manner within the time periods required for the Debtors’
financial reporting under SEC rules and regulations and the terms of the agreements governing the Debtors’
indebtedness. Any such difficulties or failure could materially adversely affect the Debtors’ business,
results of operations, and financial condition. Further, the Debtors may discover other internal control
deficiencies in the future and/or fail to adequately correct previously identified control deficiencies, which
could materially adversely affect the Debtors’ businesses, results of operations, and financial condition.




                                                     54
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 65 of 304



        C.       Risks Related to the Debtors’ and the Reorganized Debtors’ Businesses

                 1.       The Reorganized Debtors May Not Be Able to Generate Sufficient Cash to
                          Service All of Their Indebtedness

         The Reorganized Debtors’ ability to make scheduled payments on, or refinance their debt
obligations, depends on the Reorganized Debtors’ financial condition and operating performance, which
are subject to prevailing economic, industry, and competitive conditions and to certain financial, business,
legislative, regulatory, and other factors beyond the Reorganized Debtors’ control. The Reorganized
Debtors may be unable to maintain a level of cash flow from operating activities sufficient to permit the
Reorganized Debtors to pay the principal, premium, if any, and interest and/or fees on their indebtedness,
including, without limitation, anticipated borrowings under the Exit Facilities upon emergence.

                 2.       The Debtors Will Be Subject to the Risks and Uncertainties Associated with
                          the Chapter 11 Cases

         For the duration of the Chapter 11 Cases, the Debtors’ ability to operate, develop, and execute a
business plan, and continue as a going concern, will be subject to the risks and uncertainties associated with
bankruptcy. These risks include the following: (a) ability to develop, confirm, and consummate the
Restructuring Transactions specified in the Plan; (b) ability to obtain Bankruptcy Court approval with
respect to motions filed in the Chapter 11 Cases from time to time; (c) ability to maintain relationships with
suppliers, vendors, service providers, customers, employees, and other third parties; (d) ability to maintain
contracts that are critical to the Debtors’ operations; (e) ability of third parties to seek and obtain Bankruptcy
Court approval to terminate contracts and other agreements with the Debtors; (f) ability of third parties to
seek and obtain Bankruptcy Court approval to terminate or shorten the exclusivity period for the Debtors
to propose and confirm a chapter 11 plan, to appoint a chapter 11 trustee, or to convert the Chapter 11 Cases
to chapter 7 proceedings; and (g) the actions and decisions of the Debtors’ creditors and other third parties
who have interests in the Chapter 11 Cases that may be inconsistent with the Debtors’ plans.

         These risks and uncertainties could affect the Debtors’ businesses and operations in various ways.
For example, negative events associated with the Chapter 11 Cases could adversely affect the Debtors’
relationships with suppliers, service providers, customers, employees, and other third parties, which in turn
could adversely affect the Debtors’ operations and financial condition. Also, the Debtors will need the
prior approval of the Bankruptcy Court for transactions outside the ordinary course of business, which may
limit the Debtors’ ability to respond timely to certain events or take advantage of certain opportunities.
Because of the risks and uncertainties associated with the Chapter 11 Cases, the Debtors cannot accurately
predict or quantify the ultimate impact of events that occur during the Chapter 11 Cases that may be
inconsistent with the Debtors’ plans.

                 3.       Operating in Bankruptcy for a Long Period of Time May Harm the Debtors’
                          Businesses

         The Debtors’ future results will be dependent upon the successful confirmation and implementation
of a plan of reorganization. A long period of operations under Bankruptcy Court protection could have a
material adverse effect on the Debtors’ businesses, financial condition, results of operations, and
liquidity. So long as the proceedings related to the Chapter 11 Cases continue, senior management will be
required to spend a significant amount of time and effort dealing with the reorganization instead of focusing
exclusively on business operations. A prolonged period of operating under Bankruptcy Court protection
also may make it more difficult to retain management and other key personnel necessary to the success and
growth of the Debtors’ businesses. In addition, the longer the proceedings related to the Chapter 11 Cases




                                                       55
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 66 of 304



continue, the more likely it is that customers and suppliers will lose confidence in the Debtors’ ability to
reorganize their businesses successfully and will seek to establish alternative commercial relationships.

         So long as the proceedings related to the Chapter 11 Cases continue, the Debtors may be required
to incur substantial costs for professional fees and other expenses associated with the administration of the
Chapter 11 Cases. If the chapter 11 proceedings last longer than anticipated, the Debtors will require
debtor-in-possession financing to fund the Debtors’ operations. If the Debtors are unable obtain such
financing in those circumstances, the chances of successfully reorganizing the Debtors’ businesses may be
seriously jeopardized, the likelihood that the Debtors will instead be required to liquidate or sell their assets
may be increased, and, as a result, creditor recoveries may be significantly impaired.

          Furthermore, the Debtors cannot predict the ultimate amount of all settlement terms for the
liabilities that will be subject to a plan of reorganization. Even after a plan of reorganization is approved
and implemented, the Reorganized Debtors’ operating results may be adversely affected by the possible
reluctance of prospective lenders and other counterparties to do business with a company that recently
emerged from bankruptcy protection.

                 4.       Financial Results May Be Volatile and May Not Reflect Historical Trends

         During the Chapter 11 Cases, the Debtors expect that their financial results will continue to be
volatile as asset impairments, asset dispositions, restructuring activities and expenses, contract terminations
and rejections, and/or claims assessments significantly impact the Debtors’ consolidated financial
statements. As a result, the Debtors’ historical financial performance likely will not be indicative of their
financial performance after the Petition Date.

         In addition, if the Debtors emerge from chapter 11, the amounts reported in subsequent
consolidated financial statements may materially change relative to historical consolidated financial
statements, including as a result of revisions to the Debtors’ operating plans pursuant to a plan of
reorganization. The Debtors also may be required to adopt “fresh start” accounting in accordance with
Accounting Standards Codification 852 (“Reorganizations”) in which case their assets and liabilities will
be recorded at fair value as of the fresh start reporting date, which may differ materially from the recorded
values of assets and liabilities on the Debtors’ consolidated balance sheets. The Debtors’ financial results
after the application of fresh start accounting also may be different from historical trends. The Financial
Projections contained in Exhibit F hereto do not currently reflect the impact of fresh start accounting, which
may have a material impact on the Financial Projections.

                 5.       The Debtors’ Substantial Liquidity Needs May Impact Revenue

         The Debtors operate in a capital-intensive industry. The Debtors’ principal sources of liquidity
historically have been cash flow from operations, borrowings under the Credit Agreement and
2023 LC Facility, issuances of debt securities, including the Senior Notes, and issuances of equity
securities, including 12% Redeemable Preferred Stock. If the Debtors’ cash flow from operations remains
depressed or decreases as a result of the terms of the Debtors’ customer contracts which dictate when
operating revenues can be realized, the Debtors’ ability to expend the capital necessary to complete work
on any particular project or post letters of credit to support new project wins, resulting in decreased revenues
over time.

        The Debtors face uncertainty regarding the adequacy of their liquidity and capital resources and
have extremely limited, if any, access to additional financing. In addition to the cash necessary to fund
ongoing operations, the Debtors have incurred significant professional fees and other costs in connection
with preparing for the Chapter 11 Cases and expect to continue to incur significant professional fees and



                                                       56
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 67 of 304



costs throughout the Chapter 11 Cases. The Debtors cannot guarantee that cash on hand and cash flow
from operations will be sufficient to continue to fund their operations and allow the Debtors to satisfy
obligations related to the Chapter 11 Cases until the Debtors are able to emerge from bankruptcy protection.

          The Debtors’ liquidity, including the ability to meet ongoing operational obligations, will be
dependent upon, among other things: (a) their ability to comply with the terms and condition of any
debtor-in-possession financing and/or cash collateral order entered by the Bankruptcy Court in connection
with the Chapter 11 Cases; (b) their ability to maintain adequate cash on hand; (c) their ability to generate
cash flow from operations; (d) their ability to develop, confirm, and consummate a chapter 11 plan or other
alternative restructuring transaction; and (e) the cost, duration, and outcome of the Chapter 11 Cases. The
Debtors’ ability to maintain adequate liquidity depends, in part, upon industry conditions and general
economic, financial, competitive, regulatory, and other factors beyond the Debtors’ control. In the event
that cash on hand and cash flow from operations are not sufficient to meet the Debtors’ liquidity needs, the
Debtors may be required to seek additional financing. The Debtors can provide no assurance that additional
financing would be available or, if available, offered to the Debtors on acceptable terms. The Debtors’
access to additional financing is, and for the foreseeable future likely will continue to be, extremely limited
if it is available at all. The Debtors’ long-term liquidity requirements and the adequacy of their capital
resources are difficult to predict at this time.

                 6.      The Debtors Derive Substantial Revenues from Companies in Various
                         Energy-Related Industries, Including the Oil and Natural Gas Exploration
                         and Development Industry, A Historically Cyclical Industry with Levels of
                         Activity That Are Significantly Affected by the Levels and Volatility of Oil
                         and Natural Gas Prices.

        The demand for the Debtors’ EPCI services from companies in various energy-related industries,
particularly the oil & gas exploration and development industry, has traditionally been cyclical, depending
primarily on the capital expenditures of oil & gas exploration and development companies. These capital
expenditures are influenced by such factors as:

           prevailing oil and natural gas prices;

           expectations about future prices;

           the cost of exploring for, producing and delivering hydrocarbons;

           the sale and expiration dates of available offshore leases;

           the discovery rate, size and location of new hydrocarbon reserves, including in offshore areas;

           the rate of decline of existing hydrocarbon reserves;

           laws and regulations related to environmental matters, including those addressing alternative
            energy sources and the risks of global climate change;

           the development and exploitation of alternative fuels or energy sources;

           domestic and international political, military, regulatory and economic conditions;

           technological advances, including technology related to the exploitation of shale oil; and

           the ability of oil & gas companies to generate funds for capital expenditures.



                                                      57
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 68 of 304



         Prices for oil and natural gas have historically been, and the Debtors anticipate they will continue
to be, extremely volatile and react to changes in the supply of and demand for oil and natural gas (including
changes resulting from the ability of the Organization of Petroleum Exporting Countries to establish and
maintain production quotas), domestic and worldwide economic conditions and political instability in oil
producing countries. Material declines in oil and natural gas prices have affected, and will likely continue
to affect, the demand for and pricing of the Debtors EPCI services. In response to currently prevailing
industry conditions, many oil & gas exploration and development companies and other energy companies
have made significant reductions in their capital expenditure budgets over the past three years. In particular,
some of the Debtors’ customers have reduced their spending on exploration, development and production
programs, new LNG import and export facilities and power plant projects. Although oil prices have
increased, on a relative basis in the recent short term, sustained lower relative prices have adversely affected
demand for the Debtors’ services and lower relative prices compared to recent pricing levels could, over a
sustained period of time, have a material adverse effect on the Debtors’ business, financial condition, results
of operations and cash flows.

         The Debtors’ results of operations and operating cash flows depend on the Debtors obtaining
significant EPCI contracts, primarily from companies in the oil & gas exploration and development,
petrochemical, natural resources and power industries. The timing of or failure to obtain contracts, delays
in awards of contracts, cancellations of contracts, delays in completion of contracts, or failure to obtain
timely payments from the Debtors’ customers, could result in significant periodic fluctuations in the
Debtors’ results of operations and operating cash flows. In addition, many of the Debtors’ contracts require
them to satisfy specific progress or performance milestones in order to receive payment from the customer.
As a result, the Debtors may incur significant costs for engineering, materials, components, equipment,
labor or subcontractors prior to receipt of payment from a customer. Such expenditures could reduce the
Debtors’ cash flows and necessitate borrowings under the Debtors’ credit agreements. If customers do not
proceed with the completion of significant projects or if significant defaults on customer payment
obligations to the Debtors arise, or if the Debtors encounter disputes with customers involving such
payment obligations, the Debtors may face difficulties in collecting payment of amounts due to the Debtors,
including for costs the Debtors previously incurred. In addition, some of the Debtors’ customers for large
EPCI projects are project-specific entities that do not have significant assets other than their interests in the
EPCI project, and it may be even more difficult to collect amounts owed to the Debtors by those customers
if any of the problems or issues referred to above arise. The Debtors’ failure to collect amounts owed to
the Debtors could have a material adverse effect on their business, financial condition, results of operations
and cash flows.




                                                       58
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 69 of 304



                 7.      The Debtors’ Business is Subject to Risks Associated with Contractual Pricing
                         in its Industry, Including the Risk That, If its Actual Costs Exceed the Costs
                         the Debtors Estimate on its Fixed-Price Contracts, the Debtors’ Profitability
                         will Decline, and the Debtors May Suffer Losses.

         The Debtors offer their customers a range of commercial options for its contracts, including
fixed-price, cost-reimbursable and hybrid, which has both fixed-price and cost-reimbursable components.
Under fixed-price contracts, the Debtors perform their services and execute their projects at an established
price. Under cost-reimbursable contracts, the Debtors generally perform series in exchange for a price that
consists of reimbursement of all customer-approved costs and a profit component, which is typically a fixed
rate per hour, an overall fixed fee, or a percentage of total reimbursable costs. Under cost-reimbursable
contracts, if the Debtors are unable to obtain proper reimbursement for all costs incurred due to improper
estimates, performance issues, customer disputes, or any of the other factors noted below for fixed-price
contracts, the project may be less profitable than the Debtors expected.

         The Debtors are engaged in a highly competitive industry, and the Debtors have contracted for a
substantial number of projects on a fixed-price basis. The Debtors are often required to bid aggressively on
fixed-price contracts in order to obtain them and, as a result, must execute the projects with minimal
variances from internal projections used by the Debtor for its bidding process in order for them to the
profitable. In many cases, these projects involve complex design and engineering, significant procurement
of equipment and supplies and extensive construction management and other activities conducted over
extended time periods, sometimes in remote locations where personnel, equipment, supplies and in some
cases basic infrastructure must be remotely sources. The Debtors’ actual costs related to these projects
have in the past exceeded the Debtors’ projections and could do so in the future. The Debtors attempt to
cover the increased costs of anticipated changes in labor, material and service costs of long-term contracts,
either through estimates of cost increases, which are reflected in the original contract price, or through price
escalation clauses. Despite these attempts, however, the cost and gross profit the Debtors realize on a
fixed-price contract could vary, and has in the past varied materially from the estimated amounts because
of supplier, contractor and subcontractor performance, the Debtors’ own performance, including the quality
and timeliness of work performed, failure to properly estimate costs of engineering, materials, components,
equipment, escalation, labor or subcontractors, changes in job conditions, unanticipated weather conditions,
variations in labor and equipment productivity and associated costs, increases in the cost of raw materials,
particularly steel, over the term of the contract, difficulties in obtaining required governmental permits or
approvals, changes in laws and regulations and changes in general economic and market conditions.

        In the future, these factors and other risks generally inherent in the industry in which the Debtors
operate may result in actual revenues or costs being different from those the Debtors originally estimated
and may result in reduced profitability or losses on projects. Some of these risks include:

           the Debtors’ engineering, procurement and construction projects may encounter difficulties
            related to the procurement of materials and equipment, or due to schedule disruptions,
            equipment performance failures or other factors that may result in additional costs to the
            Debtors, reduction in revenues, claims or disputes;

           the Debtors may not be able to obtain compensation for additional work performed or expenses
            incurred as a result of customer change order or the Debtors’ customers providing deficient
            design or engineering information or equipment or materials;

           the Debtor may be required to pay significant amounts of liquidated damages upon the Debtors’
            failure to meet schedule or perform requirements of contracts; and




                                                      59
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 70 of 304



           difficulties in engaging third-party subcontractors, equipment manufacturers or materials
            suppliers or failures by third-party subcontractors, equipment manufacturers or materials
            suppliers to perform could result in project delays and cause the Debtors to incur additional
            costs.

          Performance problems relating to any significant existing or future contract arising as a result of
any of these or other risks could cause the Debtors’ actual results of operations to differ materially from
those the Debtors anticipate at the time they enter into the contract and could have a material adverse effect
on the Debtors’ results of operation and financial condition, as well as cause the Debtors to suffer damage
to its reputation within the industry and customer base. The Debtors believe that some of its current projects
will incur losses, which may be material, over their lifetimes due to material cost overruns. Although the
Debtors will seek to limit cost overruns through mitigating actions, the Debtors may not be able to do so or
may be able to do so only to a limited extent. As a result, the Debtors may experience asset impairments
and be required to establish reserves with respect to projects if and when cost overruns are expected, and
the Debtors’ results of operations and financial condition could be materially adversely affected.

        Additionally, the Debtors may be at a greater risk of reduced profitability or losses with respect to
its contracts with companies in the oil and gas exploration and development industry in the current
low-oil-price environment due to pricing pressures, potential difficulties in obtaining customer approvals
of change orders or claims, deterioration in contract terms and conditions, including customer-required
extended-payment terms, unexpected project delays, suspensions and cancellations or changes or
reductions in project scope or schedule and other factors.

                8.       The Debtors’ Business is Subject to Complex Laws and Regulations That Can
                         Adversely Affect the Cost, Manner, or Feasibility of Doing Business

          The Debtors’ operations and properties are subject to a wide variety of increasingly complex and
stringent foreign, federal, state and local environmental laws and regulations, including those governing
discharges into the air and water, the handling and disposal of solid and hazardous wastes, the remediation
of soil and groundwater contaminated by hazardous substances and the health and safety of employees.
Sanctions for noncompliance may include revocation of permits, corrective action orders, administrative or
civil penalties and criminal prosecution. Some environmental laws provide for strict, joint and several
liability for remediation of spills and other releases of hazardous substances, as well as damage to natural
resources. In addition, companies may be subject to claims alleging personal injury or property damage as
a result of alleged exposure to hazardous substances. Such laws and regulations may also expose the
Debtors to liability for the conduct of or conditions caused by others or for the Debtors’ acts that were in
compliance with all applicable laws at the time such acts were performed. These liabilities and costs could
have a material adverse effect on the business, financial condition, results of operations, and cash flows of
the Reorganized Debtors.

         Further, environmental laws and regulations and civil liability for contamination of the environment
or related personal injuries may result in increases in the Debtors’ operating costs and capital expenditures
and decreases in their earnings and cash flows. Governmental requirements relating to the protection of
the environment, including those requirements relating to solid waste management, air quality, water
quality, generation, storage, handling, treatment and disposal of waste materials and cleanup of
contaminated sites, as well as laws and regulations relating to human health and safety, have had a
substantial impact on the Debtors’ operations. These requirements are complex and subject to frequent
change as well as new restrictions. For example, because of concerns that carbon dioxide, methane and
certain other so-called “greenhouse gases” in the Earth’s atmosphere may produce climate changes that
have significant adverse impacts on public health and the environment, various governmental authorities
have considered and are continuing to consider the adoption of regulatory strategies and controls designed


                                                     60
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 71 of 304



to reduce the emission of greenhouse gases resulting from regulated activities, which adoption in areas
where the Debtors conduct business could require them or their customers to incur added costs to comply,
may result in delays in pursuit of regulated activities and could adversely affect demand for the oil and
natural gas that some of the Debtors’ customers produce, thereby potentially limiting the demand for the
Debtors’ services. Failure to comply with these requirements may result in the assessment of
administrative, civil and criminal penalties, the imposition of investigatory or remedial obligations or the
issuance of orders enjoining performance of some or all of the Debtors’ operations. In some cases, they
can impose liability for the entire cost of cleanup on any responsible party without regard to negligence or
fault and impose liability on us for the conduct of others or conditions others have caused, or for the
Debtors’ acts that complied with all applicable requirements when they performed them. The Debtors’
compliance with amended, new or more stringent requirements, stricter interpretations of existing
requirements or the future discovery of contamination may require them to make material expenditures or
subject them to liabilities that they currently do not anticipate. Such expenditures and liabilities could have
a material adverse effect on the Debtors’ business, financial condition, results of operations and cash flows.

        In addition, the Debtors’ businesses often involve working around and with volatile, toxic and
hazardous substances and other highly regulated pollutants, substances or wastes, for which the improper
characterization, handling or disposal could constitute violations of U.S. federal, state or local laws and
regulations and laws of other countries and result in criminal and civil liabilities. Environmental laws and
regulations generally impose limitations and standards for certain pollutants or waste materials and require
the Debtors to obtain permits and comply with various other requirements. Governmental authorities may
seek to impose fines and penalties on the Debtors, or revoke or deny issuance or renewal of operating
permits for failure to comply with applicable laws and regulations. The Debtors are also exposed to
potential liability for personal injury or property damage caused by any release, spill, exposure or other
accident involving such pollutants, substances or wastes.

                 9.       The Debtors’ Operations are Subject to Hazards Inherent in the Energy
                          Services Industry.

          Safety is a leading focus of the Debtors’ business, and the Debtors’ safety record is critical to their
reputation and is of paramount importance to their employees, customers and stockholders. However, the
Debtors often work on large-scale and complex projects which can place their employees and others near
large mechanized equipment, moving vehicles, dangerous processes or highly regulated materials and in
challenging environments. Although the Debtors have a functional group whose primary purpose is to
implement effective quality, health, safety, environmental and security procedures throughout its
organization, if the Debtors fail to implement effective safety procedures, their employees and others may
become injured, disabled or lose their lives, their projects may be delayed and the Debtors may be exposed
to litigation or investigations.

         Unsafe conditions at project work sites also have the potential to increase employee turnover,
increase project costs and raise the Debtors’ operating costs. Additionally, many of the Debtors’ customers
require that they meet certain safety criteria to be eligible to bid for contracts, and the Debtors’ failure to
maintain adequate safety standards could result in reduced profitability or lost project awards or customers.
Any of the foregoing could result in financial losses or reputational harm, which could have a material
adverse impact on the Debtors’ business, financial condition, and results of operations.

                 10.      The Debtors Operate in a Highly Competitive Industry and Depend on a
                          Relatively Small Number of Customers.

        The industry in which the Debtors operate is highly competitive and requires substantial resources
and capital investment in equipment, technology and skilled personnel. Several of the Debtors’ competitors


                                                       61
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 72 of 304



have greater financial or other resources than they have. Competition also places downward pressure on
the Debtors’ contract prices and margins. Intense competition is expected to continue in the Debtors’
markets, presenting them with significant challenges in their ability to maintain strong growth rates and
acceptable margins. In particular, some of the Debtors’ competitors or potential competitors serving the
offshore oil & gas exploration and development industry offer a broader range of SPS and SURF services
than the Debtors provide and have been gaining success in marketing those services on an integrated or
“packaged” basis to customers around the world. The Debtors’ operations may be adversely affected if
their current competitors or new market entrants successfully offer SPS and SURF services on an integrated
basis in a manner that the Debtors may be unable to match, even with the Debtors’ alliance and joint venture
arrangements, or introduce new facility designs or improvements to engineering, procurement, construction
or installation services. If the Debtors are unable to meet these and other competitive challenges, the
Debtors could lose market share to their competitors and experience reductions in their results of operations
and cash flows.

        In addition, the Debtors derive a significant amount of their revenues and profits from a relatively
small number of customers in a given year. The Debtors’ significant customers include major integrated
and national oil & gas exploration and development companies. The Debtors’ inability to continue to
perform substantial services for their large existing customers (whether due to the Debtors’ failure to satisfy
their bid tender requirements, disappointing project performance, changing political conditions and
changing laws and policies affecting trade and investment, disagreements with respect to new (or potentially
new) ventures or other business opportunities), or delays in collecting receivables from these customers,
could have a material adverse effect on the Debtors’ business and operations.

                 11.     The Reorganized Debtors May Be Adversely Affected by Potential Litigation,
                         Including Litigation Arising Out of the Chapter 11 Cases

         In the future, the Reorganized Debtors may become parties to litigation. In general, litigation can
be expensive and time consuming to bring or defend against. Such litigation could result in settlements or
damages that could significantly affect the Reorganized Debtors’ financial results. It is also possible that
certain parties will commence litigation with respect to the treatment of their Claims under the Plan. It is
not possible to predict the potential litigation that the Reorganized Debtors may become party to nor the
final resolution of such litigation. The impact of any such litigation on the Reorganized Debtors’ businesses
and financial stability, however, could be material.

                 12.     The Loss of Key Personnel Could Adversely Affect the Debtors’ Operations

        The Debtors’ operations are dependent on a relatively small group of key management personnel
and a highly-skilled employee base. The Debtors’ recent liquidity issues and the Chapter 11 Cases have
created distractions and uncertainty for key management personnel and employees. As a result, the Debtors
have experienced and may continue to experience increased levels of employee attrition. Because
competition for experienced personnel in the oil and natural gas industry can be significant, the Debtors
may be unable to find acceptable replacements with comparable skills and experience and the loss of such
key management personnel could adversely affect the Debtors’ ability to operate their businesses. In
addition, a loss of key personnel or material erosion of employee morale at the corporate and/or field levels
could have a material adverse effect on the Debtors’ ability to meet customer and counterparty expectations,
thereby adversely affecting the Debtors’ businesses and the results of operations.




                                                      62
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 73 of 304



                 13.     Certain Claims May Not Be Discharged and Could Have a Material Adverse
                         Effect on the Debtors’ Financial Condition and Results of Operations

         The Bankruptcy Code provides that the confirmation of a plan of reorganization discharges a debtor
from substantially all debts arising prior to confirmation. With few exceptions, all Claims that arise prior
to the Debtors’ filing of their Petitions or before confirmation of the plan of reorganization (a) would be
subject to compromise and/or treatment under the plan of reorganization and/or (b) would be discharged in
accordance with the terms of the plan of reorganization. Any Claims not ultimately discharged through a
plan of reorganization could be asserted against the reorganized entity and may have an adverse effect on
the Reorganized Debtors’ financial condition and results of operations.

IX.     SOLICITATION, VOTING, AND NEW COMMON STOCK ELECTION PROCEDURES

         This Disclosure Statement, which is accompanied by a Ballot or Ballots to be used for voting on
the Plan, is being distributed to the holders of Claims in those Classes that are entitled to vote to accept or
reject the Plan.

        A.       Holders of Claims Entitled to Vote on the Plan

         Under the provisions of the Bankruptcy Code, not all holders of claims against or interests in a
debtor are entitled to vote on a chapter 11 plan. The table in Article III.D of this Disclosure Statement,
entitled “Am I entitled to vote on the Plan?,” which begins on page 6, provides a summary of the status and
voting rights of each Class (and, therefore, of each holder within such Class absent an objection to the
holder’s Claim or Interest) under the Plan.

         As shown in the table, the Debtors are soliciting votes to accept or reject the Plan only from holders
of Claims in Classes 5, 6A–6D, 7, 8, and 9 (collectively, the “Voting Classes”). The holders of Claims in
the Voting Classes are Impaired under the Plan and may, in certain circumstances, receive a distribution
under the Plan. Accordingly, holders of Claims in the Voting Classes have the right to vote to accept or
reject the Plan.

         The Debtors are not soliciting votes from holders of Claims or Interests in Classes 1, 2, 3, 4, 10,
11, 12, 13, and 14.

        B.       Voting Record Date

         The Voting Record Date is Friday, January 17, 2020 (the “Voting Record Date”). The Voting
Record Date is the date on which it will be determined which holders of Claims in the Voting Classes are
entitled to vote to accept or reject the Plan and whether Claims have been properly assigned or transferred
under Bankruptcy Rule 3001(e) such that an assignee or transferee, as applicable, can vote to accept or
reject the Plan as the holder of a Claim.

        C.       Voting on the Plan

        The Voting Deadline is Wednesday, February 19, 2020, at 4:00 p.m. (prevailing Central
Time). In order to be counted as votes to accept or reject the Plan, all ballots must be properly executed,
completed, and delivered as directed, so that your ballot or the master ballot containing your vote is
actually received by the Solicitation Agent on or before the Voting Deadline. Ballots or master ballots
returned by facsimile will not be counted.




                                                      63
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 74 of 304



                1.        Holders of Claims in Classes 5, 6A–6D, 7, 8

         If you are a Holder of either a 2021 Letter of Credit Claims, 2023 Letter of Credit Claims,
Revolving Credit Claims, Term Loan Claims, Credit Agreement Hedging Claims, Cash Secured Letter of
Credit Claims, or Lloyds Letter of Credit Claims you must complete, sign, and date your ballot and return
it (with an original signature) promptly in the enclosed reply envelope or to one of the following addresses:


               If sent by first-class mail                   If sent by hand delivery or overnight mail:

                  Prime Clerk, LLC                                       Prime Clerk, LLC
        Re: McDermott International, Inc., et al.,             Re: McDermott International, Inc., et al.,
               One Grand Central Place,                               One Grand Central Place,
            60 East 42nd Street, Suite 1440,                       60 East 42nd Street, Suite 1440,
                New York, NY 10165                                     New York, NY 10165

                2.        Holders of Claims in Class 9

         Holders of Senior Notes Claims in “street name” through a nominee may vote on the Plan by one
of the following two methods (as selected by such holder’s nominee):

           Complete and sign the enclosed beneficial holder ballot. Return the beneficial holder
            ballot to your nominee as promptly as possible and in sufficient time to allow such
            nominee to process your instructions and return a completed master ballot to the
            Solicitation Agent by the Voting Deadline. If no self-addressed, postage-paid envelope
            was enclosed for this purpose, contact the Solicitation Agent for instructions; or

           Complete and sign the pre-validated beneficial holder ballot (as described below)
            provided to you by your nominee. Return the pre-validated beneficial holder ballot to
            the Solicitation Agent by the Voting Deadline using the return envelope provided in
            the Solicitation Package.

         Any beneficial holder ballot returned to a nominee will not be counted for purposes of acceptance
or rejection of the Plan until such nominee properly completes and delivers to the Solicitation Agent that
beneficial holder ballot (properly validated) or a master ballot casting the vote of such holder.

        If any holder holds Senior Notes Claims through more than one nominee, such holder may receive
multiple mailings containing beneficial holder ballots. The holder should execute a separate beneficial
holder ballot for each block of Senior Notes Claims that it holds through any particular nominee and return
each beneficial holder ballot to the respective nominee in the return envelope provided therewith. Holders
who execute multiple beneficial holder ballots with respect to Senior Notes Claims held through more than
one nominee must indicate on each beneficial holder ballot the names of all such other nominees and the
additional amounts of such Senior Notes Claims so held and voted.

       A nominee that, on the Voting Record Date, is the record holder of the Senior Notes Claims for
one or more holders can obtain the votes of the holders of such Senior Notes Claims, consistent with
customary practices for obtaining the votes of securities held in “street name,” in one of the following two
ways:




                                                     64
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 75 of 304



                          (a)      Pre-Validated Ballots

          The nominee may “pre-validate” a beneficial holder ballot by: (i) signing the beneficial holder
ballot and indicating on the beneficial holder ballot the name of the nominee and DTC Participant Number;
(ii) indicating on the beneficial holder ballot the amount and the account number of the Senior Notes
Claims held by the nominee for the holder; and (iii) forwarding such beneficial holder ballot—together
with this Disclosure Statement, a pre-addressed, postage-paid return envelope addressed to, and provided
by, the Solicitation Agent, and other materials requested to be forwarded—to the holder for voting. The
holder must then complete the remaining portions of the beneficial holder ballot and return the beneficial
holder ballot directly to the Solicitation Agent in the pre-addressed, postage-paid return envelope so that it
is actually received by the Solicitation Agent on or before the Voting Deadline. A list of the holders to
whom “pre-validated” beneficial holder ballots were delivered should be maintained by nominees for
inspection for at least one year from the Voting Deadline.

                          (b)      Master Ballots

         If the nominee elects not to pre-validate beneficial holder ballots, the nominee may obtain the votes
of holders by forwarding to the holders the unsigned beneficial holder ballots—together with this
Disclosure Statement, a pre-addressed, postage-paid return envelope provided by, and addressed to, the
nominee, and other materials requested to be forwarded. Each such holder must then indicate its vote on
the beneficial holder ballot, complete the information requested on the beneficial holder ballot, review the
certifications contained on the beneficial holder ballot, execute the beneficial holder ballot, and return the
beneficial holder ballot to the nominee. After collecting the beneficial holder ballots, the nominee should,
in turn, complete a master ballot compiling the votes and other information from the beneficial holder
ballots, execute the master ballot, and deliver the master ballot to the Solicitation Agent so that it is
actually received by the Solicitation Agent on or before the Voting Deadline. All beneficial holder ballots
returned by holders should either be forwarded to the Solicitation Agent (along with the master ballot) or
retained by nominees for inspection for at least one year from the Voting Deadline. EACH NOMINEE
SHOULD ADVISE ITS ELIGIBLE HOLDERS TO RETURN THEIR BENEFICIAL HOLDER
BALLOTS TO THE NOMINEE BY A DATE CALCULATED BY THE NOMINEE TO ALLOW IT TO
PREPARE AND RETURN THE MASTER BALLOT TO THE SOLICITATION AGENT SO THAT IT
IS ACTUALLY RECEIVED BY THE SOLICITATION AGENT ON OR BEFORE THE VOTING
DEADLINE.

         If you have any questions about the solicitation or voting process, please contact the
solicitation agent at 1-877-426-7705 (toll free) or 1-917-994-8380 (international) or via electronic mail
to McDermottBallots@primeclerk.com.

        D.       Ballots Not Counted

         No ballot will be counted toward Confirmation if, among other things: (1) it is illegible or
contains insufficient information to permit the identification of the holder of the Claim; (2) it was
transmitted by means other than as specifically set forth in the ballots; (3) it was cast by an entity that is not
entitled to vote on the Plan; (4) it was sent to the Debtors, the Debtors’ agents/representatives (other than
the Solicitation Agent), the DIP Agents, the Superpriority Agreement Agents, the Revolving and LC
Administrative Agent, the Term Loan Administrative Agent, the 2021 LC Administrative Agent, the 2018
Collateral Agent, the Senior Notes Trustee, the Exit Facility Agent, or the Debtors’ financial or legal
advisors instead of the Solicitation Agent; (5) it is unsigned; or (6) it is not clearly marked to either accept
or reject the Plan or it is marked both to accept and reject the Plan. Please refer to the Disclosure
Statement Order for additional requirements with respect to voting to accept or reject the Plan.



                                                       65
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 76 of 304



     ANY BALLOT RECEIVED AFTER THE VOTING DEADLINE OR THAT IS
OTHERWISE NOT IN COMPLIANCE WITH THE SOLICITATION AND VOTING
PROCEDURES PROVIDED IN THIS ARTICLE VII OF THE DISCLOSURE STATEMENT
WILL NOT BE COUNTED.

X.      CONFIRMATION OF THE PLAN

        A.       Requirements for Confirmation of the Plan

         Among the requirements for Confirmation of the Plan pursuant to section 1129 of the Bankruptcy
Code are: (1) the Plan is accepted by all Impaired Classes of Claims or Interests, or if rejected by an
Impaired Class, the Plan “does not discriminate unfairly” and is “fair and equitable” as to the rejecting
Impaired Class; (2) the Plan is feasible; and (3) the Plan is in the “best interests” of holders of Claims or
Interests.

        At the Confirmation Hearing, the Bankruptcy Court will determine whether the Plan satisfies all of
the requirements of section 1129 of the Bankruptcy Code. The Debtors believe that: (1) the Plan satisfies,
or will satisfy, all of the necessary statutory requirements of chapter 11 for plan confirmation; (2) the
Debtors have complied, or will have complied, with all of the necessary requirements of chapter 11 for plan
confirmation; and (3) the Plan has been proposed in good faith.

        B.       Best Interests of Creditors/Liquidation Analysis

        Often called the “best interests” test, section 1129(a)(7) of the Bankruptcy Code requires that a
bankruptcy court find, as a condition to confirmation, that a chapter 11 plan provides, with respect to each
impaired class, that each holder of a claim or an equity interest in such impaired class either (1) has accepted
the plan or (2) will receive or retain under the plan property of a value that is not less than the amount that
the non-accepting holder would receive or retain if the debtors liquidated under chapter 7.

         Attached hereto as Exhibit D and incorporated herein by reference is a liquidation analysis
(the “Liquidation Analysis”) prepared by the Debtors with the assistance of the Debtors’ advisors. As
reflected in the Liquidation Analysis, the Debtors believe that liquidation of the Debtors’ businesses under
chapter 7 of the Bankruptcy Code would result in substantial diminution in the value to be realized by
holders of Claims or Interests as compared to distributions contemplated under the Plan. Consequently, the
Debtors and their management believe that Confirmation of the Plan will provide a substantially greater
return to holders of Claims or Interests than would a liquidation under chapter 7 of the Bankruptcy Code.

         If the Plan is not confirmed, and the Debtors fail to propose and confirm an alternative plan of
reorganization, the Debtors’ businesses may be liquidated pursuant to the provisions of a
chapter 11 liquidating plan. In liquidations under chapter 11, the Debtors’ assets could be sold in an orderly
fashion over a more extended period of time than in a liquidation under chapter 7. Thus, a
chapter 11 liquidation may result in larger recoveries than a chapter 7 liquidation, but the delay in
distributions could result in lower present values received and higher administrative costs. Any distribution
to holders of Claims or Interests (to the extent holders of Interests would receive distributions at all) under
a chapter 11 liquidation plan would most likely be substantially delayed. Most importantly, the Debtors
believe that any distributions to creditors in a chapter 11 liquidation scenario would fail to capture the
significant going concern value of their businesses, which is reflected in the New Common Stock to be
distributed under the Plan. Accordingly, the Debtors believe that a chapter 11 liquidation would not result
in distributions as favorable as those under the Plan.




                                                      66
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 77 of 304



        C.       Feasibility

          Section 1129(a)(11) of the Bankruptcy Code requires that confirmation of a plan of reorganization
is not likely to be followed by the liquidation, or the need for further financial reorganization of the debtor,
or any successor to the debtor (unless such liquidation or reorganization is proposed in such plan of
reorganization).

         To determine whether the Plan meets this feasibility requirement, the Debtors, with the assistance
of AlixPartners and Evercore, have analyzed their ability to meet their respective obligations under the
Plan. As part of this analysis, the Debtors have prepared their projected consolidated balance sheet, income
statement, and statement of cash flows (collectively, the “Financial Projections”). Creditors and other
interested parties should review Article VIII of this Disclosure Statement, entitled “Risk Factors,” which
begins on page 27, for a discussion of certain factors that may affect the future financial performance of the
Reorganized Debtors.

       The Financial Projections are attached hereto as Exhibit E and incorporated herein by reference.
Based upon the Financial Projections, the Debtors believe that they will be a viable operation following the
Chapter 11 Cases and that the Plan will meet the feasibility requirements of the Bankruptcy Code.

        D.       Acceptance by Impaired Classes

         The Bankruptcy Code requires, as a condition to confirmation, except as described in the following
section, that each class of claims or equity interests impaired under a plan, accept the plan. A class that is
not “impaired” under a plan is deemed to have accepted the plan and, therefore, solicitation of acceptances
with respect to such a class is not required.5

        Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a class of impaired claims
as acceptance by holders of at least two-thirds in dollar amount and more than one-half in a number of
allowed claims in that class, counting only those claims that have actually voted to accept or to reject the
plan. Thus, a class of Claims will have voted to accept the Plan only if two-thirds in amount and a majority
in number of the Allowed Claims in such class that vote on the Plan actually cast their ballots in favor of
acceptance.

         Section 1126(d) of the Bankruptcy Code defines acceptance of a plan by a class of impaired equity
interests as acceptance by holders of at least two-thirds in amount of allowed interests in that class, counting
only those interests that have actually voted to accept or to reject the plan. Thus, a Class of Interests will
have voted to accept the Plan only if two-thirds in amount of the Allowed Interests in such class that vote
on the Plan actually cast their ballots in favor of acceptance.

        Pursuant to Article III.E of the Plan, if a Class contains Claims eligible to vote and no holders of
Claims eligible to vote in such Class vote to accept or reject the Plan, the holders of such Claims in such
Class shall be deemed to have accepted the Plan.



5   A class of claims is “impaired” within the meaning of section 1124 of the Bankruptcy Code unless the plan
    (a) leaves unaltered the legal, equitable and contractual rights to which the claim or equity interest entitles the
    holder of such claim or equity interest or (b) cures any default, reinstates the original terms of such obligation,
    compensates the holder for certain damages or losses, as applicable, and does not otherwise alter the legal,
    equitable, or contractual rights to which such claim or equity interest entitles the holder of such claim or equity
    interest.



                                                         67
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 78 of 304



        E.       Confirmation Without Acceptance by All Impaired Classes

        Section 1129(b) of the Bankruptcy Code allows a bankruptcy court to confirm a plan even if all
impaired classes have not accepted it; provided that the plan has been accepted by at least one impaired
class. Pursuant to section 1129(b) of the Bankruptcy Code, notwithstanding an impaired class’s rejection
or deemed rejection of the plan, the plan will be confirmed, at the plan proponent’s request, in a procedure
commonly known as a “cramdown” so long as the plan does not “discriminate unfairly” and is “fair and
equitable” with respect to each class of claims or equity interests that is impaired under, and has not
accepted, the plan.

         If any Impaired Class rejects the Plan, the Debtors reserve the right to seek to confirm the Plan
utilizing the “cramdown” provision of section 1129(b) of the Bankruptcy Code. To the extent that any
Impaired Class rejects the Plan or is deemed to have rejected the Plan, the Debtors may request
Confirmation of the Plan, as it may be modified from time to time, under section 1129(b) of the Bankruptcy
Code. The Debtors reserve the right to alter, amend, modify, revoke, or withdraw the Plan or any Plan
Supplement document, including the right to amend or modify the Plan or any Plan Supplement document
to satisfy the requirements of section 1129(b) of the Bankruptcy Code.

                 1.      No Unfair Discrimination

        The “unfair discrimination” test applies to classes of claims or interests that are of equal priority
and are receiving different treatment under a plan. The test does not require that the treatment be the same
or equivalent, but that treatment be “fair.” In general, bankruptcy courts consider whether a plan
discriminates unfairly in its treatment of classes of claims or interests of equal rank (e.g., classes of the
same legal character). Bankruptcy courts will take into account a number of factors in determining whether
a plan discriminates unfairly. A plan could treat two classes of unsecured creditors differently without
unfairly discriminating against either class.

                 2.      Fair and Equitable Test

       The “fair and equitable” test applies to classes of different priority and status (e.g., secured versus
unsecured) and includes the general requirement that no class of claims receive more than 100 percent of
the amount of the allowed claims in the class. As to the dissenting class, the test sets different standards
depending upon the type of claims or equity interests in the class.

         The Debtors submit that if the Debtors “cramdown” the Plan pursuant to section 1129(b) of the
Bankruptcy Code, the Plan is structured so that it does not “discriminate unfairly” and satisfies the “fair
and equitable” requirement. With respect to the unfair discrimination requirement, all Classes under the
Plan are provided treatment that is substantially equivalent to the treatment that is provided to other Classes
that have equal rank. With respect to the fair and equitable requirement, no Class under the Plan will receive
more than 100 percent of the amount of Allowed Claims or Interests in that Class. The Debtors believe
that the Plan and the treatment of all Classes of Claims or Interests under the Plan satisfy the foregoing
requirements for nonconsensual Confirmation of the Plan.

        F.       Valuation of the Debtors

         In conjunction with formulating the Plan and satisfying its obligations under section 1129 of the
Bankruptcy Code, the Debtors determined that it was necessary to estimate the post-Confirmation going
concern value of the Debtors. Accordingly, the Debtors, with the assistance of Evercore, produced the
Valuation Analysis that is set forth in Exhibit F attached hereto and incorporated herein by reference. As
set forth in the Valuation Analysis, the Debtors’ going concern value is substantially less than the aggregate



                                                      68
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 79 of 304



amount of its funded-debt obligations. Accordingly, the Valuation Analysis further supports the Debtors
conclusion that the treatment of Classes under the Plan is fair and equitable and otherwise satisfies the
Bankruptcy Code’s requirements for confirmation.

XI.     CERTAIN SECURITIES LAW MATTERS

        The Debtors believe that the New Common Stock and the options or other equity awards (and any
New Common Stock underlying such awards) to be issued pursuant to the Management Incentive Plan will
be “securities,” as defined in section 2(a)(1) of the Securities Act, section 101 of the Bankruptcy Code, and
any applicable state securities law (a “Blue Sky Law”). The Debtors further believe that the offer, sale,
issuance, and initial distribution of the New Common Stock by Reorganized McDermott International, Inc.
pursuant to the Plan is exempt from federal and state securities registration requirements under various
provisions of the Securities Act, the Bankruptcy Code, and any applicable state Blue Sky Law as described
in more detail below. The New Common Stock underlying the Management Incentive Plan will be issued
pursuant to a registration statement or another available exemption from registration under the Securities
Act and other applicable law.

        A.       Issuance of Securities under the Plan

      As discussed herein, the Plan provides for the offer, issuance, sale, and distribution by Reorganized
McDermott International, Inc. of the New Common Stock (the “1145 Securities”).

         Section 1145 of the Bankruptcy Code provides that Section 5 of the Securities Act and any state
law requirements for the issuance of a security do not apply to the offer or sale of stock, options, warrants,
or other securities by a debtor if (a) the offer or sale occurs under a plan of reorganization, (b) the recipients
of the securities hold a claim against, an interest in, or claim for administrative expense against, the debtor,
and (c) the securities are issued in exchange for a claim against or interest in a debtor or are issued
principally in such exchange or partly for cash and property. The Debtors believe that the issuance of the
1145 Securities, and all shares of New Common Stock that constitute 1145 Securities, in exchange for the
Claims and Interests described above satisfy the requirements of section 1145(a) of the Bankruptcy Code.

        Accordingly, no registration statement will be filed under the Securities Act or any state securities
laws. Recipients of the New Common Stock are advised to consult with their own legal advisors as to the
availability of any exemption from registration under the Securities Act and any applicable state Blue Sky
Law.

        B.       Subsequent Transfers

         The 1145 Securities may be freely transferred by most recipients following the initial issuance
under the Plan, and all resales and subsequent transfers of the 1145 Securities are exempt from registration
under the Securities Act and state securities laws, unless the holder is an “underwriter” with respect to such
securities. Section 1145(b)(1) of the Bankruptcy Code defines an “underwriter” as one who, except with
respect to “ordinary trading transactions” of an entity that is not an “issuer”: (a) purchases a claim against,
interest in, or claim for an administrative expense in the case concerning the debtor, if such purchase is with
a view to distribution of any security received or to be received in exchange for such claim or interest;
(b) offers to sell securities offered or sold under a plan for the holders of such securities; (c) offers to buy
securities offered or sold under a plan from the holders of such securities, if such offer to buy is (i) with a
view to distribution of such securities and (ii) under an agreement made in connection with the plan, with
the consummation of the plan, or with the offer or sale of securities under the plan; or (d) is an issuer of the
securities within the meaning of section 2(a)(11) of the Securities Act. In addition, a person who receives




                                                       69
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 80 of 304



a fee in exchange for purchasing an issuer’s securities could also be considered an underwriter within the
meaning of section 2(a)(11) of the Securities Act.

         The definition of an “issuer” for purposes of whether a person is an underwriter under
section 1145(b)(1)(D) of the Bankruptcy Code, by reference to section 2(a)(11) of the Securities Act,
includes as “statutory underwriters” all persons who, directly or indirectly, through one or more
intermediaries, control, are controlled by, or are under common control with, an issuer of securities. The
reference to “issuer,” as used in the definition of “underwriter” contained in section 2(a)(11) of the
Securities Act, is intended to cover “Controlling Persons” of the issuer of the securities. “Control,” as
defined in Rule 405 of the Securities Act, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise. Accordingly, an officer or director of a reorganized debtor or its
successor under a plan of reorganization may be deemed to be a “Controlling Person” of the debtor or
successor, particularly if the management position or directorship is coupled with ownership of a significant
percentage of the reorganized debtor’s or its successor’s voting securities. In addition, the legislative
history of section 1145 of the Bankruptcy Code suggests that a creditor who owns ten percent or more of a
class of securities of a reorganized debtor may be presumed to be a “Controlling Person” and, therefore, an
underwriter.

         Resales of 1145 Securities by entities deemed to be “underwriters” (which definition includes
“Controlling Persons”) are not exempted by section 1145 of the Bankruptcy Code from registration under
the Securities Act or other applicable law. Under certain circumstances, holders of New Common Stock
who are deemed to be “underwriters” may be entitled to resell their New Common Stock pursuant to the
limited safe harbor resale provisions of Rule 144 of the Securities Act. Generally, Rule 144 of the Securities
Act would permit the public sale of securities received by such Person if the required holding period has
been met and, under certain circumstances, current information regarding the issuer is publicly available
and volume limitations, manner of sale requirements and certain other conditions are met. Whether any
particular Person would be deemed to be an “underwriter” (including whether the Person is a “Controlling
Person”) with respect to the New Common Stock would depend upon various facts and circumstances
applicable to that Person. Accordingly, the Debtors express no view as to whether any Person would be
deemed an “underwriter” with respect to the New Common Stock and, in turn, whether any Person may
freely resell New Common Stock.

         Persons who receive securities under the Plan are urged to consult their own legal advisor with
respect to the restrictions applicable under the federal or state securities laws and the circumstances under
which securities may be sold in reliance on such laws. The foregoing summary discussion is general in
nature and has been included in this Disclosure Statement solely for informational purposes. We make no
representations concerning, and do not provide, any opinions or advice with respect to the Securities or the
bankruptcy matters described in this Disclosure Statement. In light of the uncertainty concerning the
availability of exemptions from the relevant provisions of federal and state securities laws, we encourage
each recipient of securities and party in interest to consider carefully and consult with its own legal advisors
with respect to all such matters. Because of the complex, subjective nature of the question of whether a
security is exempt from the registration requirements under the federal or state securities laws or whether a
particular recipient of securities may be an underwriter, we make no representation concerning the ability
of a person to dispose of the securities issued under the Plan.

        C.       New Common Stock & Management Incentive Plan.

        The Confirmation Order shall authorize the board of the Reorganized McDermott International,
Inc. to adopt and enter into the Management Incentive Plan, which shall (a) reserve exclusively for
management employees the Management Incentive Plan Pool and (b) otherwise contain terms and


                                                      70
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 81 of 304



conditions acceptable to the Debtors and the Required Consenting Term Lenders and as set forth in the Plan
Supplement. Grants of such MIP Shares will dilute all of the New Common Stock outstanding at the time
of such issuance. The New Common Stock is also subject to dilution in connection with the conversion of
any other options, warrants, convertible securities or other securities that may be issued post-emergence.

        D.       Shares issuable pursuant to the Rights Offering.

        Subscription rights to participate in the Rights Offering shall be distributed to Consenting
Noteholders in accordance with the Restructuring Term Sheet and the Plan and the issuance of such
subscription rights will be exempt from SEC registration under applicable law.

          Because Consenting Noteholders will receive more securities on account of their Allowed Senior
Notes Claims than the number of Rights Offering Shares received in the Rights Offering, the value of an
Allowed Senior Notes Claim held by a Consenting Noteholder, as implied by the value of distributions to
be made under the Plan, exceeds the Cash value payable on account of such claim pursuant to the such
Holders’ subscription rights (the “Subscription Rights”), Consenting Noteholders are receiving
“principally” securities on account of their Allowed Senior Notes Claims under the Plan and are only
“partly” receiving securities for Cash, all in accordance with section 1145(a)(1) of the Bankruptcy Code.
Accordingly, the Debtors believe that the securities issued in the Rights Offering satisfy all the requirements
of section 1145(a)(1) of the Bankruptcy Code and are, therefore, exempt from registration under the
Securities Act and state securities laws (except with respect to an underwriter as described above). As a
result, the value of the direct distributions being made to Consenting Noteholders exceeds the value of the
capital being raised pursuant to the exercise of the Subscription Rights. Further, the size of the Rights
Offering (both dollar amount and number of securities) will be less than the amount and number of
securities issued on account of the Consenting Noteholders’ Allowed Senior Notes Claims.

         On the Effective Date, Reorganized McDermott International, Inc. will consummate the Rights
Offering. Unless otherwise expressly allowed in the Rights Offering or Rights Offering Procedures, the
right to participate in the Rights Offering may not be sold, transferred, or assigned.

XII.    CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

        A.       Introduction

         The following discussion summarizes certain U.S. federal income tax consequences of the
implementation of the Plan to the Debtors, the Reorganized Debtors, and certain holders of Claims (each,
a “Holder”) entitled to vote to accept or reject the Plan. It does not address the U.S. federal income tax
consequences to Holders not entitled to vote on the Plan. This summary is based on the Internal Revenue
Code of 1986, as amended (the “Tax Code”), U.S. Department of the Treasury regulations promulgated
thereunder (the “Treasury Regulations”), judicial decisions, and published administrative rules and
pronouncements of the Internal Revenue Service (the “IRS”), all as in effect on the date hereof (collectively,
“Applicable Tax Law”). Changes to, or new interpretations of, the Applicable Tax Law may have
retroactive effect and could significantly affect the U.S. federal income tax consequences described below.
The lack of definitive judicial and administrative authority in a number of areas may also result in
substantial uncertainty. No opinion of counsel has been obtained. The Debtors have not requested and do
not intend to request any ruling or determination from the IRS or any other taxing authority with respect to
the tax consequences discussed herein. The discussion below is not binding on the IRS or the courts. No
assurance can be given that the IRS will not assert, or that a court will not sustain, a position that is different
from any position discussed herein.




                                                        71
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 82 of 304



         This summary does not address foreign, state, local, estate, or gift tax consequences of the Plan
(including such consequences to the Debtors or the Reorganized Debtors), nor does it purport to address all
aspects of U.S. federal income tax that may be relevant to any Debtor, Reorganized Debtor, or Holder in
light of its individual circumstances or to any Holder that may be subject to special tax rules or treatment
(such as governmental authorities or agencies, persons who are not U.S. Holders (defined below), persons
who are related to the Debtors within the meaning of the Tax Code, persons liable for alternative minimum
tax or the base erosion and anti-abuse tax, persons whose functional currency is not the U.S. dollar, U.S.
expatriates, broker–dealers, dealers and traders in securities, banks, mutual funds, insurance companies,
financial institutions, small business investment companies, regulated investment companies, tax-exempt
organizations, controlled foreign corporations, passive foreign investment companies, pass-through entities
(e.g., partnerships, subchapter S corporations), beneficial owners of pass-through entities, persons who hold
Claims or who will hold any consideration to be received under the Plan as part of a straddle, hedge,
conversion transaction, or other integrated investment, persons using a mark-to-market method of tax
accounting, and persons who are themselves in bankruptcy). This summary also does not address: (1) any
income tax consequences to a Holder that is a partnership; (2) any special arrangements or contractual rights
that are not being received or entered into in respect of an underlying Claim, including the tax treatment of
any backstop fees or similar arrangements (including any ramifications such agreements may have on the
treatment of a Holder under the Plan); or (3) differences in tax consequences to Holders that act or receive
consideration in a capacity other than as a Holder of a Claim (so the tax consequences for such Holders
may differ materially from those described below).

         This summary also does not address the U.S. federal income tax consequences to Holders (1) whose
Claims are Unimpaired or otherwise entitled to payment in full in Cash under the Plan or (2) that are deemed
to reject the Plan. The U.S. federal income tax consequences of the implementation of the Plan to the
Debtors, the Reorganized Debtors, and Holders described below may also vary depending on the nature of
any restructuring transactions the Debtors and/or Reorganized Debtors engage in.

        This summary assumes that: (1) a Holder holds only Claims in a single Class and holds a Claim
only as a capital asset (within the meaning of section 1221 of the Tax Code); (2) the various debt and other
arrangements to which any Debtor is a party will be respected for U.S. federal income tax purposes in
accordance with their form; and (3) the Claims constitute interests in the Debtors “solely as a creditor” for
purposes of section 897 of the Tax Code.

         For purposes of this discussion, a “U.S. Holder” is a Holder that is: (1) an individual citizen or
resident of the United States for U.S. federal income tax purposes; (2) a corporation (or other entity treated
as a corporation for U.S. federal income tax purposes) created or organized under the laws of the United
States, any state thereof, or the District of Columbia; (3) an estate the income of which is subject to U.S.
federal income taxation regardless of the source of such income; or (4) a trust (a) if a court within the United
States is able to exercise primary jurisdiction over the trust’s administration and one or more United States
persons (within the meaning of section 7701(a)(30) of the Tax Code) have authority to control all substantial
decisions of the trust or (b) that has a valid election in effect under applicable Treasury Regulations to be
treated as a United States person (within the meaning of section 7701(a)(30) of the Tax Code).

         If a partnership (or other entity treated as a pass-through entity for U.S. federal income tax
purposes) is a Holder, the tax treatment of a partner (or other beneficial owner) generally will depend upon
the status of the partner (or other beneficial owner) and the activities of the partner (or other beneficial
owner) and the entity. Partners (or other beneficial owners) of partnerships (or other entities treated as
pass-through entities for U.S. federal income tax purposes) that are Holders should consult their tax advisors
regarding the U.S. federal income tax consequences of the Plan.




                                                      72
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 83 of 304



      ACCORDINGLY, THE FOLLOWING SUMMARY OF CERTAIN U.S. FEDERAL
INCOME TAX CONSEQUENCES IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT
A SUBSTITUTE FOR CAREFUL TAX PLANNING AND ADVICE BASED ON THE
INDIVIDUAL CIRCUMSTANCES PERTAINING TO A HOLDER. ALL HOLDERS ARE
URGED TO CONSULT THEIR TAX ADVISORS AS TO THE FEDERAL, STATE, LOCAL, AND
NON-U.S. INCOME, ESTATE, AND OTHER TAX CONSEQUENCES OF THE PLAN.

        B.       Certain U.S. Federal Income Tax Consequences to the Debtors and the Reorganized
                 Debtors

                 1.      Characterization of Restructuring Transactions

        Only certain of the Debtors are U.S. federal income taxpayers (the “U.S. Debtors”). McDermott
Technology (Americas), Inc. and McDermott Technology (US), Inc. each (a) file a separate U.S. federal
income tax return and (b) own 49.5% of Lummus Technology LLC. Lummus Technology LLC is taxed as
partnership for U.S. federal income tax purposes, and its items of income and loss flow up to its owners.
CBI US Holding Company, Inc. and its U.S. subsidiaries file a consolidated U.S. federal income tax return
and own and operate the remainder of the Debtors’ U.S. business. McDermott Technology (Americas),
Inc. and McDermott Technology (US), Inc. are the issuers of the Senior Notes.

         The Technology Business Sale is expected to be treated as taxable sale of assets for U.S. federal
income tax purposes. McDermott Technology (Americas), Inc. and McDermott Technology (US), Inc.
expect to realize taxable gain or loss upon the transfer (or deemed transfer) of the assets in an amount equal
to the difference between (a) the aggregate fair market value of the U.S. assets transferred or deemed
transferred by such U.S. Debtors and (b) such U.S. Debtors’ aggregate tax basis in such assets. Gain, if
any, would be offset by available net operating losses (“NOLs”) and certain other available tax attributes.
The Debtors expect that the gain will exceed the NOLs available at McDermott Technology (Americas),
Inc. and McDermott Technology (US), Inc., and such excess will result in a cash tax obligation.

        The Debtors estimate that, as of December 31, 2018, they together had approximately
(a) $1,095.7 million of federal NOLs, (b) approximately $230.0 million of interest expense deductions that
have been deferred under section 163(j) of the Tax Code (“163(j) Deductions”) and (c) approximately
$67.0 million of tax credit carryforwards. Most of the NOLs, 163(j) Deductions and tax credit
carryforwards are subject to significant limitations on use and availability under section 382 of the Tax
Code as a result of prior Ownership Changes (as defined below). Calculations for losses incurred in 2019
are ongoing, and the Debtors estimate that they may generate additional losses in the 2020 tax year.

                 2.      Cancellation of Debt and Reduction of Tax Attributes

          In general, absent an exception, a debtor will realize and recognize cancellation of indebtedness
income (“CODI”) for U.S. federal income tax purposes if its outstanding indebtedness is satisfied for total
consideration less than the amount of such indebtedness. In general, the amount of CODI is the excess of
(a) the adjusted issue price of the satisfied indebtedness over (b) the sum of (i) the amount of Cash paid,
(ii) the issue price of any new indebtedness of the debtor issued, and (iii) the fair market value of any other
new consideration (including stock of the debtor or a party related to the debtor), in each case, given in
satisfaction of such indebtedness at the time of the exchange.

        Under section 108 of the Tax Code, a debtor is not required to include CODI in gross income (a) if
the debtor is under the jurisdiction of a court in a case under chapter 11 of the Bankruptcy Code and the
discharge of debt occurs pursuant to that proceeding or (b) to the extent the debtor was insolvent
immediately before the discharge. Instead, as a consequence of such exclusion, the debtor must reduce its



                                                      73
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 84 of 304



tax attributes by the amount of CODI excluded from gross income pursuant to section 108 of the Tax Code.
Such reduction in tax attributes occurs only after the taxable income (or loss) for the tax year of the debt
discharge has been determined (including the amount of gain or loss recognized by the Debtors with respect
to the sale of their assets in the Technology Business Sale). In general, tax attributes will be reduced in the
following order: (a) NOLs and NOL carryforwards; (b) most tax credits; (c) capital loss carryovers; (d) tax
basis in assets (including, in the case of a partner in a partnership, such partner’s outside basis in its
partnership interest) but not below the amount of liabilities to which the debtor remains subject; (e) passive
activity loss and credit carryovers; and (f) foreign tax credit carryovers. Alternatively, a debtor with CODI
may elect to first reduce the basis of its depreciable assets pursuant to section 108(b)(5) of the Tax Code.
However, a partner in a partnership may only make this election with respect to the portion of its outside
basis attributable to depreciable assets if the partnership so consents. Any excess CODI over the amount
of available tax attributes is not subject to U.S. federal income tax and generally has no other U.S. federal
income tax impact.

          As a result of the Restructuring Transactions, the U.S. Debtors expect to realize CODI with respect
to the Senior Notes. The exact amount of CODI that will be realized by the Debtors will not be determinable
until, at the earliest, consummation of the Plan. Because the Plan provides that certain Holders will receive
non-Cash consideration, the amount of CODI, and accordingly the amount of tax attributes required to be
reduced, will depend in part on the fair market value (or, in the case of debt instruments, the adjusted issue
price) of the non-Cash consideration received, which cannot be known with certainty at this time. Little or
no tax attributes are expected to remain at McDermott Technology (Americas), Inc. and McDermott
Technology (US), Inc. following the Technology Business Sale. Any that do remain are expected to be
reduced and eliminated as a result of the CODI triggered with respect to the Senior Notes. The U.S. tax
attributes of the CBI US Holding Company, Inc. consolidated group are not expected to be reduced by
CODI.

                 3.      Limitation of NOL Carryforwards, 163(j) Deductions, and Other Tax
                         Attributes

         Following the Effective Date, the Debtors anticipate that any NOL carryforwards, 163(j)
Deductions, capital loss carryovers, tax credit carryovers, and certain other tax attributes (such as losses
and deductions that have accrued economically but are unrecognized as of an “ownership change” within
the meaning of sections 382 and 383 of the Tax Code (an “Ownership Change”)) of the Reorganized
Debtors that are not reduced according to the CODI rules and that are allocable to periods before the
Effective Date (collectively, the “Pre-Change Losses”) may be subject to limitation under sections 382 and
383 of the Tax Code as a result of an Ownership Change of the Reorganized Debtors by reason of the
transactions consummated pursuant to the Plan.

         Under section 382 of the Tax Code, if a corporation undergoes an Ownership Change, the amount
of its Pre-Change Losses that may be utilized to offset future taxable income is generally subject to an
annual limitation. Section 383 of the Tax Code applies a similar limitation to capital loss carryforwards
and tax credits. The rules of sections 382 and 383 of the Tax Code are complicated, but as a general matter,
the Debtors anticipate that the distribution of the New Common Stock pursuant to the Plan will result in an
Ownership Change of the Reorganized Debtors for these purposes and that the Reorganized Debtors’ use
of Pre-Change Losses and tax credits will be subject to limitation unless an exception to the general rules
of sections 382 and 383 of the Tax Code applies.

         Under section 382 of the Tax Code, if a corporation (or consolidated group) has a net unrealized
built-in loss at the time of an Ownership Change (taking into account most assets and items of “built-in”
income and deductions), then generally built-in losses (including amortization or depreciation deductions
attributable to such built-in losses) recognized during the following five years (up to the amount of the


                                                      74
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 85 of 304



original net unrealized built-in loss) will be treated as Pre-Change Losses and similarly will be subject to
the annual limitation. In general, a corporation’s (or consolidated group’s) net unrealized built-in loss will
be deemed to be zero unless it is greater than the lesser of (a) $10,000,000 and (b) 15 percent of the fair
market value of its assets (with certain adjustments) before the Ownership Change.

                          (a)     General Section 382 Annual Limitation

         In general, the annual limitation to which a corporation that undergoes an Ownership Change would
be subject is equal to the product of (i) the fair market value of the corporation’s stock immediately before
the Ownership Change (with certain adjustments) and (ii) the “long-term tax-exempt rate” (which is the
highest of the adjusted federal long-term rates in effect for any month in the three-calendar-month period
ending with the calendar month in which the Ownership Change occurs, which is 1.59 percent for
January 2020). The section 382 limitation may be increased to the extent the Reorganized Debtors
recognize certain built-in gain in their assets during the five-year period following the Ownership Change
or are treated as recognizing built-in gains pursuant to the safe harbors provided in IRS Notice 2003-65 but
only to the extent the Debtors have net unrealized built-in gain at the time of the Ownership Change.
Section 383 of the Tax Code applies a similar limitation to capital loss carryforwards and tax credits. Any
unused limitation may be carried forward, thereby increasing the annual limitation in the subsequent tax
year. However, as discussed below, special rules may apply in the case of a corporation that experiences
an Ownership Change as the result of a bankruptcy proceeding.

         Notwithstanding the rules described above, if after an Ownership Change, a debtor corporation and
its subsidiaries do not continue the debtor corporation’s historic business or use a significant portion of its
historic business assets in a new business for two years after the Ownership Change, the annual limitation
resulting from the Ownership Change is zero.

                          (b)     Special Bankruptcy Exceptions.

         Special rules may apply in the case of a corporation that experiences an Ownership Change as a
result of a bankruptcy proceeding. An exception to the foregoing annual limitation rules generally applies
when “qualified creditors” of a debtor corporation in chapter 11 receive, in respect of their Claims, at least
50 percent of the vote and value of the stock of the reorganized debtor corporation (or a controlling
corporation if also in chapter 11) pursuant to a confirmed chapter 11 plan (the “382(l)(5) Exception”).
Ownership must meet the requirements of Section 1504(a)(2) of the Tax Code (as modified by Section
385(l)(5)(A)(ii) of the Tax Code) in order for a debtor to be treated as a controlled corporation. Under the
382(l)(5) Exception, Pre-Change Losses would not be limited on an annual basis, but, instead, NOL
carryforwards would be reduced by the amount of any interest deductions claimed during the three tax years
preceding the effective date of the Plan and during the part of the tax year prior to and including the effective
date of the Plan, in respect of all debt converted into stock in the reorganization. If the 382(l)(5) Exception
applies and the Reorganized Debtors undergo another Ownership Change within two years after the
Effective Date, then the Reorganized Debtors’ Pre-Change Losses effectively would be eliminated in their
entirety. The 382(l)(5) Exception is only expected to apply with respect to McDermott Technology
(Americas), Inc. and McDermott Technology (US), Inc., as the other U.S. Debtors are not controlled
corporations of the reorganized debtor corporations in which “qualified creditors” receive stock, and most
of the Pre-Change Losses of McDermott Technology (Americas), Inc. and McDermott Technology (US),
Inc. are expected to be utilized in the Technology Business Sale.

         If the 382(l)(5) Exception is not applicable to a corporation in bankruptcy (either because the debtor
does not qualify for it or the debtor otherwise elects not to use the 382(l)(5) Exception), a second special
rule will generally apply (the “382(l)(6) Exception”). Under the 382(l)(6) Exception, the annual limitation
is calculated by reference to the lesser of (1) the value of the debtor corporation’s new stock (with certain


                                                       75
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 86 of 304



adjustments) immediately after the Ownership Change and (2) the value of such debtor corporation’s assets
(determined without regard to liabilities) immediately before the Ownership Change. This differs from the
ordinary rule that requires the fair market value of a debtor corporation that undergoes an Ownership
Change to be determined before the events giving rise to the change. The 382(l)(6) Exception also differs
from the 382(l)(5) Exception in that under the 382(l)(6) Exception, the debtor corporation is not required
to reduce its NOL carryforwards by the amount of interest deductions claimed within the prior three-year
period, and the debtor corporation may undergo an Ownership Change within two years without triggering
elimination of its Pre-Change Losses. The resulting limitation would be determined under the regular rules
for an Ownership Change. However, similar to the 382(l)(5) Exception, the 382(l)(6) Exception is only
expected to result in an increase to the annual limitation with respect to McDermott Technology (Americas),
Inc. and McDermott Technology (US), Inc., as those are the only U.S. Debtors that are expected to have an
increase in value as a result of debt converting into equity in the reorganization.

         If an Ownership Change is triggered on the Effective Date, the Debtors may not be eligible for the
382(l)(5) Exception. Alternatively, the Reorganized Debtors may decide to affirmatively elect out of the
382(l)(5) Exception so that the 382(l)(6) Exception instead applies. Regardless of whether the Reorganized
Debtors take advantage of the 382(l)(5) Exception or the 382(l)(6) Exception, the Reorganized Debtors’
use of their Pre-Change Losses after the Effective Date may be adversely affected if an Ownership Change
within the meaning of section 382 of the Tax Code were to occur after the Effective Date.

        C.      Certain U.S. Federal Income Tax Consequences to U.S. Holders of Certain Claims
                Entitled to Vote

        The following discussion assumes the Debtors will undertake the Restructuring Transactions
currently contemplated by the Plan. U.S. Holders are urged to consult their tax advisors regarding the tax
consequences of the Restructuring Transactions.

                1.      U.S. Federal Income Tax Consequences to U.S. Holders of Allowed
                        Class 5 Claims, Allowed Class 6A Claims, Allowed Class 6B Claims, Allowed
                        Class 6C Claims, Allowed 6D Claims, Allowed Class 7 Claims, Allowed
                        Class 8 Claims, or Allowed Class 9 Claims

                        (a)     U.S. Holders of Allowed Class 5 Claims on Account of Funded
                                2021 Letters of Credit, Allowed Class 6A Claims on Account of
                                Funded 2023 Letters of Credit, Allowed Class 6B Claims on Account
                                of Revolving Loans or Funded Revolving LCs, Allowed Class 6C
                                Claims, Allowed Class 6D Claims Unpaid as of the Effective Date, or
                                Allowed Class 8 Claims on Account of Funded Lloyds Letters of
                                Credit

         Pursuant to the Plan, each U.S. Holder of an Allowed Class 5 Claim on account of funded
2021 Letters of Credit, an Allowed Class 6A Claim on account of funded 2023 Letters of Credit, an Allowed
Class 6B Claim on account of Revolving Loans or funded Revolving LCs, an Allowed Class 6C Claim, an
Allowed Class 6D Claim unpaid as of the Effective Date, or an Allowed Class 8 Claim on account of funded
Lloyds Letters of Credit shall receive Cash, take back senior secured term loans under the Take-Back
Facility, and New Common Stock in full and final satisfaction, settlement, release, and discharge of and in
exchange for such Claim of such U.S. Holder, except to the extent different treatment is agreed to by the
Reorganized Debtors and such U.S. Holder.

        The U.S. federal income tax consequences to a U.S. Holder of an Allowed Class 5 Claim on account
of funded 2021 Letters of Credit, an Allowed Class 6A Claim on account of funded 2023 Letters of Credit,


                                                    76
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 87 of 304



an Allowed Class 6B Claim on account of Revolving Loans or funded Revolving LCs, an Allowed Class
6C Claim, an Allowed Class 6D Claim unpaid as of the Effective Date, or an Allowed Class 8 Claim on
account of funded Lloyds Letters of Credit will depend, in part, on whether such surrendered Claim
constitutes a “security” of MDR for U.S. federal income tax purposes.

         The term “security” is not defined under the Tax Code or the Treasury Regulations. Whether a
debt instrument constitutes a security for U.S. federal income tax purposes is determined based on all the
relevant facts and circumstances, but most authorities have held that the length of the term of a debt
instrument is an important (but not dispositive) factor in determining whether such instrument is a security
for U.S. federal income tax purposes. These authorities have indicated that a term of less than five years is
evidence that the instrument is not a security, whereas a term of ten years or more is evidence that the
instrument is a security. Numerous other factors could be taken into account in determining whether a debt
instrument is a security, including the security for payment, the creditworthiness of the obligor, the
subordination or lack thereof to other creditors, the right to vote or otherwise participate in the management
of the obligor, convertibility of the instrument into an equity interest of the obligor, whether payments of
interest are fixed, variable, or contingent, and whether such payments are made on a current basis or
accrued. Due to the inherently factual nature of the determination, U.S. Holders are urged to consult
their tax advisors regarding the status of their Claims as securities and how much, if any, of their
Secured Creditor Pro Rata Shares of the Secured Creditor Funded Debt Distribution are treated as
securities for U.S. federal income tax purposes. This discussion assumes that the take back senior
secured term loans under the Take-Back Facility will be treated as a “security” under the Tax Code
and the Treasury Regulations.

         If a U.S. Holder’s Claim described above is not treated as a security, or if the issuer of the New
Common Stock is not MDR or a new entity treated as a successor to MDR under section 381 of the Tax
Code, then a U.S. Holder of such Claim will be treated as exchanging such Claim for such U.S. Holder’s
Secured Creditor Pro Rata Share of Cash, take back senior secured term loans under the Take-Back Facility,
and New Common Stock in a taxable exchange under section 1001 of the Tax Code. Subject to the rules
regarding accrued but untaxed interest, such U.S. Holder should recognize gain or loss equal to the
difference between (a) the sum of (i) the amount of Cash received, (ii) the issue price of its take back senior
secured term loans under the Take-Back Facility, and (iii) the fair market value New Common Stock
received and (b) such U.S. Holder’s adjusted basis, if any, in such Claim. The character of such gain as
capital gain or ordinary income will be determined by a number of factors, including the tax status of the
U.S. Holder, the rules regarding accrued but untaxed interest and market discount, and whether and to what
extent the U.S. Holder had previously claimed a bad debt deduction with respect to the Claim. If recognized
gain or loss is capital in nature, it generally would be long-term capital gain if the U.S. Holder held the
Claim for more than one year at the time of the exchange. Subject to the rules regarding accrued but untaxed
interest, a U.S. Holder’s tax basis in its take back senior secured term loans under the Take-Back Facility
and New Common Stock should equal the fair market value of such take back senior secured term loans
under the Take-Back Facility and such New Common Stock as of the date such U.S. Holder receives such
items. A U.S. Holder’s holding period for such take back senior secured term loans under the Take-Back
Facility and such New Common Stock should begin on the day following the date it receives such items.

         If a U.S. Holder’s Claim described above is treated as a security, and the New Common Stock is
issued by MDR or an entity treated as its successor under section 381 of the Tax Code, then such U.S.
Holder will not recognize loss but will recognize gain equal to the lesser of (X) the excess of (a) the sum of
(i) the amount of Cash received, (ii) the issue price of its take back senior secured term loans under the
Take-Back Facility, and (iii) the fair market value New Common Stock received over (b) such U.S. Holder’s
adjusted basis, if any, in such Claim; and (Y) the amount of Cash received. The character of such gain, if
any, as capital gain or ordinary income will be determined by a number of factors, including the tax status
of the U.S. Holder, the rules regarding accrued but untaxed interest and market discount, and whether and


                                                      77
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 88 of 304



to what extent the U.S. Holder had previously claimed a bad debt deduction with respect to the Claim. If
recognized gain or loss is capital in nature, it generally would be long-term capital gain if the U.S. Holder
held the Claim for more than one year at the time of the exchange. Subject to the rules regarding accrued
but untaxed interest, a U.S. Holder’s tax basis in its take back senior secured term loans under the Take-
Back Facility and New Common Stock should equal such Holder’s basis in its Claim, increased by any gain
recognized and decreased by the amount of any Cash received, allocated between the its take back senior
secured term loans under the Take-Back Facility and New Common Stock based on their relative fair market
value. Such U.S. Holder’s holding period in its Claim should carry over to both its take back senior secured
term loans under the Take-Back Facility and New Common Stock.

                         (b)     U.S. Holders of Allowed Class 5 Claims on Account of Unfunded
                                 2021 Letters of Credit, Allowed Class 6A Claims on Account of
                                 Unfunded 2023 Letters of Credit, Allowed Class 6B Claims on
                                 Account of Unfunded Revolving LCs, or Allowed Class 8 Claims on
                                 Account of Unfunded Lloyds Letters of Credit

        Pursuant to the Plan, each U.S. Holder of an Allowed Class 5 Claim on account of unfunded
2021 Letters of Credit, an Allowed Class 6A Claim on account of unfunded 2023 Letters of Credit, an
Allowed Class 6B Claim on account of unfunded Revolving LCs, or an Allowed Class 8 Claim on account
of unfunded Lloyds Letters of Credit shall receive participation in the Roll-Off LC Exit Facility in an
amount equal to such Claim of such U.S. Holder in full and final satisfaction, settlement, release, and
discharge of and in exchange for such Claim, except to the extent different treatment is agreed to by the
Reorganized Debtors and such U.S. Holder.

         U.S. income tax treatment of an Allowed Class 5 Claim on account of unfunded 2021 Letters of
Credit, an Allowed Class 6A Claim on account of unfunded 2023 Letters of Credit, an Allowed Class 6B
Claim on account of unfunded Revolving LCs, or an Allowed Class 8 Claim on account of unfunded Lloyds
Letters of Credit is unclear. If Holders of such Claims previously treated any payments received with respect
to such Claims as option payments not taken into income, the payments previously received should now be
included in the income of the Holder. If the Holders of the Claims in this Section XII(C)(1)(b) have tax
basis in such Claims including basis resulting from purchasing such Claims from other lenders, the
exchange of such Claims should allow such Holders to recognize gain or loss equal to the difference
between their basis (if any) in such Claims and the fair market value (if any) in such Holders rights with
respect to unfunded obligations under the Roll-Off LC Exit Facility. It is unlikely that an Allowed Class 5
Claim on account of unfunded 2021 Letters of Credit, an Allowed Class 6A Claim on account of unfunded
2023 Letters of Credit, an Allowed Class 6B Claim on account of unfunded Revolving LCs, or an Allowed
Class 8 Claim would be treated as securities. Holders are urged to consult their tax advisors as to the
character of such Claims.

                         (c)     U.S. Holders of Allowed Class 7 Claims

         Pursuant to the Plan, each U.S. Holder of an Allowed Class 7 Claim outstanding as of the Effective
Date shall be deemed to reissue its Cash Secured Letters of Credit under the Senior Exit LC Facility, which
shall be secured by the same cash collateral that secured the Cash Secured Letters of Credit prior to the
Petition Date, in full and final satisfaction, settlement, release, and discharge of and in exchange for such
Claim of such U.S. Holder, except to the extent different treatment is agreed to by the Reorganized Debtors
and such U.S. Holder.

         U.S. income tax treatment of an Allowed Class 7 Claim on account of Cash Secured Letters of
Credit is unclear. If Holders of such Claims previously treated any payments received with respect to such
Claims as option payments not taken into income, the payments previously received should now be included


                                                     78
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 89 of 304



in the income of the Holder. If the Holders of the Claims in this Section XII(C)(1)(c) have tax basis in such
Claims including basis resulting from purchasing such Claims from other investors, the exchange of such
Claims should allow such Holders to recognize gain or loss equal to the difference between their basis (if
any) in such Claims and the fair market value (if any) in such Holders rights with respect to unfunded
obligations under the Senior Exit LC Facility. It is unlikely that Claims with respect to the Cash Secured
Letters of Credit would be treated as securities. Holders are urged to consult their tax advisors as to the
character of such Claims.

                         (d)      U.S. Holders of Allowed Class 9 Claims

         If Class 9 votes to accept the Plan, in full and final satisfaction, settlement, release, and discharge
of and in exchange for such Claim of such U.S. Holder, except to the extent different treatment is agreed to
by the Reorganized Debtors and such U.S. Holder, each U.S. Holder of an Allowed Class 9 Claim shall
receive New Common Stock and New Warrants, and Consenting Noteholders will also recieve rights to
participate in the Rights Offering (the “Rights”).

         Each U.S. Holder of an Allowed Class 9 Claim will be treated as exchanging such Claim for New
Common Stock and New Warrants, and Consenting Noteholders will be treated as also receiving Rights,
in a taxable exchange under section 1001 of the Tax Code. Subject to the rules regarding accrued but
untaxed interest, such U.S. Holder should recognize gain or loss equal to the difference between (a) the fair
market value of the New Common Stock, New Warrants and Rights received (to the extent Rights are
actually received) and (b) such U.S. Holder’s adjusted basis, if any, in such Claim. The character of such
gain as capital gain or ordinary income will be determined by a number of factors including the tax status
of the U.S. Holder, the rules regarding accrued but untaxed interest and market discount, and whether and
to what extent the U.S. Holder had previously claimed a bad debt deduction with respect to the Claim. If
recognized gain or loss is capital in nature, it generally would be long-term capital gain if the U.S. Holder
held its Claim for more than one year at the time of the exchange. Subject to the rules regarding accrued
but untaxed interest, a U.S. Holder’s tax basis in any New Common Stock, New Warrants and Rights
received (to the extent Rights are actually received) should equal the fair market value of such New
Common Stock, New Warrants and Rights (to the extent Rights are actually received) as of the date such
property is distributed to the U.S. Holder. The holding period for any New Common Stock, New Warrants
and Rights received should begin on the day following the date on which the U.S. Holder receives such
New Common Stock, New Warrants and Rights.

                 2.      Accrued Interest (and OID)

         A portion of the consideration received by a U.S. Holder may be attributable to accrued but untaxed
interest on its Claim. Such amount should be taxable to the U.S. Holder as ordinary interest income if such
accrued interest has not been previously included in the U.S. Holder’s gross income for U.S. federal income
tax purposes. To the extent any amount received by a U.S. Holder of a surrendered Claim under the Plan is
attributable to accrued but untaxed interest or original issue discount (“OID”) on debt instruments
constituting the surrendered Claim, such amount should be taxable to the U.S. Holder as ordinary interest
income. Conversely, a U.S. Holder may be able to recognize a deductible loss to the extent any accrued
interest on its Claim was previously included in the U.S. Holder’s gross income but was not paid in full by
the Debtors. Such loss may be ordinary, but the tax law is unclear on this point.

         If the fair market value of the consideration received pursuant to the Plan is not sufficient to fully
satisfy all principal and interest on Allowed Claims, the extent to which such consideration will be
attributable to accrued but untaxed interest on the debt constituting the surrendered Claim is unclear. Under
the Plan, the aggregate consideration to be distributed to U.S. Holders of Allowed Claims in each Class will
be allocated first to the principal amount of Allowed Claims, with any excess allocated to untaxed interest


                                                      79
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 90 of 304



that accrued on such Claims, if any. Certain legislative history indicates that an allocation of consideration
between principal and interest in a chapter 11 plan of reorganization is binding for U.S. federal income tax
purposes, while certain Treasury Regulations treat payments as allocated first to accrued but untaxed
interest. The IRS could take the position that the consideration received by a U.S. Holder should be
allocated in a way other than as provided in the Plan. U.S. Holders are urged to consult their tax advisors
regarding the proper allocation of the consideration received by them in satisfaction of their Claims under
the Plan between principal and accrued but untaxed interest.

         A U.S. Holder’s tax basis in any non-Cash consideration attributable to accrued but untaxed
interest (or OID) on debt instruments constituting a surrendered Claim should equal the fair market value
of such non-Cash consideration as of the date such property is received by such U.S. Holder. A U.S.
Holder’s holding period in any non-Cash consideration should begin on the day following the date it
receives such non-Cash consideration.

                3.       Market Discount

         Under the “market discount” provisions of the Tax Code, some or all of any gain realized by a U.S.
Holder of an Allowed Claim that exchanges the Allowed Claim for an amount of cash, new loans, and/or
New Common Stock may be treated as ordinary income (instead of capital gain) to the extent of the market
discount on the debt instruments constituting the exchanged Allowed Claim. In general, a debt instrument
is considered to have been acquired with market discount if it is acquired other than on original issue and
if the U.S. Holder’s adjusted tax basis in the debt instrument is less than (a) the sum of all remaining
payments to be made on the debt instrument, excluding “qualified stated interest” or (b) in the case of a
debt instrument issued with original issue discount, its adjusted issue price, by at least a de minimis amount
(equal to 0.25 percent of the sum of all remaining payments to be made on the debt instrument, excluding
qualified stated interest, multiplied by the number of remaining whole years to maturity).

         Any gain recognized by a U.S. Holder on the taxable disposition of an Allowed Claim acquired
with market discount should be treated as ordinary income to the extent of the market discount that accrued
thereon while such Claim was considered to be held by the U.S. Holder (unless the U.S. Holder elected to
include market discount in income as it accrued). To the extent an Allowed Claim that was acquired with
market discount is exchanged in a tax-free transaction for other property, any market discount that accrued
on such Allowed Claim (i.e., up to the time of the exchange) but that was not recognized by the U.S. Holder
is carried over to the property received therefor and any gain recognized on the subsequent sale, exchange,
redemption, or other disposition of the property is treated as ordinary income to the extent of the accrued
but unrecognized market discount. U.S. Holders should consult their tax advisors concerning the
application of the market discount rules to their Claims.

        Section 451 of the Tax Code was enacted in 2017 and generally would require accrual method U.S.
Holders that prepare an “applicable financial statement” (as defined in section 451 of the Tax Code) to
include certain items of income (such as market discount) no later than the time such amounts are reflected
on such a financial statement. The application of this rule to income of a debt instrument with market
discount is effective for tax years beginning after December 31, 2018. However, the IRS announced in
Notice 2018-80 that it intends to issue proposed Treasury Regulations confirming that taxpayers may
continue to defer market discount income for tax purposes until there is a payment or sale at a gain.
Accordingly, although market discount may have to be included in income currently as it accrues for
financial accounting purposes, taxpayers may continue to defer the income for U.S. federal income tax
purposes. U.S. Holders are urged to consult their tax advisors concerning the application of the market
discount rules to their Claims.




                                                     80
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 91 of 304



                 4.       Issue Price

        The determination of “issue price” for purposes of the analysis herein will depend, in part, on
whether the debt instruments and other property issued to a Holder or the Claims surrendered under the
Plan are traded on an “established securities market” at any time during the 31-day period ending fifteen
(15) days after the Effective Date. In general, a debt instrument (or the stock or securities exchanged
therefor) will be treated as traded on an established market if: (a) there is a sale price reasonably available
within a reasonable period of time after the sale; (b) it appears on a system of general circulation that
provides a reasonable basis to determine fair market value; or (c) in certain situations the price quotations
are readily available from dealers, brokers, or traders. The issue price of a debt instrument that is traded on
an established market (or that is issued for stock or securities so traded) would be the fair market value of
such debt instrument (or such stock or securities so traded) on the issue date as determined by such trading.
The issue price of a debt instrument that is neither so traded nor issued for stock or securities so traded
would be its stated principal amount (provided that the interest rate on the debt instrument exceeds the
applicable federal rate published by the IRS).

                 5.       Medicare Tax

         Certain U.S. Holders that are individuals, estates, or trusts are required to pay an additional
3.8 percent tax on, among other things, gain from the sale or other disposition of capital assets. U.S.
Holders that are individuals, estates, or trusts are urged to consult their tax advisors regarding the effect, if
any, of this tax provision on their ownership and disposition of any consideration to be received under the
Plan.

                 6.       Limitation on Use of Capital Losses

         A U.S. Holder of an Allowed Claim that recognizes capital losses as a result of distributions under
the Plan will be subject to limits on the use of such capital losses. For a non-corporate U.S. Holder, capital
losses may be used to offset capital gains (without regard to holding periods) and ordinary income to the
extent of the lesser of (a) $3,000 ($1,500 for married individuals filing separate returns) and (b) the excess
of the capital losses over the capital gains. A non-corporate U.S. Holder may carry over unused capital
losses and apply them to capital gains and a portion of its ordinary income for an unlimited number of years.
For corporate U.S. Holders, losses from the sale or exchange of capital assets may only be used to offset
capital gains. A corporate U.S. Holder that has more capital losses than can be used in a tax year may be
allowed to carry over the excess capital losses for use in succeeding tax years. Corporate U.S. Holders may
only carry over unused capital losses for (a) the five years following the capital loss year and (b) the three
years preceding the capital loss year.

                 7.       U.S. Federal Income Tax Consequences to U.S. Holders Owning and
                          Disposing of New Common Stock

                          (a)     Dividends on New Common Stock

         Any distributions made on account of the New Common Stock will constitute dividends for U.S.
federal income tax purposes to the extent of the current and accumulated earnings and profits of the issuer
of such New Common Stock as determined under U.S. federal income tax principles. “Qualified dividend
income” received by an individual U.S. Holder is subject to preferential tax rates. To the extent a U.S.
Holder receives distributions that would otherwise constitute dividends for U.S. federal income tax
purposes but that exceed such current and accumulated earnings and profits, such distributions will be
treated first as a non-taxable return of capital reducing such U.S. Holder’s basis in its shares of the New




                                                       81
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 92 of 304



Common Stock. Any such distributions in excess of the U.S. Holder’s basis in its shares (determined on a
share-by-share basis) generally will be treated as capital gain.

         Subject to applicable limitations, distributions treated as dividends paid to corporate U.S. Holders
generally will be eligible for the dividends-received deduction. However, the dividends-received deduction
is only available if certain holding period requirements are satisfied. The length of time that a shareholder
has held its stock is reduced for any period during which the shareholder’s risk of loss with respect to the
stock is diminished by reason of the existence of certain options, contracts to sell, short sales, or similar
transactions. In addition, to the extent a corporation incurs indebtedness that is directly attributable to an
investment in the stock on which an applicable dividend is paid, all or a portion of the dividends-received
deduction may be disallowed.

                          (b)     Sale, Redemption, or Repurchase of New Common Stock

         Unless a non-recognition provision applies, U.S. Holders generally will recognize capital gain or
loss upon the sale, redemption, or other taxable disposition of the New Common Stock (except in the case
of a disposition treated as a dividend under section 302 of the Tax Code). Such capital gain will be long-
term capital gain if at the time of the sale, exchange, retirement, or other taxable disposition, the U.S. Holder
has held the New Common Stock for more than one year. Long-term capital gain of an individual taxpayer
generally is taxed at preferential rates. The deductibility of capital losses is subject to certain limitations.

                 8.       U.S. Federal Income Tax Consequences to U.S. Holders Owning and
                          Disposing of Take Back Senior Secured Term Loans Under the Take-Back
                          Facility

                          (a)     Interest on Take Back Senior Secured Term Loans Under the Take-
                                  Back Facility

         This discussion assumes that the take back senior secured term loans under the Take-Back Facility
will be issued with no more than a de minimis amount of OID, if any, for U.S. federal income tax purposes.
Stated interest on take back senior secured term loans under the Take-Back Facility generally will be taxable
to a U.S. Holder as ordinary income at the time it is paid or accrued in accordance with the U.S. Holder’s
usual method of accounting for tax purposes.

                          (b)     Sale, Redemption, or Repurchase of Take Back Senior Secured Term
                                  Loans Under the Take-Back Facility

         Unless a non-recognition provision applies and subject to the market discount rules discussed
above, U.S. Holders generally will recognize capital gain or loss upon the sale, redemption, or other taxable
disposition of take back senior secured term loans under the Take-Back Facility. Such capital gain will
be long-term capital gain if at the time of the sale, exchange, retirement, or other taxable disposition, the
U.S. Holder has held the take back senior secured term loans under the Take-Back Facility for more than
one year. Long-term capital gain of an individual taxpayer generally is taxed at preferential rates. The
deductibility of capital losses is subject to certain limitations.

                 9.       Ownership, Exercise, and Disposition of New Warrants

         A U.S. Holder that elects to exercise the New Warrants will be treated as purchasing, in exchange
for its New Warrants and the amount of Cash funded by the U.S. Holder to exercise the New Warrants, the
New Common Stock it is entitled to purchase pursuant to the New Warrants. Such a purchase will generally
be treated as the exercise of an option under general tax principles, and as such a U.S. Holder should not


                                                       82
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 93 of 304



recognize income, gain, or loss for U.S. federal income tax purposes when it exercises the New Warrants.
A U.S. Holder’s aggregate tax basis in the New Common Stock will equal the sum of (a) the amount of
Cash paid by the U.S. Holder to exercise its New Warrants and (b) such U.S. Holder’s tax basis in its New
Warrants immediately before the New Warrants are exercised. A U.S. Holder’s holding period in the New
Common Stock will begin on the day after the exercise date of the New Warrants.

         Under section 305 of the Tax Code, certain transactions that have the effect of increasing the
proportionate interest of a shareholder or warrant holder (treating warrants as stock for this purpose) in the
corporation’s assets are treated as creating deemed distributions to such shareholder or warrant holder in
respect of such “stock” interest. Any deemed distribution will be taxed and reported to the IRS in the same
manner as an actual distribution on stock and thus could potentially be taxable as a dividend (in whole or
in part), despite the absence of any actual payment of cash (or property) to the U.S. Holder in connection
with such distribution.

         A U.S. Holder that elects not to exercise the New Warrants and instead allows the New Warrants
to lapse may be entitled to claim a capital loss upon expiration of the New Warrants in an amount equal to
the amount of tax basis allocated to the New Warrants, subject to any limitations on such U.S. Holder’s
ability to utilize capital losses. Such U.S. Holders are urged to consult their tax advisors as to the tax
consequences of either electing to exercise or electing not to exercise the New Warrants.

         If a U.S. Holder sells its New Warrants in a taxable transaction, such U.S. Holder will recognize
gain or loss upon such sale in an amount equal to the difference between the amount realized upon such
sale and the U.S. Holder’s tax basis in the New Warrants. Such gain or loss will be treated as gain or loss
from the sale or exchange of property that has the same character as the New Common Stock to which the
New Warrants relate would have had in the hands of the U.S. Holder if such stock had been acquired by
the U.S. Holder upon exercise. If such sale gives rise to capital gain or loss to the U.S. Holder, such gain or
loss will be long-term or short-term in character based upon the length of time such U.S. Holder has held
its New Warrants.

                 10.     Treatment of Rights Under the Rights Offering

         U.S. Holders who elect not to exercise their Rights may be entitled to claim a (likely short-term
capital) loss equal to amount of tax basis allocated to the unexercised Rights they receive. See the
discussion on limitations with respect to capital losses above. Such Holders are urged to consult with their
own tax advisors as to the tax consequences of electing not to exercise the Rights they receive. For a Holder
electing to exercise their Rights, such a Holder will be treated as purchasing, in exchange for its Rights and
the amount of Cash funded by the Holder to exercise its Rights, the New Common Stock it is entitled to
pursuant to the terms of the exercised Rights. Any such a purchase will generally be treated as the exercise
of an option under general tax principles, and as such a Holder should not recognize income, gain or loss
for U.S. federal income tax purposes on the exercise. A Holder’s tax basis in the New Common Stock
received pursuant to the exercise will equal the sum of the amount of Cash paid by the Holder to exercise
its Rights plus such Holder’s tax basis in its Rights immediately before the exercise. A Holder’s holding
period for the New Common Stock received on the Effective Date pursuant to the exercise should begin on
the day following the Effective Date.

        D.       Information Reporting and Back-Up Withholding

        The Debtors, the Reorganized Debtors, and applicable withholding agents will withhold all
amounts required by law to be withheld from payments of interest and dividends, whether in connection
with distributions under the Plan or in connection with payments made on account of consideration received
pursuant to the Plan. The Debtors, the Reorganized Debtors, and any applicable reporting agent will comply


                                                      83
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 94 of 304



with all applicable information reporting requirements of the Tax Code. In general, information reporting
requirements may apply to distributions or payments under the Plan. Additionally, under the backup
withholding rules, a Holder may be subject to backup withholding (currently at a rate of 24 percent) with
respect to distributions or payments made pursuant to the Plan unless such Holder (1) comes within certain
exempt categories (which generally include corporations) and, when required, demonstrates that fact or
(2) timely provides a correct taxpayer identification number and certifies under penalty of perjury that the
taxpayer identification number is correct and that the Holder is not subject to backup withholding (generally
in the form of a properly executed IRS Form W-9 for a U.S. Holder. Backup withholding is not an
additional tax but an advance payment that may be refunded to the extent it results in an overpayment of
tax, provided that the required information is timely provided to the IRS.

         In addition, from an information reporting perspective, the Treasury Regulations generally require
disclosure by a taxpayer on its U.S. federal income tax return of certain types of transactions in which the
taxpayer participated, including certain transactions that result in the taxpayer claiming a loss in excess of
specified thresholds. Each Holder is urged to consult its tax advisor regarding these regulations and whether
the transactions contemplated by the Plan would be subject to these regulations and require disclosure on
such Holder’s tax returns.

     THE U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ARE COMPLEX.
THE FOREGOING SUMMARY DOES NOT DISCUSS ALL ASPECTS OF U.S. FEDERAL
INCOME TAXATION THAT MAY BE RELEVANT TO A PARTICULAR HOLDER IN LIGHT
OF SUCH HOLDER’S CIRCUMSTANCES AND INCOME TAX SITUATION. EACH HOLDER
SHOULD CONSULT ITS TAX ADVISOR AS TO THE PARTICULAR TAX CONSEQUENCES
TO IT OF THE TRANSACTIONS CONTEMPLATED BY THE PLAN, INCLUDING THE
APPLICABILITY AND EFFECT OF ANY STATE, LOCAL, OR FOREIGN TAX LAWS AND OF
ANY CHANGE IN APPLICABLE TAX LAWS.



                               [Remainder of page intentionally left blank.]




                                                     84
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 95 of 304



XIII.   RECOMMENDATION

        In the opinion of the Debtors, the Plan is preferable to all other available alternatives and provides
for a larger distribution to the Debtors’ creditors than would otherwise result in any other scenario.
Accordingly, the Debtors recommend that holders of Claims entitled to vote on the Plan vote to accept the
Plan and support Confirmation of the Plan.


 Dated: January 21, 2020                                McDermott International, Inc.
                                                        on behalf of itself and all other Debtors

                                                        /s/ John R. Castellano
                                                        John R. Castellano
                                                        Chief Transformation Officer
                                                        McDermott International, Inc.




                                                     85
Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 96 of 304



                             Exhibit A

                       Plan of Reorganization
              Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 97 of 304
                                                                                           SOLICITATION VERSION


                                 IN THE UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION

                                                              )
    In re:                                                    )   Chapter 11
                                                              )
    MCDERMOTT INTERNATIONAL, INC., et al.,1                   )   Case No. 20-[_____] (___)
                                                              )
                               Debtors.                       )   (Joint Administration Requested)
                                                              )

                  JOINT PREPACKAGED CHAPTER 11 PLAN OF REORGANIZATION
               OF MCDERMOTT INTERNATIONAL, INC. AND ITS DEBTOR AFFILIATES

              THIS CHAPTER 11 PLAN IS BEING SOLICITED FOR ACCEPTANCE
         OR REJECTION IN ACCORDANCE WITH SECTION 1125 OF THE BANKRUPTCY
     CODE AND WITHIN THE MEANING OF SECTION 1126 OF THE BANKRUPTCY CODE. THIS
     CHAPTER 11 PLAN WILL BE SUBMITTED TO THE BANKRUPTCY COURT FOR APPROVAL
    FOLLOWING SOLICITATION AND THE DEBTORS’ FILING FOR CHAPTER 11 BANKRUPTCY.


JACKSON WALKER L.L.P.                                                 KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)                            KIRKLAND & ELLIS INTERNATIONAL LLP
Jennifer F. Wertz (TX Bar No. 24072822)                               Joshua A. Sussberg, P.C. (pro hac vice pending)
Kristhy M. Peguero (TX Bar No. 24102776)                              Christopher T. Greco, P.C. (pro hac vice pending)
Veronica A. Polnick (TX Bar No. 24079148)                             Anthony R. Grossi (pro hac vice pending)
1401 McKinney Street, Suite 1900                                      601 Lexington Avenue
Houston, Texas 77010                                                  New York, New York 10022
Telephone:         (713) 752-4200                                     Telephone:         (212) 446-4800
Facsimile:         (713) 752-4221                                     Facsimile:         (212) 446-4900
Email:             mcavenaugh@jw.com                                  Email:          joshua.sussberg@kirkland.com
                   jwertz@jw.com                                                      christopher.greco@kirkland.com
                   kpeguero@jw.com                                                    anthony.grossi@kirkland.com
                   vpolnick@jw.com
                                                                      -and-
Proposed Co-Counsel to the Debtors
and Debtors in Possession                                             James H.M. Sprayregen, P.C.
                                                                      John R. Luze (pro hac vice pending)
                                                                      300 North LaSalle Street
                                                                      Chicago, Illinois 60654
                                                                      Telephone:       (312) 862-2000
                                                                      Facsimile:       (312) 862-2200
                                                                      Email:           james.sprayregen@kirkland.com
                                                                                       john.luze@kirkland.com

                                                                      Proposed Co-Counsel to the Debtors
                                                                      and Debtors in Possession

Dated: January 21, 2020


1      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
       proposed claims and noticing agent at https://cases.primeclerk.com/McDermott. The location of Debtor
       McDermott International, Inc.’s principal place of business and the Debtors’ service address in these chapter 11
       cases is 757 North Eldridge Parkway, Houston, Texas 77079.

    198c2129-808e-4861-954d-73272ca38baf.DOCX

44458.00001
            Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 98 of 304



                                                                 TABLE OF CONTENTS


ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME, AND
              GOVERNING LAW ..........................................................................................................................1
      A.      Defined Terms. ....................................................................................................................1
      B.      Rules of Interpretation. ......................................................................................................17
      C.      Computation of Time.........................................................................................................18
      D.      Governing Law. .................................................................................................................18
      E.      Reference to Monetary Figures..........................................................................................18
      F.      Reference to the Debtors or the Reorganized Debtors.......................................................19
      G.      Controlling Document. ......................................................................................................19
      H.      Consultation, Information, Notice, and Consent Rights. ...................................................19

ARTICLE II. ADMINISTRATIVE CLAIMS, DIP CLAIMS, PRIORITY CLAIMS, AND
              RESTRUCTURING EXPENSES ....................................................................................................19
      A.      Administrative Claims. ......................................................................................................19
      B.      DIP Claims.........................................................................................................................20
      C.      Professional Claims. ..........................................................................................................20
      D.      Priority Tax Claims............................................................................................................21
      E.      Payment of Restructuring Expenses, Consent Fee. ...........................................................21

ARTICLE III. CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS
               ..........................................................................................................................................................22
      A.       Classification of Claims and Interests................................................................................22
      B.       Treatment of Claims and Interests. ....................................................................................23
      C.       Special Provision Governing Unimpaired Claims.............................................................28
      D.       Elimination of Vacant Classes. ..........................................................................................28
      E.       Voting Classes, Presumed Acceptance by Non-Voting Classes........................................29
      F.       Intercompany Interests.......................................................................................................29
      G.       Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code. ...29
      H.       Controversy Concerning Impairment. ...............................................................................29
      I.       Subordinated Claims..........................................................................................................29

ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN
              ..........................................................................................................................................................29
      A.     General Settlement of Claims and Interests.......................................................................29
      B.     Restructuring Transactions. ...............................................................................................30
      C.     Reorganized Debtors..........................................................................................................30
      D.     Technology Business Sale. ................................................................................................30
      E.     Sources of Consideration for Plan Distributions. ..............................................................32
      F.     Corporate Existence. ..........................................................................................................34
      G.     Vesting of Assets in the Reorganized Debtors. .................................................................34
      H.     Cancellation of Existing Securities and Agreements.........................................................34
      I.     Corporate Action................................................................................................................35
      J.     New Organizational Documents. .......................................................................................36
      K.     Indemnification Obligations. .............................................................................................36
      L.     Directors and Officers of the Reorganized Debtors...........................................................36
      M.     Effectuating Documents; Further Transactions. ................................................................36
      N.     Section 1146 Exemption. ...................................................................................................37
      O.     Director and Officer Liability Insurance............................................................................37
      P.     Management Incentive Plan...............................................................................................37
      Q.     Employee and Retiree Benefits..........................................................................................38
      R.     Preservation of Causes of Action.......................................................................................38


                                                                                    i
            Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 99 of 304



ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES
              ..........................................................................................................................................................39
      A.     Assumption and Rejection of Executory Contracts and Unexpired Leases. .....................39
      B.     Claims Based on Rejection of Executory Contracts or Unexpired Leases........................40
      C.     Cure of Defaults for Assumed Executory Contracts and Unexpired Leases. ....................40
      D.     Preexisting Obligations to the Debtors Under Executory Contracts and Unexpired Leases.41
      E.     Insurance Policies. .............................................................................................................41
      F.     Reservation of Rights.........................................................................................................41
      G.     Nonoccurrence of Effective Date.......................................................................................41
      H.     Employee Compensation and Benefits. .............................................................................41
      I.     Contracts and Leases Entered Into After the Petition Date. ..............................................42

ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS
              ..........................................................................................................................................................42
      A.      Distributions on Account of Claims Allowed as of the Effective Date.............................42
      B.      Disbursing Agent. ..............................................................................................................43
      C.      Rights and Powers of Disbursing Agent............................................................................43
      D.      Delivery of Distributions and Undeliverable or Unclaimed Distributions. .......................43
      E.      Manner of Payment............................................................................................................44
      F.      Section 1145 Exemption. ...................................................................................................44
      G.      Compliance with Tax Requirements..................................................................................44
      H.      Allocations. ........................................................................................................................45
      I.      No Postpetition Interest on Claims. ...................................................................................45
      J.      Foreign Currency Exchange Rate. .....................................................................................45
      K.      Setoffs and Recoupment. ...................................................................................................45
      L.      Claims Paid or Payable by Third Parties. ..........................................................................45

ARTICLE VII. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND
              DISPUTED CLAIMS ......................................................................................................................46
      A.      Disputed Claims Process....................................................................................................46
      B.      Allowance of Claims..........................................................................................................46
      C.      Claims Administration Responsibilities. ...........................................................................47
      D.      Adjustment to Claims or Interests without Objection........................................................47
      E.      Disallowance of Claims or Interests. .................................................................................47
      F.      No Distributions Pending Allowance. ...............................................................................47
      G.      Distributions After Allowance...........................................................................................47
      H.      No Interest..........................................................................................................................48

ARTICLE VIII. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS
               ..........................................................................................................................................................48
      A.       Discharge of Claims and Termination of Interests. ...........................................................48
      B.       Release of Liens. ...............................................................................................................48
      C.       Releases by the Debtors. ..................................................................................................49
      D.       Releases by the Releasing Parties. ..................................................................................50
      E.       Exculpation.......................................................................................................................51
      F.       Injunction. ........................................................................................................................52
      G.       Protections Against Discriminatory Treatment. ................................................................52
      H.       Document Retention. .........................................................................................................52
      I.       Reimbursement or Contribution. .......................................................................................53

ARTICLE IX. CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN
              ..........................................................................................................................................................53
      A.      Conditions Precedent to the Effective Date. ......................................................................53
      B.      Waiver of Conditions.........................................................................................................54
      C.      Effect of Failure of Conditions. .........................................................................................54
      D.      Substantial Consummation ................................................................................................55
                                                                             ii
           Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 100 of 304



ARTICLE X. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN
             ..........................................................................................................................................................55
      A.     Modification and Amendments..........................................................................................55
      B.     Effect of Confirmation on Modifications. .........................................................................55
      C.     Revocation or Withdrawal of Plan.....................................................................................55

ARTICLE XI. RETENTION OF JURISDICTION
              ..........................................................................................................................................................55

ARTICLE XII. MISCELLANEOUS PROVISIONS
              ..........................................................................................................................................................57
      A.      Immediate Binding Effect..................................................................................................57
      B.      Additional Documents. ......................................................................................................57
      C.      Payment of Statutory Fees. ................................................................................................57
      D.      Statutory Committee and Cessation of Fee and Expense Payment. ..................................58
      E.      Reservation of Rights.........................................................................................................58
      F.      Successors and Assigns......................................................................................................58
      G.      Notices. ..............................................................................................................................58
      H.      Term of Injunctions or Stays..............................................................................................59
      I.      Entire Agreement. ..............................................................................................................60
      J.      Plan Supplement. ...............................................................................................................60
      K.      Nonseverability of Plan Provisions....................................................................................60
      L.      Votes Solicited in Good Faith............................................................................................60
      M.      Closing of Chapter 11 Cases..............................................................................................60
      N.      Waiver or Estoppel. ...........................................................................................................60
      O.      Creditor Default .................................................................................................................61




                                                                                   iii
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 101 of 304



                                                  INTRODUCTION

         McDermott International, Inc. and the above-captioned debtors and debtors in possession (collectively,
the “Debtors”), propose this joint prepackaged chapter 11 plan of reorganization (the “Plan”) for the resolution of the
outstanding claims against, and equity interests in, the Debtors. Although proposed jointly for administrative
purposes, the Plan constitutes a separate Plan for each Debtor. Holders of Claims or Interests may refer to the
Disclosure Statement for a discussion of the Debtors’ history, businesses, assets, results of operations, historical
financial information, risk factors, a summary and analysis of this Plan, the Restructuring Transactions, and certain
related matters. The Debtors are the proponents of the Plan within the meaning of section 1129 of the Bankruptcy
Code.

      ALL HOLDERS OF CLAIMS, TO THE EXTENT APPLICABLE, ARE ENCOURAGED TO READ THE
PLAN AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR
REJECT THE PLAN.

                                            ARTICLE I.
                             DEFINED TERMS, RULES OF INTERPRETATION,
                             COMPUTATION OF TIME, AND GOVERNING LAW

A.       Defined Terms.

         As used in this Plan, capitalized terms have the meanings set forth below.

         “2018 Collateral Agent” means Crédit Agricole Corporate and Investment Bank, in its capacity as Collateral
Agent in respect of the Credit Agreement, the 2021 LC Facility, and the Lloyds LC Facility.

       “2021 LC Agreement” means that certain letter of credit agreement dated as of October 30, 2018 by and
among certain of the Debtors as applicants and guarantors thereto, and the 2021 LC Administrative Agent, as may be
amended, supplemented, or otherwise modified from time to time.

       “2021 LC Administrative Agent” means Barclays Bank PLC, as administrative agent for the 2021 LC
Agreement.

       “2021 LC Facility” means the $230,000,000.00 senior secured letter of credit facility under the 2021 LC
Agreement.

          “2021 Letter of Credit Claims” means any Claim for obligations arising under, or relating to, the 2021 LC
Facility, including Claims for all principal amounts outstanding, interest, fees, expenses, costs and other charges
arising thereunder or related thereto.

         “2021 Letters of Credit” means the letters of credit issued under the 2021 LC Facility.

       “2023 LC Facility” means the $1,440,000,000.00 senior secured letter of credit facility under the Credit
Agreement.

          “2023 Letter of Credit Claims” means any Claim for obligations arising under, or relating to, the 2023 LC
Facility, including Claims for all principal amounts outstanding, interest, fees, expenses, costs and other charges
arising thereunder or related thereto.

         “2023 Letters of Credit” means the letters of credit issued under the 2023 LC Facility.

         “Achievement Target” means the (i) final, binding signed documentation reflecting (x) positive value
adjustment of $235 million in projected gross profit and (y) $285 million in letter of credit relief and (ii) project cost
savings of $560 million through the employment of risk mitigation strategies, in each case subject to the satisfaction
of the Required Consenting Term Lenders and the Required Consenting Revolving Lenders in their sole discretion.

                                                            1
           Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 102 of 304



           “Additional Obligations” shall have the meaning specified in the DIP Credit Facility Term Sheet.

          “Administrative Claim” means a Claim for costs and expenses of administration of the Chapter 11 Cases
pursuant to sections 327, 328, 330, 365, 503(b), 507(a), 507(b), or 1114(e)(2) of the Bankruptcy Code, including:
(a) the actual and necessary costs and expenses of preserving the Estates and operating the businesses of the Debtors
incurred on or after the Petition Date and through the Effective Date; (b) Allowed Professional Claims; and (c) all fees
and charges assessed against the Estates under chapter 123 of the Judicial Code.

           “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code.

         “Agents” means, collectively, the DIP Agents, the Revolving and LC Administrative Agent, the Term Loan
Administrative Agent, the 2021 LC Administrative Agent, the 2018 Collateral Agent, the Superpriority Revolving
Administrative Agent, the Superpriority Term Loan Agent, the Superpriority Collateral Agent, and each administrative
agent, collateral agent, trustee or other similar agent in respect of the Exit Facilities solely in its capacity as such.

         “Allowed” means, as to a Claim or Interest, a Claim or Interest allowed under the Plan, under the Bankruptcy
Code, or by a final order as applicable.

          “Assumed Executory Contracts and Unexpired Leases Schedule” means the schedule of Executory Contracts
and Unexpired Leases to be assumed by the Debtors pursuant to the Plan, which shall be included in the Plan
Supplement, as the same may be amended, modified, or supplemented from time to time; provided that such schedule
shall be in form and substance acceptable to the Required Consenting Lenders.

         “Avoidance Actions” means any and all actual or potential avoidance, recovery, subordination, or other
Claims, Causes of Action, or remedies that may be brought by or on behalf of the Debtors or their Estates or other
authorized parties in interest under the Bankruptcy Code or applicable non-bankruptcy law, including Claims, Causes
of Action, or remedies under sections 502, 510, 542, 544, 545, 547 through 553, and 724(a) of the Bankruptcy Code
or under similar local, state, federal, or foreign statutes and common law, including fraudulent transfer laws.

           “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–1532, as amended from time
to time.

           “Bankruptcy Court” means the United States Bankruptcy Court for the Southern District of Texas.

         “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure promulgated under section 2075 of
the Judicial Code and the general, local, and chambers rules of the Bankruptcy Court, each, as amended from time to
time.

           “Barclays Advisors” means Latham & Watkins LLP and any other local or foreign advisors.

        “Bidding Procedures” means the procedures governing the auction and the Technology Business Sale, as
approved by the Bankruptcy Court and as may be amended from time to time in accordance with their terms.

          “Bilateral Facilities” means those certain bilateral facilities entered into by various Debtors and their
affiliates and the individual lenders party thereto, including:

               (a) that certain facility agreement (as amended), dated April 13, 2016, between McDermott
                   International, Inc., as borrower, McDermott Middle East, Inc., McDermott Eastern Hemisphere,
                   Ltd., McDermott Arabia Company Limited, as guarantors, and Abu Dhabi Commercial Bank PJSC,
                   as lending bank;

               (b) that certain credit facility agreement (as amended), dated April 30, 2018, between CBI Eastern
                   Anstalt, as borrower, and Mashreqbank PSC, as lending bank;



                                                            2
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 103 of 304



             (c) that certain credit agreement (as amended) dated as of July 19, 2018 between Arabian CBI Company
                 Limited, as customer, McDermott International Inc., as guarantor, and Samba Financial Group, as
                 lending bank;

             (d) that certain facility letter (as amended), dated as of January 29, 2018 between McDermott Middle
                 East, Inc., and McDermott Eastern Hemisphere, Ltd., as applicants, McDermott International, Inc.,
                 as guarantor, and International Bank of Qatar, as lending bank;

             (e) that certain reimbursement agreement for letters of credit or guarantees, dated July 30, 2015 between
                 McDermott International, Inc., as applicant and Riyad Bank, as lending bank;

             (f) that certain facility agreement between McDermott Middle East Inc., as borrower, McDermott
                 International, Inc., as guarantor, and First Gulf Bank, as lending bank;

             (g) that certain letter of credit reimbursement agreement (as novated), dated August 1, 2007 between J.
                 Ray McDermott S.A., as applicant and Standard Chartered Bank, as lending bank;

             (h) that certain master reimbursement agreement between J. Ray McDermott S.A., as applicant,
                 McDermott International, Inc., as guarantor, and ICICI Bank Limited, as lending bank;

             (i) that certain reimbursement agreement between Chicago Bridge and Iron Company, N.V., as
                 customer, and Europe Arab Bank PLC, as lending bank;

             (j) that certain credit facilities agreement, dated April 4, 2019 between McDermott Middle East, Inc.
                 and McDermott Middle East, Inc. Panama, as borrowers, McDermott International, Inc., as
                 guarantor, and Commercial Bank of Dubai PSC, as lending bank; and

             (k) that certain indemnity and undertaking, dated as of June 28, 2019 between Comet II, B.V., as
                 borrower and the Standard Bank of South African Limited, as lending bank.

         “Business Day” means any day other than a Saturday, Sunday, or other day on which commercial banks are
authorized to close under the laws of, or are in fact closed in, the State of New York.

         “Business Plan” means the business plan for the Reorganized Debtors.

         “Cash” means cash in legal tender of the United States of America and cash equivalents, including bank
deposits, checks, and other similar items.

      “Cash Management Bank” means any financial institution through which the Debtors have entered into “Cash
Management Arrangements” (as defined in the Credit Agreement).

        “Cash Secured LC Exit Facility” means a 4-year, cash secured letter of credit exit facility in an amount up
to $371 million, and otherwise on terms satisfactory to the Required Consenting Lenders, and set forth in the Definitive
Documents to be included in the Plan Supplement.

         “Cash Secured Letter of Credit Claims” means any Claim for obligations arising under, or relating to, the
Cash Secured Letters of Credit, including Claims for all principal amounts outstanding, interest, fees, expenses, costs
and other charges arising thereunder or related thereto.

          “Cash Secured Letters of Credit” means the “Cash Secured Letters of Credit” issued under and on the terms
set forth under the Credit Agreement.

         “Cause of Action” or “Causes of Action” means any claims, interests, damages, remedies, causes of action,
demands, rights, actions, controversies, proceedings, agreements, suits, obligations, liabilities, accounts, defenses,
offsets, powers, privileges, licenses, Liens, indemnities, guaranties, and franchises of any kind or character
                                                           3
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 104 of 304



whatsoever, whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, contingent or non-
contingent, liquidated or unliquidated, secured or unsecured, assertable, directly or derivatively, matured or
unmatured, suspected or unsuspected, in contract, tort, law, equity, or otherwise. Causes of Action also include: (a)
all rights of setoff, counterclaim, or recoupment and claims under contracts or for breaches of duties imposed by law
or in equity; (b) the right to object to or otherwise contest Claims or Interests; (c) claims pursuant to section 362 or
chapter 5 of the Bankruptcy Code; (d) such claims and defenses as fraud, mistake, duress, and usury, and any other
defenses set forth in section 558 of the Bankruptcy Code; and (e) any Avoidance Action.

         “Chapter 11 Cases” means (a) when used with reference to a particular Debtor, the case pending for that
Debtor under chapter 11 of the Bankruptcy Code in the Bankruptcy Court and (b) when used with reference to all the
Debtors, the procedurally consolidated chapter 11 cases pending for the Debtors in the Bankruptcy Court.

         “Claim” means any claim, as defined in section 101(5) of the Bankruptcy Code, against any of the Debtors.

          “Claims and Balloting Agent” means Prime Clerk LLC, the notice, claims, and solicitation agent proposed
to be retained by the Debtors in the Chapter 11 Cases.

         “Claims Register” means the official register of Claims maintained by the Claims and Balloting Agent.

         “Class” means a class of Claims or Interests as set forth in Article III of the Plan pursuant to section 1122(a)
of the Bankruptcy Code.

         “CM/ECF” means the Bankruptcy Court’s Case Management and Electronic Case Filing system.

         “Company Party” has the meaning set forth in the Restructuring Support Agreement.

         “Compensation and Benefits Programs” means all employment and severance agreements and policies, and
all employment, compensation, and benefit plans, policies, workers’ compensation programs, savings plans,
retirement plans, deferred compensation plans, supplemental executive retirement plans, healthcare plans, disability
plans, severance benefit plans, incentive plans, life and accidental death and dismemberment insurance plans, and
programs of the Debtors, and all amendments and modifications thereto, applicable to the Debtors’ employees, former
employees, retirees, and non-employee directors and the employees, former employees and retirees of their
subsidiaries, including all savings plans, retirement plans, health care plans, disability plans, severance benefit
agreements, and plans, incentive plans, deferred compensation plans and life, accidental death, and dismemberment
insurance plans.

        “Confirmation” means the Bankruptcy Court’s entry of the Confirmation Order on the docket of the
Chapter 11 Cases.

         “Confirmation Date” means the date upon which the Bankruptcy Court enters the Confirmation Order on the
docket of the Chapter 11 Cases, within the meaning of Bankruptcy Rules 5003 and 9021.

         “Confirmation Hearing” means the hearing to be held by the Bankruptcy Court on confirmation of the Plan,
pursuant to Bankruptcy Rule 3020(b)(2) and sections 1128 and 1129 of the Bankruptcy Code, as such hearing may be
continued from time to time.

         “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan pursuant to section 1129
of the Bankruptcy Code and approving the consummation of the Technology Business Sale.

         “Consenting 2021 LC Lenders” has the meaning set forth in the Restructuring Support Agreement.

         “Consenting 2023 LC Lenders” has the meaning set forth in the Restructuring Support Agreement.

         “Consenting Cash Secured LC Issuers” has the meaning set forth in the Restructuring Support Agreement.

                                                           4
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 105 of 304



         “Consenting LC Lenders” has the meaning set forth in the Restructuring Support Agreement.

         “Consenting Lenders” has the meaning set forth in the Restructuring Support Agreement.

         “Consenting Noteholders” has the meaning set forth in the Restructuring Support Agreement.

         “Consenting Revolving Lenders” has the meaning set forth in the Restructuring Support Agreement.

         “Consenting Stakeholders” has the meaning set forth in the Restructuring Support Agreement.

         “Consenting Superpriority LC Lenders” has the meaning set forth in the Restructuring Support Agreement.

         “Consenting Superpriority Term Lenders” has the meaning set forth in the Restructuring Support Agreement.

         “Consenting Term Lenders” has the meaning set forth in the Restructuring Support Agreement.

         “Consummation” means the occurrence of the Effective Date.

        “Credit Agreement” means that certain credit agreement dated as of May 10, 2018, by and among certain of
the Debtors as borrowers and guarantors thereto, the Revolving and LC Administrative Agent, the Term Loan
Administrative Agent, the Issuers (as defined in the Credit Agreement), and the lenders from time to time party thereto,
as may be amended, supplemented, or otherwise modified from time to time.

         “Credit Agreement Hedging Claims” means Claims in respect of Credit Agreement Hedging Obligations,
which, for the avoidance of doubt, shall not include DIP Hedging Obligations.

         “Credit Agreement Hedging Obligations” means mark-to-market obligations arising out of the termination
of any “Hedging Obligations” (as defined under the Credit Agreement) prior to the Effective Date.

        “Cure” means all amounts, including an amount of $0.00, required to cure any monetary defaults under any
Executory Contract or Unexpired Lease (or such lesser amount as may be agreed upon by the parties under an
Executory Contract or Unexpired Lease) that is to be assumed by the Debtors pursuant to sections 365 or 1123 of the
Bankruptcy Code.

       “D&O Liability Insurance Policies” means all insurance policies of any of the Debtors for directors’,
managers’, and officers’ liability existing as of the Petition Date (including any “tail policy”) and all agreements,
documents, or instruments relating thereto.

         “Definitive Documents” means the documents listed in Section 3 of the Restructuring Support Agreement.

         “DIP Agents” means the DIP LC Agent, the DIP Collateral Agent, and the DIP Term Loan Agent.

         “DIP Cash Secured Letter of Credit Claim” means any Claim for obligations arising under, or relating to, the
DIP Cash Secured LC Facility, including Claims for all principal amounts outstanding, interest, fees, expenses, costs
and other charges arising thereunder or related thereto.

        “DIP Cash Secured Letters of Credit” means the letters of credit issued pursuant to the DIP Cash Secured
LC Facility.

         “DIP Cash Secured LC Facility” means the cash secured letter of credit facility pursuant to which up to $100
million of the DIP Letter of Credit Facility may be allocated.

         “DIP Claims” means all Claims (including adequate protection Claims) derived from, arising under, based
upon, or secured pursuant to the DIP Credit Agreement, including all prepetition Claims rolled into the DIP Credit
Facility and all other Claims in respect of principal amounts outstanding, interest, fees, expenses, costs, hedging
                                                           5
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 106 of 304



obligations, and other charges arising thereunder or related thereto, in each case, with respect to the DIP Credit
Facility.

        “DIP Collateral Agent” means Crédit Agricole Corporate and Investment Bank in its capacity as collateral
agent under the DIP Credit Agreement.

         “DIP Credit Agreement” means that certain superpriority secured debtor-in-possession credit agreement that
governs the DIP Credit Facility (as may be amended, supplemented, or otherwise modified from time to time), among
McDermott International, Inc., as parent, certain of the Debtors as borrowers, the lenders party thereto, the DIP
Lenders, the DIP Letter of Credit Issuers, and the DIP Agents.

         “DIP Credit Facility” means the superpriority committed credit facilities provided by the DIP Lenders,
which includes the DIP Letter of Credit Facility, the DIP Term Loan Facility, the DIP Hedging Obligations, and any
other obligations specified in the DIP Financing Orders.

         “DIP Credit Facility Term Sheet” means the DIP Credit Facility Term Sheet attached as Exhibit 2 to the
Restructuring Term Sheet.

        “DIP Financing Orders” means the interim order approving the DIP Credit Facility and the final order
approving the DIP Credit Facility, to be filed and approved by the Bankruptcy Court in the Chapter 11 Cases.

        “DIP Hedging Obligations” means all hedging obligations subject to or deemed incurred under the DIP
Credit Facility (including for the avoidance of doubt all obligations in respect of the Debtors’ prepetition foreign
currency hedging transactions and $500 million notional amount of interest rate hedging transactions rolled into the
DIP credit facility pursuant to the DIP Financing Orders and the Hedging Orders).

        “DIP LC Agent” means Crédit Agricole Corporate and Investment Bank in its capacity as letter of credit
administrative agent under the DIP Credit Agreement.

         “DIP LC Claim” means any Claim of a DIP Lender, a DIP Letter of Credit Issuer, or the DIP Agents arising
under or relating to the DIP Letter of Credit Facility pursuant to the DIP Credit Agreement.

         “DIP Lenders” means the lenders party to the DIP Credit Agreement with respect to the DIP Credit Facility.

          “DIP Letter of Credit Facility” means the senior secured superpriority letter of credit facility plus interest,
fees, and other amounts due in respect of the Superpriority Letters of Credit (including the DIP Cash Secured LC
Facility), provided under the DIP Credit Agreement and approved by the Bankruptcy Court pursuant to the DIP
Financing Orders.

         “DIP Letter of Credit Issuers” means the “Issuing Banks” under the DIP Credit Agreement.

         “DIP Letters of Credit” means (i) the $543 million of new and incremental letters of credit to be provided
under the DIP Letter of Credit Facility (including the DIP Cash Secured Letters of Credit) plus (ii) the DIP Roll-Up
Letters of Credit.

          “DIP Roll-Up Letters of Credit” means (i) those Superpriority Letters of Credit, including Claims for all
reimbursement obligations outstanding, interest, fees, expenses, costs, and other charges arising thereunder or relating
thereto, that are “rolled-up” and deemed issued under the DIP Letter of Credit Facility pursuant to the final DIP
Financing Order and (ii) any obligations to be deemed outstanding under the DIP Letter of Credit Facility.

         “DIP Roll-Up Term Loans” means the term loans outstanding under the Superpriority Term Loan Facility
that upon entry of the final DIP Financing Order, shall be deemed to be issued under the DIP Term Loan Facility,
including all of the Claims arising under, derived from, based upon, or secured pursuant to the Superpriority Credit
Agreement, including Claims for all principal amounts outstanding, interest, fees, expenses, costs, the Make Whole

                                                           6
           Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 107 of 304



Amount, and other charges arising thereunder or related thereto, in each case, with respect to the Superpriority Term
Loan Facility.

        “DIP Term Loan Agent” means Barclays Bank PLC, in its capacity as term loan administrative agent under
the DIP Credit Agreement.

        “DIP Term Loan Claim” means any Claim of a DIP Lender or the DIP Agents arising under or relating to
the DIP Term Loan Facility pursuant to the DIP Credit Agreement or the DIP Financing Orders.

        “DIP Term Loan Facility” means a superpriority term loan facility, comprised of up to $1.2 billion principal
amount of New DIP Term Loans plus $800 million principal amount of the Superpriority Term Loans rolled into the
DIP Term Loan Facility plus the Make Whole Amount plus the Additional Obligations and approved by the
Bankruptcy Court pursuant to the DIP Financing Orders.

           “DIP Term Loans” means the New DIP Term Loans and the DIP Roll-Up Term Loans.

        “Disbursing Agent” means the Reorganized Debtors or the Entity or Entities selected by the Debtors or the
Reorganized Debtors, as applicable, to make or facilitate distributions pursuant to the Plan.

          “Disclosure Statement” means the disclosure statement for the Plan, including all exhibits and schedules
thereto, to be approved by the Confirmation Order.

          “Disputed” means, as to a Claim or an Interest, any Claim or Interest: (a) that is not Allowed; (b) that is not
disallowed by the Plan, the Bankruptcy Code, or a Final Order, as applicable; (c) as to which a dispute is being
adjudicated by a court of competent jurisdiction in accordance with non-bankruptcy law; (d) that is Filed in the
Bankruptcy Court and not withdrawn, as to which a timely objection or request for estimation has been Filed; and
(e) with respect to which a party in interest has Filed a Proof of Claim or otherwise made a written request to a Debtor
for payment, without any further notice to or action, order, or approval of the Bankruptcy Court.

        “Distribution Date” means, except as otherwise set forth herein, the date or dates determined by the Debtors
or the Reorganized Debtors, on or after the Effective Date, with the first such date occurring on or as soon as is
reasonably practicable after the Effective Date, upon which the Distribution Agent shall make distributions to holders
of Allowed Claims entitled to receive distributions under the Plan.

         “Distribution Record Date” means, other than with respect to publicly held Securities, the record date for
purposes of making distributions under the Plan on account of Allowed Claims, which date shall be on or as soon as
is reasonably practicable after the Effective Date. For the avoidance of doubt, no distribution record date shall apply
to holders of public securities.

          “Effective Date” means the date that is the first Business Day on which (a) no stay of the Confirmation Order
is in effect and (b) all conditions precedent to the occurrence of the Effective Date set forth in Article IX.A of the Plan
have been satisfied or waived in accordance with Article IX.B of the Plan. Any action to be taken on the Effective
Date may be taken on or as soon as reasonably practicable thereafter.

           “Entity” has the meaning set forth in section 101(15) of the Bankruptcy Code.

         “Estate” means as to each Debtor, the estate created for such Debtor in its Chapter 11 Case pursuant to
section 541 of the Bankruptcy Code upon the commencement of such Debtor’s Chapter 11 Case.

           “Exchange Act” means the Securities Exchange Act of 1934, 15 U.S.C. § 78a, et seq., as amended from time
to time.

          “Exculpated Parties” means collectively, and in each case in its capacity as such: (a) the Debtors; (b) any
official committees appointed in the Chapter 11 Cases and each of their respective members; (c) the Consenting
Stakeholders and any affiliated Hedge Banks; (d) each Agent and the Senior Notes Trustee, and (e) with respect to
                                                            7
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 108 of 304



each of the foregoing, such Entity and its current and former Affiliates, and such Entity’s and its current and former
Affiliates’ current and former equity holders, subsidiaries, officers, directors, managers, principals, members,
employees, agents, advisory board members, financial advisors, partners, attorneys, accountants, investment bankers,
consultants, representatives, and other professionals.

        “Executory Contract” means a contract to which one or more of the Debtors is a party and that is subject to
assumption or rejection under section 365 of the Bankruptcy Code.

         “Existing Common Equity Interests” means the common stock of McDermott, which is traded and quoted on
the New York Stock Exchange under the symbol “MDR,” any and all outstanding and unexercised or unvested
warrants, options, or rights to acquire such common stock existing prior to the Petition Date, and any Section 510(b)
Claims.

         “Existing Preferred Equity Interests” means all outstanding 12% Redeemable Preferred Stock in McDermott,
issued on November 29, 2018, and the Series A Preferred Stock of McDermott, issued on December 2, 2019, and any
Section 510(b) Claims.

         “Exit Facilities” means, collectively, the Term Loan Exit Facility, the Cash Secured LC Exit Facility, and
the Exit LC Facilities, as applicable.

         “Exit Facility Agents” means each of the administrative agents, trustees, or other similar agents under the
Exit Facility Agreement, solely in its capacity as such.

         “Exit Facility Agreement” means that certain agreement to provide the Exit Facilities, if any, dated as of the
Effective Date, by and among the Reorganized Debtors party thereto as borrowers, Reorganized McDermott, the Exit
Facility Agents, the issuing banks party thereto, and the lender parties thereto, which shall be included in the Plan
Supplement.

         “Exit Facility Documents” means, collectively, the Exit Facility Agreement, and any and all other
agreements, documents, and instruments delivered or to be entered into in connection therewith, including any
guarantee agreements, pledge and collateral agreements, intercreditor agreements, and other security documents, in
each case if any, the terms of which documents shall be acceptable to the Debtors or the Reorganized Debtors, as
applicable, and the Required Consenting Lenders.

         “Exit LC Facilities” means the Super Senior Exit Facility, the Senior Exit LC Facility, and the Roll-Off LC
Exit Facility.

         “Federal Judgment Rate” means the federal judgment rate in effect as of the Petition Date.

         “File,” “Filed,” or “Filing” means file, filed, or filing with the Bankruptcy Court or its authorized designee
in the Chapter 11 Cases.

          “Final Order” means an order or judgment of the Bankruptcy Court, or court of competent jurisdiction with
respect to the subject matter that has not been reversed, stayed, modified, or amended, as entered on the docket in any
Chapter 11 Case or the docket of any court of competent jurisdiction, and as to which the time to appeal, or seek
certiorari or move for a new trial, reargument, or rehearing has expired and no appeal or petition for certiorari or other
proceedings for a new trial, reargument, or rehearing has been timely taken, or as to which any appeal that has been
taken or any petition for certiorari that has been or may be timely filed has been withdrawn or resolved by the highest
court to which the order or judgment was appealed or from which certiorari was sought or the new trial, reargument,
or rehearing will have been denied, resulted in no stay pending appeal of such order, or has otherwise been dismissed
with prejudice; provided that the possibility that a motion under Rule 60 of the Federal Rules of Civil Procedure, or
any analogous rule under the Bankruptcy Rules, may be filed with respect to such order will not preclude such order
from being a Final Order.



                                                            8
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 109 of 304



         “Funded DIP Indebtedness” means indebtedness under the DIP Credit Facility in respect of the DIP Term
Loans (which for the avoidance of doubt includes the Superpriority Term Loans rolled up into the DIP Credit Facility,
but excludes any DIP Hedging Obligations) and the Additional Obligations.

        “General Unsecured Claim” means any Unsecured Claim against a Debtor other than the Bilateral Facility
Claims and the Senior Notes Claims.

         “Governmental Unit” has the meaning set forth in section 101(27) of the Bankruptcy Code.

         “Hedge Bank” means, with respect to any Consenting Lender, either such Consenting Lender or an affiliate
of such Consenting Lender that has entered into “Hedging Obligations” (as defined in the Credit Agreement) with the
Debtors.

         “Impaired” means with respect to a Class of Claims or Interests, a Class of Claims or Interests that is impaired
within the meaning of section 1124 of the Bankruptcy Code.

         “Insider” has the meaning set forth in section 101(31) of the Bankruptcy Code.

         “Intercompany Claim” means any Claim held by a Debtor or an Affiliate against a Debtor or an Affiliate of
a Debtor.

         “Intercompany Interest” means an Interest in a Debtor held by a Debtor or an Affiliate of a Debtor.

         “Interest” means any equity security (as defined in section 101(16) of the Bankruptcy Code) in any Debtor
and any other rights, options, warrants, stock appreciation rights, phantom stock rights, restricted stock units,
performance shares, performance units, redemption rights, repurchase rights, convertible, exercisable or exchangeable
Securities or other agreements, arrangements or commitments of any character relating to, or whose value is related
to, any such interest or other ownership interest in any Debtor.

         “Judicial Code” means title 28 of the United States Code, 28 U.S.C. §§ 1–4001, as amended from time to
time.

         “Lloyds LC Bank” means Lloyds Bank PLC, as the Bank under the Lloyds Letter of Credit Agreement.

          “Lloyds LC Facility” means the $127,000,000.00 senior secured letter of credit facility under the Lloyds
Letter of Credit Agreement.

         “Lloyds Letter of Credit Agreement” means that certain master agreement for stand-by letters of credit
originally dated as of June 10, 2013 by and among Lloyds Bank plc (formerly known as Lloyds TSB Bank plc) and
Comet II B.V., CB&I, LLC, Chicago Bridge and Iron Company B.V., CBI Services, LLC, CB&I UK Limited, CBI
Constructors PTY LTD, CB&I Group Inc., and Woodlands International Insurance Ltd, as amended and restated May
10, 2018 in connection with the Business Combination (as defined therein) with McDermott and certain of its
subsidiaries, as may be amended, supplemented, or otherwise modified from time to time.

          “Lloyds Letter of Credit Claims” means any Claim for obligations arising under, or relating to, the Lloyds
LC Facility, including Claims for all principal amounts outstanding, interest, fees, expenses, costs and other charges
arising thereunder or related thereto.

         “Lloyds Letters of Credit” means the letters of credit issued under the Lloyds LC Facility.

         “Lien” has the meaning set forth in section 101(37) of the Bankruptcy Code.

         “Liquidity Lender Steering Committee” means those certain institutions comprising the steering committee
of lenders under the Superpriority Revolving Facility, the Revolving Credit Facility, and the 2023 LC Facility.

                                                           9
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 110 of 304



         “Lummus Assets and Interests” means the Debtors’ rights, titles, and interests in the Lummus Debtors and
related assets, as described in the Purchase Agreement.

          “Lummus Debtors” means Lummus Technology LLC; McDermott Technology (2), B.V.; McDermott
Technology (3), B.V.; OOO Lummus Technology; CB&I Lummus Engineering & Technology China Co. Ltd.;
Lummus Technology Heat Transfer B.V. (Netherlands); Lummus Technology Heat Transfer B.V. (India); Lummus
Novolen Technology GmbH; Novolen Technology Holdings C.V.; Lummus Technology B.V.; Lummus Gasification
Technology Licensing LLC; Lummus Engineered Products, LLC; Lummus Technology International LLC; Lummus
Technology Services LLC; Chemical Research and Licensing, LLC; Lummus Technology Ventures LLC; Catalytic
Distillation Technologies; Lummus Technology Overseas LLC, Chevron Lummus Global LLC, and CLG Technical
Services, LLC.

         “Make Whole Amount” means the make whole amount payable under Section 2.11(b) of the Superpriority
Credit Agreement solely with respect to the tranches of the Superpriority Term Loan Facility that were funded prior
to the Petition Date.

         “Make Whole Tranche” means that certain tranche under the Super Senior Exit Facility in an amount equal
to the portion of the Make Whole Amount remaining (if any) after applying the Technology Business Sale Proceeds
and proceeds from the Rights Offering, subject to the terms of the Exit Facilities Term Sheet.

         “Management Incentive Plan” has the meaning set forth in Article IV.P of the Plan.

         “Management Incentive Plan Pool” has the meaning set forth in Article IV.P of the Plan.

        “McDermott” means McDermott International, Inc. or any successor or assign, by merger, consolidation, or
otherwise, prior to the Effective Date.

       “New Board” means the board of directors of Reorganized McDermott. The identities of directors on the
New Board shall be set forth in the Plan Supplement.

         “New Common Stock” means, depending on the transaction structure and as detailed in the Restructuring
Transactions Memorandum, common equity in one or more Reorganized Debtors.

         “New DIP Term Loans” means the new money term loans to be provided under the DIP Term Loan Facility.

         “New Organizational Documents” means the documents providing for corporate governance of the
Reorganized Debtors, including charters, bylaws, operating agreements, or other organizational documents or
shareholders’ agreements, as applicable, which shall be consistent with the Restructuring Support Agreement
(including Section 3.02 of the Restructuring Support Agreement), this Plan, and section 1123(a)(6) of the Bankruptcy
Code (as applicable), and shall be included in the Plan Supplement.

          “New Tranche A Warrants” means the 7-year warrants to purchase 10% of the New Common Stock at a
strike price equal to (a) the Prepetition Funded Secured Claims (including, without limitation, principal and any
accrued prepetition or postpetition interest at the default rate as applicable) less (i) the proceeds of the Rights Offering,
(ii) the aggregate amount of the loans evidenced by the Term Loan Exit Facility, and (iii) the Residual Prepetition
Funded Secured Claims Pay Down, divided by (b) the initial allocation of 94% of the New Common Stock to the
holders of Prepetition Funded Secured Claims minus an amount equal to (x) the aggregate proceeds of the Rights
Offering divided by Plan Equity Value plus (y) the Prepetition Funded Secured Claims Excess Cash Adjustment.

          “New Tranche B Warrants” means the 7-year warrants to purchase 10% of the New Common Stock at a
strike price equal to (a) the Prepetition Funded Secured Claims (including, without limitation, principal and any
accrued prepetition or postpetition interest at the default rate as applicable) multiplied by 125%, less (i) the proceeds
of the Rights Offering, (ii) the aggregate amount of the loans evidenced by the Term Loan Exit Facility, and (iii) the
Residual Prepetition Funded Secured Claims Pay Down, divided by (b) the initial allocation of 94% of the New
Common Stock to the holders of Prepetition Funded Secured Claims minus an amount equal to (x) the aggregate
                                                             10
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 111 of 304



proceeds of the Rights Offering divided by Plan Equity Value and (y) the Prepetition Funded Secured Claims Excess
Cash Adjustment.

         “New Warrants” means, collectively, the New Tranche A Warrants and the New Tranche B Warrants.

         “New Warrants Agreements” means those certain agreements providing for, among other things, the issuance
and terms of the New Warrants, which shall be included in the Plan Supplement and in form and substance acceptable
to the Required Consenting Lenders and the Required Consenting Noteholders. The New Warrants Agreements shall
provide for full anti-dilution and Black-Scholes protection.

         “Other Prepetition Financing Claim” means any Secured Claim arising under:

             (a) that certain facility agreement dated September 30, 2010 among McDermott, as guarantor, and its
                 subsidiary NO 105 AS, as borrower, the BNP Paribas, in its capacity as facility agent and security
                 agent, and the lenders party thereto, as may be amended, supplemented, or otherwise modified from
                 time to time, to pay a portion of the construction costs of the NO 105;

             (b) that certain receivables factoring agreement dated November 25, 2016 among J. Ray McDermott de
                 Mexico S.A. de C.V. and the financing intermediaries thereto, as may be amended, supplemented,
                 or otherwise modified from time to time; or

             (c) that certain re-invoicing service agreement dated May 2019 among Bramid Outsource Limited, as
                 service provider, McDermott, as parent, and CB&I LLC, as customer.

          “Other Priority Claim” means any Claim, other than an Administrative Claim or a Priority Tax Claim,
entitled to priority in right of payment under section 507(a) of the Bankruptcy Code.

         “Other Secured Claim” means any Secured Claim other than a Revolving Credit Claim, a Term Loan Claim,
a 2021 Letter of Credit Claim, a 2023 Letter of Credit Claim, a Lloyds Letter of Credit Claim, a Cash Secured Letter
of Credit Claim, a Credit Agreement Hedging Claim, a Superpriority Term Loan Claim, a Superpriority Revolving
Facility Claim, an Other Prepetition Financing Claim, a Bilateral Facility Claim, or a DIP Claim.

         “Person” has the meaning set forth in section 101(41) of the Bankruptcy Code.

         “Petition Date” means the date on which the Debtors commenced the Chapter 11 Cases.

          “Plan Distribution” means a payment or distribution to holders of Allowed Claims, Allowed Interests, or
other eligible Entities under this Plan.

         “Plan Equity Value” means $2,352,000,000.

         “Plan Objection Deadline” means the date the Bankruptcy Court establishes as the deadline to File an
objection to Confirmation of the Plan.

          “Plan Supplement” means the compilation of documents and forms of documents, agreements, schedules,
and exhibits to the Plan (in each case, as may be altered, amended, modified, or supplemented from time to time in
accordance with the terms hereof and in accordance with the Bankruptcy Code and Bankruptcy Rules) to be Filed
prior to the Confirmation Hearing, and any additional documents Filed prior to the Effective Date as amendments to
the Plan Supplement, including the following, as applicable: (a) the New Organizational Documents; (b) to the extent
known, the identities of the members of the New Board; (c) the Assumed Executory Contracts and Unexpired Leases
Schedule; (d) the Rejected Executory Contracts and Unexpired Leases Schedule; (e) the Schedule of Retained Causes
of Action; (f) the Exit Facility Documents; (g) the definitive documentation related to the Management Incentive Plan;
(h) the Restructuring Transactions Memorandum; (i) the New Warrants Agreements; and (j) to the extent available,
the form of any Technology Business Sale Documents distributed by the Debtors to potentially interested parties, if
any. The Debtors shall have the right to alter, amend, modify, or supplement the documents contained in the Plan
                                                         11
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 112 of 304



Supplement up to the Effective Date as set forth in this Plan and in accordance with the Restructuring Support
Agreement (and subject to the applicable consent rights thereunder).

         “Prepetition Funded Secured Claims” means Claims in respect of (i) the Term Loans and the Revolving
Loans, (ii) any funded Prepetition Secured Letters of Credit, and (iii) the Credit Agreement Hedging Claims, but
excluding any amounts being rolled into the DIP Credit Facility.

         “Prepetition Funded Secured Claims Excess Cash Adjustment” has the meaning set forth in Article IV.D.4
of the Plan.

        “Prepetition Secured Letters of Credit” means the 2021 Letters of Credit, the 2023 Letters of Credit, the
Revolving LCs, the Lloyds Letters of Credit, and the Cash Secured Letters of Credit.

        “Priority Tax Claim” means any Claim of a Governmental Unit of the kind specified in section 507(a)(8) of
the Bankruptcy Code.

         “Pro Rata” means the proportion that an Allowed Claim or an Allowed Interest in a particular Class bears to
the aggregate amount of Allowed Claims or Allowed Interests in that Class, unless otherwise indicated.

         “Professional” means an Entity: (a) employed pursuant to a Bankruptcy Court order in accordance with
sections 327, 363, or 1103 of the Bankruptcy Code and to be compensated for services rendered prior to or on the
Confirmation Date, pursuant to sections 327, 328, 329, 330, 331, and 363 of the Bankruptcy Code; or (b) awarded
compensation and reimbursement by the Bankruptcy Court pursuant to section 503(b)(4) of the Bankruptcy Code.

          “Professional Amount” means the aggregate amount of Professional Claims and other unpaid fees and
expenses that the Professionals estimate they have incurred or will incur in rendering services to the Debtors as set
forth in Article II.C of the Plan.

        “Professional Claim” means a Claim by a professional seeking an award by the Bankruptcy Court of
compensation for services rendered or reimbursement of expenses incurred through and including the Confirmation
Date under sections 330, 331, 503(b)(2), 503(b)(3), 503(b)(4), or 503(b)(5) of the Bankruptcy Code.

         “Professional Escrow Account” means an interest-bearing account funded by the Debtors with Cash on the
Effective Date in an amount equal to the Professional Amount.

         “Proof of Claim” means a proof of Claim Filed against any of the Debtors in the Chapter 11 Cases.

        “Purchase Agreement” means, solely with respect to the Technology Business Sale, the share and asset
purchase agreement between the Debtors and the Purchaser.

         “Purchaser” means one or more Entities that are the purchasers with respect to the Technology Business
Sale.

          “Reinstate,” “Reinstated,” or “Reinstatement” means with respect to Claims and Interests, that the Claim or
Interest shall not be discharged hereunder and the holder’s legal, equitable, and contractual rights on account of such
Claim or Interest shall remain unaltered by Consummation in accordance with section 1124(1) of the Bankruptcy
Code.

          “Rejected Executory Contracts and Unexpired Leases Schedule” means the schedule of Executory Contracts
and Unexpired Leases to be rejected by the Debtors pursuant to the Plan, which schedule shall be included in the Plan
Supplement, as the same may be amended, modified, or supplemented from time to time; provided that such schedule
shall be in form and substance acceptable to the Required Consenting Lenders.

         “Related Party” means, collectively, current and former directors, managers, officers, equity holders
(regardless of whether such interests are held directly or indirectly), affiliated investment funds or investment vehicles,
                                                            12
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 113 of 304



predecessors, participants, successors, assigns, subsidiaries, affiliates, managed accounts or funds, partners, limited
partners, general partners, principals, members, management companies, fund advisors or managers, employees,
agents, advisory board members, financial advisors, attorneys, accountants, investment bankers, consultants,
representatives, heirs, executors, and assigns, and other professionals, in each case solely in their capacities as such,
together with their respective past and present directors, officers, shareholders, partners, members, employees, agents,
attorneys, representatives, heirs, executors and assigns, in each case solely in their capacities as such.

         “Released Claims” means any Claims or Interests that have been released, discharged, or are subject to
exculpation pursuant to this Plan.

         “Released Parties” means, collectively, and in each case in its capacity as such: (a) each Debtor; (b) each
Reorganized Debtor; (c) each Company Party; (d) each DIP Lender and each DIP Letter of Credit Issuer; (e) each
Agent; (f) the Senior Notes Trustee; (g) each Consenting Stakeholder; (h) each Hedge Bank; (i) each Cash
Management Bank; (j) each lender under the Superpriority Credit Agreement, Credit Agreement, the 2021 LC
Agreement, and the Lloyds Letter of Credit Agreement; (k) each holder of an Obligation (as defined in the
Superpriority Credit Agreement) under the Superpriority Credit Agreement; (l) each holder of an Obligation (as
defined in the Credit Agreement) under the Credit Agreement; (m) each Issuer (as defined in the Superpriority Credit
Agreement) under the Superpriority Credit Agreement; (n) each Issuer (as defined in the Credit Agreement) under the
Credit Agreement; (o) the Term Loan Ad Hoc Group, the Liquidity Lender Steering Committee, and the Senior Notes
Ad Hoc Group; (p) each current and former Affiliate of each Entity in clause (a) through (o); and (q) each Related
Party of each Entity in clause (a) through (o); provided that any holder of a Claim or Interest that opts out of the
releases shall not be a “Released Party.”

          “Releasing Parties” means, collectively, and in each case in its capacity as such: (a) each Debtor; (b) each
Reorganized Debtor; (c) each Company Party; (d) each DIP Lender and each DIP Letter of Credit Issuer; (e) each
Agent; (f) the Senior Notes Trustee; (g) each Consenting Stakeholder; (h) each Hedge Bank; (i) each Cash
Management Bank; (j) each lender under the Superpriority Credit Agreement, Credit Agreement, the 2021 LC
Agreement, and the Lloyds Letter of Credit Agreement; (k) each holder of an Obligation (as defined in the
Superpriority Credit Agreement) under the Superpriority Credit Agreement; (l) each holder of an Obligation (as
defined in the Credit Agreement) under the Credit Agreement; (m) each Issuer (as defined in the Superpriority Credit
Agreement) under the Superpriority Credit Agreement; (n) each Issuer (as defined in the Credit Agreement) under the
Credit Agreement; (o) the Term Loan Ad Hoc Group, the Liquidity Lender Steering Committee, and the Senior Notes
Ad Hoc Group; (p) all holders of Claims or Interests that vote to accept or are deemed to accept the Plan; (q) all
holders of Claims or Interests that abstain from voting on the Plan and who do not affirmatively opt out of the releases
provided by the Plan by checking the box on the applicable ballot indicating that they opt not to grant the releases
provided in the Plan; (r) all holders of Claims or Interests that vote to reject the Plan or are deemed to reject the Plan
and who do not affirmatively opt out of the releases provided by the Plan by checking the box on the applicable ballot
indicating that they opt not to grant the releases provided in the Plan; (s) each current and former Affiliate of each
Entity in clause (a) through (r); and (t) each Related Party of each Entity in clause (a) through (r).

         “Reorganized Debtors” means collectively, a Debtor, or any successor or assign thereto, by merger,
consolidation, or otherwise, on and after the Effective Date, including any new entity established in connection with
the implementation of the Restructuring Transactions.

        “Reorganized McDermott” means McDermott, or any successor or assign, by merger, consolidation, or
otherwise, on or after the Effective Date.

         “Required Consenting LC Lenders” has the meaning set forth in the Restructuring Support Agreement.

         “Required Consenting Lender” has the meaning set forth in the Restructuring Support Agreement.

         “Required Consenting Noteholders” has the meaning set forth in the Restructuring Support Agreement.

         “Required Consenting Revolving Lenders” has the meaning set forth in the Restructuring Support Agreement.


                                                           13
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 114 of 304



         “Required Consenting Stakeholders” has the meaning set forth in the Restructuring Support Agreement.

         “Required Consenting Term Lenders” has the meaning set forth in the Restructuring Support Agreement.

         “Residual Prepetition Funded Secured Claims Pay Down” has the meaning set forth in Article IV.D.4 of the
Plan.

         “Restructuring Expenses” means the prepetition and postpetition reasonable and documented fees and
expenses of the Revolving and LC Administrative Agent Advisors, the Term Loan Ad Hoc Group Advisors, the Senior
Notes Ad Hoc Group Advisors, the Barclays Advisors, and the advisors of the Senior Notes Trustee, including local
and foreign counsel (in each case, in accordance with the terms of their respective engagement letters with their
respective clients, if any).

        “Restructuring Term Sheet” means the Restructuring Term Sheet attached as Exhibit A to the Restructuring
Support Agreement.

          “Restructuring Transactions” means any transaction and any actions as may be necessary or appropriate to
effect a corporate restructuring of the Debtors’ and the Reorganized Debtors’ respective businesses or a corporate
restructuring of the overall corporate structure of the Debtors on the terms set forth in the Plan, Restructuring Support
Agreement, and Restructuring Transactions Memorandum, including the issuance of all Securities, notes, instruments,
certificates, and other documents required to be issued pursuant to the Plan, one or more inter-company mergers,
consolidations, amalgamations, arrangements, continuances, restructurings, conversions, dissolutions, transfers,
liquidations, or other corporate transactions, as described in Article IV.B of the Plan.

         “Restructuring Transactions Memorandum” means a document, in form and substance acceptable to the
Required Consenting Lenders, to be included in the Plan Supplement that will set forth the material components of
the Restructuring Transactions, including the identity of the issuer or issuers of the New Common Stock and any
elections that must be made with respect to the receipt of the New Common Stock.

         “Restructuring Support Agreement” means that certain Restructuring Support Agreement, dated as of
January 20, 2020, by and among the Debtors and the Consenting Stakeholders, as may be further amended, modified,
or supplemented from time to time, in accordance with its terms.

         “Revolving and LC Administrative Agent” means Crédit Agricole Corporate and Investment Bank, in its
capacity as administrative agent for the Revolving Credit Facility and the 2023 LC Facility.

        “Revolving and LC Administrative Agent Advisors” means Linklaters LLP, Bracewell LLP and FTI
Consulting, Inc., as advisors to the DIP LC Agent, the DIP Collateral Agent, the Revolving and LC Administrative
Agent, 2018 Collateral Agent, the Superpriority Revolving Administrative Agent and the Superpriority Collateral
Agent, and any other local or foreign advisors.

         “Revolving Credit” means the Revolving LCs and the Revolving Loans.

         “Revolving Credit Facility” means the senior secured revolving credit facility under the Credit Agreement.

        “Revolving LC Claims” means any Claim for obligations arising under, or relating to, the Revolving LCs
issued under the Revolving Credit Facility, including Claims for all principal amounts outstanding, interest, fees,
expenses, costs and other charges arising thereunder or related thereto.

         “Revolving LCs” means the letters of credit issued under and on the terms set forth under the Revolving
Credit Facility.

         “Revolving Lenders” means the lenders under the Revolving Credit Facility.



                                                           14
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 115 of 304



         “Revolving Loans” means the revolving loans issued under and on the terms set forth under the Revolving
Credit Facility.

        “Rights Offering” means a rights offering providing for the Consenting Noteholders with the right to purchase
up to $150 million of the New Common Stock otherwise earmarked for the holders of Prepetition Funded Secured
Claims valued at the Plan Equity Value in connection with the Restructuring Transactions and in accordance with the
Rights Offering Procedures and Section 12 of the Restructuring Support Agreement.

        “Rights Offering Procedures” means the procedures governing the Rights Offering, as approved by the
Bankruptcy Court.

         “Rights Offering Shares” means the shares of New Common Stock issued in accordance with the Rights
Offering and subject to the terms of the Rights Offering Procedures and the Restructuring Support Agreement.

         “Roll-Off LC Exit Facility” means a senior secured letter of credit exit facility pursuant to which each
outstanding Prepetition Secured Letter of Credit will be deemed issued on the Effective Date, ranked junior to the
Senior Exit LC Facility, and otherwise on terms satisfactory to the Required Consenting Lenders, and set forth in the
Definitive Documents to be included in the Plan Supplement.

          “Schedule of Retained Causes of Action” means the schedule of certain Causes of Action of the Debtors that
are not released, waived, or transferred pursuant to the Plan, as the same may be amended, modified, or supplemented
from time to time.

         “Section 510(b) Claim” means any Claim or Interest against a Debtor subject to subordination under
section 510(b) of the Bankruptcy Code, whether by operation of law or contract.

         “Secured Claim” means a Claim: (a) secured by a valid, perfected, and enforceable Lien on collateral to the
extent of the value of such collateral, as determined in accordance with section 506(a) of the Bankruptcy Code or (b)
subject to a valid right of setoff pursuant to section 553 of the Bankruptcy Code.

          “Secured Creditor Equity Distribution” means 94% of the New Common Stock less the percentage of New
Common Stock to be turned over on account of (i) the Prepetition Funded Secured Claims Excess Cash Adjustment
and (ii) the Rights Offering, and subject to dilution on account of the Management Incentive Plan and the New
Warrants.

        “Secured Creditor Funded Debt Distribution” means (a) Cash in an amount equal to the Residual Technology
Business Sale Proceeds; (b) Cash in an amount equal to any proceeds of the Rights Offering; (c) the Secured Creditor
Equity Distribution; and (d) the new term loans evidenced by the Term Loan Exit Facility.

          “Secured Creditor Pro Rata Share” means with respect to any recipient of any distribution from the Secured
Creditor Funded Debt Distribution under the Plan, such recipient’s pro rata share thereof measured by reference to the
aggregate amount of: (a) all Allowed Term Loan Claims, (b) all Allowed Revolving Credit Claims consisting of (x)
all Revolving Loans and (y) funded Revolving LCs, (c) all Allowed 2021 Letter of Credit Claims consisting of funded
2021 Letters of Credit, (d) all Allowed 2023 Letter of Credit Claims consisting of funded 2023 Letters of Credit, (e)
all Allowed Lloyds Letter of Credit Claims consisting of funded Lloyds Letters of Credit, and (f) all Credit Agreement
Hedging Claims consisting of Credit Agreement Hedging Obligations, that are not being rolled into the DIP Credit
Facility, in each case as of the date of such distribution.

         “Secured Letter of Credit Cap” has the meaning ascribed to it in the Exit Facilities Term Sheet.

         “Securities Act” means the Securities Act of 1933, as amended, 15 U.S.C. §§ 77a–77aa, or any similar
federal, state, or local law, as now in effect or hereafter amended, and the rules and regulations promulgated
thereunder.

         “Security” means any security, as defined in section 2(a)(1) of the Securities Act.
                                                          15
         Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 116 of 304



          “Senior Exit LC Facility” means a 4-year, senior secured letter of credit exit facility in an amount up to $1.326
billion, ranked junior to the Super Senior Exit Facility, on terms satisfactory to the Debtors or the Reorganized Debtors,
as applicable, and otherwise on terms satisfactory to the Required Consenting Lenders; and set forth in the Definitive
Documents to be included in the Plan Supplement; provided that the amount of the Senior Exit LC Facility shall be
reduced dollar-for-dollar for each Prepetition Secured Letter of Credit that is drawn and not reimbursed in full in Cash
during or after the Chapter 11 Cases.

        “Senior Notes” means the 10.625% senior notes due 2024 issued by certain of the Debtors pursuant to the
Senior Notes Indenture.

         “Senior Notes Ad Hoc Group” means, collectively, those certain institutions comprising the ad hoc groups of
holders of the Senior Notes represented by Paul, Weiss, Rifkind, Wharton & Garrison LLP and Brown Rudnick LLP.

        “Senior Notes Ad Hoc Group Advisors” means Paul, Weiss, Rifkind, Wharton & Garrison LLP, Brown
Rudnick LLP, Houlihan Lokey Capital, Inc., counsel to the Senior Notes Trustee, and any local or foreign advisors.

         “Senior Notes Claims” means all principal and interest outstanding as of the Petition Date under the Senior
Notes.

        “Senior Notes Indenture” means that certain indenture dated as of April 18, 2018, by and among certain of
the Debtors and the Senior Notes Trustee, as may be amended, supplemented, or otherwise modified from time to
time.

         “Senior Notes Trustee” means UMB Bank, N.A., in its capacity as trustee for the Senior Notes Indenture.

        “Superpriority Agreement Agents” means the Superpriority Revolving Administrative Agent, the
Superpriority Collateral Agent and the Superpriority Term Loan Agent.

         “Superpriority Collateral Agent” means Crédit Agricole Corporate and Investment Bank, in its capacity as
Collateral Agent under the Superpriority Credit Agreement.

          “Superpriority Credit Agreement” means that certain superpriority senior secured credit agreement, dated
October 21, 2019, between certain of the Debtors as borrowers and guarantors, a syndicate of lenders and letter of
credit issuers, the Superpriority Term Loan Agent, and the Superpriority Revolving Administrative Agent, as amended
from time to time.

        “Superpriority Facility” means, collectively, the Superpriority Term Loan Facility and the Superpriority
Revolving Facility.

        “Superpriority Letters of Credit” means the superpriority letters of credit issued under the Superpriority
Revolving Facility.

         “Superpriority Revolving Administrative Agent” means Crédit Agricole Corporate and Investment Bank, in
its capacity as administrative agent for the Superpriority Revolving Facility.

        “Superpriority Revolving Facility” means the superpriority secured letter of credit facility under the
Superpriority Credit Agreement.

        “Superpriority Term Loan Agent” means Barclays Bank PLC in its capacity as administrative agent for the
Superpriority Term Loan Facility.

        “Superpriority Term Loan Facility” means the superpriority secured term loan credit facility under the
Superpriority Credit Agreement.



                                                            16
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 117 of 304



        “Superpriority Term Loans” means the superpriority term loans issued under and on the terms set forth under
the Superpriority Term Loan Facility.

          “Super Senior Exit Facility” means a 4-year, super senior secured exit facility consisting of a letter of credit
facility in an amount of $743 million and the Make Whole Tranche (which Make Whole Tranche will be subordinate
in right of payment to the obligations with respect to the letters of credit under the Super Senior Exit Facility on the
terms provided therein), on terms satisfactory to the Required Consenting Lenders and set forth in the Definitive
Documents to be included in the Plan Supplement.

         “Technology Business Sale” means a sale of the Lummus Assets and Interests under this Plan, pursuant to
the Purchase Agreement, and to be agreed to or consummated by the Debtors on the Effective Date.

          “Technology Business Sale Proceeds” means Cash proceeds received from the Technology Business Sale,
net of (a) the reasonable transaction costs in connection with the Technology Business Sale, (b) taxes paid or
reasonably estimated to be payable by the Debtors or Reorganized Debtors as a result of the Technology Business
Sale, (c) any debt service payments due under the DIP Credit Agreement which are required to be repaid or otherwise
becomes due in connection with the Technology Business Sale, and (d) payment of $210 million of prepetition
accounts payable.

         “Technology Business Sale Proceeds Waterfall” means the distribution waterfall for the Technology Business
Sale Proceeds, as described in Article IV.D.3 of this Plan.

         “Term Lenders” means the lenders under the Term Loan Facility.

        “Term Loan Ad Hoc Group” means certain institutions comprising the ad hoc group of lenders in respect of
the Superpriority Term Loans and the lenders in respect of the Term Loan Facility.

         “Term Loan Ad Hoc Group Advisors” means Davis Polk & Wardwell LLP, Porter Hedges LLP, Centerview
Partners, Inc., Ankura Consulting Group, LLC, and any other local or foreign advisors.

       “Term Loan Administrative Agent” means Barclays Bank PLC, in its capacity as administrative agent for the
Term Loan Facility.

         “Term Loan Claims” means any Claim for obligations arising under, or relating to, the Term Loan Facility.

         “Term Loan Exit Facility” means a 5-year senior secured term loan facility in an amount equal to $500 million
of take-back debt, ranked pari passu with the Roll-Off LC Exit Facility, and otherwise on terms satisfactory to the
Required Consenting Lenders, and set forth in Definitive Documents to be included in the Plan Supplement.

         “Term Loan Exit Facility Lenders” means those lenders party to the Exit Facility Agreement.

         “Term Loans” means the term loans issued and on the terms set forth under the Term Loan Facility.

         “Term Loan Facility” means the senior secured term loan facility under the Credit Agreement.

          “Unexpired Lease” means a lease to which one or more of the Debtors is a party that is subject to assumption
or rejection under section 365 of the Bankruptcy Code.

        “Unimpaired” means with respect to a Class of Claims or Interests, a Class of Claims or Interests that is
unimpaired within the meaning of section 1124 of the Bankruptcy Code.

         “Unsecured Claim” means any Claim that is not a Secured Claim.

         “Voting Deadline” means, subject to the approval of the Bankruptcy Court, February 18, 2020, or such other
date as ordered by the Bankruptcy Court.
                                                           17
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 118 of 304



B.       Rules of Interpretation.

          For purposes of this Plan: (1) in the appropriate context, each term, whether stated in the singular or the
plural, shall include both the singular and the plural, and pronouns stated in the masculine, feminine, or neuter gender
shall include the masculine, feminine, and the neuter gender; (2) unless otherwise specified, any reference herein to a
contract, lease, instrument, release, indenture, or other agreement or document being in a particular form or on
particular terms and conditions means that the referenced document shall be substantially in that form or substantially
on those terms and conditions; provided that nothing in this clause (2) shall affect any parties’ consent rights over any
of the Definitive Documents or any amendments thereto, as provided for in the Restructuring Support Agreement;
(3) unless otherwise specified, any reference herein to an existing document, schedule, or exhibit, whether or not Filed,
having been Filed or to be Filed shall mean that document, schedule, or exhibit, as it may thereafter be amended,
modified, or supplemented in accordance with the Plan or Confirmation Order, as applicable; (4) any reference to an
Entity as a holder of a Claim or Interest includes that Entity’s successors and assigns; (5) unless otherwise specified,
all references herein to “Articles” are references to Articles hereof or hereto; (6) unless otherwise specified, all
references herein to exhibits are references to exhibits in the Plan Supplement; (7) unless otherwise specified, the
words “herein,” “hereof,” and “hereto” refer to the Plan in its entirety rather than to a particular portion of the Plan;
(8) subject to the provisions of any contract, certificate of incorporation, by-law, instrument, release, or other
agreement or document entered into in connection with the Plan, the rights and obligations arising pursuant to the Plan
shall be governed by, and construed and enforced in accordance with the applicable federal law, including the
Bankruptcy Code and Bankruptcy Rules; (9) captions and headings to Articles are inserted for convenience of
reference only and are not intended to be a part of or to affect the interpretation of the Plan; (10) unless otherwise
specified herein, the rules of construction set forth in section 102 of the Bankruptcy Code shall apply; (11) any term
used in capitalized form herein that is not otherwise defined but that is used in the Bankruptcy Code or the Bankruptcy
Rules shall have the meaning assigned to that term in the Bankruptcy Code or the Bankruptcy Rules, as the case may
be; (12) all references to docket numbers of documents Filed in the Chapter 11 Cases are references to the docket
numbers under the Bankruptcy Court’s CM/ECF system; (13) all references to statutes, regulations, orders, rules of
courts, and the like shall mean as amended from time to time, and as applicable to the Chapter 11 Cases, unless
otherwise stated; (14) the words “include” and “including,” and variations thereof, shall not be deemed to be terms of
limitation, and shall be deemed to be followed by the words “without limitation”; (15) references to “Proofs of
Claim,” “holders of Claims,” “Disputed Claims,” and the like shall include “Proofs of Interest,” “holders of Interests,”
“Disputed Interests,” and the like, as applicable; (16) any immaterial effectuating provisions may be interpreted by
the Reorganized Debtors in such a manner that is consistent with the overall purpose and intent of the Plan all without
further notice to or action, order, or approval of the Bankruptcy Court or any other Entity; and (17) all references
herein to consent, acceptance, or approval may be conveyed by counsel for the respective parties that have such
consent, acceptance, or approval rights, including by electronic mail.

C.       Computation of Time.

          Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule 9006(a) shall apply in
computing any period of time prescribed or allowed herein. If the date on which a transaction may occur pursuant to
the Plan shall occur on a day that is not a Business Day, then such transaction shall instead occur on the next succeeding
Business Day. Any action to be taken on the Effective Date may be taken on or as soon as reasonably practicable
after the Effective Date.

D.       Governing Law.

         Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy Code and Bankruptcy
Rules) or unless otherwise specifically stated, the laws of the State of New York, without giving effect to the principles
of conflict of laws (other than section 5-1401 and section 5-1402 of the New York General Obligations Law), shall
govern the rights, obligations, construction, and implementation of the Plan, any agreements, documents, instruments,
or contracts executed or entered into in connection with the Plan (except as otherwise set forth in those agreements,
in which case the governing law of such agreement shall control), and corporate governance matters; provided that
corporate governance matters relating to the Debtors or the Reorganized Debtors, as applicable, not incorporated in
New York shall be governed by the laws of the state of incorporation or formation of the relevant Debtor or the
Reorganized Debtors, as applicable.

                                                           18
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 119 of 304



E.       Reference to Monetary Figures.

        All references in the Plan to monetary figures shall refer to currency of the United States of America, unless
otherwise expressly provided herein.

F.       Reference to the Debtors or the Reorganized Debtors.

          Except as otherwise specifically provided in the Plan to the contrary, references in the Plan to the Debtors or
the Reorganized Debtors shall mean the Debtors and the Reorganized Debtors, as applicable, to the extent the context
requires.

G.       Controlling Document.

         In the event of an inconsistency between the Plan and the Disclosure Statement, the terms of the Plan shall
control in all respects. In the event of an inconsistency between the Plan and the Plan Supplement, the terms of the
relevant provision in the Plan Supplement shall control (unless stated otherwise in such Plan Supplement document
or in the Confirmation Order). In the event of an inconsistency between the Confirmation Order and the Plan, the
Confirmation Order shall control.

H.       Consultation, Information, Notice, and Consent Rights.

         Notwithstanding anything herein to the contrary, any and all consultation, information, notice, and consent
rights of the parties to the Restructuring Support Agreement set forth in the Restructuring Support Agreement
(including the exhibits thereto) with respect to the form and substance of this Plan, all exhibits to the Plan, and the
Plan Supplement, and all other Definitive Documents (as defined in the Restructuring Support Agreement), including
any amendments, restatements, supplements, or other modifications to such agreements and documents, and any
consents, waivers, or other deviations under or from any such documents, shall be incorporated herein by this reference
(including to the applicable definitions in Article I.A hereof) and fully enforceable as if stated in full herein.

       Failure to reference the rights referred to in the immediately preceding paragraph as such rights relate to any
document referenced in the Restructuring Support Agreement shall not impair such rights and obligations.

                                            ARTICLE II.
                               ADMINISTRATIVE CLAIMS, DIP CLAIMS,
                          PRIORITY CLAIMS, AND RESTRUCTURING EXPENSES

         In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims, DIP Claims,
Professional Claims, and Priority Tax Claims have not been classified and, thus, are excluded from the Classes of
Claims and Interests set forth in Article III hereof.

A.       Administrative Claims.

          Unless otherwise agreed to by the holder of an Allowed Administrative Claim and the Debtors or the
Reorganized Debtors, as applicable, or otherwise provided for under the Plan or the Restructuring Support Agreement,
each holder of an Allowed Administrative Claim (other than holders of Professional Claims and Claims for fees and
expenses pursuant to section 1930 of chapter 123 of title 28 of the United States Code) will receive in full and final
satisfaction of its Administrative Claim an amount of Cash equal to the amount of such Allowed Administrative Claim
in accordance with the following: (1) if an Administrative Claim is Allowed on or prior to the Effective Date, on the
Effective Date or as soon as reasonably practicable thereafter (or, if not then due, when such Allowed Administrative
Claim is due or as soon as reasonably practicable thereafter); (2) if such Administrative Claim is not Allowed as of
the Effective Date, no later than thirty (30) days after the date on which an order allowing such Administrative Claim
becomes a Final Order, or as soon as reasonably practicable thereafter; (3) if such Allowed Administrative Claim is
based on liabilities incurred by the Debtors in the ordinary course of their business after the Petition Date in accordance
with the terms and conditions of the particular transaction giving rise to such Allowed Administrative Claim without
any further action by the holders of such Allowed Administrative Claim; (4) at such time and upon such terms as may
                                                            19
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 120 of 304



be agreed upon by such holder and the Debtors or the Reorganized Debtors, as applicable; or (5) at such time and
upon such terms as set forth in an order of the Bankruptcy Court.

B.       DIP Claims.

         As set forth in Article IV.D of this Plan, certain of the Technology Business Sale Proceeds shall be used to
pay Allowed DIP Claims (including Allowed DIP Claims with respect to the Make Whole Amount pursuant to the
Technology Business Sale Proceeds Waterfall) outstanding on the Effective Date. Except to the extent that a holder
of an Allowed DIP Claim agrees to less favorable treatment, on the Effective Date, in full and final satisfaction,
settlement, release, and discharge of, and in exchange for, each holder of an Allowed DIP Claim shall receive the
following treatment:

                  (a)      to the extent not paid in full in accordance with the Technology Business Sale Proceeds
                           Waterfall, each holder of an Allowed DIP Term Loan Claim (other than the Make Whole
                           Amount, but including all principal, accrued and unpaid interest, fees and expenses and
                           non-contingent indemnity claims) shall receive payment in full in Cash;

                  (b)      to the extent not paid in full in accordance with the Technology Business Sale Proceeds
                           Waterfall or the proceeds of the Rights Offering, each holder of an Allowed DIP Term
                           Loan Claim constituting the Make Whole Amount shall receive its Pro Rata share of the
                           term loans arising under the Make Whole Tranche;

                  (c)      to the extent not paid in full in accordance with the Technology Business Sale Proceeds
                           Waterfall, each holder of an Allowed DIP LC Claim with respect to drawn DIP Letters of
                           Credit that have not been reimbursed in full in Cash as of the Effective Date shall receive
                           payment in full in Cash;

                  (d)      each holder of an Allowed DIP LC Claim (other than in respect of DIP Cash Secured
                           Letters of Credit) shall receive participation in the Super Senior Exit Facility in an amount
                           equal to each such holder’s DIP Letter of Credit Facility commitments;

                  (e)      each holder of a DIP Cash Secured Letter of Credit Claim shall receive participation in
                           the Cash Secured Exit LC Facility in an amount equal to such holder’s DIP Cash Secured
                           Letter of Credit Claim; provided that any cash collateral in the DIP Cash Secured LC
                           Account (as defined in the DIP Credit Facility Term Sheet) shall collateralize the Cash
                           Secured LC Exit Facility; and

                  (f)      all DIP Hedging Obligations shall be rolled into and deemed incurred under the Super
                           Senior Exit Facility.

         To the extent the Funded DIP Indebtedness is repaid in full prior to the Effective Date, the Debtors shall not
make any payments to trade vendors for penalty interest payments (excluding, for the avoidance of doubt, customary
liquidated damages to customers) unless such payments had otherwise been specified in the Approved Budget (as
defined in the DIP Credit Agreement) or authorized pursuant to the DIP Financing Orders.

C.       Professional Claims.

         1.   Final Fee Applications and Payment of Professional Claims.

         All requests for payment of Professional Claims for services rendered and reimbursement of expenses
incurred prior to the Confirmation Date must be Filed no later than 45 days after the Effective Date. The Bankruptcy
Court shall determine the Allowed amounts of such Professional Claims after notice and a hearing in accordance with
the procedures established by the Bankruptcy Court. The Reorganized Debtors shall pay Professional Claims in Cash
in the amount the Bankruptcy Court allows, including from the Professional Escrow Account, which the Reorganized

                                                          20
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 121 of 304



Debtors will establish in trust for the Professionals and fund with Cash equal to the Professional Amount on the
Effective Date.

         2.   Professional Escrow Account.

         On the Effective Date, the Reorganized Debtors shall, in consultation with the Required Consenting Lenders,
establish and fund the Professional Escrow Account with Cash equal to the Professional Amount, which shall be
funded by the Reorganized Debtors. The Professional Escrow Account shall be maintained in trust solely for the
Professionals. Such funds shall not be considered property of the Estates of the Debtors or the Reorganized Debtors.
The amount of Allowed Professional Claims shall be paid in Cash to the Professionals by the Reorganized Debtors
from the Professional Escrow Account as soon as reasonably practicable after such Professional Claims are Allowed.
When such Allowed Professional Claims have been paid in full, any remaining amount in the Professional Escrow
Account shall promptly be paid to the Reorganized Debtors without any further action or order of the Bankruptcy
Court.

         3.   Professional Amount.

         Professionals shall reasonably estimate their unpaid Professional Claims and other unpaid fees and expenses
incurred in rendering services to the Debtors before and as of the Effective Date, and shall deliver such estimate to the
Debtors no later than five days before the Effective Date; provided that such estimate shall not be deemed to limit the
amount of the fees and expenses that are the subject of each Professional’s final request for payment in the Chapter 11
Cases. If a Professional does not provide an estimate, the Debtors or Reorganized Debtors may estimate the unpaid
and unbilled fees and expenses of such Professional.

         4.   Post-Confirmation Fees and Expenses.

          Except as otherwise specifically provided in the Plan, from and after the Confirmation Date, the Debtors
shall, in the ordinary course of business and without any further notice to or action, order, or approval of the
Bankruptcy Court, pay in Cash the reasonable and documented legal, professional, or other fees and expenses related
to implementation of the Plan and Consummation incurred by the Debtors. Upon the Confirmation Date, any
requirement that Professionals comply with sections 327 through 331, 363, and 1103 of the Bankruptcy Code in
seeking retention or compensation for services rendered after such date shall terminate, and the Debtors may employ
and pay any Professional in the ordinary course of business without any further notice to or action, order, or approval
of the Bankruptcy Court.

D.       Priority Tax Claims.

          Except to the extent that a holder of an Allowed Priority Tax Claim agrees to a less favorable treatment, in
full and final satisfaction, settlement, release, and discharge of and in exchange for each Allowed Priority Tax Claim,
each holder of such Allowed Priority Tax Claim shall be treated in accordance with the terms set forth in
section 1129(a)(9)(C) of the Bankruptcy Code.

E.       Payment of Restructuring Expenses, Consent Fee.

          The Restructuring Expenses incurred, or estimated to be incurred, up to and including the Effective Date,
and noteholder consent fees payable under Section 12 of the Restructuring Support Agreement payable in Cash shall
be paid in full in Cash on the Effective Date or as reasonably practicable thereafter (to the extent not previously paid
during the course of the Chapter 11 Cases) in accordance with, and subject to, the terms of the Restructuring Support
Agreement, without any requirement to file a fee application with the Bankruptcy Court, without the need for itemized
time detail, or without any requirement for Bankruptcy Court review or approval. All Restructuring Expenses and
Cash consent fees to be paid on the Effective Date shall be estimated prior to and as of the Effective Date and such
estimates shall be delivered to the Debtors at least two (2) Business Days before the anticipated Effective Date;
provided that such estimates shall not be considered an admission or limitation with respect to such Restructuring
Expenses. On or as soon as practicable after the Effective Date, final invoices for all Restructuring Expenses incurred
prior to and as of the Effective Date shall be submitted to the Debtors. In addition, the Debtors and the Reorganized
                                                           21
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 122 of 304



Debtors (as applicable) shall continue to pay pre- and post-Effective Date, when due Restructuring Expenses related
to implementation, consummation, and defense of the Plan, whether incurred before, on, or after the Effective Date.

                                        ARTICLE III.
                   CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

A.       Classification of Claims and Interests.

          This Plan constitutes a separate Plan proposed by each Debtor. Except for the Claims addressed in Article II
hereof, all Claims and Interests are classified in the Classes set forth below in accordance with sections 1122
and 1123(a)(1) of the Bankruptcy Code. A Claim or an Interest, or any portion thereof, is classified in a particular
Class only to the extent that any portion of such Claim or Interest fits within the description of that Class and is
classified in other Classes to the extent that any portion of the Claim or Interest fits within the description of such
other Classes. A Claim or an Interest also is classified in a particular Class for the purpose of receiving distributions
under the Plan only to the extent that such Claim or Interest is an Allowed Claim or Interest in that Class and has not
been paid, released, or otherwise satisfied prior to the Effective Date.

         The classification of Claims and Interests against the Debtors pursuant to the Plan is as follows:

                Class          Claims and Interests                Status            Voting Rights
                                                                                Not Entitled to Vote
              Class 1      Other Secured Claims                 Unimpaired
                                                                                (Presumed to Accept)
                                                                                Not Entitled to Vote
              Class 2      Other Priority Claims                Unimpaired
                                                                                (Presumed to Accept)
                           Other Prepetition Financing                          Not Entitled to Vote
              Class 3                                           Unimpaired
                           Claims                                               (Presumed to Accept)
                                                                                Not Entitled to Vote
              Class 4      Bilateral Facility Claims            Unimpaired
                                                                                (Presumed to Accept)
              Class 5      2021 Letter of Credit Claims         Impaired        Entitled to Vote

              Class 6A     2023 Letter of Credit Claims         Impaired        Entitled to Vote

              Class 6B     Revolving Credit Claims              Impaired        Entitled to Vote

              Class 6C     Term Loan Claims                     Impaired        Entitled to Vote
                           Credit Agreement Hedging
              Class 6D                                          Impaired        Entitled to Vote
                           Claims
                           Cash Secured Letter of Credit
              Class 7                                           Impaired        Entitled to Vote
                           Claims
                           Lloyds Letter of Credit
              Class 8                                           Impaired        Entitled to Vote
                           Claims
              Class 9      Senior Notes Claims                  Impaired        Entitled to Vote
                                                                                Not Entitled to Vote
              Class 10     General Unsecured Claims             Unimpaired
                                                                                (Presumed to Accept)
                                                                                Not Entitled to Vote
                                                                Unimpaired /
              Class 11     Intercompany Claims                                  (Presumed to Accept or
                                                                Impaired
                                                                                Deemed to Reject)
                           Existing Equity Interests                            Not Entitled to Vote
                                                                Unimpaired /
              Class 12     Other Than in McDermott                              (Presumed to Accept or
                                                                Impaired
                                                                                Deemed to Reject)
                           Existing Preferred Equity                            Not Entitled to Vote
              Class 13                                          Impaired
                           Interests in McDermott                               (Deemed to Reject)


                                                           22
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 123 of 304



                Class          Claims and Interests               Status           Voting Rights
                           Existing Common Equity                              Not Entitled to Vote
              Class 14                                         Impaired
                           Interests in McDermott                              (Deemed to Reject)

B.       Treatment of Claims and Interests.

         Each holder of an Allowed Claim or Allowed Interest, as applicable, shall receive under the Plan the treatment
described below in full and final satisfaction, settlement, release, and discharge of and in exchange for such holder’s
Allowed Claim or Allowed Interest, except to the extent different treatment is agreed to by the Reorganized Debtors
and the holder of such Allowed Claim or Allowed Interest, as applicable. Unless otherwise indicated, the holder of
an Allowed Claim or Allowed Interest, as applicable, shall receive such treatment on the Effective Date or as soon as
reasonably practicable thereafter.

         1.   Class 1 – Other Secured Claims

                  (a)      Classification: Class 1 consists of all Other Secured Claims.

                  (b)      Treatment: Each holder of an Allowed Other Secured Claim shall receive, at the option of
                           the applicable Debtor:

                           (i)      payment in full in Cash of its Allowed Other Secured Claim;

                           (ii)     the collateral securing its Allowed Other Secured Claim;

                           (iii)    Reinstatement of its Allowed Other Secured Claim; or

                           (iv)     such other treatment that renders its Allowed Other Secured Claim Unimpaired in
                                    accordance with section 1124 of the Bankruptcy Code.

                  (c)      Voting: Class 1 is Unimpaired under the Plan. Holders of Other Secured Claims are
                           conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
                           Bankruptcy Code. Therefore, such holders are not entitled to vote to accept or reject the
                           Plan.

         2.   Class 2 – Other Priority Claims

                  (a)      Classification: Class 2 consists of all Other Priority Claims.

                  (b)      Treatment: Each holder of an Allowed Other Priority Claim shall receive payment in full
                           in Cash.

                  (c)      Voting: Class 2 is Unimpaired under the Plan. Holders of Other Priority Claims are
                           conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
                           Bankruptcy Code. Therefore, such holders are not entitled to vote to accept or reject the
                           Plan.

         3.   Class 3 – Other Prepetition Financing Claims

                  (a)      Classification: Class 3 consists of all Other Prepetition Financing Claims.

                  (b)      Treatment: Each Allowed Other Prepetition Financing Claim shall be Reinstated.

                  (c)      Voting: Class 3 is Unimpaired under the Plan. Holders of Other Prepetition Financing
                           Claims are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of

                                                          23
Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 124 of 304



                  the Bankruptcy Code. Therefore, such holders are not entitled to vote to accept or reject
                  the Plan.

4.   Class 4 – Bilateral Facility Claims

         (a)      Classification: Class 4 consists of all Bilateral Facility Claims.

         (b)      Treatment: Each Allowed Bilateral Facility Claim shall be Reinstated.

         (c)      Voting: Class 4 is Unimpaired under the Plan. Holders of Bilateral Facility Claims are
                  conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
                  Bankruptcy Code. Therefore, such holders are not entitled to vote to accept or reject the
                  Plan.

5.   Class 5 – 2021 Letter of Credit Claims

         (a)      Classification: Class 5 consists of all 2021 Letter of Credit Claims.

         (b)      Treatment: Each holder of an Allowed 2021 Letter of Credit Claim shall receive:

                  (i)      with respect to any 2021 Letter of Credit Claims on account of unfunded 2021
                           Letters of Credit, participation in the Roll-Off LC Exit Facility in an amount equal
                           to each such holder’s Allowed 2021 Letter of Credit Claim,

                  (ii)     with respect to any 2021 Letter of Credit Claims on account of funded 2021
                           Letters of Credit, its Secured Creditor Pro Rata Share of the Secured Creditor
                           Funded Debt Distribution, and

                  (iii)    payment in full in Cash of any amounts accrued and unpaid as of the Petition Date
                           due to such holder of an Allowed 2021 Letter of Credit Claim pursuant to
                           Section 2.15 of the 2021 LC Agreement.

         (c)      Voting: Class 5 is Impaired under the Plan. Holders of 2021 Letter of Credit Claims are
                  entitled to vote to accept or reject the Plan.

6.   Class 6A – 2023 Letter of Credit Claims

         (a)      Classification: Class 6A consists of all 2023 Letter of Credit Claims.

         (b)      Treatment: Each holder of an Allowed 2023 Letter of Credit Claim shall receive:

                  (i)      with respect to any 2023 Letter of Credit Claims on account of unfunded 2023
                           Letters of Credit, participation in the Roll-Off LC Exit Facility in an amount equal
                           to each such holder’s Allowed 2023 Letter of Credit Claim,

                  (ii)     with respect to any 2023 Letter of Credit Claims on account of funded 2023
                           Letters of Credit, its Secured Creditor Pro Rata Share of the Secured Creditor
                           Funded Debt Distribution, and

                  (iii)    payment in full in Cash of any amounts accrued and unpaid as of the Petition Date
                           due to such holder of an Allowed 2023 Letter of Credit Claim pursuant to
                           Section 2.15 of the Credit Agreement.

         (c)      Voting: Class 6A is Impaired under the Plan. Holders of 2023 Letter of Credit Claims are
                  entitled to vote to accept or reject the Plan.
                                                 24
Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 125 of 304



7.   Class 6B – Revolving Credit Claims

         (a)     Classification: Class 6B consists of all Revolving Credit Claims.

         (b)     Allowed Amount: As of the Effective Date, the Revolving Credit Claims shall be Allowed
                 and deemed to be Allowed Claims in the full amount outstanding under the Revolving
                 Credit Facility, including all principal, accrued and unpaid interest at the applicable default
                 rate, and all accrued and unpaid fees, expenses, and noncontingent indemnity payable
                 under the Revolving Credit Facility and the DIP Financing Order.

         (c)     Treatment: Each holder of an Allowed Revolving Credit Claim shall receive:

                 (i)      with respect to any Revolving Credit Claims on account of unfunded Revolving
                          LCs, participation in the Roll-Off LC Exit Facility in an amount equal to each
                          such holder’s Allowed Revolving Credit Claim,

                 (ii)     with respect to any Revolving Credit Claims on account of (x) Revolving Loans
                          or (y) funded Revolving LCs, its Secured Creditor Pro Rata Share of the Secured
                          Creditor Funded Debt Distribution, and

                 (iii)    payment in full in Cash of any amounts accrued and unpaid as of the Petition Date
                          due to such holder of an Allowed Revolving Credit Claim pursuant to Section
                          2.15 of the Credit Agreement.

         (d)     Voting: Class 6B is Impaired under the Plan. Holders of Revolving Credit Claims are
                 entitled to vote to accept or reject the Plan.

8.   Class 6C – Term Loan Claims

         (a)     Classification: Class 6C consists of all Term Loan Claims.

         (b)     Allowed Amount: As of the Effective Date, the Term Loan Claims shall be Allowed and
                 deemed to be Allowed Claims in the full amount outstanding under the Term Loan Facility,
                 including all principal, accrued and unpaid interest at the applicable default rate, and all
                 accrued and unpaid fees, expenses, and noncontingent indemnity payable under the Term
                 Loan Facility and the DIP Financing Order.

         (c)     Treatment: Each holder of an Allowed Term Loan Claim shall receive its Secured Creditor
                 Pro Rata Share of the Secured Creditor Funded Debt Distribution.

         (d)     Voting: Class 6C is Impaired under the Plan. Holders of Term Loan Claims are entitled
                 to vote to accept or reject the Plan.




                                                25
Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 126 of 304



9.   Class 6D – Credit Agreement Hedging Claims

         (a)     Classification: Class 6D consists of all Credit Agreement Hedging Claims.

         (b)     Treatment: Each holder of an Allowed Credit Agreement Hedging Claim that remains
                 unpaid as of the Effective Date shall receive for any Allowed Credit Agreement Hedging
                 Claims such holder’s Secured Creditor Pro Rata Share of the Secured Creditor Funded
                 Debt Distribution.

         (c)     Voting: Class 6D is Impaired under the Plan. Holders of Credit Agreement Hedging
                 Claims are entitled to vote to accept or reject the Plan.

10. Class 7 – Cash Secured Letter of Credit Claims

         (a)     Classification: Class 7 consists of all Cash Secured Letter of Credit Claims.

         (b)     Treatment: Each holder of an Allowed Cash Secured Letter of Credit Claim outstanding
                 as of such date shall:

                 (i)      be deemed to reissue its Cash Secured Letters of Credit under the Cash Secured
                          LC Exit Facility which shall be secured by the same cash collateral which secured
                          the Cash Secured Letters of Credit prior to the Petition Date, and

                 (ii)     payment in full in Cash of any amounts accrued and unpaid as of the Petition Date
                          due to such holder of an Allowed Cash Secured Letter of Credit Claim pursuant
                          to Section 2.15 of the Credit Agreement.

         (c)     Voting: Class 7 is Impaired under the Plan. Holders of Cash Secured Letter of Credit
                 Claims are entitled to vote to accept or reject the Plan.

11. Class 8 – Lloyds Letter of Credit Claims

         (a)     Classification: Class 8 consists of all Lloyds Letter of Credit Claims.

         (b)     Treatment: Each holder of an Allowed Lloyds Letter of Credit Claim shall receive:

                 (i)      with respect to any Lloyds Letter of Credit Claims on account of unfunded Lloyds
                          Letters of Credit, participation in the Roll-Off LC Exit Facility in amount equal
                          to such Allowed Lloyds Letter of Credit Claim,

                 (ii)     with respect to any Lloyds Letter of Credit Claims on account of funded Lloyds
                          Letters of Credit, its Secured Creditor Pro Rata Share of the Secured Creditor
                          Funded Debt Distribution, and

                 (iii)    payment in full in Cash of any amounts accrued and unpaid as of the Petition Date
                          due to such holder of an Allowed Lloyds Letter of Credit Claim pursuant to
                          Section 2(b) of the Lloyds Letter of Credit Agreement.

         (c)     Voting: Class 8 is Impaired under the Plan. Holders of Lloyds Letter of Credit Claims are
                 entitled to vote to accept or reject the Plan.




                                               26
Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 127 of 304



12. Class 9 – Senior Notes Claims

        (a)     Classification: Class 9 consists of all Senior Notes Claims.

        (b)     Allowed Amount: $[●].

        (c)     Treatment: Each holder of an Allowed Senior Notes Claim shall receive its pro rata share
                of:

                (i)      6% of the New Common Stock, plus additional shares of New Common Stock as
                         a result of the Prepetition Funded Secured Claims Excess Cash Adjustment,
                         subject to dilution on account of the New Warrants and the Management Incentive
                         Plan; and

                (ii)     the New Warrants.

        (d)     Voting: Class 9 is Impaired under the Plan. Holders of Senior Notes Claims are entitled
                to vote to accept or reject the Plan.

13. Class 10 – General Unsecured Claims

        (a)     Classification: Class 10 consists of all General Unsecured Claims.

        (b)     Treatment: Each holder of an Allowed General Unsecured Claim shall receive, at the
                option of the applicable Debtor:

                (i)      payment in full in Cash; or

                (ii)     Reinstatement.

        (c)     Voting: Class 10 is Unimpaired under the Plan. Holders of General Unsecured Claims are
                conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
                Bankruptcy Code. Therefore, such holders are not entitled to vote to accept or reject the
                Plan.

14. Class 11 – Intercompany Claims

        (a)     Classification: Class 11 consists of all Intercompany Claims.

        (b)     Treatment: Each Allowed Intercompany Claim shall be, at the option of the applicable
                Debtor (with the consent of the Required Consenting Lenders), either:

                (i)      Reinstated;

                (ii)     canceled, released, and extinguished, and will be of no further force or effect; or

                (iii)    otherwise addressed at the option of each applicable Debtor such that holders of
                         Intercompany Claims will not receive any distribution on account of such
                         Intercompany Claims.

        (c)     Voting: Class 11 is conclusively deemed to have accepted the Plan pursuant to
                section 1126(f) of the Bankruptcy Code or rejected the Plan pursuant to section 1126(g) of
                the Bankruptcy Code. Class 11 is not entitled to vote to accept or reject the Plan.


                                               27
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 128 of 304



         15. Class 12 – Existing Equity Interests Other Than in McDermott

                  (a)      Classification: Class 12 consists of all Existing Equity Interests Other Than in McDermott.

                  (b)      Treatment: Each Existing Equity Interests Other Than in McDermott shall be, at the option
                           of the applicable Debtor, either:

                           (i)      Reinstated;

                           (ii)     canceled, released, and extinguished, and will be of no further force or effect; or

                           (iii)    otherwise addressed at the option of each applicable Debtor such that holders of
                                    Existing Equity Interests Other Than in McDermott will not receive any
                                    distribution on account of such Existing Equity Interests Other Than in
                                    McDermott.

                  (c)      Voting: Class 12 is conclusively deemed to have accepted the Plan pursuant to
                           section 1126(f) of the Bankruptcy Code or rejected the Plan pursuant to section 1126(g) of
                           the Bankruptcy Code. Class 12 is not entitled to vote to accept or reject the Plan.

         16. Class 13 – Existing Preferred Equity Interests

                  (a)      Classification: Class 13 consists of all Existing Preferred Equity Interests.

                  (b)      Treatment: Holders of Existing Preferred Equity Interests will not receive any distribution
                           on account of such Interests, which will be canceled, released, and extinguished as of the
                           Effective Date, and will be of no further force or effect.

                  (c)      Voting: Class 13 is conclusively deemed to have rejected the Plan pursuant to
                           section 1126(g) of the Bankruptcy Code. Class 13 is not entitled to vote to accept or reject
                           the Plan.

         17. Class 14 – Existing Common Equity Interests

                  (a)      Classification: Class 14 consists of all Existing Common Equity Interests.

                  (b)      Treatment: Holders of Existing Common Equity Interests will not receive any distribution
                           on account of such Interests, which will be canceled, released, and extinguished as of the
                           Effective Date, and will be of no further force or effect.

                  (c)      Voting: Class 14 is conclusively deemed to have rejected the Plan pursuant to
                           section 1126(g) of the Bankruptcy Code. Class 14 is not entitled to vote to accept or reject
                           the Plan.

C.       Special Provision Governing Unimpaired Claims.

          Except as otherwise provided in the Plan, nothing under the Plan shall affect the Debtors’ or the Reorganized
Debtors’ rights regarding any Unimpaired Claim, including, all rights regarding legal and equitable defenses to or
setoffs or recoupments against any such Unimpaired Claim.

D.       Elimination of Vacant Classes.

        Any Class of Claims or Interests that does not have a holder of an Allowed Claim or Allowed Interest or a
Claim or Interest temporarily Allowed by the Bankruptcy Court as of the date of the Confirmation Hearing shall be

                                                          28
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 129 of 304



deemed eliminated from the Plan for purposes of voting to accept or reject the Plan and for purposes of determining
acceptance or rejection of the Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

E.       Voting Classes, Presumed Acceptance by Non-Voting Classes.

         If a Class contains Claims or Interests eligible to vote and no holders of Claims or Interests eligible to vote
in such Class vote to accept or reject the Plan, the holders of such Claims or Interests in such Class shall be deemed
to have accepted the Plan.

F.       Intercompany Interests.

         To the extent Reinstated under the Plan, distributions on account of Intercompany Interests are not being
received by holders of such Intercompany Interests on account of their Intercompany Interests but for the purposes of
administrative convenience and due to the importance of maintaining the prepetition corporate structure for the
ultimate benefit of the holders of New Common Stock, and in exchange for the Debtors’ and Reorganized Debtors’
agreement under the Plan to make certain distributions to the holders of Allowed Claims.

G.       Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code.

          Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of Confirmation by acceptance
of the Plan by one or more of the Classes entitled to vote pursuant to Article III.B of the Plan. The Debtors reserve the
right, subject to the prior consent of the Required Consenting Lenders, which shall not be unreasonably withheld, to
modify the Plan in accordance with Article X hereof and the Restructuring Support Agreement to the extent, if any,
that Confirmation pursuant to section 1129(b) of the Bankruptcy Code requires modification, including by modifying
the treatment applicable to a Class of Claims or Interests to render such Class of Claims or Interests Unimpaired to
the extent permitted by the Bankruptcy Code and the Bankruptcy Rules.

H.       Controversy Concerning Impairment.

        If a controversy arises as to whether any Claims or Interests, or any Class of Claims or Interests, are Impaired,
the Bankruptcy Court shall, after notice and a hearing, determine such controversy on or before the Confirmation
Date.

I.       Subordinated Claims.

          The allowance, classification, and treatment of all Allowed Claims and Allowed Interests and the respective
distributions and treatments under the Plan take into account and conform to the relative priority and rights of the
Claims and Interests in each Class in connection with any contractual, legal, and equitable subordination rights relating
thereto, whether arising under general principles of equitable subordination, section 510(b) of the Bankruptcy Code,
or otherwise. Any such contractual, legal, or equitable subordination rights shall be settled, compromised, and released
pursuant to the Plan.

                                            ARTICLE IV.
                               MEANS FOR IMPLEMENTATION OF THE PLAN

A.       General Settlement of Claims and Interests.

         As discussed in detail in the Disclosure Statement and as otherwise provided herein, pursuant to section 1123
of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for the classification, distributions, releases,
and other benefits provided under the Plan, upon the Effective Date, the provisions of the Plan shall constitute a good
faith compromise and settlement of all Claims and Interests and controversies resolved pursuant to the Plan, including
(1) any challenge to the amount, validity, perfection, enforceability, priority or extent of the DIP Claims, Superpriority
Term Loan Claims, 2021 Letter of Credit Claims, 2023 Letter of Credit Claims, Revolving LC Claims, Revolving
Loan Claims, Term Loan Claims, Cash Secured Letter of Credit Claims, Credit Agreement Hedging Claims, and
Senior Notes Claims and (2) any claim to avoid, subordinate, or disallow any 2021 Letter of Credit Claims, 2023
                                                           29
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 130 of 304



Letter of Credit Claims, Revolving LC Claims, Revolving Loan Claims, Term Loan Claims, Cash Secured Letter of
Credit Claims, Credit Agreement Hedging Claims, and Senior Notes Claims, whether under any provision of chapter
5 of the Bankruptcy Code, on any equitable theory (including equitable subordination, equitable disallowance, or
unjust enrichment) or otherwise. The Plan shall be deemed a motion to approve the good faith compromise and
settlement of all such Claims, Interests, and controversies pursuant to Bankruptcy Rule 9019, and the entry of the
Confirmation Order shall constitute the Bankruptcy Court’s approval of such compromise and settlement under section
1123 of the Bankruptcy Code and Bankruptcy Rule 9019, as well as a finding by the Bankruptcy Court that such
settlement and compromise is fair, equitable, reasonable and in the best interests of the Debtors and their Estates.
Subject to Article VI hereof, all distributions made to holders of Allowed Claims and Allowed Interests (as applicable)
in any Class are intended to be and shall be final.

B.       Restructuring Transactions.

          On or before the Effective Date, the applicable Debtors or the Reorganized Debtors shall enter into and shall
take any actions as may be necessary or appropriate to effect the Restructuring Transactions, including as set forth in
the Restructuring Transactions Memorandum. The actions to implement the Restructuring Transactions may include:
(1) the execution and delivery of appropriate agreements or other documents of merger, amalgamation, consolidation,
restructuring, conversion, disposition, transfer, arrangement, continuance, dissolution, sale, purchase, or liquidation
containing terms that are consistent with the terms of the Plan and that satisfy the applicable requirements of applicable
law and any other terms to which the applicable Entities may agree; (2) the execution and delivery of appropriate
instruments of transfer, assignment, assumption, or delegation of any asset, property, right, liability, debt, or obligation
on terms consistent with the terms of the Plan and having other terms for which the applicable parties agree; (3) the
filing of appropriate certificates or articles of incorporation, formation, reincorporation, merger, consolidation,
conversion, amalgamation, arrangement, continuance, or dissolution pursuant to applicable state or provincial law;
and (4) all other actions that the applicable Entities determine to be necessary, including making filings or recordings
that may be required by applicable law in connection with the Plan. The Confirmation Order shall, and shall be
deemed to, pursuant to sections 363 and 1123 of the Bankruptcy Code, authorize, among other things, all actions as
may be necessary or appropriate to effect any transaction described in, contemplated by, or necessary to effectuate the
Plan. On the Effective Date or as soon as reasonably practicable thereafter, the Reorganized Debtors, as applicable,
shall issue all securities, notes, instruments, certificates, and other documents required to be issued pursuant to the
Restructuring Transactions.

C.       Reorganized Debtors.

         On the Effective Date, the New Board shall be established, and the Reorganized Debtors shall adopt their
New Organizational Documents. The Reorganized Debtors shall be authorized to adopt any other agreements,
documents, and instruments and to take any other actions contemplated under the Plan as necessary to consummate
the Plan. Cash payments to be made pursuant to the Plan will be made by the Debtors or Reorganized Debtors. The
Debtors and Reorganized Debtors will be entitled to transfer funds between and among themselves as they determine
to be necessary or appropriate to enable the Debtors or Reorganized Debtors, as applicable, to satisfy their obligations
under the Plan. Except as set forth herein, any changes in intercompany account balances resulting from such transfers
will be accounted for and settled in accordance with the Debtors’ historical intercompany account settlement practices
and will not violate the terms of the Plan.

          From and after the Effective Date, the Reorganized Debtors, subject to any applicable limitations set forth in
any post-Effective Date agreement, shall have the right and authority without further order of the Bankruptcy Court
to raise additional capital and obtain additional financing, subject to the New Organizational Documents and the Exit
Facility Documents, as the boards of directors of the applicable Reorganized Debtors deem appropriate.

D.       Technology Business Sale.

         1.   Technology Business Sale Process.

        Following the Petition Date, in consultation with the Consultation Parties (as defined in the Bidding
Procedures), the Debtors shall continue their sale and marketing process and solicit bids for the sale or other disposition

                                                            30
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 131 of 304



of all or substantially all of the Technology Business Sale, in accordance with the terms and conditions of the
Restructuring Support Agreement (including the Milestones (as defined in the Restructuring Support Agreement)) and
in a manner acceptable to the Required Consenting Lenders. For the avoidance of doubt, the Debtors may only execute
an agreement for the sale or other disposition of any part of the Technology Business with the consent of the Required
Consenting Lenders.

         The Consultation Parties shall have the right to review all information, diligence, documents and other
materials provided by the Debtors or their advisors to any bidder or prospective bidder in connection with the
Technology Business Sale and to consult with the Debtors and their advisors with respect to the Technology Business
Sale. The Debtors shall provide to the Consultation Parties all term sheets, letters, proposals, offers, bids and other
materials, whether non-binding or not, that are received by the Debtors or their advisors in connection with the
Technology Business Sale within one (1) day of receipt by the Debtors or their advisors, as applicable.

         2.   Closing of the Technology Business Sale.

          On or before the Effective Date, the Debtors shall be authorized to consummate the Technology Business
Sale and, among other things, the Lummus Assets and Interests (including Executory Contracts and Unexpired Leases
assumed and assigned pursuant to Article V hereof) shall be transferred to and vest in the Purchaser free and clear of
all Liens, Claims, charges, or other encumbrances pursuant to the terms of the Purchase Agreement and, as applicable,
the Confirmation Order or an order approving the Technology Business Sale; provided that, to the extent the
Technology Business Sale is to be consummated pursuant to the Confirmation Order, the Debtors may request entry
of any order supplementing the Confirmation Order that the Debtors believe is necessary or appropriate to implement
the terms and conditions of the Technology Business Sale. On and after the Effective Date, except as otherwise
provided in the Plan, the Debtors or the Purchaser, as applicable, may operate the Debtors’ businesses and may use,
acquire, or dispose of property and compromise or settle any Claims, Interests, or Causes of Action without
supervision or approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or Bankruptcy
Rules.

         3.   Technology Business Sale Proceeds Waterfall.

        Any Technology Business Sale Proceeds that have not otherwise been applied in accordance with the DIP
Credit Agreement shall be applied as follows:

                  (a)      first, to fund the minimum Cash balance of $820 million, as required by the Business Plan,

                  (b)      second, to repay Funded DIP Indebtedness (other than the Make Whole Amount);

                  (c)      third, payment of the Make Whole Amount; and

                  (d)      fourth, to fund cash to support new or additional letters of credit sufficient to meet the
                           $2.44 billion letter of credit capacity contemplated by the Exit Facilities Term Sheet; and

                  (e)      fifth, the repayment of Prepetition Funded Secured Claims on a Pro Rata basis.

         4.   Residual Prepetition Funded Secured Claims Pay Down.

          On the Effective Date, the Prepetition Funded Secured Claims will be repaid on a pro rata basis from (i) the
Residual Technology Business Sale Proceeds and (ii) any available Cash (such available Cash shall exclude Cash held
in variable interest entities associated with joint venture and consortium arrangements, Cash trapped in foreign
jurisdictions, and insurance captive Cash) in excess of $820 million available cash at emergence after payment of all
fees and transaction expenses ((i) and (ii) together the “Residual Prepetition Funded Secured Claims Pay Down”).

        If the Residual Prepetition Funded Secured Claims Pay Down amount is greater than $0, the initial allocation
of 94% of the New Common Stock to the holders of Prepetition Funded Secured Claims shall be reduced, and the initial

                                                          31
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 132 of 304



allocation of 6% of the New Common Stock to holders of Senior Notes Claim shall be increased, by the percentage
calculated by dividing:

                  (a)       the Residual Prepetition Funded Secured Claims Pay Down amount by

                  (b)       an amount equal to:

                            (i)      the aggregate amount of Prepetition Funded Secured Claims (including, without
                                     limitation, principal and any accrued prepetition or postpetition interest at the
                                     default rate as applicable) minus an amount equal to the sum of (y) the aggregate
                                     amount of the loans to be issued under the Term Loan Exit Facility and (z) any
                                     proceeds of the Rights Offering up to $150 million; divided by

                            (ii)     94% minus an amount equal to (y) the aggregate proceeds of the Rights Offering up
                                     to $150 million divided by (z) Plan Equity Value

(such adjustment of initial allocations, the “Prepetition Funded Secured Claims Excess Cash Adjustment”).

          For the avoidance of doubt, if the Technology Business Sale Proceeds paid pursuant to the Technology
Business Sale Proceeds Waterfall have not paid the Make Whole Amount in full, all proceeds of the Rights Offering
will (a) first go to the pay down of the Make Whole Amount and (b) once the Make Whole Amount is paid in full, the
Prepetition Funded Secured Claims will be repaid on a pro rata basis from such remaining proceeds of the Rights
Offering.

E.       Sources of Consideration for Plan Distributions.

         The Debtors and the Reorganized Debtors, as applicable, shall fund distributions under the Plan with:
(1) Cash on hand, including Cash from operations, the Rights Offering, or the Technology Business Sale in accordance
with the Technology Business Sale Proceeds Waterfall, as applicable; (2) the New Common Stock; (3) the proceeds
from the Rights Offering; (4) the New Warrants; and (5) the proceeds from the Exit Facilities, as applicable.

         1.   Exit Facilities.

          On the Effective Date, the Reorganized Debtors shall enter into the Exit Facilities, the terms of which will
be set forth in the Exit Facility Documents.
         To the extent applicable, Confirmation of the Plan shall be deemed (a) approval of the Exit Facilities
(including the transactions and related agreements contemplated thereby, and all actions to be taken, undertakings to
be made, and obligations to be incurred and fees and expenses to be paid by the Debtors or the Reorganized Debtors,
as applicable, in connection therewith), to the extent not approved by the Bankruptcy Court previously, and
(b) authorization for the Debtors or the Reorganized Debtors, as applicable, to, without further notice to or order of
the Bankruptcy Court, (i) execute and deliver those documents and agreements necessary or appropriate to pursue or
obtain the Exit Facilities, including the Exit Facility Documents, and incur and pay any fees and expenses in
connection therewith, and (ii) act or take action under applicable law, regulation, order, or rule or vote, consent,
authorization, or approval of any Person, subject to such modifications as the Debtors or the Reorganized Debtors, as
applicable, may deem to be necessary to consummate the Exit Facilities.
         As of the Effective Date, upon the granting or continuation of Liens in accordance with the Exit Facility
Documents, such Liens shall constitute valid, binding, enforceable, and automatically perfected Liens in the collateral
specified in the Exit Facility Documents. To the extent provided in the Exit Facility Documents, the Exit Facility
Agents or holder(s) of Liens under the Exit Facility Documents are authorized to file with the appropriate authorities
mortgages, financing statements and other documents, and to take any other action in order to evidence, validate, and
perfect such Liens or security interests. The guarantees, mortgages, pledges, Liens, and other security interests granted
to secure the obligations arising under the Exit Facility Documents have been granted in good faith, for legitimate
business purposes, and for reasonably equivalent value as an inducement to the lenders thereunder to extent credit
thereunder shall be deemed not to constitute a fraudulent conveyance or fraudulent transfer and shall not otherwise be
                                                           32
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 133 of 304



subject to avoidance, recharacterization, or subordination for any purposes whatsoever and shall not constitute
preferential transfers or fraudulent conveyances under the Bankruptcy Code or any applicable nonbankruptcy law,
and the priorities of such Liens and security interests shall be as set forth in the Exit Facility Documents. The
Reorganized Debtors and the persons and entities granted such Liens and security interests shall be authorized to make
all filings and recordings, and to obtain all governmental approvals and consents necessary to establish and perfect
such Liens and security interests under the provisions of the applicable state, federal, or other law that would be
applicable in the absence of the Plan and the Confirmation Order (it being understood that perfection shall occur
automatically by virtue of the entry of the Confirmation Order and any such filings, recordings, approvals, and
consents shall not be required), and will thereafter cooperate to make all other filings and recordings that otherwise
would be necessary under applicable law to give notice of such Liens and security interests to third parties.
         In no event shall the sum of (v) the face amount of letters of credit issued and outstanding at any time under
the Senior Exit LC Facility, plus (w) the face amount of letters of credit issued and outstanding at any time under the
Super Senior Exit Facility, plus (x) the face amount of letters of credit issued or deemed issued and outstanding at any
time under the Roll-Off LC Exit Facility, plus (y) the face amount of letters of credit issued and outstanding at any
time under the Cash Secured LC Exit Facility, exceed the Secured Letter of Credit Cap plus permitted incremental
capacity set forth in the Exit Facilities Term Sheet.
         2.   Issuance of New Common Stock.

          The issuance of the New Common Stock, including the Rights Offering Shares and any options or other
equity awards, if any, reserved for the Management Incentive Plan and the New Warrants, by the Reorganized Debtors
(as set forth in the Restructuring Transactions Memorandum) shall be authorized without the need for any further
corporate action or without any further action by the holders of Claims or Interests. The Reorganized Debtors shall
be authorized to issue a certain number of shares, units or equity interests (as the case may be based on how the New
Common Stock is denominated and the identity of the Reorganized Debtor issuing such shares, units, or equity
interests) of New Common Stock required to be issued under the Plan and pursuant to their New Organizational
Documents. On the Effective Date, the Debtors or Reorganized Debtors, as applicable, shall issue all Securities, notes,
instruments, certificates, and other documents required to be issued pursuant to the Plan.

          All of the shares, units, or equity interests (as the case may be based on how the New Common Stock is
denominated) of New Common Stock issued or authorized to be issued pursuant to the Plan shall be duly authorized,
validly issued, fully paid, and non-assessable. Each distribution and issuance referred to in Article VI hereof shall be
governed by the terms and conditions set forth in the Plan applicable to such distribution or issuance and by the terms
and conditions of the instruments evidencing or relating to such distribution or issuance, which terms and conditions
shall bind each Entity receiving such distribution or issuance.

          On the Effective Date or as soon as reasonably practicable thereafter, the New Common Stock will be
distributed in accordance with the Plan.

         3.   Rights Offering.

         On or about the Effective Date, the applicable Reorganized Debtor shall consummate the Rights Offering,
through which each Consenting Noteholder shall have the opportunity, subject to the terms and conditions set forth in
the Plan and the Rights Offering Procedures, to purchase the Rights Offering Shares.

          The Rights Offering Procedures shall be approved within 5 days of Petition Date and shall provide for a
subscription deadline of no later than the Voting Deadline. Subscription rights to participate in the Rights Offering
shall be distributed to the Consenting Noteholders in accordance with the Restructuring Support Agreement, the
Restructuring Term Sheet, and the Plan and the issuance of such subscription rights will be exempt from SEC
registration under applicable law. Proceeds of the Rights Offering to be used (a) first, for Cash pay down of any
portion Make Whole Amount that is not paid in full in Cash from Technology Business Sale Proceeds in accordance
with the Technology Business Sale Proceeds Waterfall and (b) second, for Cash pay down of Prepetition Funded
Secured Claims.



                                                          33
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 134 of 304



         4.   Issuance of New Warrants.

          On the Effective Date, the applicable Reorganized Debtor (as set forth in the Restructuring Transactions
Memorandum) will issue the New Warrants only to the extent required to provide for distributions to holders of the
Senior Notes Claims, as contemplated by this Plan. All of the New Warrants issued pursuant to the Plan shall be duly
authorized without the need for any further corporate action and without any further action by the Debtors or
Reorganized Debtors, as applicable, validly issued, fully paid, and non-assessable. Each distribution and issuance
referred to in Article VI hereof shall be governed by the terms and conditions set forth in the Restructuring Support
Agreement, the Plan, and the New Warrant Agreements applicable to such distribution or issuance and by the terms
and conditions of the instruments evidencing or relating to such distribution or issuance, which terms and conditions
shall bind each Entity receiving such distribution or issuance without the need for execution by any party thereto other
than the applicable Reorganized Debtor(s).

         The New Warrants shall be distributed to holders of Senior Notes Claims in accordance with the
Restructuring Support Agreement and the Plan. The New Warrants shall have full customary anti-dilution and Black-
Scholes protection.

F.       Corporate Existence.

          Except as otherwise provided in the Plan or any agreement, instrument, or other document incorporated in
the Plan or the Plan Supplement, each Debtor shall continue to exist after the Effective Date as a separate corporate
entity, limited liability company, partnership, or other form, as the case may be, with all the powers of a corporation,
limited liability company, partnership, or other form, as the case may be, pursuant to the applicable law in the
jurisdiction in which each applicable Debtor is incorporated or formed and pursuant to the respective certificate of
incorporation and bylaws (or other formation documents) in effect prior to the Effective Date, except to the extent
such certificate of incorporation and bylaws (or other formation documents) are amended under the Plan or otherwise,
in each case, consistent with the Plan and the Restructuring Support Agreement, and to the extent such documents are
amended in accordance therewith, such documents are deemed to be amended pursuant to the Plan and require no
further action or approval (other than any requisite filings required under applicable state, provincial, or federal law).
After the Effective Date, the respective certificate of incorporation and bylaws (or other formation documents) of one
or more of the Reorganized Debtors may be amended or modified on the terms therein without supervision or approval
by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules. After the Effective
Date, one or more of the Reorganized Debtors may be disposed of, dissolved, wound down, or liquidated without
supervision or approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or Bankruptcy
Rules.

G.       Vesting of Assets in the Reorganized Debtors.

          Except as otherwise provided in the Confirmation Order, the Plan (including, for the avoidance of doubt, the
Restructuring Transactions Memorandum), or any agreement, instrument, or other document incorporated in, or
entered into in connection with or pursuant to, the Plan or Plan Supplement, on the Effective Date, all property in each
Estate, all Causes of Action, and any property acquired by any of the Debtors pursuant to the Plan shall vest in each
respective Reorganized Debtor, free and clear of all Liens, Claims, charges, or other encumbrances. On and after the
Effective Date, except as otherwise provided in the Plan, each Reorganized Debtor may operate its business and may
use, acquire, or dispose of property and compromise or settle any Claims, Interests, or Causes of Action without
supervision or approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or
Bankruptcy Rules.

H.       Cancellation of Existing Securities and Agreements.

           On the Effective Date, except to the extent otherwise provided in the Plan or the Confirmation Order, all
notes, instruments, certificates, credit agreements, indentures, and other documents evidencing Claims or Interests
shall be cancelled and the obligations of the Debtors thereunder or in any way related thereto shall be deemed satisfied
in full, cancelled, discharged, and of no force or effect. Holders of or parties to such cancelled instruments, Securities,
and other documentation will have no rights arising from or relating to such instruments, Securities, and other

                                                            34
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 135 of 304



documentation, or the cancellation thereof, except the rights provided for pursuant to this Plan. Notwithstanding
anything to the contrary herein, but subject to any applicable provisions of Article VI hereof, to the extent cancelled
pursuant to this paragraph, the DIP Credit Agreement, 2021 LC Agreement, the Credit Agreement, and the Senior
Notes Indenture shall continue in effect solely to the extent necessary to: (1) permit holders of Claims under the DIP
Credit Agreement, the 2021 LC Agreement, the Credit Agreement, and the Senior Notes Indenture to receive their
respective Plan Distributions, if any; (2) permit the Reorganized Debtors and the Disbursing Agent, as applicable, to
make Plan Distributions on account of the Allowed Claims under the DIP Credit Agreement, the 2021 LC Agreement,
the Credit Agreement, and the Senior Notes Indenture, as applicable; (3) permit each of the DIP Agents, the Revolving
and LC Administrative Agent, the Term Loan Administrative Agent, the 2021 LC Administrative Agent, the
Superpriority Term Loan Agent, and the Senior Notes Trustee to seek compensation and/or reimbursement of fees
and expenses in accordance with the terms of this Plan; and (4) permit each of the DIP Agent, the Revolving and LC
Administrative Agent, the Term Loan Administrative Agent, the 2021 LC Administrative Agent, Superpriority Term
Loan Agent, and the Senior Notes Trustee to appear and be heard in the Chapter 11 Cases or in any proceeding in the
Bankruptcy Court, including to enforce any obligation owed to the DIP Agent, the Revolving and LC Administrative
Agent, the Term Loan Administrative Agent, the 2021 LC Administrative Agent, the Superpriority Term Loan Agent,
and the Senior Notes Trustee, or holders of Claims under the DIP Credit Agreement, the 2021 LC Agreement, the
Credit Agreement, and the Senior Notes Indenture. Except as provided in this Plan (including Article VI hereof), on
the Effective Date, the DIP Agents, the Revolving and LC Administrative Agent, the Term Loan Administrative
Agent, the 2021 LC Administrative Agent, the Superpriority Term Loan Agent, and the Senior Notes Trustee, and
their respective agents, successors, and assigns, shall be automatically and fully discharged of all of their duties and
obligations associated with the DIP Credit Agreement, the 2021 LC Agreement, the Credit Agreement, and the Senior
Notes Indenture, as applicable. To the extent cancelled in accordance with this paragraph, the commitments and
obligations (if any) of the holders of the Senior Notes and the lenders under the DIP Credit Agreement, the Credit
Agreement, and the 2021 LC Agreement to extend any further or future credit or financial accommodations to any of
the Debtors, any of their respective subsidiaries or any of their respective successors or assigns under the 2021 LC
Agreement, the Credit Agreement, and the Senior Notes Indenture, as applicable, shall fully terminate and be of no
further force or effect on the Effective Date.

I.       Corporate Action.

          Upon the Effective Date, all actions contemplated under the Plan shall be deemed authorized and approved
in all respects, including: (1) adoption or assumption, as applicable, of the Compensation and Benefit Programs;
(2) selection of the directors and officers for the Reorganized Debtors; (3) the issuance and distribution of the New
Common Stock; (4) implementation of the Restructuring Transactions, including the Rights Offering; (5) issuance
and distribution of the New Warrants; (6) entry into the New Warrants Agreements and the Exit Facility Documents,
as applicable; (7) all other actions contemplated under the Plan (whether to occur before, on, or after the Effective
Date); (8) adoption of the New Organizational Documents; (9) the rejection, assumption, or assumption and
assignment, as applicable, of Executory Contracts and Unexpired Leases; and (10) all other acts or actions
contemplated or reasonably necessary or appropriate to promptly consummate the Restructuring Transactions
contemplated by the Plan (whether to occur before, on, or after the Effective Date). All matters provided for in the
Plan involving the corporate structure of the Debtors or the Reorganized Debtors, and any corporate, partnership,
limited liability company, or other governance action required by the Debtors or the Reorganized Debtor, as
applicable, in connection with the Plan shall be deemed to have occurred and shall be in effect, without any
requirement of further action by the Security holders, members, directors, or officers of the Debtors or the Reorganized
Debtors, as applicable. On or (as applicable) prior to the Effective Date, the appropriate officers of the Debtors or the
Reorganized Debtors, as applicable, shall be authorized and (as applicable) directed to issue, execute, and deliver the
agreements, documents, Securities, and instruments contemplated under the Plan (or necessary or desirable to effect
the transactions contemplated under the Plan) in the name of and on behalf of the Reorganized Debtors, including the
New Common Stock, the New Organizational Documents, the Exit Facility Documents, the New Warrants, the New
Warrants Agreements (as applicable), and any and all other agreements, documents, Securities, and instruments
relating to the foregoing. The authorizations and approvals contemplated by this Article IV.I shall be effective
notwithstanding any requirements under non-bankruptcy law.




                                                           35
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 136 of 304



J.       New Organizational Documents.

         On or immediately prior to the Effective Date, the New Organizational Documents shall be automatically
adopted by the applicable Reorganized Debtors. To the extent required under the Plan or applicable non-bankruptcy
law, each of the Reorganized Debtors will file its New Organizational Documents with the applicable Secretaries of
State and/or other applicable authorities in its respective state or country of organization if and to the extent required
in accordance with the applicable laws of the respective state or country of organization. The New Organizational
Documents will (a) prohibit the issuance of non-voting equity Securities, to the extent required under
section 1123(a)(6) of the Bankruptcy Code and (b) provide for customary minority shareholder protections and
information and reporting requirements subject to the consent rights set forth in Section 3.02 of the Restructuring
Support Agreement.

          After the Effective Date, the Reorganized Debtors may amend and restate their respective New
Organizational Documents in accordance with the terms thereof, and the Reorganized Debtors may file such amended
certificates or articles of incorporation, bylaws, or such other applicable formation documents, and other constituent
documents as permitted by the laws of the respective states, provinces, or countries of incorporation and the New
Organizational Documents.

K.       Indemnification Obligations.

          Consistent with applicable law, all indemnification provisions in place as of the Effective Date (whether in
the by-laws, certificates of incorporation or formation, limited liability company agreements, other organizational
documents, board resolutions, indemnification agreements, employment contracts, or otherwise) for current and
former directors, officers, managers, employees, attorneys, accountants, investment bankers, and other professionals
of the Debtors, as applicable, shall be reinstated and remain intact, irrevocable, and shall survive the effectiveness of
the Plan on terms no less favorable to such current and former directors, officers, managers, employees, attorneys,
accountants, investment bankers, and other professionals of the Debtors than the indemnification provisions in place
prior to the Effective Date[; provided that the Reorganized Debtors shall not indemnify officers, directors, managers,
employees, attorneys, accountants, investment bankers, or other professionals of the Debtors for any claims or Causes
of Action arising out of or relating to any act or omission that is a criminal act or constitutes intentional fraud, gross
negligence, or willful misconduct.]

L.       Directors and Officers of the Reorganized Debtors.

         The New Board will consist of [●] directors: (i) the Chief Executive Officer of Reorganized McDermott, (ii)
[●] directors selected by the Required Consenting Term Lenders, and (iii) [●] directors selected by the Required
Consenting Revolving Lenders and the Required Consenting LC Lenders. The identities of directors on the New
Board shall be set forth in the Plan Supplement to the extent known at the time of filing. Corporate governance for
Reorganized McDermott, including charters, bylaws, operating agreements, or other organization documents, as
applicable, shall: (a) be consistent with the Restructuring Term Sheet, Section 3 of the Restructuring Support
Agreement, and section 1123(a)(6) of the Bankruptcy Code; and (b) provide for customary minority shareholder
protections and information and reporting requirements reasonably acceptable to the Debtors and the Required
Consenting Stakeholders.

M.       Effectuating Documents; Further Transactions.

         On and after the Effective Date, the Reorganized Debtors, and their respective officers, directors, members,
or managers (as applicable), are authorized to and may issue, execute, deliver, file, or record such contracts, Securities,
instruments, releases, and other agreements or documents and take such actions as may be necessary or appropriate to
effectuate, implement, and further evidence the terms and conditions of the Plan, Exit Facilities entered into, and the
Securities issued pursuant to the Plan in the name of and on behalf of the Reorganized Debtors, without the need for
any approvals, authorization, or consents except for those expressly required pursuant to the Plan.




                                                            36
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 137 of 304



N.       Section 1146 Exemption.

          To the fullest extent permitted by section 1146(a) of the Bankruptcy Code, any transfers (whether from a
Debtor to a Reorganized Debtor or to any other Person) of property under the Plan or pursuant to: (1) the issuance,
distribution, transfer, or exchange of any debt, equity Security, or other interest in the Debtors or the Reorganized
Debtors, including the New Common Stock and the New Warrants; (2) the Restructuring Transactions; (3) the
creation, modification, consolidation, termination, refinancing, and/or recording of any mortgage, deed of trust, or
other security interest, or the securing of additional indebtedness by such or other means; (4) the making, assignment,
or recording of any lease or sublease; (5) the grant of collateral as security for the Reorganized Debtors’ obligations
under and in connection with the Exit Facilities; or (6) the making, delivery, or recording of any deed or other
instrument of transfer under, in furtherance of, or in connection with, the Plan, including any deeds, bills of sale,
assignments, or other instrument of transfer executed in connection with any transaction arising out of, contemplated
by, or in any way related to the Plan, shall not be subject to any document recording tax, stamp tax, conveyance fee,
intangibles or similar tax, mortgage tax, real estate transfer tax, personal property transfer tax, sales or use tax,
mortgage recording tax, Uniform Commercial Code filing or recording fee, regulatory filing or recording fee, or other
similar tax or governmental assessment, and upon entry of the Confirmation Order, the appropriate state or local
governmental officials or agents shall forego the collection of any such tax or governmental assessment and accept
for filing and recordation any of the foregoing instruments or other documents without the payment of any such tax,
recordation fee, or governmental assessment. All filing or recording officers (or any other Person with authority over
any of the foregoing), wherever located and by whomever appointed, shall comply with the requirements of section
1146(a) of the Bankruptcy Code, shall forego the collection of any such tax or governmental assessment, and shall
accept for filing and recordation any of the foregoing instruments or other documents without the payment of any such
tax or governmental assessment.

O.       Director and Officer Liability Insurance.

         Notwithstanding anything in the Plan to the contrary, the Reorganized Debtors shall be deemed to have
assumed all of the Debtors’ D&O Liability Insurance Policies pursuant to section 365(a) of the Bankruptcy Code
effective as of the Effective Date. Entry of the Confirmation Order will constitute the Bankruptcy Court’s approval
of the Reorganized Debtors’ foregoing assumption of each of the unexpired D&O Liability Insurance Policies.
Notwithstanding anything to the contrary contained in the Plan, Confirmation of the Plan shall not discharge, impair,
or otherwise modify any indemnity obligations assumed by the foregoing assumption of the D&O Liability Insurance
Policies, and each such indemnity obligation will be deemed and treated as an Executory Contract that has been
assumed by the Debtors under the Plan as to which no Proof of Claim need be filed.

          In addition, after the Effective Date, none of the Reorganized Debtors shall terminate or otherwise reduce the
coverage under any D&O Liability Insurance Policies (including any “tail policy”) in effect on or after the Petition
Date, with respect to conduct occurring prior thereto, and all directors and officers of the Debtors who served in such
capacity at any time prior to the Effective Date shall be entitled to the full benefits of any such policy for the full term
of such policy, to the extent set forth therein, regardless of whether such directors and officers remain in such positions
after the Effective Date.

P.       Management Incentive Plan.

          Effective on the Effective Date, the Reorganized Debtors will reserve 7.5% of New Common Stock (on a
fully diluted and fully distributed basis) which may be granted in the form of options, restricted stock, restricted stock
units, warrants, stock appreciations rights or any combination thereof (each an “Award” and such reserve, the “MIP
Pool”) for grant to management employees and members of the New Board and enter into severance and change in
control arrangements (“Severance Arrangements”) with senior executives of the Debtors that are insiders pursuant
to Section 16 of the Exchange Act (“Senior Executives”) in amounts and on terms and conditions to be agreed with
and approved by the Required Consenting Lenders. The New Board shall grant no less than 53.33% of the MIP Pool
to the employees of the Debtors no later than 60 days following the Effective Date (the “Emergence Awards”) with
the terms of the Emergence Awards to be determined as set forth below and the remainder of the MIP Pool will be
available for future grants to management employees and members of the New Board with allocations, terms and
conditions to be determined by the New Board. From the Petition Date through entry of the Confirmation Order, the

                                                            37
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 138 of 304



Debtors, the Required Consenting Lenders and any consultants or advisors engaged by the Required Consenting
Lenders will use commercially reasonable efforts to agree on an allocation schedule and the terms, conditions, vesting
and composition (including, for the avoidance of doubt, which may be in any form of Award) of the Emergence
Awards (together, the “MIP Proposal”), and during this period the Debtors will use commercially reasonable efforts
to facilitate meetings between the Required Consenting Lenders and the Debtors’ key management personnel. As
soon as reasonably practicable following the Effective Date but no later than 60 days following the Effective Date,
the New Board shall consider the MIP Proposal for approval and New Board shall determine the final terms and
conditions of the actual grants. A Senior Executive will be permitted to voluntarily terminate for “Good Reason” and
receive the severance benefits under the Severance Arrangements if the Senior Executive does not receive an
Emergence Award.

Q.       Employee and Retiree Benefits.

         Unless otherwise provided herein, and subject to Article V hereof, all employee wages, compensation, and
benefit programs in place as of the Effective Date with the Debtors shall be assumed by the Reorganized Debtors and
shall remain in place as of the Effective Date, and the Reorganized Debtors will continue to honor such agreements,
arrangements, programs, and plans. For the avoidance of doubt, pursuant to section 1129(a)(13) of the Bankruptcy
Code, from and after the Effective Date, all retiree benefits (as such term is defined in section 1114 of the Bankruptcy
Code), if any, shall continue to be paid in accordance with applicable law. On the Effective Date, the Debtors shall
enter into severance and change in control arrangements with Senior Executives in amounts and on terms and
conditions to be agreed with and approved by the Required Consenting Lenders.

R.       Preservation of Causes of Action.

         In accordance with section 1123(b) of the Bankruptcy Code, but subject to Article VIII hereof, each
Reorganized Debtor, as applicable, shall retain and may enforce all rights to commence and pursue, as appropriate,
any and all Causes of Action of the Debtors, whether arising before or after the Petition Date, including any actions
specifically enumerated in the Schedule of Retained Causes of Action, and the Reorganized Debtors’ rights to
commence, prosecute, or settle such Causes of Action shall be preserved notwithstanding the occurrence of the
Effective Date, other than the Causes of Action released by the Debtors pursuant to the releases and exculpations
contained in the Plan, including in Article VIII hereof, which shall be deemed released and waived by the Debtors and
the Reorganized Debtors as of the Effective Date.

          The Reorganized Debtors may pursue such retained Causes of Action, as appropriate, in accordance with the
best interests of the Reorganized Debtors. No Entity (other than the Released Parties) may rely on the absence of
a specific reference in the Plan, the Plan Supplement, or the Disclosure Statement to any Cause of Action
against it as any indication that the Debtors or the Reorganized Debtors, as applicable, will not pursue any and
all available Causes of Action of the Debtors against it. The Debtors and the Reorganized Debtors expressly
reserve all rights to prosecute any and all Causes of Action against any Entity, except as otherwise expressly
provided in the Plan, including Article VIII hereof. Unless otherwise agreed upon in writing by the parties to
the applicable Cause of Action, all objections to the Schedule of Retained Causes of Action must be Filed with
the Bankruptcy Court on or before thirty (30) days after the Effective Date. Any such objection that is not
timely filed shall be disallowed and forever barred, estopped, and enjoined from assertion against any
Reorganized Debtor, without the need for any objection or responsive pleading by the Reorganized Debtors or
any other party in interest or any further notice to or action, order, or approval of the Bankruptcy Court. The
Reorganized Debtors may settle any such objection without any further notice to or action, order, or approval of the
Bankruptcy Court. If there is any dispute regarding the inclusion of any Cause of Action on the Schedule of Retained
Causes of Action that remains unresolved by the Debtors or Reorganized Debtors, as applicable, and the objection
party for thirty (30) days, such objection shall be resolved by the Bankruptcy Court. Unless any Causes of Action of
the Debtors against an Entity are expressly waived, relinquished, exculpated, released, compromised, or settled in the
Plan or a Final Order, the Reorganized Debtors expressly reserve all Causes of Action, for later adjudication, and,
therefore, no preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue preclusion, claim
preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply to such Causes of Action upon, after, or
as a consequence of the Confirmation or Consummation.


                                                           38
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 139 of 304



         The Reorganized Debtors reserve and shall retain such Causes of Action of the Debtors notwithstanding the
rejection or repudiation of any Executory Contract or Unexpired Lease during the Chapter 11 Cases or pursuant to the
Plan. In accordance with section 1123(b)(3) of the Bankruptcy Code, any Causes of Action that a Debtor may hold
against any Entity shall vest in the Reorganized Debtors, except as otherwise expressly provided in the Plan, including
Article VIII hereof. The applicable Reorganized Debtors, through their authorized agents or representatives, shall
retain and may exclusively enforce any and all such Causes of Action. The Reorganized Debtors shall have the
exclusive right, authority, and discretion to determine and to initiate, file, prosecute, enforce, abandon, settle,
compromise, release, withdraw, or litigate to judgment any such Causes of Action and to decline to do any of the
foregoing without the consent or approval of any third party or further notice to or action, order, or approval of the
Bankruptcy Court.

                                     ARTICLE V.
                TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.       Assumption and Rejection of Executory Contracts and Unexpired Leases.

         On the Effective Date, except as otherwise provided in Article V.H.1 and elsewhere herein, all Executory
Contracts or Unexpired Leases not otherwise assumed or rejected will be deemed assumed by the applicable
Reorganized Debtor (and assigned to the party(ies) set forth in the Technology Business Sale Documents, as
applicable) in accordance with the provisions and requirements of sections 365 and 1123 of the Bankruptcy Code,
other than those that are: (1) identified on the Rejected Executory Contracts and Unexpired Leases Schedule; (2)
previously expired or terminated pursuant to their own terms; (3) have been previously assumed or rejected by the
Debtors pursuant to a Final Order; (4) are the subject of a motion to reject that is pending on the Effective Date; or
(5) have an ordered or requested effective date of rejection that is after the Effective Date.

          Entry of the Confirmation Order shall constitute an order of the Bankruptcy Court approving the assumptions,
assumptions and assignments, or rejections of the Executory Contracts or Unexpired Leases as set forth in the Plan,
the Assumed Executory Contract and Unexpired Leases Schedule, or the Rejected Executory Contracts and Unexpired
Leases Schedule, pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Except as otherwise specifically set
forth herein, assumptions or rejections of Executory Contracts and Unexpired Leases pursuant to the Plan are effective
as of the Effective Date. Each Executory Contract or Unexpired Lease assumed pursuant to the Plan or by Bankruptcy
Court order but not assigned to a third party before the Effective Date shall re-vest in and be fully enforceable by the
applicable contracting Reorganized Debtor in accordance with its terms, except as such terms may have been modified
by the provisions of the Plan or any order of the Bankruptcy Court authorizing and providing for its assumption. Any
motions to assume Executory Contracts or Unexpired Leases pending on the Effective Date shall be subject to approval
by a Final Order on or after the Effective Date but may be withdrawn, settled, or otherwise prosecuted by the
Reorganized Debtors.

          To the maximum extent permitted by law, to the extent any provision in any Executory Contract or Unexpired
Lease assumed or assumed and assigned pursuant to the Plan restricts or prevents, or purports to restrict or prevent,
or is breached or deemed breached by, the assumption or assumption and assignment of such Executory Contract or
Unexpired Lease (including any “change of control” provision), then such provision shall be deemed modified such
that the transactions contemplated by the Plan shall not entitle the non-Debtor party thereto to terminate such
Executory Contract or Unexpired Lease or to exercise any other default-related rights with respect thereto.
Notwithstanding anything to the contrary in the Plan, the Debtors or the Reorganized Debtors, as applicable, reserve
the right to alter, amend, modify, or supplement the Assumed Executory Contracts and Unexpired Leases Schedule
and the Rejected Executory Contracts and Unexpired Leases Schedule at any time up to forty-five (45) days after the
Effective Date, so long as such allocation, amendment, modification, or supplement is consistent with the
Restructuring Support Agreement.

B.       Claims Based on Rejection of Executory Contracts or Unexpired Leases.

        Unless otherwise provided by a Final Order of the Bankruptcy Court, all Proofs of Claim with respect to
Claims arising from the rejection of Executory Contracts or Unexpired Leases, pursuant to the Plan or the
Confirmation Order, if any, must be Filed with the Bankruptcy Court within thirty (30) days after the later of (1) the

                                                          39
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 140 of 304



date of entry of an order of the Bankruptcy Court (including the Confirmation Order) approving such rejection, (2) the
effective date of such rejection, or (3) the Effective Date. Any Claims arising from the rejection of an Executory
Contract or Unexpired Lease not Filed with the Bankruptcy Court within such time will be automatically
disallowed, forever barred from assertion, and shall not be enforceable against the Debtors or the Reorganized
Debtors, the Estates, or their property without the need for any objection by the Reorganized Debtors or
further notice to, or action, order, or approval of the Bankruptcy Court or any other Entity, and any Claim
arising out of the rejection of the Executory Contract or Unexpired Lease shall be deemed fully satisfied,
released, and discharged, notwithstanding anything in the Proof of Claim to the contrary. All Allowed Claims
arising from the rejection of the Debtors’ Executory Contracts or Unexpired Leases shall be classified as General
Unsecured Claims and shall be treated in accordance with Article III.B.13 of this Plan.

C.       Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.

         No later than seven (7) calendar days before the Confirmation Hearing, the Debtors shall provide notices of
proposed Cure amounts to the counterparties to the agreements listed on the Assumed Executory Contracts and
Unexpired Leases Schedule, which shall include a description of the procedures for objecting to the proposed Cure
amounts or the Reorganized Debtors’ ability to provide “adequate assurance of future performance thereunder” (within
the meaning of section 365 of the Bankruptcy Code). Unless otherwise agreed in writing by the parties in the
applicable Executory Contract or Unexpired Lease, any objection by a counterparty to an Executory Contract or
Unexpired Lease to a proposed assumption or related Cure amount must be Filed, served, and actually received by the
counsel to the Debtor no later than the date and time specified in the notice. Any counterparty to an Executory Contract
or Unexpired Lease that fails to object timely to the proposed assumption or Cure amount will be deemed to have
assented to such assumption or Cure amount. Notwithstanding anything herein to the contrary, in the event that any
Executory Contract or Unexpired Lease is added to the Assumed Executory Contracts and Unexpired Leases Schedule
after such seven-day deadline, a notice of proposed Cure amounts with respect to such Executory Contract or
Unexpired Lease will be sent promptly to the counterparty thereof.

         Unless otherwise agreed upon in writing by the parties to the applicable Executory Contract or Unexpired
Lease, all requests for payment of Cure that differ from the amounts paid or proposed to be paid by the Debtors or the
Reorganized Debtors to a counterparty must be Filed with the Bankruptcy Court on or before thirty (30) days after the
Effective Date. Any such request that is not timely filed shall be disallowed and forever barred, estopped, and enjoined
from assertion, and shall not be enforceable against any Reorganized Debtor, without the need for any objection by
the Reorganized Debtors or any other party in interest or any further notice to or action, order, or approval of the
Bankruptcy Court. Any Cure shall be deemed fully satisfied, released, and discharged upon payment by the Debtors
or the Reorganized Debtors of the Cure; provided that nothing herein shall prevent the Reorganized Debtors from
paying any Cure despite the failure of the relevant counterparty to file such request for payment of such Cure amount.
The Reorganized Debtors also may settle any Cure without any further notice to or action, order, or approval of the
Bankruptcy Court.

          The Debtors or the Reorganized Debtors, as applicable, shall pay the Cure amounts, if any, on the Effective
Date or as soon as reasonably practicable thereafter, or on such other terms as the parties to such Executory Contracts
or Unexpired Leases may agree. If there is any dispute regarding any Cure, the ability of the Reorganized Debtors or
any assignee to provide “adequate assurance of future performance” within the meaning of section 365 of the
Bankruptcy Code, or any other matter pertaining to assumption, then payment of the applicable Cure amount shall
occur as soon as reasonably practicable after entry of a Final Order resolving such dispute, approving such assumption
(and, if applicable, assignment), or as may be agreed upon by the Debtors or the Reorganized Debtors, as applicable,
and the counterparty to the Executory Contract or Unexpired Lease.

          Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise shall result in
the full release and satisfaction of any Cures, Claims, or defaults, whether monetary or nonmonetary, including
defaults of provisions restricting the change in control or ownership interest composition or any bankruptcy-related
defaults, arising at any time prior to the effective date of assumption. Any and all Proofs of Claim based upon
Executory Contracts or Unexpired Leases that have been assumed in the Chapter 11 Cases, including pursuant
to the Confirmation Order, shall be deemed disallowed and expunged as of the later of (1) the date of entry of
an order of the Bankruptcy Court (including the Confirmation Order) approving such assumption, (2) the

                                                          40
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 141 of 304



effective date of such assumption or (3) the Effective Date without the need for any objection thereto or any
further notice to or action, order, or approval of the Bankruptcy Court.

D.       Preexisting Obligations to the Debtors Under Executory Contracts and Unexpired Leases.

         Rejection of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise shall not constitute
a termination of preexisting obligations owed to the Debtors or the Reorganized Debtors, as applicable, under such
Executory Contracts or Unexpired Leases. In particular, notwithstanding any non-bankruptcy law to the contrary, the
Reorganized Debtors expressly reserve and do not waive any right to receive, or any continuing obligation of a
counterparty to provide, warranties or continued maintenance obligations with respect to goods previously purchased
by the Debtors pursuant to rejected Executory Contracts or Unexpired Leases.

E.       Insurance Policies.

         Each of the Debtors’ insurance policies and any agreements, documents, or instruments relating thereto, are
treated as Executory Contracts under the Plan. Unless otherwise provided in the Plan, on the Effective Date, (1) the
Debtors shall be deemed to have assumed all insurance policies and any agreements, documents, and instruments
relating to coverage of all insured Claims and (2) such insurance policies and any agreements, documents, or
instruments relating thereto shall revest in the Reorganized Debtors.

F.       Reservation of Rights.

         Nothing contained in the Plan or the Plan Supplement shall constitute an admission by the Debtors or any
other party that any contract or lease is in fact an Executory Contract or Unexpired Lease or that any Reorganized
Debtor has any liability thereunder. If there is a dispute regarding whether a contract or lease is or was executory or
unexpired at the time of assumption or rejection, the Debtors or the Reorganized Debtors, as applicable, shall have
forty-five (45) days following entry of a Final Order resolving such dispute to alter their treatment of such contract or
lease.

G.       Nonoccurrence of Effective Date.

         In the event that the Effective Date does not occur, the Bankruptcy Court shall retain jurisdiction with respect
to any request to extend the deadline for assuming or rejecting Unexpired Leases pursuant to section 365(d)(4) of the
Bankruptcy Code.

H.       Employee Compensation and Benefits.

         1.   Compensation and Benefit Programs.

        Subject to the provisions of the Plan, all Compensation and Benefits Programs shall be treated as Executory
Contracts under the Plan and deemed assumed on the Effective Date pursuant to the provisions of sections 365
and 1123 of the Bankruptcy Code, except for:

         a.       all employee equity or equity-based incentive plans, and any provisions set forth in the
                  Compensation and Benefits Program that provide for rights to acquire Existing Equity Interests in
                  any of the Debtors;

         b.       the change in control agreements entered into with current employees, unless otherwise determined
                  by the Required Consenting Lenders prior to the Effective Date;

         c.       Compensation and Benefits Programs that have been rejected pursuant to an order of a Bankruptcy
                  Court; and

         d.       Compensation and Benefits Programs that, as of the entry of the Confirmation Order, have been
                  specifically waived by the beneficiaries of any employee benefit plan or contract.
                                                           41
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 142 of 304



          Any assumption of Compensation and Benefits Programs pursuant to the terms herein shall be deemed not
to trigger (i) any applicable change of control, immediate vesting, termination (similar provisions therein) and (ii) an
event of “Good Reason” (or a term of like import), in each case as a result of the consummation of the Restructuring
Transactions. No counterparty shall have rights under a Compensation and Benefits Program assumed pursuant to the
Plan other than those applicable immediately prior to such assumption.

         On the Effective Date, the Debtors shall enter into severance and change in control arrangements with Senior
Executives in amounts and on terms and conditions to be agreed with and approved by the Required Consenting
Lenders.

         2.       Workers’ Compensation Programs.

          As of the Effective Date, except as set forth in the Plan Supplement, the Debtors and the Reorganized Debtors
shall continue to honor their obligations under: (a) all applicable workers’ compensation laws in states in which the
Reorganized Debtors operate; and (b) the Debtors’ written contracts, agreements, agreements of indemnity,
self-insured workers’ compensation bonds, policies, programs, and plans for workers’ compensation and workers’
compensation insurance. All Proofs of Claims on account of workers’ compensation shall be deemed withdrawn
automatically and without any further notice to or action, order, or approval of the Bankruptcy Court; provided that
nothing in the Plan shall limit, diminish, or otherwise alter the Debtors’ or Reorganized Debtors’ defenses, Causes of
Action, or other rights under applicable non-bankruptcy law with respect to any such contracts, agreements, policies,
programs, and plans; provided further that nothing herein shall be deemed to impose any obligations on the Debtors
in addition to what is provided for under applicable state law.

I.       Contracts and Leases Entered Into After the Petition Date.

        Contracts and leases entered into after the Petition Date by any Debtor, including any Executory Contracts
and Unexpired Leases assumed by such Debtor, will be performed by the applicable Debtor or the Reorganized
Debtors in the ordinary course of their business. Accordingly, such contracts and leases (including any assumed
Executory Contracts and Unexpired Leases) will survive and remain unaffected by entry of the Confirmation Order.

                                             ARTICLE VI.
                                 PROVISIONS GOVERNING DISTRIBUTIONS

A.       Distributions on Account of Claims Allowed as of the Effective Date.

           Except as otherwise provided herein, in a Final Order, or as otherwise agreed to by the Debtors or the
Reorganized Debtors, as the case may be, and the holder of the applicable Allowed Claim on the first Distribution
Date, the Reorganized Debtors shall make initial distributions under the Plan on account of Claims Allowed on or
before the Effective Date, subject to the Reorganized Debtors’ right to object to Claims; provided that (1) Allowed
Administrative Claims with respect to liabilities incurred by the Debtors in the ordinary course of business during the
Chapter 11 Cases or assumed by the Debtors prior to the Effective Date shall be paid or performed in the ordinary
course of business in accordance with the terms and conditions of any controlling agreements, course of dealing,
course of business, or industry practice, (2) Allowed Priority Tax Claims shall be paid in accordance with Article II.D
of the Plan, and (3) Allowed General Unsecured Claims shall be paid in accordance with Article III.B.13 of the Plan.
To the extent any Allowed Priority Tax Claim is not due and owing on the Effective Date, such Claim shall be paid
in full in Cash in accordance with the terms of any agreement between the Debtors and the holder of such Claim or as
may be due and payable under applicable non-bankruptcy law or in the ordinary course of business. Thereafter, a
Distribution Date shall occur no less frequently than once in every ninety (90) day period, as necessary, in the
Reorganized Debtors’ sole discretion.

B.       Disbursing Agent.

         All distributions under the Plan shall be made by the Reorganized Debtors. The Disbursing Agent shall not
be required to give any bond or surety or other security for the performance of its duties unless otherwise ordered by


                                                          42
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 143 of 304



the Bankruptcy Court. Additionally, in the event that the Disbursing Agent is so otherwise ordered, all costs and
expenses of procuring any such bond or surety shall be borne by the Reorganized Debtors.

C.       Rights and Powers of Disbursing Agent.

         1.   Powers of the Disbursing Agent.

        The Disbursing Agent shall be empowered to: (a) effect all actions and execute all agreements, instruments,
and other documents necessary to perform its duties under the Plan; (b) make all distributions contemplated hereby;
(c) employ professionals to represent it with respect to its responsibilities; and (d) exercise such other powers as may
be vested in the Disbursing Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the
Disbursing Agent to be necessary and proper to implement the provisions hereof.

         2.   Expenses Incurred On or After the Effective Date.

          Except as otherwise ordered by the Bankruptcy Court, the amount of any reasonable fees and expenses
incurred by the Disbursing Agent on or after the Effective Date (including taxes), and any reasonable compensation
and expense reimbursement claims (including reasonable attorney fees and expenses), made by the Disbursing Agent
shall be paid in Cash by the Reorganized Debtors.

D.       Delivery of Distributions and Undeliverable or Unclaimed Distributions.

         1.   Record Date for Distribution.

          On the Distribution Record Date, the Claims Register shall be closed and any party responsible for making
distributions shall instead be authorized and entitled to recognize only those record holders listed on the Claims
Register as of the close of business on the Distribution Record Date. If a Claim, other than one based on a publicly
traded Security, is transferred twenty (20) or fewer days before the Distribution Record Date, the Distribution Agent
shall make distributions to the transferee only to the extent practical and, in any event, only if the relevant transfer
form contains an unconditional and explicit certification and waiver of any objection to the transfer by the transferor.

         2.   Delivery of Distributions in General.

          Except as otherwise provided herein, the Disbursing Agent shall make distributions to holders of Allowed
Claims and Allowed Interests (as applicable) as of the Distribution Record Date at the address for each such holder as
indicated on the Debtors’ records as of the date of any such distribution; provided that the manner of such distributions
shall be determined at the discretion of the Reorganized Debtors.

         3.   Minimum Distributions.

          No fractional shares of New Common Stock or New Warrants shall be distributed and no Cash shall be
distributed in lieu of such fractional amounts. When any distribution pursuant to the Plan on account of an Allowed
Claim or Allowed Interest (as applicable) would otherwise result in the issuance of a number of shares of New
Common Stock or New Warrants that is not a whole number, the actual distribution of shares of New Common Stock
or New Warrants shall be rounded to the next lower whole number with no further payment therefor. The total number
of authorized shares of New Common Stock or New Warrants to be distributed to holders of Allowed Claims
hereunder shall be adjusted as necessary to account for the foregoing rounding.

         4.   Undeliverable Distributions and Unclaimed Property.

         In the event that any distribution to any holder of Allowed Claims or Allowed Interests (as applicable) is
returned as undeliverable, no distribution to such holder shall be made unless and until the Disbursing Agent has
determined the then-current address of such holder, at which time such distribution shall be made to such holder
without interest; provided that such distributions shall be deemed unclaimed property under section 347(b) of the
Bankruptcy Code at the expiration of one year from the Effective Date. After such date, all unclaimed property or
                                                           43
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 144 of 304



interests in property shall revert to the Reorganized Debtors automatically and without need for a further order by the
Bankruptcy Court (notwithstanding any applicable federal, provincial or state escheat, abandoned, or unclaimed
property laws to the contrary), and the Claim of any holder of Claims and Interests to such property or Interest in
property shall be discharged and forever barred.

         5.   Surrender of Canceled Instruments or Securities.

          On the Effective Date or as soon as reasonably practicable thereafter, each holder of a certificate or instrument
evidencing a Claim or an Interest that has been cancelled in accordance with Article IV.H hereof shall be deemed to
have surrendered such certificate or instrument to the Distribution Agent. Such surrendered certificate or instrument
shall be cancelled solely with respect to the Debtors, and such cancellation shall not alter the obligations or rights of
any non-Debtor third parties vis-à-vis one another with respect to such certificate or instrument, including with respect
to any indenture or agreement that governs the rights of the holder of a Claim or Interest, which shall continue in effect
for purposes of allowing holders to receive distributions under the Plan, charging liens, priority of payment, and
indemnification rights. Notwithstanding anything to the contrary herein, this paragraph shall not apply to certificates
or instruments evidencing Claims that are Unimpaired under the Plan.

E.       Manner of Payment.

         1. All distributions of the New Common Stock and the New Warrants to the holders of the applicable
Allowed Claims under the Plan shall be made by the Disbursing Agent on behalf of the Debtors or Reorganized
Debtors, as applicable.

         2. All distributions of Cash to the holders of the applicable Allowed Claims under the Plan shall be made
by the Disbursing Agent on behalf of the applicable Debtor or Reorganized Debtor.

          3. At the option of the Disbursing Agent, any Cash payment to be made hereunder may be made by check
or wire transfer or as otherwise required or provided in applicable agreements.

F.       Section 1145 Exemption.

         Pursuant to section 1145 of the Bankruptcy Code, the offering, issuance, and distribution of the New
Common Stock (including the Rights Offering Shares) and the New Warrants, as contemplated by Article III.B hereof,
shall be exempt from, among other things, the registration requirements of section 5 of the Securities Act and any
other applicable law requiring registration prior to the offering, issuance, distribution, or sale of Securities. In addition,
under section 1145 of the Bankruptcy Code, such New Common Stock and the New Warrants will be freely tradable
in the U.S. by the recipients thereof, subject to the provisions of (i) section 1145(b)(1) of the Bankruptcy Code relating
to the definition of an underwriter in section 2(a)(11) of the Securities Act, (ii) compliance with applicable securities
laws and any rules and regulations of the Securities and Exchange Commission, if any, applicable at the time of any
future transfer of such Securities or instruments, and (iii) any restrictions in the Reorganized Debtors’ New
Organizational Documents.

G.       Compliance with Tax Requirements.

          In connection with the Plan, to the extent applicable, the Debtors, Reorganized Debtors, Disbursing Agent,
and any applicable withholding agent shall comply with all tax withholding and reporting requirements imposed on
them by any Governmental Unit, and all distributions made pursuant to the Plan shall be subject to such withholding
and reporting requirements. Notwithstanding any provision in the Plan to the contrary, such parties shall be authorized
to take all actions necessary or appropriate to comply with such withholding and reporting requirements, including
liquidating a portion of the distribution to be made under the Plan to generate sufficient funds to pay applicable
withholding taxes, withholding distributions pending receipt of information necessary to facilitate such distributions,
or establishing any other mechanisms they believe are reasonable and appropriate. The Debtors and Reorganized
Debtors reserve the right to allocate all distributions made under the Plan in compliance with all applicable wage
garnishments, alimony, child support, and similar spousal awards, Liens, and encumbrances.


                                                             44
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 145 of 304



H.       Allocations.

         Distributions in respect of Allowed Claims shall be allocated first to the principal amount of such Claims (as
determined for federal income tax purposes) and then, to the extent the consideration exceeds the principal amount of
the Claims, to any portion of such Claims for accrued but unpaid interest.

I.       No Postpetition Interest on Claims.

          Unless otherwise specifically provided for in the DIP Financing Orders, the Plan, or the Confirmation Order,
or required by applicable bankruptcy and non-bankruptcy law, postpetition interest shall not accrue or be paid on any
prepetition Claims, and no holder of a Claim shall be entitled to interest accruing on or after the Petition Date on such
Claim.

J.       Foreign Currency Exchange Rate.

        Except as otherwise provided in a Bankruptcy Court order, as of the Effective Date, any Claim asserted in
currency other than U.S. dollars shall be automatically deemed converted to the equivalent U.S. dollar value using the
exchange rate for the applicable currency as published in The Wall Street Journal, National Edition, on the Effective
Date.

K.       Setoffs and Recoupment.

          Except as expressly provided in this Plan, each Reorganized Debtor may, pursuant to section 553 of the
Bankruptcy Code, set off and/or recoup against any Plan Distributions to be made on account of any Allowed Claim,
any and all claims, rights, and Causes of Action that such Reorganized Debtor may hold against the holder of such
Allowed Claim to the extent such setoff or recoupment is either (1) agreed in amount among the relevant Reorganized
Debtor(s) and the holder of the Allowed Claim or (2) otherwise adjudicated by the Bankruptcy Court or another court
of competent jurisdiction; provided that neither the failure to effectuate a setoff or recoupment nor the allowance of
any Claim hereunder shall constitute a waiver or release by a Reorganized Debtor or its successor of any and all
claims, rights, and Causes of Action that such Reorganized Debtor or its successor may possess against the applicable
holder. In no event shall any holder of a Claim be entitled to recoup such Claim against any claim, right, or Cause of
Action of the Debtors or the Reorganized Debtors, as applicable, unless such holder actually has performed such
recoupment and provided notice thereof in writing to the Debtors in accordance with Article XII.G hereof on or before
the Effective Date, notwithstanding any indication in any Proof of Claim or otherwise that such holder asserts, has, or
intends to preserve any right of recoupment.

L.       Claims Paid or Payable by Third Parties.

         1.   Claims Paid by Third Parties.

          The Debtors or the Reorganized Debtors, as applicable, shall reduce in full a Claim, and such Claim shall be
disallowed without a Claims objection having to be Filed and without any further notice to or action, order, or approval
of the Bankruptcy Court, to the extent that the holder of such Claim receives payment in full on account of such Claim
from a party that is not a Debtor or a Reorganized Debtor. Subject to the last sentence of this paragraph, to the extent
a holder of a Claim receives a distribution on account of such Claim and receives payment from a party that is not a
Debtor or a Reorganized Debtor on account of such Claim, such holder shall, within fourteen (14) days of receipt
thereof, repay or return the distribution to the applicable Reorganized Debtor, to the extent the holder’s total recovery
on account of such Claim from the third party and under the Plan exceeds the amount of such Claim as of the date of
any such distribution under the Plan. The failure of such holder to timely repay or return such distribution shall result
in the holder owing the applicable Reorganized Debtor annualized interest at the Federal Judgment Rate on such
amount owed for each Business Day after the fourteen (14) day grace period specified above until the amount is repaid.




                                                           45
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 146 of 304



         2.   Claims Payable by Third Parties.

         No distributions under the Plan shall be made on account of an Allowed Claim that is payable pursuant to
one of the Debtors’ insurance policies until the holder of such Allowed Claim has exhausted all remedies with respect
to such insurance policy. To the extent that one or more of the Debtors’ insurers agrees to satisfy in full or in part a
Claim (if and to the extent adjudicated by a court of competent jurisdiction), then immediately upon such insurers’
agreement, the applicable portion of such Claim may be expunged without a Claims objection having to be Filed and
without any further notice to or action, order, or approval of the Bankruptcy Court.

         3.   Applicability of Insurance Policies.

         Except as otherwise provided in the Plan, distributions to holders of Allowed Claims shall be in accordance
with the provisions of any applicable insurance policy. Nothing contained in the Plan shall constitute or be deemed a
waiver of any Cause of Action that the Debtors or any Entity may hold against any other Entity, including insurers
under any policies of insurance, nor shall anything contained herein constitute or be deemed a waiver by such insurers
of any defenses, including coverage defenses, held by such insurers.

                                            ARTICLE VII.
                               PROCEDURES FOR RESOLVING CONTINGENT,
                                 UNLIQUIDATED, AND DISPUTED CLAIMS

A.       Disputed Claims Process.

         There is no requirement to file a Proof of Claim (or move the Bankruptcy Court for allowance) to have a
Claim Allowed for the purposes of the Plan, except as provided in Article V.B of the Plan. On and after the Effective
Date, except as otherwise provided in this Plan, all Allowed Claims shall be satisfied in the ordinary court of business
of the Reorganized Debtors. The Debtors and the Reorganized Debtors, as applicable, shall have the exclusive
authority to (i) determine, without the need for notice to or action, order, or approval of the Bankruptcy Court, that a
claim subject to any Proof of Claim that is Filed is Allowed and (ii) file, settle, compromise, withdraw, or litigate to
judgment any objections to Claims as permitted under this Plan. If the Debtors or Reorganized Debtors dispute any
Claim, such dispute shall be determined, resolved, or adjudicated, as the case may be, in the manner as if the
Chapter 11 Cases had not been commenced and shall survive the Effective Date as if the Chapter 11 Cases had not
been commenced; provided that the Debtors or Reorganized Debtors may elect, at their sole option, to object to any
Claim (other than Claims expressly Allowed by this Plan) and to have the validity or amount of any Claim adjudicated
by the Bankruptcy Court; provided further that holders of Claims may elect to resolve the validity or amount of any
Claim in the Bankruptcy Court. If a holder makes such an election, the Bankruptcy Court shall apply the law that
would have governed the dispute if the Chapter 11 Cases had not been filed. All Proofs of Claim Filed in the
Chapter 11 Cases shall be considered objected to and Disputed without further action by the Debtors. Except as
otherwise provided herein, all Proofs of Claim Filed after the Effective Date shall be disallowed and forever
barred, estopped, and enjoined from assertion, and shall not be enforceable against any Reorganized Debtor,
without the need for any objection by the Reorganized Debtors or any further notice to or action, order, or
approval of the Bankruptcy Court.

B.       Allowance of Claims.

          After the Effective Date, except as otherwise expressly set forth herein, each of the Reorganized Debtors
shall have and retain any and all rights and defenses such Debtor had with respect to any Claim or Interest immediately
prior to the Effective Date. The Debtors may affirmatively determine to deem Unimpaired Claims Allowed to the
same extent such Claims would be allowed under applicable non-bankruptcy law.

C.       Claims Administration Responsibilities.

         Except as otherwise specifically provided in the Plan, after the Effective Date, the Reorganized Debtors shall
have the sole authority: (1) to File, withdraw, or litigate to judgment, objections to Claims or Interests; (2) to settle or
compromise any Disputed Claim without any further notice to or action, order, or approval by the Bankruptcy Court;
                                                            46
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 147 of 304



and (3) to administer and adjust the Claims Register to reflect any such settlements or compromises without any further
notice to or action, order, or approval by the Bankruptcy Court. For the avoidance of doubt, except as otherwise
provided herein, from and after the Effective Date, each Reorganized Debtor shall have and retain any and all rights
and defenses such Debtor had immediately prior to the Effective Date with respect to any Disputed Claim or Interest,
including the Causes of Action retained pursuant to Article IV.R of the Plan.

D.       Estimation of Claims and Interests..

          Before or after the Effective Date, the Debtors or the Reorganized Debtors, as applicable, may (but are not
required to) at any time request that the Bankruptcy Court estimate any Disputed Claim or Interest that is contingent
or unliquidated pursuant to section 502(c) of the Bankruptcy Code for any reason, regardless of whether any party in
interest previously has objected to such Claim or Interest or whether the Bankruptcy Court has ruled on any such
objection, and the Bankruptcy Court shall retain jurisdiction to estimate any such Claim or Interest, including during
the litigation of any objection to any Claim or Interest or during the appeal relating to such objection. Notwithstanding
any provision otherwise in the Plan, a Claim that has been expunged from the Claims Register, but that either is subject
to appeal or has not been the subject of a Final Order, shall be deemed to be estimated at zero dollars, unless otherwise
ordered by the Bankruptcy Court. In the event that the Bankruptcy Court estimates any contingent or unliquidated
Claim or Interest, that estimated amount shall constitute a maximum limitation on such Claim or Interest for all
purposes under the Plan (including for purposes of distributions), and the relevant Reorganized Debtor may elect to
pursue any supplemental proceedings to object to any ultimate distribution on such Claim or Interest.

E.       Adjustment to Claims or Interests without Objection.

         Any duplicate Claim or Interest or any Claim or Interest that has been paid, satisfied, amended, or superseded
may be adjusted or expunged on the Claims Register by the Reorganized Debtors without the Reorganized Debtors
having to File an application, motion, complaint, objection, or any other legal proceeding seeking to object to such
Claim or Interest and without any further notice to or action, order, or approval of the Bankruptcy Court.

F.       Disallowance of Claims or Interests.

          Except as otherwise expressly set forth herein, all Claims and Interests of any Entity from which property is
sought by the Debtors under sections 542, 543, 550, or 553 of the Bankruptcy Code or that the Debtors or the
Reorganized Debtors allege is a transferee of a transfer that is avoidable under sections 522(f), 522(h), 544, 545, 547,
548, 549, or 724(a) of the Bankruptcy Code shall be disallowed if: (a) the Entity, on the one hand, and the Debtors or
the Reorganized Debtors, as applicable, on the other hand, agree or the Bankruptcy Court has determined by Final
Order that such Entity or transferee is liable to turn over any property or monies under any of the aforementioned
sections of the Bankruptcy Code; and (b) such Entity or transferee has failed to turn over such property by the date set
forth in such agreement or Final Order.

G.       No Distributions Pending Allowance.

          Notwithstanding any other provision of the Plan, if any portion of a Claim or Interest is a Disputed Claim or
Interest, as applicable, no payment or distribution provided hereunder shall be made on account of such Claim or
Interest unless and until such Disputed Claim or Interest becomes an Allowed Claim or Interest; provided that if only
the Allowed amount of an otherwise valid Claim or Interest is Disputed, such Claim or Interest shall be deemed
Allowed in the amount not Disputed and payment or distribution shall be made on account of such undisputed amount.

H.       Distributions After Allowance.

          To the extent that a Disputed Claim or Interest ultimately becomes an Allowed Claim or Interest, distributions
(if any) shall be made to the holder of such Allowed Claim or Interest in accordance with the provisions of the Plan.
As soon as reasonably practicable after the date that the order or judgment of the Bankruptcy Court allowing any
Disputed Claim or Interest becomes a Final Order, the Disbursing Agent shall provide to the holder of such Claim or
Interest the distribution (if any) to which such holder is entitled under the Plan as of the Effective Date, without any
interest to be paid on account of such Claim or Interest.
                                                           47
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 148 of 304



I.       No Interest.

         Unless otherwise specifically provided for herein or by order of the Bankruptcy Court, postpetition interest
shall not accrue or be paid on Claims, and no holder of a Claim shall be entitled to interest accruing on or after the
Petition Date on any Claim or right. Additionally, and without limiting the foregoing, interest shall not accrue or be
paid on any Disputed Claim with respect to the period from the Effective Date to the date a final distribution is made
on account of such Disputed Claim, if and when such Disputed Claim becomes an Allowed Claim.

                                        ARTICLE VIII.
                  SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

A.       Discharge of Claims and Termination of Interests.

          Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise specifically provided in the
Definitive Documents, the Plan, or in any contract, instrument, or other agreement or document created or entered
into pursuant to the Plan, the distributions, rights, and treatment that are provided in the Plan shall be in complete
satisfaction, discharge, and release, effective as of the Effective Date, of Claims (including any Intercompany Claims
resolved or compromised after the Effective Date by the Reorganized Debtors), Interests, and Causes of Action of any
nature whatsoever, including any interest accrued on Claims or Interests from and after the Petition Date, whether
known or unknown, against, liabilities of, Liens on, obligations of, rights against, and interests in, the Debtors or any
of their assets or properties, regardless of whether any property shall have been distributed or retained pursuant to the
Plan on account of such Claims and Interests, including demands, liabilities, and Causes of Action that arose before
the Effective Date, any liability (including withdrawal liability) to the extent such Claims or Interests relate to services
performed by employees of the Debtors prior to the Effective Date and that arise from a termination of employment,
any contingent or non-contingent liability on account of representations or warranties issued on or before the Effective
Date, and all debts of the kind specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code, in each case
whether or not: (1) a Proof of Claim based upon such debt or right is Filed or deemed Filed pursuant to section 501
of the Bankruptcy Code; (2) a Claim or Interest based upon such debt, right, or interest is Allowed pursuant to section
502 of the Bankruptcy Code; or (3) the holder of such a Claim or Interest has accepted the Plan. The Confirmation
Order shall be a judicial determination of the discharge of all Claims (other than the Reinstated Claims) and Interests
(other than the Intercompany Interests that are Reinstated) subject to the occurrence of the Effective Date.

B.       Release of Liens.

         Except as otherwise provided in the Exit Facility Documents, the Plan, the Confirmation Order, or in
any contract, instrument, release, or other agreement or document created pursuant to the Plan, on the
Effective Date and concurrently with the applicable distributions made pursuant to the Plan and, in the case of
a Secured Claim, satisfaction in full of the portion of the Secured Claim that is Allowed as of the Effective Date,
except for Other Secured Claims that the Debtors elect to Reinstate in accordance with this Plan, all mortgages,
deeds of trust, Liens, pledges, or other security interests against any property of the Estates shall be fully
released and discharged, and all of the right, title, and interest of any holder of such mortgages, deeds of trust,
Liens, pledges, or other security interests shall revert to the Reorganized Debtors and their successors and
assigns. Any holder of such Secured Claim (and the applicable agents for such holder) shall be authorized and
directed, at the sole cost and expense of the Reorganized Debtors, to release any collateral or other property of
any Debtor (including any cash collateral and possessory collateral) held by such holder (and the applicable
agents for such holder), and to take such actions as may be reasonably requested by the Reorganized Debtors
to evidence the release of such Liens and/or security interests, including the execution, delivery, and filing or
recording of such releases. The presentation or filing of the Confirmation Order to or with any federal, state,
provincial, or local agency, records office, or department shall constitute good and sufficient evidence of, but
shall not be required to effect, the termination of such Liens.

         To the extent that any holder of a Secured Claim that has been satisfied or discharged in full pursuant
to the Plan, or any agent for such holder, has filed or recorded publicly any Liens and/or security interests to
secure such holder’s Secured Claim, then as soon as practicable on or after the Effective Date, such holder (or
the agent for such holder) shall take any and all steps requested by the Debtors, the Reorganized Debtors, or

                                                            48
          Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 149 of 304



Exit Facility Agents that are necessary or desirable to record or effectuate the cancellation and/or
extinguishment of such Liens and/or security interests, including the making of any applicable filings or
recordings, and the Reorganized Debtors shall be entitled to make any such filings or recordings on such
holder’s behalf.

C.        Releases by the Debtors.

         Notwithstanding anything contained in the Plan to the contrary, pursuant to section 1123(b) of the
Bankruptcy Code, in exchange for good and valuable consideration, the adequacy of which is hereby confirmed,
on and after the Effective Date, each Released Party is, and is deemed hereby to be, fully, conclusively,
absolutely, unconditionally, irrevocably, and forever released and discharged by the Debtors, the Reorganized
Debtors, their Estates, and any person seeking to exercise the rights of the Debtors or their Estates, including
any successors to the Debtors or any Estates representatives appointed or selected pursuant to section
1123(b)(3) of the Bankruptcy Code, in each case on behalf of themselves and their respective successors, assigns,
and representatives, and any and all other Entities who may purport to assert any Cause of Action, directly or
derivatively, by, through, for, or because of the foregoing Entities, from any and all Claims and Causes of
Action, including any derivative claims asserted or assertable on behalf of the Debtors, whether known or
unknown, foreseen or unforeseen, matured or unmatured, existing or hereafter arising, contingent or non-
contingent, in law, equity, contract, tort or otherwise, that the Debtors, the Reorganized Debtors, or their
Estates, including any successors to the Debtors or any Estates representative appointed or selected pursuant
to section 1123(b) of the Bankruptcy Code, would have been legally entitled to assert in their own right (whether
individually or collectively) or on behalf of the Holder of any Claim against, or Interest in, a Debtor or other
Entity, or that any Holder of any Claim against, or Interest in, a Debtor or other Entity could have asserted on
behalf of the Debtors, based on or relating to, or in any manner arising from, in whole or in part:

     1.   the Debtors (including the capital structure, management, ownership, or operation thereof), the
          business or contractual arrangement between the Debtors and any Released Party, any Securities
          issued by the Debtors and the ownership thereof, the assertion or enforcement of rights and remedies
          against the Debtors, the Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions (but
          excluding Avoidance Actions brought as counterclaims or defenses to Claims asserted against the
          Debtors), intercompany transactions between or among a Company Party and another Company
          Party, the Superpriority Credit Agreement, the Credit Agreement, the 2021 LC Agreement, the Lloyds
          Letter of Credit Agreement, the Senior Notes Indenture, the Senior Notes, the Chapter 11 Cases, the
          formulation, preparation, dissemination, negotiation, or filing of the Restructuring Support
          Agreement, the Disclosure Statement, the DIP Credit Agreement, the Exit Facility Documents, or the
          Plan (including, for the avoidance of doubt, the Plan Supplement);

     2.   any Restructuring Transaction, contract, instrument, release, or other agreement or document
          (including any legal opinion requested by any Entity regarding any transaction, contract, instrument,
          document or other agreement contemplated by the Plan or the reliance by any Released Party on the
          Plan or the Confirmation Order in lieu of such legal opinion) created or entered into in connection
          with the Restructuring Support Agreement, the Rights Offering, the Disclosure Statement, the DIP
          Credit Agreement, the New Warrants Agreements, the Exit Facility Documents, the Plan, or the Plan
          Supplement, before or during the Chapter 11 Cases;

     3.   the Chapter 11 Cases, the filing of the Chapter 11 Cases, the Disclosure Statement or the Plan, the
          solicitation of votes with respect to the Plan, the pursuit of Confirmation, the pursuit of
          Consummation, the administration and implementation of the Plan, including the issuance or
          distribution of Securities pursuant to the Plan, the Rights Offering, or the distribution of property
          under the Plan or any other related agreement; or

     4.   any related act or omission, transaction, agreement, event, or other occurrence related or relating to
          any of the foregoing taking place on or before the Effective Date, including all Avoidance Actions or
          other relief obtained by the Debtors in the Chapter 11 Cases.


                                                        49
          Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 150 of 304



Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not release (i) post
Effective Date obligations of any party or Entity under the Plan, the Confirmation Order, any Restructuring
Transaction, any Definitive Document, or any other document, instrument, or agreement (including those set
forth in the Plan Supplement) executed to implement the Plan, including the Exit Facility Documents, the New
Warrants Agreements, or any Claim or obligation arising under the Plan, or (ii) the rights of any holder of
Allowed Claims to receive distributions under the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the foregoing Debtor release, which includes by reference each of the related
provisions and definitions contained in the Plan, and further, shall constitute the Bankruptcy Court’s finding
that the foregoing Debtor release is: (a) in exchange for the good and valuable consideration provided by the
Released Parties, including, without limitation, the Released Parties’ contributions to facilitating the
Restructuring Transactions and implementing the Plan; (b) a good faith settlement and compromise of the
Claims released by the foregoing Debtor release; (c) in the best interests of the Debtors and their Estates and
all holders of Claims and Interests; (d) fair, equitable, and reasonable; (e) given and made after due notice and
opportunity for hearing; and (f) a bar to any of the Debtors, the Reorganized Debtors, or the Debtors’ Estates
asserting any Claim or Cause of Action released pursuant to the foregoing Debtor release.

D.        Releases by the Releasing Parties.

         Except as otherwise expressly set forth in this Plan or the Confirmation Order, on and after the
Effective Date, in exchange for good and valuable consideration, the adequacy of which is hereby confirmed,
each Released Party is, and is deemed hereby to be, fully, conclusively, absolutely, unconditionally, irrevocably
and forever, released and discharged by each Releasing Party, in each case on behalf of themselves and their
respective successors, assigns, and representatives, and any and all other Entities who may purport to assert
any Cause of Action, directly or derivatively, by, through, for, or because of the foregoing Entities, from any
and all Claims and Causes of Action, whether known or unknown, foreseen or unforeseen, matured or
unmatured, existing or hereafter arising, contingent or non-contingent, in law, equity, contract, tort, or
otherwise, including any derivative claims asserted on behalf of the Debtors, that such Entity would have been
legally entitled to assert in their own right (whether individually or collectively) or on behalf of the holder of
any Claim against, or Interest in, a Debtor or other Entity, or that any holder of any Claim against, or Interest
in, a Debtor or other Entity could have asserted on behalf of the Debtors, based on or relating to, or in any
manner arising from, in whole or in part:

     1.   the Debtors (including the capital structure, management, ownership, or operation thereof), the
          business or contractual arrangement between the Debtors and any Releasing Party, any Securities
          issued by the Debtors and the ownership thereof, the assertion or enforcement of rights and remedies
          against the Debtors, the Debtors’ in- or out-of-court restructuring efforts, any Avoidance Actions (but
          excluding Avoidance Actions brought as counterclaims or defenses to Claims asserted against the
          Debtors), intercompany transactions between or among a Company Party and another Company
          Party, the Superpriority Credit Agreement, the Credit Agreement, the 2021 LC Agreement, the Lloyds
          Letter of Credit Agreement, Senior Notes Indenture, the Senior Notes, the Chapter 11 Cases, the
          formulation, preparation, dissemination, negotiation, or filing of the Restructuring Support
          Agreement, the Disclosure Statement, the DIP Credit Agreement, the Exit Facility Documents, or the
          Plan (including, for the avoidance of doubt, the Plan Supplement);

     2.   any Restructuring Transaction, contract, instrument, release, or other agreement or document
          (including any legal opinion requested by any Entity regarding any transaction, contract, instrument,
          document or other agreement contemplated by the Plan or the reliance by any Released Party on the
          Plan or the Confirmation Order in lieu of such legal opinion) created or entered into in connection
          with the Restructuring Support Agreement, the Rights Offering, the Disclosure Statement, the DIP
          Credit Agreement, the New Warrants Agreements, the Exit Facility Documents, the Plan, or the Plan
          Supplement, before or during the Chapter 11 Cases,



                                                        50
          Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 151 of 304



     3.   the Chapter 11 Cases, the filing of the Chapter 11 Cases, the Disclosure Statement, or the Plan, the
          solicitation of votes with respect to the Plan, the pursuit of Confirmation, the pursuit of
          Consummation, the administration and implementation of the Plan, including the issuance or
          distribution of Securities pursuant to the Plan, the Rights Offering, or the distribution of property
          under the Plan or any other related agreement; or

     4.   any related act or omission, transaction, agreement, event, or other occurrence related or relating to
          any of the foregoing taking place on or before the Effective Date, including all Avoidance Actions or
          other relief obtained by the Debtors in the Chapter 11 Cases.

Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not release (i) any
party of any obligations related to customary banking products, banking services or other financial
accommodations (except as may be expressly amended or modified by the Plan and the Exit Facility
Documents, or any other financing document under and as defined therein), (ii) any post-Effective Date
obligations of any party or Entity under the Plan, the Confirmation Order, any Restructuring Transaction, or
any document, instrument, any Definitive Document, or any agreement (including those set forth in the Plan
Supplement) executed to implement the Plan, including the Exit Facility Documents, the New Warrants
Agreements, or any Claim or obligation arising under the Plan, or (iii) the rights of holders of Allowed Claims
to receive distributions under the Plan.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the foregoing third-party release, which includes by reference each of the related
provisions and definitions contained herein, and, further, shall constitute the Bankruptcy Court’s finding that
the foregoing third-party release is: (a) consensual; (b) essential to the Confirmation of the Plan; (c) given in
exchange for a substantial contribution and for the good and valuable consideration provided by the Released
Parties that is important to the success of the Plan; (d) a good faith settlement and compromise of the Claims
released by the foregoing third-party release; (e) in the best interests of the Debtors and their Estates; (f) fair,
equitable, and reasonable; (g) given and made after due notice and opportunity for hearing; and (h) a bar to
any of the Releasing Parties asserting any claim or Cause of Action released pursuant to the foregoing third-
party release.

E.        Exculpation.

         Except as otherwise specifically provided in the Plan or the Confirmation Order, no Exculpated Party
shall have or incur liability for, and each Exculpated Party shall be released and exculpated from any Claims
and Cause of Action for any claim related to any act or omission in connection with, relating to, or arising out
of, the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, filing, or termination of the
Restructuring Support Agreement and related prepetition transactions (including the Superpriority Credit
Agreement, the Credit Agreement, the Senior Notes Indenture or Senior Notes, the 2021 LC Agreement, and
the Lloyds Letter of Credit Agreement), the Disclosure Statement, the Plan, the DIP Credit Facility, the Exit
Facility Documents, the New Warrants Agreements, the Plan Supplement, the Rights Offering, or any
Restructuring Transaction, contract, instrument, release or other agreement or document (including any legal
opinion requested by any Entity regarding any transaction, contract, instrument, document or other agreement
contemplated by the Plan or the reliance by any Released Party on the Plan or the Confirmation Order in lieu
of such legal opinion), including any Definitive Document, created or entered into before or during the Chapter
11 Cases, any preference, fraudulent transfer, or other avoidance claim arising pursuant to chapter 5 of the
Bankruptcy Code or other applicable law, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the
pursuit of Consummation, the administration and implementation of the Plan, including the issuance or
distribution of Securities pursuant to the Plan, or the distribution of property under the Plan or any other
related agreement, or upon any other related act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date, except for claims related to any act or omission that is
determined in a Final Order by a court of competent jurisdiction to have constituted actual fraud, willful
misconduct, or gross negligence, but in all respects such Entities shall be entitled to reasonably rely upon the
advice of counsel with respect to their duties and responsibilities pursuant to the Plan.


                                                        51
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 152 of 304



          The Exculpated Parties and other parties set forth above have, and upon confirmation of the Plan shall
be deemed to have, participated in good faith and in compliance with the applicable laws with regard to the
solicitation of votes and distribution of consideration pursuant to the Plan and, therefore, are not, and on
account of such distributions shall not be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan or such distributions made
pursuant to the Plan.

F.       Injunction.

          Except as otherwise expressly provided in the Plan or the Confirmation Order or for obligations or
distributions issued or required to be paid pursuant to the Plan or the Confirmation Order, all Entities who
have held, hold, or may hold the Released Claims are permanently enjoined, from and after the Effective Date,
from taking any of the following actions against, as applicable, the Debtors, the Reorganized Debtors, the
Exculpated Parties, or the Released Parties: (1) commencing or continuing in any manner any action or other
proceeding of any kind on account of or in connection with or with respect to any Released Claims;
(2) enforcing, attaching, collecting, or recovering by any manner or means any judgment, award, decree, or
order against such Entities on account of or in connection with or with respect to any Released Claims;
(3) creating, perfecting, or enforcing any lien or encumbrance of any kind against such Entities or the property
of such Entities on account of or in connection with or with respect to any Released Claims; (4) asserting any
right of setoff, subrogation, or recoupment of any kind against any obligation due from such Entities or against
the property or the Estates of such Entities on account of or in connection with or with respect to any Released
Claims unless such holder has filed a motion requesting the right to perform such setoff on or before the
Effective Date, and notwithstanding an indication of a Claim or Interest or otherwise that such holder asserts,
has, or intends to preserve any right of setoff pursuant to applicable law or otherwise; and (5) commencing or
continuing in any manner any action or other proceeding of any kind on account of or in connection with or
with respect to any Released Claims released or settled pursuant to the Plan.

        Upon entry of the Confirmation Order, all holders of Claims and Interests and their respective current
and former employees, agents, officers, directors, principals, and direct and indirect Affiliates shall be enjoined
from taking any actions to interfere with the implementation or Consummation of the Plan. Each holder of an
Allowed Claim or Allowed Interest, as applicable, by accepting, or being eligible to accept, distributions under
or Reinstatement of such Claim or Interest, as applicable, pursuant to the Plan, shall be deemed to have
consented to the injunction provisions set forth in this Article VIII.F hereof.

G.       Protections Against Discriminatory Treatment.

          Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of the U.S. Constitution, all
Entities, including Governmental Units, shall not discriminate against the Reorganized Debtors or deny, revoke,
suspend, or refuse to renew a license, permit, charter, franchise, or other similar grant to, condition such a grant to,
discriminate with respect to such a grant against, the Reorganized Debtors, or another Entity with whom the
Reorganized Debtors have been associated, solely because each Debtor has been a debtor under chapter 11 of the
Bankruptcy Code, has been insolvent before the commencement of the Chapter 11 Cases (or during the Chapter 11
Cases but before the Debtors are granted or denied a discharge), or has not paid a debt that is dischargeable in the
Chapter 11 Cases.

H.       Document Retention.

         On and after the Effective Date, the Reorganized Debtors may maintain documents in accordance with their
standard document retention policy, as may be altered, amended, modified, or supplemented by the Reorganized
Debtors.

I.       Reimbursement or Contribution.

         If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity pursuant to
section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is contingent as of the time of

                                                          52
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 153 of 304



allowance or disallowance, such Claim shall be forever disallowed and expunged notwithstanding section 502(j) of
the Bankruptcy Code, unless prior to the Confirmation Date: (1) such Claim has been adjudicated as non-contingent
or (2) the relevant holder of a Claim has Filed a non-contingent Proof of Claim on account of such Claim and a Final
Order has been entered prior to the Confirmation Date determining such Claim as no longer contingent.

                                        ARTICLE IX.
                     CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN

A.       Conditions Precedent to the Effective Date.

         It shall be a condition to the Effective Date that the following conditions shall have been satisfied or waived
pursuant to the provisions of Article IX.B hereof:

         a.   the Debtors shall have achieved the Achievement Target; and

         b.   the Bankruptcy Court shall have entered the Confirmation Order, which shall be a Final Order, in form
              and substance consistent in all respects with the Restructuring Support Agreement (including any
              consent rights thereunder) and otherwise in form and substance acceptable to the Debtors and the
              Required Consenting Stakeholders, and which shall:

                i.   authorize the Debtors to take all actions necessary to enter into, implement, and consummate the
                     contracts, instruments, releases, leases, indentures, and other agreements or documents created in
                     connection with the Plan;

               ii.   decree that the provisions in the Confirmation Order and the Plan are nonseverable and mutually
                     dependent;

              iii.   authorize the Debtors, as applicable/necessary, to: (a) implement the Restructuring Transactions,
                     including the Rights Offering; (b) distribute the New Common Stock and the New Warrants
                     pursuant to the exemption from registration under the Securities Act provided by section 1145 of
                     the Bankruptcy Code or other exemption from such registration or pursuant to one or more
                     registration statements; (c) make all distributions and issuances as required under the Plan,
                     including Cash and the New Common Stock; and (d) enter into any agreements, transactions, and
                     sales of property as set forth in the Plan Supplement, including the Management Incentive Plan,
                     in each case, in a manner consistent with the terms of the Restructuring Support Agreement and
                     subject to the consent rights set forth therein;

              iv.    authorize the implementation of the Plan in accordance with its terms; and

               v.    provide that, pursuant to section 1146 of the Bankruptcy Code, the assignment or surrender of
                     any lease or sublease, and the delivery of any deed or other instrument or transfer order, in
                     furtherance of, or in connection with the Plan, including any deeds, bills of sale, or assignments
                     executed in connection with any disposition or transfer of assets contemplated under the Plan,
                     shall not be subject to any stamp, real estate transfer, mortgage recording, or other similar tax;
                     and

         c.   the Debtors shall have obtained all authorizations, consents, regulatory approvals, rulings, or documents
              that are necessary to implement and effectuate the Plan;

         d.   the final version of each of the Plan, the Definitive Documents, and all documents contained in any
              supplement to the Plan, including Plan Supplement and any exhibits, schedules, amendments,
              modifications, or supplements thereto or other documents contained therein shall have been executed or
              filed, as applicable in form and substance consistent in all respects with the Restructuring Support
              Agreement, the Restructuring Term Sheet, and the Plan, and comply with the applicable consent rights


                                                          53
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 154 of 304



              set forth in the Restructuring Support Agreement and/or the Plan for such documents and shall not have
              been modified in a manner inconsistent with the Restructuring Support Agreement;

         e.   the Exit Facility Documents shall have been duly executed and delivered by all of the Entities that are
              parties thereto and all conditions precedent (other than any conditions related to the occurrence of the
              Effective Date) to the effectiveness of the Exit Facilities shall have been satisfied or duly waived in
              writing in accordance with the terms of each of the Exit Facilities and the closing of each of the Exit
              Facilities shall have occurred;

         f.   the Final Order approving the DIP Credit Facility shall have been entered and shall remain in full force
              and effect and no event of default shall have occurred and be continuing thereunder;

         g.   no more than $50 million principal amount of Prepetition Secured Letters of Credit or DIP Letters of
              Credit (other than cash collateralized letters of credit) shall have been drawn and unreimbursed in full in
              Cash as of the Effective Date; provided that this condition may be waived solely with the written consent
              of the Required Consenting LC Lenders;

         h.   Reorganized McDermott shall have a minimum of $820 million of Cash on its balance sheet (which
              amount shall not include Cash held by the Debtors’ joint-venture affiliates or cash collateral securing the
              Cash Secured Letters of Credit, the Lloyds Letters of Credit, and the DIP Cash Secured Letters of Credit)
              assuming normal working capital; provided that this condition may be waived solely with the written
              consent of the [Required Consenting Lenders];

         i.   all professional fees and expenses of retained professionals that require the Bankruptcy Court’s approval
              shall have been paid in full or amounts sufficient to pay such fees and expenses after the Effective Date
              shall have been placed in a professional fee escrow account pending the Bankruptcy Court’s approval of
              such fees and expenses;

         j.   the Technology Business Sale shall have been consummated;

         k.   to the extent invoiced in accordance with the terms of the Plan, the payment in Cash in full of the
              Restructuring Expenses; and

         l.   the Debtors shall have implemented the Restructuring Transactions and all transactions contemplated in
              the Restructuring Term Sheet in a manner consistent with the Restructuring Support Agreement (and
              subject to, and in accordance with, the consent rights set forth therein), the Restructuring Term Sheet,
              and the Plan.

B.       Waiver of Conditions.

         Except as otherwise specified in the Plan or the Restructuring Support Agreement, any one or more of the
conditions to Consummation set forth in this Article IX may be waived by the Debtors with the prior written consent
of the Required Consenting Lenders (not to be withheld unreasonably), without notice, leave, or order of the
Bankruptcy Court or any formal action other than proceedings to confirm or consummate the Plan.

C.       Effect of Failure of Conditions.

         If Consummation does not occur, the Plan shall be null and void in all respects and nothing contained in the
Plan, the Disclosure Statement, or Restructuring Support Agreement shall: (1) constitute a waiver or release of any
Claims by the Debtors, Claims, or Interests; (2) prejudice in any manner the rights of the Debtors, any holders of
Claims or Interests, or any other Entity; or (3) constitute an admission, acknowledgment, offer, or undertaking by the
Debtors, any holders of Claims or Interests, or any other Entity.




                                                           54
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 155 of 304



D.       Substantial Consummation

         “Substantial Consummation” of the Plan, as defined in 11 U.S.C. § 1101(2), shall be deemed to occur on the
Effective Date.

                                        ARTICLE X.
                   MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

A.       Modification and Amendments.

          Except as otherwise specifically provided in this Plan and subject to the consent rights set forth in the
Restructuring Support Agreement, the Debtors reserve the right to modify the Plan, whether such modification is
material or immaterial, and seek Confirmation consistent with the Bankruptcy Code and, as appropriate, not resolicit
votes on such modified Plan. Subject to those restrictions on modifications set forth in the Plan and the requirements
of section 1127 of the Bankruptcy Code, Rule 3019 of the Federal Rules of Bankruptcy Procedure, and, to the extent
applicable, sections 1122, 1123, and 1125 of the Bankruptcy Code, each of the Debtors expressly reserves its
respective rights to revoke or withdraw, or to alter, amend, or modify the Plan with respect to such Debtor, one or
more times, after Confirmation, and, to the extent necessary may initiate proceedings in the Bankruptcy Court to so
alter, amend, or modify the Plan, or remedy any defect or omission, or reconcile any inconsistencies in the Plan, the
Disclosure Statement, or the Confirmation Order, in such matters as may be necessary to carry out the purposes and
intent of the Plan.

B.       Effect of Confirmation on Modifications.

          Entry of the Confirmation Order shall mean that all modifications or amendments to the Plan since the
solicitation thereof are approved pursuant to section 1127(a) of the Bankruptcy Code and do not require additional
disclosure or resolicitation under Bankruptcy Rule 3019.

C.       Revocation or Withdrawal of Plan.

          To the extent permitted by the Restructuring Support Agreement, the Debtors reserve the right to revoke or
withdraw the Plan prior to the Confirmation Date and to File subsequent plans of reorganization. If the Debtors revoke
or withdraw the Plan, or if Confirmation or Consummation does not occur, then: (1) the Plan shall be null and void
in all respects; (2) any settlement or compromise embodied in the Plan (including the fixing or limiting to an amount
certain of any Claim or Interest or Class of Claims or Interests), assumption or rejection of Executory Contracts or
Unexpired Leases effected under the Plan, and any document or agreement executed pursuant to the Plan, shall be
deemed null and void; and (3) nothing contained in the Plan shall: (a) constitute a waiver or release of any Claims or
Interests; (b) prejudice in any manner the rights of such Debtor or any other Entity; or (c) constitute an admission,
acknowledgement, offer, or undertaking of any sort by such Debtor or any other Entity.

                                               ARTICLE XI.
                                        RETENTION OF JURISDICTION

          Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective Date, on and after
the Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction over all matters arising out of, or relating
to, the Chapter 11 Cases and the Plan pursuant to sections 105(a) and 1142 of the Bankruptcy Code, including
jurisdiction to:

         a.   allow, disallow, determine, liquidate, classify, estimate, or establish the priority, secured or unsecured
              status, or amount of any Claim or Interest, including the resolution of any request for payment of any
              Administrative Claim and the resolution of any and all objections to the secured or unsecured status,
              priority, amount, or allowance of Claims or Interests;




                                                           55
Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 156 of 304



a.   decide and resolve all matters related to the granting and denying, in whole or in part, any applications
     for allowance of compensation or reimbursement of expenses to Professionals authorized pursuant to the
     Bankruptcy Code or the Plan;

b.   resolve any matters related to: (a) the assumption, assumption and assignment, or rejection of any
     Executory Contract or Unexpired Lease to which a Debtor is party or with respect to which a Debtor
     may be liable and to hear, determine, and, if necessary, liquidate, any Claims arising therefrom, including
     Cures pursuant to section 365 of the Bankruptcy Code; (b) any potential contractual obligation under
     any Executory Contract or Unexpired Lease that is assumed; (c) the Reorganized Debtors amending,
     modifying, or supplementing, after the Effective Date, pursuant to Article V hereof, any Executory
     Contracts or Unexpired Leases to the list of Executory Contracts and Unexpired Leases to be assumed
     or rejected or otherwise; and (d) any dispute regarding whether a contract or lease is or was executory
     or expired;

c.   ensure that distributions to holders of Allowed Claims and Allowed Interests (as applicable) are
     accomplished pursuant to the provisions of the Plan, including with respect to the New Warrants;

d.   adjudicate, decide, or resolve any motions, adversary proceedings, contested or litigated matters, and
     any other matters, and grant or deny any applications involving a Debtor that may be pending on the
     Effective Date;

e.   adjudicate, decide, or resolve any and all matters related to section 1141 of the Bankruptcy Code;

f.   enter and implement such orders as may be necessary to execute, implement, or consummate the
     provisions of the Plan and all contracts, instruments, releases, indentures, and other agreements or
     documents created or entered into in connection with the Plan or the Disclosure Statement, including the
     Restructuring Support Agreement;

g.   enter and enforce any order for the sale of property pursuant to sections 363, 1123, or 1146(a) of the
     Bankruptcy Code;

h.   resolve any cases, controversies, suits, disputes, or Causes of Action that may arise in connection with
     the Consummation, interpretation, or enforcement of the Plan or any Entity’s obligations incurred in
     connection with the Plan;

i.   issue injunctions, enter and implement other orders, or take such other actions as may be necessary to
     restrain interference by any Entity with Consummation or enforcement of the Plan;

j.   resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the releases,
     injunctions, exculpations, and other provisions contained in Article VIII hereof and enter such orders as
     may be necessary or appropriate to implement such releases, injunctions, and other provisions;

k.   resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the repayment or
     return of distributions and the recovery of additional amounts owed by the holder of a Claim or Interest
     for amounts not timely repaid pursuant to Article VI.L hereof;

l.   enter and implement such orders as are necessary if the Confirmation Order is for any reason modified,
     stayed, reversed, revoked, or vacated;

m. determine any other matters that may arise in connection with or relate to the Plan, the Plan Supplement,
   the Disclosure Statement, the Confirmation Order, or any contract, instrument, release, indenture, or
   other agreement or document created in connection with the Plan or the Disclosure Statement, including
   the Restructuring Support Agreement;

n.   enter an order concluding or closing the Chapter 11 Cases;
                                                  56
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 157 of 304



         o.   adjudicate any and all disputes arising from or relating to distributions under the Plan;

         p.   consider any modifications of the Plan, to cure any defect or omission, or to reconcile any inconsistency
              in any Bankruptcy Court order, including the Confirmation Order;

         q.   determine requests for the payment of Claims and Interests entitled to priority pursuant to section 507 of
              the Bankruptcy Code;

         r.   hear and determine disputes arising in connection with the interpretation, implementation, or
              enforcement of the Plan or the Confirmation Order, including disputes arising under agreements,
              documents, or instruments executed in connection with the Plan;

         s.   hear and determine matters concerning state, local, and federal taxes in accordance with sections 346,
              505, and 1146 of the Bankruptcy Code;

         t.   hear and determine all disputes involving the existence, nature, scope, or enforcement of any
              exculpations, discharges, injunctions, and releases granted in the Plan, including under Article VIII
              hereof, regardless of whether such termination occurred prior to or after the Effective Date;

         u.   enforce all orders previously entered by the Bankruptcy Court; and

         v.   hear any other matter not inconsistent with the Bankruptcy Code.

         As of the Effective Date, notwithstanding anything in this Article XI to the contrary, the New Organizational
Documents and the Exit Facilities and any documents related thereto shall be governed by the jurisdictional provisions
therein and the Bankruptcy Court shall not retain jurisdiction with respect thereto.

                                                ARTICLE XII.
                                         MISCELLANEOUS PROVISIONS

A.       Immediate Binding Effect.

         Subject to Article IX.A hereof and notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or otherwise,
upon the occurrence of the Effective Date, the terms of the Plan (including, for the avoidance of doubt, the documents
and instruments contained in the Plan Supplement) shall be immediately effective and enforceable and deemed binding
upon the Debtors, the Reorganized Debtors, any and all holders of Claims or Interests (irrespective of whether such
holders of Claims or Interests have, or are deemed to have accepted the Plan), all Entities that are parties to or are
subject to the settlements, compromises, releases, discharges, and injunctions described in the Plan, each Entity
acquiring property under the Plan, and any and all non-Debtor parties to Executory Contracts and Unexpired Leases
with the Debtors.

B.       Additional Documents.

          On or before the Effective Date, and consistent in all respects with the terms of the Restructuring Support
Agreement, the Debtors may file with the Bankruptcy Court such agreements and other documents as may be
necessary to effectuate and further evidence the terms and conditions of the Plan and the Restructuring Support
Agreement. The Debtors or the Reorganized Debtors, as applicable, and all holders of Claims or Interests receiving
distributions pursuant to the Plan and all other parties in interest shall, from time to time, prepare, execute, and deliver
any agreements or documents and take any other actions as may be necessary or advisable to effectuate the provisions
and intent of the Plan.

C.       Payment of Statutory Fees.

         All fees payable pursuant to section 1930(a) of the Judicial Code, as determined by the Bankruptcy Court at
a hearing pursuant to section 1128 of the Bankruptcy Code, shall be paid by each of the Reorganized Debtors (or the
                                                            57
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 158 of 304



Disbursing Agent on behalf of each of the Reorganized Debtors) for each quarter (including any fraction thereof) until
the earlier of entry of a final decree closing such Chapter 11 Cases or an order of dismissal or conversion, whichever
comes first.

D.       Statutory Committee and Cessation of Fee and Expense Payment.

         On the Confirmation Date, any statutory committee appointed in the Chapter 11 Cases shall dissolve and
members thereof shall be released and discharged from all rights and duties from or related to the Chapter 11 Cases.
The Reorganized Debtors shall no longer be responsible for paying any fees or expenses incurred by the members of
or advisors to any statutory committees after the Confirmation Date.

E.       Reservation of Rights.

          Except as expressly set forth in the Plan, the Plan shall have no force or effect unless the Bankruptcy Court
shall enter the Confirmation Order, and the Confirmation Order shall have no force or effect if the Effective Date does
not occur. None of the Filing of the Plan, any statement or provision contained in the Plan, or the taking of any action
by any Debtor with respect to the Plan, the Disclosure Statement, or the Plan Supplement shall be or shall be deemed
to be an admission or waiver of any rights of any Debtor with respect to the holders of Claims or Interests prior to the
Effective Date.

F.       Successors and Assigns.

          The rights, benefits, and obligations of any Entity named or referred to in the Plan shall be binding on, and
shall inure to the benefit of any heir, executor, administrator, successor or assign, Affiliate, officer, manager, director,
agent, representative, attorney, beneficiaries, or guardian, if any, of each Entity.

G.       Notices.

         All notices, requests, and demands to or upon the Debtors to be effective shall be in writing (including by
facsimile transmission) and, unless otherwise expressly provided herein, shall be deemed to have been duly given or
made when actually delivered or, in the case of notice by facsimile transmission, when received and telephonically
confirmed, addressed as follows:

                        Debtors                                               Counsel to the Debtors
 McDermott International, Inc.                             Kirkland & Ellis LLP
 757 North Eldridge Parkway                                601 Lexington Avenue
 Houston, Texas 77079                                      New York, New York 10022
 Attention: John Freeman                                   Attention: Joshua A. Sussberg, P.C., Christopher T. Greco,
                                                           P.C., and Anthony R. Grossi
                                                           and
                                                           Kirkland & Ellis LLP
                                                           300 North LaSalle Street
                                                           Chicago, Illinois 60654
                                                           Attention: John R. Luze
                                                           and
                                                           Jackson Walker L.L.P.
                                                           1401 McKinney Street, Suite 1900
                                                           Houston, Texas 77010
                                                           Attention: Matthew D. Cavenaugh




                                                            58
         Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 159 of 304




                                                              Counsel to the Consenting Superpriority Term
                 United States Trustee
                                                               Lenders and the Consenting Term Lenders
 Office of The United States Trustee                    Davis Polk & Wardwell LLP
 515 Rusk Street, Suite 3516                            450 Lexington Avenue
 Houston, TX 77002                                      New York, NY 10017
                                                        Attention: Damian S. Schaible and Natasha Tsiouris

      Counsel to the proposed DIP LC Agent, the
     proposed DIP Collateral Agent, the Revolving         Counsel to the proposed DIP Term Loan Agent, the
        and LC Administrative Agent, the 2018              2021 LC Administrative Agent, the Superpriority
     Collateral Agent, the Superpriority Revolving       Term Loan Agent, and the Term Loan Administrative
      Administrative Agent and the Superpriority                                Agent
                   Collateral Agent
 Linklaters LLP                                         Latham & Watkins LLP
 1345 Avenue of the Americas                            885 Third Avenue
 New York, New York 10105                               New York, NY 10022
 Attention: Margot Schonholtz and Penelope Jensen       Attention: Andrew Parlen and Anupama Yerramalli

 and

 Bracewell LLP
 711 Louisiana Street
 Houston, Texas 77002
 Attention: William A. (Trey) Wood III

         Counsel to the Consenting Noteholders
 Paul, Weiss, Rifkind, Wharton & Garrison LLP
 1285 Avenue of the Americas
 New York, NY 10019
 Attention: Andrew N. Rosenberg and Alice B.
 Eaton

 -and-

 Brown Rudnick LLP
 7 Times Square
 New York, NY 10036
 Attention: Robert J. Stark and Bennett S. Silverberg


          After the Effective Date, the Reorganized Debtors have the authority to send a notice to Entities that to
continue to receive documents pursuant to Bankruptcy Rule 2002, such Entity must file a renewed request to receive
documents pursuant to Bankruptcy Rule 2002. After the Effective Date, the Reorganized Debtors are authorized to
limit the list of Entities receiving documents pursuant to Bankruptcy Rule 2002 to those Entities who have Filed such
renewed requests.

H.        Term of Injunctions or Stays.

         Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or stays in effect in the
Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any order of the Bankruptcy Court, and
extant on the Confirmation Date (excluding any injunctions or stays contained in the Plan or the Confirmation Order)
shall remain in full force and effect until the Effective Date. All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with their terms.
                                                         59
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 160 of 304



I.       Entire Agreement.

         Except as otherwise indicated, and without limiting the effectiveness of the Restructuring Support
Agreement, the Plan (including, for the avoidance of doubt, the documents and instruments in the Plan Supplement)
supersedes all previous and contemporaneous negotiations, promises, covenants, agreements, understandings, and
representations on such subjects, all of which have become merged and integrated into the Plan.

J.       Plan Supplement.

           All exhibits and documents included in the Plan Supplement are incorporated into and are a part of the Plan
as if set forth in full in the Plan. After the exhibits and documents are Filed, copies of such exhibits and documents
shall be available upon written request to the Debtors’ counsel at the address above or by downloading such exhibits
and documents from the Debtors’ restructuring website at https://cases.primeclerk.com/McDermott or the Bankruptcy
Court’s website at www.txs.uscourts.gov/bankruptcy. To the extent any exhibit or document is inconsistent with the
terms of the Plan, unless otherwise ordered by the Bankruptcy Court, the non-exhibit or non-document portion of the
Plan shall control.

K.       Nonseverability of Plan Provisions.

          If, prior to Confirmation, any term or provision of the Plan is held by the Bankruptcy Court to be invalid,
void, or unenforceable, the Bankruptcy Court shall have the power to alter and interpret such term or provision to
make it valid or enforceable to the maximum extent practicable, consistent with the original purpose of the term or
provision held to be invalid, void, or unenforceable, and such term or provision shall then be applicable as altered or
interpreted. Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms and provisions
of the Plan will remain in full force and effect and will in no way be affected, impaired, or invalidated by such holding,
alteration, or interpretation. The Confirmation Order shall constitute a judicial determination and shall provide that
each term and provision of the Plan, as it may have been altered or interpreted in accordance with the foregoing, is:
(1) valid and enforceable pursuant to its terms; (2) integral to the Plan and may not be deleted or modified without the
Debtors’ or Reorganized Debtors’ consent, as applicable; and (3) nonseverable and mutually dependent.

L.       Votes Solicited in Good Faith.

         Upon entry of the Confirmation Order, the Debtors will be deemed to have solicited votes on the Plan in
good faith and in compliance with section 1125(g) of the Bankruptcy Code, and pursuant to section 1125(e) of the
Bankruptcy Code, the Debtors and each of their respective Affiliates, agents, representatives, members, principals,
shareholders, officers, directors, employees, advisors, and attorneys will be deemed to have participated in good faith
and in compliance with the Bankruptcy Code in the offer, issuance, sale, and purchase of securities offered and sold
under the Plan and any previous plan, and, therefore, neither any of such parties or individuals or the Reorganized
Debtors will have any liability for the violation of any applicable law, rule, or regulation governing the solicitation of
votes on the Plan or the offer, issuance, sale, or purchase of the Securities offered and sold under the Plan and any
previous plan.

M.       Closing of Chapter 11 Cases.

          The Reorganized Debtors shall, promptly after the full administration of the Chapter 11 Cases, File with the
Bankruptcy Court all documents required by Bankruptcy Rule 3022 and any applicable order of the Bankruptcy Court
to close the Chapter 11 Cases.

N.       Waiver or Estoppel.

          Each holder of a Claim or an Interest shall be deemed to have waived any right to assert any argument,
including the right to argue that its Claim or Interest should be Allowed in a certain amount, in a certain priority,
secured or not subordinated by virtue of an agreement made with the Debtors or their counsel, or any other Entity, if
such agreement was not disclosed in the Plan, the Disclosure Statement, or papers Filed with the Bankruptcy Court
prior to the Confirmation Date.
                                                           60
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 161 of 304



O.       Creditor Default

         An act or omission by a holder of a Claim or an Interest in contravention of the provisions of this Plan shall
be deemed an event of default under this Plan. Upon an event of default, the Reorganized Debtors may seek to hold
the defaulting party in contempt of the Confirmation Order and shall be entitled to reasonable attorneys’ fees and costs
of the Reorganized Debtors in remedying such default. Upon the finding of such a default by a creditor, the
Bankruptcy Court may: (a) designate a party to appear, sign and/or accept the documents required under the Plan on
behalf of the defaulting party, in accordance with Bankruptcy Rule 7070; (b) enforce the Plan by order of specific
performance; (c) award judgment against such defaulting creditor in favor of the Reorganized debtor in an amount,
including interest, to compensate the Reorganized Debtors for the damages caused by such default; and (d) make such
other order as may be equitable that does not materially alter the terms of the Plan.




                                                          61
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 162 of 304



Dated: January 21, 2020              MCDERMOTT INTERNATIONAL, INC.

                                     on behalf of itself and all other Debtors




                                     /s/ John Castellano
                                     John Castellano
                                     Chief Restructuring Officer




                                      62
Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 163 of 304



                              Exhibit B

                   Restructuring Support Agreement
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 164 of 304
                                                                                                    Execution Version


THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR ACCEPTANCE
WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A
CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY
CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE
SECURITIES LAWS AND PROVISIONS OF THE BANKRUPTCY CODE. NOTHING
CONTAINED IN THIS RESTRUCTURING SUPPORT AGREEMENT SHALL BE AN
ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF THE
AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN, DEEMED
BINDING ON ANY OF THE PARTIES HERETO.

                              RESTRUCTURING SUPPORT AGREEMENT

       This RESTRUCTURING SUPPORT AGREEMENT (including all exhibits, annexes, and
schedules hereto in accordance with Section 15.02 and including, without limitation, the term sheet
attached hereto as Exhibit A (the “Restructuring Term Sheet”)1, this “Agreement” or
the “RSA,” as applicable) is made and entered into as of the Execution Date, by and among the
following Parties:

        i.        the Company Parties;

        ii.       the undersigned Consenting 2021 LC Lenders;

        iii.      the undersigned Consenting 2023 LC Lenders;

        iv.       the undersigned Consenting Revolving Lenders;

        v.        the undersigned Consenting Term Lenders;

        vi.       the undersigned Consenting Cash Secured LC Issuers;

        vii.      the undersigned Consenting Superpriority Term Lenders;

        viii.     the undersigned Consenting Superpriority LC Lenders; and

        ix.       the undersigned Consenting Noteholders.




1   Capitalized terms used but not defined herein have the meanings given to such terms in Exhibit 1 to the Restructuring Term
    Sheet.
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 165 of 304



                                           RECITALS

       WHEREAS, the Company Parties and the Consenting Stakeholders have in good faith and
at arms’ length negotiated the Restructuring Transactions;

       WHEREAS, the Company Parties intend to implement the Restructuring Transactions,
including through the commencement of the Chapter 11 Cases; and

       WHEREAS, the Parties have agreed to take certain actions in support of the Restructuring
Transactions on the terms and conditions set forth in this Agreement.

        NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Party, intending to be legally bound hereby, agrees as follows:

                                         AGREEMENT

Section 1.     Definitions and Interpretation.

      1.01. Definitions. Capitalized terms used but not defined in this Agreement have the
meanings given to such terms in Exhibit 1 to Exhibit A attached hereto.

       1.02.   Interpretation. For purposes of this Agreement:

        (a)    in the appropriate context, each term, whether stated in the singular or the plural,
shall include both the singular and the plural, and pronouns stated in the masculine, feminine, or
neuter gender shall include the masculine, feminine, and neuter gender;

        (b)    capitalized terms defined only in the plural or singular form shall nonetheless have
their defined meanings when used in the opposite form;

        (c)     unless otherwise specified, any reference herein to a contract, lease, instrument,
release, indenture, or other agreement or document being in a particular form or on particular terms
and conditions means that such document shall be substantially in such form or substantially on
such terms and conditions;

        (d)     unless otherwise specified, any reference herein to an existing document, schedule,
or exhibit shall mean such document, schedule, or exhibit, as it may have been or may be amended,
restated, supplemented, or otherwise modified from time to time; provided that any capitalized
terms herein which are defined with reference to another agreement, are defined with reference to
such other agreement as of the date of this Agreement, without giving effect to any termination of
such other agreement or amendments to such capitalized terms in any such other agreement
following the date hereof;

       (e)      unless otherwise specified, all references herein to “Sections” are references to
Sections of this Agreement;


                                                 2
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 166 of 304



        (f)     the words “herein,” “hereof,” and “hereto” refer to this Agreement in its entirety
rather than to any particular portion of this Agreement;

       (g)      captions and headings to Sections are inserted for convenience of reference only
and are not intended to be a part of or to affect the interpretation of this Agreement;

         (h)   references to “shareholders,” “directors,” or “officers” shall also include
“members” or “managers,” as applicable, as such terms are defined under the applicable limited
liability company Laws;

         (i)       the use of “include” or “including” is without limitation, whether stated or not;

        (j)     references to “holder” include beneficial owners (including participants) or lenders
of record in respect of Prepetition Secured Facilities; and

       (k)    the phrase “counsel to the Consenting Stakeholders” refers in this Agreement to
each counsel specified in Section 15.10 other than counsel to the Company Parties.

Section 2.

        2.01. Effectiveness of this Agreement. This Agreement shall become effective and
binding upon each of the Parties on the Agreement Effective Date, which is the date on which all
of the following conditions have been satisfied or waived in accordance with this Agreement:

       (a)     each of the Company Parties shall have executed and delivered counterpart
signature pages of this Agreement to counsel to each of the Parties;

      (b)     the following shall have executed and delivered counterpart signature pages of this
Agreement to counsel to each of the Parties: 2

               (i)    holders of at least two-thirds of the aggregate outstanding principal amount
of 2021 Letters of Credit Claims;

               (ii)   holders of at least two-thirds of the aggregate outstanding principal amount
of 2023 Letters of Credit Claims;

              (iii)  holders of at least two-thirds of the aggregate outstanding principal amount
of Revolving Credit Claims;

             (iv)     holders of at least two-thirds of the aggregate outstanding principal amount
of Term Loan Facility Claims;


2   All signature pages of the parties hereto shall be delivered to (a) the Consenting Stakeholders in a redacted form that removes
    such parties’ names and holdings of Claims against or interests in the Company and any schedules to such signature page (if
    applicable) and (b) the Company, Kirkland & Ellis LLP, Davis Polk & Wardwell LLP, Paul, Weiss, Rifkind, Wharton &
    Garrison LLP, Brown Rudnick LLP, and Linklaters LLP in unredacted form (and to be held by the Company, Kirkland &
    Ellis LLP, Davis Polk & Wardwell LLP, Paul, Weiss, Rifkind, Wharton & Garrison LLP, Brown Rudnick LLP, and Linklaters
    LLP on a professionals’-eyes-only basis).
                                                                3
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 167 of 304



              (v)    holders of at least two-thirds of the aggregate outstanding principal amount
of Cash Secured Letter of Credit Claims;

               (vi)   holders of at least two-thirds of the aggregate outstanding principal amount
of Superpriority Term Loan Facility Claims;

               (vii) holders of at least two-thirds of the aggregate outstanding principal amount
of Superpriority Letter of Credit Claims; and

              (viii) holders of at least two-thirds of the aggregate outstanding principal amount
of Senior Notes Claims.

       (c)    the Company Parties shall have paid all Restructuring Expenses that have been
invoiced by no later than January 17, 2020;

        (d)    counsel to the Company Parties shall have given notice to counsel to the Consenting
Stakeholders in the manner set forth in Section 15.10 hereof (by email) that the other conditions
to the Agreement Effective Date set forth in this 2.01 have occurred;

         (e)    the Term Loan Ad Hoc Group shall have provided a schedule of their letter of credit
exposure (including participation amounts) under the Credit Agreement, the 2021 LC Agreement
and the Lloyds Letter of Credit Agreement to the Liquidity Lender Steering Committee which
delivery shall be confirmed by the Revolving and LC Agent Advisors to counsel to the Company
Parties;

        (f)    the Company shall have obtained lender commitments sufficient to satisfy the
aggregate letter of credit commitments required to fund the Senior Exit LC Facility upon the Plan
Effective Date; and

        (g)    the Company shall have obtained lender commitments sufficient to satisfy the
aggregate commitments required to fund the New DIP Term Loans and the New DIP Letters of
Credit under the DIP Credit Facility as specified in the DIP Credit Facility Term Sheet.

Section 3.     Definitive Documents.

        3.01. The Definitive Documents governing the Restructuring Transactions shall include
the following:

       (a)     the Plan;

        (b)     the Plan Supplement and all documents, annexes, exhibits, schedules contained
therein, including any schedules of rejected contracts;

        (c)    all motions, filings, documents, agreements related to the Technology Business
Sale, including the Purchase Agreement, the Bidding Procedures Motion, the Bidding Procedures
Order and the Sale Order;


                                                4
         Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 168 of 304



       (d)    all motions, filings, documents, agreements related to the New Warrants or the
Rights Offering;

         (e)   the DIP Credit Agreement Documents;

         (f)   the Disclosure Statement;

         (g)   the Disclosure Statement Motion;

         (h)   the Solicitation Materials;

         (i)   the Disclosure Statement Order;

         (j)   the Confirmation Order and pleadings in support of entry of the Confirmation
Order;

         (k)   the Exit Facility Agreements and related documentation;

         (l)   the Management Incentive Plan and related documents or agreements;

         (m)   the Business Plan;

        (n)     the organizational documents and all other governing documents and agreements
of the reorganized Company, and any and all documentation required to implement, issue and
distribute the New Common Stock, including any stockholders’ agreement or registration rights
agreement;

        (o)     First Day Pleadings and Second Day Pleadings and all orders sought pursuant
thereto, including the DIP Orders;

     (p)      a motion seeking approval of retention or incentive compensation plans for key
members of the Company’s executive management team;

        (q)     any other material agreements, motions, pleadings, briefs, applications, orders, and
other filings with the Bankruptcy Court related to the Restructuring Transactions;

       (r)     any order, or amendment or modification of any order, entered by the Bankruptcy
Court related to the foregoing items (a) through (p); and

       (s)    any materials filed in any foreign proceeding commenced by any Company Party
in connection with the Restructuring Transactions.

        3.02. The Definitive Documents not executed or in a form attached to this Agreement as
of the Execution Date remain subject to negotiation and completion. Upon completion, the
Definitive Documents and every other document, deed, agreement, filing, notification, letter or
instrument related to the Restructuring Transactions shall reflect and contain terms, conditions,
representations, warranties, and covenants consistent with the terms of this Agreement, including,
for the avoidance of doubt, the Restructuring Term Sheet as they may be modified, amended,
                                                5
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 169 of 304



restated, amended and restated, supplemented, or otherwise modified in accordance with Section
14. Further, the Definitive Documents not executed or in a form attached to this Agreement as of
the Execution Date and any amendment to the Definitive Documents shall otherwise be in form
and substance reasonably acceptable to the Company Parties and the Required Consenting
Lenders; provided that the Plan, Plan Supplement and all documents contained therein (other than
all organization, governance and shareholder documents), Purchase Agreement, Bidding
Procedures Motion, Bidding Procedures Order, Sale Order, Confirmation Order, Disclosure
Statement Order, DIP Orders, DIP Credit Documents, and Exit Facility Agreements and related
documentation, including with respect to any modifications, amendments, or supplements to such
Definitive Documents shall be acceptable to the Required Consenting Lenders; provided further
that any provision of the Definitive Documentation, including the Plan, the Plan Supplement, the
Confirmation Order, including any amendments or modifications thereto, that provides for or
otherwise affects the treatment of the Senior Notes Claims as contemplated by this Agreement
and the Plan or the rights and benefits afforded the Consenting Noteholders hereunder or under
the Plan shall be in form and substance reasonably acceptable to the Required Consenting
Noteholders; provided further that all organization, governance and shareholder documents, shall
be acceptable to the Required Consenting Term Lenders and the Required Consenting Revolving
Lenders and in form and substance reasonably acceptable to the Required Consenting Noteholders
with respect to any customary minority protections and any provision thereof that relates to or
impacts the treatment afforded the Senior Notes Claims contemplated hereby, including the New
Warrants, the New Warrant Agreements, including the anti-dilution and Black Scholes protection
to be provided for in connection therewith, and the customary minority protections to be afforded
to the holders of Senior Notes Claims as holders of New Common Stock shall be in form and
substance reasonably acceptable to the Required Consenting Noteholders.

Section 4.    Milestones. The Company shall implement the Restructuring Transactions in
accordance with the following Milestones:

        (a)     on or before the Outside Petition Date, the Company shall have filed voluntary
petitions for relief under chapter 11 of the Bankruptcy Code with the Bankruptcy Court;

       (b)    on the Petition Date, the Company shall have filed with the Bankruptcy Court (i) a
motion seeking entry of the Interim DIP Order and (ii) the Bidding Procedures Motion;

       (c)     no later than 5 calendar days after the Petition Date, the Bankruptcy Court shall
have entered the Interim DIP Order;

       (d)     no later than 35 calendar days after the Petition Date, the Bankruptcy Court shall
have entered the Bidding Procedures Order;

        (e)    no later than 30 calendar days after the Petition Date, the Company shall have filed
the Plan, the Disclosure Statement and the Disclosure Statement Motion;

       (f)     no later than 35 calendar days after the Petition Date, the Bankruptcy Court shall
have entered the Final DIP Order;


                                                6
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 170 of 304



        (g)    no later than 45 calendar days after the Petition Date, the Bid Deadline (as defined
in the Bidding Procedures Order) shall have expired;

       (h)    no later than 50 calendar days after the Petition Date, the Auction (as defined in the
Bidding Procedures Order), if any, shall have occurred;

       (i)     no later than 80 calendar days after the Petition Date, the Bankruptcy Court shall
have entered the Sale Order;

       (j)     no later than 90 calendar days after the Petition Date, the Bankruptcy Court shall
have entered the Disclosure Statement Order;

       (k)     no later than 150 calendar days after the Petition Date, the Bankruptcy Court shall
have entered the Confirmation Order;

        (l)    no later 9 months after the Petition Date, the Plan shall have become effective;
provided that such milestone shall be automatically extended for an additional 90 days solely to
the extent regulatory approvals remain outstanding for the Technology Business Sale.

       The Company may extend a Milestone only with the express prior written consent of the
Required Consenting Lenders, which consent may be provided via email from counsel to each of
the Required Consenting Lenders.

Section 5.     Commitments of the Consenting Stakeholders.

       5.01.   General Commitments, Forbearances, and Waivers.

        (a)     Affirmative commitments. During the Agreement Effective Period, and subject to
the terms of this Agreement, each Consenting Stakeholder agrees, severally, and not jointly, in
respect of all of its Company Claims/Interests, to:

                (i)       support the Restructuring Transactions and vote and exercise any powers or
rights available to it (including in any board, shareholders’, or creditors’ meeting or in any process
requiring voting or approval to which they are legally entitled to participate) in each case in favor
of any matter requiring approval to the extent necessary to implement the Restructuring
Transactions;

             (ii)    use commercially reasonable efforts to cooperate with and assist the
Company Parties in obtaining additional support for the Restructuring Transactions from the
Company Parties’ other stakeholders;

               (iii)   use commercially reasonable efforts to oppose any party or person from
taking any actions contemplated in Section 5.01(b) provided that nothing in the Section 5.01(iv)
shall require any Consenting Stakeholder to take any action for which they will incur additional
out of pocket or legal expenses unless reimbursed by the Company Parties;



                                                  7
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 171 of 304



               (iv)    give any notice, order, instruction, or direction to the applicable Agents
necessary to give effect to the Restructuring Transactions; and

               (v)     negotiate in good faith and use commercially reasonable efforts to execute
and implement the Definitive Documents that are consistent with this Agreement to which it is
required to be a party and coordinate its activities with the other Parties (to the extent practicable
and subject to the terms hereof) in respect of all matters concerning the implementation and
consummation of the Restructuring Transactions.

        (b)     Negative commitments. During the Agreement Effective Period, and subject to the
terms of this Agreement, each Consenting Stakeholder agrees, severally, and not jointly, in respect
of all of its Company Claims/Interests, that it shall not, other than to enforce this Agreement or
any Definitive Document or as otherwise permitted under this Agreement, directly or indirectly:

               (i)     object to, delay, impede, or take any other action that would reasonably be
expected to interfere with the acceptance, implementation, or consummation of the Restructuring
Transactions;

                (ii)   solicit, propose, enter into, file, vote for or otherwise knowingly support,
participate in or approve any Alternative Restructuring Proposal;

              (iii)  knowingly Transfer its Company Claims/Interests to a non-affiliated party
for the purpose of enabling or effectuating a credit bid by such non-affiliated party for the
Technology Business in connection with the Technology Business Sale;

               (iv)    file any motion, pleading, or other document with the Bankruptcy Court or
any other court (including any modifications or amendments thereof) that, in whole or in part, is
not consistent with this Agreement, the Definitive Documents, provided that such Definitive
Documents are approved by the Required Consenting Stakeholders as required in section 3.02, or
the Plan;

               (v)     initiate, or have initiated on its behalf, any litigation or proceeding of any
kind with respect to the Chapter 11 Cases, this Agreement, or the other Restructuring Transactions
contemplated herein against the Company Parties or the other Parties;

              (vi)    exercise, or direct any other person to exercise, any right or remedy for the
enforcement, collection, or recovery of any Company Claims/Interests; or

                (vii) object to, delay, impede, or take any other action that would reasonably be
expected to interfere with the Company Parties’ ownership and possession of their assets, wherever
located, or interfere with the automatic stay arising under section 362 of the Bankruptcy Code.

       5.02.   Commitments with Respect to Chapter 11 Cases.

       (a)    During the Agreement Effective Period, and subject to the terms of this Agreement,
each Consenting Stakeholder that is entitled to vote to accept or reject the Plan pursuant to its terms

                                                  8
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 172 of 304



agrees that it shall, subject to receipt by such Consenting Stakeholder, whether before or after the
commencement of the Chapter 11 Cases, of the Solicitation Materials:

                (i)      vote each of its Company Claims/Interests (or take the necessary steps to
direct its lender of record to vote such Company Claims/Interests) to accept the Plan by delivering
its duly executed and completed ballot accepting the Plan on a timely basis following the
commencement of the solicitation of the Plan and its actual receipt of the Solicitation Materials
and the ballot; and

               (ii)    refrain from changing, revoking, amending or withdrawing (or causing such
change, revocation, amendment or withdrawal of) such vote or consent; provided that, subject to
the order approving the Disclosure Statement and solicitation procedures, such vote may be
revoked (and, upon such revocation, deemed void ab initio) by such Consenting Stakeholder at
any time following the expiration of the Agreement Effective Period, or upon termination of this
Agreement as to such Consenting Stakeholder pursuant to the terms hereof (other than a
termination resulting from a breach of this Agreement by such Consenting Stakeholder); and

                (iii)   to the extent it is permitted to elect whether to opt out of the releases set
forth in the Plan, elect not to opt out of the releases set forth in the Plan by timely delivering its
duly executed and completed ballot(s) designating that it does not opt out of the releases.

        (b)            During the Agreement Effective Period, each Consenting Stakeholder, in
respect of each of its Company Claims/Interests, will support, and will not directly or indirectly
object to, delay, impede, or take any other action to interfere with, any motion or other pleading
or document filed by a Company Party in the Bankruptcy Court contemplated by this Agreement
or the Definitive Documents, provided that such Definitive Documents are approved by the
Required Consenting Stakeholders as required in section 3.02, and shall not:

               (i)     propose, support, or file a pleading with the Bankruptcy Court seeking entry
of an order authorizing, indirectly or directly, any use of cash collateral or debtor-in-possession
financing other than as proposed in this Agreement, the Interim DIP Order or the Final DIP Order;
or

                (ii)    direct any of the Term Loan Administrative Agent, the Revolving and LC
Administrative Agent, the 2021 LC Administrative Agent, the Lloyds LC Bank, the 2018
Collateral Agent, the Superpriority Agreement Agents or the Senior Notes Trustee to propose, file
or support a pleading with the Bankruptcy Court seeking entry of an order authorizing, directly or
indirectly, any use of cash collateral or debtor-in-possession financing other than as proposed in
each of the DIP Orders and, to the extent such administrative agent, collateral agent, or indenture
trustee proposes, files or supports such a pleading, shall direct such agent or trustee to withdraw
immediately such proposal, support, or pleading.

        5.03. Additional Commitments with Respect to the Senior Exit LC Facility. Each of the
undersigned Consenting Revolving Lenders and Consenting LC Lenders, severally and not jointly,
hereby commits to deliver a commitment of an Approved Institution under the Senior Exit LC
Facility in an amount equal to the amount immediately prior to the Petition Date of all of its

                                                  9
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 173 of 304



commitments (whether used or unused) in respect of (i) the 2021 LC Facility, (ii) the 2023 LC
Facility, (iii) the Lloyds LC Facility and (iv) the Revolving Credit Facility minus its commitments
in respect of Revolving Loans, in each case, whether owned directly or beneficially through a
participation, held by such Consenting Lender as of the date hereof or acquired by such Consenting
Lender during the Agreement Effective Period, less such lender’s participation in any letter of
credit that is drawn and not reimbursed in full in cash under the Prepetition Secured Facilities prior
to or during the pendency of the Chapter 11 Cases (such amounts, each such Consenting Revolving
Lender’s or Consenting LC Lender’s “Recommit Amount”). For the avoidance of doubt, the
commitments of Consenting Lenders made in this Section 5.03 (i) shall transfer to any transferee
of the corresponding Company Claims/Interests subject to the terms of this Agreement and (ii)
shall terminate upon the earlier of (x) the termination of this Agreement with respect to the
Consenting Lender providing such commitment and (y) with respect to each Consenting Lender
that does not consent to a further extension, the date falling ten (10) months and ninety (90) days
after the Petition Date. Nothing in this Section 5.03 shall apply with respect to commitments of
any Consenting Lender in excess of the amount set forth on the signature page of each Consenting
Lender or acquired by such Consenting Lender during the Agreement Effective Period or
otherwise transferred in accordance with Section 9 hereof. As used in this Section 5.03,
“Approved Institution” shall mean an institution acceptable to the initial letter of credit issuing
banks under the Senior Exit LC Facility. Notwithstanding anything to the contrary herein, unless
otherwise expressly agreed by such Consenting Revolving Lender or Consenting LC Lender, in
no event shall the sum of any Consenting Revolving Lender’s or Consenting LC Lender’s (a)
aggregate commitments under the Senior Exit LC Facility plus (b) aggregate participation in the
Roll-Off LC Exit Facility at any time exceed such respective Consenting Revolving Lender’s or
Consenting LC Lender’s Recommit Amount.

        5.04. DIP Commitments. Each DIP Lender, severally and not jointly, commits to provide
or cause to be provided by any fronting banks or any of its subsidiaries or affiliates or any funds
and/or accounts managed, advised or controlled by any of the foregoing New DIP Term Loans and
New DIP Letters of Credit in an amount up to the amount specified on its signature page to this
Agreement, provided that the allocations of the New DIP Term Loans and the New DIP Letters of
Credit and the terms thereof shall be subject to the terms and conditions as set forth in the DIP
Credit Facility Term Sheet and otherwise subject to this Agreement and relevant Definitive
Documents. Each DIP Letter of Credit Lender shall participate in DIP Letters of Credit through
an institution acceptable to the initial letter of credit issuing banks under the DIP Credit Facility
(which for the avoidance of doubt shall include any lender of record under the 2023 LC Facility).

Section 6.      Additional Provisions Regarding the Consenting Stakeholders’ Commitments.
Notwithstanding anything contained in this Agreement, nothing in this Agreement shall: (a) be
construed to prohibit any Consenting Stakeholder from appearing as a party in interest in any
matter to be adjudicated in the Chapter 11 Cases, so long as such appearance and the positions
advocated in connection therewith are not inconsistent with this Agreement and are not for the
purpose of delaying, interfering, impeding, or taking any other action to delay, interfere or impede,
directly or indirectly, the Restructuring Transactions; (b) affect the ability of any Consenting
Stakeholder to consult with any other Consenting Stakeholder, the Company Parties, or any other
party in interest in the Chapter 11 Cases (including any official committee and the United States
Trustee); (c) prevent any Consenting Stakeholder from enforcing this Agreement or any Definitive
                                                 10
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 174 of 304



Documents, provided that such Definitive Documents are approved by the Required Consenting
Stakeholders as required in section 3.02, or contesting whether any matter, fact, or thing is a breach
of, or is inconsistent with, this Agreement; or (d) obligate a Consenting Stakeholder to deliver a
vote to support the Plan or prohibit a Consenting Stakeholder from withdrawing such vote, in each
case from and after the Termination Date (other than a Termination Date as a result of the
occurrence of the Plan Effective Date); and for the avoidance of doubt, that upon the Termination
Date as to a Consenting Stakeholder (other than a Termination Date as a result of the occurrence
of the Plan Effective Date), such Consenting Stakeholder’s vote shall automatically be deemed
void ab initio and such Consenting Stakeholder shall have a reasonable opportunity to cast a vote.

Notwithstanding anything to the contrary herein, each Party recognizes, acknowledges and agrees
that (i) this Agreement binds only the desk or business unit that executes this Agreement and shall
not be binding on any other desk, business unit or Affiliate, unless such desk, business unit or
Affiliate separately becomes a Party hereto or otherwise acquires a Claims as a result of a transfer
in accordance with Section 9 of this Agreement or is otherwise a DIP Lender and (ii) nothing in
this Agreement, including the Restructuring Term Sheet, shall require a Consenting Stakeholder
to cause any Affiliate to support, execute or otherwise take any action in connection with the
release of Released Parties as specified in the Restructuring Term Sheet.

Section 7.      Commitments of the Company Parties.

        7.01. Affirmative Commitments. Except as set forth in Section 8, during the Agreement
Effective Period, each Company Party, jointly and severally, agrees that it shall, and, to the extent
applicable and subject to Section 8 hereof, that it shall direct its direct and indirect subsidiaries to:

        (a)     commence the Chapter 11 Cases on or before the Outside Petition Date;

      (b)    support and in good faith take all steps reasonably necessary and desirable to
consummate the Restructuring Transactions in accordance with this Agreement;

        (c)    to the extent any legal or structural impediment arises that would prevent, hinder,
or delay the consummation of the Restructuring Transactions contemplated herein, take all steps
reasonably necessary and desirable to address any such impediment, including to negotiate in good
faith appropriate additional or alternative provisions to address any such impediment, in each case,
in a manner acceptable to the Required Consenting Lenders and reasonably acceptable to the
Required Consenting Noteholders;

        (d)   use best efforts to obtain any and all required governmental, regulatory and third-
party approvals for the implementation or consummation of the Restructuring Transactions,
including the Technology Business Sale and the approval by the Bankruptcy Court of the
Definitive Documents;

       (e)     negotiate in good faith and use best efforts to execute and deliver the Definitive
Documents and any other required agreements to effectuate and consummate the Restructuring
Transactions, including the Technology Business Sale, as contemplated by this Agreement;


                                                   11
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 175 of 304



        (f)    use best efforts to seek additional support for the Restructuring Transactions from
their other material stakeholders to the extent reasonably necessary and coordinate its activities
with the other Parties hereto (subject to the terms hereof) in respect of all matters concerning the
implementation and consummation of the Restructuring Transactions, including the Technology
Business Sale, and obtaining any concessions from stakeholders as set forth in the Business Plan,
and take any and all appropriate actions in furtherance of this Agreement;

        (g)      provide drafts of all Definitive Documents that the Company Parties intend to file
with the Bankruptcy Court to the Revolving and LC Agent Advisors, the AHG Term Advisors and
the AHG Noteholder Advisors at least three (3) Business Days prior to the date when the Company
intends to file any such pleading or other document (provided that if delivery of such motions,
orders or materials (other than the Plan, the Disclosure Statement, the Confirmation Order or DIP
Orders or any amendments thereto) at least three (3) Business Days in advance is not reasonably
practicable, such motion, order or material shall be delivered as soon as reasonably practicable
prior to filing), and shall consult in good faith with such counsel regarding the form and substance
of any such proposed filing with the Bankruptcy Court;

       (h)     provide to the Revolving and LC Agent Advisors, the AHG Term Advisors and the
AHG Noteholder Advisors, upon reasonable advance notice to the Company, timely and
reasonable responses to all reasonable diligence requests;

       (i)     (i) prosecute and defend any objections or appeals relating to the Restructuring
Transactions, including, without limitation, the First Day Pleadings, the Second Day Pleadings,
the DIP Orders, the Bidding Procedures Order, the Sale Order, the Disclosure Statement Order,
the Confirmation Order, and the Restructuring Transactions; and (ii) not take any action that is
inconsistent with, or alter, delay, impede, or interfere with, the Restructuring Transactions,
including, without limitation, approval of the DIP Orders or the Disclosure Statement,
confirmation of the Plan, or consummation of the Plan and the Restructuring Transactions;

         (j)    timely file a formal objection to any motion filed with the Bankruptcy Court by any
Person seeking the entry of an order (i) directing the appointment of an examiner (with expanded
powers beyond those set forth in section 1106(a)(3) and (4) of the Bankruptcy Code) or a trustee,
(ii) converting the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code,
(iii) dismissing the Chapter 11 Cases, (iv) modifying or terminating the Company’s exclusive right
to file and solicit acceptances of a plan of reorganization or (v) for relief that (A) is inconsistent
with this Agreement in any respect or (B) would, or would reasonably be expected to, frustrate the
purposes of this Agreement, including by preventing the consummation of the Restructuring;

        (k)     promptly pay all prepetition and postpetition fees and expenses of the Revolving
and LC Agent Advisors, the AHG Term Advisors, and the AHG Noteholder Advisors (in each
case, in accordance with the terms of their respective engagement letters with their respective
clients, if any (collectively, together with the fees and expenses of any legal counsel to such
advisors in any local or foreign jurisdictions, the “Restructuring Expenses”)); and unless
otherwise agreed by the Company and the applicable firm, the Company shall (i) on the Closing
Date (as defined in the DIP Credit Agreement) of the DIP Credit Agreement, pay (x) all
Restructuring Expenses accrued but unpaid as of such date (to the extent invoiced), whether or not
                                                 12
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 176 of 304



such Restructuring Expenses are then due, outstanding, or otherwise payable in connection with
this matter and (y) fund or replenish, as the case may be, any retainers reasonably requested by
any of the foregoing professionals, in each case in accordance with the terms of their respective
engagement letters with their respective clients; (ii) after the Closing Date of the DIP Credit
Agreement, pay all accrued but unpaid Restructuring Expenses on a monthly basis and within ten
(10) Business Days of receipt of invoices in respect thereof; and (iii) on the Plan Effective Date,
so long as this Agreement has not been terminated as to all Parties, pay all accrued and unpaid
Restructuring Expenses incurred up to (and including) the Plan Effective Date by Parties still
subject to this Agreement (provided, for the avoidance of doubt, that such Restructuring Expenses
have not been satisfied during the Chapter 11 Cases pursuant to the DIP Orders or otherwise),
without any requirement for Bankruptcy Court review or further Bankruptcy Court order; provided
that, notwithstanding the foregoing, nothing herein shall affect or limit any obligations of the
Company Parties to pay the Restructuring Expenses as provided in the DIP Orders; provided that
any invoices shall not be required to contain individual time detail and the foregoing shall be
subject to and qualified by and provisions related to the payment of Restructuring Expenses set
forth in the DIP Orders;

       (l)     timely file a formal objection to any motion, application, or adversary proceeding
challenging the validity, enforceability, perfection, or priority of, or seeking avoidance or
subordination of, any portion of the claims of the Consenting Stakeholders;

       (m)     comply with all Milestones;

        (n)     subject to applicable laws, use commercially reasonable efforts to, consistent with
the pursuit and consummation of the Restructuring Transactions, preserve intact in all material
respects the current business operations of the Company Parties (other than as consistent with
applicable fiduciary duties and as contemplated by this Agreement), keep available the services of
its current officers and material employees, subject to voluntary resignations, terminations for
cause, or terminations consistent with applicable fiduciary duties, and other than as contemplated
by this Agreement and the Business Plan, preserve in all material respects its relationships with
vendors, customers, sales representatives, suppliers, distributors, and others, in each case, having
material business dealings with the Company (other than terminations for cause or consistent with
applicable fiduciary duties) in each case consistent in all respects with the Business Plan;

        (o)     as soon as reasonably practicable, notify the Required Consenting Lenders of any
governmental or third-party complaints, litigations, investigations, or hearings (or communications
indicating that the same may be contemplated or threatened) that would prevent, hinder, or delay
the consummation of the transactions contemplated in this Agreement or the Plan of which the
Company Advisors have actual knowledge by furnishing written notice to the Required
Consenting Lenders within three (3) Business Days of actual knowledge of such event; and

        (p)     within two (2) Business Days of obtaining knowledge thereof, provide written
notice to the Revolving and LC Agent Advisors, the AHG Term Advisors and the AHG Noteholder
Advisors of any: (i) occurrence, or failure to occur, of any event of which any of the Company
Advisors have actual knowledge which occurrence or failure which would cause any covenant of
the Company contained in this Agreement not to be satisfied in any respect; (ii) receipt of any
                                                13
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 177 of 304



written notice by the Company of which the Company Advisors are aware from any governmental
body in connection with this Agreement or the Restructuring Transactions; (iii) receipt of any
written notice by the Company of which the Company Advisors are aware of any proceeding
commenced, or, to the actual knowledge of the Company Advisors, threatened against the
Company, relating to or involving or otherwise affecting in any material respect the Restructuring
Transactions; (iv) receipt of any notice from the buyer under the Purchase Agreement alleging a
default or event of default or similar event thereunder; and (v) receipt of any notice from any party
alleging that the consent of such party is or may be required in connection with the transactions
contemplated by the Restructuring Transactions.

        7.02. Negative Commitments. Except as set forth in Section 8, during the Agreement
Effective Period, each of the Company Parties shall not directly or indirectly:

       (a)    object to, delay, impede, or otherwise take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring Transactions;

        (b)     take any action that is inconsistent in any material respect with, or is intended to
frustrate or impede approval, implementation and consummation of the Restructuring Transactions
described in, this Agreement or the Plan;

      (c)     modify the Plan, in whole or in part, in a manner that is not consistent with this
Agreement in all material respects;

       (d)     file any motion, pleading, or Definitive Documents with the Bankruptcy Court or
any other court (including any modifications or amendments thereof) that, in whole or in part, is
not materially consistent with this Agreement or the Plan;

      (e)     amend, alter, supplement, restate or otherwise modify any Definitive Documents in
a manner inconsistent with this Agreement; or

        (f) seek, solicit, or support any Alternative Restructuring Proposal, and if the Company
receives an unsolicited bona fide expression of interest regarding an Alternative Restructuring
Proposal that the boards of directors, members, or managers (as applicable) of the Company,
determine in their good-faith judgment provides a higher or better economic recovery to the
Company’s creditors than that set forth in this Agreement and such Alternative Restructuring
Proposal is from a proponent that the boards of directors, members, or managers (as applicable) of
the Company Parties have reasonably determined is capable of timely consummating the
transactions contemplated by such Alternative Restructuring Proposal, the Company Parties will,
within one (1) Business Day of the receipt of such proposal or expression of interest, notify the
Revolving and LC Agent Advisors, the AHG Term Advisors, and the AHG Noteholder Advisors
of the receipt thereof, with such notice to include the material terms thereof, including the identity
of the person or group of persons involved.

Section 8.     Additional Provisions Regarding Company Parties’ Commitments.

      8.01. Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall require a Company Party or Governing Body to take any action or to refrain from
                                             14
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 178 of 304



taking any action to the extent such person or persons determines, based on the advice of counsel,
that taking or failing to take such action would be inconsistent with applicable Law or its or their
fiduciary obligations under applicable Law. The Company Parties shall give prompt written notice
to the Consenting Stakeholders of any determination made in accordance with this Section 8.01.
This Section 8.01 shall not impede any Party’s right to terminate this Agreement pursuant to
Section 13 of this Agreement, including on account of any action or inaction the Company Party
or a Governing Body of a Company Party may take pursuant to this Section 8.01.

        8.02. Notwithstanding anything to the contrary in this Agreement (but subject to
Section 8.01), each Company Party and their respective directors, officers, employees, investment
bankers, attorneys, accountants, consultants, and other advisors or representatives shall have the
rights to: (a) consider, respond to, and facilitate Alternative Restructuring Proposals; (b) provide
access to non-public information concerning any Company Party to any Entity or enter into
Confidentiality Agreements or nondisclosure agreements with any Entity; (c) maintain or continue
discussions or negotiations with respect to Alternative Restructuring Proposals; (d) otherwise
cooperate with, assist, participate in, or facilitate any inquiries, proposals, discussions, or
negotiation of Alternative Restructuring Proposals; and (e) enter into or continue discussions or
negotiations with holders of Company Claims/Interests (including any Consenting Stakeholder),
any other party in interest in the Chapter 11 Cases (including any official committee and the United
States Trustee), or any other Entity regarding the Restructuring Transactions or Alternative
Restructuring Proposals; provided, that if any Company Party, receives an unsolicited Alternative
Restructuring Proposal, then such Company Party shall (x) within one (1) Business Day of
receiving such proposal, provide the Revolving and LC Agent Advisors, the AHG Term Advisors,
and the AHG Noteholder Advisors with all documentation received in connection with such
Alternative Restructuring Proposal; (y) provide counsel to the Consenting Stakeholders with
regular updates as to the status and progress of such Alternative Restructuring Proposal; and (z)
respond promptly to reasonable information requests and questions from counsel to the Consenting
Stakeholders relating to such Alternative Restructuring Proposal.

        8.03. Nothing in this Agreement shall: (a) impair or waive the rights of any Company
Party to assert or raise any objection permitted under this Agreement in connection with the
Restructuring Transactions, except as expressly provided herein; or (b) prevent any Company
Party from enforcing this Agreement or any Definitive Document or contesting whether any
matter, fact, or thing is a breach of, or is inconsistent with, this Agreement or any Definitive
Document.

       8.04. Automatic Stay. The Company Parties, to the fullest extent permitted by law, waive
the applicability of the automatic stay of section 362 of the Bankruptcy Code to the giving of notice
of termination of this Agreement by any Party pursuant to this Agreement; provided that nothing
herein shall prejudice any Party’s rights to argue that the giving of such notice of default or
termination was not proper under the terms of this Agreement.

Section 9.     Transfer of Interests and Securities.

      9.01. During the Agreement Effective Period, no Consenting Stakeholder shall Transfer
any ownership (including any beneficial ownership as defined in the Rule 13d-3 under the
                                                 15
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 179 of 304



Securities Exchange Act of 1934, as amended) in any Company Claims/Interests to any affiliated
or unaffiliated party, including any party in which it may hold a direct or indirect beneficial
interest, unless:

         (a)    in the case of any Company Claims/Interests, the authorized transferee is either
(1) a qualified institutional buyer as defined in Rule 144A of the Securities Act, (2) a non-U.S.
person in an offshore transaction as defined under Regulation S under the Securities Act, (3) an
institutional accredited investor (as defined in Rule 501(a)(1), (2), (3), or (7) under the Securities
Act), or (4) a Consenting Stakeholder; and

        (b)     either (i) the transferee executes and delivers to counsel to the Company Parties, at
or before the time of the proposed Transfer, a Transfer Agreement or (ii) the transferee is a
Consenting Stakeholder and the transferee provides notice of such Transfer (including the amount
and type of Company Claim or Company Interest Transferred) to counsel to the Company Parties
at or before the time of the proposed Transfer.

        9.02. Upon compliance with the requirements of Section 9.01, the transferor shall be
deemed to relinquish its rights (and be released from its obligations) under this Agreement to the
extent of the rights and obligations in respect of such transferred Company Claims/Interests. With
respect to Company Claims/Interests held by the relevant transferee upon consummation of a
Transfer, such transferee is deemed to make all of the representations and warranties of a
Consenting Stakeholder and undertake all obligations relevant to such transferor (including, for
the avoidance of doubt, the commitments made in Section 5.03) set forth in this Agreement. Any
Transfer in violation of Section 9.01 shall be void ab initio.

        9.03. This Agreement shall in no way be construed to preclude the Consenting
Stakeholders from acquiring additional Company Claims/Interests; provided that (a) such
additional Company Claims/Interests shall automatically and immediately upon acquisition by a
Consenting Stakeholder be deemed subject to the terms of this Agreement (regardless of when or
whether notice of such acquisition is given to counsel to the Company Parties or counsel to the
Consenting Stakeholders) and (b) such Consenting Stakeholder must provide notice of such
acquisition (including the amount and type of Company Claims/Interest acquired) to counsel to
the Company Parties within five (5) Business Days of such acquisition.

       9.04. This Section 9 shall not impose any obligation on any Company Party to issue any
“cleansing letter” or otherwise publicly disclose information for the purpose of enabling a
Consenting Stakeholder to Transfer any of its Company Claims/Interests. Notwithstanding
anything to the contrary herein, to the extent a Company Party and another Party have entered into
a Confidentiality Agreement, the terms of such Confidentiality Agreement shall continue to apply
and remain in full force and effect according to its terms, and this Agreement does not supersede
any rights or obligations otherwise arising under such Confidentiality Agreements.

       9.05. Notwithstanding Section 9.01, a Qualified Marketmaker that acquires any
Company Claims/Interests with the purpose and intent of acting as a Qualified Marketmaker for
such Company Claims/Interests shall not be required to execute and deliver a Transfer Agreement
in respect of such Company Claims/Interests if (i) such Qualified Marketmaker subsequently

                                                 16
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 180 of 304



transfers such Company Claims/Interests (by purchase, sale assignment, participation, or
otherwise) within ten (10) Business Days of its acquisition to a transferee that is an entity that is
not an affiliate, affiliated fund, or affiliated entity with a common investment advisor; (ii) the
transferee is otherwise permitted under Section 9.01; and (iii) the Transfer is otherwise permitted
under Section 9.01. To the extent that a Consenting Stakeholder is acting in its capacity as a
Qualified Marketmaker, it may Transfer (by purchase, sale, assignment, participation, or
otherwise) any right, title or interests in Company Claims/Interests that the Qualified Marketmaker
acquires from a holder of the Company Claims/Interests who is not a Consenting Stakeholder
without the requirement that the transferee be permitted under Section 9.01.

        9.06. Notwithstanding anything to the contrary in this Section 9, the restrictions on
Transfer set forth in this Section 9 shall not apply to the grant of any liens or encumbrances on any
claims and interests in favor of a bank or broker-dealer holding custody of such claims and interests
in the ordinary course of business and which lien or encumbrance is released upon the Transfer of
such claims and interests.

        9.07. Additional Consenting Stakeholders. Any holder of Claims that is not a party to
this Agreement as of the Agreement Effective Date may, at any time after the Agreement Effective
Date, become an Additional Consenting Stakeholder by executing a Joinder substantially in the
form attached hereto as Exhibit C, pursuant to which such Additional Consenting Stakeholder
shall be bound by the terms of this Agreement.

Section 10. Representations and Warranties of Consenting Stakeholders. Each Consenting
Stakeholder severally, and not jointly, represents and warrants that, as of the date such Consenting
Stakeholder executes and delivers this Agreement and as of the Plan Effective Date:

       (a)    it is validly existing and in good standing under the Laws of the state of its
organization, and this Agreement is a legal, valid, and binding obligation of such Party,
enforceable against it in accordance with its terms;

        (b)     the entry into and performance by it of, and the transactions contemplated by, this
Agreement do not, and will not, conflict in any material respect with any Law or regulation
applicable to it or with any of its articles of association, memorandum of association, or other
constitutional documents;

         (c)  the execution and delivery of this Agreement and the performance of its obligations
hereunder have been duly authorized by all necessary corporate or other organizational action on
its part;

       (d)     it is the beneficial or record owner of the face amount of the Company
Claims/Interests or is the nominee, investment manager, or advisor for beneficial holders of the
Company Claims/Interests reflected in, and, having made reasonable inquiry, is not the beneficial
or record owner of any Company Claims/Interests other than those reflected in, such Consenting
Stakeholder’s signature page to this Agreement or a Transfer Agreement or a Joinder, as applicable
(as may be updated pursuant to Section 9); provided, that no Consenting Stakeholder shall be
required to include in its Company Claims/Interests identified on its signature page hereto any

                                                 17
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 181 of 304



amount that is subject to an open trade as of the date hereof, and, notwithstanding anything herein
to the contrary, such amounts shall not be subject to the terms of this Agreement unless such
Company Claims/Interests are identified on such Consenting Stakeholder’s signature page hereto
or acquired by a Consenting Stakeholder or Additional Consenting Stakeholder after the date
hereof;

       (e)    it has the full power and authority to act on behalf of, vote, and consent to matters
concerning such Company Claims/Interests;

         (f)    such Company Claims/Interests are free and clear of any pledge, lien, security
interest, charge, claim, equity, option, proxy, voting restriction, right of first refusal, or other
limitation on disposition, transfer, or encumbrances of any kind, that would adversely affect in any
way such Consenting Stakeholder’s ability to perform any of its obligations under this Agreement
at the time such obligations are required to be performed;

        (g)     it (i) either (A) is the sole owner of the Company Claims/Interests identified below
its name on its signature page hereof and in the amounts set forth therein, or (B) has all necessary
investment or voting discretion with respect to the principal amount the Company Claims/Interests
identified below its name on its signature page hereof, and has the power and authority to bind the
owner(s) of such the Company Claims/Interests to the terms of this Agreement; (ii) is entitled (for
its own accounts or for the accounts of such other owners) to all of the rights and economic benefits
of such the Company Claims/Interests; and (iii) to the knowledge of the individuals working on
the Restructuring Transactions, does not directly or indirectly own any the Company
Claims/Interests against the Company, other than as identified below its name on its signature page
hereof;

       (h)     it has the full power to vote, approve changes to, and transfer all of its Company
Claims/Interests referable to it as contemplated by this Agreement subject to applicable Law;

        (i)     solely with respect to holders of Company Claims/Interests, (i) it is either (A) a
qualified institutional buyer as defined in Rule 144A of the Securities Act, (B) a non-U.S. person
(as defined in Regulation S of the Securities Act), or (C) an institutional accredited investor
(as defined in the Rule 501(a)(1), (2), (3), or (7) of the Securities Act), and (ii) any securities
acquired by the Consenting Stakeholder in connection with the Restructuring Transactions will
have been acquired for investment and not with a view to distribution or resale in violation of the
Securities Act; and

        (j)    except as expressly provided by this Agreement, it is not party to any restructuring
or similar agreements or arrangements with the other Parties to this Agreement that have not been
disclosed in writing to all Parties to this Agreement.

Section 11. Representations and Warranties of Company. Each Company Party represents,
warrants, and covenants to each other Party on a joint and several basis for itself and not any other
person or entity that the following statements are true, correct, and complete, to the best of its
actual knowledge, as of the date hereof and as of the Plan Effective Date:

       (a)     it is validly existing and in good standing under the Laws of the state of its
                                               18
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 182 of 304



organization, and this Agreement is a legal, valid, and binding obligation of such Party,
enforceable against it in accordance with its terms, except as enforcement may be limited by
applicable Laws relating to or limiting creditors’ rights generally or by equitable principles relating
to enforceability;

        (b)     it has the requisite corporate or other organizational power and authority to enter
into this Agreement and to carry out the Restructuring Transactions contemplated by, and perform
its respective obligations under, this Agreement;

        (c)     the entry into and performance by it of, and the transactions contemplated by, this
Agreement do not, and will not, conflict in any material respect with any Law or regulation
applicable to it or with any of its articles of association, memorandum of association, or other
constitutional documents;

         (d)  the execution and delivery of this Agreement and the performance of its obligations
hereunder have been duly authorized by all necessary corporate or other organizational action on
its part;

        (e)    the execution and delivery by it of this Agreement does not violate its certificates
of incorporation, or bylaws, or other organizational documents, or those of any of its affiliates in
any material respect;

        (f)      the execution and delivery by it of this Agreement does not require any registration
or filing with, the consent or approval of, notice to, or any other action with any federal, state, or
other governmental authority or regulatory body, other than, for the avoidance of doubt, the actions
with governmental authorities or regulatory bodies required in connection with implementation of
the Restructuring Transactions;

        (g)      it has sufficient knowledge and experience to evaluate properly the terms and
conditions of the Plan and this Agreement, and has consulted with its legal and financial advisors
with respect to its decision to execute this Agreement, and it has made its own analysis and decision
to enter into this Agreement and otherwise investigated this matter to its full satisfaction; and

        (h)     except as expressly provided by this Agreement, it is not party to any restructuring
or similar agreements or arrangements with the other Parties to this Agreement that have not been
disclosed to all Parties to this Agreement.

Section 12. Noteholder Consent Fee. Consenting Noteholders that have executed and delivered
counterpart signature pages of this Agreement to counsel to each of the Parties as of 9:00 A.M.,
Eastern Standard Time, on January 23, 2020 shall earn the Noteholder Consent Fee as set forth
herein and in the Plan, which shall be payable on the Plan Effective Date in the form of cash and
subscription rights to participate in the Rights Offering.

Section 13.    Termination Events.

        13.01. Consenting Lender Termination Events. This Agreement may be terminated (x)
with respect to the Consenting Revolving Lenders by the Required Consenting Revolving Lenders,
                                                  19
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 183 of 304



(y) with respect to the Consenting LC Lenders by the Required Consenting LC Lenders, and (z)
with respect to the Consenting Term Lenders and the Consenting Superpriority Term Lenders by
the Required Consenting Term Lenders, in each case, by the delivery to the Company Parties of a
written notice in accordance with Section 15.10 hereof upon the occurrence of the following
events:

        (a)    the breach of any covenant or other obligation by a Company Party set forth in this
Agreement that (i) is adverse to the Consenting Lenders seeking termination pursuant to this
provision and (ii) remains uncured for five (5) Business Days after such terminating Consenting
Lenders transmit a written notice in accordance with Section 15.10 hereof detailing any such
breach;

       (b)     the issuance by any governmental authority, including any regulatory authority or
court of competent jurisdiction, of any final, non-appealable ruling or order that (i) enjoins the
consummation of a material portion of the Restructuring Transactions and (ii) remains in effect for
ten (10) Business Days after such terminating Consenting Lenders transmit a written notice in
accordance with Section 15.10 hereof detailing any such issuance; provided that this termination
right may not be exercised by any Party that sought or requested such ruling or order in
contravention of any obligation set out in this Agreement;

       (c)    the Interim DIP Order or the Final DIP Order is reversed, stayed, dismissed,
vacated, reconsidered, modified or amended in a manner that is not acceptable to the Required
Consenting Lenders;

       (d)     any default under the DIP Orders is not cured within the requisite cure period, if
any, provided by the applicable DIP Order;

       (e)   any debtor-in-possession financing is entered into, or the Company files a motion
seeking approval of debtor-in-possession financing, on terms that are inconsistent with this
Agreement or otherwise not acceptable to the Required Consenting Lenders;

        (f)    any of the Company Parties enters into a material executory contract, lease, or other
arrangement outside of the ordinary course of business without obtaining the prior written consent
of the Required Consenting Lenders;

       (g)     the Bankruptcy Court enters an order denying confirmation of the Plan;

        (h)     the Confirmation Order is reversed or vacated, and the Bankruptcy Court does not
enter a revised Confirmation Order acceptable to the Required Consenting Lenders within ten (10)
Business Days;

        (i)    the entry of an order by the Bankruptcy Court, or the filing of a motion or
application by any Company Party seeking an order (without the prior written consent of the
Required Consenting Lenders, not to be unreasonably withheld), (i) converting one or more of the
Chapter 11 Cases of a Company Party to a case under chapter 7 of the Bankruptcy Code,
(ii) appointing a trustee or examiner with expanded powers beyond those set forth in

                                                20
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 184 of 304



sections 1106(a)(3) and (4) of the Bankruptcy Code in one or more of the Chapter 11 Cases of a
Company Party, or (iii) rejecting this Agreement;

       (j)    the failure to meet any of the Milestones unless such Milestone is extended in
accordance with this Agreement;

        (k)     the Definitive Documents and any amendments, modifications, or supplements
thereto include terms that are inconsistent with this Agreement, the Restructuring Transactions and
the Term Sheets, including with respect to the consent rights set forth in Section 3 and Section 14
of this Agreement; provided that the Company shall have two (2) Business Days to file revised
Definitive Documents with the Bankruptcy Court consistent with this Agreement and the Term
Sheets after the Company’s receipt of written notice of such breach;

       (l)     the dismissal of one or more of the Chapter 11 Cases without the prior written
consent (such consent not to be unreasonably withheld) of the Required Consenting Lenders;

        (m)     the Bankruptcy Court enters a final order not subject to appeal granting relief that
is inconsistent with, or denies relief sought that is contemplated by, this Agreement or the Plan in
any materially adverse respect to the Consenting Lenders;

       (n)      the Company (i) announces that it will proceed with an Alternative Restructuring
Proposal; (ii) files a motion with the Bankruptcy Court seeking the approval of an Alternative
Restructuring Proposal or supports (or fails to timely object to) another party in filing or seeking
approval of an Alternative Restructuring Proposal or (iii) agrees to pursue (including, for the
avoidance of doubt, as may be evidenced by a term sheet, letter of intent, or similar document) or
announces its intent to pursue an Alternative Restructuring Proposal;

       (o)     the Company withdraws the Plan or publicly announces its intention not to support
the Restructuring Transactions or the Plan;

         (p)     the Bankruptcy Court’s enters an order terminating the Company’s exclusive right
to file and solicit acceptances of a plan (including the Plan);

         (q)    the commencement of an involuntary bankruptcy case against the Company (or
affiliate thereof) under the Bankruptcy Code, if such involuntary case is not dismissed within 45
calendar days after the filing thereof, or if a court order grants the relief sought in such involuntary
case;

       (r)     any representation or warranty in this Agreement made by the Company shall have
been untrue in any material respect when made or shall have become untrue in any material respect;

       (s)     the Petition Date shall not have occurred on or before the Outside Petition Date;

        (t)    if either (i) any Company (or any person or entity on behalf of any Company or its
bankruptcy estate with proper standing) files a motion, application or adversary proceeding (or
supports or fails to timely object to such a filing) (A) challenging the validity, enforceability,
perfection or priority of, or seeking invalidation, avoidance, disallowance, recharacterization or
                                                  21
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 185 of 304



subordination, of any Claim under the Credit Agreement, the 2021 LC Agreement, the Lloyds
Letter of Credit Agreement or the Superpriority Credit Agreement or (B) asserting any other cause
of action against and/or with respect or relating to all or any portion of any Claim under the Credit
Agreement, the 2021 LC Agreement, the Lloyds Letter of Credit Agreement or the Superpriority
Credit Agreement or the liens securing the any Claim under the Credit Agreement, the 2021 LC
Agreement, the Lloyds Letter of Credit Agreement or the Superpriority Credit Agreement or (ii)
the Bankruptcy Court (or any court with jurisdiction over the Chapter 11 Cases) enters an order
providing relief against the interests of any lender party to the Credit Agreement, 2021 LC
Agreement or the Superpriority Credit Agreement with respect to any of the foregoing causes of
action or proceedings, including, but not limited to, invalidating, avoiding, disallowing,
recharacterizing, subordinating, or limiting the enforceability of any Claim under the Credit
Agreement, 2021 LC Agreement or the Superpriority Credit Agreement;

       (u)    a Default or Event of Default (as each is defined in the DIP Credit Agreement)
under the DIP Credit Agreement has occurred and is continuing

      (v)    the Company abandons or materially alters the process to consummate the
Technology Business Sale in a manner not acceptable to the Required Consenting Lenders;

       (w)   if Technology Business Sale Proceeds are not expected to (as determined by the
Required Consenting Term Lenders in their sole discretion after a 7 day consultation period with
the Company Parties and the Liquidity Lender Steering Committee) or do not repay in full, in cash,
the Funded DIP Indebtedness (as defined in the DIP Credit Agreement) (other than the Make
Whole Amount); or

       (x)     any termination of this Agreement by a Consenting Lender (or group thereof) or by
the Company with respect to any Consenting Lender (or a group thereof) as a result of which (i)
any respective class of Consenting Lenders specified in Section 2.01(b)(i)-(viii) ceases to hold the
percentage of Claims specified therein for this Agreement to become effective and (ii) the
Company Parties are unable to satisfy the requisite voting thresholds to confirm the Plan.

       13.02. Consenting Noteholder Termination Events.                The Required Consenting
Noteholders shall have the right, but not the obligation, upon the delivery to all Parties of a written
notice in accordance with Section 15.10 hereof, to terminate this Agreement only as to the
Consenting Noteholders upon the occurrence of any of the following events (each, a “Consenting
Noteholder Termination Event”), unless waived, in writing, by the Required Consenting
Noteholders on a prospective or retroactive basis:

        (a)     the material breach of any covenant or other obligation by a Company Party set
forth in this Agreement (including with respect to any consent rights set forth in Section 3.02
hereof) that (i) is adverse to the Consenting Noteholders with respect to the rights and benefits
afforded to them hereunder and under the Plan or the treatment of the Senior Notes under the Plan
as contemplated hereby and thereby and (ii) remains uncured for ten (10) Business Days after the
Consenting Noteholders transmit a written notice in accordance with Section 15.10 hereof
detailing any such breach;


                                                  22
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 186 of 304



       (b)     the issuance by any governmental authority, including any regulatory authority or
court of competent jurisdiction, of any final, non-appealable ruling or order that (i) enjoins the
consummation of a material portion of the Restructuring Transactions and (ii) remains in effect for
ten (10) Business Days the Required Consenting Noteholders transmit a written notice in
accordance with Section 15.10 hereof detailing any such issuance; provided that this termination
right may not be exercised by any Party that sought or requested such ruling or order in
contravention of any obligation set out in this Agreement;

       (c)     the Bankruptcy Court enters a Final Order denying confirmation of the Plan;

        (d)    the Confirmation Order is reversed or vacated, and the Bankruptcy Court does not
enter a revised Confirmation Order acceptable to the Required Consenting Noteholders within
fourteen (14) Business Days;

       (e)      the Company (i) announces that it will proceed with an Alternative Restructuring
Proposal or (ii) files a motion with the Bankruptcy Court seeking the approval of an Alternative
Restructuring Proposal or supports (or fails to timely object to) another party in filing or seeking
approval of an Alternative Restructuring Proposal;

       (f)     the Company files a Plan that provides for treatment of Senior Notes Claims that is
inconsistent with the treatment of Senior Notes Claims set forth in the Restructuring Term Sheet
without the prior consent of the Required Consenting Noteholders;

        (g)    the entry of an order by the Bankruptcy Court, or the filing of a motion or
application by any Company Party seeking an order (without the prior written consent of the
Required Consenting Noteholders, not to be unreasonably withheld), (i) converting one or more
of the Chapter 11 Cases of a Company Party to a case under chapter 7 of the Bankruptcy Code,
(ii) appointing a trustee or examiner with expanded powers beyond those set forth in
sections 1106(a)(3) and (4) of the Bankruptcy Code in one or more of the Chapter 11 Cases of a
Company Party, or (iii) rejecting this Agreement;

        (h)     the Bankruptcy Court enters a final order not subject to appeal granting relief that
is inconsistent with, or denies relief sought that is contemplated by, this Agreement or the Plan in
any materially adverse respect to the Consenting Noteholders;

       (i)     the Company withdraws the Plan or publicly announces its intention not to support
the Restructuring Transactions or the Plan; or

        (j)      the Bankruptcy Court enters an order terminating the Company’s exclusive right to
file and solicit acceptances of a plan (including the Plan)

        13.03. Company Party Termination Events. The Company Parties may terminate this
Agreement as to any other Party upon prior written notice to all Parties in accordance with
Section 15.10 hereof upon the occurrence of any of the following events:the breach in any material
respect by one or more of the Consenting Stakeholders of any provision set forth in this Agreement
that remains uncured for a period of ten (10) Business Days after the receipt by the Consenting
Stakeholders of notice of such breach;
                                               23
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 187 of 304



       (b)    the board of directors, board of managers, or such similar governing body of any
Company Party determines, after consulting with counsel, (i) that proceeding with any of the
Restructuring Transactions would be inconsistent with the exercise of its fiduciary duties or
applicable Law or (ii) in the exercise of its fiduciary duties, to pursue an Alternative Restructuring
Proposal;

        (c)     the disinterested directors of any of the Company Parties conclude following their
investigation, and based on the advice of counsel, that granting the releases set forth in the
Restructuring Term Sheet on behalf of any of the Company Parties would be inconsistent with the
exercise of their fiduciary duties or applicable Law;

        (d)      the issuance by any governmental authority, including any regulatory authority or
court of competent jurisdiction, of any final, non-appealable ruling or order that (i) enjoins the
consummation of a material portion of the Restructuring Transactions and (ii) remains in effect for
thirty (30) Business Days after such terminating Company Party transmits a written notice in
accordance with Section 15.10 hereof detailing any such issuance; provided that this termination
right shall not apply to or be exercised by any Company Party that sought or requested such ruling
or order in contravention of any obligation or restriction set out in this Agreement; or

       (e)     the Bankruptcy Court enters a Final Order denying confirmation of the Plan;
provided that the Company may not exercise this Company Termination Event unless the
Company has in good faith pursued or supported modification of such Plan (consistent with the
terms of this Agreement and subject to the consent rights set forth herein) and sought entry of a
Final Order of such modified Plan.

      13.04. Mutual Termination. This Agreement, and the obligations of all Parties hereunder,
may be terminated by mutual written agreement among all of the following: (a) the Required
Consenting Stakeholders; and (b) the Company Parties.

        13.05. Automatic Termination. This Agreement shall terminate automatically without any
further required action or notice immediately after the Plan Effective Date.

       13.06. Effect of Termination.

        (a)    Upon the occurrence of a Termination Date as to a Party, this Agreement shall be
of no further force and effect as to such Party and each Party subject to such termination shall:
(i) be released from its commitments, undertakings, and agreements under or related to this
Agreement; (ii) have the rights and remedies that it would have had, had it not entered into this
Agreement; and (iii) be entitled to take all actions, whether with respect to the Restructuring
Transactions or otherwise, that it would have been entitled to take had it not entered into this
Agreement, including with respect to any and all Claims or causes of action. Upon the occurrence
of a Termination Date prior to the Confirmation Order being entered by a Bankruptcy Court, any
and all consents or ballots tendered by the Parties subject to such termination before a Termination
Date shall be deemed, for all purposes, to be null and void from the first instance and shall not be
considered or otherwise used in any manner by the Parties in connection with the Restructuring
Transactions and this Agreement or otherwise; provided that any Consenting Stakeholder

                                                 24
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 188 of 304



withdrawing or changing its vote pursuant to this Section 13.06 shall promptly provide written
notice of such withdrawal or change to each other Party to this Agreement and, if such withdrawal
or change occurs on or after the Petition Date, file notice of such withdrawal or change with the
Bankruptcy Court. Nothing in this Agreement shall be construed as prohibiting a Company Party
or any of the Consenting Stakeholders from contesting whether any such termination is in
accordance with its terms, or seeking enforcement of any rights under this Agreement that arose
or existed before a Termination Date. Except as expressly provided in this Agreement, nothing
herein is intended to, or does, in any manner waive, limit, impair, or restrict (a) any right of any
Company Party or the ability of any Company Party to protect and reserve its rights (including
rights under this Agreement), remedies, and interests, including its claims against any Consenting
Stakeholder, and (b) any right of any Consenting Stakeholder, or the ability of any Consenting
Stakeholder, to protect and preserve its rights (including rights under this Agreement), remedies,
and interests, including its claims against any Company Party or Consenting Stakeholder. No
purported termination of this Agreement shall be effective under this Section 13.06 or otherwise
if the Party seeking to terminate this Agreement is in material breach of this Agreement, except a
termination pursuant to Section 13.03(b)or Section 13.03(d). Nothing in this Section 13.06 shall
restrict any Company Party’s right to terminate this Agreement in accordance with
Section 13.03(b).

Section 14.    Amendments and Waivers.

       (a)    This Agreement may not be modified, amended, or supplemented, and no condition
or requirement of this Agreement may be waived, in any manner except in accordance with this
Section 14.

        (b)    This Agreement may be modified, amended, or supplemented, or a condition or
requirement of this Agreement may be waived, in a writing signed by: (a) each Company Party
and (b) unless otherwise specified in this Agreement, the Required Consenting Stakeholders;
provided, further, that any waiver, modification, amendment or supplement to this Section 14 shall
require the written consent of all of the Parties; provided, further that the written consent of the
Required Consenting Noteholders for any such modification, amendment, or waiver shall be
required only to the extent such modification, amendment, or waiver impacts the treatment of
Senior Notes Claims contemplated hereunder or any rights and benefits afforded to the Consenting
Noteholders hereunder.

        (c)     Any proposed modification, amendment, waiver or supplement that adversely and
disproportionately affects the economic treatment under the Plan of the Claims under the: DIP
Term Loan Facility, the DIP Letter of Credit Facility, Superpriority Term Loan Facility, the
Superpriority Revolving Facility, Revolving Credit Facility, the Term Loan Facility, the 2021 LC
Facility, the 2023 LC Facility, the Cash Secured Letters of Credit or the Lloyds LC Facility shall
require the written consent of the respective Required DIP Term Loan Lenders (as defined in the
DIP Credit Facility Term Sheet), the Required DIP Letter of Credit Lenders (as defined in the DIP
Credit Facility Term Sheet), Required Consenting Superpriority Term Lenders, Required
Consenting Superpriority LC Lenders, the Required Consenting Revolving Lenders, the Required
Consenting Term Lenders, the Required Consenting 2021 LC Lenders, the Required Consenting

                                                25
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 189 of 304



2023 LC Lenders, the Required Consenting Cash Secured LC Issuers or the Required Consenting
Lloyds LC Issuers, as applicable.

       (d)    Any proposed modification, amendment, or waiver with respect to the
commitments set forth in Section 5.03 shall require the consent of each Consenting Lender that
has committed to fund the Senior Exit LC Facility thereunder.

       (e)     In addition to the consents required by Section 14(b) hereof, any proposed
modification, amendment, or waiver with respect to the Technology Business Sale Proceeds
Waterfall shall require the consent of the Required Consenting Superpriority Term Lenders.

      (f)     Any proposed modification, amendment, waiver or supplement that does not
comply with this Section 14 shall be ineffective and void ab initio.

       (g)     The waiver by any Party of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a waiver of any other
or subsequent breach. No failure on the part of any Party to exercise, and no delay in exercising,
any right, power or remedy under this Agreement shall operate as a waiver of any such right, power
or remedy or any provision of this Agreement, nor shall any single or partial exercise of such right,
power or remedy by such Party preclude any other or further exercise of such right, power or
remedy or the exercise of any other right, power or remedy. All remedies under this Agreement
are cumulative and are not exclusive of any other remedies provided by Law.

Section 15.    Miscellaneous.

        15.01. Acknowledgement. Notwithstanding any other provision herein, this Agreement is
not and shall not be deemed to be an offer with respect to any securities or solicitation of votes for
the acceptance of a plan of reorganization for purposes of sections 1125 and 1126 of the
Bankruptcy Code or otherwise. Any such offer or solicitation will be made only in compliance
with all applicable securities Laws, provisions of the Bankruptcy Code, and other applicable Law.

        15.02. Exhibits Incorporated by Reference; Conflicts. Each of the exhibits, annexes,
signatures pages, and schedules attached hereto is expressly incorporated herein and made a part
of this Agreement, and all references to this Agreement shall include such exhibits, annexes, and
schedules. In the event of any inconsistency between this Agreement (without reference to the
exhibits, annexes, and schedules hereto) and the exhibits, annexes, and schedules hereto, this
Agreement (without reference to the exhibits, annexes, and schedules thereto) shall govern. In the
event of any inconsistency between this Agreement and the Restructuring Term Sheet, this
Agreement shall govern. In the event of any inconsistency between this Agreement and the DIP
Credit Facility Term Sheet, the DIP Credit Facility Term Sheet shall govern. In the event of any
inconsistency between this Agreement and the DIP Credit Facility Term Sheet, the DIP Credit
Facility Term Sheet shall govern. In the event of any inconsistency between this Agreement, the
DIP Credit Facility Term Sheet, and the DIP Credit Agreement, the DIP Credit Agreement shall
govern. In the event of any inconsistency between this Agreement and the Exit Facilities Term
Sheet, the Exit Facilities Term Sheet shall govern. In the event of any inconsistency between the
Confirmation Order, the Plan, this Agreement and the Restructuring Term Sheet, the Confirmation

                                                 26
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 190 of 304



Order shall control. Upon execution of the Definitive Documents, in the event of any conflict
among the terms and provisions thereof and of this Agreement or the Restructuring Term Sheet,
the applicable Definitive Document shall control.

        15.03. Further Assurances. Subject to the other terms of this Agreement, the Parties agree
to execute and deliver such other instruments and perform such acts, in addition to the matters
herein specified, as may be reasonably appropriate or necessary, or as may be required by order of
the Bankruptcy Court, from time to time, to effectuate the Restructuring Transactions,
as applicable.

        15.04. Entire Agreement. Except as otherwise explicitly provided herein, this Agreement
constitutes the entire agreement among the Parties with respect to the subject matter hereof and
supersedes all prior agreements, oral or written, among the Parties with respect thereto, other than
any Confidentiality Agreement heretofore executed between the Company and any Consenting
Stakeholder, which shall continue in full force and effect.

        15.05. GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF
FORUM. THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE, WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. By its execution and
delivery of this Agreement, each Party irrevocably and unconditionally agrees for itself that any
legal action, suit, or proceeding against it with respect to any matter under or arising out of or in
connection with this Agreement or for recognition or enforcement of any judgment rendered in
any such action, suit, or proceeding, may be brought in the United States District Court for the
Southern District of New York or the courts of the State of New York located in the Borough of
Manhattan, and by executing and delivering this Agreement, each of the Parties irrevocably
accepts and submits itself to the exclusive jurisdiction of such courts, generally and
unconditionally, with respect to any such action, suit or proceeding. Notwithstanding the
foregoing consent to New York jurisdiction, if the Chapter 11 Cases are commenced, each Party
agrees that the Bankruptcy Court shall have exclusive jurisdiction of all matters arising out of or
in connection with this Agreement. By executing and delivering this Agreement, and upon
commencement of the Chapter 11 Cases, each of the Parties irrevocably and unconditionally
(a) submits to the personal jurisdiction of the Bankruptcy Court solely for purposes of any action,
suit, proceeding, or other contested matter arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment rendered or order entered in any such action, suit,
proceeding, or other contested matter; (b) waives any objection to laying venue in any such action
or proceeding in the Bankruptcy Court; and (c) waives any objection that the Bankruptcy Court is
an inconvenient forum or does not have jurisdiction over any Party hereto.

      15.06. TRIAL BY JURY WAIVER. EACH PARTY HERETO IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.



                                                 27
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 191 of 304



        15.07. Execution of Agreement. This Agreement may be executed and delivered in any
number of counterparts and by way of electronic signature and delivery, each such counterpart,
when executed and delivered, shall be deemed an original, and all of which together shall constitute
the same agreement. Except as expressly provided in this Agreement, each individual executing
this Agreement on behalf of a Party has been duly authorized and empowered to execute and
deliver this Agreement on behalf of said Party.

        15.08. Rules of Construction. This Agreement is the product of negotiations among the
Company Parties and the Consenting Stakeholders, and in the enforcement or interpretation hereof,
is to be interpreted in a neutral manner, and any presumption with regard to interpretation for or
against any Party by reason of that Party having drafted or caused to be drafted this Agreement, or
any portion hereof, shall not be effective in regard to the interpretation hereof. The Company
Parties and the Consenting Stakeholders were each represented by counsel during the negotiations
and drafting of this Agreement and continue to be represented by counsel.

        15.09. Successors and Assigns; Third Parties. This Agreement is intended to bind and
inure to the benefit of the Parties and their respective successors and permitted assigns, as
applicable. There are no third-party beneficiaries under this Agreement, and the rights or
obligations of any Party under this Agreement may not be assigned, delegated, or transferred to
any other person or entity.

       15.10. Notices. All notices hereunder shall be deemed given if in writing and delivered,
by electronic mail, courier, or registered or certified mail (return receipt requested), to the
following addresses (or at such other addresses as shall be specified by like notice):

       (a)     if to a Company Party, to:

               Company
               McDermott International, Inc.
               Attention: John Freeman, General Counsel
               E-mail address: jfreeman@mcdermott.com

               with copies to:

               Kirkland & Ellis LLP
               601 Lexington Avenue
               New York, New York 10022
               Attention: Joshua A. Sussberg, P.C., Christopher T. Greco, P.C., Anthony R.
               Grossi, and John Luze
               E-mail address: joshua.sussberg@kirkland.com
                               christopher.greco@kirkland.com
                               anthony.grossi@kirkland.com
                               john.luze@kirkland.com

       (b)     if to a Consenting Term Lender, to:


                                                28
Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 192 of 304



      Davis Polk & Wardwell LLP
      450 Lexington Avenue
      New York, NY 10017
      Attention: Damian S. Schaible and Natasha Tsiouris
      E-mail address: damian.schaible@davispolk.com
                      natasha.tsiouris@davispolk.com

(c)   if to a Consenting Superpriority Term Lender, to:

      Davis Polk & Wardwell LLP
      450 Lexington Avenue
      New York, NY 10017
      Attention: Damian S. Schaible and Natasha Tsiouris
      E-mail address: damian.schaible@davispolk.com
                      natasha.tsiouris@davispolk.com

(d)   if to a Consenting 2021 LC Lender, to:

      Latham & Watkins LLP
      885 Third Avenue
      New York, NY 10022-4834
      Attention: Melissa Alwang
      E-mail address: melissa.alwang@lw.com

(e)   if to a Consenting 2023 LC Lender, to:

      Linklaters LLP
      1345 Avenue of the Americas
      New York, New York 10105
      Attention: Margot Schonholtz and Penelope Jensen
      E-mail address: margot.schonholtz@linklaters.com
                      penelope.jensen@linklaters.com

(f)   if to a Consenting Revolving Lender, to:

      Linklaters LLP
      1345 Avenue of the Americas
      New York, New York 10105
      Attention: Margot Schonholtz and Penelope Jensen
      E-mail address: margot.schonholtz@linklaters.com
                      penelope.jensen@linklaters.com

(g)   if to a Consenting Cash Secured LC Issuer, to:

      Linklaters LLP
      1345 Avenue of the Americas
      New York, New York 10105
                                      29
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 193 of 304



               Attention: Margot Schonholtz and Penelope Jensen
               E-mail address: margot.schonholtz@linklaters.com
                               penelope.jensen@linklaters.com

       (h)     if to a Consenting Superpriority LC Lender, to:

               Linklaters LLP
               1345 Avenue of the Americas
               New York, New York 10105
               Attention: Margot Schonholtz and Penelope Jensen
               E-mail address: margot.schonholtz@linklaters.com
                               penelope.jensen@linklaters.com

       (i)     if to a Consenting Noteholder, to:

                      Paul, Weiss, Rifkind, Wharton & Garrison LLP
               1285 Avenue of the Americas
               New York, NY 10019
               Attention: Andrew N. Rosenberg and Alice B. Eaton
               E-mail address: arosenberg@paulweiss.com
                               aeaton@paulweiss.com
               -and-

               Brown Rudnick LLP
               7 Times Square
               New York, NY 10036
               Attention: Robert J. Stark and Bennett S. Silverberg
               E-mail address: rstark@brownrudnick.com
                               bsilverberg@brownrudnick.com

Any notice given by delivery, mail, or courier shall be effective when received.

        15.11. Independent Due Diligence and Decision Making. Each Consenting Stakeholder
hereby confirms that its decision to execute this Agreement has been based upon its independent
investigation of the operations, businesses, financial and other conditions, and prospects of the
Company Parties.

       15.12. Enforceability of Agreement. Each of the Parties to the extent enforceable waives
any right to assert that the exercise of termination rights under this Agreement is subject to the
automatic stay provisions of the Bankruptcy Code, and expressly stipulates and consents hereunder
to the prospective modification of the automatic stay provisions of the Bankruptcy Code for
purposes of exercising termination rights under this Agreement, to the extent the Bankruptcy Court
determines that such relief is required.

       15.13. Waiver. If the Restructuring Transactions are not consummated, or if this
Agreement is terminated for any reason, the Parties fully reserve any and all of their rights.
Pursuant to Federal Rule of Evidence 408 and any other applicable rules of evidence, this
                                            30
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 194 of 304



Agreement and all negotiations relating hereto shall not be admissible into evidence in any
proceeding other than a proceeding to enforce its terms or the payment of damages to which a
Party may be entitled under this Agreement.

        15.14. Specific Performance. It is understood and agreed by the Parties that money
damages would be an insufficient remedy for any breach of this Agreement by any Party, and each
non-breaching Party shall be entitled to specific performance and injunctive or other equitable
relief (without the posting of any bond and without proof of actual damages) as a remedy of any
such breach, including an order of the Bankruptcy Court or other court of competent jurisdiction
requiring any Party to comply promptly with any of its obligations hereunder.

        15.15. Several, Not Joint, Claims. Except where otherwise specified, the agreements,
representations, warranties, and obligations of the Parties under this Agreement are, in all respects,
several and not joint. Notwithstanding anything herein to the contrary, (i) the duties and
obligations of the Parties under this Agreement shall be several, not joint; (ii) no Party shall have
any responsibility by virtue of this Agreement for any trading by any other entity; (iii) no prior
history, pattern, or practice of sharing confidences among or between the Parties shall in any way
affect or negate this Agreement; (iv) the Parties hereto acknowledge that this agreement does not
constitute an agreement, arrangement, or understanding with respect to acting together for the
purpose of acquiring, holding, voting, or disposing of any equity securities of the Company, and
the Parties do not constitute a “group” within the meaning of Rule 13d-5 under the Securities
Exchange Act of 1934, as amended; and (v) none of the Consenting Stakeholders shall have any
fiduciary duty, any duty of trust or confidence in any form, or other duties or responsibilities in
any kind or form to each other, the Company or any of the Company’s other lenders or
stakeholders, including as a result of this Agreement or the transactions contemplated herein.

        15.16. Severability and Construction. If any provision of this Agreement, or the
application of any such provision to any person or entity or circumstance, shall be held by a court
of competent jurisdiction to be illegal, invalid, or unenforceable, the remaining provisions shall
remain in full force and effect if the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any Party. Upon any such determination
of invalidity, the Parties shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in a reasonably acceptable manner in order that
the transactions contemplated hereby are consummated as originally contemplated to the greatest
extent possible.

        15.17. Remedies Cumulative. All rights, powers, and remedies provided under this
Agreement or otherwise available in respect hereof at Law or in equity shall be cumulative and
not alternative, and the exercise of any right, power, or remedy thereof by any Party shall not
preclude the simultaneous or later exercise of any other such right, power, or remedy by such Party.

        15.18. Capacities of Consenting Stakeholders. Each Consenting Stakeholder has entered
into this agreement on account of all Company Claims/Interests that it holds (directly or through
discretionary accounts that it manages or advises) and, except where otherwise specified in this
Agreement, shall take or refrain from taking all actions that it is obligated to take or refrain from
taking under this Agreement with respect to all such Company Claims/Interests.
                                                 31
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 195 of 304



       15.19. Email Consents. Where a written consent, acceptance, approval, or waiver is
required pursuant to or contemplated by this Agreement, pursuant to Section 3.02, Section 14, or
otherwise, including a written approval by the Company Parties or the Required Consenting
Stakeholders, such written consent, acceptance, approval, or waiver shall be deemed to have
occurred if, by agreement between counsel to the Parties submitting and receiving such consent,
acceptance, approval, or waiver, it is conveyed in writing (including electronic mail) between each
such counsel without representations or warranties of any kind on behalf of such counsel.

        15.20. Disclosure. The Company shall submit drafts to the Revolving and LC Agent
Advisors, the AHG Term Advisors and the AHG Noteholder Advisors of any press releases that
constitute disclosures of the existence or terms of this Agreement or any amendment to the terms
of this Agreement prior to making any such disclosure. Except as required by applicable law or
otherwise permitted under the terms of any other agreement between the Company and any
Consenting Stakeholder, no Party or its advisors shall disclose to any person (including, for the
avoidance of doubt, any other Party), other than advisors to the Company, the principal amount or
percentage of any Claims against, or Interests in, the Company held by any Consenting
Stakeholder, in each case, without such Consenting Stakeholder’s consent; provided that (i) if such
disclosure is required by law, subpoena, or other legal process or regulation, the disclosing Party
shall afford the relevant Consenting Stakeholder a reasonable opportunity to review and comment
in advance of such disclosure and shall take all reasonable measures to limit such disclosure and
(ii) the foregoing shall not prohibit the disclosure of the aggregate percentage or aggregate
principal amount of Company funded debt held by all the Consenting Stakeholders, collectively,
on a facility-by-facility basis. Notwithstanding the provisions in this Section 15.20, any Party may
disclose, to the extent consented to in writing by a Consenting Stakeholder, such Consenting
Stakeholder’s individual holdings.

 IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the day and year
first above written.




                                                32
Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 196 of 304
Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 197 of 304




      [Consenting Stakeholder signature pages on file with the Debtors.]
Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 198 of 304



                            EXHIBIT A

                      Restructuring Term Sheet
         Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 199 of 304
                                                                                            Execution Version

THIS RESTRUCTURING TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY
SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN
THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR
SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND
PROVISIONS OF THE BANKRUPTCY CODE.        NOTHING CONTAINED IN THIS
RESTRUCTURING TERM SHEET SHALL BE AN ADMISSION OF FACT OR LIABILITY OR,
UNTIL THE OCCURRENCE OF THE PLAN EFFECTIVE DATE OF THE RESTRUCTURING
SUPPORT AGREEMENT ON THE TERMS DESCRIBED HEREIN AND IN THE
RESTRUCTURING SUPPORT AGREEMENT, DEEMED BINDING ON ANY OF THE PARTIES
HERETO.

                                         RESTRUCTURING TERM SHEET

                                               INTRODUCTION

This Restructuring Term Sheet1 describes the principal terms of the Restructuring and the Restructuring
Transactions of McDermott International, Inc. and certain of its direct and indirect subsidiaries. This
Restructuring Term Sheet does not include a description of all of the terms, conditions, and other provisions
that will be contained in the Definitive Documents governing the Restructuring, which remain subject to
negotiation and completion in accordance with the RSA (to which this Restructuring Term Sheet is attached
as an exhibit) and applicable bankruptcy law. The Restructuring will not contain any material terms or
conditions that are inconsistent in any material respect with this Restructuring Term Sheet or the RSA. This
Restructuring Term Sheet incorporates the rules of construction as set forth in section 102 of the Bankruptcy
Code.

                      GENERAL PROVISIONS REGARDING THE RESTRUCTURING

    Chapter 11 Plan                  On the Plan Effective Date, or as soon as is reasonably practicable
                                     thereafter, each holder of an Allowed Claim or Interest, as applicable, shall
                                     receive under the Plan the treatment described in this Restructuring Term
                                     Sheet in full and final satisfaction, settlement, release, and discharge of and
                                     in exchange for such holder’s Allowed Claim or Interest, except to the extent
                                     different treatment is agreed to by the Reorganized Debtors, the Required
                                     Consenting Lenders and the holder of such Allowed Claim or Interest, as
                                     applicable.
                                 (a) The Plan will constitute a separate chapter 11 plan of reorganization for each
                                     Debtor. For the avoidance of doubt, any action required to be taken by the
                                     Debtors on the Plan Effective Date pursuant to this Restructuring Term
                                     Sheet may be taken on the Plan Effective Date or as soon as is reasonably
                                     practicable thereafter.




1     Capitalized terms used but not defined in this Restructuring Term Sheet have the meanings given to such terms
      in Exhibit 1 to this Restructuring Term Sheet.
     Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 200 of 304



                GENERAL PROVISIONS REGARDING THE RESTRUCTURING

DIP Credit Facility           The DIP Credit Facility shall be on the terms set forth in the term sheet
                              attached hereto as Exhibit 2 (the “DIP Credit Facility Term Sheet”).
                              To the extent the Funded DIP Indebtedness is repaid in full prior to the Plan
                              Effective Date, the Debtors shall not make any payments to trade vendors
                              for penalty interest payments (excluding, for the avoidance of doubt,
                              customary liquidated damages to customers) unless such payments had
                              otherwise been specified in the Approved Budget (as defined in the DIP
                              Credit Agreement) or authorized pursuant to the DIP Order.

Sale of Technology Business   Following the Petition Date, in consultation with the AHG Term Advisors
Pursuant to Section 1123 of   and the Revolving and LC Agent Advisors, the Debtors shall continue
the Bankruptcy Code           their sale and marketing process and solicit bids for the sale or other
                              disposition of all or substantially all of the Technology Business
                              (the “Technology Business Sale”), in accordance with the terms and
                              conditions of the RSA (including the Milestones) and in a manner
                              acceptable to the Required Consenting Lenders. For the avoidance of doubt,
                              the Debtors may only execute an agreement for the sale or other disposition
                              of any part of the Technology Business with the consent of the Required
                              Consenting Lenders.
                              The AHG Term Advisors and the Revolving and LC Agent Advisors shall
                              have the right to review all information, diligence, documents and other
                              materials provided by the Debtors or their advisors to any bidder or
                              prospective bidder in connection with the Technology Business Sale and to
                              consult with the Debtors and their advisors with respect to the Technology
                              Business Sale. The Debtors shall provide to the AHG Term Advisors and
                              the Revolving and LC Agent Advisors all term sheets, letters, proposals,
                              offers, bids and other materials, whether non-binding or not, that are
                              received by the Debtors or their advisors in connection with the Technology
                              Business Sale within one (1) day of receipt by the Debtors or their advisors,
                              as applicable.

                              The Technology Business Sale Proceeds shall be applied as follows
                              (the “Technology Business Sale Proceeds Waterfall”):
                                     first, to fund the minimum cash balance of $820 million as required by
                                      the Business Plan,
                                     second, to repay Funded DIP Indebtedness (other than the Make Whole
                                      Amount);
                                     third, payment of the Make Whole Amount;
                                     fourth, to fund cash to support new or additional letters of credit
                                      sufficient to meet the $2.44 billion letter of credit capacity
                                      contemplated by the Exit Facilities Term Sheet; and
                                     fifth, to the repayment of Prepetition Funded Secured Claims on a pro
                                      rata basis (the “Residual Technology Business Sale Proceeds”).




                                                2
     Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 201 of 304



                GENERAL PROVISIONS REGARDING THE RESTRUCTURING
                            On the Plan Effective Date, the Prepetition Funded Secured Claims will be
Prepetition Pay Down
                            repaid on a pro rata basis from (i) the Residual Technology Business Sale
                            Proceeds and (ii) any available cash (such available cash shall exclude cash held
                            in variable interest entities associated with joint venture and consortium
                            arrangements, cash trapped in foreign jurisdictions, and insurance captive cash)
                            in excess of $820 million available cash at emergence after payment of all fees
                            and transaction expenses ((i) and (ii) together the “Residual Prepetition
                            Funded Secured Claims Pay Down”).

                            If the Residual Prepetition Funded Secured Claims Pay Down amount is greater
                            than $0, the initial allocation of 94% of the New Common Stock to the holders
                            of Prepetition Funded Secured Claims shall be reduced, and the initial allocation
                            of 6% of the New Common Stock to holders of Senior Notes Claim shall be
                            increased, by the percentage calculated by dividing:

                                1. the Residual Prepetition Funded Secured Claims Pay Down amount
                                   by

                                2. an amount equal to:

                                         a. (a) the aggregate amount of Prepetition Funded Secured
                                            Claims (including, without limitation, principal and any
                                            accrued prepetition or postpetition interest at the default
                                            rate as applicable) minus an amount equal to the sum of (i)
                                            the aggregate amount of the loans to be issued under the
                                            Term Loan Exit Facility and (ii) any proceeds of the Rights
                                            Offering up to $150 million; divided by

                                         b. (b) 94% minus an amount equal to (i) the aggregate proceeds
                                            of the Rights Offerings up to $150 million divided by
                                            (ii) Plan Equity Value

                            (such adjustment of initial allocations, the “Prepetition Funded Secured
                            Claims Excess Cash Adjustment”).

                            For the avoidance of doubt, if the Technology Business Sale Proceeds paid
                            pursuant to the Technology Business Sale Proceeds Waterfall have not paid
                            the Make Whole Amount in full, all proceeds of the Rights Offering will
                            (a) first go to the pay down of the Make Whole Amount and (b) once the
                            Make Whole Amount is paid in full, the Prepetition Funded Secured Claims
                            will be repaid on a pro rata basis from such remaining proceeds of the Rights
                            Offering.

Prepetition LC Facilities   The DIP Orders will provide that the Prepetition Secured Letters of Credit
                            can be maintained and renewed on an uninterrupted basis in accordance with
                            the practices and procedures as were in effect prior to the Petition Date.
                            Prepetition Secured Letters of Credit that expire during the Chapter 11 Cases
                            and which do not auto-renew or are otherwise terminated without having
                            been drawn will be replaced with letters of credit issued under the DIP
                            Credit Facility. Modifications to Prepetition Secured Letters of Credit such

                                               3
     Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 202 of 304



                  GENERAL PROVISIONS REGARDING THE RESTRUCTURING
                           as changes to beneficiaries and administrative changes will be permitted
                           during the Chapter 11 Cases.

                           Cash Secured Letters of Credit shall retain their cash collateral during the
                           Chapter 11 Cases and post-emergence (to the extent not (a) used to
                           reimburse the applicable letter of credit issuer for any draws under such
                           Cash Secured Letters of Credit or (b) rolled into the DIP Credit Facility
                           collateral to secure DIP Letters of Credit).

                           Letters of credit issued under the Lloyds facility shall retain their cash
                           collateral during the Chapter 11 Cases and post-emergence (to the extent not
                           (a) used to reimburse any draws and (b) rolled into the DIP Credit Facility
                           collateral to secure DIP Letters of Credit).

                           If the Reorganized Debtors refinance either (or both) of the above cash
                           collateralized facilities in full, the existing cash collateral securing such
                           refinanced facility shall be released to the Reorganized Debtors.

Exit Facilities            On the Plan Effective Date, the Reorganized Debtors and the Consenting
                           Lenders as applicable shall enter into the following Exit Facilities on the
                           terms set forth in the term sheet attached hereto as Exhibit 3 (the “Exit
                           Facilities Term Sheet”) and otherwise on terms satisfactory to the Required
                           Consenting Lenders, and set forth in Definitive Documents to be included
                           in the Plan Supplement:

                               (i) a 4-year, super senior exit facility including a letter of credit facility
                                   in an amount $743 million (the “Super Senior Exit Facility”) and
                                   the Make Whole Tranche (which Make Whole Tranche will be
                                   subordinate in right of payment to the obligations with respect to
                                   letters of credit under the Super Senior Exit Facility), if applicable;

                               (ii) a 4-year, senior letter of credit exit facility in an amount up to
                                    $1.326 billion (the “Senior Exit LC Facility”), ranked junior to
                                    the Super Senior Exit Facility, provided that the amount of the
                                    Senior Exit LC Facility shall be reduced dollar for dollar for each
                                    Prepetition Secured Letter of Credit that is funded during the
                                    Chapter 11 Cases;

                               (iii) a senior secured letter of credit exit facility pursuant to which each
                                     outstanding Prepetition Secured Letter of Credit will be deemed
                                     issued on the Plan Effective Date (the “Roll-Off LC Exit
                                     Facility”), ranked junior to the Senior Exit LC Facility;

                               (iv) a 5-year senior secured term loan facility in an amount of $500
                                    million of take-back debt (“Term Loan Exit Facility”), ranked
                                    pari passu with the Roll-Off LC Exit Facility; and

                               (v) a 4-year, cash secured letter of credit exit facility in an amount up
                                   to $371 million (the “Cash Secured LC Exit Facility”).


                                              4
     Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 203 of 304



                  GENERAL PROVISIONS REGARDING THE RESTRUCTURING
                           In no event shall the sum of (v) the face amount of letters of credit issued
                           and outstanding at any time under the Senior Exit LC Facility, plus (w) the
                           face amount of letters of credit issued and outstanding at any time under the
                           Super Senior Exit Facility, plus (x) the face amount of letters of credit issued
                           or deemed issued and outstanding at any time under the Roll-Off LC Exit
                           Facility, plus (y) the face amount of letters of credit issued and outstanding
                           at any time under the Cash Secured LC Exit Facility, exceed the Secured
                           Letter of Credit Cap plus permitted incremental capacity set forth in the Exit
                           Facilities Term Sheet.

New Common Stock           On the Plan Effective Date, Reorganized McDermott shall issue a single
                           class of common equity interests (the “New Common Stock”). On the Plan
                           Effective Date, New Common Stock will be distributed to holders of
                           Prepetition Funded Secured Claims and holders of Senior Notes Claims in
                           accordance with the Restructuring Term Sheet and the Plan.

Rights Offering            On or about the Plan Effective Date, the Debtors will consummate a non-
                           backstopped common equity rights offering (the “Rights Offering”)
                           allowing for Consenting Noteholders to purchase up to $150 million of New
                           Common Stock otherwise earmarked for holders of Prepetition Funded
                           Secured Claims valued at the Plan Equity Value and otherwise in
                           accordance with the Rights Offering Procedures. The Rights Offering
                           Procedures shall be approved within 5 days of Petition Date and shall
                           provide for a subscription deadline of no later than the Voting Deadline.
                           Subscription rights to participate in the Rights Offering shall be distributed
                           to the Consenting Noteholders in accordance with section 12 of the RSA,
                           this Restructuring Term Sheet, and the Plan and the issuance of such
                           subscription rights will be exempt from SEC registration under applicable
                           law. Proceeds of the Rights Offering to be used (a) first for cash pay down
                           of any portion Make Whole Amount that is not paid in full in cash from
                           Technology Business Sale Proceeds in accordance with the Technology
                           Business Sale Proceeds Waterfall and (b) second for cash pay down of
                           Prepetition Funded Secured Claims.
                           On the Plan Effective Date, the Debtors will issue two tranches of 7-year
New Warrants
                           warrants (the “New Warrants”) for the purchase of up to 20% of the New
                           Common Stock on a fully diluted basis as follows:

                               a. New Warrants to purchase 10% of the New Common Stock at a
                                  strike price equal to (a) the Prepetition Funded Secured Claims
                                  (including, without limitation, principal and any accrued prepetition
                                  or postpetition interest at the default rate as applicable) less (i) the
                                  proceeds of the Rights Offering, (ii) the aggregate amount of the
                                  loans evidenced by the Term Loan Exit Facility, and (iii) the
                                  Residual Prepetition Funded Secured Claims Pay Down, divided by
                                  (b) the initial allocation of 94% of the New Common Stock to the
                                  holders of Prepetition Funded Secured Claims minus an amount
                                  equal to (x) the aggregate proceeds of the Rights Offerings divided



                                              5
    Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 204 of 304



                GENERAL PROVISIONS REGARDING THE RESTRUCTURING
                                      by Plan Equity Value plus (y) the Prepetition Funded Secured
                                      Claims Excess Cash Adjustment; and
                                  b. New Warrants to purchase 10% of the New Common Stock at a
                                     strike price equal to (a) the Prepetition Funded Secured Claims
                                     (including, without limitation, principal and any accrued prepetition
                                     or postpetition interest at the default rate as applicable) multiplied
                                     by 125%, less (i) the proceeds of the Rights Offering, (ii) the
                                     aggregate amount of the loans evidenced by the Term Loan Exit
                                     Facility, and (iii) the Residual Prepetition Funded Secured Claims
                                     Pay Down, divided by (b) the initial allocation of 94% of the New
                                     Common Stock to the holders of Prepetition Funded Secured
                                     Claims minus an amount equal to (x) the aggregate proceeds of the
                                     Rights Offering divided by Plan Equity Value and (y) the
                                     Prepetition Funded Secured Claims Excess Cash Adjustment
                              The New Warrants shall be distributed to holders of Senior Notes Claims in
                              accordance with this Restructuring Term Sheet and the Plan. The New
                              Warrants shall have full anti-dilution and Black-Scholes protection.
Cash on Hand                  Cash distributions in accordance with this Restructuring Term Sheet and the
                              Plan shall be made from cash on hand as of the Plan Effective Date.

Definitive Documents          Any documents, including any Definitive Documents, that remain the
                              subject of negotiation as of the Agreement Effective Date shall be subject
                              to the rights and obligations set forth in Section 3.02 of the RSA, including
                              but not limited to the consent rights set forth therein. Failure to reference
                              such rights and obligations as it relates to any document referenced in this
                              Restructuring Term Sheet shall not impair such rights and obligations.

Tax Matters                   To the extent practicable, the Restructuring contemplated by this
                              Restructuring Term Sheet will be structured so as to obtain the most
                              beneficial structure for the Reorganized Debtors, which structure shall be
                              acceptable to the Required Consenting Lenders.


    TREATMENT OF CLAIMS AND INTERESTS OF THE DEBTORS UNDER THE PLAN

                                                                                            Impairment /
Class No.     Type of Claim                           Treatment
                                                                                              Voting
                                  Unclassified Non-Voting Claims
                               To the extent not paid in full with the Technology
                               Business Sale Proceeds on or prior to the Plan Effective
                               Date in accordance with the Technology Business Sale
               DIP Claims      Proceeds Waterfall, on the Plan Effective Date, each              N/A
   N/A
                               holder of an Allowed DIP Term Loan Facility Claim
                               (other than the Make Whole Amount but including all
                               principal, accrued and unpaid interest, fees and expenses
                               and non-contingent indemnity claims) and a DIP Letter


                                                6
    Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 205 of 304



    TREATMENT OF CLAIMS AND INTERESTS OF THE DEBTORS UNDER THE PLAN

                                                                                             Impairment /
Class No.   Type of Claim                              Treatment
                                                                                               Voting
                                of Credit Claim with respect to drawn DIP Letter of
                                Credit that has not been reimbursed as of the Plan
                                Effective Date shall receive payment in full in cash. To
                                the extent not paid in full in accordance with the
                                Technology Business Sale Proceeds Waterfall, each
                                holder of an Allowed DIP Term Loan Facility Claim
                                constituting the Make Whole Amount shall receive its
                                pro rata share of the term loans arising under the Make
                                Whole Tranche.
                                On the Plan Effective Date, each holder of (a) an Allowed
                                DIP Letter of Credit Facility Claim (other than in respect
                                of DIP Cash Secured Letters of Credit) shall receive
                                participation in the Super Senior Exit Facility in an
                                amount equal to each such holder’s DIP Letter of Credit
                                Facility commitments and (b) a DIP Cash Secured Letter
                                of Credit Claim shall receive participation in the Cash
                                Secured LC Exit Facility in an amount equal to such
                                holder’s DIP Cash Secured Letter of Credit Claim. On
                                the Plan Effective Date, any cash collateral in the DIP
                                Cash Secured LC Account (as defined in the DIP Credit
                                Facility Term Sheet) shall collateralize the Cash Secured
                                LC Exit Facility.
                                On the Plan Effective Date, all Hedging Obligations (as
                                defined in the DIP Credit Facility Term Sheet) under the
                                DIP Credit Facility shall be rolled into and deemed
                                incurred under the Super Senior Exit Facility.
                                On the Plan Effective Date, except as otherwise expressly
            Administrative      provided elsewhere in this Restructuring Term Sheet,
  N/A          Claims                                                                            N/A
                                each holder of an Allowed Administrative Claim shall
                                receive payment in full in cash.
                                On the Plan Effective Date, each holder of an Allowed
             Priority Tax       Priority Tax Claim shall receive treatment in a manner
  N/A          Claims                                                                            N/A
                                consistent with section 1129(a)(9)(C) of the Bankruptcy
                                Code.
                            Classified Claims and Interests of the Debtors
                                On the Plan Effective Date, each holder of an Allowed
                                Other Secured Claim shall receive, at the Debtors’ option
                                and in their sole discretion: (a) payment in full in cash;
            Other Secured                                                                    Unimpaired /
                                (b) the collateral securing its Allowed Other Secured
 Class 1       Claims                                                                         Deemed to
                                Claim; (c) Reinstatement of its Allowed Other Secured
                                                                                               Accept
                                Claim; or (d) such other treatment rendering its Allowed
                                Other Secured Claim Unimpaired in accordance with
                                section 1124 of the Bankruptcy Code.



                                                 7
    Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 206 of 304



    TREATMENT OF CLAIMS AND INTERESTS OF THE DEBTORS UNDER THE PLAN

                                                                                           Impairment /
Class No.   Type of Claim                            Treatment
                                                                                             Voting

            Other Priority    Each holder of an Allowed Other Priority Claim shall         Unimpaired /
 Class 2       Claims         receive treatment in a manner consistent with section         Deemed to
                              1129(a)(9) of the Bankruptcy Code.                             Accept
               Other          On the Plan Effective Date, each holder of an Allowed
             Prepetition                                                                   Unimpaired /
                              Other Prepetition Financing Claim shall be Reinstated.        Deemed to
 Class 3     Financing
               Claims                                                                        Accept

               Bilateral      On the Plan Effective Date, each holder of an Allowed        Unimpaired /
 Class 4    Facility Claims   Bilateral Facility Claim shall be Reinstated.                 Deemed to
                                                                                             Accept
                              On the Plan Effective Date, each holder of an Allowed         Impaired /
                              2021 Letter of Credit Claim shall receive: (i) in respect     Entitled to
                              of any 2021 Letter of Credit Claims on account of               Vote
                              unfunded 2021 Letters of Credit, participation in the
                              Roll-Off LC Exit Facility in an amount equal to each such
            2021 Letter of    holder’s Allowed 2021 Letter of Credit Claim, (ii) in
 Class 5    Credit Claims     respect of any 2021 Letter of Credit Claims on account
                              of funded 2021 Letters of Credit, its Secured Creditor Pro
                              Rata Share of the Secured Creditor Funded Debt
                              Distribution, and (iii) payment in full in cash of any
                              amounts accrued and unpaid as of the Petition Date due
                              to such holder of an Allowed 2021 Letter of Credit Claim
                              pursuant to Section 2.15 of the 2021 LC Agreement.
                              On the Plan Effective Date, each holder of an Allowed         Impaired /
                              2023 Letter of Credit Claim shall receive: (i) in respect     Entitled to
                              of any 2023 Letter of Credit Claims on account of               Vote
                              unfunded 2023 Letters of Credit, participation in the
                              Roll-Off LC Exit Facility in an amount equal to each such
            2023 Letter of    holder’s Allowed 2023 Letter of Credit Claim, (ii) in
Class 6A    Credit Claims     respect of any 2023 Letter of Credit Claims on account
                              of funded 2023 Letters of Credit, its Secured Creditor Pro
                              Rata Share of the Secured Creditor Funded Debt
                              Distribution, and (iii) payment in full in cash of any
                              amounts accrued and unpaid as of the Petition Date due
                              to such holder of an Allowed 2023 Letter of Credit Claim
                              pursuant to Section 2.15 of the Credit Agreement.




                                               8
    Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 207 of 304



    TREATMENT OF CLAIMS AND INTERESTS OF THE DEBTORS UNDER THE PLAN

                                                                                             Impairment /
Class No.   Type of Claim                            Treatment
                                                                                               Voting
                              As of the Effective Date, the Revolving Credit Claims           Impaired /
                              shall be Allowed and deemed to be Allowed Claims in             Entitled to
                              the full amount outstanding under the Revolving Credit            Vote
                              Facility, including all principal, accrued and unpaid
                              interest at the applicable default rate, and all accrued and
                              unpaid fees, expenses, and noncontingent indemnity
                              payable under the Revolving Credit Facility and the DIP
                              Order. On the Plan Effective Date, each holder of an
                              Allowed Revolving Credit Claim shall receive: (i) in
             Revolving        respect of any Revolving Credit Claims on account of
Class 6B    Credit Claims     unfunded Revolving LCs, participation in the Roll-Off
                              LC Exit Facility in an amount equal to each such holder’s
                              Allowed Revolving Credit Claim, (ii) in respect of any
                              Revolving Credit Claims on account of (x) Revolving
                              Loans or (y) funded Revolving LCs, its Secured Creditor
                              Pro Rata Share of the Secured Creditor Funded Debt
                              Distribution, and (iii) payment in full in cash of any
                              amounts accrued and unpaid as of the Petition Date due
                              to such holder of an Allowed Revolving Credit Claim
                              pursuant to Section 2.15 of the Credit Agreement.
                              As of the Effective Date, the Term Loan Claims shall be         Impaired /
                              Allowed and deemed to be Allowed Claims in the full             Entitled to
                              amount outstanding under the Term Loan Facility,                  Vote
                              including all principal, accrued and unpaid interest at the
             Term Loan        applicable default rate, and all accrued and unpaid fees,
Class 6C    Facility Claims   expenses, and noncontingent indemnity payable under
                              the Term Loan Facility and the DIP Order. On the Plan
                              Effective Date, each holder of an Allowed Term Loan
                              Facility Claim shall receive its Secured Creditor Pro Rata
                              Share of the Secured Creditor Funded Debt Distribution.
                              On the Plan Effective Date, each holder of an Allowed           Impaired /
                Credit        Credit Agreement Hedging Claim that remains unpaid as           Entitled to
              Agreement       of the Plan Effective Date shall receive for any Allowed          Vote
Class 6D                      Credit Agreement Hedging Claims such holder’s Secured
            Hedging Claims
                              Creditor Pro Rata Share of the Secured Creditor Funded
                              Debt Distribution.




                                                9
    Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 208 of 304



    TREATMENT OF CLAIMS AND INTERESTS OF THE DEBTORS UNDER THE PLAN

                                                                                             Impairment /
Class No.   Type of Claim                             Treatment
                                                                                               Voting
                               On the Plan Effective Date, each holder of an Allowed          Impaired /
                               Cash Secured Letter of Credit Claim outstanding as of          Entitled to
                               such date shall (i) be deemed to reissue its Cash Secured        Vote
                               Letters of Credit under the Cash Secured LC Exit Facility
             Cash Secured      which shall be secured by the same cash collateral which
 Class 7    Letter of Credit   secured the Cash Secured Letters of Credit prior to the
                Claims         Petition Date, and (ii) payment in full in cash of any
                               amounts accrued and unpaid as of the Petition Date due
                               to such holder of an Allowed Cash Secured Letter of
                               Credit Claim pursuant to Section 2.15 of the Credit
                               Agreement.
                               On the Plan Effective Date, each holder of an Allowed          Impaired /
                               Lloyds Letter of Credit Claim shall receive: (i) in respect    Entitled to
                               of any Lloyds Letter of Credit Claims on account of              Vote
                               unfunded Lloyds Letters of Credit, participation in the
                               Roll-Off LC Exit Facility in amount equal to such
            Lloyds Letter of   Allowed Lloyds Letter of Credit Claim, (ii) in respect of
 Class 8     Credit Claims     any Lloyds Letter of Credit Claims on account of funded
                               Lloyds Letters of Credit, its Secured Creditor Pro Rata
                               Share of the Secured Creditor Funded Debt Distribution,
                               and (iii) payment in full in cash of any amounts accrued
                               and unpaid as of the Petition Date due to such holder of
                               an Allowed Lloyds Letter of Credit Claim pursuant to
                               Section 2(b) of the Lloyds Letter of Credit Agreement.
                               On the Plan Effective Date, each holder of an Allowed          Impaired /
                               Senior Notes Claim shall receive its pro rata share of :       Entitled to
                               (a) 6% of the New Common Stock plus additional shares            Vote
                               of New Common Stock as a result of the Prepetition
                               Funded Secured Claims Excess Cash Adjustment,
                               subject to dilution on account of the New Warrants and
                               the Management Incentive Plan; and (b) the New
             Senior Notes
 Class 9                       Warrants.
               Claims
                               Pursuant to the Restructuring Support Agreement, each
                               Consenting Noteholder electing to participate in the
                               Rights Offering shall receive incremental New Common
                               Stock equal to (x) its respective share of aggregate
                               participation in the Rights Offering multiplied by (y) the
                               total percentage of New Common Stock received in the
                               Rights Offering.

               General         On the Plan Effective Date, each holder of an Allowed
                                                                                             Unimpaired /
              Unsecured        General Unsecured Claim shall be, at the option of the
Class 10                                                                                      Deemed to
               Claims          applicable Debtor or Reorganized Debtor, (a) Reinstated
                                                                                               Accept
                               or (b) paid in full in cash.




                                                10
     Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 209 of 304



     TREATMENT OF CLAIMS AND INTERESTS OF THE DEBTORS UNDER THE PLAN

                                                                                                 Impairment /
Class No.     Type of Claim                              Treatment
                                                                                                   Voting
                                 On the Plan Effective Date, each holder of an Allowed            Impaired /
                                 Intercompany Claim shall have its Claim Reinstated or            Deemed to
              Intercompany       cancelled, released, and extinguished and without any             Reject or
 Class 11         Claims         distribution at the Debtors’ election (with the consent of      Unimpaired /
                                 the Required Consenting Lenders).                                Deemed to
                                                                                                    Accept
                                 On the Plan Effective Date, each holder of an Existing           Impaired /
             Existing Equity     Equity Interest other than in McDermott shall have such          Deemed to
             Interests Other     Interest Reinstated or cancelled, released, and                   Reject or
 Class 12        Than in         extinguished and without any distribution at the Debtors’       Unimpaired /
               McDermott         election and in their sole discretion.                           Deemed to
                                                                                                    Accept
                 Existing        On the Plan Effective Date, each Existing Preferred
                Preferred                                                                          Impaired /
                                 Equity Interests in McDermott shall be cancelled,                 Deemed to
 Class 13    Equity Interests    released, and extinguished without any distribution.                Reject
              in McDermott
                 Existing        On the Plan Effective Date, each Existing Common
                 Common                                                                            Impaired /
                                 Equity Interests in McDermott shall be cancelled,                 Deemed to
 Class 14    Equity Interests    released, and extinguished without any distribution.                Reject
              in McDermott


                        GENERAL PROVISIONS REGARDING THE PLAN

Subordination                   The classification and treatment of Claims under the Plan shall conform to
                                the respective contractual, legal, and equitable subordination rights of such
                                Claims, and any such rights shall be settled, compromised, and released
                                pursuant to the Plan.

Restructuring Transactions      The Confirmation Order shall be deemed to authorize, among other things,
                                all actions as may be necessary or appropriate to effectuate any transaction
                                described in, approved by, contemplated by, or necessary to consummate
                                the Plan and the Restructuring Transactions therein. On the Plan Effective
                                Date, the Debtors, as applicable, shall issue all securities, notes, instruments,
                                certificates, and other documents required to be issued pursuant to the
                                Restructuring.

Cancellation of Notes,          On the Plan Effective Date, except to the extent otherwise provided in this
Instruments, Certificates,      Restructuring Term Sheet or the Plan, all notes, instruments, certificates,
and Other Documents             and other documents evidencing Claims or Interests, including credit
                                agreements and indentures, shall be canceled, and the Debtors’ obligations
                                thereunder or in any way related thereto shall be deemed satisfied in full and
                                discharged.




                                                  11
         Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 210 of 304



                              GENERAL PROVISIONS REGARDING THE PLAN

    Executory Contracts and           The Plan will provide that the executory contracts and unexpired leases that
    Unexpired Leases                  are not rejected as of the Plan Effective Date (either pursuant to the Plan or
                                      a separate motion) will be deemed assumed pursuant to section 365 of the
                                      Bankruptcy Code.

    Retention of Jurisdiction         The Plan will provide that the Bankruptcy Court shall retain jurisdiction for
                                      usual and customary matters.

    Discharge of Claims and           Pursuant to section 1141(d) of the Bankruptcy Code and except as otherwise
    Termination of Interests          specifically provided in the Definitive Documents, the Plan or in any
                                      contract, instrument, or other agreement or document created pursuant to
                                      the Plan, the distributions, rights, and treatment that are provided in the Plan
                                      shall be in complete satisfaction, discharge, and release, effective as of the
                                      Plan Effective Date, of Claims (including any Intercompany Claims that the
                                      Debtors resolve or compromise after the Plan Effective Date), Interests, and
                                      Causes of Action of any nature whatsoever, including any interest accrued
                                      on Claims or Interests from and after the Petition Date, whether known or
                                      unknown, against, liabilities of, liens on, obligations of, rights against, and
                                      Interests in the Debtors or any of their assets or properties, regardless of
                                      whether any property shall have been distributed or retained pursuant to the
                                      Plan on account of such Claims and Interests, including demands, liabilities,
                                      and Causes of Action that arose before the Plan Effective Date, any liability
                                      (including withdrawal liability) to the extent such Claims or Interests relate
                                      to services that employees of the Debtors have performed prior to the Plan
                                      Effective Date and that arise from a termination of employment, any
                                      contingent or non-contingent liability on account of representations or
                                      warranties issued on or before the Plan Effective Date, and all debts of the
                                      kind specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code,
                                      in each case whether or not (a) a Proof of Claim based upon such debt or
                                      right is filed or deemed filed pursuant to section 501 of the Bankruptcy
                                      Code, (b) a Claim or Interest based upon such debt, right, or Interest is
                                      Allowed pursuant to section 502 of the Bankruptcy Code, or (c) the holder
                                      of such a Claim or Interest has accepted the Plan. The Confirmation Order
                                      shall be a judicial determination of the discharge of all Claims and Interests
                                      subject to the occurrence of the Plan Effective Date.

    Releases by the Debtors2          Notwithstanding anything contained in the Plan to the contrary, pursuant to
                                      section 1123(b) of the Bankruptcy Code, in exchange for good and valuable
                                      consideration, the adequacy of which is hereby confirmed, on and after the
                                      Plan Effective Date, each Released Party is, and is deemed hereby to be,
                                      fully, conclusively, absolutely, unconditionally, irrevocably, and forever
                                      released and discharged by the Debtors, the Reorganized Debtors, their
                                      Estates, and any person seeking to exercise the rights of the Debtors or the
                                      Estates, including any successors to the Debtors or any Estates
                                      representatives appointed or selected pursuant to section 1123(b)(3) of the
                                      Bankruptcy Code, in each case on behalf of themselves and their respective
                                      successors, assigns, and representatives, and any and all other Entities who


2         Subject to the pending independent director investigation

                                                         12
Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 211 of 304



              GENERAL PROVISIONS REGARDING THE PLAN
                   may purport to assert any Cause of Action, directly or derivatively, by,
                   through, for, or because of the foregoing Entities, from any and all Claims
                   and Causes of Action, including any derivative claims asserted or assertable
                   on behalf of the Debtors, whether known or unknown, foreseen or
                   unforeseen, matured or unmatured, existing or hereafter arising, contingent
                   or non-contingent, in law, equity, contract, tort or otherwise, that the
                   Debtors, the Reorganized Debtors, or their Estates, including any successors
                   to the Debtors or any Estates representative appointed or selected pursuant
                   to section 1123(b) of the Bankruptcy Code, would have been legally entitled
                   to assert in their own right (whether individually or collectively) or on behalf
                   of the Holder of any Claim against, or Interest in, a Debtor or other Entity,
                   or that any Holder of any Claim against, or Interest in, a Debtor or other
                   Entity could have asserted on behalf of the Debtors, based on or relating to,
                   or in any manner arising from, in whole or in part:
                       1. the Debtors (including the capital structure, management,
                          ownership, or operation thereof), the business or contractual
                          arrangement between the Debtors and any Released Party, any
                          Securities issued by the Debtors and the ownership thereof, the
                          assertion or enforcement of rights and remedies against the Debtors,
                          the Debtors’ in- or out-of-court restructuring efforts, any Avoidance
                          Actions (but excluding Avoidance Actions brought as
                          counterclaims or defenses to Claims asserted against the Debtors),
                          intercompany transactions between or among a Company Party and
                          another Company Party, the Superpriority Credit Agreement, the
                          Credit Agreement, the 2021 LC Agreement, the Lloyds Letter of
                          Credit Agreement, the Senior Notes Indenture, the Senior Notes, the
                          Chapter 11 Cases, the formulation, preparation, dissemination,
                          negotiation, or filing of the RSA, the Disclosure Statement, the DIP
                          Credit Agreement, the Exit Facility Documents, or the Plan
                          (including, for the avoidance of doubt, the Plan Supplement);
                       2. any Restructuring Transaction, contract, instrument, release, or
                          other agreement or document (including any legal opinion
                          requested by any Entity regarding any transaction, contract,
                          instrument, document or other agreement contemplated by the Plan
                          or the reliance by any Released Party on the Plan or the
                          Confirmation Order in lieu of such legal opinion) created or entered
                          into in connection with the RSA, the Rights Offering, the New
                          Warrant Agreement, the Disclosure Statement, the DIP Credit
                          Agreement, the Exit Facility Documents, the Plan, or the Plan
                          Supplement, before or during the Chapter 11 Cases;
                       3. the Chapter 11 Cases, the filing of the Chapter 11 Cases, the
                          Disclosure Statement or the Plan, the solicitation of votes with
                          respect to the Plan, the pursuit of Confirmation, the pursuit of
                          Consummation, the administration and implementation of the Plan,
                          including the issuance or distribution of Securities pursuant to the
                          Plan, the Rights Offering, or the distribution of property under the
                          Plan or any other related agreement; or



                                     13
     Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 212 of 304



                         GENERAL PROVISIONS REGARDING THE PLAN
                                 4. any related act or omission, transaction, agreement, event, or other
                                    occurrence related or relating to any of the foregoing taking place
                                    on or before the Plan Effective Date, including all Avoidance
                                    Actions or other relief obtained by the Debtors in the Chapter 11
                                    Cases.
                             Notwithstanding anything to the contrary in the foregoing, the releases set
                             forth above do not release (i) post Plan Effective Date obligations of any
                             party or Entity under the Plan, the Confirmation Order, any Restructuring
                             Transaction, any Definitive Document, or any other document, instrument,
                             or agreement (including those set forth in the Plan Supplement) executed to
                             implement the Plan, including the Exit Facility Documents, the New
                             Warrant Agreement, or any Claim or obligation arising under the Plan or
                             any Definitive Document or (ii) the rights of any holder of Allowed Claims
                             to receive distributions under the Plan.
                             Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
                             approval, pursuant to Bankruptcy Rule 9019, of the foregoing Debtor
                             release, which includes by reference each of the related provisions and
                             definitions contained in the Plan, and further, shall constitute the
                             Bankruptcy Court’s finding that the foregoing Debtor release is: (a) in
                             exchange for the good and valuable consideration provided by the Released
                             Parties, including, without limitation, the Released Parties’ contributions to
                             facilitating the Restructuring and implementing the Plan; (b) a good faith
                             settlement and compromise of the Claims released by the foregoing Debtor
                             release; (c) in the best interests of the Debtors and their Estates and all
                             holders of Claims and Interests; (d) fair, equitable, and reasonable; (e) given
                             and made after due notice and opportunity for hearing; and (f) a bar to any
                             of the Debtors, the Reorganized Debtors, or the Debtors’ Estates asserting
                             any Claim or Cause of Action released pursuant to the Debtor release.

Releases by Holders of       Except as otherwise expressly set forth in this Plan or the Confirmation
Claims and Interests         Order, on and after the Plan Effective Date, in exchange for good and
                             valuable consideration, the adequacy of which is hereby confirmed, each
                             Released Party is, and is deemed hereby to be, fully, conclusively,
                             absolutely, unconditionally, irrevocably and forever, released and
                             discharged by each Releasing Party, in each case on behalf of themselves
                             and their respective successors, assigns, and representatives, and any and all
                             other Entities who may purport to assert any Cause of Action, directly or
                             derivatively, by, through, for, or because of the foregoing Entities, from any
                             and all Claims and Causes of Action, whether known or unknown, foreseen
                             or unforeseen, matured or unmatured, existing or hereafter arising,
                             contingent or non-contingent, in law, equity, contract, tort, or otherwise,
                             including any derivative claims asserted on behalf of the Debtors, that such
                             Entity would have been legally entitled to assert in their own right (whether
                             individually or collectively) or on behalf of the Holder of any Claim against,
                             or Interest in, a Debtor or other Entity, or that any Holder of any Claim
                             against, or Interest in, a Debtor or other Entity could have asserted on behalf
                             of the Debtors, based on or relating to, or in any manner arising from, in
                             whole or in part:


                                               14
Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 213 of 304



              GENERAL PROVISIONS REGARDING THE PLAN
                       1. the Debtors (including the capital structure, management,
                          ownership, or operation thereof), the business or contractual
                          arrangement between the Debtors and any Releasing Party, any
                          Securities issued by the Debtors and the ownership thereof, the
                          assertion or enforcement of rights and remedies against the Debtors,
                          the Debtors’ in- or out-of-court restructuring efforts, any Avoidance
                          Actions (but excluding Avoidance Actions brought as
                          counterclaims or defenses to Claims asserted against the Debtors),
                          intercompany transactions between or among a Company Party and
                          another Company Party, the Superpriority Credit Agreement, the
                          Credit Agreement, the 2021 LC Agreement, the Lloyds Letter of
                          Credit Agreement, the Senior Notes Indenture, the Senior Notes, the
                          Chapter 11 Cases, the formulation, preparation, dissemination,
                          negotiation, or filing of the RSA, the Disclosure Statement, the DIP
                          Credit Agreement, the Exit Facility Documents, or the Plan
                          (including, for the avoidance of doubt, the Plan Supplement);
                       2. any Restructuring Transaction, contract, instrument, release, or
                          other agreement or document (including any legal opinion
                          requested by any Entity regarding any transaction, contract,
                          instrument, document or other agreement contemplated by the Plan
                          or the reliance by any Released Party on the Plan or the
                          Confirmation Order in lieu of such legal opinion) created or entered
                          into in connection with the RSA, the Rights Offering, the Disclosure
                          Statement, the DIP Credit Agreement, the New Warrant
                          Agreement, the Exit Facility Documents, the Plan, or the Plan
                          Supplement, before or during the Chapter 11 Cases;
                       3. the Chapter 11 Cases, the filing of the Chapter 11 Cases, the
                          Disclosure Statement or the Plan, the solicitation of votes with
                          respect to the Plan, the pursuit of Confirmation, the pursuit of
                          Consummation, the administration and implementation of the Plan,
                          including the issuance or distribution of Securities pursuant to the
                          Plan, the Rights Offering, or the distribution of property under the
                          Plan or any other related agreement; or
                       4. any related act or omission, transaction, agreement, event, or other
                          occurrence related or relating to any of the foregoing taking place
                          on or before the Plan Effective Date, including all Avoidance
                          Actions or other relief obtained by the Debtors in the Chapter 11
                          Cases.
                   Notwithstanding anything to the contrary in the foregoing, the releases set
                   forth above do not release (i) any party of any obligations related to
                   customary banking products, banking services or other financial
                   accommodations (except as may be expressly amended or modified by the
                   Plan and the Exit Facility Documents, or any other financing document
                   under and as defined therein), (ii) any post-Plan Effective Date obligations
                   of any party or Entity under the Plan, the Confirmation Order, any
                   Restructuring Transaction, any Definitive Document, or any other
                   document, instrument, or any agreement (including those set forth in the
                   Plan Supplement) executed to implement the Plan, including the Exit

                                    15
    Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 214 of 304



                  GENERAL PROVISIONS REGARDING THE PLAN
                       Facility Documents, the New Warrant Agreement, or any Claim or
                       obligation arising under the Plan or any Definitive Document or (iii) the
                       rights of holders of Allowed Claims to receive distributions under the Plan.
                       Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
                       approval, pursuant to Bankruptcy Rule 9019, of the foregoing third-party
                       release, which includes by reference each of the related provisions and
                       definitions contained herein, and, further, shall constitute the Bankruptcy
                       Court’s finding that the foregoing third-party release is: (a) consensual;
                       (b) essential to the Confirmation of the Plan; (c) given in exchange for a
                       substantial contribution and for the good and valuable consideration
                       provided by the Released Parties that is important to the success of the Plan;
                       (d) a good faith settlement and compromise of the Claims released by the
                       foregoing third-party release; (e) in the best interests of the Debtors and their
                       Estates; (f) fair, equitable, and reasonable; (g) given and made after due
                       notice and opportunity for hearing; and (h) a bar to any of the Releasing
                       Parties asserting any claim or Cause of Action released pursuant to the
                       foregoing third-party release.

Exculpation            Except as otherwise specifically provided in the Plan or the Confirmation
                       Order, no Exculpated Party shall have or incur liability for, and each
                       Exculpated Party shall be released and exculpated from any Claims and
                       Causes of Action for any claim related to any act or omission in connection
                       with, relating to, or arising out of, the Chapter 11 Cases, the formulation,
                       preparation, dissemination, negotiation, filing, or termination of the RSA
                       and related prepetition transactions (including the Superpriority Credit
                       Agreement, the Credit Agreement, the 2021 LC Agreement, the Senior
                       Notes Indenture, the Senior Notes, and the Lloyds Letter of Credit
                       Agreement), the Disclosure Statement, the Plan, the DIP Credit Facility, the
                       Exit Facility Documents, the New Warrant Agreement, the Plan
                       Supplement, or any Restructuring Transaction, the Rights Offering,
                       contract, instrument, release or other agreement or document (including any
                       legal opinion requested by any Entity regarding any transaction, contract,
                       instrument, document or other agreement contemplated by the Plan or the
                       reliance by any Released Party on the Plan or the Confirmation Order in lieu
                       of such legal opinion), including any Definitive Document, created or
                       entered into before or during the Chapter 11 Cases, any preference,
                       fraudulent transfer, or other avoidance claim arising pursuant to chapter 5
                       of the Bankruptcy Code or other applicable law, the filing of the Chapter 11
                       Cases, the pursuit of Confirmation, the pursuit of Consummation, the
                       administration and implementation of the Plan, including the issuance or
                       distribution of Securities pursuant to the Plan, or the distribution of property
                       under the Plan or any other related agreement, or upon any other related act
                       or omission, transaction, agreement, event, or other occurrence taking place
                       on or before the Plan Effective Date, except for claims related to any act or
                       omission that is determined in a Final Order by a court of competent
                       jurisdiction to have constituted actual fraud or willful misconduct, but in all
                       respects such Entities shall be entitled to reasonably rely upon the advice of
                       counsel with respect to their duties and responsibilities pursuant to the Plan.



                                         16
     Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 215 of 304



                     GENERAL PROVISIONS REGARDING THE PLAN
                            The Exculpated Parties and other parties set forth above have, and upon
                            confirmation of the Plan shall be deemed to have, participated in good faith
                            and in compliance with the applicable laws with regard to the solicitation of
                            votes and distribution of consideration pursuant to the Plan and, therefore,
                            are not, and on account of such distributions shall not be, liable at any time
                            for the violation of any applicable law, rule, or regulation governing the
                            solicitation of acceptances or rejections of the Plan or such distributions
                            made pursuant to the Plan.

Injunction                  Except as otherwise expressly provided in the Plan or the Confirmation
                            Order or for obligations or distributions issued or required to be paid
                            pursuant to the Plan or the Confirmation Order, all Entities who have held,
                            hold, or may hold Claims or Interests that have been released, discharged,
                            or are subject to exculpation (the “Released Claims”) are permanently
                            enjoined, from and after the Plan Effective Date, from taking any of the
                            following actions against, as applicable, the Debtors, the Reorganized
                            Debtors, the Exculpated Parties, or the Released Parties: (1) commencing
                            or continuing in any manner any action or other proceeding of any kind on
                            account of or in connection with or with respect to any Released Claims; (2)
                            enforcing, attaching, collecting, or recovering by any manner or means any
                            judgment, award, decree, or order against such Entities on account of or in
                            connection with or with respect to any Released Claims; (3) creating,
                            perfecting, or enforcing any lien or encumbrance of any kind against such
                            Entities or the property of such Entities on account of or in connection with
                            or with respect to any Released Claims; (4) asserting any right of setoff,
                            subrogation, or recoupment of any kind against any obligation due from
                            such Entities or against the property of such Entities on account of or in
                            connection with or with respect to any Released Claims unless such holder
                            has filed a motion requesting the right to perform such setoff on or before
                            the Plan Effective Date, and notwithstanding an indication of a Claim or
                            Interest or otherwise that such holder asserts, has, or intends to preserve any
                            right of setoff pursuant to applicable law or otherwise; and (5) commencing
                            or continuing in any manner any action or other proceeding of any kind on
                            account of or in connection with or with respect to any Released Claims
                            released or settled pursuant to the Plan.


             OTHER MATERIAL PROVISIONS REGARDING THE RESTRUCTURING

Management Incentive Plan   Effective on the Plan Effective Date, the Reorganized Debtors will reserve
                            7.5% of New Common Stock (on a fully diluted and fully distributed
                            basis) which may be granted in the form of options, restricted stock,
                            restricted stock units, warrants, stock appreciations rights or any
                            combination thereof (each an “Award” and such reserve, the “MIP Pool”)
                            for grant to management employees and members of the New Board and
                            enter into severance and change in control arrangements (“Severance
                            Arrangements”) with senior executives of the Debtors that are insiders
                            pursuant to Section 16 of the Securities Exchange Act of 1934 (“Senior
                            Executives”) in amounts and on terms and conditions to be agreed with and
                            approved by the Required Consenting Lenders. The New Board shall grant

                                              17
     Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 216 of 304



           OTHER MATERIAL PROVISIONS REGARDING THE RESTRUCTURING
                        no less than 53.33% of the MIP Pool to the employees of the Debtors no
                        later than 60 days following the Plan Effective Date (the “Emergence
                        Awards”) with the terms of the Emergence Awards to be determined as set
                        forth below and the remainder of the MIP Pool will be available for future
                        grants to management employees and members of the New Board with
                        allocations, terms and conditions to be determined by the New Board. From
                        the Petition Date through entry of the Confirmation Order, the Debtors, the
                        Required Consenting Lenders and any consultants or advisors engaged by
                        the Required Consenting Lenders will use commercially reasonable efforts
                        to agree on an allocation schedule and the terms, conditions, vesting and
                        composition (including, for the avoidance of doubt, which may be in any
                        form of Award) of the Emergence Awards (together, the “MIP Proposal”),
                        and during this period the Debtors will use commercially reasonable efforts
                        to facilitate meetings between the Required Consenting Lenders and the
                        Debtors’ key management personnel. As soon as reasonably practicable
                        following the Plan Effective Date but no later than 60 days following the
                        Plan Effective Date, the New Board shall consider the MIP Proposal for
                        approval and New Board shall determine the final terms and conditions of
                        the actual grants. A Senior Executive will be permitted to voluntarily
                        terminate for “Good Reason” and receive the severance benefits under the
                        Severance Arrangements if the Senior Executive does not receive an
                        Emergence Award.

Governance              The new board of directors of Reorganized McDermott (the “New Board”)
                        will consist of [●] directors: (i) the Chief Executive Officer of Reorganized
                        McDermott, (ii) [●] directors selected by the Required Consenting Term
                        Lenders and (iii) [●] directors selected by the Required Consenting
                        Revolving Lenders and the Required Consenting LC Lenders. The
                        identities of directors on the New Board shall be set forth in the Plan
                        Supplement to the extent known at the time of filing. Corporate governance
                        for Reorganized McDermott, including charters, bylaws, operating
                        agreements, or other organization documents, as applicable, shall: (a) be
                        consistent with this Restructuring Term Sheet, Section 3 of the RSA, and
                        section 1123(a)(6) of the Bankruptcy Code; and (b) provide for customary
                        minority shareholder protections and information and reporting
                        requirements reasonably acceptable to the Debtors and the Required
                        Consenting Stakeholders.

Exemption from SEC      The issuance of all securities under the Plan will be exempt from SEC
Registration; Listing   registration under applicable law. The Reorganized Debtors shall list the
                        New Common Stock on the New York Stock Exchange within 36 months
                        after the Plan Effective Dates.




                                          18
     Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 217 of 304



           OTHER MATERIAL PROVISIONS REGARDING THE RESTRUCTURING
                              The Parties shall consent to the continuation of the Debtors’ wages,
Employment Obligations
                              compensation, and benefits programs according to existing terms and
                              practices (excluding executive compensation programs). On the Plan
                              Effective Date, subject to the consent of the Required Consenting Lenders,
                              the Debtors shall (a) assume all change of control agreements entered into
                              with current employees, provided that the Parties agree that the
                              Restructuring shall not trigger any change of control or similar trigger under
                              such agreements, or (b) enter into new agreements with such employees on
                              terms and conditions acceptable to the Reorganized Debtors and the
                              Required Consenting Lenders.
Indemnification Obligations   Consistent with applicable law, all indemnification provisions in place as of
                              the Plan Effective Date (whether in the by-laws, certificates of incorporation
                              or formation, limited liability company agreements, other organizational
                              documents, board resolutions, indemnification agreements, employment
                              contracts, or otherwise) for current and former directors, officers, managers,
                              employees, attorneys, accountants, investment bankers, and other
                              professionals of the Debtors, as applicable, shall be reinstated and remain
                              intact, irrevocable, and shall survive the effectiveness of the Restructuring
                              on terms no less favorable to such current and former directors, officers,
                              managers, employees, attorneys, accountants, investment bankers, and other
                              professionals of the Debtors than the indemnification provisions in place
                              prior to the Restructuring, provided that the Reorganized Debtors shall not
                              indemnify officers, directors, managers, employees, attorneys, accountants,
                              investment bankers or other professionals of the Debtors for any claims or
                              Causes of Action arising out of or relating to any act or omission that is a
                              criminal act or constitutes intentional fraud, gross negligence, or willful
                              misconduct.

Retained Causes of Action     The Reorganized Debtors, as applicable, shall retain all rights to commence
                              and pursue any Causes of Action, other than any Causes of Action that the
                              Debtors have released pursuant to the release and exculpation provisions
                              outlined in this Restructuring Term Sheet and implemented pursuant to the
                              Plan.

Conditions Precedent to       The following shall be conditions to the Plan Effective Date
Restructuring                 (the “Conditions Precedent”):
                                  (a) the Debtors shall achieve (i) final, binding signed documentation
                                      reflecting (x) positive value adjustment of $235 million in projected
                                      gross profit and (y) $285 million in letter of credit relief and (ii)
                                      project cost savings of $560 million through the employment of risk
                                      mitigation strategies, in each case subject to the satisfaction of the
                                      Required Consenting Term Lenders and the Required Consenting
                                      Revolving Lenders in their sole discretion (the concessions in
                                      clauses (i) and (ii), the “Achievement Target”);
                                  (b) the Bankruptcy Court shall have entered the Confirmation Order,
                                      which shall be a Final Order, in form and substance consistent in all
                                      respects with the RSA and otherwise in form and substance



                                                19
Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 218 of 304



    OTHER MATERIAL PROVISIONS REGARDING THE RESTRUCTURING
                            acceptable to the Debtors and the Required Consenting
                            Stakeholders, which shall:
                         (i)     authorize the Debtors to take all actions necessary to enter into,
                                 implement, and consummate the contracts, instruments,
                                 releases, leases, indentures, and other agreements or documents
                                 created in connection with the Plan in a manner consistent in all
                                 respects with the RSA and subject to the consent rights set forth
                                 therein;
                         (ii)    decree that the provisions in the Confirmation Order and the
                                 Plan are nonseverable and mutually dependent;
                         (iii)   authorize the Debtors, as applicable/necessary, to:
                                 (a) implement the Restructuring Transactions; (b) distribute the
                                 New Common Stock pursuant to the exemption from
                                 registration under the Securities Act provided by section 1145
                                 of the Bankruptcy Code or other exemption from such
                                 registration or pursuant to one or more registration statements;
                                 (c) make all distributions and issuances as required under the
                                 Plan, including cash and the New Common Stock; and (d) enter
                                 into any agreements, transactions, and sales of property as set
                                 forth in the Plan Supplement, including the Management
                                 Incentive Plan, in each case, in a manner consistent with the
                                 terms of the RSA and subject to the consent rights set forth
                                 therein;
                         (iv)    authorize the implementation of the Plan in accordance with its
                                 terms; and
                         (v)     provide that, pursuant to section 1146 of the Bankruptcy Code,
                                 the assignment or surrender of any lease or sublease, and the
                                 delivery of any deed or other instrument or transfer order, in
                                 furtherance of, or in connection with the Plan, including any
                                 deeds, bills of sale, or assignments executed in connection with
                                 any disposition or transfer of assets contemplated under the
                                 Plan, shall not be subject to any stamp, real estate transfer,
                                 mortgage recording, or other similar tax; and
                   (c)   the Debtors shall have obtained all authorizations, consents,
                         regulatory approvals, rulings, or documents that are necessary to
                         implement and effectuate the Plan;
                   (d)   the final version of each of the Plan, the Definitive Documents, and
                         all documents contained in any supplement to the Plan, including the
                         Plan Supplement and any exhibits, schedules, amendments,
                         modifications, or supplements thereto or other documents contained
                         therein shall have been executed or filed, as applicable, in form and
                         substance consistent in all respects with the RSA, this Restructuring
                         Term Sheet, and the Plan, and comply with the applicable consent
                         rights set forth in the RSA and the Plan for such documents and shall
                         not have been modified in a manner inconsistent with the RSA;



                                      20
     Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 219 of 304



           OTHER MATERIAL PROVISIONS REGARDING THE RESTRUCTURING
                        (e)   the Exit Facility Documents shall have been duly executed and
                              delivered by all of the Entities that are parties thereto and all
                              conditions precedent (other than any conditions related to the
                              occurrence of the Plan Effective Date) to the effectiveness of the Exit
                              Facilities shall have been satisfied or duly waived in writing in
                              accordance with the terms of each of the Exit Facilities and the closing
                              of each of the Exit Facilities shall have occurred;
                        (f)   the Final Order approving the DIP Credit Facility shall have been
                              entered and shall remain in full force and effect and no event of default
                              shall have occurred and be continuing thereunder;
                        (g)   all professional fees and expenses of retained professionals that
                              require the Bankruptcy Court’s approval shall have been paid in full
                              or amounts sufficient to pay such fees and expenses after the Plan
                              Effective Date shall have been placed in a professional fee escrow
                              account pending the Bankruptcy Court’s approval of such fees and
                              expenses;
                        (h)   the Technology Business Sale shall have closed;
                        (i)   to the extent invoiced, the payment in cash in full of all Restructuring
                              Expenses;
                        (j)   the Debtors shall have implemented the Restructuring Transactions
                              and all transactions contemplated in this Restructuring Term Sheet in
                              a manner consistent with the RSA (and subject to, and in accordance
                              with, the consent rights set forth therein), this Restructuring Term
                              Sheet, and the Plan;
                        (k)   no more than $50 million principal amount of Prepetition Secured
                              Letters of Credit or DIP Letters of Credit (other than cash
                              collateralized letters of credit) shall have been drawn and
                              unreimbursed in full in cash as of the Plan Effective Date, provided
                              that this condition may be waived solely with the written consent of
                              the Required Consenting LC Lenders; and
                        (l)   Reorganized McDermott shall have a minimum of $820 million of cash
                              on its balance sheet (which amount shall not include cash collateral
                              securing the Cash Secured Letters of Credit, the Lloyds Letters of Credit
                              and the DIP Cash Secured Letters of Credit) assuming normal working
                              capital; provided, that this condition may be waived solely with the
                              written consent of the Required Consenting Lenders.

Waiver of Conditions    Except as otherwise specified herein or in the Plan, the Debtors, with the
Precedent to the Plan   prior written consent of the Required Consenting Lenders, may waive any
Effective Date          one or more of the Conditions Precedent to the Plan Effective Date without
                        notice, leave, or order of the Bankruptcy Court or any formal action other
                        than proceedings to confirm or consummate the Plan.




                                          21
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 220 of 304



                                                Exhibit 1

                                            DEFINITIONS

        “2018 Collateral Agent” means Crédit Agricole Corporate and Investment Bank, in its capacity
as Collateral Agent in respect of the Credit Agreement, the 2021 LC Facility and the Lloyds LC Facility.

       “2021 LC Agreement” means that certain letter of credit agreement dated as of October 30, 2018
by and among certain of the Company Parties as applicants and guarantors thereto, and the 2021 LC
Administrative Agent, as may be amended, supplemented, or otherwise modified from time to time.

      “2021 LC Administrative Agent” means Barclays Bank PLC, as administrative agent for the 2021
LC Agreement.

       “2021 LC Facility” means the $230,000,000.00 senior secured letter of credit facility under the
2021 LC Agreement.

        “2021 Letters of Credit” means the letters of credit issued under the 2021 LC Facility.

        “2023 LC Facility” means the $1,440,000,000.00 senior secured letter of credit facility under the
Credit Agreement.

        “2023 Letters of Credit” means the letters of credit issued under the 2023 LC Facility.

        “Achievement Target” has the meaning specified in this Restructuring Term Sheet.

         “Additional Consenting Stakeholder” means any holder of Claims that is not a party to the RSA
as of the Agreement Effective Date who, at any time after the Agreement Effective Date, becomes a party
to the RSA as an applicable Consenting Stakeholder by executing a signature page to the RSA.

        “Additional Obligations” shall have the meaning specified in the DIP Credit Facility Term Sheet.

         “Administrative Claim” means a Claim for costs and expenses of administration of the Chapter
11 Cases pursuant to sections 503(b), 507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code, including:
(a) the actual and necessary costs and expenses incurred on or after the Petition Date until and including
the Plan Effective Date to preserve the Estates and operate the Debtors’ businesses (which costs and
expenses will for the avoidance of doubt include all Treasury Management Obligations (as defined in the
Credit Agreement)); (b) Allowed Professional Claims; and (c) all fees and charges assessed against the
Estates pursuant to section 1930 of chapter 123 of title 28 of the United States Code.

        “Affiliate” shall have the meaning ascribed to it in section 101(2) of the Bankruptcy Code.

        “Agents” means, collectively, the DIP Agents, the Revolving and LC Administrative Agent, the
Term Loan Administrative Agent, the 2021 LC Administrative Agent, the 2018 Collateral Agent, the
Superpriority Revolving Agent, the Superpriority Term Loan Agent, the Superpriority Collateral Agent,
the North Ocean Agent and each administrative agent, collateral agent, trustee or other similar agent in
respect of the Exit Facilities solely in its capacity as such.

        “Agreement” shall have the meaning ascribed to it in the RSA.

      “Agreement Effective Date” means the date on which the conditions set forth in Section 2 of the
RSA have been satisfied or waived by the appropriate Party or Parties in accordance with the RSA.


                                                   22
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 221 of 304



        “Agreement Effective Period” means, with respect to a Party, the period from the Agreement
Effective Date to the Termination Date applicable to that Party.

        “AHG Noteholder Advisors” means Paul, Weiss, Rifkind, Wharton & Garrison LLP, Brown
Rudnick LLP, Houlihan Lokey Capital, Inc., counsel to the Senior Notes Trustee, and any local or foreign
advisors.

        “AHG Term Advisors” means Davis Polk & Wardwell LLP, Porter Hedges LLP, Centerview
Partners, Inc., and Ankura Consulting Group, LLC, and any other local or foreign advisors.

       “Allowed” means, as to a Claim or an Interest, a Claim or an Interest allowed under the Plan, under
the Bankruptcy Code, or by a final order, as applicable.

         “Alternative Restructuring Proposal” means any inquiry, proposal, offer, bid, term sheet,
discussion, or agreement with respect to a sale, disposition, new-money investment, restructuring,
reorganization, merger, amalgamation, acquisition, consolidation, dissolution, debt investment, equity
investment, liquidation, tender offer, recapitalization, plan of reorganization, share exchange, business
combination, or similar transaction involving any one or more Company Parties or the debt, equity, or other
interests in any one or more Company Parties that is an alternative to one or more of the Restructuring
Transactions.

        “Avoidance Actions” means any and all causes of action to avoid a transfer of property or an
obligation incurred by any of the Debtors arising under sections 542, 544, 545, and 547 through and
including 553 of the Bankruptcy Code or other similar or related state or federal statutes and common law.

        “Award” shall have the meaning ascribed to it in this Restructuring Term Sheet.

      “Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C. §§ 101–1532, as
amended.

       “Bankruptcy Court” means the United States Bankruptcy Court in which the Chapter 11 Cases
are commenced or another United States Bankruptcy Court with jurisdiction over the Chapter 11 Cases.

        “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure.

        “Bidding Procedures Motion” means the motion seeking approval of the Bidding Procedures.

       “Bidding Procedures Order” means the order of the Bankruptcy Court approving the Bidding
Procedures and establishing deadlines for the submission of bids and the auction in accordance with such
procedures.

       “Bidding Procedures” means the procedures governing the sale and marketing process for the
Technology Business Sale, attached as Exhibit 1 to the Bidding Procedures Order.

         “Bilateral Facilities” means those certain bilateral facilities entered into by various Company
Parties and the individual lenders party thereto, including:

           that certain facility agreement (as amended), dated April 13, 2016, between McDermott
            International, Inc., as borrower, McDermott Middle East, Inc., McDermott Eastern
            Hemisphere, Ltd., McDermott Arabia Company Limited, as guarantors, and Abu Dhabi
            Commercial Bank PJSC, as lending bank;



                                                    23
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 222 of 304



          that certain amended and restated master agreement for standby-by letters of credit, dated May
           10, 2018, between Comet II B.V., CB&I, LLC, Chicago Bridge & Iron Company (Delaware),
           Chicago Bridge and Iron Company, B.V., CBI Services, LLC, CB&I UK Limited, CBI
           Constructors PTY LTD, CB&I Group Inc., and Woodlands International Insurance Limited, as
           applicants, CB&I, LLC, CB&I Company, CB&I Company B.V., CBI Services, LLC, CB&I
           UK Limited, CBI Constructors PTY LTD, CB&I Group Inc., and Woodlands International
           Insurance Limited, as guarantors, and Lloyds Bank PLC, as lending bank;

          that certain credit facility agreement (as amended), dated April 30, 2018, between CBI Eastern
           Anstalt, as borrower, and Mashreqbank PSC, as lending bank;

          that certain credit agreement (as amended) dated as of July 19, 2018 between Arabian CBI
           Company Limited, as customer, McDermott International Inc., as guarantor, and Samba
           Financial Group, as lending bank;

          that certain facility letter (as amended), dated as of January 29, 2018 between McDermott
           Middle East, Inc., and McDermott Eastern Hemisphere, Ltd., as applicants, McDermott
           International, Inc., as guarantor, and International Bank of Qatar, as lending bank;

          that certain reimbursement agreement for letters of credit or guarantees, dated July 30, 2015
           between McDermott International, Inc., as applicant and Riyad Bank, as lending bank;

          that certain facility agreement between McDermott Middle East Inc., as borrower, McDermott
           International, Inc., as guarantor, and First Gulf Bank, as lending bank;

          that certain letter of credit reimbursement agreement (as novated), dated August 1, 2007
           between J. Ray McDermott S.A., as applicant and Standard Chartered Bank, as lending bank;

          that certain master reimbursement agreement between J. Ray McDermott S.A., as applicant,
           McDermott International, Inc., as guarantor, and ICICI Bank Limited, as lending bank;

          that certain reimbursement agreement between Chicago Bridge and Iron Company, N.V., as
           customer, and Europe Arab Bank PLC, as lending bank;

          that certain credit facilities agreement, dated April 4, 2019 between McDermott Middle East,
           Inc. and McDermott Middle East, Inc. Panama, as borrowers, McDermott International, Inc.,
           as guarantor, and Commercial Bank of Dubai PSC, as lending bank; and

          that certain indemnity and undertaking, dated as of June 28, 2019 between Comet II, B.V. as
           borrower and the Standard Bank of South African Limited as lending bank.

        “Business Day” means any day other than a Saturday, Sunday, or other day on which commercial
banks are authorized to close under the Laws of, or are in fact closed in, the state of New York.

       “Business Plan” means the business plan for the Reorganized Debtors.

        “Cash Management Bank” means any financial institution through which the Debtors have
entered into “Cash Management Arrangements” (as defined in the Credit Agreement).

       “Cash Secured LC Exit Facility” has the meaning ascribed to such term in the Exit Facilities
Term Sheet.


                                                  24
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 223 of 304



         “Cash Secured Letters of Credit” means the “Cash Secured Letters of Credit” issued under and
on the terms set forth under the Credit Agreement.

         “Cause of Action” means any claims, interests, damages, remedies, causes of action, demands,
rights, actions, controversies, proceedings, agreements, suits, obligations, liabilities, accounts, defenses,
offsets, powers, privileges, licenses, liens, indemnities, guaranties, and franchises of any kind or character
whatsoever, whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, contingent
or non-contingent, liquidated or unliquidated, secured or unsecured, assertable, directly or derivatively,
matured or unmatured, suspected or unsuspected, in contract, tort, law, equity, or otherwise. Causes of
Action also include: (a) all rights of setoff, counterclaim, or recoupment and claims under contracts or for
breaches of duties imposed by law or in equity; (b) the right to object to or otherwise contest Claims or
Interests; (c) claims pursuant to sections 362, 510, 542, 543, 544 through 550, or 553 of the Bankruptcy
Code; (d) such claims and defenses as fraud, mistake, duress, and usury, and any other defenses set forth in
section 558 of the Bankruptcy Code; and (e) any Avoidance Action.

       “Chapter 11 Cases” means the Company Parties’ voluntary cases under chapter 11 of the
Bankruptcy Code in the Bankruptcy Court.

       “Claim” means any claim, as defined in section 101(5) of the Bankruptcy Code, against any of the
Debtors.

       “Class” means a category of holders of Claims or Interests pursuant to section 1122(a) of the
Bankruptcy Code.

        “Company Advisors” means Kirkland & Ellis LLP, Evercore L.L.C., and AlixPartners, LLP.

         “Company Claims/Interests” means any Claim against a Company Party, including the 2021
Letter of Credit Claims, the 2023 Letter of Credit Claims, the Term Loan Facility Claims, the Revolving
Credit Claims, the Credit Agreement Hedging Claims, the Senior Notes Claims, the Cash Secured Letter
of Credit Claims and the Lloyds Letter of Credit Claims, provided that Company Claims/Interests shall not
include (A) any Claim Transferred or to be Transferred by the Consenting Stakeholder as transferor under
a trade confirmation or other agreement with a trade date falling on or before the date of the RSA or the
date of a Joinder signed by an Additional Consenting Stakeholder pursuant to Section 9 of the RSA; (B)
any Claim that is held in a fiduciary, agency, or other representative capacity for third party customers,
clients, or accountholders; or (C) any Claims for which the Consenting Stakeholder does not have the right
to direct voting or is not permitted by a preexisting contractual obligation or operation of law to vote in
favor of the Restructuring.

         “Company Parties” or “Company” means McDermott and each of its affiliates listed on Exhibit
B to the RSA that have executed and delivered counterpart signature pages to the RSA to the AHG Term
Advisors and the Revolving and LC Agent Advisors.

         “Company Termination Event” means each of the termination events set forth in Section 13.03
of the RSA.

        “Conditions Precedent” shall have the meaning ascribed to it in this Restructuring Term Sheet.

         “Confidentiality Agreement” means an executed confidentiality agreement, including with
respect to the issuance of a “cleansing letter” or other public disclosure of material non-public information
agreement, in connection with any proposed Restructuring Transactions.

        “Confirmation” means entry of the Confirmation Order on the docket of the Chapter 11 Cases.


                                                     25
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 224 of 304



       “Confirmation Date” means the date on which the Bankruptcy Court enters the Confirmation
Order on the docket of the Chapter 11 Cases within the meaning of Bankruptcy Rules 5003 and 9021.

        “Confirmation Hearing” means the hearing(s) before the Bankruptcy Court under section 1128
of the Bankruptcy Code at which the Debtors seek entry of the Confirmation Order.

        “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan under
section 1129 of the Bankruptcy Code and approving the consummation of the Technology Business Sale.

        “Consenting 2021 LC Lenders” means the holders of 2021 Letter of Credit Claims that have
executed and delivered counterpart signature pages to the RSA, a Joinder, or a Transfer Agreement to
counsel to the Company Parties.

        “Consenting 2023 LC Lenders” means the holders of 2023 Letter of Credit Claims that have
executed and delivered counterpart signature pages to the RSA, a Joinder, or a Transfer Agreement to
counsel to the Company Parties.

        “Consenting Cash Secured LC Issuers” means the holders of Cash Secured Letter of Credit
Claims that have executed and delivered counterpart signature pages to the RSA, a Joinder, or a Transfer
Agreement to counsel to the Company Parties.

       “Consenting LC Lenders” means the Consenting Superpriority LC Lenders, the Consenting 2021
LC Lenders, the Consenting 2023 LC Lenders, the Consenting Lloyds LC Issuers and the Consenting Cash
Secured LC Issuers.

        “Consenting Lenders” means, collectively, the Consenting 2021 LC Lenders, the Consenting
2023 LC Lenders, the Consenting Revolving Lenders, the Consenting Term Lenders, the Consenting
Lloyds LC Issuers, the Consenting Cash Secured LC Issuers, the Consenting Superpriority Term Lenders,
and the Consenting Superpriority LC Lenders.

        “Consenting Lloyds LC Issuers” means the holders of Lloyds Letter of Credit Claims that have
executed and delivered counterpart signature pages to the RSA, a Joinder, or a Transfer Agreement to
counsel to the Company Parties.

        “Consenting Noteholders” means the holders of Senior Notes Claims that have executed and
delivered counterpart signature pages to the RSA, a Joinder, or a Transfer Agreement to counsel to the
Company Parties.

        “Consenting Revolving Lenders” means the holders of Revolving Credit Claims that have
executed and delivered counterpart signature pages to the RSA, a Joinder, or a Transfer Agreement to
counsel to the Company Parties.

       “Consenting Stakeholders” means, collectively, the Consenting 2021 LC Lenders, the Consenting
2023 LC Lenders, the Consenting Revolving Lenders, the Consenting Term Lenders, the Consenting
Lloyds LC Issuers, the Consenting Cash Secured LC Issuers, the Consenting Superpriority Term Lenders,
the Consenting Superpriority LC Lenders, and the Consenting Noteholders.

         “Consenting Superpriority LC Lenders” means the holders of Superpriority Letter of Credit
Facility Claims that have executed and delivered counterpart signature pages to the RSA, a Joinder, or a
Transfer Agreement to counsel to the Company Parties.

         “Consenting Superpriority Term Lenders” means the entity or entities, in their capacities as
lenders, or investment advisors or managers of lenders, as applicable, of Superpriority Term Loan Facility

                                                   26
         Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 225 of 304



Claims that have executed and delivered counterpart signature pages to the RSA, a Joinder, or a Transfer
Agreement to counsel to the Company Parties.

        “Consenting Term Lenders” means the entity or entities, in their capacities as lenders, or
investment advisors or managers of lenders, as applicable, of Term Loan Facility Claims that have executed
and delivered counterpart signature pages to the RSA, a Joinder, or a Transfer Agreement to counsel to the
Company Parties.

         “Consummation” means the occurrence of the Plan Effective Date.

         “Credit Agreement” means that certain Credit Agreement dated as of May 10, 2018, by and among
certain of the Company Parties as borrowers and guarantors thereto, the Revolving and LC Administrative
Agent, the Term Loan Administrative Agent, the Issuers (as defined in the Credit Agreement) and the
lenders from time to time party thereto, as may be amended, supplemented, or otherwise modified from
time to time.

        “Credit Agreement Hedging Claims” means Claims in respect of Credit Agreement Hedging
Obligations.

        “Credit Agreement Hedging Obligations” means mark-to-market obligations arising out of the
termination of any secured “Hedging Obligations” (as defined under the Credit Agreement) prior to the Plan
Effective Date.

         “Debtor” means each Company Party that has commenced a Chapter 11 Case.

         “Definitive Documents” means the documents listed in Section 3.01 of the RSA.

         “DIP Agents” means Crédit Agricole Corporate and Investment Bank in its capacity as letter of
credit administrative agent and collateral agent under the DIP Credit Agreement and Barclays Bank PLC
in its capacity as term loan administrative agent under the DIP Credit Agreement.

       “DIP Cash Secured Letters of Credit” shall have the meaning specified in the DIP Credit Facility
Term Sheet.

         “DIP Claims” means all Claims arising under, derived from, based upon, or secured pursuant to
the DIP Credit Agreement, including Claims for all Hedging Obligations (as defined in the DIP Credit
Facility Term Sheet), principal amounts outstanding, interest, fees, expenses, costs, and other charges
arising thereunder or related thereto, in each case, with respect to the DIP Credit Facility.

        “DIP Credit Agreement” means that certain superpriority secured debtor-in-possession credit
agreement that governs the DIP Credit Facility (as may be amended, supplemented, or otherwise modified
from time to time), among, McDermott International, Inc., certain Debtors, as borrowers, the Debtor
guarantors that are party thereto, the lenders party thereto, the DIP Letter of Credit Issuers, the DIP Agents
and the DIP Lenders.

      “DIP Credit Agreement Documents” means the DIP Credit Agreement and any related
documents or agreements.

         “DIP Credit Facility” shall have the meaning ascribed to it in the DIP Credit Facility Term Sheet.

         “DIP Credit Facility Term Sheet” shall have the meaning ascribed to it in this Restructuring Term
Sheet.


                                                     27
         Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 226 of 304



         “DIP Lenders” means the lenders party to the DIP Credit Agreement with respect to the DIP Credit
Facility.

       “DIP Letter of Credit Facility” shall have the meaning ascribed to it in the DIP Credit Facility
Term Sheet.

         “DIP Letter of Credit Issuers” shall have the meaning specified in the DIP Credit Facility Term
Sheet.

         “DIP Letter of Credit Lenders” means those DIP Lenders in respect of the DIP Letters of Credit.

        “DIP Letters of Credit” means the $543 million new and incremental letters of credit to be
provided under the DIP Letter of Credit Facility (including the DIP Cash Secured Letters of Credit) plus
the DIP Roll-Up Letters of Credit.

        “DIP Orders” means, together, the interim order approving the DIP Credit Facility (the “Interim
DIP Order”) and the final order approving the DIP Credit Facility (the “Final DIP Order”), which shall
in each case be in form and substance acceptable to the Debtors and the Required Consenting Lenders.

        “DIP Roll-Up Letters of Credit” means the letters of credit to be provided under the DIP Letter
of Credit Facility to convert (or “roll-up”) all of the Claims, obligations, or commitments arising under,
derived from, based upon, or secured pursuant to the Superpriority Letters of Credit.

         “DIP Roll-Up Term Loans” means the term loans to be provided under the DIP Term Loan
Facility to convert (or “roll-up”) all of the Claims arising under, derived from, based upon, or secured
pursuant to the Superpriority Credit Agreement, including Claims for all principal amounts outstanding,
interest, fees, expenses, costs, the Make Whole Amount, and other charges arising thereunder or related
thereto, in each case, with respect to the Superpriority Term Loan Facility.

         “DIP Term Loan Facility” shall have the meaning ascribed to it in this Restructuring Term Sheet.

         “DIP Term Loan Lenders” means those DIP Lenders in respect of the DIP Term Loans.

         “DIP Term Loans” means the New DIP Term Loans and the DIP Roll-Up Term Loans.

         “Disclosure Statement” means the related disclosure statement with respect to the Plan.

         “Disclosure Statement Motion” means the motion seeking approval of the Disclosure Statement.

       “Disclosure Statement Order” means an order of the Bankruptcy Court approving the Disclosure
Statement, the Solicitation Materials, and the solicitation of the Plan.

         “Emergence Awards” shall have the meaning ascribed to it in this Restructuring Term Sheet.
         “Entity” shall have the meaning ascribed to it in section 101(15) of the Bankruptcy Code.

       “Estate” means the estate of any Debtor created under sections 301 and 541 of the Bankruptcy
Code upon the commencement of the applicable Debtor’s Chapter 11 Case.

        “Exculpated Parties” means, collectively, and in each case in its capacity as such: (a) the Debtors;
(b) any official committees appointed in the Chapter 11 Cases and each of their respective members; (c)
the Consenting Stakeholders and any affiliated Hedge Banks; (d) each Agent and the Senior Notes Trustee;
and (e) with respect to each of the foregoing, such Entity and its current and former Affiliates, and such

                                                    28
         Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 227 of 304



Entity’s and its current and former Affiliates’ current and former equity holders, subsidiaries, officers,
directors, managers, principals, members, employees, agents, advisory board members, financial advisors,
partners, attorneys, accountants, investment bankers, consultants, representatives, and other professionals,
each in their capacity as such.

         “Execution Date” means 11:59 p.m., prevailing Eastern Standard Time, on January 21, 2020.

        “Existing Common Equity Interests” means the common stock of McDermott International, Inc.,
which is traded and quoted on the New York Stock Exchange under the symbol “MDR,” and any warrants
to acquire such common stock existing prior to the Petition Date.

        “Existing Equity Interest” means an Interest in a Company Party existing as of the Agreement
Effective Date.

         “Existing Preferred Equity Interests” means the 12% Redeemable Preferred Stock in McDermott
International, Inc., issued on November 29, 2018, and the Series A Preferred Stock of McDermott
International, Inc., issued on December 2, 2019.

         “Exit Facilities” shall have the meaning ascribed to it in this Restructuring Term Sheet.

         “Exit Facilities Term Sheet” shall have the meaning ascribed to it in this Restructuring Term
Sheet.

         “Exit Facility Agents” means each administrative agents, trustees, or other similar agents under
the Exit Facility Agreement, solely in its capacity as such.

         “Exit Facility Agreement” means that certain agreement to provide the Exit Facilities, if any,
dated as of the Plan Effective Date, by and among the reorganized Debtors party thereto as borrowers,
Reorganized McDermott, the Exit Facility Agents, the issuing banks party thereto, and the lender parties
thereto, which shall be included in the Plan Supplement.

         “Exit Facility Documents” means, collectively, the Exit Facility Agreement, if any, and any and
all other agreements, documents, and instruments delivered or to be entered into in connection therewith,
including any guarantee agreements, pledge and collateral agreements, intercreditor agreements, and other
security documents, in each case if any, the terms of which documents shall be acceptable to the Debtors
and the Required Consenting Lenders.

       “Exit LC Facilities” means the Super Senior Exit Facility, the Senior Exit LC Facility, and the
Roll-Off LC Exit Facility.

         “Final Order” means an order or judgment of the Bankruptcy Court, or court of competent
jurisdiction with respect to the subject matter, as entered on the docket in any Chapter 11 Case or the docket
of any court of competent jurisdiction, and as to which the time to appeal, or seek certiorari or move for a
new trial, reargument, or rehearing has expired and no appeal or petition for certiorari or other proceedings
for a new trial, reargument, or rehearing has been timely taken, or as to which any appeal that has been
taken or any petition for certiorari that has been or may be timely filed has been withdrawn or resolved by
the highest court to which the order or judgment was appealed or from which certiorari was sought or the
new trial, reargument, or rehearing will have been denied, resulted in no stay pending appeal of such order,
or has otherwise been dismissed with prejudice; provided, that the possibility that a motion under Rule 60
of the Federal Rules of Civil Procedure, or any analogous rule under the Bankruptcy Rules, may be filed
with respect to such order will not preclude such order from being a Final Order.



                                                     29
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 228 of 304



        “First Day Pleadings” means the pleadings and related documentation requesting certain
emergency relief, or supporting the request for such relief, to be filed on or around the Petition Date and to
be heard at the “first day” hearing.

        “Funded DIP Indebtedness” means indebtedness under the DIP Credit Facility in respect of the
DIP Term Loans (which for the avoidance of doubt includes the Superpriority Term Loans rolled up into
the DIP Credit Facility) and the Additional Obligations.

        “General Unsecured Claims” means any Unsecured Claim against a Debtor other than the
Bilateral Facility Claims and the Senior Notes Claims.

      “Governing Body” means the board of directors, board of managers, or similar governing body of
a Company Party.

          “Governmental Unit” shall have the meaning ascribed to it in section 101(27) of the Bankruptcy
Code.

       “Hedge Bank” means, with respect to any Consenting Lender, the affiliate financial institution
through which it has entered into “Hedging Obligations” (as defined in the Credit Agreement) with the
Debtors.

         “Impaired” means, with respect to any Class of Claims or Interests, a Class of Claims or Interests
that is impaired within the meaning of section 1124 of the Bankruptcy Code.

          “Intercompany Claim” means a Claim held by a Debtor against a Debtor or an Affiliate of a
Debtor.

          “Intercompany Interest” means an Interest in a Debtor held by a Debtor or an Affiliate or a
Debtor.

         “Interest” means any equity security (as defined in section 101(16) of the Bankruptcy Code) in
any Debtor and any other rights, options, warrants, stock appreciation rights, phantom stock rights,
restricted stock units, redemption rights, repurchase rights, convertible, exercisable or exchangeable
securities or other agreements, arrangements or commitments of any character relating to, or whose value
is related to, any such interest or other ownership interest in any Debtor.

       “Joinder” means a joinder agreement, substantially in the form attached to the RSA as Exhibit C,
whereby a holder of Claims that is not a Party to the RSA as of the Agreement Effective Date may become
an Additional Consenting Stakeholder by executing such joinder agreement.

         “Law” means any federal, state, local, or foreign law (including common law), statute, code,
ordinance, rule, regulation, order, ruling, or judgment, in each case, that is validly adopted, promulgated,
issued, or entered by a governmental authority of competent jurisdiction (including the Bankruptcy Court).

         “Lloyds Letter of Credit Agreement” means that certain master agreement for stand-by letters of
credit originally dated as of June 10, 2013 by and among Lloyds Bank plc (formerly known as Lloyds TSB
Bank plc) and Comet II B.V., CB&I, LLC, Chicago Bridge and Iron Company B.V., CBI Serviceds, LLC,
CB&I UK Limited, CBI Constructors PTY LTD, CB&I Group Inc., and Woodlands International Insurance
Ltd, as amended and restated May 10, 2018 in connection with the Business Combination (as defined
therein) with McDermott and certain of its subsidiaries, as may be amended, supplemented, or otherwise
modified from time to time.



                                                     30
         Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 229 of 304



      “Lloyds LC Bank” means Lloyds Bank PLC, as the Bank under the Lloyds Letter of Credit
Agreement.

        “Lloyds LC Facility” means the senior secured letter of credit facility under the Lloyds Letter of
Credit Agreement.

         “Lloyds Letters of Credit” means the letters of credit issued under the Lloyds LC Facility.

        “Liquidity Lender Steering Committee” means those certain institutions comprising the
steering committee of lenders under the Superpriority Revolving Facility, the Revolving Credit Facility
and the 2023 LC Facility.

        “Make Whole Amount” means the make whole amount payable under Section 2.11(b) of the
Superpriority Credit Agreement solely with respect to the tranches of the Superpriority Term Loan Facility
that were funded prior to the Petition Date.

       “Make Whole Tranche” means that certain tranche under the Super Senior Exit Facility in an
amount equal to the portion of the Make Whole Amount remaining (if any) after applying the Technology
Business Sale Proceeds and proceeds from the Rights Offering, subject to the terms of the Exit Facilities
Term Sheet.

         “Management Incentive Plan” shall have the meaning ascribed to it in this Restructuring Term
Sheet.

        “McDermott” means McDermott International, Inc. or any successor or assign, by merger,
consolidation, or otherwise, prior to the Plan Effective Date.

         “Milestones” means the milestones set forth in Section 4 of the RSA.

         “MIP Pool” shall have the meaning ascribed to it in this Restructuring Term Sheet.

         “MIP Proposal” shall have the meaning ascribed to it in this Restructuring Term Sheet.

        “Net Prepetition Funded Secured Claims” shall have the meaning ascribed to it in this
Restructuring Term Sheet.

         “New Board” shall have the meaning ascribed to it in this Restructuring Term Sheet.

         “New Common Stock” shall have the meaning ascribed to it in this Restructuring Term Sheet.

        “New DIP Letters of Credit” means the new money letters of credit to be issued under the DIP
Letter of Credit Facility.

       “New DIP Term Loans” means the new money term loans to be provided under the DIP Term
Loan Facility.

         “New Warrants” shall have the meaning ascribed to it in this Restructuring Term Sheet.

       “Noteholder Consent Fee” means cash in an amount equal to 1.0% of par value of the applicable
Consenting Noteholder’s Senior Notes.

         “Other Prepetition Financing Claim” means any Secured Claim arising under:


                                                    31
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 230 of 304



           that certain facility agreement dated September 30, 2010 among McDermott, as guarantor, and
            its subsidiary NO 105 AS, as borrower, the BNP Paribas, in its capacity as facility agent and
            security agent, and the lenders party thereto, as may be amended, supplemented, or otherwise
            modified from time to time, to pay a portion of the construction costs of the NO 105;

           that certain receivables factoring agreement dated November 25, 2016 among J. Ray
            McDermott de Mexico S.A. de C.V. and the financing intermediaries thereto, as may be
            amended, supplemented, or otherwise modified from time to time; or

           that certain re-invoicing service agreement dated May 2019 among Bramid Outsource Limited,
            as service provider, McDermott, as parent, and CB&I LLC, as customer.

       “Other Priority Claim” means any Claim other than an Administrative Claim or a Priority Tax
Claim entitled to priority in right of payment under section 507(a) of the Bankruptcy Code.

        “Other Secured Claim” means any Secured Claim other than a Revolving Credit Claim, a Term
Loan Facility Claim, a 2021 Letter of Credit Claim, a 2023 Letter of Credit Claim, a Lloyds Letter of Credit
Claim, a Cash Secured Letter of Credit Claim, a Credit Agreement Hedging Claim, a Superpriority Term
Loan Facility Claim, a Superpriority Revolving Facility Claim, an Other Prepetition Financing Claim, a
Bilateral Facility Claim, or a DIP Claim.

        “Outside Petition Date” means January 22, 2020.

        “Parties” means the Company Parties and the Consenting Stakeholders.

        “Person” shall have the meaning ascribed to it in section 101(41) of the Bankruptcy Code.

        “Petition Date” means the date on which the Chapter 11 Cases are commenced.

       “Plan” means the joint plan of reorganization filed by the Debtors under chapter 11 of the
Bankruptcy Code that implements the Restructuring Transactions.

       “Plan Effective Date” means the date that is the first Business Day after the Confirmation Date on
which all Conditions Precedent have been satisfied or waived in accordance with the Plan.

        “Plan Equity Value” means $2,352 million.

         “Plan Supplement” means any compilation of documents and forms of documents, agreements,
schedules, and exhibits to the Plan, which shall be filed by the Debtors prior to the Confirmation Hearing,
and additional documents filed with the Bankruptcy Court prior to the Plan Effective Date as amendments
to the Plan Supplement, each of which shall be consistent in all respects with, and shall otherwise contain,
the terms and conditions set forth in the RSA and this Restructuring Term Sheet, where applicable.

       “Prepetition Funded Secured Claims” means Claims in respect of (i) the Term Loans and the
Revolving Loans, (ii) any funded Prepetition Secured Letters of Credit and (iii) the Credit Agreement
Hedging Claims, but excluding amounts being rolled into the DIP Facility.

          “Prepetition Funded Secured Claims Excess Cash Adjustment” shall have the meaning ascribed
to it in this Restructuring Term Sheet.

       “Prepetition Secured Facilities” means the Superpriority Credit Agreement, the Credit
Agreement, the 2021 LC Agreement, and the Lloyds Letter of Credit Agreement.


                                                    32
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 231 of 304



         “Prepetition Secured Letters of Credit” means the 2021 Letters of Credit, the 2023 Letters of
Credit, the Revolving LCs, the Lloyds Letters of Credit, and the Cash Secured Letters of Credit.

        “Priority Tax Claims” means any Claim of a Governmental Unit of the kind specified in
section 507(a)(8) of the Bankruptcy Code.

       “Professional Claim” means a Claim by a professional seeking an award by the Bankruptcy Court
of compensation for services rendered or reimbursement of expenses incurred through and including the
Confirmation Date under sections 330, 331, 503(b)(2), 503(b)(3), 503(b)(4), or 503(b)(5) of the Bankruptcy
Code.

        “Proof of Claim” means a proof of claim filed against any of the Debtors in the Chapter 11 Cases
by the applicable bar date as established by the Court.

        “Purchase Agreement” means the purchase agreement pursuant to which the Debtors will
effectuate the Technology Business Sale.

         “Qualified Marketmaker” means an Entity that (a) holds itself out to the public or the applicable
private markets as standing ready in the ordinary course of business to purchase from customers and sell to
customers Company Claims/Interests (or enter with customers into long and short positions in Company
Claims/Interests), in its capacity as a dealer or market maker in Company Claims/Interests and (b) is, in
fact, regularly in the business of making a market in claims against issuers or borrowers (including debt
securities or other debt).

         “Reinstatement or Reinstated” means, with respect to Claims and Interests, that the Claim or
Interest shall be rendered unimpaired in accordance with section 1124 of the Bankruptcy Code.

         “Related Party” means, collectively, current and former directors, managers, officers, equity
holders (regardless of whether such interests are held directly or indirectly), affiliated investment funds or
investment vehicles, predecessors, participants, successors, assigns, subsidiaries, affiliates, managed
accounts or funds, partners, limited partners, general partners, principals, members, management
companies, fund advisors or managers, employees, agents, advisory board members, financial advisors,
attorneys, accountants, investment bankers, consultants, representatives, heirs, executors, and assigns, and
other professionals, in each case solely in their capacities as such, together with their respective past and
present directors, officers, shareholders, partners, members, employees, agents, attorneys, representatives,
heirs, executors and assigns, in each case solely in their capacities as such.

        “Released Claims” has the meaning specified in the Restructuring Term Sheet.

         “Released Parties” means, collectively, and in each case in its capacity as such: (a) each Debtor;
(b) each Reorganized Debtor; (c) each Company Party; (d) each DIP Lender and each DIP Letter of Credit
Issuer; (e) each Agent and the Senior Notes Trustee; (f) each Consenting Stakeholder; (g) each Hedge Bank;
(h) each Cash Management Bank; (i) each lender under the Superpriority Credit Agreement, Credit
Agreement, the 2021 LC Agreement, and the Lloyds Letter of Credit Agreement; (j) each holder of an
Obligation (as defined in the Superpriority Credit Agreement) under the Superpriority Credit Agreement;
(k) each holder of an Obligation (as defined in the Credit Agreement) under the Credit Agreement; (l) each
Issuer (as defined in the Superpriority Credit Agreement) under the Superpriority Credit Agreement; (m)
each Issuer (as defined in the Credit Agreement) under the Credit Agreement; (n) the Term Loan Ad Hoc
Group and the Liquidity Lender Steering Committee; (o) each current and former Affiliate of each Entity
in clause (a) through (n); and (p) each Related Party of each Entity in clause (a) through (n); provided that
any holder of a Claim or Interest that opts out of the releases shall not be a “Released Party.”



                                                     33
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 232 of 304



         “Releasing Parties” means, collectively, and in each case in its capacity as such: (a) each Debtor;
(b) each Reorganized Debtor; (c) each Company Party; (d) each DIP Lender and each DIP Letter of Credit
Issuer; (e) each Agent and the Senior Notes Trustee; (f) each Consenting Stakeholder; (g) each Hedge Bank;
(h) each Cash Management Bank; (i) each lender under the Superpriority Credit Agreement, Credit
Agreement, the 2021 LC Agreement and the Lloyds Letter of Credit Agreement; (j) each holder of an
Obligation (as defined in the Super Priority Credit Agreement Credit Agreement) under the Superpriority
Credit Agreement (k) each holder of an Obligation (as defined in the Credit Agreement) under the Credit
Agreement; (l) each Issuer (as defined in the Superpriority Credit Agreement) under the Superpriority
Credit Agreement (m) each Issuer (as defined in the Credit Agreement) under the Credit Agreement; (n)
the Term Loan Ad Hoc Group and the Liquidity Lender Steering Committee; (o) all holders of Claims or
Interests that vote to accept or are deemed to accept the Plan; (p) all holders of Claims or Interests that
abstain from voting on the Plan and who do not affirmatively opt out of the releases provided by the Plan
by checking the box on the applicable ballot indicating that they opt not to grant the releases provided in
the Plan; (q) all holders of Claims or Interests that vote to reject the Plan or are deemed to reject the Plan
and who do not affirmatively opt out of the releases provided by the Plan by checking the box on the
applicable ballot indicating that they opt not to grant the releases provided in the Plan; (r) each current and
former Affiliate of each Entity in clause (a) through (q), and (s) each Related Party of each Entity in clause
(a) through (o).

        “Reorganized Debtors” means a Debtor, or any successor or assign thereto, by merger,
consolidation, or otherwise, on and after the Plan Effective Date.

        “Reorganized McDermott” means McDermott, or any successor or assign, by merger,
consolidation, or otherwise, on or after the Plan Effective Date.

        “Required Consenting 2021 LC Lenders” means, as of the relevant date, the Consenting 2021
LC Lenders holding at least 50.01% of the aggregate outstanding principal amount of the 2021 Letters of
Credit Claims that are held by Consenting 2021 LC Lenders.

        “Required Consenting 2023 LC Lenders” means, as of the relevant date, the Consenting 2023
LC Lenders holding at least 50.01% of the aggregate outstanding principal amount of the 2023 Letters of
Credit Claims that are held by Consenting 2023 LC Lenders.

       “Required Consenting Cash Secured LC Issuers” means, as of the relevant date, the Consenting
Cash Secured LC Issuers holding at least 50.01% of the aggregate outstanding principal amount of the Cash
Secured Letters of Credit that are held by Consenting Cash Secured LC Issuers.

        “Required Consenting LC Lenders” means, as of the relevant date, the Consenting 2021 LC
Lenders, the Consenting Superpriority LC Lenders, Consenting 2023 LC Lenders, the Consenting Cash
Secured LC Issuers, and the Consenting Lloyds LC Issuers holding at least 50.01% of the aggregate
outstanding principal amount of Claims in respect of the 2021 Letters of Credit, 2023 Letters of Credit,
Cash Secured Letters of Credit and the Lloyds Letters of Credit that are subject to the RSA.

       “Required Consenting Lenders” means the Required Consenting LC Lenders, the Required
Consenting Revolving Lenders and the Required Consenting Term Lenders.

        “Required Consenting Lloyds LC Issuers” means, as of the relevant date, the Consenting Lloyds
LC Issuers holding at least 50.01% of the aggregate outstanding principal amount of the Lloyds Letters of
Credit that are held by Consenting Lloyds LC Issuers.




                                                      34
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 233 of 304



        “Required Consenting Noteholders” means, as of the relevant date, the Consenting Noteholders
holding at least 50.01% of the aggregate outstanding principal amount of the Senior Notes Claims that are
held by Consenting Noteholders.

        “Required Consenting Revolving Lenders” means, as of the relevant date, the Consenting
Revolving Lenders holding at least 50.01% of the aggregate outstanding principal amount of the Revolving
Credit Claims that are held by Consenting Revolving Lenders.

       “Required Consenting Stakeholders” means the Required Consenting LC Lenders, the Required
Consenting Revolving Lenders, the Required Consenting Term Lenders and Required Consenting
Noteholders.

         “Required Consenting Superpriority Term Lenders” means, as of the relevant date, the
Consenting Superpriority Term Lenders holding at least 50.01% of the aggregate outstanding principal
amount of the Superpriority Term Loans that are held by Consenting Superpriority Term Lenders; provided
that, following the entry of the Final DIP Order, means such lenders holding at least 50.01% of the DIP
Roll-Up Term Loans under the DIP Credit Facility.

        “Required Consenting Superpriority LC Lenders” means, as of the relevant date, the
Consenting Superpriority LC Lenders holding at least 50.01% of the aggregate outstanding principal
amount of the Superpriority Letters of Credit that are held by Consenting Superpriority LC Lenders;
provided that, following the entry of the Final DIP Order, means such lenders holding at least 50.01% of
the DIP Roll-Up Letters of Credit under the DIP Credit Facility.

        “Required Consenting Term Lenders” means, as of the relevant date, the Consenting Term
Lenders and Consenting Superpriority Term Lenders holding at least 50.01% of the aggregate outstanding
principal amount of the Term Loans and the Superpriority Term Loans that are held by Consenting Term
Lenders and Consenting Superpriority Term Lenders.

        “Residual Prepetition Funded Secured Claims Pay Down” shall have the meaning ascribed to it in
this Restructuring Term Sheet.

        “Residual Technology Business Sale Proceeds” shall have the meaning ascribed to it in this
Restructuring Term Sheet.

        “Restructuring” means the restructuring of McDermott and its direct and indirect subsidiaries, as
described in the RSA and this Restructuring Term Sheet.

        “Restructuring Expenses” means the prepetition and postpetition reasonable and documented fees
and expenses of the Revolving and LC Agent Advisors, the AHG Term Advisors, and the AHG Noteholder
Advisors (in each case, in accordance with the terms of their respective engagement letters with their
respective clients, if any).

        “Restructuring Term Sheet” shall have the meaning ascribed to it in the RSA.

        “Restructuring Transactions” means those certain restructuring and recapitalization transactions
with respect to the Company Parties’ capital structure on the terms and conditions set forth in the RSA.

        “Revolving and LC Administrative Agent” means Crédit Agricole Corporate and Investment
Bank, in its capacity as administrative agent for the Revolving Credit Facility and the 2023 LC Facility.

         “Revolving and LC Agent Advisors” means Linklaters LLP, Bracewell LLP and FTI Consulting,
Inc. as advisors to the Revolving and LC Administrative Agent, 2018 Collateral Agent, the Superpriority

                                                   35
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 234 of 304



Revolving Administrative Agent and the Superpriority Collateral Agent, and any other local or foreign
advisors.

        “Revolving Credit” means the Revolving LCs and the Revolving Loans.

      “Revolving Credit Facility” means the senior secured revolving credit facility under the Credit
Agreement.

       “Revolving LCs” means the letters of credit issued under and on the terms set forth under the
Revolving Credit Facility.

       “Revolving Loans” means the revolving loans issued under and on the terms set forth under the
Revolving Credit Facility.

        “Rights Offering” shall have the meaning ascribed to it in this Restructuring Term Sheet.

        “Rights Offering Procedures” means the procedures governing the Rights Offering.

        “Roll-Off LC Exit Facility” has the meaning specified in the Restructuring Term Sheet.

        “RSA” shall have the meaning ascribed to it in the introduction to this Restructuring Term Sheet.

         “Sale Order” means the order of the Bankruptcy Court authorizing certain of the Debtors to enter
into the Purchase Agreement subject to entry of the Confirmation Order.

        “SEC” means the Securities and Exchange Commission.

        “Second Day Pleadings” means the pleadings and related documentation requesting certain relief,
or supporting the request for such relief, to be heard at the “second day” hearing.

        “Secured” means when referring to a Claim: (a) secured by a lien on collateral to the extent of the
value of such collateral, as determined in accordance with section 506(a) of the Bankruptcy Code or
(b) subject to a valid right of setoff pursuant to section 553 of the Bankruptcy Code.

        “Secured Creditor Equity Distribution” means 94% of the New Common Stock less the
percentage of New Common Stock to be turned over on account of (i) the Prepetition Funded Secured
Claims Excess Cash Adjustment and (ii) the Rights Offering, and subject to dilution on account of the
Management Incentive Plan and the New Warrants.

        “Secured Creditor Funded Debt Distribution” means (a) cash in an amount equal to the
Residual Technology Business Sale Proceeds; (b) cash in an amount equal to any proceeds of the Rights
Offering; (c) the Secured Creditor Equity Distribution; and (d) the new term loans evidenced by the Term
Loan Exit Facility.

          “Secured Creditor Pro Rata Share” means with respect to any recipient of any distribution from
the Secured Creditor Funded Debt Distribution under the Plan, such recipient’s pro rata share thereof
measured by reference to the aggregate amount of: (a) all Allowed Term Loan Facility Claims, (b) all
Allowed Revolving Credit Claims consisting of (x) all Revolving Loans and (y) funded Revolving LCs, (c)
all Allowed 2021 Letter of Credit Claims consisting of funded 2021 Letters of Credit, (d) all Allowed 2023
Letter of Credit Claims consisting of funded 2023 Letters of Credit, (e) all Allowed Lloyds Letter of Credit
Claims consisting of funded Lloyds Letters of Credit, and (f) all Credit Agreement Hedging Claims
consisting of Hedging Obligations (as defined in the Credit Agreement), in each case as of the date of such
distribution.

                                                    36
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 235 of 304



        “Secured Letter of Credit Cap” has the meaning ascribed to it in the Exit Facilities Term Sheet.

         “Secured Tax Claim” means any Secured Claim that, absent its Secured status, would be entitled
to priority in right of payment under section 507(a)(8) of the Bankruptcy Code (determined irrespective of
time limitations), including any related Secured Claim for penalties.

         “Securities Act” means the Securities Act of 1933, as amended, 15 U.S.C. §§ 77a–77aa, or any
similar federal, state, or local law.

        “Security” means a security as defined in section 2(a)(1) of the Securities Act.

        “Senior Executives” shall have the meaning ascribed to it in this Restructuring Term Sheet.
        “Senior Exit LC Facility” shall have the meaning ascribed to it in this Restructuring Term Sheet.

       “Senior Notes” means the 10.625% senior notes due 2024 issued by certain of the Company Parties
pursuant to the Senior Notes Indenture.

        “Senior Notes Claims” means all principal and interest outstanding under the Senior Notes.

        “Senior Notes Indenture” means that certain indenture dated as of April 18, 2018 by and among
certain of the Company Parties and the Senior Notes Trustee, as may be amended, supplemented, or
otherwise modified from time to time.

        “Senior Notes Trustee” means UMB Bank, N.A., in its capacity as trustee for the Senior Notes
Indenture.

        “Severance Arrangements” shall have the meaning ascribed to it in this Restructuring Term Sheet.

      “Solicitation Materials” means the court-approved Plan and Disclosure Statement and related
documentation to be distributed to holders of Claims entitled to vote on the Plan.

        “Stakeholder Termination Event” means each of the applicable termination events set forth in
Section 13.01 and 13.02 of the RSA.

        “Super Senior Exit Facility” has the meaning specified in the Restructuring Term Sheet.

        “Superpriority Agreement Agents” means the Superpriority Revolving Administrative Agent,
the Superpriority Collateral Agent and the Superpriority Term Loan Agent.

        “Superpriority Collateral Agent” means Crédit Agricole Corporate and Investment Bank, in its
capacity as Collateral Agent under the Superpriority Credit Agreement.

        “Superpriority Credit Agreement” means that certain superpriority senior secured credit
agreement, dated October 21, 2019, between certain of the Debtors as borrowers and guarantors, a syndicate
of lenders and letter of credit issuers, the Superpriority Term Loan Agent, and the Superpriority Revolving
Agent as amended from time to time.

       “Superpriority Facility” means the Superpriority Term Loan Facility and the Superpriority
Revolving Facility.

       “Superpriority Letters of Credit” means the superpriority letters of credit issued under the
Superpriority Revolving Facility.


                                                    37
         Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 236 of 304



       “Superpriority Revolving Administrative Agent” means Crédit Agricole Corporate and
Investment Bank, in its capacity as revolving administrative agent for the Superpriority Revolving Facility.

        “Superpriority Revolving Facility” means the superpriority secured letter of credit facility under
the Superpriority Credit Agreement.

        “Superpriority Term Loan Agent” means Barclays Bank PLC in its capacity as administrative
agent for the Superpriority Term Loan Facility.

        “Superpriority Term Loan Facility” means the superpriority secured term loan credit facility
under the Superpriority Credit Agreement.

        “Superpriority Term Loans” means the superpriority term loans issued and on the terms set forth
under the Superpriority Term Loan Facility.

      “Technology Business” shall have the meaning ascribed to it in the Superpriority Credit
Agreement.

         “Technology Business Sale” shall have the meaning ascribed to it in this Restructuring Term
Sheet.

        “Technology Business Sale Proceeds” means cash proceeds received from the Technology
Business Sale, net of (a) the reasonable transaction costs in connection with the Technology Business Sale,
(b) taxes paid or reasonably estimated to be payable by the Debtors or Reorganized Debtors as a result of
the Technology Business Sale, (c) any debt service payments due under the DIP Credit Agreement which
are required to be repaid or otherwise becomes due in connection with the Technology Business Sale, and
(d) payment of $210 million of prepetition accounts payable.

        “Technology Business Sale Proceeds Waterfall” shall have the meaning ascribed to it in this
Restructuring Term Sheet.

       “Termination Date” means the date on which termination of the RSA as to a Party is effective in
accordance with Sections 13.01, 13.02, 13.03, 13.04, or 13.05 of the RSA.

        “Term Loan Ad Hoc Group” means those certain institutions comprising the ad hoc group of
lenders in respect of the Superpriority Term Loans and the lenders in respect of the Term Loan Facility.

        “Term Loan Administrative Agent” means Barclays Bank PLC, in its capacity as administrative
agent for the Term Loan Facility.

         “Term Loan Exit Facility” shall have the meaning ascribed to it in this Restructuring Term Sheet.

         “Term Loan Facility” means the senior secured term loan facility under the Credit Agreement.

         “Term Loans” means the term loans issued and on the terms set forth under the Term Loan Facility.

        “Term Sheets” means, collectively, this Restructuring Term Sheet, the DIP Credit Facility Term
Sheet and the Exit Facilities Term Sheet.

        “Transfer” means to sell, resell, reallocate, use, pledge, assign, transfer, hypothecate, participate,
donate or otherwise encumber or dispose of, directly or indirectly (including through derivatives, options,
swaps, pledges, forward sales or other transactions).


                                                     38
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 237 of 304



         “Transfer Agreement” means an executed form of the transfer agreement providing, among other
things, that a transferee is bound by the terms of the RSA and substantially in the form attached to the RSA
as Exhibit C.

         “Unimpaired” means, with respect to a Class of Claims or Interests, a Class of Claims or Interests
that is not Impaired.

       “United States Trustee” means the United States Trustee for the jurisdiction in which the
Chapter 11 Cases are commenced.

        “Unsecured Claim” means any Claim that is not a Secured Claim.

        “Voting Deadline” means, subject to the approval of the Bankruptcy Court, February 18, 2020.




                                                    39
Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 238 of 304



                              Exhibit 2

                    DIP Credit Facility Term Sheet
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 239 of 304



THIS DIP TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS) AN
OFFER OR COMMITMENT WITH RESPECT TO ANY CREDIT FACILITY. THE TRANSACTION
DESCRIBED HEREIN WILL BE SUBJECT TO CREDIT APPROVAL BY THE DIP LENDERS AND
THE DIP AGENTS, BOARD APPROVAL BY THE COMPANY PARTIES, AND THE NEGOTIATION
AND COMPLETION OF DEFINITIVE DOCUMENTS INCORPORATING THE TERMS SET FORTH
HEREIN. THE CLOSING OF ANY TRANSACTION SHALL BE SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN SUCH AGREED DEFINITIVE DOCUMENTS AND THE
APPLICABLE DIP ORDERS.
                                    DIP FACILITY TERM SHEET
                                            INTRODUCTION
 This non-binding indicative DIP facility term sheet (this “DIP Term Sheet”) sets forth the principal terms
 of a superpriority, priming secured debtor-in-possession credit facility (the “DIP Credit Facility”; the
 credit agreement evidencing the DIP Credit Facility, the “DIP Credit Agreement” and, together with the
 other definitive documents governing the DIP Credit Facility and the DIP Orders, the “DIP Documents,”
 each of which shall be in form and substance acceptable to the DIP Lenders, the DIP Agents and the
 Company Parties (as defined below) and substantially consistent with this DIP Term Sheet to be entered
 into with the Company Parties); provided that, for the avoidance of doubt, nothing herein shall impair
 or modify any consent rights with respect to any DIP Documents provided under Section 3 of the RSA
 (as defined below). The DIP Credit Facility will be subject to the approval of the Bankruptcy Court and
 consummated in the Chapter 11 Cases in the United States Bankruptcy Court for the Southern District
 of Texas (the “Bankruptcy Court”) commenced by McDermott International Inc. (“McDermott” or the
 “Company”) and the other Company Parties (collectively, the “Debtors”) in accordance with (i) interim
 (the “Interim DIP Order”) and final orders (the “Final DIP Order” and, together with the Interim DIP
 Order, the “DIP Orders”) of the Bankruptcy Court authorizing the Debtors to enter into the DIP Credit
 Facility, each of which shall be in form and substance acceptable to McDermott, the DIP Lenders and
 the DIP Agents, and (ii) the DIP Documents to be executed by the Company Parties.
 Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the
 accompanying Restructuring Term Sheet (as defined in the Restructuring Support Agreement dated of
 even date herewith (the “RSA”).



Borrowers                       McDermott Technology, B.V., a wholly owned subsidiary of the Company
                                organized in the Netherlands, McDermott Technology (Americas), Inc., a
                                Delaware corporation, and McDermott Technology (US), Inc., a Delaware
                                corporation, each as a debtor in possession in the Chapter 11 Cases.

Guarantors                      The DIP Obligations (as defined below) will be guaranteed by the Company
                                and each Debtor that is a direct or indirect subsidiary of the Company (other
                                than any Excluded Subsidiary referred to below) (all companies which provide
                                guarantees, collectively, the “Guarantors” and, together with the Borrowers, the
                                “Company Parties”).
                                For purposes hereof, “Excluded Subsidiaries” shall mean, at any time, (a) any
                                non-U.S. subsidiary if at such time such subsidiary’s guarantee is prohibited by
                                (x) any governmental authority with authority over such non-U.S. subsidiary or
                                (y) applicable law or regulation or analogous restriction, or such subsidiary’s
                                guarantee would result in a substantial risk to the officers or directors of such
                                subsidiary of civil or criminal liability and (b) any non-U.S. subsidiary under
         Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 240 of 304



                                circumstances where each of the DIP Agents determine in their sole discretion
                                (in consultation with the Company and the Required DIP Lenders) that the cost,
                                burden, difficulty or consequence of providing such guarantee at such time is
                                excessive in relation to the value afforded thereby. If any subsidiary of the
                                Company is an Excluded Subsidiary solely as a result of clause (a) of the
                                preceding sentence, the Company shall use commercially reasonable efforts (as
                                determined by the DIP Agents) to obtain the relevant governmental or third
                                party consent or other authority to permit such subsidiary to become a
                                Guarantor or to mitigate such risk of liability.

Agents                          Credit Agricole Corporate and Investment Bank, as DIP LC Agent
                                Barclays Bank PLC, as DIP Term Agent
                                Credit Agricole Corporate and Investment Bank, as DIP Collateral Agent
                                The DIP LC Agent, the DIP Term Agent and the DIP Collateral Agent are
                                collectively referred to herein as the “DIP Agents”.

DIP Letter of Credit Issuers    The entities specified as DIP Letter of Credit Issuers in the DIP Credit
                                Agreement.

DIP Lenders                     Lenders under the Superpriority Senior Secured Credit Agreement dated as
                                of October 21, 2019 (the “Superpriority Credit Agreement”), the Credit
                                Agreement, dated as of May 10, 2018 (the “Credit Agreement”), the Letter
                                of Credit Agreement, dated as of October 30, 2018 (the “Barclays Sidecar”),
                                and the Lloyds Letter of Credit Agreement (collectively, the “Prepetition
                                Secured Facilities”) that are party to the RSA and agree to provide DIP
                                financing (collectively, the “DIP Lenders”) in the form of DIP Term Loans
                                (the “DIP Term Loan Lenders”) and participations in DIP Letters of Credit
                                (the “DIP Letter of Credit Lenders”). For the avoidance of doubt, DIP Letter
                                of Credit Lenders shall not risk participate as lenders in DIP Cash Secured
                                LCs (as defined below).
                                Consistent with the agreement among the Borrowers, the Ad Hoc Term
                                Loan Group and the Other Backstop Parties (as defined below), New DIP
                                Term Loans will be allocated as follows: (x) $1,053.4 million to be allocated
                                pro rata based on total outstanding term loans of DIP Term Loan Lenders
                                under the Superpriority Credit Agreement and on total outstanding term
                                loans under the Credit Agreement of DIP Term Loan Lenders that are part
                                of the Ad Hoc Term Loan Group (with the determination of such amount of
                                term loans under the Credit Agreement based solely upon the representation
                                of such member of the Ad Hoc Term Loan Group to the DIP Term Agent
                                with respect to itself, including with respect to unsettled trades) and (y)
                                $146.6 million to be allocated to the Other Backstop Parties (as defined
                                below) pro rata based on their backstop commitments with respect to such
                                $146.6 million of New DIP Term Loans.
DIP Secured Parties             The DIP Agents, the DIP Letter of Credit Issuers, the DIP Lenders and the
                                holders of Hedging Obligations.
                                The DIP Credit Facility shall be a superpriority committed credit facility
DIP Credit Facility Structure   provided by the DIP Lenders and comprised of: (a) term loans (the “DIP
and Size                        Term Loans” and the facility under which such term loans are issued, the

                                                      2
Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 241 of 304



                 “DIP Term Loan Facility”), comprised of up to $1.2 billion principal
                 amount of New DIP Term Loans (as defined below) plus $800 million
                 principal amount of the Superpriority Term Loans rolled into the DIP Term
                 Loan Facility plus the Make Whole Amount (as defined below) plus the
                 Additional Obligations (as defined below), of which $550 million of New
                 DIP Term Loans will be available upon entry of the Interim DIP Order (the
                 “Initial Term Loan Funding”), (b) up to $743 million principal amount of
                 letters of credit (including up to $100 million principal amount of DIP Cash
                 Secured LCs, the “DIP Letters of Credit” and the facility under which such
                 letters of credit are to be issued, the “DIP Letter of Credit Facility”, each of
                 the DIP Term Loan Facility and the DIP Letter of Credit Facility, a “DIP
                 Facility”) comprised of the New DIP Letters of Credit (as defined below)
                 and the Superpriority Letters of Credit rolled into the DIP Letter of Credit
                 Facility, of which $300 million of New DIP Letters of Credit, will be
                 available upon entry of the Interim DIP Order (the “Initial LC Funding” and,
                 together with the Initial Term Loan Funding, the “Initial Funding”) and (c)
                 the Hedging Obligations (as defined below) on the terms provided herein.
                 The DIP Credit Facility will be subject to the definitive documents which
                 shall reflect the terms and conditions set forth in this DIP Term Sheet. The
                 reimbursement mechanics and the letter of credit issuance mechanics of the
                 DIP Credit Facility shall be on terms mutually agreed upon by the DIP
                 Lenders and the Debtors, and in accordance with the DIP Budget (as defined
                 herein).
                 Committed DIP Financing
                        New Funded DIP Indebtedness: Up to $1.2 billion principal amount
                         of DIP Term Loans to be provided as debtor-in-possession
                         financing (the “New DIP Term Loans”).
                        New DIP Letters of Credit: $543 million of new and incremental
                         DIP Letters of Credit to be provided as debtor-in-possession
                         financing (the “New DIP Letters of Credit”).
                 Superpriority Facility and Hedging Roll-Up
                 Upon entry of the Interim DIP Order:
                        Any prepetition currency and interest rate hedging transactions of the
                         Debtors owing to the DIP Agents, the DIP Letter of Credit Lenders or
                         their affiliates shall be rolled up into the DIP Credit Facility; provided
                         that only interest rate hedging transactions with a notional amount of
                         up to $500 million shall be rolled up into the DIP Credit Facility (the
                         “Rolled-Up Hedging Obligations”) which shall be allocated ratably
                         amongst the DIP Letter of Credit Lenders or their affiliates providing
                         such interest rate hedging transactions based on the notional amount of
                         their prepetition interest rate hedging with the Debtors.
                 Upon entry of the Final DIP Order:
                        100% of the $800 million principal amount of Superpriority Term
                         Loans and the $200 million principal amount of Superpriority Letters
                         of Credit, in each case that are outstanding as of the Petition Date, shall



                                      3
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 242 of 304



                                      be rolled into DIP Credit Facility and deemed to constitute DIP Term
                                      Loans and DIP Letters of Credit, respectively.
                                     The Make Whole Amount payable in respect of Superpriority Term
                                      Loans funded prior to the Petition Date shall be rolled into the DIP
                                      Credit Facility as DIP Term Loans (the “Make Whole Amount”).
                                     Any interest and fees due in respect of the Superpriority Term Loans
                                      and the Superpriority Letters of Credit as of the Final DIP Order shall
                                      be rolled into the DIP Credit Facility and deemed to constitute
                                      obligations due under the DIP Credit Facility (the “Additional
                                      Obligations” and together with the Superpriority Term Loans, the
                                      Superpriority Letters of Credit, the Make Whole Amount, and the
                                      Rolled Up Hedging Obligations, the “Rolled-up Obligations”).
                              The Rolled-up Obligations, the New Hedging Obligations, the New DIP Term
                              Loans and the New DIP Letters of Credit and any other obligations under the
                              DIP Credit Facility are collectively referred to herein as the “DIP Obligations.”

Fees on the New DIP Term      Fees on the full commitment amount of the New DIP Term Loans:
Loans
                              Upfront Fee: 2.25% of the entire commitment amount of the New DIP Term
                              Loans earned and payable in full upon Initial Funding
                              Backstop Fee: 2.25% of the (x) $1,053.4 million commitment amount of the
                              New DIP Term Loans to DIP Term Loan Lenders that are members of the
                              Ad Hoc Group of Term Lenders based pro rata upon holdings of outstanding
                              term loans under the Superpriority Credit Agreement and (y) $146.6 million
                              commitment amount of the New DIP Term Loans to certain financial
                              institutions that backstop such $146.6 million of New DIP Term Loans (the
                              “Other Backstop Parties”), in each case earned and payable in full upon
                              Initial Funding
                              For the avoidance of doubt, no such fees shall be payable in respect of any
                              Rolled-Up Obligations.

Fees on the New DIP Letters   Fees on the full commitment amount of the New DIP Letters of Credit:
of Credit
                              Upfront Fee: 2.25% of the entire commitment amount of the New DIP
                              Letters of Credit earned and payable in full upon Initial Funding
                              Backstop Fee: 2.25% of the entire commitment amount of the New DIP
                              Letters of Credit earned and payable in full upon Initial Funding
                              For the avoidance of doubt, no such fees shall be payable in respect of any
                              Rolled-Up Obligations.

Maturity                      The earliest to occur of:
                                     (a) 9 months after the Petition Date, which date shall be extended
                                      automatically by an additional 90 days if the following conditions
                                      are satisfied on the date that is ten business days prior to the then-
                                      current Maturity Date:
                                           o   No Default or Event of Default shall exist;


                                                    4
         Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 243 of 304



                                           o    The representations and warranties of the Debtors
                                                contained in the DIP Credit Agreement shall be true and
                                                correct in all material respects;
                                           o    The RSA has not been terminated;
                                           o    An order approving the Technology Business Sale has been
                                                entered by the Bankruptcy Court; and
                                           o    The Technology Business Sale has not closed solely due to
                                                regulatory approvals remaining outstanding;
                                      (b) the Plan Effective Date; and
                                      (c) acceleration of the DIP Term Loans or DIP Letters of Credit
                                       following the occurrence of an Event of Default (the “Maturity
                                       Date”).
                              Any condition contained in clause (a) above may be waived with the express
                              written consent of each of the Required DIP Term Loan Lenders and the
                              Required DIP Letter of Credit Lenders.

Margin                        DIP Letters of Credit: 900 bps with respect to DIP Letters of Credit (other
                              than the DIP Cash Secured LCs).
                              DIP Term Loans: LIBOR + 900 bps with respect to all DIP Term Loans.
                              Default Rate Premium: + 200 bps in respect of DIP Term Loans and DIP
                              Letters of Credit following the occurrence of an Event of Default under the
                              DIP Credit Facility.

Other Fees                    Unused Commitment Fees: 50 bps.
                              Fronting Fees: 50 bps.
                              Other customary letter of credit fees.

Conditions Precedent to       The DIP Credit Agreement shall include customary conditions precedent to the
Issuance of New DIP Letters   issuance of each New DIP Letters of Credit plus the following:
of Credit
                                      after giving effect to the issuance of such New DIP Letter of Credit, the
                                       aggregate amount of all DIP Letters of Credit (including DIP Cash
                                       Secured LCs) plus the undrawn face amount of letters of credit issued
                                       and outstanding under the Prepetition Secured Facilities plus the drawn
                                       amount of any letters of credit under the Prepetition Secured Facilities
                                       shall not exceed $2.44 billion in principal amount;
                                      at all times prior to the issuance of such New DIP Letter of Credit no
                                       more than $125 million principal amount of letters of credit under the
                                       Prepetition Secured Facilities (other than letters of credit fully
                                       secured by cash collateral) shall have been drawn and remain
                                       unreimbursed in full in cash during the pendency of the Chapter 11
                                       Cases;
                                      The New DIP Letters of Credit shall not contain a draw mechanism in
                                       the form letter of credit that expressly allows the beneficiary to draw the

                                                    5
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 244 of 304



                                New DIP Letters of Credit upon the occurrence of an insolvency event;
                                and
                               With respect to the issuance of certain letters of credit under the DIP
                                Credit Facility as required by the applicable DIP Letter of Credit Issuer
                                and any financial letter of credit, such letter of credit (each a “DIP Cash
                                Secured LC”) shall be cash collateralized by funds equal to 105% of the
                                face amount of such letter of credit which funds shall solely secure such
                                letter of credit.
                        All conditions precedent to the issuance of New DIP Letters of Credit may
                        only be waived with the written consent of the Required DIP Letter of Credit
                        Lenders.

DIP Collateral          The DIP Obligations will be secured by:
                               Upon entry of the Interim DIP Order, superpriority priming liens on
                                existing first lien collateral package as well as first lien on
                                unencumbered assets, if any, subject to the Carve Out.
                               As Cash Secured Letters of Credit under the Credit Agreement and
                                cash collateralized letters of credit under the Lloyds Facility expire, the
                                cash collateral in support of such expiring letters of credit shall be
                                placed in a cash collateral account (the “DIP Cash Secured LC
                                Account”) which shall constitute DIP Collateral securing DIP
                                Obligations in respect of DIP Letters of Credit and which cash, subject
                                to the following sentence, may not be released therefrom until the
                                payment or satisfaction in full in cash of the DIP Obligations in respect
                                of DIP Letters of Credit except to reimburse the DIP Letter of Credit
                                Lenders for any DIP Letter of Credit that is drawn and not timely
                                reimbursed or to cash collateralize DIP Cash Secured LCs, if any.
                                Such cash shall be released and deposited to a cash collateral account
                                which shall be available to secure letters of credit on the Plan Effective
                                Date.

Hedging                 Any hedging transactions permitted under the DIP Orders and hedging orders
                        entered by the Bankruptcy Court, that are entered into after the Petition Date by
                        the Debtors with a counterparty that is a DIP Agent, a DIP Letter of Credit
                        Lender or any affiliate of the foregoing (or, subject to the consent of the DIP
                        LC Agent in its reasonable discretion, other persons, on to be agreed terms) will
                        be secured by the DIP Collateral (such hedging obligations, the “New Hedging
                        Obligations” together with the Rolled-Up Hedging Obligations, the “Hedging
                        Obligations”).

Use of Proceeds         The proceeds of the DIP Credit Facility shall be used to, among other things:
                               pay fees, interest, payments and expenses associated with the DIP
                                Credit Facility,
                               provide for the ongoing working capital and capital expenditure
                                needs of the Debtors during the pendency of the Chapter 11 Cases,
                               fund the Carve-Out,


                                              6
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 245 of 304



                                 fund the Adequate Protection payments, and
                                 fund the costs of the administration of the Chapter 11 Cases and the
                                  consummation of the restructuring, in each case, subject to the DIP
                                  Budget.
                                 DIP Letters of Credit shall be issued only (x) for new projects, (y)
                                  for incremental letters of credit with respect to existing projects and
                                  (z) to replace prepetition secured letters of credit not subject to auto-
                                  renewal.
                          The proceeds of the DIP Credit Facility, including DIP Letters of Credit,
                          shall not be used to support any hedging obligations (other than the Hedging
                          Obligations), bilateral letter of credit obligations or surety obligations of the
                          Debtors or to make any payments to trade vendors for penalty interest
                          payments (excluding, for the avoidance of doubt, customary liquidated
                          damages to customers) unless otherwise specified in the DIP Budget or
                          authorized pursuant to the DIP Order.

Adequate Protection       The DIP Orders shall provide for the following adequate protection in
                          respect of all claims under the Prepetition Secured Facilities:
                                 Payment of fees and charges under Section 2.15(c)(i), (c)(iii) and
                                  (e) of the Credit Agreement.
                                 Payment of reasonable fees and expenses of the Revolving and LC
                                  Administrative Agent, the Term Loan Administrative Agent, the
                                  2021 LC Administrative Agent, the 2018 Collateral Agent, the
                                  Superpriority Revolving Agent, the Superpriority Term Loan
                                  Agent, the Superpriority Collateral Agent, and the Issuers (as
                                  defined in the Credit Agreement), including the reasonable fees and
                                  expenses of their professionals.
                                 Payment of reasonable fees and expenses of professionals (including legal,
                                  financial and engineering/project review advisors) of AHG Term
                                  Advisors and the Revolving and LC Agent Advisors.
                                 First lien on any unencumbered assets, junior only to superpriority
                                  DIP Credit Facility liens, and superpriority claims.
                                 Compliance with the Cash Secured Letter of Credit Cash Coverage
                                  Requirement in Section 2.06(b) of the Credit Agreement.
                                 Other customary legal protections including benefit of the DIP
                                  Milestones.

Selected Key Milestones   The DIP Orders and the DIP Credit Agreement shall provide that the
                          Debtors will implement their Chapter 11 Cases in accordance with the
                          milestones as reflected in Annex 1 attached hereto (the “DIP Milestones”).
                          The Company Parties may extend a DIP Milestone only with the express
                          written consent of the Required DIP Term Loan Lenders and the Required
                          DIP Letter of Credit Lenders.




                                                7
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 246 of 304



Conditions Precedent         Usual and customary conditions precedent, including, without limitation, entry
                             into an RSA that is satisfactory to the DIP Lenders.

Financial Covenants          Based on the Superpriority Credit Agreement (except without the ability for
                             Debtors to deliver a supplemental budget and prior to modifications made in
                             amendment to facilitate Tranche B funding under the Superpriority Credit
                             Agreement), however;
                                    Minimum LTM Adjusted EBITDA covenant to be set at 10%
                                     cushion to Debtors’ final business plan;
                                    Additional Maximum Specified Project Charge covenant (tested
                                     quarterly) to be included; and
                                    The Debtors shall not allow (to be tested on a weekly basis) the
                                     aggregate cumulative actual vendor disbursements and JV infusions
                                     with respect to Cameron, Duke Asheville, Calpine, MOX, Tyra Pkg
                                     1 & 3, Freeport 1&2, Freeport 3, ROTA-3 PIPELINE, KGD 98/2
                                     SPS Surf, Golden Pass, Mozambique, TOTAL Ethane, Borstar,
                                     Entergy – Lake Charles, Entergy – St. Charles and Entergy –
                                     Montgomery County (the “Specified Projects”) (as noted in the
                                     most recently delivered DIP Budget as “Specified Project Cash
                                     Flow Forecast”) by the Debtors for each four-week period to be
                                     more than the projected amount therefor set forth in the most
                                     recently delivered DIP Budget by more than 15% and for each week
                                     within such variance testing period, to be more than the projected
                                     amount therefor set forth in the most recently delivered DIP Budget
                                     by more than (x) 20%, with respect to each of the first week and on
                                     a cumulative basis for the two-week period ending with the second
                                     week of such variance testing period and (y) 15% on a cumulative
                                     basis with respect to the three-week period ending with the third
                                     week and the four-week period ending with the fourth week, in each
                                     case of such variance testing period.

Negative Covenants/ Events   Usual and customary negative covenants and events of default, including
of Default                   without limitation, events of default occurring as a result of (a) (i) a breach
                             of any DIP Milestone, (ii) failure to pay principal, fees and interest when
                             due, and (iii) failure to comply with covenants (subject to specified grace
                             periods) and (b) certain bankruptcy matters including (i) entry of an order
                             (A) converting any chapter 11 case to a case under chapter 7, (B) dismissing
                             any chapter 11 case, (C) appointing a chapter 11 trustee, (D) terminating
                             exclusivity, (E) staying, reversing or vacating the interim or final orders
                             approving the DIP Credit Facility, (F) approving the sale of all or
                             substantially all assets of the Debtors, and (G) termination of the RSA and
                             (ii) if 30 days after the entry of the Interim DIP Order, the Final DIP Order
                             has not been entered (this clause (b), the “Bankruptcy Events of Default”).
                             In addition, the DIP Credit Agreement shall include a prohibition on
                             maintaining (a) FX hedging with an aggregate notional amount greater than
                             $1 billion and (b) interest rate hedging with an aggregate notional amount
                             of more than $500 million).
                             Upon the occurrence and during the continuation of an Event of Default,

                                                  8
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 247 of 304



                        (a) the Required DIP Term Loan Lenders or the DIP Term Agent at the
                        direction of the Required DIP Term Loan Lenders may immediately (i)
                        deliver a notice of an Event of Default to Debtors and (ii) terminate the
                        commitments of the DIP Term Loan Lenders and (b) the Required DIP
                        Letter of Credit Lenders or the DIP LC Agent at the direction of the
                        Required DIP Letter of Credit Lenders may immediately (i) deliver a notice
                        of an Event of Default to Debtors and (ii) terminate the commitments of the
                        DIP Letter of Credit Lenders.
                        In addition, upon the occurrence and during the continuation of an Event of
                        Default, upon five (5) business days prior written notice to the Debtors from
                        either the Required DIP Term Loan Lenders or the Required DIP Letter of
                        Credit Lenders or the respective DIP Agent at the direction thereof, (a) (x)
                        in the case of such notice from the Required DIP Term Loan Lenders, the
                        obligations under the DIP Term Loan Facility shall accelerate and (y) in the
                        case of such notice from the Required DIP Letter of Credit Lenders, the
                        obligations under the DIP Letter of Credit Facility shall accelerate, (b) the
                        DIP Facility obligations shall accrue interest at the Default Rate, (c) the
                        automatic stay under section 362 of the Bankruptcy Code shall be
                        terminated without order of the Bankruptcy Court, without the need for
                        filing any motion for relief from the automatic stay or any other pleading,
                        for the purpose of permitting the Required DIP Term Loan Lenders or the
                        Required DIP Letter of Credit Lenders to do any of the following: (i) direct
                        the relevant DIP Agents to foreclose on the collateral and (ii) enforce all of
                        their rights under the DIP Documents.

Affirmative Covenants   Usual and customary affirmative covenants, including without limitation:
                               Compliance with all reporting requirements outlined in the section
                                “Financial Reporting Requirements”.
                               Each DIP Budget (including the individual disbursements outlined
                                therein) shall be reasonably acceptable to the Required DIP
                                Lenders.
                               Use commercially reasonable efforts to obtain and maintain ratings
                                with respect to the DIP Credit Facility and DIP Letter of Credit
                                Facility.

Financial Reporting     The Debtors will provide the following reporting to the DIP Secured Parties,
Requirements            AHG Term Advisors and the Revolving and LC Agent Advisors throughout
                        the Chapter 11 Cases:
                               Updated 13-week cash flow forecast to be provided every four
                                weeks (the “DIP Budget”).
                               Variance analysis to be provided weekly in a form substantially
                                consistent with that provided under the Superpriority Credit
                                Agreement and otherwise reasonably acceptable to the Required
                                DIP Lenders, but for the avoidance of doubt, to include a variance
                                report setting forth the numerical variance of the actual results for
                                disbursement with respect to the Specified Projects as noted in the
                                DIP Budget as “Specified Project Cash Flow Forecast” in respect of
                                each four-week period as compared to the line item included in the

                                             9
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 248 of 304



                                         most recent 13-week cash flow forecast previously delivered to the
                                         DIP Lenders, together with a qualitative explanation for any
                                         material variances.
                                        Bi-weekly update report on CB&I legacy projects, the Entergy
                                         Projects, Duke Ashville, and all new projects in excess of $500
                                         million substantially consistent with existing internal reporting and
                                         otherwise reasonably acceptable to the Required DIP Lenders.
                                        New contract reporting requirements substantially consistent with
                                         the Superpriority Credit Agreement and otherwise reasonably
                                         acceptable to the Required DIP Lenders.
                                        Monthly analysis of EAC variances for projects with a contract
                                         value in excess of $500 million that exceed project level
                                         contingencies, projects with new claims, and default notices issued
                                         in the prior month in each case in a form reasonably acceptable to
                                         the Required DIP Lenders.
                                        Monthly management conference calls with the AHG Term
                                         Advisors and the Revolving and LC Agent Advisors.

Other                                   Conditions requiring KEIP/KERP to be acceptable to the Required
                                         DIP Lenders.
                                        Representations and warranties customary for financings of this
                                         type and acceptable to the DIP Lenders.

Prepayments                      The Borrower shall not be permitted to prepay or repay DIP Term Loans or
                                 cash collateralize DIP Letters of Credit (other than DIP Cash Secured LCs)
                                 other than on a pro rata basis across the entire DIP Credit Facility (including
                                 the Make Whole Amount).
                                 Prior to the Maturity Date, the Borrower may, upon at least two business
                                 days’ notice (which notice may be made contingent upon the consummation
                                 of certain events or transactions) and at the end of any applicable interest
                                 period (or at other times with the payment of applicable breakage costs),
                                 prepay and cash collateralize in full or in part, the DIP Term Loans and the
                                 DIP Letters of Credit.
                                 Prior to the Maturity Date, mandatory prepayments shall be required under
                                 certain to be agreed standard and customary circumstances, including:

                                        Permitted Asset Sales: The Debtors shall prepay, on a pro rata basis,
                                         the DIP Term Loans and cash collateralize the DIP Letters of Credit
                                         (other than DIP Cash Secured LCs) in an amount equal to 100% of
                                         the net cash proceeds of the sale or other disposition of any property
                                         or assets of the Debtors or any of their respective subsidiaries,
                                         except for ordinary course and de minimis sales and additional
                                         exceptions (including reinvestment rights for certain asset sales)1 to

1       NTD: Reinvestment rights for Pipes and ancillary Tech Business.
                                                      10
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 249 of 304



                                      be agreed on in the DIP Documents.

Payments following an Event   Upon either (A) the written direction of the Required DIP Lenders after the
of Default                    occurrence and during the continuance of an Event of Default or (B) the
                              acceleration of any DIP Facility, all payments in respect of any DIP
                              Obligations (other than obligations with respect to DIP Cash Secured LCs,
                              which shall only have recourse to the DIP Cash Secured LC Account) and
                              proceeds of DIP Collateral shall be applied in the following order, subject
                              to the Carve Out:

                                     first, to pay interest on and then principal of (i) the DIP Term Loans
                                      that any Administrative Agent may have advanced on behalf of any
                                      DIP Lender for which such Administrative Agent has not then been
                                      reimbursed by such DIP Lender or the Borrowers and (ii) the
                                      reimbursement obligations owed to any DIP Letter of Credit Issuer
                                      (other than with respect to DIP Cash Secured LCs) for which such
                                      DIP Letter of Credit Issuer has not then been reimbursed by any
                                      DIP Lender or the Borrowers;

                                     second, to pay DIP Obligations in respect of any expense
                                      reimbursements or indemnities (including fees and expenses in
                                      respect of cash management services) then due to any
                                      Administrative Agent or the Collateral Agent;

                                     third, to pay DIP Obligations in respect of any expense
                                      reimbursements or indemnities (including fees and expenses in
                                      respect of cash management services) then due to the DIP Lenders
                                      and the DIP Letter of Credit Issuers;

                                     fourth, to pay DIP Obligations in respect of any fees then due to any
                                      Administrative Agent, the Collateral Agent, and the DIP Letter of
                                      Credit Issuers;

                                     fifth, to pay (i) interest then due and payable in respect of the DIP
                                      Term Loans (ratably to the aggregate principal amount of such
                                      Loans) (ii) interest owing in respect of reimbursement obligations
                                      under the DIP Credit Agreement and (iii) fees owing to any DIP
                                      Letter of Credit Lenders;

                                     sixth, to pay or prepay the DIP Term Loans (including the Make
                                      Whole Amount), reimbursement obligations under the DIP Credit
                                      Agreement, Hedging Obligations, the Additional Obligations and
                                      other obligations under the DIP Credit Agreement, including to
                                      provide cash collateral for outstanding DIP Letters of Credit (other
                                      than with respect to DIP Cash Secured LCs), on a pro rata basis;

                                     seventh, to discharge prepetition claims under the Prepetition
                                      Secured Facilities in accordance with the Collateral Agency and

                                                  11
         Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 250 of 304



                                        Intercreditor Agreement, dated as of May 10, 2018; and

                                       eighth, to such other person or entity entitled thereto under
                                        applicable agreements or as otherwise required by law.

Cash Collateralization of DIP   To the extent required, DIP Letters of Credit shall be cash collateralized in
Letters of Credit               an amount equal to 105% of the DIP Letters of Credit so collateralized.

Prepayment Premium              For the avoidance of doubt, all prepayments and repayments (as a result of
                                the Technology Business Sale or otherwise) shall be made without premium
                                or penalty other than breakage, if applicable.

Voting                          Except as otherwise provided for herein, voting in respect of amendments,
                                waivers, and modifications of the terms of the DIP Credit Agreement shall be
                                customary for financings of this type (including all lender consent
                                requirements to be agreed); provided that, where customary, certain waivers,
                                amendments and modifications to be agreed will require the consent of each
                                of the Required DIP Term Loan Lenders and the Required DIP Letter of
                                Credit Lenders, including, without limitation, any waivers, amendments and
                                modifications of the Bankruptcy Events of Default.
                                As used herein:
                                “Required DIP Lenders” means, at any time, DIP Lenders having exposure
                                (including term exposure and letter of credit exposure) and unused letter of
                                credit commitments representing at least a majority of the sum of all exposure
                                outstanding and unused letter of credit commitments at such time (subject to
                                customary defaulting lender limitations).
                                “Required DIP Term Loan Lenders” means, at any time, DIP Term Loan
                                Lenders having term exposure (including term loan commitments and term
                                loans) representing at least a majority of the sum of the term exposure of all
                                DIP Term Loan Lenders at such time.
                                “Required DIP Letter of Credit Lenders” means, at any time, DIP Letter
                                of Credit Lenders having letter of credit exposure (including ratable portion
                                of letter of credit obligations) and unused letter of credit commitments
                                representing at least a majority of the sum of all letter of credit exposure
                                outstanding and unused letter of credit commitments at such time (subject to
                                customary defaulting lender limitations).

Carve Out                       The DIP Orders will include a carve out (the “Carve Out”) substantially in the
                                form attached as Annex 2 hereto.




                                                    12
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 251 of 304



                                                 Annex 1
                                              DIP Milestones


The Company Parties shall implement the Restructuring Transactions in accordance with the DIP
Milestones which shall include the following:
        (a)     on or before January 22, 2019 the Company Parties shall have filed voluntary petitions
under chapter 11 of the Bankruptcy Code with the Bankruptcy Court;
       (b)     on the Petition Date, the Company Parties shall have filed with the Bankruptcy Court (i) a
motion seeking entry of the Interim DIP Order and (ii) the Bidding Procedures Motion;
        (c)      no later than 5 calendar days after the Petition Date, the Bankruptcy Court shall have
entered the Interim DIP Order;
        (d)     no later than 35 calendar days after the Petition Date, the Bankruptcy Court shall have
entered the Bidding Procedures Order;
        (e)      no later than 30 calendar days after the Petition Date, the Company Parties shall have filed
the Plan, the Disclosure Statement and the Disclosure Statement Motion;
        (f)     no later than 35 calendar days after the Petition Date, the Bankruptcy Court shall have
entered the Final DIP Order;
       (g)     no later than 45 calendar days after the Petition Date, the Bid Deadline (as defined in the
Bidding Procedures Order) shall have expired;
       (h)     no later than 50 calendar days after the Petition Date, the Auction (as defined in the Bidding
Procedures Order), if any, shall have occurred;
        (i)      no later than 80 calendar days after the Petition Date, the Bankruptcy Court shall have
entered the Sale Order;
        (j)     no later than 90 calendar days after the Petition Date, the Bankruptcy Court shall have
entered the Disclosure Statement Order;
        (k)     no later than 150 calendar days after the Petition Date, the Bankruptcy Court shall have
entered the Confirmation Order;
        (l)     no later than 9 months after the Petition Date, the Plan shall have become effective;
provided that such milestone shall be automatically extended for an additional 90 days solely to the extent
regulatory approvals remain outstanding for the Technology Business Sale.




                                                     13
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 252 of 304



                                                   Annex 2
                                                  Carve Out2


        1.       Carve Out.

                 (a)      Carve Out. As used in this [Final/Interim] Order, the “Carve Out” means the sum

of (i) all fees required to be paid to the Clerk of the Court and to the Office of the United States Trustee

under section 1930(a) of title 28 of the United States Code plus interest at the statutory rate (without regard

to the notice set forth in (iii) below); (ii) all reasonable fees and expenses up to $100,000 incurred by a

trustee under section 726(b) of the Bankruptcy Code (without regard to the notice set forth in (iii) below);

(iii) to the extent allowed at any time, whether by interim order, procedural order, or otherwise, all unpaid

fees and expenses (the “Allowed Professional Fees”) incurred by persons or firms retained by the Debtors

pursuant to section 327, 328, or 363 of the Bankruptcy Code (the “Debtor Professionals”) at any time before

or on the first business day following delivery by the DIP Agents of a Carve Out Trigger Notice (as defined

below), whether allowed by the Court prior to or after delivery of a Carve Out Trigger Notice; and

(iv) Allowed Professional Fees of Debtor Professional Persons in an aggregate amount not to exceed

$[_____] incurred after the first business day following delivery by the DIP Agents of the Carve Out Trigger

Notice, to the extent allowed at any time, whether by interim order, procedural order, or otherwise (the

amounts set forth in this clause (iv) being the “Post-Carve Out Trigger Notice Cap”). For purposes of the

foregoing, “Carve Out Trigger Notice” shall mean a written notice delivered by email (or other electronic

means) by the DIP Agents to the Debtors, their lead restructuring counsel and the U.S. Trustee, which notice

may be delivered following the occurrence and during the continuation of an Event of Default and

acceleration of the DIP Obligations under the DIP Facility, stating that the Post-Carve Out Trigger Notice

Cap has been invoked.

                 (b)      Carve Out Reserves. On the day on which a Carve Out Trigger Notice is given by

the DIP Agents to the Debtors (the “Termination Declaration Date”), the Carve Out Trigger Notice shall


2       NTD: Subject to definitional/conforming changes in the Interim DIP Order and modifications as required by
the Court.
                                                       14
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 253 of 304



also constitute a demand to the Debtors to utilize all cash on hand as of such date and any available cash

thereafter held by any Debtor to fund a reserve in an amount equal to the then unpaid amounts of the

Allowed Professional Fees. The Debtors shall deposit and hold such amounts in a segregated account at

the DIP Agents in trust to pay such then unpaid Allowed Professional Fees (the “Pre-Carve Out Trigger

Notice Reserve”) prior to any and all other claims. On the Termination Declaration Date, the Carve Out

Trigger Notice shall also constitute a demand to the Debtors to utilize all cash on hand as of such date and

any available cash thereafter held by any Debtor, after funding the Pre-Carve Out Trigger Notice Reserve,

to fund a reserve in an amount equal to the Post-Carve Out Trigger Notice Cap. The Debtors shall deposit

and hold such amounts in a segregated account at the DIP Agents in trust to pay such Allowed Professional

Fees benefiting from the Post-Carve Out Trigger Notice Cap (the “Post-Carve Out Trigger Notice Reserve”

and, together with the Pre-Carve Out Trigger Notice Reserve, the “Carve Out Reserves”) prior to any and

all other claims. All funds in the Pre-Carve Out Trigger Notice Reserve shall be used first to pay the

obligations set forth in clauses (i) through (iii) of the definition of Carve Out set forth above (the “Pre-

Carve Out Amounts”), but not, for the avoidance of doubt, the Post-Carve Out Trigger Notice Cap, until

paid in full, and then, to the extent the Pre-Carve Out Trigger Notice Reserve has not been reduced to zero,

to pay the DIP Agents for the benefit of the DIP Lenders, unless the [DIP Obligations] have been

indefeasibly paid in full, in cash, and all Commitments have been terminated, in which case any such excess

shall be paid to the Prepetition Secured Creditors in accordance with their rights and priorities as of the

Petition Date. All funds in the Post-Carve Out Trigger Notice Reserve shall be used first to pay the

obligations set forth in clause (iv) of the definition of Carve Out set forth above (the “Post-Carve Out

Amounts”), and then, to the extent the Post-Carve Out Trigger Notice Reserve has not been reduced to zero,

to pay the DIP Agents for the benefit of the DIP Lenders, unless the [DIP Obligations] have been

indefeasibly paid in full, in cash, and all Commitments have been terminated, in which case any such excess

shall be paid to the Prepetition Secured Creditors in accordance with their rights and priorities as of the

Petition Date. Notwithstanding anything to the contrary in the DIP Documents, or this [Final/Interim]

Order, if either of the Carve Out Reserves is not funded in full in the amounts set forth in this paragraph


                                                    15
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 254 of 304



[●], then, any excess funds in one of the Carve Out Reserves following the payment of the Pre-Carve Out

Amounts and Post-Carve Out Amounts, respectively, shall be used to fund the other Carve Out Reserve, up

to the applicable amount set forth in this paragraph [●], prior to making any payments to the DIP Agents

or the Prepetition Secured Creditors, as applicable. Notwithstanding anything to the contrary in the DIP

Documents or this [Final/Interim] Order, following delivery of a Carve Out Trigger Notice, the DIP Agents

and the Prepetition Secured Agent shall not sweep or foreclose on cash (including cash received as a result

of the sale or other disposition of any assets) of the Debtors until the Carve Out Reserves have been fully

funded, but shall have a security interest in any residual interest in the Carve Out Reserves, with any excess

paid to the DIP Agents for application in accordance with the DIP Documents. Further, notwithstanding

anything to the contrary in this [Final/Interim] Order, (i) disbursements by the Debtors from the Carve Out

Reserves shall not constitute [Loans] (as defined in the DIP Credit Agreement) or increase or reduce the

[DIP Obligations], (ii) the failure of the Carve Out Reserves to satisfy in full the Allowed Professional Fees

shall not affect the priority of the Carve Out, and (iii) in no way shall the Initial Budget, Budget, Carve Out,

Post-Carve Out Trigger Notice Cap, Carve Out Reserves, or any of the foregoing be construed as a cap or

limitation on the amount of the Allowed Professional Fees due and payable by the Debtors. For the

avoidance of doubt and notwithstanding anything to the contrary in this [Final/Interim] Order, the DIP

Facility, or in any Prepetition Secured Facilities, the Carve Out shall be senior to all liens and claims

securing the DIP Facility, the Adequate Protection Liens, and the 507(b) Claim, and any and all other forms

of adequate protection, liens, or claims securing the [DIP Obligations] or the [Prepetition Secured

Obligations].

                 (c)     Payment of Allowed Professional Fees Prior to the Termination Declaration

Date. Any payment or reimbursement made prior to the occurrence of the Termination Declaration Date

in respect of any Allowed Professional Fees shall not reduce the Carve Out.

                 (d)     No Direct Obligation To Pay Allowed Professional Fees. None of the DIP Agents,

DIP Lenders, or the Prepetition Secured Creditors shall be responsible for the payment or reimbursement

of any fees or disbursements of any Professional Person incurred in connection with the Chapter 11 Cases


                                                      16
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 255 of 304



or any successor cases under any chapter of the Bankruptcy Code. Nothing in this [Interim/Final] Order or

otherwise shall be construed to obligate the DIP Agents, the DIP Lenders, or the Prepetition Secured

Creditors, in any way, to pay compensation to, or to reimburse expenses of, any Professional Person or to

guarantee that the Debtors have sufficient funds to pay such compensation or reimbursement.

                (e)     Payment of Carve Out On or After the Termination Declaration Date. Any

payment or reimbursement made on or after the occurrence of the Termination Declaration Date in respect

of any Allowed Professional Fees shall permanently reduce the Carve Out on a dollar-for-dollar basis.




                                                   17
Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 256 of 304



                               Exhibit 3

                       Exit Facilities Term Sheet
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 257 of 304



                                           Exit Facilities
                                   Summary of Terms and Conditions

This indicative term sheet sets forth the principal terms of the credit facilities described below (the “Exit
Facilities” (including for the avoidance of doubt the Super Senior Exit Facility, the Senior LC Exit
Facility, the Roll-Off LC Exit Facility, the Term Loan Exit Facility, the Cash Secured LC Exit Facility and
the Make Whole Exit Facility)).

Parent Guarantor:                   Reorganized McDermott (as defined in the Restructuring Support
                                    Agreement) (the “Company”).

Borrowers:                          To be identified in the Exit Facility Agreement (as defined in the
                                    Restructuring Support Agreement, the “Exit Facility Agreement”) (the
                                    “Borrowers”).

Guarantors:                         Subject to the limitations set forth below in this section, all obligations
                                    of (i) the Borrowers under the Exit Facilities and (ii) the Company and
                                    its subsidiaries under interest rate protection, commodity trading or
                                    hedging, currency exchange or other hedging or swap arrangements or
                                    cash management arrangements entered into with a person that is either
                                    an Administrative Agent (as defined below) or any LC Lender or
                                    Lender or any affiliate of either an Administrative Agent or any LC
                                    Lender or Lender, in each case, at the time of entering into such
                                    arrangements or in existence on the Closing Date (as defined below)
                                    (the “Hedging/Cash Management Arrangements” and each such
                                    holder of such Hedging/Cash Management Arrangements, a “Hedge
                                    Counterparty” and collectively the “Hedge Counterparties”) will be
                                    unconditionally guaranteed jointly and severally on a secured basis (the
                                    “Guarantees”), by the Company and each existing and subsequently
                                    acquired or organized direct or indirect wholly-owned restricted
                                    subsidiary of the Company (other than any Excluded Subsidiary
                                    referred to below) (all entities which provide such guarantees,
                                    collectively, the “Guarantors” and, together with the Borrowers, the
                                    “Credit Parties”).

                                    For purposes hereof, “Excluded Subsidiaries” shall mean, at any time,
                                    (a) any subsidiary that is an immaterial subsidiary or a non-wholly
                                    owned subsidiary, (b) any non-U.S. subsidiary if at such time the
                                    guarantee to be provided by such subsidiary is prohibited by any
                                    governmental authority with authority over such non-U.S. subsidiary
                                    or would result in any breach of any law or regulation (or analogous
                                    restriction) of the jurisdiction of organization of such subsidiary or
                                    result in a substantial risk to the officers or directors of such Person of
                                    civil or criminal liability, (c) any subsidiary under circumstances where
                                    each Administrative Agent determines in its sole discretion (in
                                    consultation with the Company) that the cost, burden, difficulty or
                                    consequence of providing such guarantee at such time is excessive in
                                    relation to the value afforded thereby. If any wholly-owned subsidiary
                                    of the Company is an Excluded Subsidiary solely as a result of clause
                                    (b) of the preceding sentence, the Company shall use commercially
                                    reasonable efforts (as determined by the Administrative Agents) to


                                                  1
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 258 of 304



                           obtain the relevant governmental or third party consent or other
                           authority to permit such subsidiary to become a Guarantor or to
                           mitigate such risk of liability.

                           The Exit Facility Documentation (as defined below) will contain
                           appropriate exclusions and related provisions (including keepwell or
                           similar provision) regarding guarantees and other credit support to be
                           provided in respect of swap obligations by any Guarantor that is not an
                           “eligible contract participant” as defined in the Commodity Exchange
                           Act, as amended, and regulations thereunder.

Joint Lead Arrangers and
Joint Lead Bookrunners:    One or more of ABN AMRO Capital USA LLC, Barclays Bank PLC,
                           Crédit Agricole Corporate and Investment Bank, Royal Bank of Canada
                           and the other institutions (if any) to be identified in the Exit Facility
                           Agreement will act as joint lead arrangers and joint lead bookrunners
                           (in such capacities, the “Lead Arrangers”) for the Exit Facilities and
                           will perform the duties customarily associated with such roles.

Administrative Agents
and Collateral Agent:      (i) Crédit Agricole Corporate and Investment Bank (“CACIB”) or such
                           other entity to be identified in the Exit Facility Agreement will act as
                           sole and exclusive administrative agent in respect of the LC Exit
                           Facilities (in such capacity, the “LC Administrative Agent”) and will
                           perform the duties customarily associated with such role, (ii) the entity
                           to be identified in the Exit Facility Agreement will act as sole and
                           exclusive administrative agent in respect of the Term Loan Exit Facility
                           (in such capacity, together with the LC Administrative Agent, the
                           “Administrative Agents”) and will perform the duties customarily
                           associated with such role and (iii) the entity to be identified in the Exit
                           Facility Agreement will act as sole and exclusive collateral agent (in
                           such capacity, the “Collateral Agent”) in respect of the Exit Facilities
                           and will perform the duties customarily associated with such role.

Documentation Agent:       One or more financial institutions selected by the Lead Arrangers in
                           consultation with the Company.

Syndication Agents:        One or more financial institutions selected by the Lead Arrangers in
                           consultation with the Company.

LC Lenders:                Various banks, financial institutions and institutional lenders
                           participating in the LC Exit Facilities as lenders (each, an “LC Lender”
                           and, collectively, the “LC Lenders”).

Lenders:                   Various banks, financial institutions and institutional lenders
                           participating in the Term Loan Exit Facility as lenders (each, a
                           “Lender” and, collectively, the “Lenders”).

Facilities:                A 4-year, super senior secured exit facility comprising (i) a letter of
                           credit facility in an amount up to $743 million (the “Super Senior Exit
                           Facility”) and (ii) any Make-Whole Exit Facility (as described below);



                                         2
Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 259 of 304



                    A 4-year, senior secured letter of credit exit facility in an amount up to
                    $1.326 billion (the “Senior LC Exit Facility”) ranked junior to the
                    Super Senior Exit Facility; provided that the maximum amount of the
                    Senior LC Exit Facility shall be reduced dollar-for-dollar for each
                    Prepetition Secured Letter of Credit (as defined in the Restructuring
                    Support Agreement among certain of the Credit Parties and certain of
                    their prepetition lenders, among others (the “Restructuring Support
                    Agreement”), each a “Prepetition Secured Letter of Credit” and
                    collectively the “Prepetition Secured Letters of Credit”) that is
                    funded and not reimbursed in full in cash during the Chapter 11 Cases.
                    Availability under the Senior LC Exit Facility shall be limited to the
                    aggregate maximum amount thereof less the sum of (a) the aggregate
                    face amount of Letters of Credit outstanding under the Roll-Off LC Exit
                    Facility and (b) the amount of drawings of Letters of Credit under the
                    Roll-Off LC Exit Facility that have not been reimbursed in full in cash.
                    Subject to the Sizing Principle (as defined below) the mechanics of the
                    foregoing availability construct will be set forth in the Exit Facility
                    Documentation and shall be effectuated such that commitments under
                    the Senior LC Exit Facility shall be $0 as of the Closing Date and shall
                    increase from time to time as Letters of Credit under the Roll-Off LC
                    Exit Facility terminate;

                    A senior secured letter of credit exit facility pursuant to which each
                    outstanding Prepetition Secured Letter of Credit (other than any letter
                    of credit deemed issued under the Cash Secured LC Exit Facility) will
                    be deemed issued under its respective prepetition credit agreement,
                    solely as amended pursuant to the Plan (as defined in the Restructuring
                    Support Agreement) (the “Roll-Off LC Exit Facility” and, together
                    with the Super Senior Exit Facility and the Senior LC Exit Facility, the
                    “LC Exit Facilities”) so that (a) all auto-renewing Prepetition Secured
                    Letters of Credit and associated reimbursement obligations will
                    continue under the Roll-Off LC Exit Facility until their final expiration
                    date or such time when they have been terminated in accordance with
                    the terms existing on the petition date, and (b) the Roll-Off LC Exit
                    Facility will not be available for issuances of new letters of credit;

                    A cash secured letter of credit exit facility in an amount up to $371
                    million (the “Cash Secured LC Exit Facility”);

                    It being understood and agreed that the aggregate amount of
                    commitments under the LC Exit Facilities and the Cash Secured LC
                    Exit Facility on the Closing Date will be equal to $2.44 billion minus
                    the aggregate amount of the drawings of Prepetition Secured Letters of
                    Credit and letters of credit issued under the DIP Credit Facility (as
                    defined in the Restructuring Support Agreement, the “DIP Credit
                    Facility”) during the Chapter 11 Case (as defined in the Restructuring
                    Support Agreement) that have not been reimbursed in full in cash (the
                    foregoing being referred to as the “Sizing Principle”); and

                    A 5-year senior secured term loan facility in an amount equal to $500
                    million of take-back debt (the “Term Loan Exit Facility”) in respect


                                  3
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 260 of 304



                              of certain prepetition obligations which shall be deemed term loans (the
                              “Term Loans”) under the Term Loan Exit Facility upon the Closing
                              Date. The Term Loan Exit Facility shall rank pari passu with the Roll-
                              Off LC Exit Facility.

                              In no event shall the sum of (v) the face amount of Letters of Credit
                              issued under the Cash Secured LC Exit Facility, plus (w) the face
                              amount of Letters of Credit issued under the Senior LC Exit Facility,
                              plus (x) the face amount of Letters of Credit issued under the Super
                              Senior Exit Facility, plus (y) the face amount of Letters of Credit issued
                              under the Roll-Off LC Exit Facility exceed the Secured Letter of Credit
                              Cap plus the amount of any Incremental Facility constituting part of the
                              Senior LC Exit Facility.

                              “Secured Letter of Credit Cap” shall mean, at any time, (a) $2.44
                              billion minus (b) the aggregate amount of (i) drawings on Prepetition
                              Secured Letters of Credit and letters of credit issued under the DIP
                              Credit Facility (as defined in the Restructuring Support Agreement)
                              during the Chapter 11 Cases (as defined in the Restructuring Support
                              Agreement) that have not been reimbursed in full in cash and (ii)
                              unreimbursed drawings of Letters of Credit during the term of the Exit
                              Facilities at such time.

                              Purpose and Use of Proceeds: The letters of credit issued under the LC
                              Exit Facilities (each, a “Letter of Credit”) will be used by the
                              Company and its subsidiaries to support performance obligations of the
                              Company and any direct or indirect subsidiary or joint venture of the
                              Company.

Availability of Facilities:   The LC Exit Facilities will be made available on the Closing Date.

                              The Term Loan Exit Facility will be deemed made on the Closing Date.
                              Amounts in respect of the Term Loans that are repaid or prepaid may
                              not be reborrowed.

Maturity:                     The Super Senior Exit Facility and the Senior LC Exit Facility will
                              mature on the 4th anniversary of the Closing Date.

                              Letters of Credit under the Roll-Off LC Exit Facility will automatically
                              be deemed issued under the Senior LC Exit Facility on the maturity date
                              of the prepetition credit facility under which they were issued.

                              The Term Loan Exit Facility will mature on the 5th anniversary of the
                              Closing Date.

                              Each such date on which an Exit Facility matures, a “Maturity Date”.

Ranking of Facilities:        The Super Senior Exit Facility (including the Hedging/Cash
                              Management Arrangements) will be the most senior ranking credit
                              facility in right of payment under the Exit Credit Agreement.




                                            4
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 261 of 304



                            The Make Whole Exit Facility (described below) will be subordinate
                            in right of payment to the obligations with respect to letters of credit
                            under the Super Senior Exit Facility, if applicable, and senior in right
                            of payment to each other Exit Facility sharing the collateral. The
                            Company will have no other liabilities at any time which rank pari
                            passu with the Super Senior Exit Facility.

                            The Senior LC Exit Facility will rank junior in right of payment to the
                            Super Senior Exit Facility and the Make Whole Exit Facility and senior
                            in right of payment to the Roll-Off LC Exit Facility and the Term Loan
                            Exit Facility. The Senior LC Exit Facility will rank pari passu with any
                            Incremental LC Facility or any Revolver Facility.

                            The Roll-Off LC Exit Facility and the Term Loan Exit Facility will be
                            junior in right of payment to each other Exit Facility sharing the
                            collateral and shall rank pari passu in right of payment with one
                            another.

Make Whole Exit Facility:   To the extent net proceeds from the Company’s planned sale of its tech
                            business are insufficient to pay, in full, the make whole amount (the
                            “Make Whole Amount”) due in respect of the Company’s prepetition
                            superpriority senior secured credit agreement, the holders of term loans
                            thereunder (the “Make Whole Holders”) shall receive indebtedness
                            that shall be in the form of a separate term loan facility (the “Make
                            Whole Exit Facility”). Such Make Whole Exit Facility shall (i) be in
                            the principal amount of any portion of the Make Whole Amount
                            outstanding at emergence, (ii) mature on the 4th anniversary of the
                            Closing Date and (iii) have an interest rate of LIBOR + 3.00% (subject
                            to a 0% floor).

Letters of Credit:          Letters of Credit will be issued for the account of the Borrowers to
                            support obligations of any of the Company and/or the Company’s
                            subsidiaries or joint ventures by one or more issuers (or affiliates of
                            such issuers) that agree to issue Letters of Credit and are reasonably
                            acceptable to the Company and the LC Administrative Agent (each, an
                            “Issuer”); provided that no Issuer shall be required to issue trade or
                            commercial letters of credit or bank guarantees without its consent and
                            each such Letter of Credit must comply with the relevant Issuer’s
                            internal policies with respect thereto. Each Letter of Credit (other than
                            applicable Letters of Credit outstanding under the Roll-Off LC Exit
                            Facility) shall expire not later than 12 months after its date of issuance
                            or such longer period of time as may be agreed by the applicable Issuer;
                            provided that Letters of Credit that extend past the applicable Maturity
                            Date must be cash collateralized or backstopped no later than 95 days
                            prior to the applicable Maturity Date pursuant to arrangements
                            reasonably acceptable to the relevant Issuer; provided that any Letter of
                            Credit may provide for renewal thereof for additional periods of up to
                            12 months or such longer period of time as may be agreed by the
                            applicable Issuer.




                                          5
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 262 of 304



                                   Drawings under any Letter of Credit shall be reimbursed by the
                                   Borrowers not later than the date that is the next succeeding business
                                   day if notice of such drawing is received by the Parent from the relevant
                                   Issuer prior to 11:00 a.m., or not later than 10:00 a.m. on the second
                                   business day following the date of such notice if such notice is received
                                   after 11:00 a.m. To the extent that the Borrowers do not reimburse the
                                   applicable Issuer within the time period specified above, the LC
                                   Lenders in the applicable LC Exit Facility shall be irrevocably obligated
                                   to reimburse such Issuer pro rata based upon their respective
                                   commitments. If an LC Lender becomes a defaulting LC Lender, then
                                   the Letter of Credit exposure of such defaulting LC Lender under an LC
                                   Exit Facility will automatically be reallocated among the non-
                                   defaulting LC Lenders in such LC Exit Facility pro rata in accordance
                                   with their commitments, up to an amount such that the Letter of Credit
                                   exposure of such non-defaulting LC Lender does not exceed its
                                   commitments under such LC Exit Facility. In the event that such
                                   reallocation does not fully cover the Letter of Credit exposure of each
                                   such defaulting LC Lender under such LC Exit Facility, the LC
                                   Administrative Agent or any Issuer may require the Borrowers to cash
                                   collateralize such “uncovered” exposure in respect of each outstanding
                                   Letter of Credit, and no Issuer will have any obligation to issue new
                                   Letters of Credit, or to extend, renew or amend existing Letters of Credit
                                   to the extent the Letter of Credit exposure, as applicable, would exceed
                                   the commitments of the non-defaulting LC Lenders under such LC Exit
                                   Facility, unless such “uncovered” exposure is cash collateralized to the
                                   Issuer’s reasonable satisfaction.

Cash Secured Letters of Credit: Amounts on deposit in a cash collateral account (the “Cash Collateral
                                Account”) for the benefit of the Cash Secured LC Issuers (as defined
                                below) will secure (i) the Borrowers’ obligations in respect of issued
                                Letters of Credit issued under the Cash Secured LC Exit Facility (the
                                “Cash Secured Letters of Credit”) on a first-priority basis and (ii) the
                                other obligations of the Borrowers and the Guarantors under the Exit
                                Facilities on a second-priority basis for the benefit of the other secured
                                parties under the Exit Facility Documentation. The Borrowers shall
                                cause the balance of the Cash Collateral Account at all times to equal at
                                least 105% of the face amounts of all undrawn issued Cash Secured
                                Letters of Credit plus all unpaid reimbursement obligations with respect
                                thereto (the “Funded LC Exposure Amount”).

                                   Cash Secured Letters of Credit will be issued by one or more issuing
                                   banks reasonably acceptable to the Company and the LC
                                   Administrative Agent which have agreed in writing to be an issuing
                                   bank therefor (each in such capacity, the “Cash Secured LC Issuers”);
                                   provided that no Cash Secured LC Issuer shall be required to issue trade
                                   or commercial letters of credit or bank guarantees without its consent
                                   and each such cash secured letter of credit must comply with the
                                   relevant Cash Secured LC Issuers’ internal policies with respect thereto.
                                   Unless otherwise agreed by the applicable Cash Secured LC Issuer,
                                   each Cash Secured Letter of Credit shall expire not later than the earlier
                                   of (a) 12 months after its date of issuance or such longer period of time


                                                 6
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 263 of 304



                          as may be agreed by the applicable Cash Secured LC Issuer and (b) the
                          fifth business day prior to the Cash Secured Facility LC Maturity Date
                          (as defined below); provided that any Cash Secured Letter of Credit
                          may provide for renewal thereof for additional periods of up to 12
                          months or such longer period as may be agreed by the applicable Cash
                          Secured LC Issuer (which in no event shall extend beyond the date
                          referred to in clause (b) above, except pursuant to arrangements
                          reasonably acceptable to the relevant Cash Secured LC Issuer).

                          Drawings under any issued Cash Secured Letters of Credit shall be
                          reimbursed by the Borrowers on the next succeeding business day if
                          notice of such drawing is received prior to 11:00 a.m. or not later than
                          10:00 a.m. on the second business day following the date of such notice
                          if such notice is received after 11:00 a.m. To the extent that the
                          Borrowers do not reimburse the applicable Cash Secured LC Issuer by
                          such time, funds shall be drawn from the Cash Collateral Account to so
                          reimburse the applicable Cash Secured LC Issuer.

                          No Cash Secured LC Issuer shall have any obligation to issue any Cash
                          Secured Letter of Credit if the Funded LC Exposure Amount in respect
                          of Letters of Credit issued by it exceeds (or upon issuance of such Letter
                          of Credit would exceed) the aggregate commitments of such Cash
                          Secured LC Issuer in respect of Cash Secured Letters of Credit.

                          “Cash Secured Facility LC Maturity Date” means the 4th anniversary
                          of the Closing Date.

Incremental Facility:     After the Closing Date, so long as no default or event of default shall
                          exist or occur as a result thereof, the Borrowers will be permitted on
                          one or more occasions to incur additional letter of credit commitments
                          on a pari passu basis with the Senior LC Exit Facility under the Exit
                          Facility Documentation in an aggregate amount not to exceed (a) $100
                          million (each such increase, an “Initial Incremental LC Facility”)
                          plus (b) after the Super Senior Exit Facility has been cash collateralized
                          or otherwise satisfied in full according to its terms and all commitments
                          thereunder terminated (such satisfaction and termination in respect of
                          the Super Senior Exit Facility, a “Termination” of such facility) (it
                          being understood that any letter of credit that is already fully cash
                          collateralized shall not be required to be further collateralized, satisfied
                          or refinanced and terminated as part of such Termination), in an
                          aggregate incremental amount not to exceed $250 million less the
                          amount of the Initial Incremental LC Facility (each such increase, a
                          “Second Incremental LC Facility” and together with the Initial
                          Incremental LC Facility, each an “Incremental LC Facility”). Subject
                          to availability of commitments therefor and following a Termination of
                          the Super Senior Exit Facility, the Exit Facility Documentation will
                          allow for an increase in the Senior LC Exit Facility commitments in an
                          amount up to the aggregate initial commitments under the Super Senior
                          Exit Facility.




                                        7
        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 264 of 304



                            The terms of the Incremental LC Facilities will be subject to “most
                            favored nation” protections in favor of the LC Lenders and
                            Administrative Agents under the Senior LC Exit Facility.

                            Each Incremental LC Facility may be used solely to provide
                            performance letters of credit for the benefit of the Company and its
                            subsidiaries. No existing LC Lender or Issuer will be obligated to
                            provide any portion of any Incremental LC Facility.

Refinancing Facility:       The Exit Facility Documentation will contain customary provisions for
                            refinancing facilities, other than with respect to the Super Senior Exit
                            Facility, which must be Terminated in accordance with the Exit Facility
                            Documentation.

Closing Date:               The date on which the Exit Facility Documentation becomes effective
                            (the “Closing Date”).

Interest
Rate:                       The Term Loans shall accrue interest at a rate per annum equal to
                            LIBOR (subject to a 0% floor) + 4.00%. The payment of interest on
                            the Term Loans will be paid with a minimum cash payment of LIBOR
                            (subject to a 0% floor) + 1.00%, with the remaining 3.00% to be paid
                            in kind and capitalized at the end of each applicable interest period by
                            adding to the principal of the Term Loan; provided that, the payment of
                            interest will toggle to full cash payment if the fixed charge coverage
                            ratio exceeds 1.25x as of the date of the most recently delivered
                            financials.

Fees:                       Commitment Fee: Each LC Lender under the Senior LC Exit Facility
                            shall receive an upfront commitment fee of 1.50% payable on the
                            commitment of such LC Lender which shall be earned when such LC
                            Lender commits to the Senior LC Exit Facility and shall be paid on the
                            date of emergence.

                            Letter of Credit Fees: Each Letter of Credit issued under the Super
                            Senior Exit Facility shall accrue a fee for the account of the applicable
                            LC Lenders at a rate per annum equal to 4.75% of such LC Lender’s
                            pro rata portion of the face amount of such Letter of Credit.

                            Each Letter of Credit issued under the Senior LC Exit Facility shall
                            accrue a fee for the account of the applicable LC Lenders at a rate per
                            annum equal to (a) 3.00% of such LC Lender’s pro rata portion of the
                            face amount of such Letter of Credit until April 30, 2023 and (b) 3.50%
                            of such LC Lender’s pro rata portion of the face amount of such Letter
                            of Credit thereafter.

                            Each Letter of Credit issued under the Roll-Off LC Exit Facility shall
                            accrue a fee for the account of the applicable LC Lenders equal to the
                            fee previously payable in respect of such Letter of Credit under the
                            Credit Agreement, Lloyds LC Facility or the 2021 LC Agreement (each
                            as defined in the Restructuring Support Agreement), as applicable.



                                          8
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 265 of 304



                              Fronting Fees: Each Letter of Credit issued under the LC Exit Facilities
                              and the Cash Secured LC Exit Facility shall accrue a fronting fee for
                              the account of the Issuer thereof in an amount equal to 0.25% per
                              annum of the daily maximum amount available to be drawn under such
                              Letter of Credit.

                              Unused Commitment Fees: An unused commitment fee shall be
                              payable to each LC Lender under the Super Senior Exit Facility and
                              Senior LC Exit Facility in an amount equal to 0.50% per annum of the
                              amount of its unused commitments thereunder.

                              Other Fees: Other customary letter of credit fees.

Default Interest:             With respect to overdue principal or any unreimbursed draw under a
                              Letter of Credit the applicable interest rate plus 2.00% per annum, and
                              with respect to any other overdue amount (including overdue interest
                              and overdue fees), the applicable interest for a base rate loan plus 2.00%
                              per annum.

Funding Protection and
Taxes:                        Usual and customary for financings of this type, with provisions
                              protecting the LC Lenders, the Lenders and the Administrative Agents
                              from withholding tax liabilities (with customary limitations and
                              exclusions); provided that protection for increased costs imposed as a
                              result of rules enacted or promulgated under the Dodd-Frank Act or
                              Basel III shall be included in the Exit Facility Documentation; provided,
                              further, that with respect to provisions relating to cost and yield
                              protection, no LC Lenders or Lender shall be entitled to demand
                              compensation for any increased cost or reduction with respect thereto if
                              it is not the general policy or practice of such LC Lenders or Lender to
                              demand it in similar circumstances under comparable provisions of
                              other credit agreements (as reasonably determined by such LC Lender
                              or Lender). The Exit Facility Documentation shall contain provisions
                              regarding the timing for asserting a claim under these provisions and
                              permitting the Company to replace a LC Lender or Lender who asserts
                              such claim.

Voluntary Prepayments, Cash
Collateralization and
Reductions in Commitments:    Voluntary reductions of the unutilized portion of the commitments
                              under the LC Exit Facilities and cash collateralization of Letters of
                              Credit under the LC Exit Facilities will be permitted at any time (subject
                              to customary notice requirements, which notice may be contingent upon
                              the consummation of certain transactions), in minimum amounts to be
                              agreed upon, without premium or penalty.

                              Voluntary prepayments of the Term Loan Exit Facility and Make
                              Whole Exit Facility will be permitted at any time (subject to customary
                              notice requirements, which notice may be contingent upon the
                              consummation of certain transactions), in minimum amounts to be




                                            9
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 266 of 304



                          agreed upon, without premium or penalty, subject to the limitations set
                          forth in the negative covenants herein.

Cash Collateralization:   If at any time the sum of the face amount of the Letters of Credit and
                          any unreimbursed drawings with respect to the Letters of Credit
                          exceeds the aggregate commitments with respect to any LC Exit
                          Facility, cash collateralization of Letters of Credit issued under such LC
                          Exit Facility shall be required in an amount equal to such excess within
                          one business day.

                          If at any time the sum of the face amount of the Cash Secured Letters
                          of Credit and unused commitments with respect to the Cash Secured
                          Letters of Credit exceeds the aggregate amount on deposit in the Cash
                          Collateral Account supporting the Cash Secured Letters of Credit, the
                          Company shall make the additional cash deposits into the Cash
                          Collateral Account in an amount equal to such excess within one
                          business day.

                          All letters of credit that were cash secured under the DIP Credit Facility
                          shall be Cash Secured Letters of Credit.

                          The Borrower shall be permitted to cash collateralize (or otherwise
                          backstop in a manner acceptable to each Issuer) 105% of the aggregate
                          outstanding Letters of Credit and terminate the commitments of the
                          Issuers and the LC Lenders at any time without premium or penalty.

Exit Facility
Documentation:            The definitive documentation relating to the Exit Facilities (the “Exit
                          Facility Documentation”) will be negotiated in good faith and will
                          contain the terms and conditions set forth herein and, to the extent
                          not provided for herein, will give due regard and take into account (a)
                          the operational and strategic requirements of the Company and its
                          subsidiaries in light of their capitalization, size, business, industry and
                          the Company’s proposed business plan, (b) any changes in jurisdictions
                          of organization for the Loan Parties, and (c) any operational changes
                          and changes in size resulting from asset sales completed on or before
                          the Closing Date (collectively, the “Exit Facility Documentation
                          Principles”).

Collateral:               Subject to the limitations set forth below in this section, the obligations,
                          the Guarantees and any Hedging/Cash Management Arrangements,
                          with terms and limitations to be agreed, will be secured by first priority
                          liens on and security interests in substantially all of the present and
                          after-acquired assets of the Company and each other Credit Party
                          (collectively, but excluding the Excluded Assets (as defined below), the
                          “Collateral”) including, but not limited to, (a) a perfected pledge of all
                          of the capital stock directly held by the Company and each other Credit
                          Party in any of its restricted subsidiaries and (b) perfected security
                          interests (subject to permitted liens to be agreed) in, and mortgages on,
                          substantially all tangible and intangible assets of the Company and each
                          other Credit Party (including, without limitation, vessels), accounts


                                        10
Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 267 of 304



                    receivable, inventory, equipment, general intangibles, substantially all
                    other personal property, material fee-owned real property,
                    intercompany indebtedness and the proceeds of the foregoing).

                    Notwithstanding anything to the contrary herein, but subject to the last
                    two sentences of this paragraph, the Collateral shall not include: (i) any
                    fee owned real property and real property leasehold interests in each
                    case with a value of less than an amount to be agreed (with all required
                    mortgages being permitted to be delivered post-closing); (ii) letter of
                    credit rights (except to the extent a security interest therein can be
                    perfected by the filing of a Uniform Commercial Code financing
                    statement) and commercial tort claims, in each case, below a threshold
                    to be agreed; (iii) pledges of and security interests in assets or property
                    prohibited by applicable law, rule or regulation (to the extent such law,
                    rule or regulation is effective under applicable anti-assignment
                    provisions of the Uniform Commercial Code (or foreign equivalent));
                    (iv) any asset or property if and for so long as the grant of a security
                    interest therein is effectively prohibited by, or constitutes a breach or
                    default under or results in the termination of any contract, license,
                    sublicense, agreement, instrument or other document; (v) any asset or
                    property in which any Credit Party now or hereafter has rights, to the
                    extent in each case a security interest or lien may not be granted by such
                    Credit Party in such property without the consent of one or more third
                    parties, including any governmental authority; (vi) where the cost of
                    obtaining a security interest in, or perfection of, such assets is excessive
                    in relation to the practical benefit to the Issuers afforded thereby as
                    determined by the Collateral Agent in its sole discretion; (vii) equity
                    interests of unrestricted subsidiaries to the extent that, and for so long
                    as, such equity interests are pledged to secure indebtedness of such
                    unrestricted subsidiary, and equity interests of captive insurance
                    companies; (viii) any intent-to-use trademark application prior to the
                    filing of a “Statement of Use” or “Amendment to Allege Use” with
                    respect thereto, to the extent, if any, that, and solely during the period,
                    if any, in which, the grant of a security interest therein would impair the
                    validity or enforceability of such intent-to-use trademark application
                    under applicable federal law; and (ix) each of the following: (1) deposit
                    accounts used exclusively for payroll, payroll taxes and other employee
                    wage and benefit payments, (2) deposit accounts used exclusively for
                    taxes, including, without limitation, sales tax accounts, (3) escrow,
                    defeasance and redemption accounts, (4) fiduciary or trust accounts and
                    (5) accounts that hold permitted cash collateral for letters of credit not
                    issued under the Exit Facilities, bank acceptances, bank guarantees and
                    other similar obligations and, in the case of clauses (1) through (5), the
                    funds or other property held in or maintained in any such account. The
                    foregoing are, collectively, the “Excluded Assets.” The foregoing
                    exclusions shall not apply to any vessels required at any time to be
                    mortgaged vessels. If any assets are Excluded Assets at any time solely
                    as a result of clause (iv) and/or (v) above, the Company shall, at the
                    reasonable request of the Collateral Agent, diligently pursue a waiver
                    of such prohibition, breach, default or termination or any required
                    consents, as applicable.


                                  11
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 268 of 304



                          All the above-described pledges, security interests and mortgages shall
                          be created and perfected on terms and pursuant to documentation that
                          is usual and customary for financings of this type and consistent with
                          the Exit Facility Documentation Principles.

                          Notwithstanding anything herein to the contrary, (i) the Credit Parties
                          will not be required to enter into control agreements with respect to
                          cash, securities or deposit accounts or other control agreements or
                          arrangements required with respect to any assets requiring perfection
                          through control other than material accounts and other material assets,
                          (ii) no action shall be required with respect to any vessel with a fair
                          market value of less than $10,000,000, (iii) no actions shall be required
                          under the law of any non-U.S. jurisdiction in order to create or perfect
                          any security interest other than (x) in respect of mortgaged vessels and
                          (y) actions reasonably requested by the Collateral Agent in any other
                          jurisdiction taking into account (1) the materiality of the relevant
                          Collateral, (2) the cost thereof, and (3) the benefits to the LC Lenders
                          and Lenders afforded thereby, and (iv) no lien by any person organized
                          outside of the United States shall be made that would result in any
                          breach of any law or regulation (or analogous restriction) of the
                          jurisdiction of organization of such person or result in a substantial risk
                          to the officers or directors of such person of a civil or criminal liability.
                          The LC Lenders and Lenders are expressly advised that in certain
                          jurisdictions it may be (A) impossible or impractical (including for legal
                          and regulatory reasons) to create security over certain categories of
                          assets or (B) it may take longer than agreed upon to grant or create such
                          security over certain categories of assets, in which event the Collateral
                          Agent will be empowered to grant the necessary extension of time for
                          obtaining such security. If any actions are not taken in respect of
                          Collateral solely as a result of clause (iv) of the preceding sentence, the
                          Company shall, at the reasonable request of the Collateral Agent,
                          diligently pursue any relevant governmental or third party consents or
                          other authority to permit such subsidiary to create or perfect a security
                          interest in such Collateral or to mitigate such risk of liability.

Representations and
Warranties:               Limited to the following (subject to materiality thresholds and
                          exceptions to be agreed and to be applicable to the Company and its
                          restricted subsidiaries): good standing and organizational status; power
                          and authority; execution; delivery and enforceability; no violation of,
                          or conflict with law, charter documents or material agreements;
                          ownership of subsidiaries; litigation; no burdensome restrictions; no
                          defaults under material contracts; margin regulations; governmental
                          and regulatory approvals; compliance with laws (including the
                          Investment Company Act); PATRIOT Act and anti-terrorism laws;
                          OFAC, FCPA, anti-corruption, anti-money laundering, sanctions and
                          similar laws; Federal Power Act; security instruments; Regulation H;
                          use of proceeds; insurance; full disclosure and accuracy of disclosure in
                          all material respects; financial statements; no material adverse effect;
                          taxes; ERISA/pension plan compliance; labor matters; intellectual
                          property; creation, perfection and priority of security interests;


                                        12
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 269 of 304



                          environmental laws; title and real property; mortgaged vessels;
                          solvency of the Company and its consolidated subsidiaries, taken as a
                          whole, on the Closing Date; EEA financial institutions; and others as
                          may be determined in accordance with the Exit Facility Documentation
                          Principles.

                          The representations and warranties will be required to be made on the
                          Closing Date and reaffirmed in connection with each extension of credit
                          on and after the Closing Date.

Affirmative Covenants:    Limited to the following (applicable to the Company and its restricted
                          subsidiaries), subject to exceptions and qualifications to be agreed:
                          delivery of annual and quarterly financial statements (in each case,
                          together with customary management discussion and analysis) (a)
                          within such number of days to be identified in the Exit Facility
                          Agreement of fiscal year end for each fiscal year and (b) within such
                          number of days to be identified in the Exit Facility Agreement of fiscal
                          quarter end for the first three fiscal quarters of each fiscal year
                          (accompanied by customary management discussion and analysis and,
                          in the case of annual financial statements, by an audit opinion from
                          nationally recognized auditors that is not subject to qualification or
                          exception as to “going concern” or the scope of such audit); compliance
                          certificates; collateral reporting requirements; annual budget; lender
                          calls; delivery of notices of defaults and certain material events;
                          reporting obligations regarding litigation, labor relations, tax returns,
                          insurance, ERISA matters, environmental matters, PATRIOT Act
                          information and other information; commercially reasonable efforts to
                          maintain ratings (but not to maintain a specific rating); inspections
                          (including books and records) upon reasonable prior notice;
                          maintenance of organizational existence and rights and franchises;
                          maintenance of property (subject to casualty, condemnation and normal
                          wear and tear) and customary insurance; maintenance of books and
                          records; payment of taxes; corporate franchises; compliance with laws
                          and regulations (including, without limitation environmental laws,
                          labor relations; ERISA and the PATRIOT Act and anti-terrorism laws);
                          OFAC, FCPA and similar laws; conduct of business; use of proceeds;
                          designation of unrestricted subsidiaries; further assurances on
                          guarantee and collateral matters (including, without limitation, with
                          respect to security interests in after-acquired property); environmental;
                          real property; undertakings with respect to North Ocean 105; and others
                          as may be determined in accordance with the Exit Facility
                          Documentation Principles.

Negative Covenants:       Limited to the following (to be applicable to the Company and its
                          restricted subsidiaries), subject to exceptions and qualifications to be
                          agreed:

                          indebtedness (with exceptions for (i) the Exit Facilities, (ii) any
                          permitted facilities for additional LC capacity, (iii) a revolving loan
                          facility (the “Revolver Facility”) subject to terms to be mutually agreed
                          and set forth in the Exit Facility Documentation that may be secured


                                        13
Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 270 of 304



                    pari passu with the Exit Facilities (other than the Cash Secured LC Exit
                    Facility) in a principal amount up to $450 million provided that on the
                    date such revolving facility is entered into (x) the Super Senior Exit
                    Facility has been Terminated, (y) the Company and each Borrower shall
                    have as of the last day of the most recently-ended fiscal quarter prior to
                    such date (the “Test Date”) on a pro-forma basis a minimum fixed
                    charge coverage ratio of at least a level to be mutually agreed and set
                    forth in the Exit Facility Documentation, and (z) the Company shall
                    have as of the Test Date on a pro-forma basis a maximum “contingent
                    leverage” ratio at a level to be agreed), and (iv) certain bilateral lines of
                    credit and surety bonds);

                    liens (with exceptions for liens with respect to the (i) the Exit Facilities,
                    (ii) any permitted facilities for additional LC capacity, and (iii) the
                    Revolver Facility);

                    no further negative pledges;

                    restricted payments (including restricted junior debt payments)
                    (“Restricted Payments”) (provided that Restricted Payments will be
                    permitted on and after the first anniversary of the Closing Date if (i) no
                    default or event of default is continuing or would result therefrom; (ii)
                    after giving effect thereto, the aggregate amount of all Restricted
                    Payments does not exceed (x) 50% of the Company’s cumulative
                    consolidated net income (to be defined in the Exit Facility
                    Documentation) since the Closing Date plus (y) an unlimited amount
                    if, in the case of this clause (y), at the time of making, and after giving
                    effect to, such Restricted Payment, the Company shall have liquidity (to
                    be defined in the Exit Facility Documentation to include any
                    availability under the Revolving Facility, “Liquidity”) greater than
                    $850 million and (iii) a Termination of the Super Senior Exit Facility
                    has occurred). The first $50 million of Restricted Payments (or such
                    lesser amount as may be required to satisfy the Make Whole Exit
                    Facility in full) shall be applied to permanently repay amounts
                    outstanding under the Make Whole Exit Facility. Thereafter, until
                    funded debt is reduced to no more than $250 million, 50% of such
                    Restricted Payments shall be used to permanently repay funded debt. If
                    funded debt is reduced to no more than $250 million, then 25% of each
                    Restricted Payment shall be applied as cash collateral for the Senior
                    Exit LC Facility (and each such application shall be deemed to be a
                    “Restricted Payment” for purposes of calculating additional Restricted
                    Payment capacity);

                    fundamental changes; disposition of assets; acquisitions and other
                    investments; disposal of restricted subsidiary interests; sales and lease-
                    backs; transactions with affiliates; conduct and nature of business;
                    amendments or waivers of organizational documents; capital
                    expenditures; use of proceeds; accounting changes and changes to fiscal
                    year; margin regulations; speculative transactions; cancellation of
                    indebtedness; post-termination benefits; payments of junior priority
                    indebtedness; restrictions on subsidiary distributions; limitations on


                                  14
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 271 of 304



                               activities in Panama; Vessel Flags; and others as may be determined in
                               accordance with the Exit Facility Documentation Principles.

Financial Covenants:           The Exit Facility Documentation will contain the following financial
                               maintenance covenants (collectively, the “Financial Covenants”):

                               (i) If as of the last day of any fiscal quarter, commencing with the fifth
                               full fiscal quarter after the Closing Date, Liquidity is less than $450
                               million then, as of such date and as of the two immediately succeeding
                               fiscal quarter end dates, the Company shall be subject to a minimum
                               fixed charge coverage ratio test of at least the ratio to be identified in
                               the Exit Facility Agreement; and

                               (ii) Beginning with the first fiscal quarter ending after the Closing Date,
                               the Company and each Borrower shall maintain minimum Liquidity as
                               of the last day of each fiscal quarter of not less than $300 million.

Events of Default:             Limited to the following (applicable to the Company and its restricted
                               subsidiaries): nonpayment of principal, interest or fees (with a grace
                               period of 3 business days for interest, fees and other amounts); any
                               representation or warranty proves to be incorrect in a material respect;
                               failure to perform negative covenants or any Financial Covenant (and
                               affirmative covenants to provide notice of default or maintain the
                               Company’s or any Borrower’s existence) and cross default to
                               indebtedness, in each case, above a threshold to be agreed (including
                               hedging agreements); failure to comply with any other covenants if
                               such failure remains unremedied for a period to be determined;
                               bankruptcy, creditors’ process (or similar proceedings) and insolvency
                               of the Company and its significant restricted subsidiaries; judgments,
                               injunctions or orders above a threshold to be agreed; ERISA/pension
                               plan events; invalidity of guarantees or security documents; loss of
                               perfection with respect to Collateral; and Change of Control (to be
                               defined in a manner to be mutually agreed and set forth in the Exit
                               Facility Documentation), in each case, subject to materiality, threshold,
                               notice and grace period provisions to be agreed and others as may be
                               determined in accordance with the Exit Facility Documentation
                               Principles.

Conditions to Extensions
of Credit on Closing Date:     The several obligations of each LC Lender and each Lender to make
                               extensions of credit under the Exit Facilities on the Closing Date will
                               be subject to usual and customary conditions precedent and others
                               consistent with the Restructuring Support Agreement and the Plan (as
                               defined in the Restructuring Support Agreement).

Conditions Precedent to each
extension of credit (other
than on the Closing Date):     The issuance of Letters of Credit after the Closing Date shall be
                               conditioned upon (a) the accuracy of representations and warranties in
                               all material respects, (b) the absence of defaults or events of default at
                               the time of, and immediately after giving effect to the making of, such


                                             15
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 272 of 304



                          extension of credit, (c) receipt of a customary request for issuance of a
                          letter of credit and (d) exposure in respect of alternative currencies not
                          exceeding an alternative currency cap to be agreed. The Roll-Off LC
                          Exit Facility will not be available for issuances of Letters of Credit after
                          the Closing Date.

Assignments:              From and after the Closing Date, LC Lenders and Lenders may assign
                          all, or a part of, their commitments under the Exit Facilities, in an
                          amount of not less than $5.0 million to their affiliates, affiliated funds
                          or one or more banks, financial institutions or other entities that are
                          “Eligible Assignees” (to be defined in a mutually acceptable manner)
                          which are acceptable to (x) in the case of the LC Exit Facilities, each
                          applicable Issuer (not to be unreasonably withheld or delayed), (y) the
                          applicable Administrative Agent (not to be unreasonably withheld or
                          delayed), and (z) unless any payment or bankruptcy event of default is
                          continuing or such assignment is to a LC Lender or Lender under such
                          Exit Facility or an affiliate or affiliated fund thereof, the Company (not
                          to be unreasonably withheld or delayed); provided that such bank,
                          financial institution or other entity will be deemed acceptable to the
                          Company if the Company does not otherwise reject such bank,
                          financial institution or other entity within 5 business days provided,
                          further, that the consent of the Company to such assignment shall be
                          deemed to be given if the Company has not responded within 5 business
                          days of a request for such consent.

                          Upon such assignment, such Eligible Assignee will become an LC
                          Lenders or Lender in respect of the applicable Exit Facility for all
                          purposes under the Exit Facility Documentation; provided that
                          assignments made to affiliates and other LC Lenders or Lenders will
                          not be subject to any minimum assignment amount requirements. A
                          $3,500 processing fee will be required in connection with any such
                          assignment.

                          The Lenders will be permitted to sell participations in Term Loans
                          subject to customary limitations on voting rights.

Amendments and
Voting:                   No amendment, modification, termination or waiver of any provision of
                          the Exit Facility Documentation will be effective without the written
                          approval of LC Lenders, Lenders and Make Whole Holders holding
                          more than 50.0% of the aggregate amount of the funded and unfunded
                          commitments under the Exit Facilities (collectively, the “Required
                          Lenders”), except that (i) the consent of each LC Lender, Lender or
                          Make Whole Holder directly and adversely affected thereby shall be
                          required with respect to: (A) increases in the commitment of such LC
                          Lender, Lender or Make Whole Holder (it being understood that a
                          waiver of any condition precedent or the waiver of any default or event
                          of default will not constitute an extension or increase of any
                          commitment), (B) reductions of principal, interest or fees (other than a
                          waiver of default interest) (it being understood that a waiver of any
                          condition precedent or the waiver of any default or event of default will


                                        16
Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 273 of 304



                    not constitute a reduction in principal), (C) extensions of scheduled
                    amortization payments or final maturity or interest and fee payment
                    dates (it being understood that a waiver of any condition precedent or
                    the waiver of any default or event of default will not constitute an
                    extension of any scheduled amortization payment or the final maturity
                    date or the date for payment of any interest or fees) and (D) voting
                    requirements and (E) modification to pro rata sharing and payment
                    waterfall provisions, (ii) the consent of 100% of the LC Lenders,
                    Lenders and Make Whole Holders will be required with respect to
                    releases of all or substantially all of the value of the guarantees or all or
                    substantially all of the value of the Collateral (other than in connection
                    with any sale of the Collateral or of the relevant Guarantor permitted by
                    the Exit Facility Documentation), and (iii) customary protections for
                    the Administrative Agents, Collateral Agent and Issuers will be
                    provided. Other voting matters to be determined.

                    The Exit Facility Documentation shall provide that in no event shall the
                    aggregate amount of the Super Senior Exit Facility and any other
                    indebtedness (other than the Make Whole Exit Facility) that is pari
                    passu with, or senior to, the Super Senior Exit Facility increase to an
                    amount more than the aggregate initial amount of Super Senior Exit
                    Facility commitments without the consent of LC Lenders holding (a)
                    100% of the commitments under the Super Senior Exit Facility and (b)
                    2/3 of the aggregate amount of (i) commitments under the Senior LC
                    Exit Facility and (ii) participations in Prepetition Secured Letters of
                    Credit included in the Roll-Off LC Exit Facility.

                    The Exit Facility Documentation shall provide that in no event shall the
                    aggregate amount of the Senior LC Exit Facility and any other
                    indebtedness that is junior to the Super Senior Exit Facility and senior
                    to the Roll-Off LC Exit Facility increase to an amount more than the
                    aggregate amount of the Senior LC Exit Facility commitments
                    expressly contemplated herein (including any Incremental Facility and
                    any additional capacity expressly permitted following the Termination
                    of the Super Senior Exit Facility) and on the conditions set forth herein
                    without the consent of (a) before the Termination of the Super Senior
                    Exit Facility, LC Lenders holding (i) 2/3 of the aggregate commitments
                    under the Super Senior Exit Facility and (ii) 2/3 of (A) the aggregate
                    commitments under the Senior LC Exit Facility and (B) participations
                    in Prepetition Secured Letters of Credit and (b) after a Termination of
                    the Super Senior Exit Facility, LC Lenders holding a majority of (i)
                    commitments under the Senior LC Exit Facility and (ii) participations
                    in Prepetition Secured Letters of Credit included in the Roll-Off LC
                    Exit Facility.

                    The Exit Facility Documentation shall contain customary provisions for
                    replacing non-consenting LC Lenders, Lenders and Make Whole
                    Holders in connection with amendments and waivers requiring the
                    consent of all LC Lenders, Lenders and Make Whole Holders or of all
                    LC Lenders, and Lenders and Make Whole Holders directly and



                                  17
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 274 of 304



                          adversely affected thereby so long as the Required Lenders shall have
                          consented thereto.


                          The Exit Facility Documentation shall permit the Administrative
                          Agents and the Collateral Agent, as applicable, together with the
                          relevant Credit Party or Credit Parties and without the need for consent
                          of any LC Lender, Lender, Make Whole Holder or Issuer, to amend the
                          form, scope and content of any particular guarantee or collateral
                          document to conform and/or comply with local law requirements
                          and/or custom.

Indemnity and Expenses:   The Exit Facility Documentation shall provide for the reimbursement
                          of expenses of the Administrative Agents, the Collateral Agent, the
                          Lead Arrangers, the LC Lenders, the Lenders and the Issuers on terms
                          consistent with the Exit Facility Documentation Principles.

                          The Exit Facility Documentation shall provide for the Borrowers to
                          indemnify the Lead Arrangers, the Administrative Agents, the
                          Collateral Agent, the LC Lenders, the Lenders and the Issuers (together
                          with their respective affiliates (and controlling persons) and the
                          respective officers, directors, employees, agents, members (and
                          successors and assigns) of each of the foregoing) and hold them
                          harmless from and against costs, expenses and liabilities on terms
                          consistent with the Exit Facility Documentation Principles.

Governing Law and
Jurisdiction:             The Exit Facility Documentation will provide that the Credit Parties
                          will submit to the exclusive jurisdiction and venue of the federal and
                          state courts of the State of New York located in the Borough of
                          Manhattan in New York City (except to the extent an Administrative
                          Agent, the Collateral Agent, any LC Lender, any Lender or any Issuer
                          requires submission to any other jurisdiction in connection with the
                          exercise of any rights under any security document or the enforcement
                          of any judgment) and will waive any right to trial by jury. New York
                          law will govern the Exit Facility Documentation, except with respect to
                          certain security documents where applicable local law will apply.




                                       18
     Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 275 of 304



                                        EXHIBIT B

                                     Company Parties

McDermott International, Inc.
CBI Constructors Pty. Ltd.
J. Ray McDermott (Aust.) Holding Pty. Limited
McDermott Australia Pty. Ltd.
McDermott Servicos Offshore do Brasil Ltda.
Horton CBI, Limited
Lutech Resources Canada Ltd.
CB&I Canada Ltd.
J. Ray McDermott International Vessels, Ltd.
CB&I Middle East Holding, Inc.
Environmental Solutions (Cayman) Ltd.
Environmental Solutions Holding Ltd.
Environmental Solutions Ltd.
Highland Trading Company, Ltd.
McDermott Cayman Ltd.
Oasis Supply Company, Ltd.
Offshore Pipelines International, Ltd.
Shaw E & I International Ltd.
Shaw Overseas (Middle East) Ltd.
Chicago Bridge & Iron (Antilles) N.V.
McDermott International Marine Investments N.V.
McDermott Overseas Investment Co. N.V.
Varsy International N.V.
CB&I Finance Company Limited
CBI Eastern Anstalt
McDermott Asia Pacific Sdn. Bhd.
McDermott Eastern Hemisphere, Ltd.
CB&I Matamoros, S. de R. L. de C.V.
Chicago Bridge de Mexico, S.A. de C.V.
J. Ray McDermott de Mexico, S.A. de C.V.
McDermott Marine Mexico, S.A. de C.V.
Servicios de Fabricacion de Altamira, S.A. de C.V.
Servicios Profesionales de Altamira, S.A. de C.V.
J. Ray McDermott (Norway), AS
North Ocean 105 AS
CBI Panama, S.A.
Eastern Marine Services, Inc.
Hydro Marine Services, Inc.
J. Ray McDermott Far East, Inc.
J. Ray McDermott International, Inc.
J. Ray McDermott Underwater Services, Inc.
J. Ray McDermott, S.A.
McDermott (Amazon Chartering), Inc.
     Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 276 of 304



McDermott Caspian Contractors, Inc.
McDermott Gulf Operating Company, Inc.
McDermott International Investments Co., Inc.
McDermott International Management, S. de RL.
McDermott International Trading Co., Inc.
McDermott International Vessels, Inc.
McDermott Middle East, Inc.
McDermott Offshore Services Company, Inc.
McDermott Old JV Office, Inc.
McDermott Overseas, Inc.
McDermott Subsea, Inc.
North Atlantic Vessel, Inc.
Arabian CBI Co. Ltd.
Arabian CBI Tank Manufacturing Company Ltd.
Lummus Arabia Ltd Co.
McDermott Arabia Company Limited
CB&I Global Operations International, Pte. Ltd.
CB&I Global Operations US Pte. Ltd.
CB&I Singapore Pte. Ltd.
Chartering Company (Singapore) Pte. Ltd.
J. Ray McDermott (Qingdao) Pte. Ltd.
McDermott Asia Pacific Pte. Ltd.
CB&I Cojafex B.V.
CB&I Europe B.V.
CB&I Holdings B.V.
CB&I Nederland B.V.
CB&I Oil & Gas Europe B.V.
CB&I Power Company B.V.
CB&I Rusland B.V.
CBI Company B.V.
CBI Company Two B.V.
Chicago Bridge & Iron Company B.V.
Comet II B.V.
Lealand Finance Company B.V.
Lummus Technology B.V.
Lummus Technology Heat Transfer B.V.
Lutech Project Solutions B.V.
Lutech Projects B.V.
Lutech Resources B.V.
McDermott Technology (2), B.V.
McDermott Technology (3), B.V.
McDermott Technology, B.V.
Netherlands Operating Company B.V.
Novolen Technology Holdings C.V.
McDermott Trinidad Ltd.
Aiton & Co Limited
    Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 277 of 304



CB&I Constructors Limited
CB&I Group UK Holdings
CB&I Holdings (UK) Limited
CB&I (US) Holdings, Ltd.
CB&I London
CB&I Paddington Limited
CB&I Power Limited
CB&I UK LIMITED
CBI UK Cayman Acquisition Limited
Lummus Consultants International Limited
Lutech Resources Limited
McDermott Holdings (U.K.) Limited
McDermott Marine Construction Limited
Oxford Metal Supply Limited
Pipework Engineering and Developments Limited
Shaw Dunn Limited
Shaw Group UK Limited
Whessoe Piping Systems Limited
CB&I El Dorado, Inc.
850 Pine Street LLC
Asia Pacific Supply Co.
Atlantic Contingency Constructors II, LLC
Atlantis Contractors Inc.
CB&I Clearfield, Inc.
CB&I Connecticut, Inc.
CB&I Financial Resources LLC
CB&I Global, L.L.C.
CB&I HOUSTON 06 LLC
CB&I HOUSTON 07 LLC
CB&I HOUSTON 08 LLC
CB&I HOUSTON 09 LLC
CB&I HOUSTON 10 LLC
CB&I HOUSTON 11 LLC
CB&I HOUSTON 12 LLC
CB&I HOUSTON 13 LLC
CB&I HOUSTON LLC
CB&I Project Services Group, LLC
CB&I Storage Tank Solutions LLC
CB&I STS Delaware LLC
CB&I STS Holdings LLC
CB&I Tyler LLC
CBI Americas Ltd.
CBI Company Ltd.
CBI HoldCo Two Inc.
CBI Overseas (Far East) Inc.
CBI Overseas, LLC
     Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 278 of 304



CBI Services, LLC
CBI US Holding Company Inc.
Central Trading Company, Ltd.
Chicago Bridge & Iron Company
Chicago Bridge & Iron Company (Delaware)
Constructors International, L.L.C.
CSA Trading Company Ltd.
EDS Equipment Company, LLC
HBI Holdings, LLC
Howe-Baker Holdings, L.L.C.
Howe-Baker International Management, LLC
Howe-Baker International, L.L.C.
Howe-Baker Management, L.L.C.
J. Ray Holdings, Inc.
J. Ray McDermott Holdings, LLC
J. Ray McDermott Solutions, Inc.
J. Ray McDermott Technology, Inc.
Lummus Gasification Technology Licensing LLC
Lummus Technology International LLC
Lummus Technology LLC
Lummus Technology Overseas LLC
Lummus Technology Services LLC
Lummus Technology Ventures LLC
Lutech Resources Inc.
Matrix Management Services, L.L.C.
McDermott Blackbird Holdings, LLC
McDermott Finance L.L.C.
McDermott Investments, LLC
McDermott Subsea Engineering, Inc.
McDermott Technology (Americas), Inc.
McDermott Technology (US), Inc.
McDermott Technology, LLC
McDermott, Inc.
Nuclear Energy Holdings, L.L.C.
Oceanic Contractors, Inc.
OPI Vessels, Inc.
Prospect Industries (Holdings) Inc.
S C Woods, L.L.C.
Shaw Connex, Inc.
Shaw International Inc.
Shaw Transmission & Distribution Services International, Inc.
SparTEC, Inc.
TVL Lender II, Inc.
Chicago Bridge & Iron Company
CB&I Brazil Holdings, Inc.
CB&I Energy Services, LLC
     Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 279 of 304



CB&I Fabrication, LLC
CB&I Group Inc.
CB&I Holdco International, LLC
CB&I Holdco, LLC
CB&I International One, LLC
CB&I International, Inc.
CB&I International, LLC
CB&I Lake Charles, L.L.C.
CB&I Offshore Services, Inc.
CB&I Power International, Inc.
CB&I Power, LLC
CB&I Rio Grande Holdings, L.L.C.
CB&I Rio Grande Valley Fabrication & Manufacturing, L.L.C.
CB&I Walker LA, L.L.C.
International Consultants, L.L.C.
Lummus Consultants International LLC
Pike Properties II, Inc.
Shaw Beneco, Inc.
Shaw Energy Services, Inc.
Shaw Fabricators, Inc.
Shaw Far East Services, LLC
Shaw Home Louisiana, LLC
Shaw International Management Services Two, Inc.
Shaw JV Holdings, L.L.C.
Shaw Managed Services, LLC
Shaw Management Services One, Inc.
Shaw Nuclear Energy Holdings (UK), Inc.
Shaw Power Delivery Systems, Inc.
Shaw Power Services Group, L.L.C.
Shaw Power Services, LLC
Shaw Power Technologies, Inc.
Shaw Process Fabricators, Inc.
Shaw Services, L.L.C.
Shaw SSS Fabricators, Inc.
Shaw Transmission & Distribution Services, Inc.
CB&I North Carolina, Inc.
Shaw NC Company, Inc.
CB&I Laurens, Inc.
A & B Builders, Ltd.
Catalytic Distillation Technologies
CB&I LLC
Chemical Research & Licensing, LLC
Howe-Baker Engineers, Ltd.
Matrix Engineering, Ltd.
McDermott Engineering, LLC
         Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 280 of 304



                                                          Exhibit C

                                          Provision for Joinder Agreement

        The undersigned [(“Transferee”)][Additional Consenting Stakeholder] hereby
acknowledges that it has read and understands the Restructuring Support Agreement, dated as of
__________ (the “Agreement”),3 by and among McDermott International, Inc. and its affiliates
and subsidiaries bound thereto and the Consenting Stakeholders[, including the transferor to the
Transferee of any Company Claims/Interests (each such transferor, a “Transferor”)], and agrees
to be bound by the terms and conditions thereof [to the extent the Transferor was thereby bound,]
(including for the avoidance of doubt the commitments made in Section 5.03) and shall be deemed
a “Consenting Stakeholder” and a [“Consenting 2021 LC Lender”] [“Consenting 2023 LC
Lender”] [“Consenting Revolving Lender”] [“Consenting Cash Secured LC Issuer”] [“Consenting
LLoyds LC Issuer”] [“Consenting Term Lender”] [“Consenting Superpriority LC Lender”]
[“Consenting Superpriority Term Lender”] [“Consenting Noteholder”] under the terms of
the Agreement.

       [The Transferee][undersigned Additional Consenting Stakeholder] specifically agrees to
be bound by the terms and conditions of the Agreement and makes all representations and
warranties contained therein as of the date [of the Transfer][hereof.], [including the agreement to
be bound by the vote of the Transferor if such vote was cast before the effectiveness of the Transfer
discussed herein.]

Date Executed:
______________________________________
Name:
Title:
Address:
E-mail address(es):



    Aggregate Amounts Beneficially Owned or Managed on Account of:
    2021 Letters of Credit
    2023 Letters of Credit
    Revolving Credit:
       A. Revolving LCs                                                                A.
       B. Revolving Loans                                                              B.
    Term Loans
    Cash Secured LCs

3     Capitalized terms used but not otherwise defined herein shall having the meanings ascribed to such terms in the Agreement.
     Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 281 of 304



Superpriority LCs
Superpriority Term Loans
Senior Notes
Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 282 of 304



                              Exhibit C

                     Corporate Organization Chart
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 283 of 304




     McDermott International, Inc. Entity Organizational Structure                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              McDermott
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             International, Inc.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (Panama)



              McDermott
             International                       McDermott                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      McDermott
           Management, S. de                    Finance L.L.C.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Technology, B.V.
                  RL. (16)                       (Delaware)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (Netherlands)
               (Panama)


                                                                                                                                                                                                                                                                                          McDermott                                                                                                                       Comet II
                                J. Ray McDermott,                                                                                                                                                                                   McDermott                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     McDermott                                                   McDermott
                                                                                                                                                                                                                                                                                         International                                                                                                                      B.V.
                                        S.A.                                                                                                                                                                                       Cayman Ltd.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Technology (3), B.V.                                        Technology (2), B.V.
                                                                                                                                                                                                                                                                                     Investments Co., Inc.                                                                                                              (Netherlands)
                                     (Panama)                                                                                                                                                                                    (Cayman Islands)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (Netherlands)                                               (Netherlands)
                                                                                                                                                                                                                                                                                           (Panama)


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     14.89%                      85.11%
                                                        90%
                                                                                           McDermott                                                                                                     McDermott                                                       McDermott                                                          Lealand Finance                                      CB&I                                                                                                                                                                                                                                                                                                                              CB&I (US)
          North Atlantic                       McDermott                                                                                Malmac                                                                                   Boudin Insurance                                                          Deepsea
                                                                                      International Vessels,                                                                                          Offshore Services                                             International Trading                                                    Company B.V.                                    Holdings B.V.                                                                                                                                                                                                                                                                                                                      Holdings, Limited                                                                                                                                                                                           McDermott Engineering             Novolen Technology
           Vessel, Inc.                    Arabia Holdings, Inc.         30%                                                           Sdn. Bhd.                                                                                  Company, Ltd.                                                         Group Limited
                                                                                               Inc.                                                                                                    Company, Inc.                                                       Co., Inc.                                                         (Netherlands)                                   (Netherlands)                                                                                                                                                                                                                                                                                                                     (England & Wales)                                                                                                                                                                                            & Construction Nigeria               Holdings C.V.
            (Panama)                            (Panama)                                                                              (Malaysia)                                                                                    (Bermuda)                                                       (United Arab Emirates)
                                                                                            (Panama)                                                                                                      (Panama)                                                        (Panama)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Limited (Nigeria)(18)            (Netherlands)
                                                        70%                                                                                                                                                         99.99999%
                                                                                                                                         1%
        J. Ray McDermott                                                                  McDermott                                                                                          McDermott
                                                          McDermott                                                                                                                                                                                                 McDermott                                                                                                                                                                                                                                                                                                                                                                                                                                                      CBI US Holding
       (Aust.) Holding Pty.                                                           Caspian Contractors,                          McDermott                                               Marine Mexico,                                                                                                 Deepsea
                                                    Arabia Company Limited                                                                                                                                                                                      Marine Construction                                                                                                                                                                                                                                                                                                                                                                                                                                                Company Inc.
              Limited                                                                         Inc.                                  Holdings (M)                                             S.A. de C.V.                                                                                              (Europe) Limited
                                                         (Saudi Arabia)                                                                                                                                                                                               Limited                                                                                                                                                                                                                                                                                                                                                                                                                                                       (Delaware)(3)
            (Australia)                                                                    (Panama)                                   Sdn. Bhd.                                               (Mexico)(4)                                                                                             (England & Wales)                                                                                                                                                                                                                                                                                                                                                               J. Ray Holdings, Inc.
                                                                                                                                                                                                                                                                 (England & Wales)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CB&I
                                                                   50%                                                               (Malaysia)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (Delaware)(2)                                                                                                                                                                                                            Lummus Consultants                       OOO                             Lummus Technology                       Lummus Novolen
                                                                                                                                                            48%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Lummus Engineering &
                                                                                          Deepwater                  25.043770%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     International Limited               CB&I Technology                       Heat Transfer B.V.                     Technology GmbH
          McDermott                                           Saudi                                                                                                                              FloaTEC                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Technology China Co., Ltd.
                                                                                      Marine Technology,       50%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (England & Wales)                    (Russia)                             (Netherlands)                           (Germany)
        Australia Pty. Ltd.                            Brownfield Solutions                                               74.95623%                  52%                                   Singapore Pte. Ltd.        50%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               CBI                                                                                                                                                                                                                                                                                                                                   (China)
                                                                                            L.L.C.                                                                                                                                                                   io               50%
                                                                                                                                                                                                                                                                                                           Deepsea                                                                                                                                                                                                                                                                                                                                                                                                                HoldCo Two Inc.
           (Australia)                                    (Saudi Arabia)                                                    Berlian                     McDermott                              (Singapore)
                                                                                       (Cayman Islands)                                                                                                                                                          Oil & Gas                               (UK) Limited                                                                                                                                                                                                                                                                                                                                                                                                               (Delaware)
                                                                                                                          McDermott                   Capital Malaysia                                                                                        Management, LLC                         (England & Wales)
                                                                                                                           Sdn. Bhd.                     Sdn. Bhd.                                                                                              (Delaware)                                                                                                                                                                                                                                                                                                                                                                                 McDermott                    J. Ray McDermott
                                                                                                                                                                                                 FloaTEC                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Lummus Consultants                                                       Lummus Technology
     McDermott (Aqua Lift II)                                                             McDermott                       (Malaysia)                    (Malaysia)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Investments, LLC                   Holdings, LLC
                                                    Saudi Brownfield                                                                                                                           de Mexico,             50%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Chicago Bridge & Iron           McDermott Technology,     McDermott Technology        32.8%       Net Power,                   Net Power                                               International Limited                                                     Heat Transfer B.V. -
        Chartering, Inc.                                                                 Overseas, Inc.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (Delaware)                       (Delaware)
                                                 Solutions (Saudi Arabia)                                                                                                                      S.A. de C.V.                                                           io                                  CB&I                                                            99.9%                                                                                                                                                                                                                                                                                                                                                    Company                            LLC                    Sub, LLC                                                      Europe Ltd                                                  (Dubai Branch)                                                          Gurgaon Branch
          (Panama)                        50%                                              (Panama)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                LLC                                                                                     (Dubai)
                                                                                                                           Berlian                                                              (Mexico)                                                          Oil & Gas                         (Nigeria) Limited                             Chicago Bridge                                                                                                                                                                                                                                                                                                                                                                  (Delaware)                      (Delaware)                (Delaware)                                                  (England & Wales)                                                                                                                           (India)
                                                                                                                                                                                                                                                                    UK LLP            50%                                                                                                         CB&I                                          CBI                                                                                                                                                                                                                                                                                                                                                                            (Delaware)
                                                                                                                         McDermott (L)                                                                                                                                                                  (Nigeria)                                  de Mexico,
                                                                                                                                                                                                                                                              (England & Wales)                                                                                                           Holdings (UK) Limited                          (Philippines) Inc.                                                                                                                                                                                                                   J. Ray McDermott
                                                                                          McDermott                        Limited                                                              FloaTEC                                                                                                                                            S.A. de C.V.(12)
                                                                                                                          (Malaysia)                                                                                                                                                                                                                                                       (England & Wales)                               (Philippines)                                                                                                                                                                                                                       Technology, Inc.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         McDermott                        McDermott
                                                                                         Gulf Operating                                                                                   Offshore Servicos de        50%                                                                                                                            (Mexico)
                                                                                                                                                                                                                                                                    McDermott                                                                                                                                                                                                                                                                                                                                                                                                     (Delaware)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Technology                       Technology
                                                                                         Company, Inc.                                                                                   Petroleo do Brasil Ltda.                                                                                Chicago Bridge & Iron                                                                                                                                                                                                                                                                                                                                                                                                  CB&I                          CSA                                                  Chicago Bridge & Iron                                                                      CB&I                     Chicago Bridge & Iron                                                                                                                                                                                                                                                                                                                                  (Americas), Inc.                    (US), Inc.
                                                                                                                                                                                                                                                                 Azerbaijan Marine       80%
                                                                                           (Panama)                                                                                              (Brazil)                                                                                         Company & Co. LLC                                                                                                                                                                                                                                                                                                                                                                                           Financial Resources LLC        Trading Company Ltd.                                                Company                                                                           Group Inc.                  Company (Delaware)                                                                                                                                                                                                                                                                                                                                       (Delaware)                       (Delaware)
                                                                                                                                                                                                                                                                 Construction, Inc.                                                               Arabian CBI Co.           75%
                                                                                                                                                                                                                                                                                                                                                                                                 CB&I                                       Horton CBI,             99.978%
                                                                                                                                                                                                                                                                                                       (Oman)          70%                                                                                                                                                                                                                                                                                                                                                                                          (Delaware)                    (Delaware)                                                      (Illinois)                                                                       (Louisiana)                      (Delaware)
                                                                                                                                                                                                                                                                     (Panama)                                                                          Ltd. (8)                           Constructors Limited                                Limited                                                                                                                                                                                                                            McDermott
                                                                                      Chartering Company                                                                                                                                                                                                                                          (Saudi Arabia)                           (England & Wales)                                 (Alberta)(6)                                                                                                                                                                                                                     International B.V.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               99.999997%
                                                                                                                                         Hydro                                                     J. Ray McDermott                  McDermott                                                                                                                                                                                                                                                                                                                                                                                                                                  (Netherlands)
                                                                                      (Singapore) Pte. Ltd.
                                                                                                                                  Marine Services, Inc.                                            International, Inc.          Holdings (U.K.) Limited         McDermott Overseas               Chicago Bridge & Iron                                                                                                                                                                                                                                                                                                                                                                                                 CBI                           Fibre Making                Asia Pacific                  Oceanic                          Atlantis                          CBI
                                                                                           (Singapore)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                CB&I                              CB&I                                               Shaw Home                                                         CB&I                         Shaw Power                             CB&I                                             CB&I
                                                                                                                                       (Panama)                                                         (Panama)                  (England & Wales)             Investment Co. N.V.              Company (Egypt) LLC                                                                                                                           CBI                                                                                                                                                                                                                                                                Americas Ltd.                     Processes, Inc.              Supply Co.                Contractors, Inc.                Contractors Inc.                Caribe, Limited                                                                                                                                                                                                                                                                                                                                 CB&I
                                                                                                                                                                                                                                                                                                                                                     P.T. Chicago                          Oxford Metal Supply                                                      94.999%                                                                                                                                                                                                                                                                                                                                                                                                                    Lake Charles, L.L.C.                El Dorado, Inc.                                        Louisiana, LLC                                              International, Inc.            Delivery Systems, Inc.               Energy Services, LLC                                 Holdco, LLC           .000003%             Lummus
                                                                                                                                                                                                                                                                     (Curacao)                          (Egypt)           80%                                                                                                            Colombiana S.A.                                                                                                                                                                                                                                                           (Delaware)                           (Illinois)               (Delaware)                  (Delaware)                       (Delaware)                      (Delaware)
                                                                                                                                                                                                                                                                                                                                                     Bridge & Iron                               Limited                                                                                                                                                                                                                                                                        McDermott                                                                                                                                                                                                          (Louisiana)                       (Arkansas)                                            (Louisiana)                                                    (Louisiana)                      (Louisiana)                        (Louisiana)                                      (Louisiana)                                  Ltda.
                                                                                          McDermott                                                                                                                                                                                                                                                   (Indonesia)                           (England & Wales)                              (Cartagena) (9)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (Brazil)
                                                                                                                                                                                                           McDermott                                                                                                                                                                                                                                                                                                                                                                                                                                                       Subsea Engineering, Inc.
                                                                                      (Amazon Chartering),                          Eastern Marine                     McDermott                                                  J. Ray McDermott
                                                                                                                                                                                                      International Marine                                                                                CBI                                                                                                                                                                                                                                                                                                                                                                    (Delaware)
                                                                                              Inc.                                   Services, Inc.                Asia Pacific Pte. Ltd.                                            Far East, Inc.                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Lutech
                                                                                                                                                                                                        Investments N.V.                                           Delta Catalytic                     (Malaysia)                                                                                                                             CBI                                                                                                                                                                                                                                                                                                   Lone Star Risk             Central Trading               Oasis Supply                   Highland Trading                                                                                                                                                                                                                          Shaw Transmission
                                                                                           (Panama)                                    (Panama)                        (Singapore)                                                     (Panama)                                                                                                                                                   CB&I                                                                                                                                                                                                                                                                                                            Resources Inc.                                                                                                                                              CBI                Nuclear Energy                  Pike Properties II,                                                                                                 CB&I                                                                                                        CB&I
                                                                                                                                                                                                            (Curacao)                                              (Holland) B.V.                       Sdn. Bhd.                                       CBI                                                                             Montajes de Chile           99%                                                                                                                                                                                                                                                                              Corporation                Company Ltd.                Company, Ltd.                    Company, Ltd.                                                                                                                                                                                                                                                                       CB&I                                                                     CBI                            International            S C Woods,
                                                                                                                                                                                                                                                                                                                                                                                            Finance Company                                                                                                                                                                                                                                                                                                        (Delaware)                                                                                                                                          de Venezuela, C.A.        Holdings, L.L.C.                       Inc.                               Convey          50%     60%       Atlantic                        International One LLC                      & Distribution                                                      Project Services
                                                                                                                                                                                                                                                                   (Netherlands)                       (Malaysia)                                 Jamaica Limited                                                                          Limitada(10)                                                                                                                                                                                                                           DeepSea                                                              (Texas)                   (Delaware)                (Cayman Islands)                 (Cayman Islands)                                                                                                                                              Contingency                                                                                                    Offshore Services, Inc.                                                     Services, LLC                     Consultants, L.L.C.           L.L.C.
                                                                                                                                                                                                                                                                                                                                                                                                 Limited                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (Venezuela)             (Delaware)                        (Louisiana)                        All Bulk, L.L.C.                Constructors II, LLC                       (Louisiana)                            Services, Inc.                                                       Group, LLC
                                                                                          McDermott                                                                                 99%                                                                                                                                                              (Jamaica)                                                                              (Chile)                                                                                                                                                                                                                             (Americas) LLC                                                                                                                                                                                                                                                                           (Alabama)                                                                                                                                            (Louisiana)                                                             (Delaware)                          (Louisiana)             (Delaware)
                                                                                                                                                    J. Ray McDermott                                                                                                                                                                                                                            (Ireland)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (Delaware)                                                                     (Louisiana)                                                         (Delaware)
                                                                                          Far East Inc.                                                                                                J. Ray McDermott                 Varsy                                                                                                                                                                                                                                                                                                                                                                                                                                      (Texas)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        49.51677%     49.51677%
                                                                                                                                                   Engineering Services                                                                                                                                   CBI
                                                                                           (Panama)                                                   Private Limited (7)                               Investments B.V.          International N.V.                                                                                                                                           Woodlands                                                                                                                                                                                                                                                                                                              CB&I                           CB&I                                                                                                                                                                                                                                                                                                                                                                                                             70%
                                                                                                                                                                                                          (Netherlands)               (Curacao)                                                     Venezolana, S.A.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              CBI                            CB&I                                                CB&I                        Shaw Fabricators,                                                                                           Holding Manufacturas
                                                                                                                                                          (India)                                                                                                                                                                                Lutech Resources                        International Insurance                       CB&I Australia Pty Ltd                                                                                                                                                                                                                                                   STS Delaware LLC                STS Holdings LLC                                                                                                                                                                                                                                                                                                                Shaw Nuclear Energy                               CB&I                                                                   CB&I                                CB&I                    Shaw
                                                                                                                                                                                                                                                                                                      (Venezuela)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Company Ltd.                      Tyler LLC                                          Laurens, Inc.                        Inc.                                Pacific                                 Shaw                      Shaw South America,                                                                                                                                                                                                                                          Lummus
                                                                                                                                                                                                                                                                                                                                                    Canada Ltd.                           Company Designated                                (Australia)                                                                                                                                                                                                                            Deepsea                         (Delaware)                     (Delaware)                                                                                                                                                                                                                               75%     60%                                                                           Holdings (UK), Inc.                         Fabrication, LLC                                                     International, LLC                   Massachusetts, Inc.   Far East Services, LLC
                                                                                          McDermott                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (Delaware)                                                                                                                                                  Support                               CENTCOM                              C.A.                                                                                                         MOX                                                                                                                                    Technology
                                                                                                                                                                                                                                                                                                                                                     (Alberta)                              Activity Company                                                                                                                                                                                                                                                                                                                                                                                                                                  (Delaware)                                        (South Carolina)                    (Louisiana)                          Group LLC                            Services, L.L.C.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              (US) Incorporated                                                                                                                                                                                                                                                                                                                                                                                     (Louisiana)                                (Louisiana)                    Services, LLC                           (Louisiana)                       (Massachusetts)           (Louisiana)                                LLC
                                                                                     (DLV 2000 Chartering),                                          PT. Baja Wahana                                                                                                                                                                                                                             (Ireland)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                (Hawaii)                              (Louisiana)                       (Venezuela)                                                                                                                                                                                                                                                      (1)
                                                                                                                                           1%                                      99%                 J. Ray McDermott              McDermott                                                                                                                                                                                                                                                                                                                                                                                                                                      (Texas)                                                                                                       1%                                                                                                                                                                                                                                                                                                                                                        (South Carolina)                                                                                                                             (Delaware)
                                                                                              Inc.                                                       Indonesia                                                                                                                                   Chicago Bridge
                                                                                           (Panama)                                                                                                       (Norway), AS             Middle East, Inc.
                                                                                                                                                        (Indonesia)                                                                                                                                   Uruguay S.A.
                                                                                                                                                                                                            (Norway)                  (Panama)                                                                                                           CBI                                      CBI                                                                                                                                                                                                                                                                                                                                                                                             Constructora C.B.I.      99%               CB&I                                                  Shaw GRP                           Shaw JV                                                                                                                                   Shaw Transmission &                                                                                                                                          CB&I
                                                                                                                                                                                                                                                                                                       (Uruguay)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Manufacturas Shaw                                                               Shaw                               CB&I                                   CB&I
                                                                                                                                                                                                                                                                                                                                                     Panama, S.A.                          Dominicana, S.R.L.                                                                                                                                                                                                                                                                        OPI                                                                                                              Limitada                          WOODLANDS LLC                                             of California                    Holdings, L.L.C.                                                               Pacific                                                       Distribution Services                                                                                                                                Holdco International,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TIYA            49%      40%                                       South America, C.A.                                                      Managed Services, LLC                 Michigan, Inc.                      North Carolina, Inc.                                                            Lummus
                                                                                           McDermott                                                                                                                                                                                                                                                  (Panama)                            (Dominican Republic)                                                                                                                                                                                                                                                                   Vessels, Inc.                                                                                                          (Chile)                           (Delaware)                                              (California)                      (Louisiana)                         Group, LLC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Contingency                                                       International, Inc.                                                                                                                                          LLC                                                                     Lummus
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Services, LLC                     (Venezuela)                                                               (Louisiana)                        (Michigan)                          (North Carolina)                                                         Engineered Products
                                                                                       Project Support FZE                                         PT. J. Ray McDermott                                                             McDermott                                                                                                                                                                                                                                                                                                                                                                                                                                    (Delaware)                                                                                                                                                                                                                                                                             (Louisiana)                                                                                                  (Delaware)                                                                                                                                          (Louisiana)                                                                 Consultants
                                                                                                                                                                                   75%                                                                                                                    CBI                                                                                                      99.99999%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (Delaware)                                                                                                                                                                                                                                                          LLC                           International LLC
                                                                                             (Dubai)                                                      Indonesia                                   North Ocean 105 AS        Eastern Hemisphere,                                                                                                                                                                                          CBIT I,                            CBIT II,                  CBIT III,                               CBIT IV,
                                                                                                                                                         (Indonesia)                                                                                                                                   Aruba N.V.                                       CBI                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     (Delaware)                           (Louisiana)
                                                                                                                                                                                                           (Norway)                     Ltd.                                                                                                                                                        CBI                                        LLC                                LLC                       LLC                                     LLC
                                                                                                                                                                                                                                     (Mauritius)                                                        (Aruba)                                    Constructors                                                                                                                                                                                                                                                                                                                                                                                                                                  CBI de Nicaragua, S.A.                      CB&I                                                    CB&I                       Shaw Management                                                                                              Shaw Asia Company,         50%        EDS Equipment                               CB&I                             Shaw
                                                                                                                                                                                                                                                                                                                                                                                              Peruana S.A.C.                               (Delaware)                         (Delaware)                (Delaware)                              (Delaware)                                                                                                                    J. Ray McDermott                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           CB&I                          PT Stone & Webster
                                                                                                                                                                                                                                                                                                                                                  (Pty.) Limited                                                                                                                                                                                                                                                                                                            International Vessels,                                                                                                    (Nicaragua)                      Paddington Limited                                         Cojafex B.V.                   Services One, Inc.                                                             Integrated                        Limited
                                                                                                                                                                                                                                                                                                                                                                                                  (Peru)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              CFS-KBR          50%                                                                                          Company, LLC                          Walker LA, L.L.C.            Power Technologies, Inc.                                                             Indonesia                             Lummus
                                                                                      International Vessels                                         J. Ray McDermott                                                                                   40%                                                                                      (New South Wales)                                                                                                                                                                                                                                                                                                                    Ltd.                                                                                                                                              (England & Wales)                                         (Netherlands)                      (Louisiana)                       Marianas                             Site Solutions, L.L.C.                                                                                                                                                                         LLC                                                                                                    Lummus Technology
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (Thailand)                          (Delaware)                             (Louisiana)                      (Louisiana)                                                                   (Indonesia)                           Technology
                                                                                               Ltd.                                                  Logistic Services                                                                                                                                     CBI                                                                                                                                                                                                                                                                                                                                                                 (Cayman Islands)                                                                                                                                                                                                                                                                  Support Services, LLC                          (Michigan)                                                                                                                                                                                                                                                                                          Ventures LLC
                                                                                                                                                                                                           McDermott                                                                                                                                                                                                                    49.99%      49.33003%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (Delaware)                                                                                                                                                                                                                         (Texas)                                                               International LLC
                                                                                           (Mauritius)                                                Private Limited                                                                                                                               Constructors S.A.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (Delaware)                          (Delaware)
                                                                                                                                                                                                        Old JV Office, Inc.      Qatar Fabrication                                                                                                                                                CB&I
                                                                                                                                                          (India)                                                                                                                                 (Proprietary) Limited                                CB&I                                                                                     CBI                                                                                                                                                                                                                                                                                                                                                                                                                                               Shaw Power                            CB&I
                                                                                                                                                                                                            (Panama)            Company LLC (Qatar)                                                                                                                                             Oil & Gas                                                                                                                                                                                                                                                                                                                                                                                                                                    CB&I
                                                                                                                                                                                                                                                                                                      (South Africa)                            Power Company B.V.                                                                      (Thailand) Limited                                                                                                                                                                                                                                                                                                                                                                                                                                    Services Group, L.L.C.               Clearfield, Inc.                                                                                                Shaw E & I                          Shaw                                   Shaw                                                                                                                                                                                            50%
                                                                                                                                                                                                                                                                                                                                                                                               Europe B.V.                                                                                                                                                                                                                                                                     McDermott, Inc.                                                                                                                                              London                                                                                                                                                   Environmental Solutions                                                                                                                                  CB&I
                                                                                       J. Ray McDermott                                                                                                                                                                                                                                            (Netherlands)                                                                            (Thailand)                                                                                                                                                                                                                                                                                                                                                                                                                                             (Louisiana)                       (Delaware)                         Emergency                                                              International Ltd.                 NC Company, Inc.                      Power Services, LLC                                                 Howe-Baker                                                                            Lummus
                                                                                                                                                    J. Ray McDermott                                                                                                                                                                                                                          (Netherlands)                                                                                                                                                                                                                                                                      (Delaware)                                                                                                                                            (England & Wales)                                                                                                                                  50%              Holding Ltd.                                                                                                                              Storage Tank Solutions
                                                                                      Canada Holding, Ltd.                                                                                            J. Ray McDermott                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Response                                                              (Cayman Islands)                   (North Carolina)                         (Louisiana)                                                  International, L.L.C.           50%                                                    Technology B.V.
                                                                                                                                                   Kazakhstan Limited                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Services, LLC                    (Cayman Islands)                                                                                                                                       LLC
                                                                                          (Nova Scotia)                                                                                                                                                                                          CB&I Ecuador CIA.LTDA                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (Delaware)                              CC JV                                       (Netherlands)
                                                                                                                                                   Liability Partnership                             Underwater Services,            McDermott                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (Delaware)                                                                                                                                                                         (Delaware)                                                                                                                                                  Chevron
                                                                                                                                                        (Kazakhstan)                                          Inc.                   Trinidad Ltd.                                                     (Ecuador)(17)                               CB&I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Shaw Process                      Shaw Services,                                                                                                                                                                                                                                                                                                                                                                      Lummus
                                                                                                                                                                                                           (Panama)                                                                                                                            Canada Ltd.                                                                                                                                                                                                                                                 CBI                                                                                                                                                                                                                                                                                  Fabricators, Inc.                       L.L.C.                                                                                                                                      Shaw Energy                                                                                                                                                                                                                      Global L.L.C.
                                                                                                                                                                                                                                      (Trinidad)                                                                                                                                                         CB&I                            CBI                                        Netherlands                                                    CB&I                                                                                         CB&I Lummus                                                                                                                                                                                                                                                                                                                                                                                        Shaw Pacific                                                                                                                                                                                                                                                      (Delaware)
                                                                                           McDermott                                                                                                                                                                                                                                        (British Columbia)                                                                                                                                                                                                                                                                 65%                                                                                                                                                                                                                                                                                                                                                                   Environmental Solutions                                                        Services, Inc.
                                                                                                                                                                                      .002%                                                                                                                                                                                                      Singapore Pte. Ltd.              Company Two B.V.                             Operating Company B.V.                                          Nederland B.V.                                       Clough JV Pte Ltd                         Deutschland GmbH                                                                                                                                                                                                                                    (Louisiana)                        (Louisiana)                                                                                                     Pte. Ltd.                                                               CB&I
                                                                                           Asia Pacific                                                  Eldridge                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Disaster                         (Cayman) Ltd.                                                              (Louisiana)                                                   Prospect Industries                                                  50%       CB&I/Zachry                              Lummus Gasification
                                                                                                                                                                                                                                                                                                                                                                                                     (Singapore)                    (Netherlands)                                  (Netherlands)                                               (Netherlands)                                           (Singapore)                               (Germany)                                                                                                                                                                                                                                                                                                                                30%                                                      (Singapore)                                                         Rio Grande Valley                                           Constructors                                  Joint Venture
                                                                                            Sdn. Bhd.                                                    Pte. Ltd.                            J. Ray McDermott                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Response                        (Cayman Islands)                                                                                                 Fabrication &                                                                                                                                         Technology
                                                                                                                                                                                                                                                                                                  CB&I STS Trinidad Ltd                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Solutions, L.L.C.                                                                                                                                                               (Holdings) Inc.            International, L.L.C.                         ("C/Z JV" or "CZJV")
                                                                                           (Malaysia)                                                                                             de Mexico,          99.98%         McDermott                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Manufacturing, L.L.C.                                                                                                                                   Licensing LLC                         CLG Technical
                                                                                                                                                       (Singapore)                                                                                                                                     (Trinidad)                                McDermott                                                                                                                                                  99.000789%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Shaw SSS                         Shaw Tulsa                         (Delaware)                                                                                                                                                                      (Delaware)                   (Delaware)                                       (Texas)                                   (Delaware)
                                                                                                                                                                                                  S.A. de C.V.                       Subsea, Inc.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Shaw                            (Louisiana)                                                                                                                                                                                Services LLC
                                                                                               30%                                                                                                                                                                                                                                               Italia S. r. l.                             Arabian CBI                                                                                                                  Lutech                                                                  World Bridge General
                                                                                                                                                                                                   (Mexico)                                                                                                                                                                                                                              CBI                                            CB&I                                                                         Lutech                                                                                                                                                                                                                                                                                                                     Fabricators, Inc.                 Fabricators, Inc.                                                                                       Shaw Stone & Webster                                                                                                                                                                                                                                                       (Delaware)
                                                                                                                                                                                                                                      (Panama)                                                                                                      (Italy)                              Tank Manufacturing                                                                                                             Resources                                                                  Contracting Private                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Beneco, Inc.
                                                                                                                                                                                                                                                                                                                                                                                  75%                                25%
                                                                                                                                                                                                                                                                                                                                                                                                                                    Company B.V.                                        s.r.o.                                                                    Projects B.V.                                                                                                                                                                                                                                                                                                                   (Louisiana)                       (Oklahoma)                                                       Environmental Solutions                 Arabia Co., Ltd.                                                                                                                                                          33.33%     CB&I/
                                                                                          McDermott                                                                                  .002%                                                                                                                                                                                                                                                                                                                                                                                                          Limited Liability                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (Louisiana)                                                                                                                                                                                Lummus
                                                                                                                                         17%         P. T. McDermott                                                                                                                                                                                                                        Company Ltd.                                                                                                           India Private Limited                                                                                                                                CMI Texas JV                                                                                                                                                                                                                                                                                                                          Ltd.                            (Saudi Arabia)                                                                                             Shaw                      Howe-Baker                                    Zachry/
                                                                                          Engineering                                                                                                                                                                                                                            24.983%                                                                                            (Netherlands)                                  (Czech Republic)                                                              (Netherlands)                      Company (Iraq)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            CB&I                                                                                                                                           Technology Services
                                                                                                                                                         Indonesia                        Servicios de Fabricacion                                                                                                                                                                          (Saudi Arabia)                                                                                                                (India) (15)                                                                                                                                (Unincorporated)                                                                                                                                                                                                                                                                                                                  (Cayman Islands)                                                                                                                              Connex, Inc.                Holdings, L.L.C.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Chiyoda JV
                                                                                            Sdn. Bhd.                                                                        32%
                                                                                                                                                                                                de Altamira,       99.98%            McDermott                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                49%                     Rio Grande Holdings,                                                                                       (CCZJV)                                             LLC
                                                                                                                                                        (Indonesia)                                                                                                                                                                                  CCS                                                                                                                                                     99.000001%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   TVL Lender                       Blue Water                                                                                                                                                                                                        (Delaware)                   (Delaware)
                                                                                           (Malaysia)                                                                                            S.A. de C.V.                    Marine Construction                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          L.L.C.                                                                                                                                             (Delaware)
                                                                                                                                                                                                                                   Ghana Limited                                                                                                  JV SCARL                                        CB&I                                                                                  CB&I                                                                                                              CB&I                                                                                                                                                                                                                                                                                       II, Inc.                    Technologies, Inc.                                                                                                   CB&I                                The             99%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (Louisiana)
                                                                                                                                                                                                  (Mexico)                                                                                             3.33%                                                                                                                                                                                                               CB&I                                       Lutech
                                                                                                                                                                                                                                      (Ghana)                                                                                                       (Italy)                               Global Operations                                                                       Korea Yuhanhoesa                                                                                                    Power Limited                                                                                                                                                                                                                                                                                (Delaware)                         (Idaho)                                                        Environmental Solutions                  Brazil Holdings, Inc.                     NASCENT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   India Private Limited                      Project Solutions B.V.                                                                                  Offshore Pipelines                                                                                                                                                                                                                                                                                                                                                                                                Group, JV                                                                                                                        70%       CB&I
                                                                                                                                                     J. Ray McDermott                                                                                                                                                                                                                   International, Pte. Ltd.                                                                     (“Limited”)                                                                                                    (England & Wales)                                                                                                                                                                                                                                                                                                                                                                                     of Ecuador S.A.                         (Louisiana)                                                                                                                      Howe-Baker                                                                                   Chemical
                                                                                                                                                                                        Servicios Profesionales                             75%                                                                                                                                                                                                                                                                           (India)(13)                             (Netherlands)                                                                                       International, Ltd.                                                                                                                                                                                                                                                                                                                                                                                              (Unknown)                                       1%                                                                                       Chiyoda RS
                                                                                                                                                    (Qingdao) Pte. Ltd.                                                                                                                                                                                                                       (Singapore)                                                                              (Korea)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Envisolutec                                                                                                                                                           International                                                                            Research & Licensing,
                                                                                                                                                                                             de Altamira,             99.98%                                                                                                                                 99%                                                                                                                                                                                                                                                                                                       (Cayman Islands)                                                                                                                                                                                                                                                                                                                                                                                                                                        CB&I                                                                                               (CCRS)
                                                                                                                                                         (Singapore)                                                            McDermottCapeHydra                                                                                                                                                                                                                                                                                                                                 33.33%                                                                                                                                                                                                                                                                                                             CB&I                                                                                                   (Ecuador)                                                                                                                                                           Management, LLC                                                                                   LLC
                                                                                                                                                                                  .002%       S.A. de C.V.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     CB&I Connecticut, Inc.                                                                                         Shaw International                                                            Matamoros,
                                                                                                                                                                                                                                     Limited                                                                                                                                                    CB&I                                                                                                                                                           CCSJV Engineering                                                                                                                                                                                                                                                                                                                   Power, LLC                                                                                                                                                                                                                                                                      (Delaware)               99.9%                                                                (Texas)
                                                                                                                                                                                               (Mexico)                                                             Chicago Bridge & Iron                                                               CBI                                                          90%                CB&I                                             CB&I              90%                CB&I                                                                       CCS                                                                   60%                                                                                                                                                                                                                                                  (Delaware)                                                                                               Management Services                                                         S. de R.L. de C.V.
                                                                                                                                                                                                                                     (Ghana)                                                                                                                                            Global Operations US                                                                                                                                      10%          Services Lda (Zona                   Netherlands B.V.                  33.33%                                                                                                                                                                                                                                                       (Louisiana)
                                                                                                                                                                            50%                                                                                         (Antilles) N.V.                                                           Costa Rica, S.A.                1%                                                 UK LIMITED                                       Rusland B.V.                         Cairo, L.L.C.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Two, Inc.                                                                  (Mexico)
                                                                                                                                                                                                                                                                                                                                                                                              Pte. Ltd.                                                                                                                                                        Franca da Madeira)                    (Netherlands)                                                    Offshore Pipelines                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             0.1%
                                                                                                                                                                                                                                                                          (Curacao)                                                                (Costa Rica)                                                                   (England & Wales)                                  (Netherlands)                           (Egypt)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (Louisiana)
                                                                                                                                   Singapore Huangdao
                                                                                                                                                                  Qingdao McDermott                                                                                                                                                                                                         (Singapore)(5)                                                                                                                                                         (Portugal)                                                                                          Nigeria Limited                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Lummus Technology
                                                                                                                                                                   Wuchuan Offshore                                                                                                                                                                                                                                                                                                                                                                     50%                                                                                                                (Nigeria)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Overseas LLC
                                                                                                                                         Pte. Ltd.                                                                                                                                 96.67%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Shaw Pipe Fabrication                                                                                                CB&I                                                                                               HBI                      Matrix Engineering,               Howe-Baker
                                                                                                                                                                  Engineering Co., Ltd.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        850 Pine Street LLC                                                                                                                                                                                                                                                                                                                                                             (Delaware)
                                                                                                                                       (Singapore)                                                                                                                                                                                                                                                                                                                                       CB&I                        Lutech Resources
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     North Caspian                                                                                                                                                                                                                                                                                                                Holdings, LLC                                                                                              Power International,                                                     CBI                          Holdings, LLC                        Ltd.                    Management, L.L.C.
                                                                                                                                                                        (China)                                                                                         CB&I                                                                                                                                                                                                                                                                      10%                                                                                                                                                                                                                                                                                                                                              (Delaware)
                                                                                                                                                                                                                                                                                                                                                                                                                  CB&I                                CB&I                       Rusland B.V.-Nizhny      90%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Lummus JV (Algeria)                   Engineering LLP                  25%                                                              99.99998%                                                                                                                                                                                                                    (Delaware)                                                                                                                                                                    UK Cayman                          (Delaware)                        (Texas)                      (Delaware)
                                                                                                                                                                                                                                                             Hungary Holding Limited                                                                                                                                                                                                                                Czech Republic s.r.o                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Inc.
                                                                                                                                                                                                                                                                                                                                                                   CB&I                                      HOUSTON 11 LLC                      HOUSTON 06 LLC                   Novgorod Branch                                                                                                    (Kazakhstan)                                                     J. Ray McDermott                                                                                                                                                                                                                                                                                                                                                                                                                        Acquisition Limited
                                                                                                                                                                                                                                                                Liability Company                                                                                                                                                                                                      (Russia)                      (Czech Republic)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (Louisiana)                                                   (England & Wales)
                                                                                                                                                                                                                                                                                                                                                                Europe B.V.                                    (Delaware)                          (Delaware)                                                                                                                                                                                                            (Nigeria) Ltd.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          99%
                                                                                                                                                                                                                                                                    (Hungary)
                                                                                                                                                                                                                                                                                                                                                               (Netherlands)                                                                                                                                                                                                                                                                                               (Nigeria) (20)                                                                                                                                                                                                                                                                                                                                                                 48.998%                                                                                                                                                                                                      50%       Catalytic        50%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     CB&I                                  45.87% 54.13%                     53.5%    46.5%                          Matrix Management                                                                                          Distillation
                                                                                                                                                                                                                                                                                                                                   94.285714%                                                                                                                                           Lutech                              CB&I-CTCI                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1%       Howe-                               Technologies
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  50%                                                    CB&I                                                                                                                                                                                                                                                                                                                                                                                                                                    Engineering                                                                                                           Services, L.L.C.
                                                                                                                                                                                                                                                                      CBI                                                                                                                                         CB&I                                CB&I                        Resources Limited                           B.V.                                                                                                                                       McDermott                     99.998412%                                                                                                                                                                                                                                                                                                                                                                               CBI                             Shaw                                                                                                       Baker                                  (Texas)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Mauritius                                                                                                                                                                                                                                                                                                                                                                                                                               (Thailand) Ltd.                                                                                                          (Delaware)                                                    Engineers, Ltd.
                                                                                                                                                                                                                                                                Bahamas Limited                                                                                  CB&I                                        HOUSTON 12 LLC                      HOUSTON 07 LLC                   (England & Wales)                       (Netherlands)                                                                (Mauritius)                                                    Servicos Offshore                                                                                                                                                                                                                                                                                                                                                                                                Overseas (Far East) Inc.           International Inc.
                                                                                                                                                                                                                                                                                                                                                            Engineering and                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (Thailand)                                                                                                                                                                              (Texas)
                                                                                                                                                                                                                                                                   (Bahamas)                                                                                                                                   (Delaware)                          (Delaware)                                                                                                                                                                                                          do Brasil Ltda.                                                                                                                                                                                                                                                                                                                                                                                                      (Delaware)                       (Delaware)
                                                                                                                                                                                                                                                                                                                                                        Construction Consulting
                                                                                                                                                                                                                                                                                                                                                          (Shanghai) Co., Ltd.                                                                                                                                                                                                                                                                                             (Brazil)(19)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1%             99%
                                                                                                                                                                                                                                                                                                                                                                (China)                                                                                                                Lutech                             Lummus Arabia                                                99%                                           33.34%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  95%                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    A & B Builders,
                                                                                                                                                                                                                                                                      CBI                                                                                                                                         CB&I                                CB&I                          Resources B.V.                            Ltd. Co.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (14)                                            CB&I                               CCS                                                                                                                                                                                                                                                                                                                                                                                                                                  CB&I                                                                                                                          Ltd.
                                                                                                                                                                                                                                                                Constructors FZE                                                                                                                             HOUSTON 13 LLC                      HOUSTON 08 LLC                     (Netherlands)                          (Saudi Arabia)                                                                                                                                  SparTEC, Inc.                                                                                                                                                                                                                                                                                                                                 Shaw Overseas
                                                                                                                                                                                                                                                                                                                                                        2.857143%                                                                                                                                                                                                                 Mozambique Limitada              LNG Mozambique, Lda.                                                                                                                                                                                                                                                                                                                                                                                                                  Middle East Holding,                                                                                                               (Texas)
                                                                                                                                                                                                                                                                    (Dubai)                                                                                                                                    (Delaware)                          (Delaware)                                                                                                                                                                                                               (Delaware)                                                                                                                                                                                                                                                                                                                                  (Middle East) Ltd.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (Mozambique)                      (Mozambique)                                                                                                                                                                                                                                                                                                                                                                                                                               Inc.
                                                 KEY                                                                                                                                                                                                                                                                                                    Chicago Bridge Servicios                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (Cayman Islands)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (Cayman Islands)
                                                                                                                                                                                                                                                                                                                                                            Petroleros S.A.                                                                                                                                                                                                                                                                                                    50%
                                                                                                                                                                                                                                                                       CBI                       CB&I STS Mozambique,                                                                   2.857143%                 CB&I                               CB&I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           49%
                                                                                                                                                                                                                                                                                                                                                               (Bolivia)
                                                                              Legal Partnership;                                                                                                                                                                  Overseas, LLC                         Limitada                                                                                             HOUSTON 09 LLC                      HOUSTON LLC
                                       Disregarded Entity for                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 CB&I
        Corporation                                                         Corporation for US Tax                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Spars
                                           Tax Purposes                                                                                                                                                                                                            (Delaware)                       (Mozambique)                                                                                               (Delaware)                         (Delaware)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Nass Pipe Fabrication
                                                                                  Purposes                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             International Inc.                                                                                                                                                                                                                                                                                                                                                                             52.9%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (Texas)                                                                                                                                                                                                                                                                                                                                           W.L.L.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (Bahrain)
                                                                                                                                                                                                                                                                       CBI                                                                                                                                        CB&I                                 CB&I
                                                                                                                                                                                                                                                                 Eastern Anstalt                                                                                                                             HOUSTON 10 LLC                        Global, L.L.C.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Deep Oil Technology,
                                                                               Legal Corporation;                                                                                                                                                                (Liechtenstein)                                                                                                                               (Delaware)                           (Delaware)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Inc.                                                                                                                                                                                                                                                                                                                                                            6%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                CB&I
           Branch                                                              Partnership for US
                                            Partnership                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (California)                                                                                                                                                                                                                                                                                                                                                                   SKE&C Middle East Ltd.
                                                                                 Tax Purposes
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (Cayman Islands)
                                                                                                                                                                                                                                                                                                                                                                                                                                                    CB&I
                                                                                                                                                                                                                                                                                                                                                                                                                                              Group UK Holdings                                                                                                                                                                                                                   45%
                                                                                                                                                                                                                                                                                                                                                                                                                                              (England & Wales)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       49%

1. J. Ray Holdings, Inc. owns .96646% of Lummus Technology LLC                                                                                                                                                                                                                                                                                                                                                                                                                                   90%                                                                                                   J. Ray McDermott                     McDermott                         WD 140
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Shaw Emirates
2. J. Ray Holdings, Inc. owns NQPS in McDermott Technology (Americas), LLC and McDermott Technology (US), LLC                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Solutions, Inc.              Blackbird Holdings, LLC             Platform LLC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Pipes Manufacturing
                                                                                                                                                                                                                                                                                                                                                                                                                                                            Pipework Engineering                                                                                                                           (Delaware)                        (Delaware)                     (Louisiana)
3. CB&I Nederland B.V. owns 9.325% of CBI US Holding Company Inc.                                                                                                                                                                                                                                                                                                                              Shaw Group UK                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Limited Liability Company
                                                                                                                                                                                                                                                                                                                                                                                                                               Shaw Dunn Limited             and Developments              Shaw Power Arabia                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             (United Arab Emirates)
4. McDermott Old JV Office, Inc. owns .00001% of McDermott Marine Mexico, S.A. de C.V.                                                                                                                                                                                                                                                                                                            Limited
                                                                                                                                                                                                                                                                                                                                                                                                                               (England & Wales)                   Limited                   (Saudi Arabia)                                                                                                                                       50%
5. Chicago Bridge and Iron Company (the Delaware corporation) owns 10% of CB&I Global Operations US Pte. Ltd.                                                                                                                                                                                                                                                                                (England & Wales)                                                                                                           10%
                                                                                                                                                                                                                                                                                                                                                                                                                                                              (England & Wales)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    FloaTEC,             50%                        io
6. Chicago Bridge and Iron Company (the Delaware corporation) owns .0215% of Horton CBI, Limited                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Oil & Gas
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       LLC
7. J. Ray McDermott Engineering Services Private Limited is 1% owned by McDermott Eastern Hemisphere, Ltd.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (Delaware)                                    US, LLC
8. Arabian CBI Co. Ltd. is 25% owned by CB&I Singapore Pte. Ltd.                                                                                                                                                                                                                                                                                                    Whessoe Piping           The Shaw Group UK                 The Shaw Group UK                                                                                                                                                                                               (Delaware)
                                                                                                                                                                                                                                                                                                                                Aiton & Co Limited                                                                                                            The Shaw Group UK
9. CBI Colombiana S.A. is 5% owned by CBI Bahamas Limited                                                                                                                                                                                                                                                                       (England & Wales)
                                                                                                                                                                                                                                                                                                                                                                    Systems Limited         1997 Pension Scheme                 2001 Pension Plan
                                                                                                                                                                                                                                                                                                                                                                                                                                                              Pension Plan Limited
                                                                                                                                                                                                                                                                                                                                                                   (England & Wales)               Limited                           Limited                                                                                                                                                      McDermott
10. CBI Montajes De Chile Limitada is 1% owned by Chicago Bridge & Iron (Antilles) N.V.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Engineering, LLC
11. CBI Peruana S.A.C. is 0.00001% owned by Chicago Bridge & Iron (Antilles) N.V.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (Texas)
12. Chicago Bridge De Mexico, S.A. De C.V. is 0.1% owned by Chicago Bridge & Iron (Antilles) N.V.
13. CB&I India Private Limited is 0.999999 owned by Chicago Bridge & Iron Company B.V.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 75%
14. Lummus Arabia Ltd. Co. is 5% owned by CB&I Singapore Pte. Ltd.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             McDermott Engineering
15. Lutech Resources India Private Limited is 0.999% owned by Chicago Bridge & Iron Company B.V.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             L.L.C and Khalid Suhail
16. McDermott International Management S. De RL. is 0.1% owned by McDermott Cayman Ltd.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Al Shoaibi for Engineering
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Consultancy
17. CB&I Ecuador CIA.LTDA is 1% owned by CB&I Europe B.V.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (Saudi Arabia)
18. McDermott Engineering & Construction Nigeria Limited is 1% owned by McDermott Marine Construction Limited.
19. McDermott Servicos Offshore do Brasil Ltda. is .001588% owned by McDermott Overseas, Inc.
20. J. Ray McDermott (Nigeria) Ltd. is .00002% owned by J. Ray McDermott Holdings, LLC
Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 284 of 304



                             Exhibit D

                        Liquidation Analysis
         Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 285 of 304



                                                              EXHIBIT D
                                                                                              1
                                                 LIQUIDATION ANALYSIS

Introduction

Under the “best interests of creditors” test set forth in section 1129(a)(7) of the Bankruptcy Code,
the Bankruptcy Court may not confirm a plan of reorganization unless the plan provides each
holder of an allowed claim or interest that does not otherwise vote in favor of the plan with property
of a value, as of the effective date of the plan, that is not less than the amount that such holder
would receive or retain if the debtor were liquidated under chapter 7 of the Bankruptcy Code.

To demonstrate that the Plan satisfies the best interests of creditors test, the Debtors, with the
assistance of their restructuring advisors, AP Services, LLC, have prepared the hypothetical
liquidation analysis (the “Liquidation Analysis”), which is based upon certain assumptions
discussed in the Disclosure Statement and accompanying notes to the Liquidation Analysis.

The Liquidation Analysis sets forth an estimated range of recovery values for each Class of Claims
and Interests upon disposition of assets pursuant to a hypothetical chapter 7 liquidation. As
illustrated by this Liquidation Analysis, holders of Claims or Interests in Impaired Classes and
Holders of Claims in certain Unimpaired Classes that would receive a full recovery under the Plan
would receive a lower recovery in a hypothetical liquidation than they would under the Plan.
Further, no holder of a Claim or Interest would receive or retain property under the Plan of a value
that is less than such holder would receive in a chapter 7 liquidation. Accordingly, and as set forth
in greater detail below, the Debtors believe that the Plan satisfies the “best interests of creditors”
test set forth in section 1129(a)(7) of the Bankruptcy Code.

Statement of Limitations

The preparation of a liquidation analysis is an uncertain process involving the use of estimates and
assumptions that, although considered reasonable by the Debtors based upon their business
judgment and input from their advisors, are inherently subject to significant business, economic,
and competitive risks, uncertainties and contingencies, most of which are difficult to predict and
many of which are beyond the control of the Debtors, their management, and their advisors.
Inevitably, some assumptions in the Liquidation Analysis would not materialize in an actual
chapter 7 liquidation, and unanticipated events and circumstances could materially affect the
ultimate results in an actual chapter 7 liquidation. The Liquidation Analysis was prepared for the
sole purpose of generating a reasonable good faith estimate of the proceeds that would be generated
if the Debtors’ assets were liquidated in accordance with chapter 7 of the Bankruptcy Code. The


1 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Joint Prepackaged Chapter 11 Plan of
Reorganization of McDermott International, Inc. and Its Debtor Affiliates (as altered, amended, modified, or supplemented from time to time, the
“Plan”).
       Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 286 of 304



Liquidation Analysis is not intended and should not be used for any other purpose. The underlying
financial information in the Liquidation Analysis and values stated herein have not been subject
to any review, compilation, or audit by any independent accounting firm. In addition, various
liquidation decisions upon which certain assumptions are based are subject to change. As a result,
the actual amount of claims that would ultimately be Allowed against the Debtors’ estates could
vary significantly from the estimates stated herein, depending on the nature and amount of claims
asserted during the pendency of the chapter 7 case. Similarly, the value of the Debtors’ assets in
a liquidation scenario is uncertain and could vary significantly from the values set forth in the
Liquidation Analysis.

The Liquidation Analysis was prepared for the sole purpose of generating a reasonable and good
faith estimate of the recoveries that would result if the Debtors’ assets were liquidated in
accordance with chapter 7 of the Bankruptcy Code and is not intended and should not be used for
any other purpose. The Liquidation Analysis does not include estimates for: (i) the tax
consequences, either foreign or domestic, that may be triggered upon the liquidation and sale of
assets, (ii) recoveries resulting from any potential preference, fraudulent transfer, or other litigation
or avoidance actions, (iii) certain claims that may be entitled to priority under the Bankruptcy
Code, including administrative priority claims under sections 503(b) and 507(b) of the Bankruptcy
Code, or (iv) additional unsecured and contract breakage claims arising from a chapter 7
liquidation. More specific assumptions are detailed in the notes below. ACCORDINGLY,
NEITHER THE DEBTORS NOR THEIR ADVISORS MAKE ANY REPRESENTATION OR
WARRANTY THAT THE ACTUAL RESULTS OF A LIQUIDATION OF THE DEBTORS
WOULD OR WOULD NOT, IN WHOLE OR IN PART, APPROXIMATE THE ESTIMATES
AND ASSUMPTIONS REPRESENTED HEREIN. THE ACTUAL LIQUIDATION VALUE OF
THE DEBTORS IS SPECULATIVE AND RESULTS COULD VARY MATERIALLY FROM
ESTIMATES PROVIDED HEREIN.

In preparing the Liquidation Analysis, the Debtors estimated Allowed Claims based upon a review
the Debtors’ financial statements to account for other known liabilities, as necessary. In addition,
the Liquidation Analysis includes estimates for Claims not currently asserted in the chapter 11
cases, but which could be asserted and allowed in a chapter 7 liquidation, including chapter 7
administrative claims such as wind down costs and trustee fees (together, the “Wind-Down
Expenses”). To date, the Bankruptcy Court has not estimated or otherwise fixed the total amount
of Allowed Claims used for purposes of preparing this Liquidation Analysis. Therefore, the
Debtors’ estimate of Allowed Claims set forth in the Liquidation Analysis should not be relied on
for any other purpose, including determining the value of any distribution to be made on account
of Allowed Claims and Interests under the Plan. NOTHING CONTAINED IN THE
LIQUIDATION ANALYSIS IS INTENDED TO BE OR CONSTITUTES A CONCESSION OR
ADMISSION OF THE DEBTORS. THE ACTUAL AMOUNT OF ALLOWED CLAIMS IN
THE CHAPTER 11 CASES COULD MATERIALLY DIFFER FROM THE ESTIMATED
AMOUNTS SET FORTH IN THE LIQUIDATION ANALYSIS.

                                                   2
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 287 of 304



Basis of Presentation

The Liquidation Analysis has been prepared assuming that the Debtors converted their current
chapter 11 cases to cases under chapter 7 of the Bankruptcy Code on or about June 30, 2020
(the “Liquidation Date”). Except as otherwise noted herein, the Liquidation Analysis is based
upon the unaudited financial statements of the Debtors as of September 30, 2019 and those values,
in total, are assumed to be representative of the Debtors’ assets and liabilities as of the Liquidation
Date. The Debtors’ management team believes that the September 30, 2019 book value of assets
and certain liabilities are a proxy for such book values as of the Liquidation Date. It is assumed
that on the Liquidation Date, the Bankruptcy Court would appoint a chapter 7 trustee (the
“Trustee”) to oversee the liquidation of the Debtors’ estates, during which time all of the assets of
the Debtors would be sold and the cash proceeds, net of liquidation-related costs, would then be
distributed to creditors in accordance with applicable law: (i) first, for payment of liquidation,
wind down expenses and trustee fees attributable to the Wind-Down Expenses; (ii) second, to pay
the secured portions of all Allowed Secured Claims from the respective collateral; and (iii) third,
to pay amounts on the Allowed Other Priority Claims. Any remaining net cash would be
distributed to creditors holding Unsecured Claims, including deficiency Claims that arise to the
extent of the unsecured portion of the Allowed Secured Claims. An inability by the Debtors or
the Trustee to maintain the Debtors’ operations of the Technology and Tanks segments during the
marketing period, a seizure of collateral by secured creditors, and/or significant employee attrition
would likely yield significantly lower recoveries than those estimated in this Liquidation Analysis.

The Debtors’ business is geographically diverse, spanning over 100 projects across 54 countries.
This Liquidation Analysis assumes that the Trustee is able to market and sell the Technology and
Tanks segments as going concern enterprises whereas the operations of the Onshore and Offshore
segments will cease and the related individual assets will be sold in a sale under a six-month
liquidation process (the “Liquidation Timeline”) under the direction of the Trustee, utilizing the
Debtors’ resources and third-party advisors, to allow for the orderly wind down of the Debtors’
estates. There can be no assurance that the liquidation would be completed in a limited time frame,
nor is there any assurance that the recoveries assigned to the assets would in fact be realized.
Further, local geographic issues may arise, such as the seizure of local assets that prevents the
Debtors’ assets from generating proceeds for the estate. Under section 704 of the Bankruptcy
Code, a trustee must, among other duties, collect and convert the property of the estate as
expeditiously (generally in a distressed process) as is compatible with the best interests of parties-
in-interest. The Liquidation Analysis is also based on the assumptions that: (i) the Debtors have
continued access to cash collateral during the course of the Liquidation Timeline to fund Wind
Down Expenses and (ii) operations, accounting, treasury, IT, and other management services
needed to wind down the estates continue. The Liquidation Analysis was prepared on a by-entity
basis for all Liquidating Entities and is displayed below on a consolidated basis for convenience.
Asset recoveries accrue first to satisfy creditor claims at the legal entity level. To the extent any


                                                  3
          Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 288 of 304



remaining value exists at the individual entity, it flows to each individual entity’s parent
organization or appropriate shareholder.

                                            DETAILED LIQUIDATION ANALYSIS
The liquidation analysis for the Liquidation Entities was analyzed on a by-entity basis. The
following Liquidation Analysis for the Liquidating Entities should be reviewed in conjunction
with the associated notes. In the table below, book values and proceeds by asset type are displayed
for the Onshore and Offshore segments only.


                                                      Liquidation Analysis Summary
                                                                     Book          Recovery %                  Proceeds
($millions)                                                  Note: Value      Low       High           Low                High
Cash & Cash Equivalents                                    [A]     $     450    100%        100%   $          450    $            450
Accounts Receivable, net                                   [B]         1,306     16%         32%              209                 418
Contracts in Progress                                      [C]           991       –         10%                –                  96
Other Current Assets                                       [D]           139     13%         25%               17                  35
Inventory                                                  [E]            20     25%         50%                5                  10
PP&E                                                       [F]         2,234     29%         38%              656                 839
Other Assets                                               [G]           216     15%         24%               32                  53
Gross Proceeds from Liquidation of Onshore and Offshore            $ 5,357      25.6%      35.5%   $         1,369   $           1,900
Gross Proceeds from Going Concern Entities                 [H]                                               2,330               2,690
Total Proceeds from Liquidation                                                                    $         3,699   $           4,590

Trustee, Severance and Wind-Down Expenses                  [I]                                                918                 945

Net Proceeds from Liquidation                                                                      $         2,781   $           3,646
DIP Claims
DIP Debt Claim                                             [J]                                     $         2,638   $       2,638
DIP Debt Recovery $                                                                                          2,638           2,638
DIP Debt Recovery %                                                                                          100%            100%

Secured Claims                                             [K]
Secured Funded Debt Claims                                                                         $         4,533   $           4,533
Secured Funded Debt Recovery $                                                                                 143               1,008
Secured Funded Debt Recovery %                                                                                 3%                 22%
Bond Unsecured Claims                                      [L]
Bond Claims                                                                                        $         1,402   $           1,402
Bond Recovery $                                                                                                  –                   –
Bond Recovery %                                                                                                  –                   –

General Unsecured Claims                                   [M]
Unsecured Balance Sheet Claim                                                                      $         3,909   $           3,909
Unsecured Balance Sheet Recovery $                                                                               –                   –
Unsecured Balance Sheet Recovery %                                                                               –                   –
Total Distributions                                                                                $         2,781   $           3,646


Notes to the Liquidation Analysis

[A] Cash and Cash Equivalents: The cash balance represents the estimated balance as of the
Liquidation Date. A 100% recovery on cash and equivalents has been estimated for the low and
high cases.

[B] Accounts Receivable: Recovery on accounts receivable recognizes that collections will be
difficult or impossible after considering the offsetting claims that clients will bring following the

                                                                  4
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 289 of 304



immediate cessation of the Onshore and Offshore segments. Accounts receivable were evaluated
by type, on a blended basis, a 16% to 32% recovery has been estimated for the Debtors’
receivables.

[C] Contracts in Progress: Similar to accounts receivable, contracts in progress are expected to be
largely uncollectible in a liquidation. On the high side, consideration is given that after drawing
on the L/C’s, some recovery may be available to the Debtors. Recovery on contracts in progress
has been estimated at 0% - 10%.

[D] Other Current Assets: Other current assets consists of items such as prepaid expenses and
accounting assets that are unlikely to have economic value. These assets were evaluated by type
and on a blended basis, a 13% to 25% recovery has been estimated.

[E] Inventory: Inventory is expected to yield salvage values in a liquidation setting. A 25% to
50% recovery has been estimated on these assets.

[F] Property Plant & Equipment: Property, Plant and Equipment primarily consists of land,
buildings, vessels, equipment, leasehold improvements and IT assets. Recoveries were estimated
using appraisals when available and recovery rates by asset type. On a blended basis, a recovery
of 29% to 38% of book value has been estimated.

[G] Other Assets: Other assets consists of items such as long-term prepaid expenses and
accounting assets that are unlikely to have economic value. These assets were evaluated by type
and on a blended basis, a 15% to 24% recovery has been estimated.

[H] Gross Proceeds from Going Concern Entities: The estimated proceeds from the Technology
and Tanks segments are based on discounts to estimated proceeds based on market indications of
value for the segments. These discounts account for the orderly, though forced, sale process that
would be taking place. The estimated proceeds for the two entities are $2.3 billion to $2.7 billion.

[I] Trustee, Severance and Wind-Down Expenses: Trustee, Severance and Wind-Down Expenses
represent the expenses associated with administering the chapter 7 liquidation. A combined 3%
trustee and related legal expense has been applied to non-cash asset recovery values. Additionally,
an estimated $270 million of certain priority liabilities (e.g., accrued salary and benefits) and
approximately $490 million of severance, demobilization and other wind-down expenses have
been included. A full recovery is estimated for Trustee, Severance and Wind-Down Expenses.

[J] DIP Claims: Represents the estimated claims for the DIP facility, including drawn letters of
credit as of the Liquidation Date. A full recovery is estimated for DIP Claims.

[K] Secured Claims: Represents the estimated claims for the Term Loan, Revolver and letters of
credit, assuming the letters of credit are drawn as part of the bankruptcy and liquidation. Based
on the available proceeds to pay Secured Claims, a blended recovery of 3% to 22% has been
estimated for the Secured Claims.

                                                 5
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 290 of 304



[L] Bond Unsecured Claims: The Bond Unsecured Claims represent bond claims, including unpaid
interest. No recovery is expected on these claims.

[M] General Unsecured Claims: General Unsecured Claims represent an estimate of pre-petition
unsecured claims. No recovery is expected on these claims. These claims do not include estimates
for contract rejection damage claims, liquidated damage claims and other costs of exiting the
business that may be unsecured claims. Similarly, these claims do not include estimates for bi-lat
and surety bond claims that may arise as part of a liquidation.




                                                6
Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 291 of 304



                             Exhibit E

                        Financial Projections
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 292 of 304



                                               EXHIBIT E

                                     FINANCIAL PROJECTIONS

In connection with the Disclosure Statement, the Debtors’ management team (“Management”)
prepared financial projections (“Financial Projections”) for Reorganized McDermott for the six
months ending December 31, 2020 and fiscal years 2021 through 2023 (the “Projection Period”).
The Financial Projections were prepared by Management and are based on a number of
assumptions made by Management with respect to the future performance of Reorganized
McDermott’s operations. ALTHOUGH MANAGEMENT HAS PREPARED THE FINANCIAL
PROJECTIONS IN GOOD FAITH AND BELIEVES THE ASSUMPTIONS TO BE
REASONABLE, THE DEBTORS AND REORGANIZED MCDERMOTT CAN PROVIDE NO
ASSURANCE THAT SUCH ASSUMPTIONS WILL BE REALIZED. AS DESCRIBED IN
DETAIL IN THE DISCLOSURE STATEMENT, A VARIETY OF RISK FACTORS COULD
AFFECT REORGANIZED MCDERMOTT’S FINANCIAL RESULTS AND MUST BE
CONSIDERED. ACCORDINGLY, THE FINANCIAL PROJECTIONS SHOULD BE
REVIEWED IN CONJUNCTION WITH A REVIEW OF THE RISK FACTORS SET FORTH
IN THE DISCLOSURE STATEMENT AND THE ASSUMPTIONS DESCRIBED HEREIN,
INCLUDING ALL RELEVANT QUALIFICATIONS AND FOOTNOTES.

The Debtors believe that the Plan meets the feasibility requirement set forth in section 1129(a)(11)
of the Bankruptcy Code, as confirmation is not likely to be followed by liquidation or the need for
further financial reorganization of the Debtors or any successor under the Plan. In connection with
the planning and development of a plan of reorganization and for the purposes of determining
whether such plan would satisfy this feasibility standard, the Debtors analyzed their ability to
satisfy their financial obligations while maintaining sufficient liquidity and capital resources.

THESE FINANCIAL PROJECTIONS WERE NOT PREPARED WITH A VIEW TOWARD
COMPLIANCE WITH PUBLISHED GUIDELINES OF THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION OR GUIDELINES ESTABLISHED BY THE AMERICAN
INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS FOR PREPARATION AND
PRESENTATION OF PROSPECTIVE FINANCIAL INFORMATION.

The Financial Projections contain certain forward-looking statements, all of which are based on
various estimates and assumptions. Such forward-looking statements are subject to inherent
uncertainties and to a wide variety of significant business, economic, and competitive risks,
including those summarized herein. When used in the Financial Projections, the words
“anticipate,” “believe,” “estimate,” “will,” “may,” “intend,” and “expect” and similar expressions
generally identify forward-looking statements. Although the Debtors believe that their plans,
intentions, and expectations reflected in the forward-looking statements are reasonable, they
cannot be sure that they will be achieved. These statements are only predictions and are not
guarantees of future performance or results. Forward-looking statements are subject to risks and
uncertainties that could cause actual results to differ materially from those contemplated by a
forward-looking statement. All forward-looking statements attributable to the Debtors or Persons
or Entities acting on their behalf are expressly qualified in their entirety by the cautionary
statements set forth herein. Forward-looking statements speak only as of the date on which they



                                                 1
         Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 293 of 304



are made. Except as required by law, the Debtors expressly disclaim any obligation to update any
forward-looking statement, whether as a result of new information, future events, or otherwise.

The Financial Projections should be read in conjunction with the assumptions, qualifications, and
explanations set forth in the Disclosure Statement and the Plan in their entirety as well as the notes
and assumptions set forth below.
($ Millions)                                                       For Years Ending December 31                                  For Years Ending

                                             Q3 2020E          Q4 2020E           2021E              2022E           2023E

Income Statement
New Orders                               $        3,509 $           4,217 $         11,969 $           12,786 $        12,999
Backlog - RPO                                    17,883            19,771           21,370             20,194          20,250
% of Revenue in Current Backlog                     93%               84%              62%                24%             12%

Revenue                                  $       2,247     $       2,329      $     10,369       $     13,962    $     12,943
% Growth                                            NA                NA                7%                35%             -7%
 Project Costs                                   (2,052)           (2,079)          (9,411)           (12,585)        (11,602)
 Other Direct Operating Expenses                    (51)              (42)            (202)              (187)           (192)
Gross Profit                                       143               208              756               1,189           1,149
% Margin                                             6%                9%               7%                 9%              9%

 R&D                                                 (2)                (2)            (13)               (17)            (18)
 Total SG&A                                        (72)               (68)            (244)              (263)           (234)
 Restructuring & Transaction Expenses                (4)                (3)              (2)                -               -
 Other Operating Expenses                            (1)                (0)               3                 1               1
Operating Income                                    63               135              499                911             898
% Margin                                            3%                 6%               5%                 7%              7%

Adjustments
 Other Income / (Expense)                            1                 1                3                   3               3
 DD&A                                               29                36              138                 147             177
 Restructuring & Transaction Expenses                4                 3                2                   -               -
Adj. EBITDA                              $          98     $         175      $       642        $      1,061    $      1,078
% Margin                                            4%                7%               6%                  8%              8%

Unlevered Cash Flow
Adj. EBITDA                              $          98 $             175 $             642 $            1,061 $         1,078
Restructuring & Transaction Expenses                 (4)               (3)              (2)                 -               -
Income Tax Benefit / (Expense)                     (15)              (15)             (105)              (184)           (184)
Changes in Net Working Capital                     (95)             (137)             (315)              (154)           (333)
Equity Operations Income                             (1)               (2)             (10)                (8)             (7)
Cash Flow from Operating Activities                (17)               17              211                715             555

Capital Expenditures                               (58)               (37)            (155)               (81)            (58)
Unlevered Free Cash Flow                           (75)              (20)               56               634             497

Net Interest Income / (Expense)                    (14)               (14)                (55)            (54)            (53)
Levered Free Cash Flow                             (89)              (34)                   1            581             444

Other Financing and Investing Activity              (26)               (8)            (152)              (133)             3
Total Change in Cash                     $        (115) $            (42) $          (151) $             447     $       447

Cash and Debt
Beginning Cash Balance                   $       1,304 $           1,189 $           1,147 $              996    $      1,443
Changes in Cash                                   (115)               (42)            (151)               447             447
Ending Cash Balance                      $       1,189  $          1,147   $          996   $           1,443    $      1,891

Total Funded Debt                        $        (776) $           (774) $           (762) $            (750) $         (736)
Cash                                             1,189             1,147               996              1,443           1,891
Net Debt                                 $        413   $           373   $           234   $            694   $        1,155




                                                           2
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 294 of 304



Principal Assumptions for the Financial Projections

The Financial Projections are based on, and assume the successful implementation of, the Debtors’
business plan. Both the business plan and the Financial Projections reflect numerous assumptions,
including various assumptions regarding the anticipated future performance of Reorganized
McDermott, industry performance, general business and economic conditions, and other matters,
many of which are beyond the control of the Debtors. In addition, there is significant uncertainty
regarding the disruption of business that may accompany a restructuring in Bankruptcy Court.
Therefore, although the Financial Projections are necessarily presented with numerical specificity,
the actual results achieved during the Projection Period will likely vary from the projected results.
These variations may be material. Accordingly, no representation can be or is being made with
respect to the accuracy of the Financial Projections or the ability of Reorganized McDermott to
achieve the projected results of operations. See “Risk Factors.”

While the Debtors believe that the expectations are based on reasonable assumptions within the
bounds of their knowledge of their business and operations, parties in interest are cautioned that
any such forward-looking statements are not guarantees of future performance, and involve risks
and uncertainties, and that actual results may differ materially from those contemplated by such
forward-looking statements.

Select Risk Factors Related to the Financial Projections

The Financial Projections are subject to inherent risks and uncertainties, most of which are difficult
to predict and many of which are beyond management’s control, related to the global offshore,
subsea, power, liquefied natural gas (“LNG”) and downstream energy industries. While the
Financial Projections assume significant and profitable future bookings, future projects awards are
inherently uncertain and volatile. Any reduction in future awards could have a significant impact
on profitability and cash flow due to the lost revenue and potentially large unabsorbed costs.

Factors that may cause actual results to differ from expected results include, but are not limited to:
   • ability to competitively bid and win the significant new projects assumed in the projections;
   • uncertainty and risks associated with contractual pricing in the Debtors’ industries;
   • delays and cost overruns in the Debtors’ projects;
   • fluctuations in oil and natural gas prices that could impact customers’ operations;
   • revenues projected may not be realized or, if realized, may not result in profits due to
       project cancellations or changes in project scope and schedule;
   • greater revenue concentration as projected new awards are associated with an increasingly
       concentrated group of customers;
   • increasing requirements for letters of credit to support new awards, which may exceed
       current letters of credit commitments;
   • changes in the availability and cost of capital;
   • employee turnover at the management, support, and field operations level; and
   • the effects of existing and future laws and governmental regulations, including tax,
       environmental, and regulation.

These Financial Projections are premised upon the Debtor’s ability to procure contracts for discrete
projects providing engineering, procurement, construction and/or installation work. While the

                                                  3
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 295 of 304



Debtors have confirmed backlog through the projection period, the quantum of which reduces from
84% in the fourth quarter of 2020 to 12% in 2023. Given the inherent volatility in the industry in
which the Debtor’s operate, the lack of significant secured backlog, unpredictable working capital
requirements, and the potential fluctuation of financial performance, actual future results may be
materially different (positively or negatively) from these projections.

   1) General Assumptions

            A. Overview
Currently, the Debtors are a fully integrated provider of engineering, procurement, construction
and installation (“EPCI”) and technology solutions to the energy industry. The Debtors proprietary
technologies, integrated expertise, and comprehensive solutions are utilized for offshore, subsea,
power, LNG, and downstream energy projects around the world. The Debtors customers include
national, major integrated and other oil and gas companies as well as producers of petrochemicals
and electric power, and the Debtors operate in most major energy-producing regions throughout
the world. The Debtors execute contracts through a variety of methods, principally fixed-price, but
also including cost-reimbursable, cost-plus, day-rate and unit-rate basis or some combination of
those methods.

The Debtors’ business, after completing the sale of its Technology business, is organized into four
operating groups, consisting of: North, Central and South America (“NCSA”); Europe, Africa,
Russia and Caspian (“EARC”); the Middle East and North Africa (“MENA”); Asia Pacific
(“APAC”);. The Debtor’s business model is based upon contract awards for projects ranging from
front end engineering and design, commissioning, construction, procurement, installation, and
storage tanks. This business model requires a significant investment in identifying and pursuing
various projects and tenders that require an investment in business development and working
capital from inception to completion. Many of the Debtor’s projects require a significant lead time
from invitation to tender to contract execution.

On May 10, 2018, the Debtors completed the combination with Chicago Bridge & Iron Co. N.V.
(“CB&I”), making the Debtors a vertically integrated business with onshore, offshore and
technology offerings. Some of the projects acquired through CB&I, however, have proven
problematic and driven significant losses and liquidity needs. In response, the Debtors have
developed a revamped business plan, reflected in these financial projections, to realign the business
into a more focused EPCI provider targeting offshore/subsea, petrochemical, and select LNG
projects.

            B. Accounting Policies
Upon emergence from bankruptcy, the Debtors expect to adopt fresh-start accounting in
accordance with the provisions of Accounting Standards Codification (“ASC”) 852,
Reorganizations, issued by the Financial Accounting Standards Board (“FASB”). While the
Debtors expect to implement fresh start accounting upon emergence, they have not yet completed
the work required to quantify the impact to the Financial Projections, and the impact is not reflected
in these projections.




                                                  4
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 296 of 304



           C. Methodology
In developing the Financial Projections, the Debtors considered (1) projected revenue from
contracts with customers, including estimations of costs to complete each contract and the
recognition of incentive fees and unapproved change orders and claims, (2) the outlook for the
global offshore, subsea, power, LNG, and downstream energy markets and (3) the Debtors’
competitive and strategic position in the industry. The assumptions in the Financial Projections
have been developed by the relevant finance and operational departments and senior management
of the Debtors.

The Financial Projections have been developed based on the following key strategic parameters of
the Debtors’ business plan:
     sale of 100% of the Debtors’ interest in Lummus Technology (“Technology”) during the
       first half of 2020 with no corresponding benefits of downstream petrochemical pull-
       through from any type of strategic alliance;
     stabilization and optimization of the portfolio with the completion of legacy CB&I high-
       risk focus projects;
     optimize and reposition the Debtors’ portfolio by de-risking the business from bid through
       execution in the (1) offshore market in the Middle East, where deep relationships exist,
       familiar track record with in-house fabrication and assets; (2) selective Offshore / Subsea
       projects that are bespoke with acceptable margins; (3) specialized LNG projects with
       limited construction risk and modularization where possible; (4) downstream refining and
       petrochemical linked with Technology and Front End Engineering Design (“FEED”); and
       storage tanks;
     order win rate returning to a representative historical level the second half of 2020;
     significant improvements within direct operating expenses, including: (1) fixed overhead
       reductions within PED function; (2) improvement in utilization of fabrication yards and
       engineering based on current bookings; and (3) targeted cost reductions within marine and
       other support functions.

            D. Plan Consummation
The Financial Projections set forth below have been prepared based on the assumption that the
Assumed Effective Date is June 30, 2020. This date reflects the Debtors’ best current estimate
but there can be no assurance as to when the Assumed Effective Date will actually occur.

2. Assumptions With Respect to the Projected Income Statement

           A. Revenue
In the Financial Projections, revenues are forecasted based on expected percentage-of completion,
contract price and work progress for each of the Debtors’ projects. The orders and backlog
projections in the Financial Projections have been informed by existing contracts, near-term
currently visible contracting opportunities, and additional contract opportunities estimated by
management. Future bookings assume a robust recovery upon emergence and are based on a
targeted portfolio repositioning. Projections of future bookings are uncertain and inherently
speculative and are subject to the risk factors noted herein.




                                                5
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 297 of 304



            B. Cost and Operating Expenses
Cost and operating expenses are primarily comprised of (1) project costs, including raw materials,
direct construction costs and overhead, and (2) utilization of fabrication yards, engineering and
support services based on current bookings. Cost and operating expenses projections are based on
(a) current cost run-rates, (b) anticipated project cost profiles, and (c) expected cost increases and
general cost inflation over time.

           C. Selling, General, and Administrative
Selling, General and Administrative Costs (“SG&A”) are primarily comprised of labor and other
expenses associated with the Debtors’ corporate overhead. Projected SG&A is based primarily on
(1) current run-rate SG&A costs, (2) general cost inflation, and (3) expected staff variations over
time.

            D. Research and Development Expenses
 Research and development expenses relates to future investments to ensure that Debtors’ portfolio
of patents remains competitive and future acquisitions of rights to technologies.

            E. Depreciation and Amortization
Depreciation and Amortization reflects the anticipated depreciation and amortization of real
property, major marine vessels, intangible assets and other assets. With the exception of vessels,
most assets are depreciated on a straight-line basis over their respective useful lives. Major marine
vessels are depreciated using the units-of-production method based on the utilization of each
vessel. Finite-lived intangible assets are amortized over their estimated remaining useful economic
lives.

            F. Interest Expense
Interest expense post-emergence is forecasted based on the Debtors’ proposed capital structure as
more fully described in the Plan and the appendices thereto.

3. Assumptions With Respect to the Cash Flows and Debt

           A. Income Tax Expense
Income tax is estimated as a percentage of revenue based on the jurisdictions anticipated in the
Debtors’ contracts and projects in the Financial Projections.

            B. Changes in Working Capital
Cash impact from changes in working capital has been forecasted on a project-by-project level and
is primarily comprised of changes in accounts receivable, accounts payable, accrued expenses, and
advance billings on contracts.

           C. Capital Expenditures
The Financial Projections for capital expenditures were prepared with consideration given by
management to the Debtor’s projected fixed asset needs. Capital expenditures primarily relate to
expenditures needed to comply with laws and the applicable regulations and standards of
governmental authorities and organizations, upgrades to meet customer requirements and
anticipated projects, and further enhancements over time to ensure the Debtors’ competitiveness.


                                                  6
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 298 of 304




Capital for a new fabrication yard in Saudi Arabia which will support Saudi Aramco and other
clients in the Gulf Cooperation Council has been currently excluded from these Financial
Projections while options for alternate in-country financing are being evaluated. This fabrication
yard is critical and vital for the ongoing relationship with Saudi Aramco and a strategic imperative
given rising in-country requirements. The Debtors are committed to securing funding such that
the new yard is completed as agreed to.

          D. Opening Cash Balance
Management expects to have approximately $1,304 million of cash on the Assumed Effective
Date; which includes $120 million of cash and cash equivalents held in foreign jurisdictions and
$364 million held in variable interest entities associated with joint venture, consortium
arrangements, and insurance captives.

           E. Debt
The pro-forma capital June 30, 2020 capital structure includes the following:
    5-year senior secured term loan facility in an amount of $500 million of funded debt; and
    $276 million associated with vessel modifications remaining with the Debtors.




                                                 7
Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 299 of 304



                             Exhibit F

                         Valuation Analysis
         Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 300 of 304



                                                   EXHIBIT F

                                          VALUATION ANALYSIS

         THE VALUATION INFORMATION CONTAINED HEREIN IS NOT A
    PREDICTION OR GUARANTEE OF THE ACTUAL MARKET VALUE THAT MAY BE
    REALIZED THROUGH THE SALE OF ANY SECURITIES TO BE ISSUED PURSUANT
    TO THE PLAN OR OF THE PRICES AT WHICH ANY SUCH SECURITIES MAY TRADE
    AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THE PLAN.
    THIS VALUATION IS PRESENTED SOLELY FOR THE PURPOSE OF PROVIDING
    ADEQUATE INFORMATION AS REQUIRED BY SECTION 1125 OF THE
    BANKRUPTCY CODE TO ENABLE THE HOLDERS OF CLAIMS OR INTERESTS
    ENTITLED TO VOTE TO ACCEPT OR REJECT THE PLAN TO MAKE AN INFORMED
    JUDGMENT ABOUT THE PLAN AND SHOULD NOT BE USED OR RELIED UPON
    FOR ANY OTHER PURPOSE, INCLUDING THE PURCHASE OR SALE OF CLAIMS
    AGAINST THE DEBTORS.

            Solely for purposes of the Plan1 and the Disclosure Statement, Evercore, as investment
    banker to the Debtors and at their request, has estimated the total enterprise value (the “Total
    Enterprise Value”) of the Reorganized Debtors on a going concern basis as of the assumed
    Effective Date of June 30, 2020 (the “Assumed Effective Date”). The valuation analysis is
    based on projections provided by the Debtors’ management (the “Financial Projections”) for
    the years 2020 through 2023 (the “Projection Period”). The Financial Projections and
    therefore the valuation analysis exclude any contribution from Lummus Technology
    (“Technology”), which is in the process of being sold and is assumed to be fully separated
    from the Debtor’s business at the Assumed Effective Date.

             In estimating the Total Enterprise Value of the Reorganized Debtors, Evercore met
    with the Debtors’ senior management team to discuss the Debtors’ assets, operations and
    future prospects, reviewed the Debtors’ historical financial information, reviewed certain of
    the Debtors’ internal financial and operating data, reviewed the Financial Projections,
    reviewed publicly available third-party information and conducted such other studies,
    analyses, and inquiries we deemed appropriate. Further, with the consent of the Debtors,
    Evercore has relied upon and assumed, and expresses no view as to, the accuracy,
    completeness, and fairness of such financial and other information. At the direction of the
    Debtors, Evercore did not attempt to independently audit or verify such information, nor did it
    seek or perform an independent appraisal of the assets or liabilities of the Debtors or the
    Reorganized Debtors. Evercore did not conduct an independent investigation into any of the
    legal, tax, pension or accounting matters affecting the Debtors or the Reorganized Debtors, and
    therefore takes no responsibility for and makes no representation as to their impact on the
    Debtors or the Reorganized Debtors from a financial point of view.

           The valuation information set forth in this Exhibit F to the Disclosure Statement
    represents a valuation of the Reorganized Debtors based on the application of standard

1     Capitalized terms used but not defined herein shall have the meanings set forth in the Disclosure Statement
      Relating to the First Amended Joint Plan of Reorganization of McDermott International, Inc., et al Pursuant to
      Chapter 11 of the Bankruptcy Code, to which this exhibit is attached as Exhibit F.


                                                          1
     Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 301 of 304



valuation techniques, subject to the assumptions and qualifications set forth herein. The
estimated values set forth in this section: (i) do not purport to constitute an appraisal of the
assets of the Reorganized Debtors; (ii) do not constitute an opinion on the terms and provisions
or fairness from a financial point of view to any person of the consideration to be received by
such person under the Plan; (iii) do not constitute a recommendation to any holder of Allowed
Claims or Interests as to how such person should vote or otherwise act with respect to the Plan;
and (iv) do not necessarily reflect the actual market value that might be realized through a sale
or liquidation of the Reorganized Debtors. The actual value of an operating business such as
the Reorganized Debtors’ is subject to uncertainties and contingencies that are difficult to
predict and will fluctuate with changes in various factors affecting the financial conditions and
prospects of such a business.

        The Financial Projections are attached as Exhibit E to the Disclosure Statement. The
estimated values set forth herein assume that the Reorganized Debtors will achieve the results
set forth in their Financial Projections in all material respects and will continue as an operating
business. Evercore has relied on the Debtors’ representation and warranty that the Financial
Projections: (i) have been prepared in good faith; (ii) are based on fully disclosed assumptions,
which, in light of the circumstances under which they were made, are reasonable; (iii) reflect
the Debtors’ best currently available estimates; and (iv) reflect the Debtors’ good faith
judgments. Evercore does not express any view as to the attainability of the Financial
Projections. As disclosed in the Disclosure Statement, the future results of the Reorganized
Debtors are dependent upon various factors, many of which are beyond the control or
knowledge of the Debtors and Evercore, and consequently are inherently difficult to project.
Because of the inherent volatility of the industry in which the Debtors operate, the lack of
significant secured backlog visibility beyond 2021, the fluctuation of the Debtors’ historical
financial performance, unpredictable working capital requirements and the unforeseen impact
the bankruptcy process will have on the Debtors’ ability to secure new projects, Evercore
placed significantly less emphasis in its analysis on projections beyond 2021. The Reorganized
Debtors’ actual future results may differ materially (positively or negatively) from the
Financial Projections, and as a result, the actual Total Enterprise Value of the Reorganized
Debtors may be significantly higher or lower that the range estimated herein.

        This valuation report contemplates facts and conditions known and existing as of
January 21, 2020. Events and conditions subsequent to this date, including updated
projections, as well as other factors, could have a substantial effect upon the Total Enterprise
Value. Among other things, failure to consummate the Plan in a timely manner may have a
materially negative effect on the Total Enterprise Value. For purposes of this valuation,
Evercore has assumed that no material changes that would affect the Total Enterprise Value
will occur between January 22, 2020 and the Assumed Effective Date. Neither Evercore nor
the Debtors has any obligation to update, revise or reaffirm this valuation.

        The following is a brief summary of certain financial analyses performed by Evercore
to arrive at its recommended range of estimated Total Enterprise Value for the Reorganized
Debtors and does not purport to be a complete description of all of the analyses and factors
undertaken to support Evercore’s conclusions. The preparation of a valuation is a complex
process involving various determinations as to the most appropriate analyses and factors to



                                                2
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 302 of 304



 consider, and the application of those analyses and factors under the particular circumstances.
 As a result, the process involved in preparing a valuation report is not readily summarized.

         In arriving at its valuation estimate, Evercore did not consider any one analysis or
 factor to the exclusion of any other analyses or factors. Accordingly, Evercore believes that its
 analysis and views must be considered as a whole and that selecting portions of its analysis
 and factors could create a misleading or incomplete view of the processes underlying the
 preparation of the valuation. Reliance on only one of the methodologies used or portions of the
 analysis performed could create a misleading or incomplete conclusion as to the estimated
 Total Enterprise Value.

        In performing its analysis, Evercore applied the following valuation methodologies as
 applicable to the operations of the Debtors: (i) a peer group trading analysis; and (ii) a
 discounted cash flow analysis.

1)     Peer Group Trading Analysis

          The peer group trading analysis estimates the value of a company based on a relative
 comparison with other publicly traded entities with certain generally similar operating and
 financial characteristics. Under this methodology, the enterprise value for each selected public
 entity is determined by examining the trading value for the equity of such entity in the public
 markets and adding the aggregate amount of outstanding net debt for such entity. Such
 enterprise values are commonly expressed as multiples of various financial and operating
 statistics, such as earnings before interest, taxes and depreciation and amortization expense
 and other one-time costs (“Adj. EBITDA”). Multiples of cash flow from operations are also
 commonly referred to for valuation purposes, after normalizing for net debt. The implied
 enterprise value is then calculated by applying these multiples to the Reorganized Debtors’
 actual and projected financial and operational metrics. Although the peer group was compared
 to the Reorganized Debtors for purposes of this analysis, no entity used in the peer group
 trading analysis is identical or directly comparable to the Reorganized Debtors’ business
 operations. In order to calculate peer group trading multiples, Evercore relied on publicly
 available filings with the SEC and equity research analyst consensus estimates. The selection
 of public comparable entities for this purpose was based upon characteristics that were deemed
 relevant based on Evercore’s professional judgment.

         The selection of appropriate public entities is often difficult, a matter of judgment and
 subject to limitations due to sample size and the availability of meaningful market-based
 information. Accordingly, Evercore’s comparison of the selected entities to the business of the
 Reorganized Debtors and analysis of the results of such comparisons was not purely
 mathematical, but instead necessarily involved complex considerations and judgments
 concerning differences in financial and operating characteristics and other factors that could
 affect the relative values of the selected companies and the Reorganized Debtors.

2)     Discounted Cash Flow Analysis

        The discounted cash flow (“DCF”) analysis estimates the value of the Debtors’
 business by calculating the present value of future unlevered after tax free cash flows


                                                 3
      Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 303 of 304



 (“Expected Future Cash Flows”) to be generated by that asset or business assuming that the
 Financial Projections are realized. Under this methodology, Expected Future Cash Flows are
 discounted by a range of discount rates above and below the Debtor’s weighted average cost of
 capital (the “Discount Rate”), as estimated by Evercore utilizing, among other assumptions,
 the capital asset pricing model as of January 21, 2020 and the Assumed Effective Date of the
 Plan. The Total Enterprise Value of the Reorganized Debtors is determined by calculating the
 present value of the Expected Future Cash Flows over the course of the Projection Period plus
 an estimate for the value of the Reorganized Debtors beyond the Projection Period, known as
 the terminal value. The terminal value is calculated using a range of estimated Adj. EBITDA
 multiples, cash flow from operations multiples and perpetuity growth rates.

         Although formulaic methods are used to derive the key estimates for the DCF
 methodology, their application and interpretation still involve complex considerations and
 judgments concerning potential variances in the projected financial and operating
 characteristics of the Reorganized Debtors, which in turn affect their cost of capital and
 terminal multiples. Because of the inherent volatility of the industry in which the Debtor
 operates, the lack of significant secured backlog visibility beyond 2021, the fluctuation of its
 historical financial performance, unpredictable working capital requirements and the
 unforeseen impact the bankruptcy process will have on the Debtors’ ability to secure new
 projects, Evercore did not rely on business projections beyond the Projection Period in its DCF
 analysis. Furthermore, the Debtor is not anticipated to generate material free cash flow until
 2022. As a consequence, the implied valuations that result using the DCF methodology are
 highly dependent on terminal values, based upon terminal years for which there is little
 secured backlog visibility, which in all DCF scenarios analyzed represent more than 75% of
 the implied DCF valuation, and in many cases more than 90% of the implied DCF valuation.
 As a result, significantly less emphasis was placed on the DCF analysis.

3)     Total Enterprise Value

         As a result of the analyses described herein, and subject to the disclaimers and
 explanations set forth herein, Evercore estimates the Total Enterprise Value of the
 Reorganized Debtors to be approximately $2,000 million to $2,500 million, with a mid-point
 of $2,250 million, as of the Assumed Effective Date. After deducting pro forma funded debt of
 $500 million and debt of $276 million associated with vessel modifications remaining with the
 Debtor and adding pre-emergence cash of $878 million (which includes $308 million of cash
 and cash equivalents held in variable interest entities associated with joint venture and
 consortium arrangements, $120 million of cash held in foreign jurisdictions and excludes $370
 million of cash to fund trough liquidity and $56 million in insurance captives) projected as of
 the Assumed Effective Date, Evercore’s estimate of Total Enterprise Value implies a value for
 the New Common Stock (the “Equity Value”) of approximately $2,102 million to $2,602
 million, with a midpoint of $2,352 million. These values do not give effect to the potentially
 dilutive impact of, among other things, any shares issued upon exercise of any warrants
 granted to prior shareholders, including the New Warrants, or any shares issued upon exercise
 of options that may be granted under a long-term incentive plan which the Board of Directors
 of the Reorganized Debtors may authorize for management of the Reorganized Debtors,
 including the Management Incentive Plan. The implied Total Enterprise Value should be



                                                4
     Case 20-30336 Document 4 Filed in TXSB on 01/22/20 Page 304 of 304



considered as a whole, and the underlying analyses should not be considered indicative of the
values of any individual operation.

        The preceding analysis estimates a valuation range that is significantly different from
the accounting book value of the Debtors’ assets. The accounting book value of the Debtors’
assets as of September 30, 2019 was approximately $6,007 million (excluding Technology), as
disclosed in the Debtors’ unaudited financial statements for the period ended on September 30,
2019. Such accounting book value is an accounting balance prepared in accordance with
GAAP and is based upon historical costs adjusted for depreciation and amortization. Book
values of assets prepared in accordance with GAAP generally do not reflect the current or
future performance of the assets in the current market environment and may be materially
different from actual or future value of the underlying assets.

        Depending on the actual financial results of the Debtors or changes in the financial
markets, and due to the assumptions and other uncertainties described above, the enterprise
value of the Debtors may differ from the estimated Total Enterprise Value as of the Assumed
Effective Date set forth herein. Accordingly, none of the Debtors, Evercore, or any other
person assumes responsibility for the accuracy of the estimated Total Enterprise Value. In
addition, the market prices, to the extent there is a market, of the Reorganized Debtors’
securities will depend upon additional uncertainties and contingencies including, among other
things, prevailing interest rates, conditions in the financial markets, the investment decisions of
the prepetition creditors receiving such securities under the Plan (some of whom may prefer to
liquidate their investment rather than hold it on a long-term basis), and other factors that
generally influence the prices of securities, all of which are difficult to predict. Actual market
prices for such securities also may be affected by the Debtors’ chapter 11 cases or other factors
not possible to predict. Accordingly, the Total Enterprise Value estimated above does not
purport to be an estimate of the post-reorganization market-trading value of the Reorganized
Debtors or their securities. Such trading value may be materially different from the Total
Enterprise Value ranges associated with this valuation analysis. The Reorganized Debtors will
be private, non-SEC reporting companies. There can be no assurance that any trading market
will develop for the New Common Stock. The estimates of value for the Reorganized Debtors
do not necessarily reflect the values that may be attainable in public or private markets.




                                                5
